 
 
I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1625 
 
AN ACT 
To amend the State Department Basic Authorities Act of 1956 to include severe forms of trafficking in persons within the definition of transnational organized crime for purposes of the rewards program of the Department of State, and for other purposes.  
 
 
1.Short TitleThis Act may be cited as the Consolidated Appropriations Act, 2018.  
2.Table of Contents 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Explanatory statement. 
Sec. 5. Statement of appropriations. 
Sec. 6. Availability of funds. 
Sec. 7. Adjustments to compensation. 
Division A—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2018 
Title I—Agricultural Programs 
Title II—Farm Production and Conservation Programs 
Title III—Rural Development Programs 
Title IV—Domestic Food Programs 
Title V—Foreign Assistance and Related Programs 
Title VI—Related Agencies and Food and Drug Administration 
Title VII—General Provisions 
Division B—Commerce, Justice, Science, and Related Agencies Appropriations Act, 2018 
Title I—Department of Commerce 
Title II—Department of Justice 
Title III—Science 
Title IV—Related Agencies 
Title V—General Provisions 
Division C—Department of Defense Appropriations Act, 2018  
Title I—Military Personnel 
Title II—Operation and Maintenance 
Title III—Procurement 
Title IV—Research, Development, Test and Evaluation 
Title V—Revolving and Management Funds 
Title VI—Other Department of Defense Programs 
Title VII—Related Agencies 
Title VIII—General Provisions 
Title IX—Overseas Contingency Operations 
Division D—Energy and Water Development and Related Agencies Appropriations Act, 2018 
Title I—Corps of Engineers—Civil 
Title II—Department of the Interior 
Title III—Department of Energy 
Title IV—Independent Agencies 
Title V—General Provisions 
Division E—Financial Services and General Government Appropriations Act, 2018 
Title I—Department of the Treasury 
Title II—Executive Office of the President and Funds Appropriated to the President 
Title III—The Judiciary 
Title IV—District of Columbia 
Title V—Independent Agencies 
Title VI—General Provisions—This Act 
Title VII—General Provisions—Government-wide 
Title VIII—General Provisions—District of Columbia 
Division F—Department of Homeland Security Appropriations Act, 2018 
Title I—Departmental Management, Operations, Intelligence, and Oversight 
Title II—Security, Enforcement, and Investigations 
Title III—Protection, Preparedness, Response, and Recovery 
Title IV—Research, Development, Training, and Services 
Title V—General Provisions 
Division G—Department of the Interior, Environment, and Related Agencies Appropriations Act, 2018 
Title I—Department of the Interior 
Title II—Environmental Protection Agency 
Title III—Related Agencies 
Title IV—General Provisions 
Division H—Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2018 
Title I—Department of Labor 
Title II—Department of Health and Human Services 
Title III—Department of Education 
Title IV—Related Agencies 
Title V—General Provisions 
Division I—Legislative Branch Appropriations Act, 2018 
Title I—Legislative Branch 
Title II—General Provisions 
Division J—Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018 
Title I—Department of Defense 
Title II—Department of Veterans Affairs 
Title III—Related Agencies 
Title IV—Overseas Contingency Operations 
Title V—General Provisions 
Division K—Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 
Title I—Department of State and Related Agency 
Title II—United States Agency for International Development 
Title III—Bilateral Economic Assistance 
Title IV—International Security Assistance 
Title V—Multilateral Assistance 
Title VI—Export and Investment Assistance 
Title VII—General Provisions 
Title VIII—Overseas Contingency Operations/Global War on Terrorism 
Division L—Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018 
Title I—Department of Transportation 
Title II—Department of Housing and Urban Development 
Title III—Related Agencies 
Title IV—General Provisions—This Act 
Division M—Extensions 
Title I—Airport and Airway Extension 
Title II—Immigration Extensions 
Title III—National Flood Insurance Program Extension 
Title IV—Pesticide Registration Improvement Act Extension 
Title V—Generalized System of Preferences 
Title VI—Judicial Redaction Authority Extension 
Title VII—Budgetary Effects 
Division N—BUILD Act 
Division O—Wildfire Suppression Funding and Forest Management Activities Act 
Division P—RAY BAUM'S Act of 2018 
Division Q—Kevin and Avonte's Law 
Division R—TARGET Act 
Division S—Other Matter 
Title I—Child Protection Improvements Act 
Title II—Save America's Pastime Act 
Title III—Keep Young Athletes Safe Act 
Title IV—Consent of Congress to Amendments to the Constitution of the State of Arizona 
Title V—Stop School Violence Act 
Title VI—Fix NICS Act 
Title VII—State Sexual Risk Avoidance Education Program 
Title VIII—Small Business Credit Availability Act 
Title IX—Small Business Access to Capital After a Natural Disaster Act 
Title X—Taylor Force Act 
Title XI—FARM Act 
Title XII—Tipped Employees 
Title XIII—Revisions to Pass-Through Period and Payment Rules 
Division T—Revenue Provisions 
Division U—Tax Technical Corrections 
Division V—Cloud Act  
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  
4.Explanatory StatementThe explanatory statement regarding this Act, printed in the House section of the Congressional Record on or about March 22, 2018, and submitted by the Chairman of the Committee on Appropriations of the House, shall have the same effect with respect to the allocation of funds and implementation of divisions A through L of this Act as if it were a joint explanatory statement of a committee of conference.  
5.Statement of appropriationsThe following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018.  
6.Availability of fundsEach amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
7.Adjustments to compensation 
(a)Notwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2018.  
(b)There is appropriated for payment to Emily Robin Minerva, heir of Louise McIntosh Slaughter, late a Representative from the State of New York, $174,000. 
AAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2018 
I 
AGRICULTURAL PROGRAMS Processing, Research and Marketing Office of the Secretary (including transfers of funds)For necessary expenses of the Office of the Secretary, $46,532,000, of which not to exceed $5,051,000 shall be available for the immediate Office of the Secretary; not to exceed $800,000 shall be available for the Office of the Assistant to the Secretary for Rural Development: 
Provided, That funds made available by this Act to an agency in the Rural Development mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $1,496,000 shall be available for the Office of Homeland Security; not to exceed $4,711,000 shall be available for the Office of Partnerships and Public Engagement; not to exceed $23,105,000 shall be available for the Office of the Assistant Secretary for Administration, of which $22,301,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department: 
 Provided further, That funds made available by this Act to an agency in the Administration mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $3,869,000 shall be available for the Office of Assistant Secretary for Congressional Relations to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,500,000 shall be available for the Office of Communications: 
Provided further, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: 
Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: 
Provided further, That not to exceed $11,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: 
Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: 
Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: 
Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency. Executive operations Office of the chief economistFor necessary expenses of the Office of the Chief Economist, $19,786,000, of which $4,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155. Office of Hearings and AppealsFor necessary expenses of the Office of Hearings and Appeals, $15,222,000. Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,525,000. Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $58,950,000, of which not less than $33,000,000 is for cybersecurity requirements of the department. Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,028,000. Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $901,000: 
Provided, That funds made available by this Act to an agency in the Civil Rights mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Office of civil rightsFor necessary expenses of the Office of Civil Rights, $24,206,000. Agriculture buildings and facilities (including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $64,414,000, to remain available until expended. Hazardous materials management (including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), $3,503,000, to remain available until expended: 
Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands. Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), $98,208,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) and section 1337 of the Agriculture and Food Act of 1981 (Public Law 97–98). Office of the general counselFor necessary expenses of the Office of the General Counsel, $44,546,000. Office of ethicsFor necessary expenses of the Office of Ethics, $4,136,000. Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $800,000: 
 Provided, That funds made available by this Act to an agency in the Research, Education, and Economics mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Economic research serviceFor necessary expenses of the Economic Research Service, $86,757,000. National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $191,717,000, of which up to $63,350,000 shall be available until expended for the Census of Agriculture: 
Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f). Agricultural research service salaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,202,766,000: 
Provided, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: 
Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $500,000, except for headhouses or greenhouses which shall each be limited to $1,800,000, except for 10 buildings to be constructed or improved at a cost not to exceed $1,100,000 each, and except for two buildings to be constructed at a cost not to exceed $3,000,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $500,000, whichever is greater: 
Provided further, That appropriations hereunder shall be available for entering into lease agreements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by the Agricultural Research Service and a condition of the lease shall be that any facility shall be owned, operated, and maintained by the non-Federal entity and shall be removed upon the expiration or termination of the lease agreement: 
Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: 
Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: 
Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): 
Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: 
Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law. Buildings and facilitiesFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $140,600,000 to remain available until expended. National institute of food and agriculture Research and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $887,171,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended: 
 Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000: 
 Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii: 
 Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: 
Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority. Native american institutions endowment fund For the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended. Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $483,626,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That funds for facility improvements at 1890 institutions shall remain available until expended: 
 Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: 
Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents. Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $37,000,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2019: 
Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Crop Protection/Pest Management Program (7 U.S.C. 7626). Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $901,000: 
Provided, That funds made available by this Act to an agency in the Marketing and Regulatory Programs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Animal and plant health inspection service Salaries and expenses (including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $981,893,000, of which $470,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $11,520,000, to remain available until expended, shall be used for the cotton pests program for cost share purposes or for debt retirement for active eradication zones; of which $37,857,000, to remain available until expended, shall be for Animal Health Technical Services; of which $705,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $62,840,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $178,170,000, to remain available until expended, shall be for specialty crop pests; of which, $9,326,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $16,523,000, to remain available until expended, shall be for zoonotic disease management; of which $40,966,000, to remain available until expended, shall be for emergency preparedness and response; of which $56,000,000, to remain available until expended, shall be for tree and wood pests; of which $5,725,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: 
Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: 
Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended; of which $3,000,000, to remain available until expended, shall be for National Bio and Agro-Defense human capital development: 
 Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: 
Provided further, That this appropriation shall be available for the operation and maintenance of aircraft and the purchase of not to exceed five, of which two shall be for replacement only: 
Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of the United States, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: 
Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2018, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services. Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 428a, $3,175,000, to remain available until expended. Agricultural marketing service Marketing servicesFor necessary expenses of the Agricultural Marketing Service, $151,595,000, of which $3,000,000 shall be available for the purposes of section 12306 of Public Law 113–79: 
Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701). Limitation on administrative expensesNot to exceed $61,227,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: 
Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Funds for strengthening markets, income, and supply (section 32) (including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.); (2) transfers otherwise provided in this Act; and (3) not more than $20,705,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961 (Public Law 87–128). Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,235,000. Limitation on inspection and weighing services expensesNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: 
Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress. Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $800,000: 
Provided, That funds made available by this Act to an agency in the Food Safety mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Food Safety and Inspection ServiceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $50,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,056,844,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): 
Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: 
Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2018 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.): 
Provided further, That not later than 180 days after the date of enactment of this Act, the Food Safety and Inspection Service shall issue equivalence determinations for all countries wishing to continue exporting Siluriformes to the United States: 
Provided further, That unless the requirements pursuant to the previous proviso have been met, thereafter, none of the funds made available by this or any other Act may be used to inspect, at point of entry, Siluriformes from countries exporting to the United States until all requirements under section 557.2 of title 9, Code of Federal Regulations have been met and a final determination of equivalence final rule has been published in the Federal Register adding such countries to the list under section 327.2 of title 9, Code of Federal Regulations: 
Provided further, That of the funds made available under this heading, $7,500,000 shall remain available until expended for public health veterinarian recruitment and retention incentives: 
Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.  
IIFarm Production and Conservation programs 
Office of the under secretary for farm production and conservationFor necessary expenses of the Office of the Under Secretary for Farm Production and Conservation, $901,000: 
Provided, That funds made available by this Act to an agency in the Farm Production and Conservation mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Farm Production and Conservation Business CenterFor necessary expenses of the Farm Production and Conservation Business Center, $1,028,000, to remain available until expended: 
Provided, That $145,000 of amounts appropriated for the current fiscal year pursuant to section 1241(a) of the Farm Security and Rural Investment Act of 1985 (16 U.S.C. 3841(a)) shall be transferred to and merged with this account. Farm service agency Salaries and expenses (including transfers of funds)For necessary expenses of the Farm Service Agency, $1,202,146,000: 
Provided, That not more than 50 percent of the $78,013,000 made available under this heading for information technology related to farm program delivery, including the Modernize and Innovate the Delivery of Agricultural Systems and other farm program delivery systems, may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees of, a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office and approved by the Committees on Appropriations of both Houses of Congress: 
Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2018 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: 
Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: 
Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: 
Provided further, That funds made available to county committees shall remain available until expended: 
Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: 
Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress. State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $3,904,000. Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,500,000, to remain available until expended. Dairy indemnity program (including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: 
Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12). Agricultural Credit Insurance Fund Program Account (including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly fractionated land loans (25 U.S.C. 488) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,750,000,000 for guaranteed farm ownership loans and $1,500,000,000 for farm ownership direct loans; $1,960,000,000 for unsubsidized guaranteed operating loans and $1,530,000,000 for direct operating loans; emergency loans, $25,610,000; Indian tribe land acquisition loans, $20,000,000; guaranteed conservation loans, $150,000,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $60,000,000: 
Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans. For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: farm operating loans, $61,812,000 for direct operating loans, $21,756,000 for unsubsidized guaranteed operating loans, emergency loans, $1,260,000 and $2,272,000 for Indian highly fractionated land loans to remain available until expended. In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $325,068,000: 
Provided, That of this amount, $314,998,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses, of which $8,000,000 shall be available until September 30, 2019. Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: 
Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer. Risk management agency salaries and expensesFor necessary expenses of the Risk Management Agency, $74,829,000: 
Provided, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i). Natural resources conservation service Conservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 428a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $874,107,000, to remain available until September 30, 2019: 
Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: 
Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: 
Provided further, That of the amounts made available under this heading, $5,600,000, shall remain available until expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for authorized ongoing watershed projects with a primary purpose of providing water to rural communities. Watershed and flood prevention operationsFor necessary expenses to carry out preventive measures, including but not limited to surveys and investigations, engineering operations, works of improvement, and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009) and in accordance with the provisions of laws relating to the activities of the Department, $150,000,000, to remain available until expended: 
Provided, That for funds provided by this Act or any other prior Act, the limitation regarding the size of the watershed or subwatershed exceeding two hundred and fifty thousand acres in which such activities can be undertaken shall only apply for activities undertaken for the primary purpose of flood prevention (including structural and land treatment measures): 
Provided further, That of the amounts made available under this heading, $50,000,000 shall be allocated to projects and activities that can commence promptly following enactment; that address regional priorities for flood prevention, agricultural water management, inefficient irrigation systems, fish and wildlife habitat, or watershed protection; or that address authorized ongoing projects under the authorities of section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) with a primary purpose of watershed protection by preventing floodwater damage and stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport. Watershed rehabilitation programUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $10,000,000 is provided: 
Provided, That of the amounts made available under this heading, $5,000,000 shall remain available until expended for watershed rehabilitation projects in states with high-hazard dams and other watershed structures and that have recently incurred flooding events which caused fatalities. CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided. Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended. Commodity credit corporation fund Reimbursement for net realized losses (including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business. Hazardous waste management (limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Resource Conservation and Recovery Act (42 U.S.C. 6961).  
IIIRural development programs 
Rural development Salaries and expenses (including transfers of funds)For necessary expenses for carrying out the administration and implementation of Rural Development programs, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $230,835,000: 
Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support Rural Development programs: 
Provided further, That in addition to any other funds appropriated for purposes authorized by section 502(i) of the Housing Act of 1949 (42 U.S.C. 1472(i)), any amounts collected under such section, as amended by this Act, will immediately be credited to this account and will remain available until expended for such purposes. Rural housing service Rural housing insurance fund program account (including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $1,100,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $28,000,000 for section 504 housing repair loans; $40,000,000 for section 515 rental housing; $230,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans: 
Provided, That section 514(f)(3)(A) of the Housing Act of 1949 (42 U.S.C. 1484(f)(3)(A)) is amended by striking United States and inserting United States, and by inserting before the semicolon the following: , or a person legally admitted to the United States and authorized to work in agriculture.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $42,350,000 shall be for direct loans; section 504 housing repair loans, $3,452,000; section 523 self-help housing land development loans, $368,000; section 524 site development loans, $58,000; and repair, rehabilitation, and new construction of section 515 rental housing, $10,524,000: 
Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: 
Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: 
Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2018: 
Provided further, That the Secretary shall implement provisions to provide incentives to nonprofit organizations and public housing authorities to facilitate the acquisition of Rural Housing Service (RHS) multifamily housing properties by such nonprofit organizations and public housing authorities that commit to keep such properties in the RHS multifamily housing program for a period of time as determined by the Secretary, with such incentives to include, but not be limited to, the following: allow such nonprofit entities and public housing authorities to earn a Return on Investment on their own resources to include proceeds from low income housing tax credit syndication, own contributions, grants, and developer loans at favorable rates and terms, invested in a deal; and allow reimbursement of organizational costs associated with owner’s oversight of asset referred to as Asset Management Fee of up to $7,500 per property.In addition, for the cost of direct loans, grants, and contracts, as authorized by sections 514 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1486), $14,710,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: 
Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $412,254,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) of the Housing Act of 1949 or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,345,293,000, of which $40,000,000 shall be available until September 30, 2019; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: 
Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: 
Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: 
Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2018 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: 
Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: 
Provided further, That except as provided in the third proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2018 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs. Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $47,000,000, to remain available until expended: 
Provided, That of the funds made available under this heading, $25,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: 
Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: 
Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: 
Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: 
Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: 
Provided further, That of the funds made available under this heading, $22,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: 
Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: 
Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: 
Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading. Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $30,000,000, to remain available until expended. Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $40,000,000, to remain available until expended. Rural community facilities program account (including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,800,000,000 for direct loans and $148,287,000 for guaranteed loans. For the cost of guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, $4,849,000, to remain available until expended. For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $43,778,000, to remain available until expended: 
Provided, That $4,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: 
Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: 
Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: 
Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: 
Provided further, That $5,778,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: 
Provided further, That $4,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading. Rural business—Cooperative service Rural business program account (including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $77,342,000, to remain available until expended: 
Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $6,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.) and the Appalachian Regional Commission (40 U.S.C. 14101 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: 
Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development: 
 Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading. Intermediary Relending Program Fund Account (including transfer of funds) For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000. For the cost of direct loans, $4,361,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $557,000 shall be available through June 30, 2018, for Federally Recognized Native American Tribes; and of which $1,072,000 shall be available through June 30, 2018, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. In addition, for administrative expenses to carry out the direct loan programs, $4,468,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. Rural economic development loans program account For the principal amount of direct loans, as authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $45,000,000. The cost of grants authorized under section 313 of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects shall not exceed $10,000,000. Rural cooperative development grants For rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $27,550,000, of which $2,750,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: 
Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $16,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a), of which $1,000,000 shall be for Agriculture Innovation Centers authorized pursuant to section 6402 of Public Law 107–171. Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $293,000: 
Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. Rural utilities service Rural water and waste disposal program account (including transfers of funds)For the cost of direct loans, loan guarantees, and grants for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $560,263,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $993,000 shall be available for the rural utilities program described in section 306E of such Act: 
Provided, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for grants authorized by section 306A(i)(2) of the Consolidated Farm and Rural Development Act in addition to funding authorized by section 306A(i)(1) of such Act and such grants may not exceed $1,000,000 notwithstanding section 306A(f)(1) of such Act: 
Provided further, That $68,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, and Federally Recognized Native American Tribes authorized by 306C(a)(1) of such Act: 
Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: 
Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: 
Provided further, That not to exceed $40,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $8,000,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: 
Provided further, That not to exceed $19,000,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: 
Provided further, That not to exceed $4,000,000 shall be for solid waste management grants: 
 Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): 
Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: 
Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading. Rural electrification and telecommunications loans program account (including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305, 306, and 317 of the Rural Electrification Act of 1936 (7 U.S.C. 935, 936, and 940g) shall be made as follows: loans made pursuant to sections 305, 306, and 317, notwithstanding 317(c), of that Act, rural electric, $5,500,000,000; guaranteed underwriting loans pursuant to section 313A, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: 
Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon sequestration systems. For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $863,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $33,270,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses. Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $29,851,000. For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $32,000,000, to remain available until expended: 
Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: 
Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section. For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $5,000,000, to remain available until expended: 
Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $30,000,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa.  
IV 
Domestic Food Programs Office of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $800,000: 
Provided, That funds made available by this Act to an agency in the Food, Nutrition and Consumer Services mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Food and nutrition service Child nutrition programs (including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $24,254,139,000 to remain available through September 30, 2019, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: 
Provided, That of the total amount available, $17,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): 
Provided further, That of the total amount available, $30,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment, with a value of greater than $1,000, needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: 
Provided further, That of the total amount available, $28,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80): 
Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2017 and inserting 2010 through 2018: 
Provided further, That section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended in the first sentence by striking for fiscal year 2017 and inserting for fiscal year 2018: 
Provided further, That section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended in the first sentence by striking for fiscal year 2017 and inserting for fiscal year 2018. Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,175,000,000, to remain available through September 30, 2019, of which $25,000,000 shall be placed in reserve, to remain available until expended, to be allocated as the Secretary deemed necessary, notwithstanding section 17(i) of such Act, to support participation should cost or participation exceed budget estimates: 
Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $60,000,000 shall be used for breastfeeding peer counselors and other related activities, and $14,000,000 shall be used for infrastructure: 
Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: 
Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: 
Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency. Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $74,013,499,000, of which $3,000,000,000, to remain available through December 31, 2019, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: 
Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: 
Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: 
Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: 
Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2019: 
Provided further, That funds made available under this heading for section 28(d)(1), section 4(b), and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2019: 
Provided further, That none of the funds made available under this heading may be obligated or expended in contravention of section 213A of the Immigration and Nationality Act (8 U.S.C. 1183A): 
Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008. Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $322,139,000, to remain available through September 30, 2019: 
Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: 
Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2018 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2019: 
Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 15 percent for costs associated with the distribution of commodities. Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $153,841,000: 
Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246.   
V 
Foreign assistance and related programs Office of the under secretary for trade and foreign agricultural affairs For necessary expenses of the Office of the Under Secretary for Trade and Foreign Agricultural Affairs, $875,000: 
Provided, That funds made available by this Act to any agency in the Trade and Foreign Agricultural Affairs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office. Office of codex alimentariusFor necessary expenses of the Office of Codex Alimentarius, $3,796,000. Foreign Agricultural Service salaries and expenses (including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $199,666,000, of which no more than 6 percent shall remain available until September 30, 2019, for overseas operations to include the payment of locally employed staff: 
Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: 
Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended. Food for peace title i direct credit and food for progress program account (including transfer of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $149,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. Food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,600,000,000, to remain available until expended: 
Provided, That the Administrator of the United States Agency for International Development shall in each instance notify in writing the Committees on Appropriations of both Houses of Congress, the Committee on Agriculture of the House, the Committee on Foreign Relations of the Senate, the Committee on Foreign Affairs of the House, and the Committee on Agriculture, Nutrition, and Forestry of the Senate and make publicly available online the amount and use of authority in section 202(a) of the Food for Peace Act (7 U.S.C. 1722(a)) to notwithstand the minimum level of nonemergency assistance required by section 412(e)(2) of the Food for Peace Act (7 U.S.C. 1736f(e)(2)) not later than 15 days after the date of such action. mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $207,626,000, to remain available until expended, of which $1,000,000 is for the use of recently developed potable water technologies in school feeding projects: 
Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: 
Provided further, That of the amount made available under this heading, $10,000,000, shall remain available until expended for necessary expenses to carry out the provisions of section 3207 of the Agricultural Act of 2014 (7 U.S.C. 1726c). Commodity credit corporation export (loans) credit guarantee program account (including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $8,845,000; to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,382,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $2,463,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.  
VIRelated agencies and food and drug administration 
Department of health and human services Food and drug administration Salaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; in addition to amounts appropriated to the FDA Innovation Account, for carrying out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255); for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $5,138,041,000: 
Provided, That of the amount provided under this heading, $911,346,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $193,291,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $493,600,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $40,214,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $18,093,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $9,419,000 shall be derived from generic new animal drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $672,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: 
Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and generic new animal drug user fees that exceed the respective fiscal year 2018 limitations are appropriated and shall be credited to this account and remain available until expended: 
Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and generic new animal drug assessments for fiscal year 2018, including any such fees collected prior to fiscal year 2018 but credited for fiscal year 2018, shall be subject to the fiscal year 2018 limitations: 
Provided further, That the Secretary may accept payment during fiscal year 2018 of user fees specified under this heading and authorized for fiscal year 2019, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2019 for which the Secretary accepts payment in fiscal year 2018 shall not be included in amounts under this heading: 
Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: 
Provided further, That of the total amount appropriated: (1) $1,041,615,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $1,617,881,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $359,614,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $197,252,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $487,197,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $63,331,000 shall be for the National Center for Toxicological Research; (7) $625,646,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $172,003,000 shall be for Rent and Related activities, of which $50,559,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $237,671,000 shall be for payments to the General Services Administration for rent; and (10) $335,831,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: 
Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: 
Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: 
Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: 
Provided further, That of the total amount made available under this heading, $1,500,000 shall be used by the Commissioner of Food and Drugs, in coordination with the Secretary of Agriculture, for consumer outreach and education regarding agricultural biotechnology and biotechnology-derived food products and animal feed, including through publication and distribution of science-based educational information on the environmental, nutritional, food safety, economic, and humanitarian impacts of such biotechnology, food products, and feed: 
Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), and medical countermeasure priority review voucher user fees authorized by 21 U.S.C. 360bbb–4a, shall be credited to this account, to remain available until expended. Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, demolition, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $11,788,000, to remain available until expended. FDA innovation account, cures actFor necessary expenses to carry out the purposes described under section 1002(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes under the heading Salaries and Expenses, $60,000,000, to remain available until expended: 
Provided, That amounts appropriated in this paragraph are appropriated pursuant to section 1002(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, and may be transferred by the Commissioner of Food and Drugs to the appropriation for Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses solely for the purposes provided in such Act: 
Provided further, That upon a determination by the Commissioner that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the account: 
Provided further, That such transfer authority is in addition to any other transfer authority provided by law. Independent agencies Commodity futures trading commissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases), in the District of Columbia and elsewhere, $249,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $48,000,000, to remain available until September 30, 2019, shall be for the purchase of information technology and of which not less than $2,700,000 shall be for expenses of the Office of the Inspector General: 
Provided, That notwithstanding the limitations in 31 U.S.C. 1553, amounts provided under this heading are available for the liquidation of obligations equal to current year payments on leases entered into prior to the date of enactment of this Act: 
Provided further, That for the purpose of recording and liquidating any lease obligations that should have been recorded and liquidated against accounts closed pursuant to 31 U.S.C. 1552, and consistent with the preceding proviso, such amounts shall be transferred to and recorded in a new no-year account in the Treasury, which may be established for the sole purpose of recording adjustments for and liquidating such unpaid obligations: 
Provided further, That if any furlough or reduction-in-force of personnel at the Commission occurs as a result of an action under 5 U.S.C. 7119, the Commission shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate no later than 30 days after the furlough or reduction-in-force occurs detailing the agency’s reasoning for conducting a furlough or reduction-in-force: 
Provided further, That in the report the Commission shall explain why the furlough or reduction-in-force was the only reasonable course of action in response to an action taken under 5 U.S.C. 7119: 
Provided further, That after the conclusion of any furlough or reduction-in-force of the Commission in response to an action taken under 5 U.S.C. 7119, the Comptroller General shall submit to the Committees on Appropriations of the Senate and the House of Representatives a report that describes (1) the long-term cost of any pay increases the Commission must make in response to an action taken under 5 U.S.C. 7119; and (2) the operational impact of the furlough or reduction-in-force. Farm credit administration Limitation on administrative expensesNot to exceed $70,600,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: 
Provided, That this limitation shall not apply to expenses associated with receiverships: 
Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.  
VII 
GENERAL PROVISIONS (INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)   
701.Within the unit limit of cost fixed by law, appropriations and authorizations made for the Department of Agriculture for the current fiscal year under this Act shall be available for the purchase, in addition to those specifically provided for, of not to exceed 71 passenger motor vehicles of which 68 shall be for replacement only, and for the hire of such vehicles: 
Provided, That notwithstanding this section, the only purchase of new passenger vehicles shall be for those determined by the Secretary to be necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety.  
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: 
Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: 
Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department’s National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 717 of this Act: 
Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to initiate, plan, develop, implement, or make any changes to remove or relocate any systems, missions, or functions of the offices of the Chief Financial Officer or any personnel from the National Finance Center prior to written notification to and prior approval of the Committee on Appropriations of both Houses of Congress and in accordance with the requirements of section 717 of this Act: 
Provided further, That the Secretary of Agriculture and the offices of the Chief Financial Officer shall actively market to existing and new Departments and other government agencies National Finance Center shared services including, but not limited to, payroll, financial management, and human capital shared services and allow the National Finance Center to perform technology upgrades: 
Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture attributable to the amounts in excess of the true costs of the shared services provided by the National Finance Center and budgeted for the National Finance Center, the Secretary shall reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement, delivery, and implementation of financial, administrative, and information technology services, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: 
Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: 
Provided further, That the limitations on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center: 
Provided further, That the Secretary of Agriculture shall conduct and submit a detailed cost benefit analysis to the Committees on Appropriations that includes a complete analysis of the National Finance Center data center and two other operationally comparable data centers in both size and complexity in supported applications that details and provides: (1) the cost effectiveness of each center; (2) a security analysis of each center; and (3) each center’s Federal Risk and Authorization Management Program (FedRAMP) certifications status and the center’s demonstrated history record and ability for maintaining Continuity of Operations Plan (COOP) functions and not miss critical operations: 
Provided further, That the cost-benefit analysis shall be submitted no later than 90 days after enactment of this Act to the Committees on Appropriations: 
Provided further, That not later than 90 days after submission of the cost-benefit analysis, the Comptroller General of the United States shall submit to the Committees on Appropriations a sufficiency review of the cost-benefit analysis, including any findings and recommendations relating to such review.  
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act.  
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account.  
706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: 
Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: 
Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235.  
707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year.  
708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313(b)(2)(B) of such Act in the same manner as a borrower under such Act.  
709.Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2019, for information technology expenses: 
Provided, That except as otherwise specifically provided by law, unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2019, for information technology expenses.  
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.  
711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79), other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and  
(2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section.  
712.Of the funds made available by this Act, not more than $2,000,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants.  
713.None of the funds in this Act shall be available to pay indirect costs charged against any agricultural research, education, or extension grant awards issued by the National Institute of Food and Agriculture that exceed 30 percent of total Federal funds provided under each award: 
Provided, That notwithstanding section 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310), funds provided by this Act for grants awarded competitively by the National Institute of Food and Agriculture shall be available to pay full allowable indirect costs for each grant awarded under section 9 of the Small Business Act (15 U.S.C. 638).  
714. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  
715.Notwithstanding subsection (b) of section 14222 of Public Law 110–246 (7 U.S.C. 612c–6; in this section referred to as section 14222), none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c; in this section referred to as section 32) in excess of $1,266,582,000 (exclusive of carryover appropriations from prior fiscal years), as follows: Child Nutrition Programs Entitlement Commodities—$465,000,000; State Option Contracts— $5,000,000; Removal of Defective Commodities— $2,500,000; Administration of Section 32 Commodity Purchases—$35,853,000: 
Provided, That of the total funds made available in the matter preceding this proviso that remain unobligated on October 1, 2018, such unobligated balances shall carryover into the next fiscal year and shall remain available until expended for any of the three stated purposes of section 32, except that any such carryover funds used in accordance with clause (3) of section 32 may not exceed $350,000,000 and may not be obligated until the Secretary of Agriculture provides written notification of the expenditures to the Committees on Appropriations of both Houses of Congress at least two weeks in advance: 
Provided further, That, with the exception of any available carryover funds authorized in the first proviso of this section to be used for the purposes of clause (3) of section 32, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture to carry out clause (3) of section 32.  
716.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2019 appropriations Act.  
717. 
(a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs;  
(2)eliminates a program, project, or activity;  
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;  
(4)relocates an office or employees;  
(5)reorganizes offices, programs, or activities; or  
(6)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities;  
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or  
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority.  
(c)The Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act.  
(d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for— 
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less;  
(2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or  
(3)carrying out activities or functions that were not described in the budget request; unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes.  
(e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section.  
718.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan.  
719.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, the Commodity Futures Trading Commission, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, non-Commodity Futures Trading Commission, or non-Farm Credit Administration employee.  
720.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.  
721.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment.  
722. 
(a)There is hereby established in the Treasury of the United States a Working Capital Fund (the Fund) to be administered by the Food and Drug Administration (FDA), without fiscal year limitation, for the payment of salaries, travel, and other expenses necessary to the maintenance and operation of (1) a supply service for the purchase, storage, handling, issuance, packing, or shipping of stationery, supplies, materials, equipment, and blank forms, for which stocks may be maintained to meet, in whole or in part, the needs of the FDA and requisitions of other Government Offices, and (2) such other services as the Commissioner of the FDA, subject to review by the Secretary of Health and Human Services, determines may be performed more advantageously as central services. The Fund shall be reimbursed from applicable discretionary resources, notwithstanding any otherwise applicable purpose limitations, available when services are performed or stock furnished, or in advance, on a basis of rates which shall include estimated or actual charges for personal services, materials, equipment, information technology, and other expenses. Charges for equipment and information technology shall include costs associated with maintenance, repair, and depreciation (including improvement and replacement).  
(b)Of any discretionary resources appropriated in this Act for fiscal year 2018 for Department of Health and Human Services, Food and Drug Administration, Salaries and Expenses, not to exceed $5,000,000 of amounts available as of September 30 may be transferred to and merged with the Fund established under subsection (a), notwithstanding any otherwise applicable purpose limitations.  
(c)No amounts may be transferred pursuant to this section that are designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
723.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, the Chairman of the Commodity Futures Trading Commission, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
724.Of the unobligated balances from amounts made available for the supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $800,000,000 are hereby rescinded.  
725.The Secretary shall continue an intermediary loan packaging program based on the pilot program in effect for fiscal year 2013 for packaging and reviewing section 502 single family direct loans. The Secretary shall continue agreements with current intermediary organizations and with additional qualified intermediary organizations. The Secretary shall work with these organizations to increase effectiveness of the section 502 single family direct loan program in rural communities and shall set aside and make available from the national reserve section 502 loans an amount necessary to support the work of such intermediaries and provide a priority for review of such loans.  
726.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: 
Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance.  
727.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: 
Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture.  
728.None of the funds made available by this Act may be used to implement, administer, or enforce the variety requirements of the final rule entitled Enhancing Retailer Standards in the Supplemental Nutrition Assistance Program (SNAP) published by the Department of Agriculture in the Federal Register on December 15, 2016 (81 Fed. Reg. 90675) until the Secretary of Agriculture amends the definition of the term variety as de fined in section 278.1(b)(1)(ii)(C) of title 7, Code of Federal Regulations, and variety as applied in the definition of the term staple food as defined in section 271.2 of title 7, Code of Federal Regulations, to increase the number of items that qualify as acceptable varieties in each staple food category so that the total number of such items in each staple food category exceeds the number of such items in each staple food category included in the final rule as published on December 15, 2016: 
Provided, That until the Secretary promulgates such regulatory amendments, the Secretary shall apply the requirements regarding acceptable varieties and breadth of stock to Supplemental Nutrition Assistance Program retailers that were in effect on the day before the date of the enactment of the Agricultural Act of 2014 (Public Law 113–79).  
729.None of the funds made available by this Act or any other Act may be used— 
(1)in contravention of section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940); or  
(2)to prohibit the transportation, processing, sale, or use of industrial hemp, or seeds of such plant, that is grown or cultivated in accordance with subsection section 7606 of the Agricultural Act of 2014, within or outside the State in which the industrial hemp is grown or cultivated.  
730.Funds provided by this or any prior Appropriations Act for the Agriculture and Food Research Initiative under 7 U.S.C. 450i(b) shall be made available without regard to section 7128 of the Agricultural Act of 2014 (7 U.S.C. 3371 note), under the matching requirements in laws in effect on the date before the date of enactment of such section: 
Provided, That the requirements of 7 U.S.C. 450i(b)(9) shall continue to apply.  
731.For tree assistance payments under section 1501(e) of the Agricultural Act of 2014 (7 U.S.C. 9081(e)) to eligible orchardists or nursery tree growers (as defined in such section) of pecan trees with a tree mortality rate that exceeds 7.5 percent (adjusted for normal mortality) and is less than 15 percent (adjusted for normal mortality), $15,000,000, to be available until expended, for losses incurred during the period beginning January 1, 2017 and ending December 31, 2017.  
732.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans.  
733.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution.  
734.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect.  
735.None of the funds made available by this or any other Act may be used to carry out the final rule promulgated by the Food and Drug Administration and put into effect November 16, 2015, in regards to the hazard analysis and risk-based preventive control requirements of the current good manufacturing practice, hazard analysis, and risk-based preventive controls for food for animals rule with respect to the regulation of the production, distribution, sale, or receipt of dried spent grain byproducts of the alcoholic beverage production process.  
736.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes.  
737.There is hereby appropriated $1,996,000 to carry out section 1621 of Public Law 110–246.  
738.No partially hydrogenated oils as defined in the order published by the Food and Drug Administration in the Federal Register on June 17, 2015 (80 Fed. Reg. 34650 et seq.) shall be deemed unsafe within the meaning of section 409(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348(a)) and no food that is introduced or delivered for introduction into interstate commerce that bears or contains a partially hydrogenated oil shall be deemed adulterated under sections 402(a)(1) or 402(a)(2)(C)(i) of this Act by virtue of bearing or containing a partially hydrogenated oil until the compliance date as specified in such order (June 18, 2018).  
739.For the cost of refinancing a loan pursuant to section 749 of division A of Public Law 115–31, and in addition to amounts provided by that section, for any borrower identified by the Federal Financing Bank for refinancing a loan where the modification calculation methodology used for such refinancing pursuant to section 185 of Office of Management and Budget Circular No. A–11 results in a cost to the pilot program, $5,000,000, to remain available until expended: 
Provided, That these funds shall also be available for refinancing a loan pursuant to any extension or expansion of this pilot program that is enacted subsequent to this Act for those same borrowers.  
740.None of the funds made available by this Act may be used by the Secretary of Agriculture, acting through the Food and Nutrition Service, to commence any new research and evaluation projects until the Secretary submits to the Committees on Appropriations of both Houses of Congress a research and evaluation plan for fiscal year 2018, prepared in coordination with the Research, Education, and Economics mission area of the Department of Agriculture, and a period of 30 days beginning on the date of the submission of the plan expires to permit Congressional review of the plan.  
741.There is hereby appropriated $8,000,000, to remain available until expended, to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a): 
Provided, That the Secretary may allow eligible entities to offer loans to customers in any part of their service territory and to offer loans to replace a manufactured housing unit with another manufactured housing unit, if replacement would be more cost effective in saving energy: 
Provided further, That funds provided in section 769 of division A, Public Law 115–31, shall remain available until September 30, 2019.  
742. 
(a)The Secretary of Agriculture shall— 
(1)conduct audits in a manner that evaluates the following factors in the country or region being audited, as applicable— 
(A)veterinary control and oversight;  
(B)disease history and vaccination practices;  
(C)livestock demographics and traceability;  
(D)epidemiological separation from potential sources of infection;  
(E)surveillance practices;  
(F)diagnostic laboratory capabilities; and  
(G)emergency preparedness and response; and  
(2)promptly make publicly available the final reports of any audits or reviews conducted pursuant to subsection (1).  
(b)This section shall be applied in a manner consistent with United States obligations under its international trade agreements.  
743.There is hereby appropriated $1,000,000 for the Secretary to carry out a pilot program that provides forestry inventory analysis, forest management and economic outcomes modelling for certain currently enrolled Conservation Reserve Program participants. The Secretary shall allow the Commodity Credit Corporation to enter into agreements with and provide grants to qualified non-profit organizations dedicated to conservation, forestry and wildlife habitats, that also have experience in conducting accurate forest inventory analysis through the use of advanced, cost-effective technology. The Secretary shall focus the analysis on lands enrolled for at least eight years and located in areas with a substantial concentration of acres enrolled under conservation practices devoted to multiple bottomland hardwood tree species including CP03, CP03A, CP11, CP22, CP31 and CP40.  
744.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing.  
745.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311).  
746. 
(a) 
(1)No Federal funds made available for this fiscal year for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926 et seq.) shall be used for a project for the construction, alteration, maintenance, or repair of a public water or wastewater system unless all of the iron and steel products used in the project are produced in the United States.  
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.  
(b)Subsection (a) shall not apply in any case or category of cases in which the Secretary of Agriculture (in this section referred to as the Secretary) or the designee of the Secretary finds that— 
(1)applying subsection (a) would be inconsistent with the public interest;  
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or  
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.  
(c)If the Secretary or the designee receives a request for a waiver under this section, the Secretary or the designee shall make available to the public on an informal basis a copy of the request and information available to the Secretary or the designee concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary or the designee shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Department.  
(d)This section shall be applied in a manner consistent with United States obligations under international agreements.  
(e)The Secretary may retain up to 0.25 percent of the funds appropriated in this Act for Rural Utilities Service—Rural Water and Waste Disposal Program Account for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.  
(f)Subsection (a) shall not apply with respect to a project for which the engineering plans and specifications include use of iron and steel products otherwise prohibited by such subsection if the plans and specifications have received required approvals from State agencies prior to the date of enactment of this Act.  
(g)For purposes of this section, the terms United States and State shall include each of the several States, the District of Columbia, and each federally recognized Indian tribe.  
747.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15, 2018, an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account, equal to the amount obligated in REAP Zones with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones.  
748.For the purposes of determining eligibility or level of program assistance for Rural Development programs the Secretary shall not include incarcerated prison populations.  
749.There is hereby appropriated $1,000,000, to remain available until expended, for a pilot program for the Secretary to provide grants to qualified non-profit organizations and public housing authorities to provide technical assistance, including financial and legal services, to RHS multi-family housing borrowers to facilitate the acquisition of RHS multi-family housing properties in areas where the Secretary determines a risk of loss of affordable housing, by non-profit housing organizations and public housing authorities as authorized by law that commit to keep such properties in the RHS multi-family housing program for a period of time as determined by the Secretary.  
750.Beginning on the date of enactment of this Act through fiscal year 2019, notwithstanding any other provision of law, any fee issued by the State’s Electronic Benefit Transfer contractor and subcontractors, including Affiliates of the contractor or subcontractor, related to the switching or routing of benefits for Department of Agriculture domestic food assistance programs shall be prohibited: 
Provided, That for purposes of this provision, the term switching means the routing of an intrastate or interstate transaction that consists of transmitting the details of a transaction electronically recorded through the use of an electronic benefit transfer card in one State to the issuer of the card that may be in the same or different State.  
751.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.  
752. 
(a)The Secretary of Agriculture (referred to in this section as the Secretary) shall carry out a pilot program during fiscal year 2018 with respect to the 2017 crop year for county-level agriculture risk coverage payments under section 1117(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9017(b)(1)), that provides all or some of the State Farm Service Agency offices in each State the opportunity to provide agricultural producers in the State a supplemental payment described in subsection (c) based on the alternate calculation method described in subsection (b) for 1 or more counties in a State if the office for that State determines that the alternate calculation method is necessary to ensure that, to the maximum extent practicable, there are not significant yield calculation disparities between comparable counties in the State.  
(b)The alternate calculation method referred to in subsection (a) is a method of calculating the actual yield for the 2017 crop year for county-level agriculture risk coverage payments under section 1117(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9017(b)(1)), under which— 
(1)county data of the National Agricultural Statistics Service (referred to in this section as NASS data) is used for the calculations;  
(2)if there is insufficient NASS data for a county (as determined under standards of the Secretary in effect as of the date of enactment of this Act) or the available NASS data produces a substantially disparate result, the calculation of the county yield is determined using comparable contiguous county NASS data as determined by the Farm Service Agency office in the applicable State; and  
(3)if there is insufficient NASS data for a comparable contiguous county (as determined under standards of the Secretary in effect as of the date of enactment of this Act), the calculation of the county yield is determined using reliable yield data from other sources, such as Risk Management Agency data, National Agricultural Statistics Service district data, National Agricultural Statistics Service State yield data, or other data as determined by the Farm Service Agency office in the applicable State.  
(c) 
(1)A supplemental payment made under the pilot program established under this section may be made to an agricultural producer who is subject to the alternate calculation method described in subsection (b) if that agricultural producer would otherwise receive a county-level agriculture risk coverage payment for the 2017 crop year in an amount that is less than the payment that the agricultural producer would receive under the alternate calculation method.  
(2)The amount of a supplemental payment to an agricultural producer under this section may not exceed the difference between— 
(A)the payment that the agricultural producer would have received without the alternate calculation method described in subsection (b); and  
(B)the payment that the agricultural producer would receive using the alternate calculation method.  
(d) 
(1)There is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $5,000,000, to remain available until September 30, 2019, to carry out the pilot program described in this section.  
(2)Of the funds appropriated, the Secretary shall use not more than $5,000,000 to carry out the pilot program described in this section.  
(e) 
(1)To the maximum extent practicable, the Secretary shall select States to participate in the pilot program under this section so the cost of the pilot program equals the amount provided under subsection (d).  
(2)To the extent that the cost of the pilot program exceeds the amount made available, the Secretary shall reduce all payments under the pilot program on a pro rata basis.  
(f)Nothing in this section affects the calculation of actual yield for purposes of county-level agriculture risk coverage payments under section 1117(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9017(b)(1)) other than payments made in accordance with the pilot program under this section.  
(g)A calculation of actual yield made using the alternate calculation method described in subsection (b) shall not be used as a basis for any agriculture risk coverage payment determinations under section 1117 of the Agricultural Act of 2014 (7 U.S.C. 9017) other than for purposes of the pilot program under this section.  
753.For an additional amount for National Institute of Food and Agriculture—Research and Education Activities, $6,000,000, to be available until expended, for relocation expenses and for the alteration and repair of leased buildings and improvements pursuant to 7 U.S.C. 2250: 
Provided, That not later than 60 days after enactment of this Act, the Secretary of Agriculture shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of this funding.  
754.The Secretary of Agriculture and the Secretary’s designees are hereby granted the same access to information and subject to the same requirements applicable to the Secretary of Housing and Urban Development as provided in section 453 of the Social Security Act (42 U.S.C. 653) and section 6103(1)(7)(D)(ix) of the Internal Revenue Code of 1986 (26 U.S.C. 1603(1)(7)(D)(ix)) to verify the income for individuals participating in sections 502, 504, 521, and 524 of the Housing Act of 1949 (42 U.S.C. 1972, 1474, 1490a, and 1490r), notwithstanding section 453(l)(1) of the Social Security Act.  
755.In addition to amounts otherwise made available by this Act under the heading Domestic Food Programs—Food and Nutrition Services—Child Nutrition Programs, there is appropriated $2,000,000, to remain available until September 30, 2019, to allow allied professional associations to develop a training program for school nutrition personnel that focuses on school food service meal preparation and workforce development.  
756.None of the funds made available by this Act may be used to procure raw or processed poultry products imported into the United States from the People’s Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Care Food Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).  
757.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health.  
758.Section 502(i) of the Housing Act of 1949 (42 U.S.C. 1472(i)), is amended by striking paragraph (1) and inserting the following: 
 
(1)Authority; Maximum AmountTo the extent provided in advance in appropriations Acts, the Secretary may assess and collect a fee for a lender to access the automated underwriting systems of the Department in connection with such lender's participation in the single family loan program under this section and only in an amount necessary to cover the costs of information technology enhancements, improvements, maintenance, and development for automated underwriting systems used in connection with the single family loan program under this section, except that such fee shall not exceed $50 per loan..  
759.Of the total amounts made available by this Act for direct loans and grants in the following headings: Rural Housing Service—Rural Housing Insurance Fund Program Account; Rural Housing Service—Mutual and Self-Help Housing Grants; Rural Economic Infrastructure Grants; Rural Housing Service—Rural Community Facilities Program Account; Rural Business-Cooperative Service—Rural Business Program Account; Rural Business-Cooperative Service—Rural Economic Development Loans Program Account; Rural Business-Cooperative Service—Rural Cooperative Development Grants; Rural Utilities Service—Rural Water and Waste Disposal Program Account; and Rural Utilities Service—Rural Electrification and Telecommunications Loans Program Account, at least 10 percent of the funds shall be allocated for assistance in persistent poverty counties under this section, including, notwithstanding any other provision regarding population limits, any county seat of such a persistent poverty county that has a population that does not exceed the authorized population limit by more than 10 percent: 
Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1980, 1990, and 2000 decennial censuses, and 2007–2011 American Community Survey 5-year average: 
Provided further, That with respect to specific activities for which program levels have been made available by this Act that are not supported by budget authority, the requirements of this section shall be applied to such program level.  
760. 
(a)No funds shall be used to finalize the proposed rule entitled Eligibility of the People’s Republic of China (PRC) to Export to the United States Poultry Products from Birds Slaughtered in the PRC published in the Federal Register by the Department of Agriculture on June 16, 2017 (82 Fed. Reg. 27625), unless the Secretary of Agriculture shall— 
(1)ensure that the poultry slaughter inspection system for the PRC is equivalent to that of the United States;  
(2)ensure that, before any poultry products can enter the United States from any such poultry plant, such poultry products comply with all other applicable requirements for poultry products in interstate commerce in the United States;  
(3)conduct periodic verification reviews and audits of any such plants in the PRC intending to export into the United States processed poultry products;  
(4)conduct re-inspection of such poultry products at United States ports-of-entry to check the general condition of such products, for the proper certification and labeling of such products, and for any damage to such products that may have occurred during transportation; and  
(5)ensure that shipments of any such poultry products selected to enter the United States are subject to additional re-inspection procedures at appropriate levels to verify that the products comply with relevant Federal regulations or standards, including examinations for product defects and laboratory analyses to detect harmful chemical residues or pathogen testing appropriate for the products involved.  
(b)This section shall be applied in a manner consistent with obligations of the United States under any trade agreement to which the United States is a party.  
761. 
(a)Section 2 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1002) is amended in the matter following paragraph (3) by striking $5,000,000 and inserting $25,000,000.  
(b)Section 5 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1005) is amended— 
(1)in paragraph (3), by striking $5,000,000 and inserting $25,000,000; and  
(2)in paragraph (4), by striking $5,000,000 and inserting $25,000,000.  
762.In addition to funds appropriated in this Act, there is hereby appropriated $116,000,000, to remain available until expended, under the heading Food for Peace Title II Grants: 
Provided, That the funds made available under this section shall be used for the purposes set forth in the Food for Peace Act for both emergency and non-emergency purposes.  
763.In addition to any other funds made available in this Act or any other Act, there is appropriated $5,000,000 to carry out section 18(g)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)), to remain available until expended.  
764.None of the funds made available by this Act may be used by the Food and Drug Administration to develop, issue, promote, or advance any regulations applicable to food manufacturers for population-wide sodium reduction actions or to develop, issue, promote or advance final guidance applicable to food manufacturers for long term population-wide sodium reduction actions until the date on which a dietary reference intake report with respect to sodium is completed.  
765.Pursuant to section 185 of Public Law 114–223 (as added by Public Law 114–254 (130 Stat. 1018)), the Secretary of Agriculture may provide financial and technical assistance to remove and dispose of debris and sediment that could adversely affect health and safety on non-Federal land in a flood-affected county or parish: 
Provided, That such assistance may be used to restore pre-disaster hydraulic capacity of the watershed: 
Provided further, That such assistance may not be used to correct an operation and maintenance issue that existed prior to the disaster.  
766.Section 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following: 
 
(m)Exemption From Certain Reporting Requirements 
(1)Definition of exempted producerIn this subsection, the term exempted producer means a producer or landowner eligible to participate in any conservation program administered by the Secretary.  
(2)ExemptionNotwithstanding the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), the requirements of parts 25 and 170 of title 2, Code of Federal Regulations (and any successor regulations), shall not apply with respect to assistance received by an exempted producer from the Secretary, acting through the Natural Resources Conservation Service..  
767.There is hereby appropriated $600,000 for the purposes of section 727 of division A of Public Law 112–55.  
768.None of the funds made available by this Act may be used in contravention of— 
(1)section 9(b)(10) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(10)); or  
(2)section 245.8 of title 7, Code of Federal Regulations.  
769.There is hereby appropriated $1,000,000, to remain available until September 30, 2019, for the cost of loans and grants that is consistent with section 4206 of the Agricultural Act of 2014, for necessary expenses of the Secretary to support projects that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities.  
770.During fiscal year 2018, the Food and Drug Administration shall not allow the introduction or delivery for introduction into interstate commerce of any food that contains genetically engineered salmon until the FDA publishes final labeling guidelines for informing consumers of such content.  
771.For an additional amount for Animal and Plant Health Inspection Service—Salaries and Expenses, $7,500,000, to remain available until September 30, 2019, for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening.  
772. 
(a)The Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6931) is amended— 
(1)by striking Subtitle B—Farm and Foreign Agricultural Services and inserting Subtitle B—Farm Production and Conservation; and  
(2)by revising section 225 to read as follows: 
 
225.Under secretary of agriculture for farm production and conservation 
(a)AuthorizationThe Secretary is authorized to establish in the Department the position of Under Secretary of Agriculture for Farm Production and Conservation.  
(b)Confirmation requiredIf the Secretary establishes the position of Under Secretary of Agriculture for Farm Production and Conservation authorized under subsection (a), the Under Secretary shall be appointed by the President, by and with the advice and consent of the Senate.  
(c)Functions of undersecretaryThe Under Secretary of Agriculture for Farm Production and Conservation shall perform such functions and duties as the Secretary shall prescribe.  
(d)SuccessionAny official who is serving as Under Secretary of Agriculture for Farm and Foreign Agricultural Services on the date of the enactment of this Act and who was appointed by the President, by and with the advice and consent of the Senate, shall not be required to be reappointed under subsection (b) to the successor position authorized under subsection (a)..  
(b)Section 5314 of title 5, United States Code, is amended by striking Under Secretary of Agriculture for Farm and Foreign Agricultural Services. and inserting Under Secretary of Agriculture for Farm Production and Conservation. and Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs..  
773.None of the funds made available by this or any other Act may be used to enforce the final rule promulgated by the Food and Drug Administration entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption, and published on November 27, 2015, with respect to the regulation of the production, distribution, sale, or receipt of grape varietals that are grown, harvested and used solely for wine and receive commercial processing that adequately reduces the presence of microorganisms of public health significance.  
774.None of the funds made available by this Act may be used to revoke an exception made— 
(1)pursuant to the rule entitled Exceptions to Geographic Areas for Official Agencies Under the USGSA published by the Department of Agriculture in the Federal Register on April 18, 2003 (68 Fed. Reg. 19137, 19139); and  
(2)on a date before April 14, 2017.  
775.There is hereby appropriated $20,000,000, to remain available until expended, for an additional amount for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C 950aaa et seq., to help address the opioid epidemic in rural America.  
776.For school year 2018–2019, only a school food authority that had a negative balance in the nonprofit school food service account as of January 31, 2018, shall be required to establish a price for paid lunches in accordance with Section 12(p) of the Richard B. Russell National School Lunch Act, 42 U.S.C. 1760(p).  
777.There is hereby appropriated $5,000,000, to remain available until September 30, 2019, for a pilot program for the National Institute of Food and Agriculture to provide grants to nonprofit organizations for programs and services to establish and enhance farming and ranching opportunities for military veterans.  
778.For an additional amount for Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses, $94,000,000, to remain available until expended, in addition to amounts otherwise made available for necessary expenses of processing opioid and other articles imported or offered for import through international mail facilities of the U.S. Postal Service: 
Provided, That such additional amounts shall also be available for expanding and enhancing inspection capacity related to such processing activity (including but not limited to increasing staffing, obtaining necessary equipment and supplies, and expanding and upgrading infrastructure, laboratory facilities, and data libraries): 
Provided further, That amounts appropriated under this section shall be in addition to amounts otherwise made available for research and criminal investigations related to such import articles, and be available for enhancing such research and investigations: 
Provided further, That the Secretary of Health and Human Services shall provide quarterly reports to the Committees on Appropriations of the House and Senate on the obligation of amounts appropriated under this section.  
779.For an additional amount for Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program, $600,000,000, to remain available until expended, for the Secretary of Agriculture to conduct a new broadband loan and grant pilot program under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.): 
Provided, That for the purpose of the new pilot program, the authorities provided in such Act shall include the authority to make grants for such purposes, as described in section 601(a) of such Act: 
Provided further, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That at least 90 percent of the households to be served by a project receiving a loan or grant under the pilot program shall be in a rural area without sufficient access to broadband, defined for this pilot program as 10 Mbps downstream, and 1 Mbps upstream, which shall be reevaluated and redetermined, as necessary, on an annual basis by the Secretary of Agriculture: 
Provided further, That an entity to which a loan or grant is made under the pilot program shall not use the loan or grant to overbuild or duplicate broadband expansion efforts made by any entity that has received a broadband loan from the Rural Utilities Service: 
Provided further, That in addition to other available funds, not more than four percent of the funds can be used for administrative costs to carry out this pilot program and up to three percent may be utilized for technical assistance and pre-development planning activities to support the most rural communities, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses: 
Provided further, That the Rural Utility Service is directed to expedite program delivery methods that would implement this section: 
Provided further, That for purposes of this section, the Secretary shall adhere to the notice, reporting and service area assessment requirements set forth in sections 6104(a)(2)(D) and 6104(a)(2)(E) of the Agricultural Act of 2014 (7 U.S.C. 950bb(d)(5), and 950bb(d)(8) and 950bb(d)(10)).  
780.For an additional amount for the cost of direct loans and grants made under the Rural Water and Waste Disposal Program Account, $500,000,000, to remain available until expended, of which not to exceed $495,000,000 shall be for grants.  
781.The Secretary of Agriculture and the Commissioner of Food and Drugs shall— 
(1)post on a public Website in a searchable format information on competitive grant awards made using funds made available under an appropriations Act (other than funds appropriated to the Commodity Credit Corporation, the Forest Service, or funds provided under the heading Food for Peace Title II Grants) that includes, with respect to each such award, the Congressional District corresponding to the State, District, Tribal jurisdiction, or territory of the United States in which the recipient of the funds is geographically located; and  
(2)not provide advance notification of such grant awards to any person outside of the Department of Agriculture or the Food and Drug Administration except potential awardees, until such information is posted, as described in paragraph (1).  
782.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel— 
(1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603);  
(2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or  
(3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation).  
783.None of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out the Biomass Crop Assistance Program authorized by section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111). 
This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2018.  
BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2018 
IDepartment of Commerce 
International Trade Administration Operations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $495,000,000, to remain available until September 30, 2019, of which $13,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: 
Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: 
Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities. Bureau of Industry and Security Operations and AdministrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $113,500,000, to remain available until expended: 
Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: 
Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments. Economic development administration Economic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), $262,500,000, to remain available until expended, of which $21,000,000 shall be for grants under such section 27. Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $39,000,000: 
Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), and the Community Emergency Drought Relief Act of 1977. Minority business development agency Minority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $39,000,000. Economic and Statistical Analysis Salaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $99,000,000, to remain available until September 30, 2019. Bureau of the Census Current surveys and programsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $270,000,000: 
Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: 
Provided further, That the Bureau of the Census shall collect and analyze data for the Annual Social and Economic Supplement to the Current Population Survey using the same health insurance questions included in previous years, in addition to the revised questions implemented in the Current Population Survey beginning in February 2014. Periodic censuses and programs (including transfer of funds)For necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs provided for by law, $2,544,000,000, to remain available until September 30, 2020: 
Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: 
Provided further, That within the amounts appropriated, $2,580,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census: 
Provided further, That not more than 50 percent of the amounts made available under this heading for information technology related to 2020 census delivery, including the Census Enterprise Data Collection and Processing (CEDCaP) program, may be obligated until the Secretary updates the previous expenditure plan and resubmits to the Committees on Appropriations of the House of Representatives and the Senate a plan for expenditure that: (1) identifies for each CEDCaP project/investment over $25,000: (A) the functional and performance capabilities to be delivered and the mission benefits to be realized; (B) an updated estimated lifecycle cost, including cumulative expenditures to date by fiscal year, and all revised estimates for development, maintenance, and operations; (C) key milestones to be met; and (D) impacts of cost variances on other Census programs; (2) details for each project/investment: (A) reasons for any cost and schedule variances; and (B) top risks and mitigation strategies; and (3) has been submitted to the Government Accountability Office. National telecommunications and information administration Salaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $39,500,000, to remain available until September 30, 2019: 
Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: 
Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended: 
Provided further, That $7,500,000 shall be to update the national broadband availability map in coordination with the Federal Communications Commission and using partnerships previously developed with the States. Public telecommunications facilities, planning and constructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration. United States patent and trademark office Salaries and expenses (including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,500,000,000, to remain available until expended: 
Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2018, so as to result in a fiscal year 2018 appropriation from the general fund estimated at $0: 
Provided further, That during fiscal year 2018, should the total amount of such offsetting collections be less than $3,500,000,000 this amount shall be reduced accordingly: 
Provided further, That any amount received in excess of $3,500,000,000 in fiscal year 2018 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: 
Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: 
Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2018 for official reception and representation expenses: 
Provided further, That in fiscal year 2018 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: 
Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: 
Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): 
Provided further, That within the amounts appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO. National institute of standards and technology Scientific and technical research and services (including transfer of funds)For necessary expenses of the National Institute of Standards and Technology (NIST), $724,500,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: 
Provided, That not to exceed $20,000 shall be for official reception and representation expenses: 
Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants. Industrial technology servicesFor necessary expenses for industrial technology services, $155,000,000, to remain available until expended, of which $140,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $15,000,000 shall be for the National Network for Manufacturing Innovation (also known as Manufacturing USA). Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $319,000,000, to remain available until expended: 
Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years. National oceanic and atmospheric administration Operations, research, and facilities (including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; pilot programs for state-led fisheries management, notwithstanding any other provision of law; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,536,331,000, to remain available until September 30, 2019, except that funds provided for cooperative enforcement shall remain available until September 30, 2020: 
Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: 
Provided further, That in addition, $144,000,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program, Cooperative Research, Annual Stock Assessments, Survey and Monitoring Projects, Interjurisdictional Fisheries Grants, and Fish Information Networks: 
Provided further, That of the $3,697,831,000 provided for in direct obligations under this heading, $3,536,331,000 is appropriated from the general fund, $144,000,000 is provided by transfer, and $17,500,000 is derived from recoveries of prior year obligations: 
Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents' Medical Care Act (10 U.S.C. ch. 55), such sums as may be necessary. Procurement, acquisition and construction (including transfer of funds)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $2,290,684,000, to remain available until September 30, 2020, except that funds provided for acquisition and construction of vessels and construction of facilities shall remain available until expended: 
Provided, That of the $2,303,684,000 provided for in direct obligations under this heading, $2,290,684,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: 
Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: 
Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: 
Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction. Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2019: 
Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: 
Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: 
Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds. Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $349,000, to be derived from receipts collected pursuant to that Act, to remain available until expended. Fishery Disaster AssistanceFor the necessary expenses associated with the mitigation of fishery disasters, $20,000,000 to remain available until expended: 
Provided, That funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters as declared by the Secretary of Commerce. Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2018, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936. Departmental Management Salaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $63,000,000. Renovation and modernization For necessary expenses for the renovation and modernization of the Herbert C. Hoover Building, $45,130,000, to remain available until expended. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $32,744,000. General provisions—Department of commerce (including transfer of funds)  
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest.  
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce.  
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2018: 
Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000 and the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $10,828,059,000.  
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services.  
106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks.  
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration.  
108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document.  
109.The Secretary of Commerce may waive the requirement for bonds under 40 U.S.C. 3131 with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Coast and Geodetic Survey Act of 1947 (33 U.S.C. 883a et seq.).  
110.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, tribal government, territory, or possession or any subdivisions thereof: 
Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2020, for such purposes: 
Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act.  
111.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the Bureau of the Census, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available. 
This title may be cited as the Department of Commerce Appropriations Act, 2018.  
IIDepartment of Justice 
General Administration Salaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $114,000,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended. Justice information sharing technology (including transfer of funds)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $35,000,000, to remain available until expended: 
Provided, That the Attorney General may transfer up to $35,400,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: 
Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Executive Office for Immigration Review (including transfer of funds)For expenses necessary for the administration of immigration-related activities of the Executive Office for Immigration Review, $504,500,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account: 
Provided, That not to exceed $35,000,000 of the total amount made available under this heading shall remain available until expended. Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $97,250,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character. United states parole commission Salaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $13,308,000: 
Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed. Legal Activities Salaries and Expenses, General Legal Activities For expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; the administration of pardon and clemency petitions; and rent of private or Government-owned space in the District of Columbia, $897,500,000, of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: 
Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: 
Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: 
Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: 
Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended. In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $10,000,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $164,977,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $126,000,000 in fiscal year 2018), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2018, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at $38,977,000. Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,136,750,000: 
Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $25,000,000 shall remain available until expended: 
Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking. United states trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $225,908,000, to remain available until expended: 
Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: 
Provided further, That, notwithstanding any other provision of law, fees collected pursuant to section 589a(b) of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: 
Provided further, That to the extent that fees collected in fiscal year 2018, net of amounts necessary to pay refunds due depositors, exceed $225,908,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: 
Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2018, net of amounts necessary to pay refunds due depositors, (estimated at $231,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at $0. Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,409,000. Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $15,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: 
Provided, That amounts made available under this heading may not be transferred pursuant to section 205 of this Act. Salaries and expenses, community relations service (including transfer of funds)For necessary expenses of the Community Relations Service, $15,500,000: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Assets forfeiture fundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund. United states marshals service Salaries and expensesFor necessary expenses of the United States Marshals Service, $1,311,492,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended. ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $53,400,000, to remain available until expended. Federal Prisoner Detention (including transfer of funds)For necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,536,000,000, to remain available until expended: 
Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: 
Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System: 
Provided further, That any unobligated balances available from funds appropriated under the heading General Administration, Detention Trustee shall be transferred to and merged with the appropriation under this heading. National security division Salaries and expenses (including transfer of funds)For expenses necessary to carry out the activities of the National Security Division, $101,031,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Interagency law enforcement Interagency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking organizations, transnational organized crime, and money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in transnational organized crime and drug trafficking, $542,850,000, of which $50,000,000 shall remain available until expended: 
Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation. Federal bureau of investigation Salaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $9,030,202,000, of which not to exceed $216,900,000 shall remain available until expended: 
Provided, That not to exceed $184,500 shall be available for official reception and representation expenses. constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of federally owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $370,000,000, to remain available until expended. Drug enforcement administration Salaries and expensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,190,326,000, of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses. Bureau of Alcohol, Tobacco, Firearms and Explosives Salaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,293,776,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $20,000,000 shall remain available until expended: 
Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: 
Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: 
Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments. Federal prison system Salaries and expenses (including transfer of funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $7,114,000,000: 
Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: 
Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: 
Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2019: 
Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: 
Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities. Buildings and facilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $161,571,000, to remain available until expended: 
Provided, That labor of United States prisoners may be used for work performed under this appropriation. Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation. Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest. State and Local Law Enforcement Activities Office on Violence Against Women violence against women prevention and prosecution programs (including transfer of funds)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and for related victims services, $492,000,000, to remain available until expended, which shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101), notwithstanding section 1402(d) of such Act of 1984, and merged with the amounts otherwise made available under this heading: 
Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: 
Provided further, That of the amount provided— 
(1)$215,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act;  
(2)$35,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act;  
(3)$3,500,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;  
(4)$11,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: 
Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: 
Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: 
Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program;  
(5)$53,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative;  
(6)$35,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act;  
(7)$40,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act;  
(8)$20,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act;  
(9)$45,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act;  
(10)$5,000,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act;  
(11)$16,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: 
Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program;  
(12)$6,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act;  
(13)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act;  
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: 
Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;  
(15)$500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women;  
(16)$4,000,000 is for grants to assist tribal governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: 
Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program; and  
(17)$1,500,000 for the purposes authorized under the 2015 Act. Office of Justice Programs research, evaluation and statistics For grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $90,000,000, to remain available until expended, of which— 
(1)$48,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act, of which $5,000,000 is for a nationwide incident-based crime statistics program; and  
(2)$42,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act, of which $4,000,000 is for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention. state and local law enforcement assistance (including transfer of funds)For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) (CARA); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); and other programs, $1,677,500,000, to remain available until expended as follows— 
(1)$415,500,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $10,000,000 is for the Officer Robert Wilson III Memorial Initiative on Preventing Violence Against Law Enforcement Officer Resilience and Survivability (VALOR), $5,000,000 is for an initiative to support evidence-based policing, $2,500,000 is for an initiative to enhance prosecutorial decision-making, $2,400,000 is for the operationalization, maintenance and expansion of the National Missing and Unidentified Persons System, $2,500,000 is for a national training initiative to improve police-based responses to people with mental illness or developmental disabilities, $20,000,000 is for competitive and evidence-based programs to reduce gun crime and gang violence, $2,000,000 is for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315, $15,500,000 is for prison rape prevention and prosecution grants to states and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79), and $16,000,000 is for emergency law enforcement assistance for events occurring during or after fiscal year 2018, as authorized by section 609M of the Justice Assistance Act of 1984 (34 U.S.C. 50101);  
(2)$240,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities;  
(3)$77,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4;  
(4)$3,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review;  
(5)$14,000,000 for economic, high technology, white collar and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403;  
(6)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities;  
(7)$22,500,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: 
Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing and evaluation programs;  
(8)$1,000,000 for the National Sex Offender Public Website;  
(9)$75,000,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $25,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180);  
(10)$30,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act;  
(11)$130,000,000 for DNA-related and forensic programs and activities, of which— 
(A)$120,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): 
Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303);  
(B)$6,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program (Public Law 108–405, section 412); and  
(C)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405;  
(12)$47,500,000 for a grant program for community-based sexual assault response reform;  
(13)$12,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act;  
(14)$35,000,000 for assistance to Indian tribes;  
(15)$85,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and tribal probation or parole supervision efforts and strategies, $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy, and $4,000,000 is for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, and for a research project on the effectiveness of the model: 
Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model;  
(16)$75,000,000 for the Comprehensive School Safety Initiative;  
(17)$65,000,000 for initiatives to improve police-community relations, of which $22,500,000 is for a competitive matching grant program for purchases of body-worn cameras for State, local and tribal law enforcement, $25,000,000 is for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction, and $17,500,000 is for an Edward Byrne Memorial criminal justice innovation program; and  
(18)$330,000,000 for comprehensive opioid abuse reduction activities, including as authorized by CARA, and for the following programs, which shall address opioid abuse reduction consistent with underlying program authorities— 
(A)$75,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act;  
(B)$30,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416);  
(C)$30,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act;  
(D)$20,000,000 for a veterans treatment courts program;  
(E)$30,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; and  
(F)$145,000,000 for a comprehensive opioid abuse program:  
Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Justice for All Reauthorization Act of 2016 (Public Law 114-324); and other juvenile justice programs, $282,500,000, to remain available until expended as follows— 
(1)$60,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: 
Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and tribal juvenile justice residential facilities;  
(2)$94,000,000 for youth mentoring grants;  
(3)$27,500,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$5,000,000 shall be for the Tribal Youth Program;  
(B)$4,000,000 shall be for gang and youth violence education, prevention and intervention, and related activities;  
(C)$500,000 shall be for an Internet site providing information and resources on children of incarcerated parents;  
(D)$2,000,000 shall be for competitive grants focusing on girls in the juvenile justice system;  
(E)$8,000,000 shall be for community-based violence prevention initiatives, including for public health approaches to reducing shootings and violence; and  
(F)$8,000,000 shall be for an opioid-affected youth initiative;  
(4)$21,000,000 for programs authorized by the Victims of Child Abuse Act of 1990;  
(5)$76,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act);  
(6)$2,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act; and  
(7)$2,000,000 for a program to improve juvenile indigent defense:  
Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: 
Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) and (6) may be used for training and technical assistance: 
Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs.Public safety officer benefits  (including transfer of funds) For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $24,800,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Community Oriented Policing Services community oriented policing services programs (including transfer of funds)For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act), $275,500,000, to remain available until expended: 
Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: 
Provided further, That of the amount provided under this heading— 
(1)$225,500,000 is for grants under section 1701 of title I of the 1968 Act (34 U.S.C. 10381) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: 
Provided, That, notwithstanding section 1704(c) of such title (34 U.S.C. 10384(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: 
Provided further, That within the amounts appropriated under this paragraph, $30,000,000 is for improving tribal law enforcement, including hiring, equipment, training, anti-methamphetamine activities, and anti-opioid activities: 
Provided further, That of the amounts appropriated under this paragraph, $10,000,000 is for community policing development activities in furtherance of the purposes in section 1701: 
Provided further, That of the amounts appropriated under this paragraph $36,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act, which shall be transferred to and merged with Research, Evaluation, and Statistics for administration by the Office of Justice Programs;  
(2)$10,000,000 is for activities authorized by the POLICE Act of 2016 (Public Law 114–199);  
(3)$8,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: 
Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers; and  
(4)$32,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: 
Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration. General provisions—Department of justice  (including transfer of funds)   
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses.  
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: 
Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void.  
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion.  
204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: 
Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons.  
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.  
206.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner.  
207. 
(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes.  
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs.  
208.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice.  
209.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and to any use of deobligated balances of funds provided under this title in previous years.  
210.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated.  
211.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code.  
212.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and  
(2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs.  
213.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2015 through 2018 for the following programs, waive the following requirements: 
(1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2976(g)(1) of such part (34 U.S.C. 10631(g)(1)).  
(2)For State, Tribal, and local reentry courts under part FF of title I of such Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2978(e)(1) and (2) of such part (34 U.S.C. 10633(e)(1) and (2)).  
(3)For the prosecution drug treatment alternatives to prison program under part CC of title I of such Act of 1968 (34 U.S.C. 10581), the requirements under the second sentence of section 2901(f) of such part (34 U.S.C. 10581(f)).  
214.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109(a)) shall not apply to amounts made available by this or any other Act.  
215.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.  
216. 
(a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2018, except up to $40,000,000 may be obligated for implementation of a unified Department of Justice financial management system.  
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2018, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act.  
(c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2018, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act.  
217.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal years 2017 and 2018. 
This title may be cited as the Department of Justice Appropriations Act, 2018.  
IIIScience 
Office of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,544,000. National space council For necessary expenses of the National Space Council, in carrying out the purposes of Title V of Public Law 100-685 and Executive Order 13803, hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, $1,965,000: 
Provided, That notwithstanding any other provision of law, the National Space Council may accept personnel support from Federal agencies, departments, and offices, and such Federal agencies, departments, and offices may detail staff without reimbursement to the National Space Council for purposes provided herein. National aeronautics and space administration ScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $6,221,500,000, to remain available until September 30, 2019: 
Provided, That the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) for the James Webb Space Telescope shall not exceed $8,000,000,000: 
Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104: 
Provided further, That, of the amounts provided, $595,000,000 is for an orbiter and a lander to meet the science goals for the Jupiter Europa mission as outlined in the most recent planetary science decadal survey: 
Provided further, That the National Aeronautics and Space Administration shall use the Space Launch System as the launch vehicles for the Jupiter Europa mission, plan for an orbiter launch no later than 2022 and a lander launch no later than 2024, and include in the fiscal year 2020 budget the 5-year funding profile necessary to achieve these goals. AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $685,000,000, to remain available until September 30, 2019. Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $760,000,000, to remain available until September 30, 2019: 
Provided, That $130,000,000 shall be for RESTORE. explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $4,790,000,000, to remain available until September 30, 2019: 
Provided, That not less than $1,350,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: 
Provided further, That not less than $2,150,000,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an Exploration Upper Stage developed simultaneously: 
Provided further, That of the amounts provided for SLS, not less than $300,000,000 shall be for Exploration Upper Stage development: 
Provided further, That $895,000,000 shall be for Exploration Ground Systems, including $350,000,000 for a second mobile launch platform and associated SLS activities: 
Provided further, That the National Aeronautics and Space Administration (NASA) shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile for an integrated system that includes the Space Launch System, the Orion Multi-Purpose Crew Vehicle, and associated ground systems that will ensure an Exploration Mission-2 crewed launch as early as possible, as well as a system-based funding profile for a sustained launch cadence beyond the initial crewed test launch: 
 Provided further, That acquisition of Orion crew vehicles, SLS launch vehicles, Exploration Ground Systems, mobile launch platforms, and their associated components may be funded incrementally in fiscal year 2018 and thereafter: 
Provided further, That $395,000,000 shall be for exploration research and development. Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $4,751,500,000, to remain available until September 30, 2019. EducationFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $100,000,000, to remain available until September 30, 2019, of which $18,000,000 shall be for the Established Program to Stimulate Competitive Research and $40,000,000 shall be for the National Space Grant College and Fellowship Program. Safety, security and mission servicesFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,826,900,000, to remain available until September 30, 2019. Construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $562,240,000, to remain available until September 30, 2023: 
Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: 
Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2018 in an amount not to exceed $9,470,300: 
Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $39,000,000, of which $500,000 shall remain available until September 30, 2019. Administrative provisions (including transfer of funds)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. National Science Foundation Research and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $6,334,476,000, to remain available until September 30, 2019, of which not to exceed $544,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: 
Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation. Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $182,800,000, to remain available until expended. Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $902,000,000, to remain available until September 30, 2019. Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $328,510,000: 
Provided, That not to exceed $8,280 is for official reception and representation expenses: 
Provided further, That contracts may be entered into under this heading in fiscal year 2018 for maintenance and operation of facilities and for other services to be provided during the next fiscal year. Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,370,000: 
Provided, That not to exceed $2,500 shall be available for official reception and representation expenses. Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $15,200,000, of which $400,000 shall remain available until September 30, 2019. Administrative provisions (including transfer of funds)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The Director of the National Science Foundation shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the National Science Foundation. This title may be cited as the Science Appropriations Act, 2018.  
IV 
Related Agencies Commission on civil rights Salaries and expensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,700,000: 
Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: 
Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: 
Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a). Equal employment opportunity commission Salaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $379,500,000: 
Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: 
Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: 
Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission. International Trade Commission Salaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $93,700,000, to remain available until expended. Legal services corporation Payment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $410,000,000, of which $376,000,000 is for basic field programs and required independent audits; $5,100,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $19,400,000 is for management and grants oversight; $4,000,000 is for client self-help and information technology; $4,500,000 is for a Pro Bono Innovation Fund; and $1,000,000 is for loan repayment assistance: 
Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996d(d)): 
Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: 
Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government. Administrative provision—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2017 and 2018, respectively. Marine mammal commission Salaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,431,000. Office of the United States Trade Representative Salaries and expenses For necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $57,600,000, of which $1,000,000 shall remain available until expended: 
Provided, That of the total amount made available under this heading, not to exceed $124,000 shall be available for official reception and representation expenses. Trade Enforcement Trust Fund (including transfer of funds)For activities of the United States Trade Representative authorized by section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), including transfers, $15,000,000, to be derived from the Trade Enforcement Trust Fund: 
Provided, That any transfer pursuant to subsection (d)(1) of such section shall be treated as a reprogramming under section 505 of this Act. State justice institute Salaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which $500,000 shall remain available until September 30, 2019: 
Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: 
Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government.  
VGeneral provisions 
(including rescissions) (including transfer of funds)  
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.  
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  
506. 
(a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations.  
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions.  
(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3).  
507. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation.  
(b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter.  
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled.  
508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property.  
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.  
510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101) in any fiscal year in excess of $4,436,000,000 shall not be available for obligation until the following fiscal year: 
Provided, That notwithstanding section 1402(d) of such Act, of the amounts available from the Fund for obligation: (1) $10,000,000 shall remain available until expended to the Department of Justice Office of Inspector General for oversight and auditing purposes; and (2) 3 percent shall be available to the Office for Victims of Crime for grants, consistent with the requirements of the Victims of Crime Act, to Indian tribes to improve services for victims of crime.  
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students.  
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
513. 
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed.  
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and  
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes.  
(c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract.  
(d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities.  
514. 
(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST and the Federal Bureau of Investigation (FBI) to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government;  
(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the FBI and other appropriate agencies; and  
(3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation.  
(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST, the FBI, and supply chain risk management experts, a mitigation strategy for any identified risks;  
(2)determined, in consultation with NIST and the FBI, that the acquisition of such system is in the national interest of the United States; and  
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General.  
515.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government.  
516. 
(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles.  
(b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and  
(2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada;  
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or  
(C)articles for export from Canada to another foreign destination.  
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen.  
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased.  
517.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition.  
518.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States–Singapore Free Trade Agreement;  
(2)paragraph 4 of article 17.9 of the United States–Australia Free Trade Agreement; or  
(3)paragraph 4 of article 15.9 of the United States–Morocco Free Trade Agreement.  
519.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act of 1978; The Electronic Communications Privacy Act of 1986; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts.  
520.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs.  
521.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for fiscal year 2018.  
522.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. 
(rescissions)  
523. 
(a)Of the unobligated balances from prior year appropriations available to the Department of Commerce, Economic Development Administration, Economic Development Assistance Programs, $10,000,000 is rescinded not later than September 30, 2018.  
(b)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2018, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $154,768,000;  
(2)Federal Bureau of Investigation, Salaries and Expenses, $127,291,000 including from, but not limited to, fees collected to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs;  
(3)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $15,000,000;  
(4)State and Local Law Enforcement Activities, Office of Justice Programs, $40,000,000;  
(5)State and Local Law Enforcement Activities, Community Oriented Policing Services, $10,000,000; and  
(6)Legal Activities, Assets Forfeiture Fund, $304,000,000, is permanently rescinded.  
(c)The Departments of Commerce and Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2018, specifying the amount of each rescission made pursuant to subsections (a) and (b).  
524.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations.  
525.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States.  
526.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and  
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.  
527. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.  
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  
528.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts.  
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts.  
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States.  
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts.  
529. 
(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA) or the Office of Science and Technology Policy (OSTP) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act.  
(b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA.  
(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA or OSTP, after consultation with the Federal Bureau of Investigation, have certified— 
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and  
(2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights.  
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing.  
530.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and  
(2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes.  
531. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity.  
532.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, the National Space Council, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act.  
533.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.  
534.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel.  
535.Of the amounts made available by this Act, not less than 10 percent of each total amount provided, respectively, for Public Works grants authorized by the Public Works and Economic Development Act of 1965 and grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) shall be allocated for assistance in persistent poverty counties: 
Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates.  
536.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract.  
537.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration.  
538.None of the funds made available under this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming, or with respect to the District of Columbia, Guam, or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana.  
539.Not later than 30 days after the enactment of this Act, the Secretary of Commerce (Secretary) shall lift the stay on the effective date of the final rule for the seafood import monitoring program published by the Secretary on December 9, 2016, (81 Fed. Reg. 88975 et seq.) for the species described in section 300.324(a)(3) of title 50, Code of Federal Regulations: 
Provided, That the compliance date for the species described in section 300.324(a)(3) of title 50, Code of Federal Regulations, shall occur not later than December 31, 2018: 
Provided further, That not later than December 31, 2018, the Secretary shall establish a traceability program for United States inland, coastal, and marine aquaculture of shrimp and abalone from point of production to entry into United States commerce: 
Provided further, That the Secretary shall promulgate such regulations as are necessary and appropriate to establish and implement the program: 
Provided further, That information collected pursuant to a regulation promulgated under this section shall be confidential and not be disclosed except for the information disclosed under section 401(b)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(b)(1)): 
Provided further, That any regulations promulgated under this section shall be enforced as if this section were a provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and the regulations were promulgated under such Act.  
540.For an additional amount for Department of Justice, State and Local Law Enforcement Activities, Office of Justice Programs, State and Local Law Enforcement Assistance, $2,500,000 to keep young athletes safe. 
This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2018.  
CDepartment of Defense Appropriations Act, 2018 
I 
Military personnel Military personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $41,628,855,000. Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $28,772,118,000. Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $13,231,114,000. Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $28,790,440,000. Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,715,608,000. Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,988,362,000. Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $764,903,000. Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,802,554,000. National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under sections 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $8,264,626,000. National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under sections 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,408,817,000.  
IIoperation and maintenance 
Operation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $38,816,957,000: 
Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes. Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $45,384,353,000: 
Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes. Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $6,605,546,000. Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $39,544,193,000: 
Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes. Operation and maintenance, defense-Wide (including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $34,059,257,000: 
Provided, That not more than $15,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: 
Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: 
Provided further, That of the funds provided under this heading, not less than $38,458,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): 
Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: 
Provided further, That $9,385,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: 
Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: 
Provided further, That of the funds provided under this heading, $631,670,000, of which $157,917,000, to remain available until September 30, 2019, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,877,104,000. Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,069,707,000. Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $284,837,000. Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,202,307,000. Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $7,284,170,000. Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,900,798,000. United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,538,000, of which not to exceed $5,000 may be used for official representation purposes. Environmental restoration, army (including transfer of funds)For the Department of the Army, $235,809,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, navy (including transfer of funds)For the Department of the Navy, $365,883,000, to remain available until transferred: 
Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, air force (including transfer of funds)For the Department of the Air Force, $352,549,000, to remain available until transferred: 
Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, defense-Wide (including transfer of funds)For the Department of Defense, $19,002,000, to remain available until transferred: 
Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, formerly used defense sites (including transfer of funds)For the Department of the Army, $248,673,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $129,900,000, to remain available until September 30, 2019. Cooperative threat reduction accountFor assistance, including assistance provided by contract or by grants, under programs and activities of the Department of Defense Cooperative Threat Reduction Program authorized under the Department of Defense Cooperative Threat Reduction Act, $350,000,000, to remain available until September 30, 2020. Department of Defense Acquisition Workforce Development FundFor the Department of Defense Acquisition Workforce Development Fund, $500,000,000, to remain available for obligation until September 30, 2019: 
Provided, That no other amounts may be otherwise credited or transferred to the Fund, or deposited into the Fund, in fiscal year 2018 pursuant to section 1705(d) of title 10, United States Code: 
Provided further, That within 60 days after the date of enactment of this Act, the Secretary of Defense shall transfer to the Treasury from amounts made available under this heading an amount equal to any amounts transferred to the Fund for fiscal year 2018 before the date of the enactment of this Act pursuant to section 1705(d)(3) of title 10, United States Code, or any other provision of law: 
Provided further, That amounts so transferred shall be deposited in the Treasury as miscellaneous receipts.  
IIIPROCUREMENT 
Aircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,535,794,000, to remain available for obligation until September 30, 2020. Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,196,910,000, to remain available for obligation until September 30, 2020. Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $4,391,573,000, to remain available for obligation until September 30, 2020. Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,548,740,000, to remain available for obligation until September 30, 2020. Other Procurement, Army For construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $8,298,418,000, to remain available for obligation until September 30, 2020. Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $19,957,380,000, to remain available for obligation until September 30, 2020. Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,510,590,000, to remain available for obligation until September 30, 2020. Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $804,335,000, to remain available for obligation until September 30, 2020. Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: 
Ohio Replacement Submarine (AP), $861,853,000;  
Carrier Replacement Program (CVN 80), $1,569,646,000;  
Carrier Replacement Program (CVN 79), $2,561,058,000;  
Virginia Class Submarine, $3,305,315,000;  
Virginia Class Submarine (AP), $2,145,596,000;  
CVN Refueling Overhauls, $1,569,669,000;  
CVN Refueling Overhauls (AP), $75,897,000;  
DDG–1000 Program, $216,968,000;  
DDG–51 Destroyer, $3,357,079,000;  
DDG–51 Destroyer (AP), $90,336,000;  
Littoral Combat Ship, $1,566,971,000;  
Amphibious Ship Replacement, $1,800,000,000;  
Expeditionary Sea Base, $635,000,000;  
LHA Replacement, $1,710,927,000;  
Expeditionary Fast Transport, $225,000,000;  
TAO Fleet Oiler, $457,988,000;  
TAO Fleet Oiler (AP), $75,068,000;  
Towing, Salvage, and Rescue Ship, $76,204,000;  
T–AGS Oceanographic Survey Ship, $180,000,000;  
Ship to Shore Connector, $524,554,000;  
Service Craft, $62,994,000;  
For outfitting, post delivery, conversions, and first destination transportation, $489,073,000;  
Completion of Prior Year Shipbuilding Programs, $117,542,000; and  
Polar Icebreakers, $150,000,000. In all: $23,824,738,000, to remain available for obligation until September 30, 2022: 
Provided, That additional obligations may be incurred after September 30, 2022, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards: 
Provided further, That funds appropriated or otherwise made available by this Act for production of the common missile compartment of nuclear-powered vessels may be available for multiyear procurement of critical components to support continuous production of such compartments only in accordance with the provisions of subsection (i) of section 2218a of title 10, United States Code (as added by section 1023 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328)). Other procurement, navy For procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $7,941,018,000, to remain available for obligation until September 30, 2020. Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,942,737,000, to remain available for obligation until September 30, 2020. Aircraft Procurement, Air Force For construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $18,504,556,000, to remain available for obligation until September 30, 2020. Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,207,747,000, to remain available for obligation until September 30, 2020. Space procurement, air force For construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $3,552,175,000, to remain available for obligation until September 30, 2020. Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,651,977,000, to remain available for obligation until September 30, 2020. Other procurement, air force For procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $20,503,273,000, to remain available for obligation until September 30, 2020. Procurement, Defense-Wide For expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,429,270,000, to remain available for obligation until September 30, 2020. Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, and 4533), $67,401,000, to remain available until expended.  
IVRESEARCH, DEVELOPMENT, TEST AND EVALUATION 
Research, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $10,647,426,000, to remain available for obligation until September 30, 2019. Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $18,010,754,000, to remain available for obligation until September 30, 2019: 
Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces. Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $37,428,078,000, to remain available for obligation until September 30, 2019. Research, development, test and evaluation, defense-Wide (including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $22,010,975,000, to remain available for obligation until September 30, 2019: 
 Provided, That, of the funds made available in this paragraph, $250,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: 
Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer. Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $210,900,000, to remain available for obligation until September 30, 2019.  
Vrevolving and management funds 
Defense working capital fundsFor the Defense Working Capital Funds, $1,685,596,000.  
VIOther department of defense programs 
Defense Health ProgramFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $34,428,167,000; of which $31,521,850,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2019, and of which up to $15,349,700,000 may be available for contracts entered into under the TRICARE program; of which $867,002,000, to remain available for obligation until September 30, 2020, shall be for procurement; and of which $2,039,315,000, to remain available for obligation until September 30, 2019, shall be for research, development, test and evaluation: 
Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: 
Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $1,095,100,000 shall be made available to the United States Army Medical Research and Materiel Command to carry out the congressionally directed medical research programs. Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $961,732,000, of which $104,237,000 shall be for operation and maintenance, of which no less than $49,401,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $21,045,000 for activities on military installations and $28,356,000, to remain available until September 30, 2019, to assist State and local governments; $18,081,000 shall be for procurement, to remain available until September 30, 2020, of which $16,787,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments and $1,294,000 for activities on military installations; and $839,414,000, to remain available until September 30, 2019, shall be for research, development, test and evaluation, of which $831,900,000 shall only be for the Assembled Chemical Weapons Alternatives program. Drug Interdiction and Counter-Drug Activities, Defense (including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $934,814,000, of which $552,648,000 shall be for counter-narcotics support; $120,813,000 shall be for the drug demand reduction program; $236,353,000 shall be for the National Guard counter-drug program; and $25,000,000 shall be for the National Guard counter-drug schools program: 
Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act. Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $321,887,000, of which $319,087,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $2,800,000, to remain available until September 30, 2019, shall be for research, development, test and evaluation.  
VIIrelated agencies 
Central intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000. Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $537,600,000.  
VIIIgeneral provisions 
8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: 
Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: 
Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: 
Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey.  
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein.  
8004.No more than 25 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: 
Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps. 
(transfer of funds)  
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,250,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: 
Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2018: 
Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section.  
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act.  
(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: 
Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts.  
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2018: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and  
(3)an identification of items of special congressional interest.  
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: 
Provided, That this subsection shall not apply to transfers from the following appropriations accounts: 
(1)Environmental Restoration, Army;  
(2)Environmental Restoration, Navy;  
(3)Environmental Restoration, Air Force;  
(4)Environmental Restoration, Defense-Wide;  
(5)Environmental Restoration, Formerly Used Defense Sites; and  
(6)Drug Interdiction and Counter-drug Activities, Defense. (TRANSFER OF FUNDS)  
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: 
Provided, That transfers may be made between such funds: 
Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: 
Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation.  
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees.  
8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: 
Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: 
Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: 
Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: 
Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: 
Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year;  
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract;  
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and  
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.  
Funds appropriated in title III of this Act may be used for a multiyear procurement contract as follows: V–22 Osprey aircraft variants; up to 13 SSN Virginia Class Submarines and Government-furnished equipment; and DDG–51 Arleigh Burke class Flight III guided missile destroyers, the MK41 Vertical Launching Systems, and associated Government-furnished systems and subsystems: 
Provided, That the term of any multiyear procurement contract for V–22 Osprey aircraft variants entered into for use of any part of any appropriation contained in this Act may not exceed 5 years.  
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: 
Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: 
Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam.  
8012. 
(a)During the current fiscal year, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year.  
(b)The fiscal year 2019 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2019 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2019.  
(c)As required by section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2358 note) civilian personnel at the Department of Army Science and Technology Reinvention Laboratories may not be managed on the basis of the Table of Distribution and Allowances, and the management of the workforce strength shall be done in a manner consistent with the budget available with respect to such Laboratories.  
(d)Nothing in this section shall be construed to apply to military (civilian) technicians.  
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress.  
8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: 
Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: 
Provided further, That this section applies only to active components of the Army. 
(TRANSFER OF FUNDS)  
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act.  
8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: 
Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): 
Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: 
Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes.  
8017.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: 
Provided, That, in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: 
Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: 
Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.  
8018.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use.  
8019.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government.  
8020.Of the funds made available in this Act, $20,000,000 shall be available for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: 
Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code.  
8021.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities.  
8022.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: 
Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations.  
8023. 
(a)Of the funds made available in this Act, not less than $43,100,000 shall be available for the Civil Air Patrol Corporation, of which— 
(1)$30,800,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs;  
(2)$10,600,000 shall be available from Aircraft Procurement, Air Force; and  
(3)$1,700,000 shall be available from Other Procurement, Air Force for vehicle procurement.  
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies.  
8024. 
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities.  
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: 
Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties.  
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during the current fiscal year may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings not located on a military installation, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development.  
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2018, not more than 6,030 staff years of technical effort (staff years) may be funded for defense FFRDCs: 
Provided, That, of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: 
Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP).  
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2019 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates.  
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $131,000,000.  
8025.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: 
Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: 
Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act.  
8026.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.  
8027.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: 
Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: 
Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section.  
8028. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country.  
(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country.  
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2018. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party.  
(c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code.  
8029.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act.  
8030. 
(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force.  
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary.  
(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b).  
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 5131).  
8031.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000.  
8032.None of the funds made available by this Act may be used to— 
(1)disestablish, or prepare to disestablish, a Senior Reserve Officers’ Training Corps program in accordance with Department of Defense Instruction Number 1215.08, dated June 26, 2006; or  
(2)close, downgrade from host to extension center, or place on probation a Senior Reserve Officers’ Training Corps program in accordance with the information paper of the Department of the Army titled Army Senior Reserve Officer's Training Corps (SROTC) Program Review and Criteria, dated January 27, 2014.  
8033.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: 
Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States.  
8034. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement.  
(b)The fiscal year 2019 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2019 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2019 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds.  
8035.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2019: 
Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: 
Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2019.  
8036.Up to $10,322,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: 
Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: 
Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law.  
8037.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities.  
8038. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code.  
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense.  
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion.  
8039. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
(1)to establish a field operating agency; or  
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters.  
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department.  
(c)This section does not apply to— 
(1)field operating agencies funded within the National Intelligence Program;  
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats;  
(3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or  
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities.  
8040. 
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function;  
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or  
(B)$10,000,000; and  
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or  
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code.  
(b) 
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code);  
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or  
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)).  
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code.  
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities. (RESCISSIONS)  
8041.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Other Procurement, Army, 2016/2018, $5,517,000;  
Aircraft Procurement, Navy, 2016/2018, $172,000,000;  
Aircraft Procurement, Air Force, 2016/2018, $56,900,000;  
Procurement of Ammunition, Air Force, 2016/2018, $5,000,000;  
Procurement, Defense-wide, 2016/2018, $7,264,000;  
Missile Procurement, Army, 2017/2019, $19,319,000;  
Aircraft Procurement, Army, 2017/2019, $17,000,000;  
Procurement of Weapons and Tracked Combat Vehicles, Army, 2017/2019, $7,064,000;  
Procurement of Ammunition, Army, 2017/2019, $15,507,000;  
Other Procurement, Army, 2017/2019, $12,535,000;  
Aircraft Procurement, Navy, 2017/2019, $45,900,000;  
Weapons Procurement, Navy, 2017/2019, $32,200,000;  
Shipbuilding and Conversion, Navy: Carrier Replacement Program, 2017/2021, $14,000,000;  
Aircraft Procurement, Air Force, 2017/2019, $78,347,000;  
Missile Procurement, Air Force, 2017/2019, $31,639,000;  
Space Procurement, Air Force, 2017/2019, $34,900,000;  
Procurement of Ammunition, Air Force, 2017/2019, $18,000,000;  
Other Procurement, Air Force, 2017/2019, $136,691,000;  
Research, Development, Test and Evaluation, Army, 2017/2018, $62,331,000;  
Research, Development, Test and Evaluation, Navy, 2017/2018, $9,128,000;  
Research, Development, Test and Evaluation, Air Force, 2017/2018, $131,000,000; and  
Defense Health Program: Research, Development, Test and Evaluation, 2017/2018, $30,000,000.  
8042.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure.  
8043.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose.  
8044.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: 
Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures.  
8045. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
8046.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: 
Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items.  
8047.Of the amounts appropriated for Working Capital Fund, Army, $99,000,000 shall be available to maintain competitive rates at the arsenals.  
8048.None of the funds made available by this Act for Evolved Expendable Launch Vehicle service competitive procurements may be used unless the competitive procurements are open for award to all certified providers of Evolved Expendable Launch Vehicle-class systems: 
Provided, That the award shall be made to the provider that offers the best value to the government.  
8049.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: 
Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross.  
8050.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers.  
8051.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget.  
8052.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— 
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and  
(2)such bonus is part of restructuring costs associated with a business combination. (INCLUDING TRANSFER OF FUNDS)  
8053.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code.  
8054.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— 
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account;  
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and  
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): 
Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: 
Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account.  
8055. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis.  
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation.  
8056.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: 
Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force until a written modification has been proposed to the House and Senate Appropriations Committees: 
Provided further, That the proposed modification may be implemented 30 days after the notification unless an objection is received from either the House or Senate Appropriations Committees: 
Provided further, That any proposed modification shall not preclude the ability of the commander of United States Pacific Command to meet operational requirements. 
(INCLUDING TRANSFER OF FUNDS)  
8057.Of the funds appropriated in this Act under the heading Operation and Maintenance, Defense-wide, $35,000,000 shall be for continued implementation and expansion of the Sexual Assault Special Victims’ Counsel Program: 
Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: 
Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act.  
8058.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: 
Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: 
Provided further, That the Secretary of Defense shall, not later than 60 days after enactment of this Act, submit a report detailing the use of funds requested in research, development, test and evaluation accounts for end-items used in development, prototyping and test activities preceding and leading to acceptance for operational use: 
Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.  
8059. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country.  
(b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and  
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a).  
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404.  
8060.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
(including transfer of funds)  
8061.Of the amounts appropriated for Operation and Maintenance, Navy, up to $1,000,000 shall be available for transfer to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105).  
8062.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so.  
8063.The Secretary of Defense shall continue to provide a classified quarterly report to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act.  
8064.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System.  
8065.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State.  
8066.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis. 
(INCLUDING TRANSFER OF FUNDS)  
8067.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $66,881,780 shall remain available until expended: 
Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: 
Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: 
Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: 
Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense.  
8068. 
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— 
(1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account;  
(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request;  
(3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or  
(4)the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed.  
(b)Nothing in section (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3).  
(c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence.  
(d)Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall— 
(1)provide the proposed alternatives to all affected agencies;  
(2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and  
(3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees.  
8069.In addition to amounts provided elsewhere in this Act, $10,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: 
Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.  
8070.Any notice that is required to be submitted to the Committees on Appropriations of the Senate and the House of Representatives under section 806(c)(4) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) after the date of the enactment of this Act shall be submitted pursuant to that requirement concurrently to the Subcommittees on Defense of the Committees on Appropriations of the Senate and the House of Representatives. 
(including transfer of funds)  
8071.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $705,800,000 shall be for the Israeli Cooperative Programs: 
Provided, That of this amount, $92,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $221,500,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $120,000,000 shall be for co-production activities of SRBMD systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for SRBMD, as amended; $310,000,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which $120,000,000 shall be for co-production activities of Arrow 3 Upper Tier systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for Arrow 3 Upper Tier, as amended, of which $105,000,000 shall be for testing of the upper-tier component to the Israeli Missile Defense Architecture in the United States; and $82,300,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
(INCLUDING TRANSFER OF FUNDS)  
8072.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $117,542,000 shall be available until September 30, 2018, to fund prior year shipbuilding cost increases: 
Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: 
Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2008/2018: Carrier Replacement Program $20,000,000;  
(2)Under the heading Shipbuilding and Conversion, Navy, 2012/2018: DDG–51 Destroyer $19,436,000;  
(3)Under the heading Shipbuilding and Conversion, Navy, 2012/2018: Littoral Combat Ship $6,394,000;  
(4)Under the heading Shipbuilding and Conversion, Navy, 2012/2018: LHA Replacement $14,200,000;  
(5)Under the heading Shipbuilding and Conversion, Navy, 2013/2018: DDG–51 Destroyer $31,941,000;  
(6)Under the heading Shipbuilding and Conversion, Navy, 2014/2018: Litoral Combat Ship $20,471,000; and  
(7)Under the heading Shipbuilding and Conversion, Navy, 2015/2018: LCAC $5,100,000.  
8073.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for Fiscal Year 2018.  
8074.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees.  
8075.The budget of the President for fiscal year 2019 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: 
Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: 
Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: 
Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years.  
8076.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system.  
8077.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $4,000,000.  
8078.The Secretary of Defense may use up to $800,000,000 of the amounts appropriated or otherwise made available in this Act to the Department of Defense for the rapid acquisition and deployment of supplies and associated support services pursuant to section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note): 
Provided, That the Secretary of Defense shall notify the congressional defense committees promptly of all uses of this authority.  
8079.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: 
Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season.  
8080.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: 
Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333.  
8081. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army.  
(b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles.  
8082.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2019.  
8083.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.  
8084. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2018: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
(2)a delineation in the table for each appropriation by Expenditure Center and project; and  
(3)an identification of items of special congressional interest.  
(b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.  
8085.None of the funds made available by this Act may be used to eliminate, restructure, or realign Army Contracting Command—New Jersey or make disproportionate personnel reductions at any Army Contracting Command—New Jersey sites without 30-day prior notification to the congressional defense committees.  
8086.Notwithstanding any other provision of law, any transfer of funds, appropriated or otherwise made available by this Act, for support to friendly foreign countries in connection with the conduct of operations in which the United States is not participating, pursuant to section 331(d) Title 10 U.S.C. shall be made in accordance with sections 8005 or 9002 of this Act, as applicable.  
8087.Any transfer of amounts appropriated to, credited to, or deposited in the Department of Defense Acquisition Workforce Development Fund in or for fiscal year 2018 to a military department or Defense Agency pursuant to section 1705(e)(1) of title 10, United States Code, shall be covered by and subject to sections 8005 or 9002 of this Act, as applicable.  
8088.None of the funds made available by this Act for excess defense articles, assistance under section 333 of title 10, United States Code, or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008.  
8089. 
(a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— 
(1)creates a new start effort;  
(2)terminates a program with appropriated funding of $10,000,000 or more;  
(3)transfers funding into or out of the National Intelligence Program; or  
(4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements.  
8090.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.  
8091.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate. 
(INCLUDING TRANSFER OF FUNDS)  
8092.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.  
8093.None of the funds appropriated by this Act may be available for the purpose of making remittances to the Department of Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code.  
8094. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  
(2)the report contains proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
8095. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or  
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention.  
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a).  
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States.  
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded. (including transfer of funds)  
8096.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $115,519,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: 
Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate.  
8097.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Defense or a component thereof in contravention of the provisions of section 130h of title 10, United States Code.  
8098.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 
(including transfer of funds)  
8099.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,500,000,000 of the funds made available in this Act for the National Intelligence Program: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2018.  
8100.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and  
(2)is or was held on or after June 24, 2009, at United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense.  
8101. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba.  
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.  
8102.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba, to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity except in accordance with section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) and section 1034 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).  
8103.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.).  
8104. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport.  
(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that, to the best of the Secretary's knowledge: 
(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic;  
(2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and  
(3)Agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine.  
(c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver.  
8105.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code.  
8106.The Secretary of Defense, in consultation with the Service Secretaries, shall submit two reports to the congressional defense committees, not later than March 1, 2018, and not later than September 1, 2018, detailing the submission of records during the previous 6 months to databases accessible to the National Instant Criminal Background Check System (NICS), including the Interstate Identification Index (III), the National Crime Information Center (NCIC), and the NICS Index, as required by Public Law 110–180: 
Provided, That such reports shall provide the number and category of records submitted by month to each such database, by Service or Component: 
Provided further, That such reports shall identify the number and category of records submitted by month to those databases for which the Identification for Firearm Sales (IFFS) flag or other database flags were used to pre-validate the records and indicate that such persons are prohibited from receiving or possessing a firearm: 
Provided further, That such reports shall describe the steps taken during the previous 6 months, by Service or Component, to ensure complete and accurate submission and appropriate flagging of records of individuals prohibited from gun possession or receipt pursuant to 18 U.S.C. 922(g) or (n) including applicable records involving proceedings under the Uniform Code of Military Justice.  
8107. 
(a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available, under such regulations as the Secretary of Defense may prescribe, to local military commanders appointed by the Secretary, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country.  
(b)An ex gratia payment under this section may be provided only if— 
(1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States;  
(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and  
(3)the property damage, personal injury, or death was not caused by action by an enemy.  
(c)Nature of paymentsAny payments provided under a program under subsection (a) shall not be considered an admission or acknowledgement of any legal obligation to compensate for any damage, personal injury, or death.  
(d)Amount of paymentsIf the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions.  
(e)Legal adviceLocal military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations.  
(f)Written recordA written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense.  
(g)ReportThe Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program.  
8108.None of the funds available in this Act to the Department of Defense, other than appropriations made for necessary or routine refurbishments, upgrades or maintenance activities, shall be used to reduce or to prepare to reduce the number of deployed and non-deployed strategic delivery vehicles and launchers below the levels set forth in the report submitted to Congress in accordance with section 1042 of the National Defense Authorization Act for Fiscal Year 2012.  
8109.The Secretary of Defense shall post grant awards on a public Website in a searchable format.  
8110.The Secretary of each military department, in reducing each research, development, test and evaluation and procurement account of the military department as required under paragraph (1) of section 828(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), as amended by section 825(a)(3) of the National Defense Authorization Act for Fiscal Year 2018, shall allocate the percentage reduction determined under paragraph (2) of such section 828(d) proportionally from all programs, projects, or activities under such account: 
Provided, That the authority under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) to transfer amounts available in the Rapid Prototyping Fund shall be subject to section 8005 or 9002 of this Act, as applicable.  
8111.None of the funds made available by this Act may be used to fund the performance of a flight demonstration team at a location outside of the United States: 
Provided, That this prohibition applies only if a performance of a flight demonstration team at a location within the United States was canceled during the current fiscal year due to insufficient funding.  
8112.None of the funds made available by this Act may be used by the National Security Agency to— 
(1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or  
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978.  
8113.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.  
8114.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of any agency funded by this Act who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: 
Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense.  
8115.None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: 
Provided, That none of the funds made available in this Act may be used under section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism: 
Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver.  
8116.None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543).  
8117.None of the funds provided in this Act for the T–AO(X) program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes.  
8118.Notwithstanding any other provision of this Act, to reflect savings due to lower than anticipated fuel costs, the total amount appropriated in title II of this Act is hereby reduced by $110,780,000.  
8119.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b).  
8120.None of the funds made available by this Act may be used to propose, plan for, or execute a new or additional Base Realignment and Closure (BRAC) round.  
8121.Of the amounts appropriated in this Act for Operation and Maintenance, Navy, $289,255,000, to remain available until expended, may be used for any purposes related to the National Defense Reserve Fleet established under section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. 4405): 
Provided, That such amounts are available for reimbursements to the Ready Reserve Force, Maritime Administration account of the United States Department of Transportation for programs, projects, activities, and expenses related to the National Defense Reserve Fleet. 
(Including Transfer of Funds)  
8122.Of the amounts appropriated in this Act, the Secretary of Defense may use up to $46,000,000 under the heading Operation and Maintenance, Defense-Wide, and up to $45,000,000 under the heading Research, Development, Test and Evaluation, Defense-Wide to develop, replace, and sustain Federal Government security and suitability background investigation information technology systems of the Office of Personnel Management or other Federal agency responsible for conducting such investigations: 
Provided, That the Secretary may transfer additional amounts into these headings or into Procurement, Defense-Wide using established reprogramming procedures prescribed in the Department of Defense Financial Management Regulation 7000.14, Volume 3, Chapter 6, dated September 2015: 
Provided further, That such funds shall supplement, not supplant any other amounts made available to other Federal agencies for such purposes.  
8123.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba.  
8124. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities, or for any activity necessary for the national defense, including intelligence activities.  
8125.Notwithstanding any other provision of law, any transfer of funds appropriated or otherwise made available by this Act to the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 22 U.S.C. 2656 note) shall be made in accordance with section 8005 or 9002 of this Act, as applicable.  
8126.No amounts credited or otherwise made available in this or any other Act to the Department of Defense Acquisition Workforce Development Fund may be transferred to: 
(1)the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note); or  
(2)credited to a military-department specific fund established under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (as amended by section 897 of the National Defense Authorization Act for Fiscal Year 2017).  
8127.In addition to amounts provided elsewhere in this Act, there is appropriated $235,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended: 
Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: 
Providedfurther, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense: 
Provided further, That as a condition of receiving funds under this section a local educational agency or State shall provide a matching share as described in the notice titled Department of Defense Program for Construction, Renovation, Repair or Expansion of Public Schools Located on Military Installations published by the Department of Defense in the Federal Register on September 9, 2011 (76 Fed. Reg. 55883 et seq.): 
Provided further, That these provisions apply to funds provided under this section, and to funds previously provided by Congress to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools to the extent such funds remain unobligated on the date of enactment of this section.  
8128.In carrying out the program described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such memorandum, the Secretary of Defense shall apply such policy and guidance, except that— 
(1)the limitation on periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and  
(2)the term assisted reproductive technology shall include embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage.  
8129.None of the funds made available by this Act may be used to provide arms, training, or other assistance to the Azov Battalion.  
8130.None of the funds made available by this Act may be used to purchase heavy water from Iran.  
8131.Section 316(a)(2) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by striking the study under this subsection and inserting the study and assessment under this section.  
8132.Notwithstanding any other provision of law, from funds made available to the Department of Defense in title II of this Act under the heading Operation and Maintenance, Defense-Wide, $15,000,000 shall be available for a project in a country designated by the Secretary of Defense: 
Provided, That in furtherance of the project the Department of Defense is authorized to acquire services, including services performed pursuant to a grant agreement, from another Federal agency, on an advance of funds or reimbursable basis: 
Provided further, That an order for services placed under this section is deemed to be an obligation in the same manner that a similar order placed under a contract with a private contractor is an obligation.  
IXOverseas contingency operations 
Military Personnel Military Personnel, ArmyFor an additional amount for Military Personnel, Army, $2,683,694,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $377,857,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $103,979,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $914,119,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $24,942,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $9,091,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $2,328,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $20,569,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $184,589,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $5,004,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance Operation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $17,352,994,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $6,449,404,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,401,536,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $10,873,895,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Defense-Wide For an additional amount for Operation and Maintenance, Defense-Wide, $7,575,195,000: 
Provided, That of the funds provided under this heading, not to exceed $1,000,000,000, to remain available until September 30, 2019, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: 
Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: 
Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria, and 15 days following notification to the appropriate congressional committees: 
Provided further, That these funds may be used to support the Government of Jordan, in such amounts as the Secretary of Defense may determine, to enhance the ability of the armed forces of Jordan to increase or sustain security along its borders, upon 15 days prior written notification to the congressional defense committees outlining the amounts intended to be provided and the nature of the expenses incurred: 
Provided further, That of the funds provided under this heading, not to exceed $750,000,000, to remain available until September 30, 2019, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $24,699,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $23,980,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $3,367,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $53,523,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $108,111,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $15,400,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Afghanistan Security Forces Fund For the Afghanistan Security Forces Fund, $4,666,815,000, to remain available until September 30, 2019: 
Provided, That such funds shall be available to the Secretary of Defense for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: 
Provided further, That the Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with existing projects previously funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: 
Provided further, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete existing projects, and associated supervision and administration costs and costs for design during construction: 
Provided further, That the Secretary may not use more than $50,000,000 under the authority provided in this section: 
Provided further, That the Secretary shall notify in advance such contract changes and adjustments in annual reports to the congressional defense committees: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: 
Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: 
Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: 
Provided further, That of the funds provided under this heading, not less than $10,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Counter-ISIS Train and Equip FundFor the Counter-Islamic State of Iraq and Syria Train and Equip Fund, $1,769,000,000, to remain available until September 30, 2019: 
Provided, That such funds shall be available to the Secretary of Defense in coordination with the Secretary of State, to provide assistance, including training; equipment; logistics support, supplies, and services; stipends; infrastructure repair and renovation; and sustainment, to foreign security forces, irregular forces, groups, or individuals participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria, and their affiliated or associated groups: 
Provided further, That these funds may be used in such amounts as the Secretary of Defense may determine to enhance the border security of nations adjacent to conflict areas including Jordan, Lebanon, Egypt, and Tunisia resulting from actions of the Islamic State of Iraq and Syria: 
Provided further, That amounts made available under this heading shall be available to provide assistance only for activities in a country designated by the Secretary of Defense, in coordination with the Secretary of State, as having a security mission to counter the Islamic State of Iraq and Syria, and following written notification to the congressional defense committees of such designation: 
Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces or individuals, such elements or individuals are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq and other entities, to carry out assistance authorized under this heading: 
Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entity may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines that such provision of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: 
Provided further, That the United States may accept equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, that was transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria and returned by such forces or groups to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: 
Provided further, That equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, and not yet transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria may be treated as stocks of the Department of Defense when determined by the Secretary to no longer be required for transfer to such forces or groups and upon written notification to the congressional defense committees: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided under this heading, including, but not limited to, the number of individuals trained, the nature and scope of support and sustainment provided to each group or individual, the area of operations for each group, and the contributions of other countries, groups, or individuals: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement Aircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $420,086,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $709,283,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $1,191,139,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $191,836,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $405,575,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $157,300,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Weapons procurement, navyFor an additional amount for Weapons Procurement, Navy, $130,994,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $233,406,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $239,359,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $64,307,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $503,938,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Missile Procurement, Air Force For an additional amount for Missile Procurement, Air Force, $481,700,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Space procurement, air forceFor an additional amount for Space Procurement, Air Force, $2,256,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $551,509,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $3,324,590,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $517,041,000, to remain available until September 30, 2020: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard and Reserve Equipment AccountFor procurement of rotary-wing aircraft; combat, tactical and support vehicles; other weapons; and other procurement items for the reserve components of the Armed Forces, $1,300,000,000, to remain available for obligation until September 30, 2020: 
Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: 
Provided further, That none of the funds made available by this paragraph may be used to procure manned fixed wing aircraft, or procure or modify missiles, munitions, or ammunition: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation Research, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $235,368,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $167,565,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $129,608,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $394,396,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Revolving and Management Funds Defense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $148,956,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Department of Defense Programs Defense Health ProgramFor an additional amount for Defense Health Program, $395,805,000, which shall be for operation and maintenance: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $196,300,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $24,692,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE  
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2018. 
(including transfer of funds)  
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $2,250,000,000 between the appropriations or funds made available to the Department of Defense in this title: 
Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: 
Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act.  
9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: 
Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs.  
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1) passenger motor vehicles up to a limit of $75,000 per vehicle; and (2) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.  
9005.Not to exceed $5,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: 
Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $2,000,000: 
Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: 
Provided further, That, not later than 30 days after the end of each fiscal year quarter, the Army shall submit to the congressional defense committees quarterly commitment, obligation, and expenditure data for the CERP in Afghanistan: 
Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out.  
(2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project.  
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project.  
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to allied forces participating in a combined operation with the armed forces of the United States and coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: 
Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section.  
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.  
(2)To exercise United States control over any oil resource of Iraq.  
(3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.  
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code.  
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations.  
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).  
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: 
Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF: 
 Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF.  
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: 
Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000.  
9011.Up to $500,000,000 of funds appropriated by this Act for the Defense Security Cooperation Agency in Operation and Maintenance, Defense-Wide may be used to provide assistance to the Government of Jordan to support the armed forces of Jordan and to enhance security along its borders.  
9012.None of the funds made available by this Act under the heading Counter-ISIS Train and Equip Fund may be used to procure or transfer man-portable air defense systems.  
9013.For the Ukraine Security Assistance Initiative, $200,000,000 is hereby appropriated, to remain available until September 30, 2018: 
Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; lethal weapons of a defensive nature; logistics support, supplies and services; sustainment; and intelligence support to the military and national security forces of Ukraine, and for replacement of any weapons or defensive articles provided to the Government of Ukraine from the inventory of the United States: 
Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds provided under this heading, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: 
Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: 
Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
9014.Funds appropriated in this title shall be available for replacement of funds for items provided to the Government of Ukraine from the inventory of the United States to the extent specifically provided for in section 9013 of this Act.  
9015.None of the funds made available by this Act under section 9013 for Assistance and Sustainment to the Military and National Security Forces of Ukraine may be used to procure or transfer man-portable air defense systems.  
9016. 
(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the congressional defense committees that the Government of Pakistan is— 
(1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries;  
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan;  
(3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs;  
(4)preventing the proliferation of nuclear-related material and expertise;  
(5)implementing policies to protect judicial independence and due process of law;  
(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and  
(7)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict.  
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in subsection (a) on a case-by-case basis by certifying in writing to the congressional defense committees that it is in the national security interest to do so: 
Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises such waiver authority, the Secretaries shall report to the congressional defense committees on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: 
Provided further, That such report may be submitted in classified form if necessary. (including transfer of funds)  
9017.In addition to amounts otherwise made available in this Act, $770,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to the operation and maintenance, military personnel, and procurement accounts, to improve the intelligence, surveillance, and reconnaissance capabilities of the Department of Defense: 
Provided, That the transfer authority provided in this section is in addition to any other transfer authority provided elsewhere in this Act: 
Provided further, That not later than 30 days prior to exercising the transfer authority provided in this section, the Secretary of Defense shall submit a report to the congressional defense committees on the proposed uses of these funds: 
Provided further, That the funds provided in this section may not be transferred to any program, project, or activity specifically limited or denied by this Act: 
Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the authority to provide funding under this section shall terminate on September 30, 2018.  
9018.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543).  
9019.None of the funds in this Act may be made available for the transfer of additional C–130 cargo aircraft to the Afghanistan National Security Forces or the Afghanistan Air Force until the Department of Defense provides a report to the congressional defense committees of the Afghanistan Air Force’s medium airlift requirements. The report should identify Afghanistan’s ability to utilize and maintain existing medium lift aircraft in the inventory and the best alternative platform, if necessary, to provide additional support to the Afghanistan Air Force’s current medium airlift capacity. 
(rescissions)  
9020.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Operation and Maintenance, Defense-Wide: Coalition Support Fund, 2017/2018, $500,000,000;  
Operation and Maintenance, Defense-Wide: DSCA Security Cooperation, 2017/2018, $250,000,000;  
Afghanistan Security Forces Fund, 2017/2018, $100,000,000;  
Counter-ISIL Train and Equip Fund, 2017/2018, $80,000,000;  
Other Procurement, Air Force, 2017/2019, $25,100,000; and  
Counter-ISIL Overseas Contingency Operations Transfer Fund, XXXX, $1,610,000,000.  
9021. 
(a)Not later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a report on the United States strategy to defeat Al-Qaeda, the Taliban, the Islamic State of Iraq and Syria (ISIS), and their associated forces and co-belligerents.  
(b)The report required under subsection (a) shall include the following: 
(1)An analysis of the adequacy of the existing legal framework to accomplish the strategy described in subsection (a), particularly with respect to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).  
(2)An analysis of the budgetary resources necessary to accomplish the strategy described in subsection (a).  
(c)Not later than 30 days after the date on which the President submits to the appropriate congressional committees the report required by subsection (a), the Secretary of State and the Secretary of Defense shall testify at any hearing held by any of the appropriate congressional committees on the report and to which the Secretary is invited.  
(d)In this section, the term appropriate congressional committees means— 
(1)the Committees on Foreign Relations, Armed Services and Appropriations of the Senate; and  
(2)the Committees on Foreign Affairs, Armed Services and Appropriations of the House of Representatives.  
9022.Funds available for the Afghanistan Security Forces Fund may be used to provide limited training, equipment, and other assistance that would otherwise be prohibited by 10 U.S.C. 362 to a unit of the security forces of Afghanistan only if the Secretary certifies to the congressional defense committees, within 30 days of a decision to provide such assistance, that (1) a denial of such assistance would present significant risk to U.S. or coalition forces or significantly undermine United States national security objectives in Afghanistan; and (2) the Secretary has sought a commitment by the Government of Afghanistan to take all necessary corrective steps: 
Provided, That such certification shall be accompanied by a report describing: (1) the information relating to the gross violation of human rights; (2) the circumstances that necessitated the provision of such assistance; (3) the Afghan security force unit involved; (4) the assistance provided and the assistance withheld; and (5) the corrective steps to be taken by the Government of Afghanistan: 
Provided further, That every 120 days after the initial report an additional report shall be submitted detailing the status of any corrective steps taken by the Government of Afghanistan: 
Provided further, That if the Government of Afghanistan has not initiated necessary corrective steps within one year of the certification, the authority under this section to provide assistance to such unit shall no longer apply: 
Provided further, That the Secretary shall submit a report to such committees detailing the final disposition of the case by the Government of Afghanistan. 
This division may be cited as the Department of Defense Appropriations Act, 2018.  
DEnergy and Water Development and Related Agencies Appropriations Act, 2018 
ICorps of engineers—civil 
Department of the army Corps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts. InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $123,000,000, to remain available until expended: 
Provided, That the Secretary shall initiate six new study starts during fiscal year 2018: 
Provided further, That the new study starts shall consist of five studies where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and one study where the majority of benefits are derived from environmental restoration: 
Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress. ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $2,085,000,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law: 
Provided, That the Secretary shall initiate five new construction starts during fiscal year 2018: 
Provided further, That the new construction starts shall consist of four projects where the majority of the benefits are derived from navigation transportation savings or from flood and storm damage reduction and one project where the majority of the benefits are derived from environmental restoration: 
Provided further, That for new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than September 30, 2018: 
Provided further, That no allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects: 
Provided further, That the Secretary may not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress. Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $425,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund: 
Provided, That the Secretary shall initiate one new study start during fiscal year 2018. Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,630,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: 
Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities. Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $200,000,000, to remain available until September 30, 2019. Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $139,000,000, to remain available until expended. Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $35,000,000, to remain available until expended. ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $185,000,000, to remain available until September 30, 2019, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: 
Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: 
Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster. Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2019: 
Provided, That not more than 75 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title (as designated under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act)) to specific programs, projects, or activities. General provisions—corps of engineers—civil (including transfer of funds)  
101. 
(a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2018, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates or initiates a new program, project, or activity;  
(2)eliminates a program, project, or activity;  
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the House and Senate Committees on Appropriations;  
(4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the House and Senate Committees on Appropriations;  
(5)augments or reduces existing programs, projects, or activities in excess of the amounts contained in paragraphs (6) through (10), unless prior approval is received from the House and Senate Committees on Appropriations;  
(6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: 
Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: 
Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;  
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: 
Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: 
Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: 
Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;  
(8)Operation and maintenanceUnlimited reprogramming authority is granted for the Corps to be able to respond to emergencies: 
Provided, That the Chief of Engineers shall notify the House and Senate Committees on Appropriations of these emergency actions as soon thereafter as practicable: 
Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount up to a limit of $5,000,000 per project, study, or activity is allowed: 
Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: 
Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation;  
(9)Mississippi river and tributariesThe reprogramming guidelines in paragraphs (6), (7), and (8) shall apply to the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account, respectively; and  
(10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted.  
(b)De Minimus ReprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the House and Senate Committees on Appropriations.  
(c)Continuing Authorities ProgramSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program.  
(d)Not later than 60 days after the date of enactment of this Act, the Secretary shall submit a report to the House and Senate Committees on Appropriations to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year which shall include: 
(1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level; and  
(2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and  
(3)An identification of items of special congressional interest.  
102.The Secretary shall allocate funds made available in this Act solely in accordance with the provisions of this Act and the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), including the determination and designation of new starts.  
103.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101.  
104.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects.  
105.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341): 
Provided, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211).  
106.None of the funds made available in this title may be used for any acquisition of buoy chain that is not consistent with 48 CFR 225.7007, subsections (a)(1) and (a)(2).  
107.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595).  
108.None of the funds made available by this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)).  
109.Relative to the Rough River Lake Flowage Easement Encroachment Resolution Plan, the Chief of Engineers shall submit to the Committees on Appropriations of both Houses of Congress, not later than 180 days after the date of enactment of this Act, a report that includes an inventory of habitable structures and improvements built, installed, or established in the flowage easement boundary; whether each such structure or improvement in the inventory was built, installed or established within the flowage easement boundary before or after the surveys conducted by the Corps of Engineers in 2013, 2014, and 2015; and what notice landowners had of the flowage easement boundary prior to those surveys.  
IIDepartment of the interior 
Central utah project Central utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $10,500,000, to remain available until expended, of which $898,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: 
Provided, That of the amount provided under this heading, $1,450,000 shall be available until September 30, 2019, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: 
Provided further, That for fiscal year 2018, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses. Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation: Water and related resources (including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $1,332,124,000, to remain available until expended, of which $67,693,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,551,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: 
Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: 
Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: 
Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: 
Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: 
Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706: 
Provided further, That in accordance with section 4009(c) of Public Law 114–322 and as recommended by the Secretary in a letter dated November 21, 2017, funding provided for such purpose in fiscal year 2017 shall be made available to the North Valley Regional Recycled Water Program, the Orange County Sanitation District Effluent Reuse Implementation Project—Headworks Segregation, and the Groundwater Reliability Improvement Program (GRIP) Recycled Water Project: 
Provided further, That in accordance with section 4007 of Public Law 114–322 and as recommended by the Secretary in a letter dated February 23, 2018, funding provided for such purpose in fiscal year 2017 shall be made available to the Shasta Dam and Reservoir Enlargement Project, the North-of-Delta Offstream Storage Investigation/Sites Reservoir Storage Project, the Upper San Joaquin River Basin Storage Investigation, the Friant-Kern Canal Subsidence Challenges Project, the Boise River Basin Feasibility Study, the Yakima River Basin Water Enhancement Project—Cle Elum Pool Raise, and the Upper Yakima System Storage Feasibility Study. Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $41,376,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: 
Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: 
Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order. California bay-delta restoration (including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $37,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: 
Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: 
Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program. Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2019, $59,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: 
Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses. Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only. General provisions—department of the interior  
201. 
(a)None of the funds provided in title II of this Act for Water and Related Resources, or provided by previous or subsequent appropriations Acts to the agencies or entities funded in title II of this Act for Water and Related Resources that remain available for obligation or expenditure in fiscal year 2018, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)initiates or creates a new program, project, or activity;  
(2)eliminates a program, project, or activity;  
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate;  
(4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate;  
(5)transfers funds in excess of the following limits, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: 
(A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or  
(B)$400,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year;  
(6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; or  
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate.  
(b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category.  
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity.  
(d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of the House of Representatives and the Senate detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act.  
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters.  
(b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law.  
203. 
(a)Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2017 and inserting 2020.  
(b)Section 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended by— 
(1)striking 2017 and inserting 2020; and  
(2)striking $90,000,000 and inserting $120,000,000.  
204.Notwithstanding any other provision of law, during the period from November 1 through April 30, water users may use their diversion structures for the purpose of recharging the Eastern Snake Plain Aquifer, when the Secretary, in consultation with the Advisory Committee and Water District 1 watermaster, determines there is water available in excess of that needed to satisfy existing Minidoka Project storage and hydropower rights and ensure operational flexibility.  
IIIDepartment of energy 
Energy programs Energy Efficiency and Renewable Energy For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,321,778,000, to remain available until expended: 
Provided, That of such amount, $162,500,000 shall be available until September 30, 2019, for program direction. Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $248,329,000, to remain available until expended: 
Provided, That of such amount, $28,500,000 shall be available until September 30, 2019, for program direction. Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,205,056,000, to remain available until expended: 
Provided, That of such amount, $80,000,000 shall be available until September 30, 2019, for program direction. Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $726,817,000, to remain available until expended: 
Provided, That of such amount $60,000,000 shall be available until September 30, 2019, for program direction. Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $4,900,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities. Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $252,000,000, to remain available until expended: 
Provided, That, as authorized by section 404 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 42 U.S.C. 6239 note), the Secretary of Energy shall draw down and sell not to exceed $350,000,000 of crude oil from the Strategic Petroleum Reserve in fiscal year 2018: 
Provided further, That the proceeds from such drawdown and sale shall be deposited into the Energy Security and Infrastructure Modernization Fund during fiscal year 2018: 
Provided further, That such amounts shall remain available until expended for necessary expenses to carry out the Life Extension II project for the Strategic Petroleum Reserve: 
Provided further, That section 158 of the Continuing Appropriations Act, 2018 (division D of Public Law 115–56), as amended by the Further Extension of Continuing Appropriations Act, 2018 (subdivision 3 of division B of Public Law 115–123), shall no longer apply. SPR Petroleum AccountFor the acquisition, transportation, and injection of petroleum products, and for other necessary expenses pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241, 6239 note), and section 5010 of the 21st Century Cures Act (Public Law 114–255), $8,400,000, to remain available until expended. Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $6,500,000, to remain available until expended. Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $125,000,000, to remain available until expended. Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $298,400,000, to remain available until expended. Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $840,000,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $35,732,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992. ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 16 passenger motor vehicles for replacement only, including one ambulance and one bus, $6,259,903,000, to remain available until expended: 
Provided, That of such amount, $183,000,000 shall be available until September 30, 2019, for program direction. Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $353,314,000, to remain available until expended: 
Provided, That of such amount, $29,250,000 shall be available until September 30, 2019, for program direction. Title 17 innovative technology loan guarantee program Such sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: 
Provided, That for necessary administrative expenses to carry out this Loan Guarantee program, $33,000,000 is appropriated from fees collected in prior years pursuant to section 1702(h) of the Energy Policy Act of 2005 which are not otherwise appropriated, to remain available until September 30, 2019: 
Provided further, That if the amount in the previous proviso is not available from such fees, an amount for such purposes is also appropriated from the general fund so as to result in a total amount appropriated for such purpose of no more than $23,000,000: 
Provided further, That fees collected pursuant to such section 1702(h) for fiscal year 2018 shall be credited as offsetting collections under this heading and shall not be available until appropriated: 
Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations. Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2019. Tribal Energy Loan Guarantee ProgramFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $1,000,000, to remain available until September 30, 2019. Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $285,652,000, to remain available until September 30, 2019, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): 
Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: 
Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $96,000,000 in fiscal year 2018 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: 
Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $189,652,000. Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $49,000,000, to remain available until September 30, 2019. Atomic energy defense activities National nuclear security administration Weapons ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $10,642,138,000, to remain available until expended: 
Provided, That of such amount, $105,600,000 shall be available until September 30, 2019, for program direction. Defense nuclear nonproliferation (including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,048,219,000, to remain available until expended: 
Provided, That of the unobligated balances from prior year appropriations available under this heading, $49,000,000 is hereby rescinded: 
Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Naval reactors (including transfer of funds)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,620,000,000, to remain available until expended, of which, $85,500,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: 
Provided, That of such amount, $47,651,000 shall be available until September 30, 2019, for program direction. Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $407,595,000, to remain available until September 30, 2019, including official reception and representation expenses not to exceed $12,000. ENVIRONMENTAL AND OTHER DEFENSE ACTIVITIES Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $5,988,048,000, to remain available until expended: 
Provided, That of such amount, $300,000,000 shall be available until September 30, 2019, for program direction. Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $840,000,000, to remain available until expended: 
Provided, That of such amount, $284,653,000 shall be available until September 30, 2019, for program direction. Power marketing administrations Bonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for official reception and representation expenses in an amount not to exceed $5,000: 
Provided, That during fiscal year 2018, no new direct loan obligations may be made. Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $6,379,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: 
Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $6,379,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $0: 
Provided further, That notwithstanding 31 U.S.C. 3302, up to $51,000,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $30,288,000, to remain available until expended: 
Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $18,888,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $11,400,000: 
Provided further, That notwithstanding 31 U.S.C. 3302, up to $40,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $223,276,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $221,251,000 shall be derived from the Department of the Interior Reclamation Fund: 
Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $129,904,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $93,372,000, of which $91,347,000 is derived from the Reclamation Fund: 
Provided further, That notwithstanding 31 U.S.C. 3302, up to $209,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $4,176,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): 
Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $3,948,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2018 appropriation estimated at not more than $228,000: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: 
Provided further, That for fiscal year 2018, the Administrator of the Western Area Power Administration may accept up to $872,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: 
Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers. Federal energy regulatory commission Salaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $367,600,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, not to exceed $367,600,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2018 shall be retained and used for expenses necessary in this account, and shall remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $0. General provisions—department of energy (including transfers of funds)  
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress.  
(b) 
(1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more;  
(B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation;  
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or  
(D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B).  
(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter.  
(3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made.  
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— 
(1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or  
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance.  
(d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Final Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act.  
(f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity;  
(2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or  
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act.  
(g) 
(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security.  
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver.  
(h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted.  
302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for fiscal year 2018.  
303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements.  
304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision.  
305. 
(a)None of the funds made available in this or any prior Act under the heading Defense Nuclear Nonproliferation may be made available to enter into new contracts with, or new agreements for Federal assistance to, the Russian Federation.  
(b)The Secretary of Energy may waive the prohibition in subsection (a) if the Secretary determines that such activity is in the national security interests of the United States. This waiver authority may not be delegated.  
(c)A waiver under subsection (b) shall not be effective until 15 days after the date on which the Secretary submits to the Committees on Appropriations of both Houses of Congress, in classified form if necessary, a report on the justification for the waiver.  
306. 
(a)New Regional ReservesThe Secretary of Energy may not establish any new regional petroleum product reserve unless funding for the proposed regional petroleum product reserve is explicitly requested in advance in an annual budget submission and approved by the Congress in an appropriations Act.  
(b)The budget request or notification shall include— 
(1)the justification for the new reserve;  
(2)a cost estimate for the establishment, operation, and maintenance of the reserve, including funding sources;  
(3)a detailed plan for operation of the reserve, including the conditions upon which the products may be released;  
(4)the location of the reserve; and  
(5)the estimate of the total inventory of the reserve.  
307.The Secretary of Energy may not transfer more than $274,833,000 from the amounts made available under this title to the working capital fund established under section 653 of the Department of Energy Organization Act (42 U.S.C. 7263): 
Provided, That the Secretary may transfer additional amounts to the working capital fund after the Secretary provides notification in advance of any such transfer to the Committees on Appropriations of both Houses of Congress: 
Provided further, That any such notification shall identify the sources of funds by program, project, or activity: 
Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress before adding or removing any activities from the fund.  
308.Not later than 90 days after the date of enactment of this Act, the Secretary of the Department of Energy, in consultation with the Office of Management and Budget, shall submit to the Committees on Appropriations of both Houses of Congress a report that provides a detailed explanation, using specific receipts data and legal authorities, of how each of the Western Area Power Administration, the Southwestern Power Administration, and the Southeastern Power Administration are executing current receipt authority provided in this and prior year appropriations Acts to create carryover of unobligated balances for purchase power and wheeling expenditures.  
309. 
(a)Funds provided by this Act for Project 99–D–143, Mixed Oxide Fuel Fabrication Facility, and any funds provided by prior Acts for such Project that remain unobligated, may be made available only for construction and project support activities for such Project.  
(b)The Secretary of Energy shall not be subject to the requirements of subsection (a) if the Secretary waives the requirements of section 3121(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) in accordance with subsection (b) of such section.  
(c)If the Secretary waives the requirements of section 3121(a) of the National Defense Authorization Act for Fiscal Year 2018, the Secretary— 
(1)shall concurrently submit to the Committees on Appropriations of both Houses of Congress the lifecycle cost estimate used to make the certification under section 3121(b) of such Act; and  
(2)may not use funds provided for the Project to eliminate such Project until the date that is 30 days after the submission of the lifecycle cost estimate required under paragraph (1).  
310.The unappropriated receipts currently in the Uranium Supply and Enrichment Activities account shall be transferred to and merged with the Uranium Enrichment Decontamination and Decommissioning Fund and shall be available only to the extent provided in advance in appropriations Acts.  
311.Notwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), upon a determination by the President in this fiscal year that a regional supply shortage of refined petroleum product of significant scope and duration exists, that a severe increase in the price of refined petroleum product will likely result from such shortage, and that a draw down and sale of refined petroleum product would assist directly and significantly in reducing the adverse impact of such shortage, the Secretary of Energy may draw down and sell refined petroleum product from the Strategic Petroleum Reserve. Proceeds from a sale under this section shall be deposited into the SPR Petroleum Account established in section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247), and such amounts shall be available for obligation, without fiscal year limitation, consistent with that section.  
IVIndependent agencies 
Appalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $155,000,000, to remain available until expended. Defense nuclear facilities safety board Salaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2019. Delta regional authority Salaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382F(d), 382M, and 382N of said Act, $25,000,000, to remain available until expended. Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $30,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: 
Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: 
Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for programs undertaken to carry out the purposes of the Commission. Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $15,000,000, to remain available until expended: 
Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code: 
Provided further, That during fiscal year 2018, the duties and authority of the Federal Cochairperson shall be assumed by the Northern Border Regional Commission Program Director if the position of the Federal Cochairperson and Alternate Federal Cochairperson is vacant. Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended. Nuclear regulatory commission Salaries and expenses (Including rescission of funds)For expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $909,137,000, including official representation expenses not to exceed $25,000, to remain available until expended: 
Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2019, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: 
Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $779,768,032 in fiscal year 2018 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: 
Provided further, That of the amounts appropriated under this heading, not less than $10,000,000 shall be for activities related to the development of regulatory infrastructure for advanced nuclear technologies, and $16,200,000 shall be for international activities, except that the amounts provided under this proviso shall not be derived from fee revenues, notwithstanding 42 U.S.C. 2214: 
 Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation estimated at not more than $129,300,892: 
Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research and development in areas relevant to the Commission’s mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering: 
Provided further, That $68,076.04 of unobligated balances from the funds transferred to the Nuclear Regulatory Commission from the United States Agency for International Development pursuant to section 632(a) of the Foreign Assistance Act of 1961 are rescinded: 
Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $12,859,000, to remain available until September 30, 2019: 
Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,555,000 in fiscal year 2018 shall be retained and be available until September 30, 2019, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: 
Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation estimated at not more than $2,304,000: 
Provided further, That of the amounts appropriated under this heading, $1,131,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues. Nuclear waste technical review board SALARIES AND EXPENSESFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2019. General provisions—independent agencies  
401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information.  
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act.  
(b) 
(1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security.  
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities.  
(c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act.  
(e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority;  
(2)total unobligated balances; and  
(3)total unliquidated obligations.  
VGeneral provisions 
501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.  
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.  
(b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.  
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority.  
503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).  
504. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2018.  
EFinancial Services and General Government Appropriations Act, 2018 
IDEPARTMENT OF THE TREASURY 
Departmental Offices salaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to Puerto Rico; and Treasury-wide management policies and programs activities, $201,751,000: 
Provided, That of the amount appropriated under this heading— 
(1)not to exceed $350,000 is for official reception and representation expenses;  
(2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and  
(3)not to exceed $24,000,000 shall remain available until September 30, 2019, for— 
(A)the Treasury-wide Financial Statement Audit and Internal Control Program;  
(B)information technology modernization requirements;  
(C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund;  
(D)the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements;  
(E)operations and maintenance of facilities; and  
(F)international operations. Office of Terrorism and Financial Intelligence salaries and expenses For the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats, $141,778,000: 
Provided, That of the amount appropriated under this heading: (1) up to $32,000,000 may be transferred to the Departmental Offices Salaries and Expenses appropriation and shall be available for administrative support to the Office of Terrorism and Financial Intelligence; and (2) up to $5,000,000 shall remain available until September 30, 2019. Cybersecurity enhancement accountFor salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $24,000,000, to remain available until September 30, 2020: 
Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: 
Provided further, That the Chief Information Officer of the individual offices and bureaus shall submit a spend plan for each investment to the Treasury Chief Information Officer for approval: 
Provided further, That the submitted spend plan shall be reviewed and approved by the Treasury Chief Information Officer prior to the obligation of funds under this heading: 
Provided further, That of the total amount made available under this heading $1,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: 
Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer. Department-Wide systems and capital investments programs (including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $4,426,000, to remain available until September 30, 2020: 
Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations: 
 Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: 
 Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $37,044,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2019, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses. Treasury inspector general for tax administration Salaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $169,634,000, of which $5,000,000 shall remain available until September 30, 2019; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses. special inspector general for the troubled asset relief program salaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $34,000,000. Financial Crimes Enforcement Network salaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $10,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $115,003,000, of which not to exceed $34,335,000 shall remain available until September 30, 2020. Treasury Forfeiture Fund  (rescission)Of the unobligated balances available under this heading, $702,000,000 are hereby permanently rescinded not later than September 30, 2018. (including return of funds)In addition, of amounts in the Treasury Forfeiture Fund, $38,800,000 from funds paid to the United States Government by BNP Paribas S.A. as part of, or related to, a plea agreement dated June 27, 2014, entered into between the Department of Justice and BNP Paribas S.A., and subject to a consent order entered by the United States District Court for the Southern District of New York on May 1, 2015, in United States v. BNPP, No. 14 Cr. 460 (S.D.N.Y.), are hereby returned to the General Fund of the Treasury. Bureau of the Fiscal Service Salaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $338,280,000; of which not to exceed $4,210,000, to remain available until September 30, 2020, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380. Alcohol and Tobacco Tax and Trade Bureau salaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $111,439,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: 
Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: 
Provided further, That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2019, shall be for the costs associated with enforcement of the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.). United States Mint united states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: 
Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2018 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $30,000,000. Community Development Financial Institutions Fund Program Account To carry out the Riegle Community Development and Regulatory Improvements Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $250,000,000. Of the amount appropriated under this heading— 
(1)not less than $160,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2019, for financial assistance, technical assistance, training, and outreach under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $2,680,000 may be used for the cost of direct loans, and of which up to $3,000,000, notwithstanding subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)), may be available to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities: 
Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000;  
(2)not less than $16,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2019, for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers;  
(3)not less than $25,000,000 is available until September 30, 2019, for the Bank Enterprise Award program;  
(4)not less than $22,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2019, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities;  
(5)up to $27,000,000 is available until September 30, 2018, for administrative expenses, including administration of CDFI fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for development of tools to better assess and inform CDFI investment performance, and up to $300,000 is for administrative expenses to carry out the direct loan program; and  
(6)during fiscal year 2018, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): 
Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: 
Provided further, That such section 114A shall remain in effect until December 31, 2018: 
Provided further, That of the funds awarded under this heading, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: 
Provided further, That for the purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the 2011–2015 5-year data series available from the American Community Survey of the Census Bureau. Internal Revenue Service taxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,506,554,000, of which not less than $9,890,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $12,000,000 shall be available for low-income taxpayer clinic grants, and of which not less than $15,000,000, to remain available until September 30, 2019, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, of which not less than $206,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: 
Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,500,000 shall be for identity theft casework. enforcement For necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,860,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2019, and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program. operations support For necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,634,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2019; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2020, for research; of which not to exceed $20,000 shall be for official reception and representation expenses: 
Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter: 
 Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2019, a summary of cost and schedule performance information for its major information technology systems. business systems modernization For necessary expenses of the Internal Revenue Service's business systems modernization program, $110,000,000, to remain available until September 30, 2020, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: 
Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for major information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter. administrative provisions—internal revenue service (including transfers of funds)  
101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations.  
102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law.  
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft.  
104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes.  
105.None of the funds made available to the Internal Revenue Service by this Act may be used to make a video unless the Service-Wide Video Editorial Board determines in advance that making the video is appropriate, taking into account the cost, topic, tone, and purpose of the video.  
106.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer.  
107.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.  
108.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs.  
109.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037).  
110.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— 
(1)to make a payment to any employee under a bonus, award, or recognition program; or  
(2)under any hiring or personnel selection process with respect to re-hiring a former employee, unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee.  
111.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information).  
112.Except to the extent provided in section 6014, 6020, or 6201(d) of the Internal Revenue Code of 1986, no funds in this or any other Act shall be available to the Secretary of the Treasury to provide to any person a proposed final return or statement for use by such person to satisfy a filing or reporting requirement under such Code.  
113.In addition to the amounts otherwise made available in this Act for the Internal Revenue Service, $320,000,000, to be available until September 30, 2019, shall be transferred by the Commissioner to the Taxpayer Services, Enforcement, or Operations Support accounts of the Internal Revenue Service for an additional amount to be used solely for carrying out Public Law 115–97: 
Provided, That such funds shall not be available until the Commissioner submits to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for such funds. 
Administrative provisions—Department of the Treasury (including transfers of funds)  
114.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109.  
115.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent.  
116.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent.  
117.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note.  
118.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service-Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: 
Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund.  
119.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs.  
120.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate.  
121.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2018 until the enactment of the Intelligence Authorization Act for Fiscal Year 2018.  
122.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses.  
123.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: 
Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: 
Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed.  
124.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund.  
125.During fiscal year 2018— 
(1)none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and  
(2)the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date.  
126. 
(a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs.  
(b)The reports required under subsection (a) shall include— 
(1)the obligations made during the previous quarter by object class, office, and activity;  
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity;  
(3)the number of full-time equivalents within each office during the previous quarter;  
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and  
(5)actions taken to achieve the goals, objectives, and performance measures of each office.  
(c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a).  
127.Notwithstanding paragraph (2) of section 402(c) of the Helping Families Save their Homes Act of 2009, in utilizing funds made available by paragraph (1) of section 402(c) of such Act, the Special Inspector General for the Troubled Asset Relief Program shall prioritize the performance of audits or investigations of any program that is funded in whole or in part by funds appropriated under the Emergency Economic Stabilization Act of 2008, to the extent that such priority is consistent with other aspects of the mission of the Special Inspector General. 
This title may be cited as the Department of the Treasury Appropriations Act, 2018.  
IIExecutive office of the president and funds appropriated to the president 
The white house salaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000. Executive Residence at the White House operating expensesFor necessary expenses of the Executive Residence at the White House, $12,917,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114. reimbursable expenses For the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: 
Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: 
Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: 
Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: 
Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: 
Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: 
Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: 
Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: 
Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: 
Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: 
Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code. White House Repair and Restoration For the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance. Council of economic advisers salaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,187,000. National Security Council and Homeland Security Council salaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $11,800,000. Office of Administration Salaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $100,000,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President. Office of Management and Budget Salaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $101,000,000, of which not to exceed $3,000 shall be available for official representation expenses: 
Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): 
Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: 
Provided further, That of the funds made available for the Office of Management and Budget by this Act, no less than three full-time equivalent senior staff position shall be dedicated solely to the Office of the Intellectual Property Enforcement Coordinator: 
Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: 
Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: 
Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: 
Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly. Office of National Drug Control Policy salaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $18,400,000: 
Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office. Federal drug control programs high intensity drug trafficking areas program (including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $280,000,000, to remain available until September 30, 2019, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: 
Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: 
Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2016 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: 
Provided further, That each HIDTA designated as of September 30, 2017, shall be funded at not less than the fiscal year 2017 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: 
Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2018 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: 
Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation. other federal drug control programs (including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $117,093,000, to remain available until expended, which shall be available as follows: $99,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $2,000,000 for drug court training and technical assistance; $9,500,000 for anti-doping activities; $2,343,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469; and $3,000,000, to remain available until expended, shall be for activities authorized by section 103 of Public Law 114–198: 
Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities. Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $798,000, to remain available until September 30, 2019. Information Technology Oversight and Reform (including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $19,000,000, to remain available until expended: 
Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes. Special assistance to the president salaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,288,000. Official Residence of the Vice President operating expenses (including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $302,000: 
Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities. Administrative provisions—Executive office of the president and funds appropriated to the president (including transfer of funds)  
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: 
Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: 
Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President.  
202.Within 90 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include— 
(1)the estimated mandatory and discretionary obligations of funds through fiscal year 2019, by Federal agency and by fiscal year, including— 
(A)the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel;  
(B)the methodology and data sources used to calculate such estimated obligations; and  
(C)the specific section of such Act that requires the obligation of funds; and  
(2)the estimated receipts through fiscal year 2019 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
(A)the methodology and data sources used to calculate such estimated collections; and  
(B)the specific section of such Act that authorizes the collection of funds.  
203. 
(a)During fiscal year 2018, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum.  
(b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government;  
(2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal year period beginning in fiscal year 2018; and  
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2018.  
(c)If an Executive order or Presidential memorandum is issued during fiscal year 2018 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued.  
(d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000. This title may be cited as the Executive Office of the President Appropriations Act, 2018.  
IIIThe judiciary 
Supreme Court of the United States salaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $82,028,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court. care of the building and grounds For such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $16,153,000, to remain available until expended. United States Court of Appeals for the Federal Circuit salaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $31,291,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court. United States Court of International Trade salaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $18,889,000. In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court. Courts of Appeals, District Courts, and Other Judicial Services Salaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,099,061,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $8,230,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. defender services For the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,078,713,000 to remain available until expended. fees of jurors and commissioners For fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $50,944,000, to remain available until expended: 
Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332. court security (including transfer of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $586,999,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General. Administrative Office of the United States Courts salaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $90,423,000, of which not to exceed $8,500 is authorized for official reception and representation expenses. Federal Judicial Center Salaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $29,265,000; of which $1,800,000 shall remain available through September 30, 2019, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses. United States Sentencing Commission salaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $18,699,000, of which not to exceed $1,000 is authorized for official reception and representation expenses. Administrative Provisions—The Judiciary (including transfer of funds)  
301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109.  
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608.  
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: 
Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference.  
304.Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears.  
305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security.  
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the matter following paragraph 12— 
(1)in the second sentence (relating to the District of Kansas), by striking 26 years and 6 months and inserting 27 years and 6 months; and  
(2)in the sixth sentence (relating to the District of Hawaii), by striking 21 years and 6 months and inserting 24 years and 6 months.  
(b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking 24 years and 6 months and inserting 25 years and 6 months.  
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— 
(1)in the first sentence by striking 15 years and inserting 16 years;  
(2)in the second sentence (relating to the central District of California), by striking 14 years and 6 months and inserting 15 years and 6 months; and  
(3)in the third sentence (relating to the western district of North Carolina), by striking 13 years and inserting 14 years.  
307. 
(a)Section 1871(b) of title 28, United States Code, is amended in paragraph (1) by striking $40 and inserting $50.  
(b)Effective DateThe amendment made in subsection (a) shall take effect 45 days after the date of enactment of this Act. This title may be cited as the Judiciary Appropriations Act, 2018.  
IVDistrict of columbia 
Federal Funds federal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $40,000,000, to remain available until expended: 
Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: 
Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: 
Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: 
Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: 
Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor. federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $13,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions. federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $265,400,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,000,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $121,000,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $71,500,000, of which not to exceed $2,500 is for official reception and representation expenses; and $58,900,000, to remain available until September 30, 2019, for capital improvements for District of Columbia courthouse facilities: 
Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: 
Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: 
Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $6,000,000 of the funds provided under this heading among the items and entities funded under this heading: 
Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts. federal payment for defender services in district of columbia courts (including transfer of funds) For payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: 
Provided, That not more than $20,000,000 in unobligated funds provided in this account may be transferred to and merged with funds made available under the heading Federal Payment to the District of Columbia Courts, to be available for the same period and purposes as funds made available under that heading for capital improvements to District of Columbia courthouse facilities: 
Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: 
Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies. federal payment to the court services and offender supervision agency for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $244,298,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $180,840,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons; and of which $63,458,000 shall be available to the Pretrial Services Agency: 
Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: 
Provided further, That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision. federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $41,829,000: 
Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies. federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,000,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia. Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2019, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $270,000. federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $45,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10): 
Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: 
Provided further, That within funds provided for opportunity scholarships $3,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) and 3009 of the Act. Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $435,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program. federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000. District of Columbia FundsLocal funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth under the heading Part A—Summary of Expenses and at the rate set forth under such heading, as included in D.C. Bill 22–242, as amended as of the date of enactment of this Act: 
Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2018 under this heading shall not exceed the estimates included in D.C. Bill 22–242, as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: 
Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: 
Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: 
Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2018, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $14,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: 
Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment. This title may be cited as the District of Columbia Appropriations Act, 2018.  
VIndependent agencies 
Administrative Conference of the United States salaries and expenses For necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,100,000, to remain available until September 30, 2019, of which not to exceed $1,000 is for official reception and representation expenses. Consumer Product Safety Commission salaries and expenses For necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $8,000 for official reception and representation expenses, $126,000,000, of which $1,100,000 shall remain available until expended to carry out the program, including administrative costs, required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004). Administrative provisions—consumer product safety commission  
501.During fiscal year 2018, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— 
(A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements;  
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted;  
(C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and  
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and  
(2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate;  
(B)the Committee on Energy and Commerce of the House of Representatives;  
(C)the Committee on Appropriations of the Senate; and  
(D)the Committee on Appropriations of the House of Representatives. Election assistance commission salaries and expenses (including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $10,100,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002. Election reform programNotwithstanding section 104(c)(2)(B) of the Help America Vote Act of 2002 (52 U.S.C. 20904(c)(2)(B)), $380,000,000 is provided to the Election Assistance Commission for necessary expenses to make payments to States for activities to improve the administration of elections for Federal office, including to enhance election technology and make election security improvements, as authorized by sections 101, 103, and 104 of such Act: 
Provided, That each reference to the Administrator of General Services or the Administrator in sections 101 and 103 shall be deemed to refer to the Election Assistance Commission: 
Provided further, That each reference to $5,000,000 in section 103 shall be deemed to refer to $3,000,000 and each reference to $1,000,000 in section 103 shall be deemed to refer to $600,000: 
Provided further, That not later than 45 days after the date of enactment of this Act, the Election Assistance Commission shall make the payments to states under this heading: 
Provided further, That not later than two years after receiving a payment under this heading, a state shall make available funds for such activities in an amount equal to 5 percent of the total amount of the payment made to the State under this heading. Federal communications commission Salaries and expenses For necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $322,035,000, to remain available until expended: 
Provided, That $322,035,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: 
Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation estimated at $0: 
Provided further, That any offsetting collections received in excess of $322,035,000 in fiscal year 2018 shall not be available for obligation: 
Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2017, shall not be available for obligation: 
Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $111,150,000 for fiscal year 2018: 
Provided further, That, of the amount appropriated under this heading, not less than $11,020,000 shall be for the salaries and expenses of the Office of Inspector General. Administrative provisions—federal communications commission  
510.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.  
511.Section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452) is amended by adding at the end the following: 
 
(j)Reserve source for payment of relocation costs 
(1)FundingThere are hereby authorized to be appropriated, and appropriated, to the TV Broadcaster Relocation Fund established by subsection (d), out of any monies in the Treasury not otherwise appropriated— 
(A)for fiscal year 2018, $600,000,000, to remain available, notwithstanding subsection (d)(4), until not later than July 3, 2023, pursuant to this subsection; and  
(B)for fiscal year 2019, $400,000,000, to remain available, notwithstanding subsection (d)(4), until not later than July 3, 2023, pursuant to this subsection.  
(2)Availability of funds 
(A)In generalIf the Commission makes the certification described in subparagraph (B), amounts made available to the TV Broadcaster Relocation Fund by paragraph (1) shall be available to the Commission to make— 
(i)reimbursements pursuant to subsection (b)(4)(A)(i) or (b)(4)(A)(ii), including not more than $350,000,000 for this purpose from funds made available by paragraph (1)(A);  
(ii)payments required by subsection (k), including not more than $150,000,000 for this purpose from funds made available by paragraph (1)(A);  
(iii)payments required by subsection (l), including not more than $50,000,000 for this purpose from funds made available by paragraph (1)(A); and  
(iv)payments solely for the purposes of consumer education relating to the reorganization of broadcast television spectrum under subsection (b), including $50,000,000 for this purpose from funds made available by paragraph (1)(A).  
(B)CertificationThe certification described in this subparagraph is a certification from the Commission to the Secretary of the Treasury that the funds available prior to the date of enactment of this subsection in the TV Broadcaster Relocation Fund are likely to be insufficient to reimburse reasonably incurred costs described in subsection (b)(4)(A)(i) or (b)(4)(A)(ii).  
(C)Availability for payments after april 13, 2020 
(i)For payments to broadcast television licensees and mvpdsNotwithstanding subsection (b)(4)(D), the Commission may make payments pursuant to subsection (b)(4)(A)(i) or (b)(4)(A)(ii) from amounts made available to the TV Broadcaster Relocation Fund by paragraph (1) after April 13, 2020, if, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse reasonably incurred costs described in such subsection.  
(ii)For payments to television translator stations and low power television stationsAmounts made available to the TV Broadcaster Relocation Fund by paragraph (1) shall not be available to the Commission to make payments required by subsection (k) after April 13, 2020, unless, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse costs reasonably incurred by a television translator station or low power television station (as such terms are defined in subsection (k)) on or after January 1, 2017, in order for such station to relocate its television service from one channel to another channel or otherwise modify its facility as a result of the reorganization of broadcast television spectrum under subsection (b).  
(iii)For payments to fm broadcast stationsAmounts made available to the TV Broadcaster Relocation Fund by paragraph (1) shall not be available to the Commission to make payments required by subsection (l) after April 13, 2020, unless, before making any such payments after such date, the Commission submits to Congress a certification that such payments are necessary to reimburse costs reasonably incurred by an FM broadcast station (as defined in subsection (l)) for facilities necessary for such station to reasonably minimize disruption of service as a result of the reorganization of broadcast television spectrum under subsection (b).  
(3)Unused funds rescinded and deposited into the general fund of the treasury 
(A)Rescission and depositIf any unobligated amounts made available to the TV Broadcaster Relocation Fund by paragraph (1) remain in the Fund after the date described in subparagraph (B), such amounts shall be rescinded and deposited into the general fund of the Treasury, where such amounts shall be dedicated for the sole purpose of deficit reduction.  
(B)Date describedThe date described in this subparagraph is the earlier of— 
(i)the date of a certification by the Commission under subparagraph (C) that all reimbursements pursuant to subsections (b)(4)(A)(i) and (b)(4)(A)(ii) have been made and that all reimbursements pursuant to subsections (k) and (l) have been made; or  
(ii)July 3, 2023.  
(C)CertificationIf all reimbursements pursuant to subsections (b)(4)(A)(i) and (b)(4)(A)(ii) and all reimbursements pursuant to subsections (k) and (l) have been made before July 3, 2023, the Commission shall submit to the Secretary of the Treasury a certification that all such reimbursements have been made.  
(4)Administrative costsThe amount of auction proceeds that the salaries and expenses account of the Commission is required to retain under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)), including from the proceeds of the forward auction under this section, shall be sufficient to cover the administrative costs incurred by the Commission in making any reimbursements out of the TV Broadcaster Relocation Fund from amounts made available to that Fund by paragraph (1).  
(k)Payment of relocation costs of television translator stations and low power television stations 
(1)Payment requiredFrom amounts made available under subsection (j)(2), the Commission shall reimburse costs reasonably incurred by a television translator station or low power television station on or after January 1, 2017, in order for such station to relocate its television service from one channel to another channel or otherwise modify its facility as a result of the reorganization of broadcast television spectrum under subsection (b). Only stations that are eligible to file and do file an application in the Commission’s Special Displacement Window are eligible to seek reimbursement under this paragraph.  
(2)LimitationThe Commission may not make reimbursements under paragraph (1) for lost revenues.  
(3)Duplicative payments prohibitedIn the case of a low power television station that has been accorded primary status as a Class A television licensee under section 73.6001(a) of title 47, Code of Federal Regulations— 
(A)if the licensee of such station has received reimbursement with respect to such station under subsection (b)(4)(A)(i) (including from amounts made available under subsection (j)(2)(A)(i)), or from any other source, such station may not receive reimbursement under paragraph (1); and  
(B)if such station has received reimbursement under paragraph (1), the licensee of such station may not receive reimbursement with respect to such station under subsection (b)(4)(A)(i).  
(4)Additional limitationThe Commission may not make reimbursement under paragraph (1) for costs incurred to resolve mutually exclusive applications, including costs incurred in any auction of available channels.  
(5)DefinitionsIn this subsection: 
(A)Low power television stationThe term low power television station means a low power TV station (as defined in section 74.701 of title 47, Code of Federal Regulations) that was licensed and transmitting for at least 9 of the 12 months prior to April 13, 2017. For purposes of the preceding sentence, the operation of analog and digital companion facilities may be combined.  
(B)Television translator stationThe term television translator station means a television broadcast translator station (as defined in section 74.701 of title 47, Code of Federal Regulations) that was licensed and transmitting for at least 9 of the 12 months prior to April 13, 2017. For purposes of the preceding sentence, the operation of analog and digital companion facilities may be combined.  
(l)Payment of relocation costs of fm broadcast stations 
(1)Payment required 
(A)In generalFrom amounts made available under subsection (j)(2), the Commission shall reimburse costs reasonably incurred by an FM broadcast station for facilities necessary for such station to reasonably minimize disruption of service as a result of the reorganization of broadcast television spectrum under subsection (b).  
(B)LimitationThe Commission may not make reimbursements under subparagraph (A) for lost revenues.  
(C)Duplicative payments prohibitedIf an FM broadcast station has received a payment for interim facilities from the licensee of a television broadcast station that was reimbursed for such payment under subsection (b)(4)(A)(i) (including from amounts made available under subsection (j)(2)(A)(i)), or from any other source, such FM broadcast station may not receive any reimbursements under subparagraph (A).  
(2)Fm broadcast station definedIn this subsection, the term FM broadcast station has the meaning given such term in section 73.310 of title 47, Code of Federal Regulations, and includes an FM translator, which has the meaning given the term FM translator in section 74.1201 of such title.  
(m)Rulemaking 
(1)In generalNot later than 1 year after the date of enactment of this subsection, the Commission shall complete a rulemaking to implement subsections (k) and (l).  
(2)Matters for inclusionThe rulemaking completed under paragraph (1) shall include the development of lists of reasonable eligible costs to be reimbursed by the Commission pursuant to subsections (k) and (l), and procedures for the submission and review of cost estimates and other materials related to those costs consistent with the regulations developed by the Commission pursuant to subsection (b)(4).  
(n)Rule of construction 
(1)Nothing in subsections (j) through (m) shall alter the final transition phase completion date established by the Commission for full power and Class A television stations.. 
Federal Deposit Insurance Corporation office of the inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $39,136,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund. Federal Election Commission salaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $71,250,000, of which not to exceed $5,000 shall be available for reception and representation expenses. Federal Labor Relations Authority salaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $26,200,000: 
Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: 
Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences. Federal Trade Commission salaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $306,317,000, to remain available until expended: 
Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: 
Provided further, That, notwithstanding any other provision of law, not to exceed $126,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: 
Provided further, That, notwithstanding any other provision of law, not to exceed $16,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2018, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $164,317,000: 
Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t). General Services Administration real property activities federal buildings fund limitations on availability of revenue (including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $9,073,938,000, of which— 
(1)$692,069,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows: 
(A)$132,979,000 shall be for the Alexandria Bay, New York, Land Port of Entry;  
(B)$121,848,000 shall be for the San Diego, California, Otay Mesa Land Port of Entry;  
(C)$137,242,000 shall be for the Harrisburg, Pennsylvania, United States Courthouse, as requested by the Federal Judiciary;  
(D)$110,000,000 shall be for the Huntsville, Alabama, United States Courthouse, as requested by the Federal Judiciary;  
(E)$190,000,000 shall be for the Fort Lauderdale, Florida, United States Courthouse, as requested by the Federal Judiciary:  
Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2)$666,335,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— 
(A)$289,245,000 is for Major Repairs and Alterations;  
(B)$312,090,000 is for Basic Repairs and Alterations; and  
(C)$65,000,000 is for Special Emphasis Programs, of which— 
(i)$25,000,000 is for Fire and Life Safety;  
(ii)$20,000,000 is for Judiciary Capital Security; and  
(iii)$20,000,000 is for Consolidation Activities: 
Provided, That consolidation projects result in reduced annual rent paid by the tenant agency: 
Provided further, That no consolidation project exceed $10,000,000 in costs: 
Provided further, That consolidation projects are approved by each of the committees specified in section 3307(a) of title 40, United States Code: 
Provided further, That preference is given to consolidation projects that achieve a utilization rate of 130 usable square feet or less per person for office space: 
Provided further, That the obligation of funds under this paragraph for consolidation activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken, including estimated savings, has been submitted to the Committees on Appropriations of the House of Representatives and the Senate:  
Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: 
Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: 
Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: 
Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: 
Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; 
(3)$5,493,768,000 for rental of space to remain available until expended; and  
(4)$2,221,766,000 for building operations to remain available until expended, of which $1,146,089,000 is for building services, and $1,075,677,000 is for salaries and expenses: 
Provided, That not to exceed 5 percent of any appropriation made available under this paragraph for building operations may be transferred between and merged with such appropriations upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but no such appropriation shall be increased by more than 5 percent by any such transfers: 
Provided further, That section 521 of this title shall not apply with respect to funds made available under this heading for building operations: 
Provided further, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: 
Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: 
Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: 
Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2018, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts. general activities government-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $53,499,000. operating expenses For expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $45,645,000, of which $24,357,000 is for Real and Personal Property Management and Disposal; $21,288,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses. CIVILIAN BOARD OF CONTRACT APPEALS For expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $8,795,000. office of inspector general For necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $65,000,000: 
Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: 
Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness. allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $4,754,000. Federal Citizen Services Fund  (including transfers of funds) For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $50,000,000, to be deposited into the Federal Citizen Services Fund: 
Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: 
Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $100,000,000: 
Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2018 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: 
Provided further, That any appropriations provided to the Electronic Government Fund that remain unobligated may be transferred to the Federal Citizen Services Fund: 
Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act. TECHNOLOGY MODERNIZATION FUNDFor the Technology Modernization Fund, $100,000,000, to remain available until expended, for technology-related modernization activities. Asset Proceeds and Space Management FundFor carrying out the purposes of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $5,000,000, to be deposited into the Asset Proceeds and Space Management Fund, to remain available until expended. ENVIRONMENTAL REVIEW IMPROVEMENT FUNDFor necessary expenses of the Environmental Review Improvement Fund established pursuant to 42 U.S.C. 4370m-8(d), $1,000,000, to remain available until expended. Administrative Provisions—General Services Administration (including transfer of funds)  
520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles.  
521.Funds in the Federal Buildings Fund made available for fiscal year 2018 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: 
Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate.  
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2019 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded.  
523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313).  
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate.  
525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution.  
526.With respect to each project funded under the heading Major Repairs and Alterations or Judiciary Capital Security Program, and with respect to E-Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act.  
527.Section 16 of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287) is amended— 
(1)by inserting the following at the end of subparagraph (a)(1): The Account shall be under the custody and control of the Chairperson of the Board and deposits in the Account shall remain available until expended.;  
(2)by striking subparagraph (b)(1) and inserting in lieu thereof the following: 
 
(1)EstablishmentThere is established in the Treasury of the United States an account to be known as the Public Buildings Reform Board—Asset Proceeds and Space Management Fund (in this subsection referred to as the Fund). The Fund shall be under the custody and control of the Administrator of General Services and deposits in the Fund shall remain available until expended.. Harry S Truman scholarship foundation Salaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,000,000, to remain available until expended. Merit Systems Protection Board Salaries and Expenses (including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2019, and in addition not to exceed $2,345,000, to remain available until September 30, 2019, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board. Morris K. udall and stewart L. udall foundation Morris k. udall and stewart L. Udall trust fund (including transfer of funds) For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,975,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act: (1) up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289); and (2) up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): 
Provided, That of the total amount made available under this heading $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.). Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,366,000, to remain available until expended. National archives and records administration operating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $384,911,000, of which $7,500,000 shall remain available until expended for the repair, alteration, and improvement of an additional leased facility to provide adequate storage for holdings of the House of Representatives and the Senate. office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,801,000. repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended.  national historical publications and records commission grants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $6,000,000, to remain available until expended. National Credit Union Administration community development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2019, for technical assistance to low-income designated credit unions. Office of Government Ethics salaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $16,439,000. Office of Personnel Management Salaries and Expenses (including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $129,341,000: 
Provided, That of the total amount made available under this heading, not to exceed $21,000,000 shall remain available until September 30, 2019, for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization, and shall be in addition to funds otherwise made available for such purposes upon submitting to the Committees on Appropriations of the Senate and House of Representatives the plan of expenditure as required by the Consolidated Appropriations Act, 2017: 
Provided further, That the amount made available by the previous proviso may not be obligated until the Director of the Office of Personnel Management submits to the Committees on Appropriations of the Senate and the House of Representatives within 90 days of enactment a plan for expenditure of such amount, prepared in consultation with the Director of the Office of Management and Budget, the Administrator of the United States Digital Service, and the Secretary of Homeland Security, that— 
(1)identifies the full scope and cost of the IT systems remediation and stabilization project;  
(2)meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11, part 7;  
(3)includes a Major IT Business Case under the requirements established by the Office of Management and Budget Exhibit 300;  
(4)complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Government;  
(5)complies with all Office of Management and Budget, Department of Homeland Security and National Institute of Standards and Technology requirements related to securing the agency’s information system as described in 44 U.S.C. 3554; and  
(6)is reviewed and commented upon within 60 days of plan development by the Inspector General of the Office of Personnel Management, and such comments are submitted to the Director of the Office of Personnel Management before the date of such submission:  
Provided further, That of the total amount made available under this heading, $584,000 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $131,414,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: 
Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: 
Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: 
Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2018, accept donations of money, property, and personal services: 
Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of Inspector General salaries and expenses (including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,000,000, and in addition, not to exceed $25,000,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: 
Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere. Office of Special Counsel salaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $26,535,000. Postal Regulatory Commission salaries and expenses (including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $15,200,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act. Privacy and Civil Liberties Oversight Board Salaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $8,000,000, to remain available until September 30, 2019. Public Buildings Reform Board salaries and expensesFor salaries and expenses of the Public Buildings Reform Board in carrying out the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $5,000,000, to remain available until expended. Securities and Exchange Commission salaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,652,000,000, to remain available until expended; of which funding for information technology initiatives shall be increased over the fiscal year 2017 level by not less than $45,000,000; of which not less than $14,748,358 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence; and of which not less than $68,950,000 shall be for the Division of Economic and Risk Analysis.In addition to the foregoing appropriation, for costs associated with relocation under a replacement lease for the Commission’s headquarters facilities, not to exceed $244,507,052, to remain available until expended: 
Provided, That for purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2018, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2018: 
Provided further, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: 
Provided further, That not to exceed $1,652,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account and not to exceed $244,507,052 of such offsetting collections shall be available until expended for costs under this heading associated with relocation under a replacement lease for the Commission’s headquarters facilities: 
Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2018 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2018 appropriation from the general fund estimated at not more than $0: 
Provided further, That if any amount of the appropriation for costs associated with relocation under a replacement lease for the Commission’s headquarters facilities is subsequently de-obligated by the Commission, such amount that was derived from the general fund shall be returned to the general fund, and such amounts that were derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) in fiscal year 2018. Selective Service System salaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $22,900,000: 
Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: 
Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States. Small Business Administration Salaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $268,500,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: 
Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: 
Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations: 
 Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2018: 
Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2019: 
Provided further, That $3,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d). Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $247,100,000, to remain available until September 30, 2019: 
Provided, That $130,000,000 shall be available to fund grants for performance in fiscal year 2018 or fiscal year 2019 as authorized by section 21 of the Small Business Act: 
Provided further, That $31,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: 
Provided further, That $18,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)). office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $19,900,000. office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended. Business loans program account (including transfer of funds)For the cost of direct loans, $3,438,172, to remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2018 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: 
Provided further, That during fiscal year 2018 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $29,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: 
Provided further, That during fiscal year 2018 commitments for loans authorized under subparagraph (C) of section 502(7) of The Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: 
Provided further, That during fiscal year 2018 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: 
Provided further, That during fiscal year 2018, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $152,782,000, which may be transferred to and merged with the appropriations for Salaries and Expenses. Administrative Provisions—Small Business Administration (including rescission and transfer of funds)  
530.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
531.Of the unobligated balances available for the Immediate Disaster Assistance Program authorized by section 42 of the Small Business Act (15 U.S. C. 657n) and the Expedited Disaster Assistance Loan Program authorized by section 12085 of Public Law 110–246, $2,600,000 are hereby permanently cancelled: Provided, That no amounts may be cancelled from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
532.Section 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is amended by striking 25 percent each place such term appears and inserting 50 percent. 
United States Postal Service payment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $58,118,000: 
Provided, That mail for overseas voting and mail for the blind shall continue to be free: 
Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: 
Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: 
Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices. Office of inspector general Salaries and expenses (including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $245,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435). United states tax court Salaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $50,739,887, of which $500,000 shall remain available until expended: 
Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge.  
VIGeneral provisions—this act 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.  
602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).  
606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code.  
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code.  
608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: 
Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress.  
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018 from appropriations made available for salaries and expenses for fiscal year 2018 in this Act, shall remain available through September 30, 2019, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines.  
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— 
(1)any official background investigation report on any individual from the Federal Bureau of Investigation; or  
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service.  
(b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or  
(2)if such request is required due to extraordinary circumstances involving national security.  
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code.  
612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval.  
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions.  
614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.  
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code).  
616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.  
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues.  
618. 
(a) 
(1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor.  
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency.  
(b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service.  
619. 
(a)There are appropriated for the following activities the amounts required under current law: 
(1)Compensation of the President (3 U.S.C. 102).  
(2)Payments to— 
(A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o));  
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and  
(C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)).  
(3)Payment of Government contributions— 
(A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and  
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87).  
(4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348).  
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code.  
(b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act.  
620.In addition to amounts made available in prior fiscal years, the Public Company Accounting Oversight Board (Board) shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an amount not to exceed $1,000,000 of funds collected by the Board between January 1, 2017 and December 31, 2017, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2018 shall remain available until expended.  
621.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563.  
622.None of the funds made available by this Act may be used to pay the salaries and expenses for the following positions: 
(1)Director, White House Office of Health Reform.  
(2)Assistant to the President for Energy and Climate Change.  
(3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy.  
(4)White House Director of Urban Affairs.  
623.None of the funds in this Act may be used for the Director of the Office of Personnel Management to award a contract, enter an extension of, or exercise an option on a contract to a contractor conducting the final quality review processes for background investigation fieldwork services or background investigation support services that, as of the date of the award of the contract, are being conducted by that contractor.  
624. 
(a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology.  
(b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials.  
625.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code.  
626.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States.  
627.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: 
Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II.  
628.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement.  
629. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity.  
630.Section 633(a) of title VI of division E of the Consolidated Appropriations Act, 2017 (Public Law 115–31) is amended— 
(1)by inserting and at the end of paragraph (1);  
(2)by striking paragraph (2); and  
(3)by redesignating paragraph (3) as paragraph (2).  
631.None of the funds made available by this Act shall be used by the Securities and Exchange Commission to finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions, contributions to tax exempt organizations, or dues paid to trade associations.  
632. 
(a)The United States courthouse located at 501 East Court Street in Jackson, Mississippi, shall be known and designated as the Thad Cochran United States Courthouse.  
(b)Any reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Thad Cochran United States Courthouse.  
VIIGeneral provisions—government-wide 
Departments, Agencies, and Corporations (including transfer of funds)  
701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2018 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality.  
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: 
Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: 
Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: 
Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: 
Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles.  
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924.  
704.Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: 
Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: 
Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: 
Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: 
Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: 
Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: 
Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: 
Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country.  
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law.  
706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13693 (March 19, 2015), including any such programs adopted prior to the effective date of the Executive order.  
(2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs.  
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency.  
707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: 
Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced.  
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality.  
709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States.  
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.  
711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012).  
712. 
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House.  
(b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).  
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— 
(1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or  
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1).  
714. 
(a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;  
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;  
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;  
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or  
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.  
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.  
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself.  
716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction.  
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate.  
718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress.  
719. 
(a)In this section, the term agency— 
(1)means an Executive agency, as defined under 5 U.S.C. 105; and  
(2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission.  
(b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties.  
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs.  
721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: 
Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): 
Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: 
Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2018 shall remain available for obligation through September 30, 2019: 
Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget.  
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location.  
723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: 
Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act.  
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: 
Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds.  
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— 
(1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or  
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site.  
(b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons;  
(2)any voluntary submission of personally identifiable information;  
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or  
(4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site.  
(c)DefinitionsFor the purposes of this section: 
(1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law.  
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law.  
726. 
(a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage.  
(b)Nothing in this section shall apply to a contract with— 
(1)any of the following religious plans: 
(A)Personal Care's HMO; and  
(B)OSF HealthPlans, Inc.; and  
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs.  
(c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions.  
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services.  
727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities.  
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program.  
729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch).  
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities.  
731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.  
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section.  
733. 
(a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity.  
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security.  
(2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress.  
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract.  
734.During fiscal year 2018, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or  
(2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code.  
735. 
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: 
(1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office.  
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1).  
(b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.).  
736.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch.  
737. 
(a) 
(1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2018, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2018, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and  
(B)during the period consisting of the remainder of fiscal year 2018, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2018 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and  
(ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2018 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section.  
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee.  
(3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2017, shall be determined under regulations prescribed by the Office of Personnel Management.  
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2017, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection.  
(5)This subsection shall apply with respect to pay for service performed after September 30, 2017.  
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay.  
(7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect.  
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees.  
(b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2018 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: 
Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and  
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2017.  
738. 
(a)The Vice President may not receive a pay raise in calendar year 2018, notwithstanding the rate adjustment made under section 104 of title 3, United States Code, or any other provision of law.  
(b)An employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, may not receive a pay rate increase in calendar year 2018, notwithstanding schedule adjustments made under section 5318 of title 5, United States Code, or any other provision of law, except as provided in subsection (g), (h), or (i). This subsection applies only to employees who are holding a position under a political appointment.  
(c)A chief of mission or ambassador at large may not receive a pay rate increase in calendar year 2018, notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, except as provided in subsection (g), (h), or (i).  
(d)Notwithstanding sections 5382 and 5383 of title 5, United States Code, a pay rate increase may not be received in calendar year 2018 (except as provided in subsection (g), (h), or (i)) by— 
(1)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above level IV of the Executive Schedule; or  
(2)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above level IV of the Executive Schedule.  
(e)Any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase in calendar year 2018, notwithstanding any other provision of law, except as provided in subsection (g), (h), or (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, or to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them.  
(f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law.  
(g)A career appointee in the Senior Executive Service who receives a Presidential appointment and who makes an election to retain Senior Executive Service basic pay entitlements under section 3392 of title 5, United States Code, is not subject to this section.  
(h)A member of the Senior Foreign Service who receives a Presidential appointment to any position in the executive branch and who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) is not subject to this section.  
(i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position with higher-level duties and a pre-established higher level or range of pay, except that any such increase must be based on the rates of pay and applicable pay limitations in effect on December 31, 2013.  
(j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable pay limitations in effect on December 31, 2013.  
(k)If an employee affected by subsections (b) through (e) is subject to a biweekly pay period that begins in calendar year 2018 but ends in calendar year 2019, the bar on the employee's receipt of pay rate increases shall apply through the end of that pay period.  
739. 
(a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2018 for which the cost to the United States Government was more than $100,000.  
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— 
(1)a description of its purpose;  
(2)the number of participants attending;  
(3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages;  
(B)the cost of any audio-visual services;  
(C)the cost of employee or contractor travel to and from the conference; and  
(D)a discussion of the methodology used to determine which costs relate to the conference; and  
(4)a description of the contracting procedures used including— 
(A)whether contracts were awarded on a competitive basis; and  
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference.  
(c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2018 for which the cost to the United States Government was more than $20,000.  
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract.  
(e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum.  
740.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act.  
741.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.).  
742.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy.  
743. 
(a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information.  
(b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information.  
744. 
(a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: 
Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law.  
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into.  
(c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a).  
745.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  
746.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  
747. 
(a)During fiscal year 2018, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request.  
(b)Any notification required by this section shall be made available on the Bureau’s public Web site.  
748.If, for fiscal year 2018, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2018 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year.  
749.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII.  
VIIIGeneral provisions—district of columbia 
(including transfers of funds)  
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government.  
802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature.  
803. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs;  
(2)eliminates a program, project, or responsibility center;  
(3)establishes or changes allocations specifically denied, limited or increased under this Act;  
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted;  
(5)re-establishes any program or project previously deferred through reprogramming;  
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or  
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2018.  
804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123).  
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— 
(1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department;  
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day;  
(3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day;  
(4)at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day;  
(5)at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day;  
(6)the Mayor of the District of Columbia; and  
(7)the Chairman of the Council of the District of Columbia.  
806. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia.  
(b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits.  
807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution.  
808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions.  
809. 
(a)None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative.  
(b)No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes.  
810.No funds available for obligation or expenditure by the District of Columbia government under any authority shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest.  
811. 
(a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2018 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures.  
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements.  
812.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42).  
813. 
(a)Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act.  
(b)The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act.  
(c)The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.  
814.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
815.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2018 in this Act, shall remain available through September 30, 2019, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act.  
816. 
(a) 
(1)During fiscal year 2019, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act.  
(2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2019 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2019 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code).  
(b)Appropriations made by subsection (a) shall cease to be available— 
(1)during any period in which a District of Columbia continuing resolution for fiscal year 2019 is in effect; or  
(2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2019.  
(c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act.  
(d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2019 for which this section applies to such project or activity.  
(e)This section shall not apply to a project or activity during any period of fiscal year 2019 if any other provision of law (other than an authorization of appropriations)— 
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or  
(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period.  
(f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law.  
817.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. 
This division may be cited as the Financial Services and General Government Appropriations Act, 2018.  
FDepartment of Homeland Security Appropriations Act, 2018 
IDepartmental management, operations, intelligence, and oversight 
Office of the Secretary and Executive Management Operations and supportFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $139,602,000: 
Provided, That not to exceed $30,000 shall be for official reception and representation expenses: 
Provided further, That of the funds provided under this heading, $2,000,000 shall be withheld from obligation until the Secretary complies with section 107 of this Act. Management Directorate Operations and supportFor necessary expenses of the Management Directorate for operations and support, $710,297,000, of which $227,516,000 shall remain available until September 30, 2019: 
Provided, That not to exceed $2,000 shall be for official reception and representation expenses. Procurement, construction, and improvementsFor necessary expenses of the Management Directorate for procurement, construction, and improvements, $29,569,000, to remain available until September 30, 2019. Research and developmentFor necessary expenses of the Management Directorate for research and development, $2,545,000, to remain available until September 30, 2019. Intelligence, Analysis, and operations coordination Operations and supportFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $245,905,000, of which $77,915,000 shall remain available until September 30, 2019: 
Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings. Office of inspector general Operations and supportFor necessary expenses of the Office of Inspector General for operations and support, $168,000,000: 
Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General. Administrative provisions  
101.Hereafter, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of the Homeland Security Act of 2002 (6 U.S.C. 454).  
102.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation.  
103. 
(a)Notwithstanding section 518 of division F of the Consolidated Appropriations Act, 2016 (Public Law 114–113), the Secretary of Homeland Security shall submit a report not later than October 15, 2018, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal years 2017 and 2018.  
(b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2019.  
104.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance.  
105.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: 
Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfers.  
106.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary.  
107. 
(a)Not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives, a report for fiscal year 2017 on visa overstay data by country as required by section 1376 of title 8, United States Code: 
Provided, That the report on visa overstay data shall also include— 
(1)overstays from all nonimmigrant visa categories under the immigration laws, delineated by each of the classes and sub-classes of such categories; and  
(2)numbers as well as rates of overstays for each class and sub-class of such nonimmigrant categories on a per-country basis.  
(b)The Secretary of Homeland Security shall publish on the Department’s website the metrics developed to measure the effectiveness of security between the ports of entry, including the methodology and data supporting the resulting measures.  
IISecurity, enforcement, and investigations 
U.S. customs and border protection Operations and supportFor necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minor aliens; the provision of air and marine support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $11,485,164,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $681,441,500 shall be available until September 30, 2019; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account: 
Provided, That not to exceed $34,425 shall be for official reception and representation expenses: 
Provided further, That not to exceed $15,000,000 may be transferred to the Bureau of Indian Affairs for the maintenance and repair of roads on Native American reservations, as required by the Border Patrol: 
Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: 
Provided further, That not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security. Procurement, construction, and improvementsFor necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurements to buy marine vessels, aircraft, and unmanned aerial systems, $2,281,357,000, of which $846,343,000 shall remain available until September 30, 2020, and of which $1,435,014,000 shall remain available until September 30, 2022.  U.S. immigration and customs enforcement Operations and supportFor necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $6,993,975,000; of which $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which $33,700,000 shall remain available until September 30, 2019; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; of which not less than $9,000,000 shall be available for facilities repair and maintenance projects; of which not less than $84,000,000 shall be available for vehicle fleet recapitalization; and of which not less than $4,110,337,000 shall be for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: 
Provided, That not to exceed $11,475 shall be for official reception and representation expenses: 
Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): 
Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: 
Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: 
Provided further, That of the amounts made available under this heading, $5,000,000 shall be withheld from obligation until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives the report required under section 212 of this Act. Procurement, construction, and improvementsFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $81,899,000, to remain available until September 30, 2020; of which not less than $29,000,000 shall be available for facilities repair and maintenance projects. Transportation security administration Operations and supportFor necessary expenses of the Transportation Security Administration for operations and support, $7,207,851,000, to remain available until September 30, 2019: 
Provided, That not to exceed $7,650 shall be for official reception and representation expenses: 
Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: 
Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2018 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,737,851,000. Procurement, construction, and improvementsFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $167,314,000, to remain available until September 30, 2020. Research and developmentFor necessary expenses of the Transportation Security Administration for research and development, $20,190,000, to remain available until September 30, 2019.  Coast Guard Operating expensesFor necessary expenses for the operations and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,373,313,000; of which $503,000,000 shall be for defense-related activities, of which $163,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress; and of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
Provided, That not to exceed $23,000 shall be for official reception and representation expenses: 
Provided further, That $25,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2019 through 2023 is submitted to the Committees on Appropriations of the Senate and the House of Representatives pursuant to section 220 of this Act. Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,397,000, to remain available until September 30, 2022. Reserve trainingFor necessary expenses of the Coast Guard Reserve; operations and maintenance of the Coast Guard Reserve Program; personnel and training costs; and equipment and services; $114,875,000. Acquisition, construction, and improvementsFor necessary expenses of the Coast Guard for acquisition, construction, renovation, and improvement of aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), vessels, and aircraft, including equipment related thereto, $2,694,745,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which $2,573,000,000 shall be available until September 30, 2022, of which $95,000,000 shall be immediately available and allotted to contract for long lead time materials for the eleventh National Security Cutter notwithstanding the availability of funds for production or post-production costs. Research, development, test, and evaluationFor necessary expenses of the Coast Guard for research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $29,141,000, to remain available until September 30, 2020, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,676,117,000, to remain available until expended. United states secret service Operations and supportFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $1,915,794,000; of which $39,692,000 shall remain available until September 30, 2019, of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; and of which $9,866,000 shall be for premium pay in excess of the annual equivalent of the limitation on the rate of pay contained in section 5547(a) of title 5, United States Code, pursuant to section 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note), as amended by the Secret Service Recruitment and Retention Act of 2018: 
Provided, That not to exceed $19,125 shall be for official reception and representation expenses: 
Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations. Procurement, construction, and improvementsFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $90,480,000, to remain available until September 30, 2020. Research and developmentFor necessary expenses of the United States Secret Service for research and development, $250,000, to remain available until September 30, 2019. administrative provisions  
201. 
(a)For fiscal year 2018, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $45,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies.  
(b)None of the funds made available by this Act for the following accounts shall be available to compensate any employee for overtime in an annual amount in excess of $45,000: 
(1)U.S. Immigration and Customs Enforcement—Operations and Support, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive such amount as necessary for national security purposes and in cases of immigration emergencies.  
(2)United States Secret Service—Operations and Support, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive such amount as necessary for national security purposes.  
202.Funding made available under the heading U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico in addition to funding provided by 48 U.S.C. 740.  
203.Hereafter, no U.S. Customs and Border Protection aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security without prior notice to the Committees on Appropriations of the Senate and the House of Representatives.  
204.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.  
205.For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in fiscal year 2018 from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language: 
Provided, That to the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended.  
206.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: 
Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: 
Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or  
(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).  
207.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests.  
208. 
(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— 
(1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or  
(2)conduct any study relating to the imposition of a border crossing fee.  
(b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.  
209.Without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may reprogram within and transfer funds to U.S. Immigration and Customs Enforcement—Operations and Support as necessary to ensure the detention of aliens prioritized for removal.  
210.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated.  
211.None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system.  
212.The Secretary of Homeland Security shall submit a report to the Committees on Appropriations of the Senate and the House of Representatives that (a) identifies any instance during fiscal year 2017 or 2018 in which payments have been made by U.S. Immigration and Customs Enforcement, or employees of U.S. Immigration and Customs Enforcement have erroneously entered into financial obligations, for activities in violation of subpart D of part 550 of title 5, Code of Federal Regulations; (b) includes specific actions the Office of the Chief Financial Officer and the Office of the Principal Legal Advisor will take to improve agency-wide understanding of such subpart D; and (c) includes a certification by the Director of U.S. Immigration and Customs Enforcement that the Office of the Chief Financial Officer and the Office of the Principal Legal Advisor have developed a plan and implemented training necessary for strengthening internal controls necessary to avoid violations of such subpart D.  
213. 
(a)Notwithstanding any other provision of law, for employees of U.S. Immigration and Customs Enforcement and their dependents eligible for Payments During Evacuation in accordance with title 5, Code of Federal Regulations, part 550, from August 23, 2017, through December 1, 2017, as a result of Hurricanes Harvey, Irma, and Maria, the requirement of section 550.405(b)(2) of such title to reduce subsistence expenses to 60 percent of the applicable rate shall not apply.  
(b)The Secretary of Homeland Security may authorize reimbursement for lodging, meals, and incidental expenses for such employees and their dependents using the actual expense method set forth in subpart D of part 301–11 of title 41, Code of Federal Regulations, subject to the cap of 300 percent of the applicable maximum per diem rate, as provided in such section.  
214.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.  
215.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness.  
216.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2018, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title.  
217.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013.  
218.None of the funds made available by this Act under the heading Coast Guard—Operating Expenses shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operating Expenses: 
Provided, That to the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114.  
219.Without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard—Operating Expenses in accordance with subsection (a) of section 503 of this Act.  
220.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading.  
221.None of the funds in this Act shall be used to reduce the Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels.  
222.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center.  
223.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any civil engineering unit unless specifically authorized by a statute enacted after the date of enactment of this Act.  
224.Funds made available for Overseas Contingency Operations/Global War on Terrorism under the heading Coast Guard—Operating Expenses may be allocated by program, project, and activity, notwithstanding section 503 of this Act.  
225.Section 423 of title 14, United States Code, is amended by inserting after subsection (c) the following: 
 
(d) In addition to amounts computed pursuant to subsections (a) through (c) of this section, a full TSP member (as defined in section 8440e(a) of title 5) of the Coast Guard is entitled to continuation pay pursuant to section 356 of title 37..  
226.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year.  
227.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: 
Provided, That the Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis.  
228.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support.  
229.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures.  
230. 
(a)Of the amount made available in this Act under U.S. Customs and Border Protection—Procurement, Construction, and Improvements, $1,571,000,000 shall be available only as follows: 
(1)$251,000,000 for approximately 14 miles of secondary fencing, all of which provides for cross-barrier visual situational awareness, along the southwest border in the San Diego Sector;  
(2)$445,000,000 for 25 miles of primary pedestrian levee fencing along the southwest border in the Rio Grande Valley Sector;  
(3)$196,000,000 for primary pedestrian fencing along the southwest border in the Rio Grande Valley Sector;  
(4)$445,000,000 for replacement of existing primary pedestrian fencing along the southwest border;  
(5)$38,000,000 for border barrier planning and design; and  
(6)$196,000,000 for acquisition and deployment of border security technology.  
(b)The amounts designated in subsection (a)(2) through (a)(4) shall only be available for operationally effective designs deployed as of the date of the Consolidated Appropriations Act, 2017, (Public Law 115–31), such as currently deployed steel bollard designs, that prioritize agent safety.  
(c)None of the funds provided in this or any other Act shall be obligated for construction of a border barrier in the Santa Ana National Wildlife Refuge.  
231. 
(a)Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Appropriations of the Senate and the House of Representatives a risk-based plan for improving security along the borders of the United States, including the use of personnel, fencing, other forms of tactical infrastructure, and technology, to include— 
(1)A statement of goals, objectives, activities, and milestones for the plan.  
(2)A detailed implementation schedule for the plan with estimates for the planned obligation of funds for fiscal years 2019 through 2027 that are linked to the milestone-based delivery of specific— 
(A)capabilities and services;  
(B)mission benefits and outcomes;  
(C)program management capabilities; and  
(D)lifecycle cost estimates.  
(3)A description of the manner in which specific projects under the plan will enhance border security goals and objectives and address the highest priority border security needs.  
(4)An identification of the planned locations, quantities, and types of resources, such as fencing, other physical barriers, or other tactical infrastructure and technology, under the plan.  
(5)A description of the methodology and analyses used to select specific resources for deployment to particular locations under the plan that includes— 
(A)analyses of alternatives, including comparative costs and benefits;  
(B)an assessment of effects on communities and property owners near areas of infrastructure deployment; and  
(C)a description of other factors critical to the decision-making process.  
(6)An identification of staffing requirements under the plan, including full-time equivalents, contractors, and detailed personnel, by activity.  
(7)A description of performance metrics for the plan for assessing and reporting on the contributions of border security capabilities realized from current and future investments.  
(8)A description of the status of the actions of the Department of Homeland Security to address open recommendations by the Office of Inspector General and the Government Accountability Office relating to border security, including plans, schedules, and associated milestones for fully addressing such recommendations.  
(9)A plan to consult State and local elected officials on the eminent domain and construction process relating to physical barriers;  
(10)An analysis, following consultation with the Secretary of the Interior and the Administrator of the Environmental Protection Agency, of the environmental impacts, including on wildlife, of the construction and placement of physical barriers planned along the Southwest border, including in the Santa Ana National Wildlife Refuge; and  
(11)Certifications by the Under Secretary of Homeland Security for Management, that— 
(A)the plan has been reviewed and approved in accordance with an acquisition review management process that complies with capital planning and investment control and review requirements established by the Office of Management and Budget, including as provided in Circular A–11, part 7; and  
(B)all activities under the plan comply with Federal acquisition rules, requirements, guidelines, and practices.  
(b)The Secretary shall concurrently submit the plan required in subsection (a) to the Comptroller General of the United States, who shall evaluate the plan and report to the Committees on Appropriations of the Senate and the House of Representatives on the strengths and weaknesses of such plan not later than 120 days after receiving such plan.  
IIIProtection, preparedness, response, and recovery 
National protection and programs directorate Operations and supportFor necessary expenses of the National Protection and Programs Directorate for operations and support, $1,482,165,000, of which $8,912,000 shall remain available until September 30, 2019: 
Provided, That not to exceed $3,825 shall be for official reception and representation expenses. Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service. Procurement, construction, and improvementsFor necessary expenses of the National Protection and Programs Directorate for procurement, construction, and improvements, $414,111,000, to remain available until September 30, 2019. Research and developmentFor necessary expenses of the National Protection and Programs Directorate for research and development, $15,126,000, to remain available until September 30, 2019. Office of health affairs Operations and SupportFor necessary expenses of the Office of Health Affairs for operations and support, $121,569,000, of which $14,020,000 shall remain available until September 30, 2019. Federal emergency management agency Operations and supportFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,030,135,000: 
Provided, That not to exceed $2,250 shall be for official reception and representation expenses. Procurement, construction, and improvementsFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $85,276,000, to remain available until September 30, 2019. Federal assistanceFor activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,293,932,000, which shall be allocated as follows: 
(1)$507,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $85,000,000 shall be for Operation Stonegarden, and $10,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under such 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: 
Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2018, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004.  
(2)$630,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $50,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack.  
(3)$100,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $2,000,000 shall be for Over-the-Road Bus Security: 
Provided, That such public transportation security assistance shall be provided directly to public transportation agencies.  
(4)$100,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code.  
(5)$700,000,000, to remain available until September 30, 2019, of which $350,000,000 shall be for Assistance to Firefighter Grants and $350,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a).  
(6)$350,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.).  
(7)$249,200,000 for the National Predisaster Mitigation Fund under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), to remain available until expended.  
(8)$262,531,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended.  
(9)$120,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: 
Provided, That not to exceed 3.5 percent shall be for total administrative costs.  
(10)$275,201,000 to sustain current operations for training, exercises, technical assistance, and other programs. Disaster relief fund For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,900,720,000, to remain available until expended, of which $7,366,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $203,500,000, to remain available until September 30, 2019, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,573,000 shall be available for mission support associated with flood management; and of which $189,927,000 shall be available for flood plain management and flood mapping: 
Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: 
Provided further, That in fiscal year 2018, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of— 
(1)$165,224,000 for operating expenses and salaries and expenses associated with flood insurance operations;  
(2)$1,123,000,000 for commissions and taxes of agents;  
(3)such sums as are necessary for interest on Treasury borrowings; and  
(4)$175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):  
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033).Administrative provisions  
301.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant.  
302.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application.  
303.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award.  
304.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility.  
305.Notwithstanding any other provision of law, grants awarded to States along the Southwest Border of the United States under sections 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) using funds provided under the heading Federal Emergency Management Agency—Federal Assistance for grants under paragraph (1) in this Act, or under the heading Federal Emergency Management Agency—State and Local Programs in Public Law 114–4, division F of Public Law 113–76, or division D of Public Law 113–6 may be used by recipients or sub-recipients for costs, or reimbursement of costs, related to providing humanitarian relief to unaccompanied alien children and alien adults accompanied by an alien minor where they are encountered after entering the United States, provided that such costs were incurred between January 1, 2014, and December 31, 2014, or during the award period of performance.  
306.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2018 with respect to budget year 2019 and current fiscal year 2018, respectively— 
(1)in paragraph (1) by substituting fiscal year 2019 for fiscal year 2016; and  
(2)in paragraph (2) by inserting business after fifth.  
307.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a).  
308.The aggregate charges assessed during fiscal year 2018, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: 
Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: 
Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2018, and remain available until expended.  
IVResearch, development, training, and services 
U.S. Citizenship and immigration services Operations and supportFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support of the E-Verify Program, $108,856,000. Procurement, construction, and improvementsFor necessary expenses of U.S. Citizenship and Immigration Services for procurement, construction, and improvements of the E-Verify Program, $22,657,000, to remain available until September 30, 2020. Federal law enforcement training centers Operations and supportFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $254,000,000, of which $62,701,000 shall remain available until September 30, 2019: 
Provided, That not to exceed $7,180 shall be for official reception and representation expenses. Science and technology directorate Operations and supportFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $331,113,000, of which $196,361,000 shall remain available until September 30, 2019: 
Provided, That not to exceed $7,650 shall be for official reception and representation expenses. Research and developmentFor necessary expenses of the Science and Technology Directorate for research and development, $509,830,000, to remain available until September 30, 2020.  domestic nuclear detection office Operations and supportFor necessary expenses of the Domestic Nuclear Detection Office for operations and support, $54,664,000: 
Provided, That not to exceed $2,250 shall be for official reception and representation expenses. Procurement, construction, and improvementsFor necessary expenses of the Domestic Nuclear Detection Office for procurement, construction, and improvements, $89,096,000, to remain available until September 30, 2020. Research and developmentFor necessary expenses of the Domestic Nuclear Detection Office for research and development, $145,661,000, to remain available until September 30, 2020. Federal assistanceFor necessary expenses of the Domestic Nuclear Detection Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $46,019,000, to remain available until September 30, 2020. Administrative provisions  
401.Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: 
Provided, That the Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment.  
402.None of the funds made available in this Act may be used by U.S. Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by U.S. Citizenship and Immigration Services, and the results do not preclude the granting of the benefit.  
403.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.  
404. 
(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by U.S. Citizenship and Immigration Services in fiscal year 2018 for the purpose of providing an Immigrant Integration grants program.  
(b)None of the funds made available to U.S. Citizenship and Immigration Services for grants for immigrant integration under subsection (a) may be used to provide services to aliens who have not been lawfully admitted for permanent residence.  
405.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation.  
406.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.  
407. 
(a)There is to be established a Federal Law Enforcement Training Centers—Procurement, Construction, and Improvements appropriations account for planning, operational development, engineering, and purchases prior to sustainment and for information technology-related procurement, construction, and improvements, including non-tangible assets of the Federal Law Enforcement Training Centers.  
(b)The Director of the Federal Law Enforcement Training Centers may accept transfers to the account established by subsection (a) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)): 
Provided, That the Federal Law Enforcement Training Centers maintain administrative control and ownership upon completion of such facilities.  
408.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).  
VGeneral provisions 
(including transfers and rescissions of funds)  
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.  
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress;  
(2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2018 for the Department of Homeland Security;  
(3)augments funding for existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less;  
(4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; or  
(5)results from any general savings from a reduction in personnel that would result in a change in funding levels for programs, projects, or activities as approved by the Congress.  
(b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such reprogramming.  
(c)Up to 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfer.  
(d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.  
(e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts.  
(f)Notwithstanding subsection (c), the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 5 days in advance of such transfer.  
504.Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act.  
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018, as recorded in the financial records at the time of a reprogramming notification, but not later than June 30, 2019, from appropriations for Operations and Support and for Coast Guard—Operating Expenses, and salaries and expenses for Coast Guard—Acquisition, Construction, and Improvements and Coast Guard—Reserve Training for fiscal year 2018 in this Act shall remain available through September 30, 2019, in the account and for the purposes for which the appropriations were provided: 
Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives in accordance with section 503 of this Act.  
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2018 until the enactment of an Act authorizing intelligence activities for fiscal year 2018.  
507. 
(a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of— 
(1)making or awarding a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000;  
(2)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds;  
(3)making a sole-source grant award; or  
(4)announcing publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation.  
(b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued.  
(c)A notification under this section— 
(1)may not involve funds that are not available for obligation; and  
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.  
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers facilities.  
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.  
510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.  
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: 
Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code.  
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).  
513.Section 519 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act.  
514.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress.  
515.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card.  
516.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein.  
517.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and  
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.  
518.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.  
519.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).  
520.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.  
521.Hereafter, in developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance.  
522.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes.  
523. 
(a)For an additional amount for financial systems modernization, $41,800,000, to remain available until September 30, 2019.  
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act.  
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer.  
524. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  
525.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.  
526.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: 
Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: 
Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000.  
527.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event.  
528.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time positions affected by such change;  
(2)funding required for such change for the current year and through the Future Years Homeland Security Program;  
(3)justification for such change; and  
(4)an analysis of compensation alternatives to such change that were considered by the Department.  
529. 
(a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises homeland or national security; or  
(2)the report contains proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law.  
530. 
(a)Funding provided in this Act for Operations and Support and funding provided in this Act for Coast Guard—Operating Expenses may be used for minor procurement, construction, and improvements.  
(b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property.  
531.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.  
532.For fiscal year 2018, the Secretary of Homeland Security may provide, out of discretionary funds available to the Department of Homeland Security, for the primary and secondary schooling of dependents of Department of Homeland Security personnel who are stationed outside the continental United States and for the transportation of such dependents in the same manner and to the same extent that, pursuant to section 544 of title 14, United States Code, the Secretary may provide, out of funds appropriated to or for the use of the Coast Guard, for the primary and secondary schooling of, and the transportation of, dependents of Coast Guard personnel stationed outside the continental United States: 
Provided, That no amounts may be provided from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That no amounts may be provided from amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
533.Within 60 days of any budget submission for the Department of Homeland Security for fiscal year 2019 that assumes revenues or proposes a reduction from the previous year based on user fees proposals that have not been enacted into law prior to the submission of the budget, the Secretary of Homeland Security shall provide the Committees on Appropriations of the Senate and the House of Representatives specific reductions in proposed discretionary budget authority commensurate with the revenues assumed in such proposals in the event that they are not enacted prior to October 1, 2018.  
534. 
(a)For an additional amount for Federal Emergency Management Agency—Federal Assistance, $41,000,000, to remain available until September 30, 2019, exclusively for providing reimbursement of extraordinary law enforcement personnel costs for protection activities directly and demonstrably associated with any residence of the President that is designated or identified to be secured by the United States Secret Service.  
(b)Funds under subsection (a) shall be available only for costs that a State or local agency— 
(1)incurs on or after October 1, 2017, and before October 1, 2018;  
(2)can demonstrate to the Administrator as being— 
(A)in excess of the costs of normal and typical law enforcement operations;  
(B)directly attributable to the provision of protection described herein; and  
(C)associated with a non-governmental property designated or identified to be secured by the United States Secret Service pursuant to section 3 or section 4 of the Presidential Protection Assistance Act of 1976 (Public Law 94–524); and  
(3)certifies to the Administrator as being for protection activities requested by the Director of the United States Secret Service.  
(c)For purposes of subsection (a), a designation or identification of a property to be secured under subsection (b)(2)(C) made after incurring otherwise eligible costs shall apply retroactively to October 1, 2017.  
(d)The Administrator may establish written criteria consistent with subsections (a) and (b).  
(e)None of the funds provided shall be for hiring new or additional personnel.  
(f)The Inspector General of the Department of Homeland Security shall audit reimbursements made under this section.  
535. 
(a)The Secretary of Homeland Security may include in the President’s budget proposal for Coast Guard for fiscal year 2019, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials, an account structure established by section 563 of Division F of the Consolidated Appropriations Act, 2016 (Public Law 114–113).  
(b)Not earlier than October 1, 2018, the accounts designated under subsection (a) may be established, and the Secretary of Homeland Security may execute appropriations of the Department as provided pursuant to such subsection, including any continuing appropriations made available for fiscal year 2019 before enactment of a regular appropriations Act.  
(c)Notwithstanding any other provision of law, the Secretary of Homeland Security may transfer any appropriation made available to the Department of Homeland Security by any appropriations Acts to the accounts created pursuant to subsection (b) to carry out the requirements of such subsection, and shall notify the Committees on Appropriations of the Senate and the House of Representatives within 5 days of each transfer.  
(d) 
(1)Not later than November 1, 2018, the Secretary of Homeland Security shall establish the preliminary baseline for application of reprogramming and transfer authorities and submit the report specified in paragraph (2) to the Committees on Appropriations of the Senate and the House of Representatives.  
(2)The report required in this subsection shall include— 
(A)a delineation of the amount and account of each transfer made pursuant to subsection (b) or (c);  
(B)a table for each appropriation with a separate column to display the President’s budget proposal, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, adjustments made pursuant to the transfer authority in subsection (b) or (c), and the fiscal year level;  
(C)a delineation in the table for each appropriation, adjusted as described in paragraph (2), both by budget activity and program, project, and activity as detailed in the Budget Appendix; and  
(D)an identification of funds directed for a specific activity.  
(e)The Secretary shall not exercise the authority provided in subsections (b), (c), and (d) unless, not later than June 1, 2018, the Chief Financial Officer has submitted to the Committees on Appropriations of the Senate and the House of Representatives— 
(1)technical assistance on new legislative language in the account structure under subsection (a); and  
(2)comparison tables of fiscal years 2017, 2018, and 2019 in the account structure under subsection (a).  
536. 
(a)None of the funds appropriated by this or previous appropriations Acts or otherwise made available to the Department of Homeland Security may be used to establish accounts in the Treasury of the United States for the Countering Weapons of Mass Destruction Office or the Cybersecurity and Infrastructure Security Agency until Congress has enacted a law that specifically authorizes such Office or Agency and such authorization identifies the functions that are authorized to be transferred to such Office or Agency.  
(b)Subject to the limitation in subsection (a), if Congress enacts a law on or after the date of enactment of this Act that specifically authorizes the Countering Weapons of Mass Destruction Office or the Cybersecurity and Infrastructure Security Agency and such authorization identifies the functions that are authorized to be transferred to such Office or Agency, the Secretary of Homeland Security may— 
(1)not earlier than October 1, 2018, establish accounts in the Treasury of the United States necessary to carry out the functions of the Office or Agency as authorized;  
(2)execute appropriations of the Department of Homeland Security as provided in subparagraph (1), including any continuing appropriations made available for fiscal year 2019, before enactment of a regular appropriations Act; and  
(3)transfer any funds made available to the Department of Homeland Security by any appropriations Acts to the accounts created in subparagraph (1) for functions that are authorized to be transferred to such Office or Agency and to be used for the purpose of executing authorization of such Office or Agency.  
(c)The authority provided in subsection (b)(3) shall only be available if the Secretary has notified the Committees on Appropriations of the Senate and the House of Representatives at least 15 days in advance of each such transfer.  
537.Section 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950), as amended, shall be applied in subsection (b) by substituting September 30, 2018 for September 30, 2017.  
538. 
(a)Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall be applied— 
(1)In subsection (a), by substituting September 30, 2018, for September 30, 2017,; and  
(2)In subsection (c)(1), by substituting September 30, 2018, for September 30, 2017.  
(b)The Secretary of Homeland Security, under the authority of section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(a)), may carry out prototype projects under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed.  
(c)The Secretary of Homeland Security under section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(d)) may use the definition of nontraditional government contractor as defined in section 2371b(e) of title 10, United States Code. (rescissions)  
539.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$44,557,000 from Public Law 115–31 under the heading Transportation Security Administration—Operations and Support;  
(2)$1,785,697 from Public Law 108–334 under the heading Coast Guard—Alteration of Bridges;  
(3)$1,920,100 from Public Law 109–90 under the heading Coast Guard—Alteration of Bridges;  
(4)$1,791,454 from Public Law 109–295 under the heading Coast Guard—Alteration of Bridges;  
(5)$3,221,594 from Public Law 110–161 under the heading Coast Guard—Alteration of Bridges;  
(6)$3,680,885 from Public Law 111–83 under the heading Coast Guard—Alteration of Bridges;  
(7)$25,000,000 from Public Law 114–113 under the heading Coast Guard—Acquisition, Construction, and Improvements;  
(8)$2,000,000 from Public Law 114–113 under the heading Science and Technology—Research, Development, Acquisition, and Operations;  
(9)$2,000,000 from Public Law 115–31 under the heading Science and Technology Directorate—Operations and Support account 70 17/18 0800;  
(10)$6,000,000 from Public Law 115–31 under the heading Science and Technology Directorate—Research and Development; and  
(11)$4,307,000 from Public Law 115–31 under the heading Intelligence, Analysis, and Operations Coordination—Operations and Support. (rescissions)  
540.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$66,024 from Coast Guard—Acquisition, Construction, and Improvements account 70x0613;  
(2)$2,400 from Transportation Security Administration—Salaries and Expenses account 70x0508; and  
(3)$31,948 from U.S. Customs and Border Protection account 70x0503. (rescissions)  
541.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of the Department of Homeland Security Appropriations Act, 2017 (Public Law 115–31) are rescinded: 
(1)$2,941,804 from U.S. Customs and Border Protection—Operations and Support;  
(2)$24,337,865 from Coast Guard—Operating Expenses;  
(3)$260,584 from Coast Guard—Reserve Training;  
(4)$308,974 from Coast Guard—Acquisition, Construction, and Improvements;  
(5)$106,894 from Federal Emergency Management Agency—Operations and Support; and  
(6)$23,938 from Office of Health Affairs—Operations and Support. (rescission)  
542.From the unobligated balances available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code (added by section 638 of Public Law 102–393), $364,162,000 shall be permanently rescinded not later than September 30, 2018.  
543.Notwithstanding section 5170c(b)(2)(B)(ii) of title 42, United States Code, the Administrator of the Federal Emergency Management Agency shall allow flood protection systems constructed in 2016 on property acquired with hazard mitigation assistance provided under section 5170c of title 42, United States Code, in an inadvertent violation of the terms and conditions of such assistance to remain in place on such property: 
Provided, That no new or additional structure may be erected on the property unless the new or additional structure complies with section 5170c(b)(2)(B)(ii) of title 42, United States Code: 
Provided further, That this provision does not otherwise excuse compliance with all other applicable laws including statutes, executive orders, regulations, and program and grant legal requirements pertaining to the floodwall structure or the acquired property.  
544.Section 545 of title V of division F of the Consolidated Appropriations Act, 2017, as added by section 20607 of title VI of subdivision 1 of division B of the Bipartisan Budget Act of 2018, is amended to read as follows: 
 
545. 
(a)Premium pay authorityDuring calendar year 2017, any premium pay that is funded, either directly or through reimbursement, by the ‘Federal Emergency Management Agency—Disaster Relief Fund’ shall be exempted from the aggregate of basic pay and premium pay calculated under section 5547(a) of title 5, United States Code, and any other provision of law limiting the aggregate amount of premium pay payable on a biweekly or calendar year basis.  
(b)Overtime authorityDuring calendar year 2017, any overtime pay that is funded, either directly or through reimbursement, by the Federal Emergency Management Agency—Disaster Relief Fund and that is payable under an authority outside of title 5, United States Code, shall be exempted from any annual limit on the amount of overtime pay payable in a calendar or fiscal year.  
(c)Applicability of aggregate limitation on payIn determining whether an employee’s aggregate pay exceeds the applicable annual rate of basic pay payable under section 5307 of title 5, United States Code, the head of an Executive agency shall not include pay exempted under this section.  
(d)Limitation of pay authority 
(1)Pay exempted from otherwise applicable limits under subsection (a) or (b) shall not cause the aggregate of basic pay and premium pay for the applicable calendar year to exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code, as in effect at the end of such calendar year.  
(2)For purposes of applying this subsection to an employee who would otherwise be subject to the premium pay limits established under section 5547 of title 5, United States Code, premium pay means the premium pay paid under the provisions of law cited in section 5547(a).  
(3)For purposes of applying this subsection to an employee under a premium pay limit established under an authority other than section 5547 of title 5, United States Code, the agency responsible for administering such limit shall determine what payments are considered premium pay.  
(e)Effective dateThis section shall take effect as if enacted on December 31, 2016.  
(f)Treatment of additional payIf application of this section results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional pay shall not— 
(1)be considered to be basic pay of the covered employee for any purpose; or  
(2)be used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552 of title 5, United States Code.. 
This division may be cited as the Department of Homeland Security Appropriations Act, 2018.  
GDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2018 
IDepartment of the interior 
Bureau of land management Management of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,183,043,000, to remain available until expended, including all such amounts as are collected from permit processing fees, as authorized but made subject to future appropriation by section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), except that amounts from permit processing fees may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2018, so as to result in a final appropriation estimated at not more than $1,183,043,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities. Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $24,916,000, to be derived from the Land and Water Conservation Fund and to remain available until expended. Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $106,985,000, to remain available until expended: 
Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605). Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: 
Provided, That not to exceed $600,000 shall be available for administrative expenses. Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: 
Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: 
Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands. Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended. Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: 
Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products. United states fish and wildlife service Resource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,279,002,000, to remain available until September 30, 2019: 
Provided, That not to exceed $18,818,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)). ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $66,540,000, to remain available until expended. Land acquisition For expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $63,839,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, notwithstanding section 200306 of title 54, United States Code, not more than $10,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $320,000 for administrative expenses: 
Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs. Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $53,495,000, to remain available until expended, of which $33,857,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $19,638,000 is to be derived from the Land and Water Conservation Fund. National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000. North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $40,000,000, to remain available until expended. Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,910,000, to remain available until expended. Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $11,061,000, to remain available until expended. State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $63,571,000, to remain available until expended: 
Provided, That of the amount provided herein, $4,209,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: 
Provided further, That $6,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: 
Provided further, That the Secretary shall, after deducting $10,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: 
Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: 
Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: 
Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: 
Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: 
Provided further, That any amount apportioned in 2018 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2019, shall be reapportioned, together with funds appropriated in 2020, in the manner provided herein. Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: 
Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: 
Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended. National park service Operation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,477,969,000, of which $10,032,000 for planning and interagency coordination in support of Everglades restoration and $134,461,000 for maintenance, repair, or rehabilitation projects for constructed assets shall remain available until September 30, 2019: 
Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348. National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $63,638,000. Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $96,910,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2019, of which $13,000,000 shall be for Save America's Treasures grants for preservation of national significant sites, structures and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): 
Provided, That an individual Save America’s Treasures grant shall be matched by non-Federal funds: 
Provided further, That individual projects shall only be eligible for one grant: 
Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: 
Provided further, That of the funds provided for the Historic Preservation Fund, $500,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently under-represented, as determined by the Secretary, $13,000,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement, $5,000,000 is for grants to Historically Black Colleges and Universities, and $5,000,000 is for competitive grants for the restoration of historic properties of national, State and local significance listed on or eligible for inclusion on the National Register of Historic Places, to be made without imposing the usage or direct grant restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National Historical Preservation Act: 
Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code, to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and non-profit organizations. ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $359,704,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2018 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: 
Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: 
Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: 
Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section. Land acquisition and state assistanceFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $180,941,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $124,006,000 is for the State assistance program and of which $10,000,000 shall be for the American Battlefield Protection Program grants as authorized by chapter 3081 of title 54, United States Code. Centennial challengeFor expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $23,000,000, to remain available until expended, for Centennial Challenge projects and programs: 
Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit. Administrative provisions (including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs. United states geological survey Surveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,148,457,000, to remain available until September 30, 2019; of which $78,537,000 shall remain available until expended for satellite operations; and of which $15,164,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: 
Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: 
Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities. Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations, observation wells, and seismic equipment; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: 
Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: 
Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes. Bureau of ocean energy management Ocean energy managementFor expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $171,000,000, of which $114,166,000 is to remain available until September 30, 2019, and of which $56,834,000 is to remain available until expended: 
Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: 
Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2018 appropriation estimated at not more than $114,166,000: 
Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities. Bureau of safety and environmental enforcement Offshore safety and environmental enforcement For expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $136,411,000, of which $108,540,000 is to remain available until September 30, 2019, and of which $27,871,000 is to remain available until expended: 
Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: 
Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2018 appropriation estimated at not more than $108,540,000.For an additional amount, $50,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2018, as provided in this Act: 
Provided, That to the extent that amounts realized from such inspection fees exceed $50,000,000, the amounts realized in excess of $50,000,000 shall be credited to this appropriation and remain available until expended: 
Provided further, That for fiscal year 2018, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill. Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended. Office of surface mining reclamation and enforcement Regulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $115,804,000, to remain available until September 30, 2019: 
Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: 
Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2018 appropriation estimated at not more than $115,804,000. Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $24,672,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: 
Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: 
Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: 
Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: 
Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $115,000,000, to remain available until expended, for grants to States and federally recognized Indian Tribes for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): 
Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, $30,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities, and $10,000,000 shall be for grants to federally recognized Indian Tribes without regard to their status as certified or uncertified under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) and shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977: 
Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after the date of enactment of this Act. Bureau of indian affairs and bureau of indian education Operation of indian programs (including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,411,200,000, to remain available until September 30, 2019, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $76,000,000 shall be for welfare assistance payments: 
Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: 
Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: 
Provided further, That not to exceed $673,425,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2018, and shall remain available until September 30, 2019: 
Provided further, That not to exceed $53,991,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: 
Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $81,036,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2018: 
Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2019, may be transferred during fiscal year 2020 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: 
Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2020: 
Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: 
Provided further, That the Bureau of Indian Affairs may accept transfers of funds from U.S. Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads owned by the Bureau of Indian Affairs as identified on the National Tribal Transportation Facility Inventory, 23 U.S.C. 202(b)(1). Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs for fiscal year 2018, such sums as may be necessary, which shall be available for obligation through September 30, 2019: 
Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Construction (including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $354,113,000, to remain available until expended: 
Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: 
Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: 
Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: 
Provided further, That for fiscal year 2018, in implementing new construction, replacement facilities construction, or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in part 12 of title 43, Code of Federal Regulations, as the regulatory requirements: 
Provided further, That such grants shall not be subject to section 12.61 of title 43, Code of Federal Regulations; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: 
Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by section 1125(b) of title XI of Public Law 95–561 (25 U.S.C. 2005(b)), with respect to organizational and financial management capabilities: 
Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in section 5206(f) of Public Law 100–297 (25 U.S.C. 2504(f)): 
Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in section 5208(e) of Public Law 107–110 (25 U.S.C. 2507(e)): 
Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: 
Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation. Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, 111–291, and 114–322, and for implementation of other land and water rights settlements, $55,457,000, to remain available until expended. Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $9,272,000, of which $1,252,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $123,565,389. Administrative provisions (including rescission of funds) The Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education, or more than one grade to expand the elementary grade structure for Bureau-funded schools with a K-2 grade structure on October 1, 1996. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau's funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school's operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: 
Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: 
Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.Of the prior year unobligated balances available for the Operation of Indian Programs account, $8,000,000 are permanently rescinded. Departmental offices Office of the secretary Departmental operationsFor necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $124,182,000, to remain available until September 30, 2019; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $10,242,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended. Administrative provisionsFor fiscal year 2018, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: 
Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: 
Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: 
Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: 
Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100. Insular affairs Assistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $96,870,000, of which: (1) $87,422,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands, as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,448,000 shall be available until September 30, 2019, for salaries and expenses of the Office of Insular Affairs: 
Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: 
Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: 
Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: 
Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c). Compact of free associationFor grants and necessary expenses, $3,363,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188. Administrative provisions (including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: 
Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities. Office of the solicitor Salaries and expensesFor necessary expenses of the Office of the Solicitor, $66,675,000. Office of Inspector General Salaries and expensesFor necessary expenses of the Office of Inspector General, $51,023,000. Office of the special trustee for american indians Federal trust programs (including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $119,400,000, to remain available until expended, of which not to exceed $18,990,000 from this or any other Act, may be available for historical accounting: 
Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: 
Provided further, That funds made available through contracts or grants obligated during fiscal year 2018, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: 
Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: 
Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: 
Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: 
Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: 
Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: 
Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least five years and shall not be required to generate periodic statements of performance for the individual accounts: 
Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders. Department-Wide programs Wildland fire management (including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $948,087,000, to remain available until expended, of which not to exceed $18,427,000 shall be for the renovation or construction of fire facilities: 
Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: 
Provided further, That of the funds provided $184,000,000 is for fuels management activities: 
Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: 
Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: 
Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: 
Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: 
Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: 
Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: 
Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: 
Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: 
Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: 
Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations. Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended. Natural resource damage assessment and restoration Natural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain available until expended. Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $62,370,000, to remain available until expended: 
Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: 
Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: 
Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: 
Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue's collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law. Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: 
Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft. Office of Natural Resources RevenueFor necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $137,757,000, to remain available until September 30, 2019; of which $41,727,000 shall remain available until expended for the purpose of mineral revenue management activities: 
Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments. General provisions, department of the interior (including transfers of funds) Emergency transfer authority—intra-bureau  
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: 
Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible. 
Emergency transfer authority—department-wide  
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: 
Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: 
Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: 
Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred. 
Authorized use of funds  
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members. 
Authorized use of funds, indian trust management  
104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. 
Redistribution of funds, bureau of indian affairs  
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2018. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply. 
Ellis, governors, and liberty islands  
106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable. 
Outer continental shelf inspection fees  
107. 
(a)In fiscal year 2018, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c).  
(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2018 shall be: 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines;  
(2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and  
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells.  
(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2018. Fees for fiscal year 2018 shall be: 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and  
(2)$16,700 per inspection for rigs operating in water depths of less than 500 feet.  
(d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing. Bureau of ocean energy management, regulation and enforcement reorganization  
108.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
Contracts and agreements for wild horse and burro holding facilities  
109.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary. 
Mass marking of salmonids  
110.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers. 
Exhaustion of administrative review  
111.Paragraph (1) of section 122(a) of division E of Public Law 112–74 (125 Stat. 1013) is amended by striking through 2020, in the first sentence and inserting through 2022,. 
Contracts and agreements with indian affairs  
112.Notwithstanding any other provision of law, during fiscal year 2018, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year. 
Humane transfer of excess animals  
113.Notwithstanding any other provision of law, the Secretary of the Interior may transfer excess wild horses or burros that have been removed from the public lands to other Federal, State, and local government agencies for use as work animals: 
Provided, That the Secretary may make any such transfer immediately upon request of such Federal, State, or local government agency: 
Provided further, That any excess animal transferred under this provision shall lose its status as a wild free-roaming horse or burro as defined in the Wild Free-Roaming Horses and Burros Act: 
Provided further, That any Federal, State, or local government agency receiving excess wild horses or burros as authorized in this section shall not: destroy the horses or burros in a way that results in their destruction into commercial products; sell or otherwise transfer the horses or burros in a way that results in their destruction for processing into commercial products; or euthanize the horses or burros except upon the recommendation of a licensed veterinarian, in cases of severe injury, illness, or advanced age. 
Republic of palau  
114.There is appropriated $123,824,000 for an additional amount for Compact of Free Association, which shall remain available until expended for use in meeting the financial obligations of the Government of the United States under the Agreement between the Government of the United States of America and the Government of the Republic of Palau Following the Compact of Free Association Section 432 Review, signed on September 3, 2010, with the funding schedule therein modified by the Parties as necessary and appropriate (Compact Review Agreement): 
Provided, That funds may not be made available under this section prior to the Compact Review Agreement and its appendices entering into force. 
Department of the Interior Experienced Services Program  
115. 
(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law.  
(b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not— 
(1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits;  
(2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or  
(3)affect existing contracts for services. Jay S. Hammond Wilderness  
116. 
(a)DesignationThe approximately 2,600,000 acres of National Wilderness Preservation System land located within the Lake Clark National Park and Preserve designated by section 701(6) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 1132 note; Public Law 96–487) shall be known and designated as the Jay S. Hammond Wilderness.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the wilderness area referred to in subsection (a) shall be deemed to be a reference to the Jay S. Hammond Wilderness. Extension of Authorities  
117. 
(a)Division II of Public Law 104–333 (54 U.S.C. 320101 note), as amended by section 116(b)(2) of Public Law 114–113, is amended in each of sections 203, 310, and 607, by striking 2017 and inserting 2019.  
(b)Section 140(j) of the Department of the Interior and Related Agencies Appropriations Act, 2004 (54 U.S.C. 320101 note; Public Law 108–108; 117 Stat. 1280) is amended by striking 15 years and inserting 17 years. Payments in Lieu of Taxes (PILT)  
118.Section 6906 of title 31, United States Code, is amended by striking each of fiscal years 2008 through 2014 and inserting fiscal year 2018. 
Morristown National Historical Park  
119.The first section of the Act entitled An Act to authorize the addition of lands to Morristown National Historical Park in the State of New Jersey, and for other purposes, approved September 18, 1964 (16 U.S.C. 409g), is amended— 
(1)by inserting , from a willing owner only, after the Secretary of the Interior is authorized to procure; and  
(2)by striking 615 each place it appears and inserting 715. Sage-grouse  
120.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)— 
(1)a proposed rule for greater sage-grouse (Centrocercus urophasianus);  
(2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse. Incorporation by Reference  
121. 
(a)The following provisions of S. 1460 (Energy and Natural Resources Act of 2017) of the 115th Congress, as placed on the calendar of the Senate on June 29, 2017, are hereby enacted into law: 
(1)Section 7130 (Modification of the Second Division Memorial).  
(2)Section 7134 (Ste. Genevieve National Historical Park).  
(b)H.R. 1281 as introduced in the 115th Congress (A bill to extend the authorization of the Highlands Conservation Act) and H.R. 4134 as introduced in the 115th Congress (Cecil D. Andrus-White Clouds Wilderness Redesignation Act) are hereby enacted into law.  
(c)In publishing this Act in slip form and in the United States Statutes at large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the sections of the bill and the bills referred to in subsections (a) and (b), respectively. mineral withdrawal subject to valid existing rights  
122. 
(a)The mineral estate identified in Bureau of Land Management contracts number CA 20139 and CA 22901 is hereby withdrawn from all forms of mineral entry authority of the Secretary, subject to valid existing rights.  
IIEnvironmental protection agency 
Science and technology (including rescission of funds) For science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $713,823,000, to remain available until September 30, 2019: 
Provided, That of the funds included under this heading, $4,100,000 shall be for Research: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided further, That of unobligated balances from appropriations made available under this heading, $7,350,000 are permanently rescinded: 
Provided further, That no amounts may be rescinded pursuant to the preceding proviso from amounts made available in the first proviso for Research: National Priorities. Environmental programs and management (including rescission of funds)For environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; implementation of a coal combustion residual permit program under section 2301 of the Water and Waste Act of 2016; and not to exceed $19,000 for official reception and representation expenses, $2,643,299,000, to remain available until September 30, 2019: 
Provided, That of the funds included under this heading, $12,700,000 shall be for Environmental Protection: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided further, That of the funds included under this heading, $447,857,000 shall be for Geographic Programs specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided further, That of the unobligated balances from appropriations made available under this heading, $45,300,000 are permanently rescinded: 
Provided further, That no amounts may be rescinded pursuant to the preceding proviso from amounts made available in the first proviso for Environmental Protection: National Priorities, from amounts made available in the second proviso for Geographic Programs, or from the National Estuary Program (33 U.S.C. 1330).In addition, $10,000,000 to remain available until expended, for necessary expenses of activities described in section 26(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)): 
Provided, That fees collected pursuant to that section of that Act and deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2018 shall be retained and used for necessary salaries and expenses in this appropriation and shall remain available until expended: 
Provided further, That the sum herein appropriated in this paragraph from the general fund for fiscal year 2018 shall be reduced by the amount of discretionary offsetting receipts received during fiscal year 2018, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $0: 
Provided further, That to the extent that amounts realized from such receipts exceed $10,000,000, those amount in excess of $10,000,000 shall be deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2018, shall be retained and used for necessary salaries and expenses in this account, and shall remain available until expended: 
Provided further, That of the funds included in the first paragraph under this heading, the Chemical Risk Review and Reduction program project shall be allocated for this fiscal year, excluding the amount of any fees appropriated, not less than the amount of appropriations for that program project for fiscal year 2014. Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $3,674,000, to remain available until expended: 
Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections under such section 3024 are received during fiscal year 2018, which shall remain available until expended and be used for necessary expenses in this appropriation, so as to result in a final fiscal year 2018 appropriation from the general fund estimated at not more than $0: 
Provided further, That to the extent such offsetting collections received in fiscal year 2018 exceed $3,674,000, those excess amounts shall remain available until expended and be used for necessary expenses in this appropriation. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,489,000, to remain available until September 30, 2019. Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $34,467,000, to remain available until expended. Hazardous substance superfund (including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,091,947,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2017, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,091,947,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: 
Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: 
Provided further, That of the funds appropriated under this heading, $8,778,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2019, and $15,496,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2019. Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $91,941,000, to remain available until expended, of which $66,572,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: 
Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks. Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,209,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended. State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,562,161,000, to remain available until expended, of which— 
(1)$1,393,887,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $863,233,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: 
Provided, That for fiscal year 2018, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: 
Provided further, That for fiscal year 2018, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: 
Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2018 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: 
Provided further, That for fiscal year 2018, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: 
Provided further, That for fiscal year 2018, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: 
Provided further, That for fiscal year 2018, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: 
Provided further, That for fiscal year 2018, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: 
Provided further, That for fiscal year 2018, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: 
Provided further, That for fiscal year 2018, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: 
Provided further, That for fiscal year 2018, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: 
Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 20 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: 
Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients;  
(2)$10,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: 
Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure;  
(3)$20,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: 
Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities;  
(4)$80,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: 
Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA shall be used for site characterization, assessment, and remediation of facilities described in section 101(39)(D)(ii)(II) of CERCLA: 
Provided further, That at least 10 percent shall be allocated for assistance in persistent poverty counties: 
Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates;  
(5)$75,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005;  
(6)$40,000,000 shall be for targeted airshed grants in accordance with the terms and conditions in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act);  
(7)$4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); and  
(8)$1,076,041,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs; $10,000,000 shall be for multipurpose grants, including interagency agreements: 
Provided, That hereafter, notwithstanding other applicable provisions of law, the funds appropriated for the Indian Environmental General Assistance Program shall be available to federally recognized tribes for solid waste and recovered materials collection, transportation, backhaul, and disposal services. Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $610,000,000.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until September 30, 2019. Administrative provisions—environmental protection agency (including transfers and rescission of funds)For fiscal year 2018, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2018.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2018, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2018 to provide grants to implement the Southeastern New England Watershed Restoration Program. Of the unobligated balances available for the State and Tribal Assistance Grants account, $96,198,000 are hereby permanently rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985 or from amounts that were made available by subsection (a) of section 196 of the Continuing Appropriations Act, 2017 (division C of Public Law 114–223), as amended by the Further Continuing and Security Assistance Appropriations Act, 2017 (Public Law 114–254). Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $1,000,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4).  
IIIRelated agencies 
Department of agriculture Forest service Office of the Under Secretary for Natural Resources and EnvironmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $875,000: 
Provided, That funds made available by this Act to any agency in the Natural Resources and Environment mission area for salaries and expenses are available to fund up to one administrative support staff for the office. Forest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $297,000,000, to remain available through September 30, 2021: 
Provided, That of the funds provided, $77,000,000 is for the forest inventory and analysis program. State and private forestry (including rescission of funds) For necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, and conducting an international program as authorized, $335,525,000, to remain available through September 30, 2021, as authorized by law; of which $67,025,000 is to be derived from the Land and Water Conservation Fund to be used for the Forest Legacy Program, to remain available until expended. Of the unobligated balances from amounts made available for the Forest Legacy Program and derived from the Land and Water Conservation Fund, $5,938,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects that had funds returned: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. National forest system For necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands, $1,923,750,000, to remain available through September 30, 2021: 
Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): 
Provided further, That of the funds provided, $366,000,000 shall be for forest products: 
Provided further, That of the funds provided, $430,000,000 shall be for hazardous fuels management activities, of which not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: 
Provided further, That $15,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: 
Provided further, That funds made available to implement the Community Forestry Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriations: 
Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred. And, that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary. Capital improvement and maintenance (including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $449,000,000, to remain available through September 30, 2021, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: 
Provided, That funds becoming available in fiscal year 2018 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated. Land acquisitionFor expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $64,337,000, to be derived from the Land and Water Conservation Fund and to remain available until expended. Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $850,000, to be derived from forest receipts. Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2021, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310). Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2021, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements. Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2021, to be derived from the fund established pursuant to the above Act. Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $2,500,000, to remain available through September 30, 2021. Wildland fire management (including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, and for emergency rehabilitation of burned-over National Forest System lands and water, $2,880,338,000, to remain available through September 30, 2021: 
Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: 
Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: 
Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: 
Provided further, That funds provided shall be available for support to Federal emergency response: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That funds designated for wildfire suppression, shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs: 
Provided further, That the $65,000,000 made available under this heading in the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) for the purpose of acquiring aircraft for the next-generation airtanker fleet shall instead be available until expended for the purpose of enhancing firefighting mobility, effectiveness, efficiency, and safety. Administrative provisions—forest service (including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: 
Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible. Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior for wildland fire management, hazardous fuels management, and State fire assistance when such transfers would facilitate and expedite wildland fire management programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the National Forest System Account, or reprogram funds to be used for the purposes of hazardous fuels management and urgent rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2021: 
Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: 
Provided further, That this section does not apply to funds appropriated to the FLAME Wildfire Suppression Reserve Fund or funds derived from the Land and Water Conservation Fund.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center and the Department of Agriculture's International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: 
Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: 
Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: 
Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)). The Forest Service shall not assess funds for the purpose of performing fire, administrative, and other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis, the Forest Service shall report no later than 30 business days following the close of each fiscal quarter all current and prior year unobligated balances, by fiscal year, budget line item and account, to the House and Senate Committees on Appropriations.The Forest Service shall submit, through the Office of Budget and Program Analysis, to the Office of Management and Budget a proposed system of administrative control of funds for its accounts, as described in 31 U.S.C. 1514, not later than June 21, 2018. Department of health and human services Indian health service Indian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,952,290,000, together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b), 238b), for services furnished by the Indian Health Service: 
Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: 
Provided further, That $2,000,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: 
Provided further, That $962,695,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: 
Provided further, That of the funds provided, up to $36,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: 
Provided further, That of the funds provided, $11,000,000 shall remain available until expended to supplement funds available for operational costs at tribal clinics operated under an Indian Self-Determination and Education Assistance Act compact or contract where health care is delivered in space acquired through a full service lease, which is not eligible for maintenance and improvement and equipment funds from the Indian Health Service, and $58,000,000 shall be for costs related to or resulting from accreditation emergencies, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: 
Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): 
Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for the housing subsidy authority for civilian employees, for aftercare pilot programs at Youth Regional Treatment Centers, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: 
Provided further, That funds provided in this Act may be used for annual contracts and grants for which the performance period falls within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: 
Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: 
Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act shall remain available until expended: 
Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: 
Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.): 
Provided further, That of the funds provided, $72,280,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account: 
Provided further, That the accreditation emergency funds may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account. Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2018, such sums as may be necessary: 
Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $867,504,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: 
Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: 
Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: 
Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: 
Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings. Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: 
Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: 
Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: 
Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: 
Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: 
Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5321 et seq. (title I), 5381 et seq. (title V)), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: 
Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: 
Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: 
Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: 
Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals operated by the Indian Health Service housing allowances equivalent to those that would be provided to members of the Commissioned Corps of the United States Public Health Service serving in similar positions at such hospitals: 
Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations. National institutes of health National institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $77,349,000. Agency for toxic substances and disease registry Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $74,691,000: 
Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: 
Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: 
Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2018, and existing profiles may be updated as necessary. Other related agencies Executive office of the president Council on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,000,000: 
Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council. Chemical safety and hazard investigation board Salaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,000,000: 
Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: 
Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: 
Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board. Office of navajo and hopi indian relocation Salaries and expenses For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $15,431,000, to remain available until expended: 
Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: 
Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: 
Provided further, That no relocatee will be provided with more than one new or replacement home: 
Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716). Institute of american indian and alaska native culture and arts development Payment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $9,835,000, which shall become available on July 1, 2018, and shall remain available until September 30, 2019. Smithsonian institution Salaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $731,444,000, to remain available until September 30, 2019, except as otherwise provided herein; of which not to exceed $6,908,000 for the instrumentation program, collections acquisition, exhibition reinstallation, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: 
Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations. Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $311,903,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109. National gallery of art Salaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $141,790,000, to remain available until September 30, 2019, of which not to exceed $3,620,000 for the special exhibition program shall remain available until expended. Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $24,203,000, to remain available until expended: 
Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price. John F. kennedy center for the performing arts Operations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $23,740,000. Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $16,775,000, to remain available until expended. Woodrow wilson international center for scholars Salaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $12,000,000, to remain available until September 30, 2019. National foundation on the arts and the humanities National endowment for the arts Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $152,849,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended. National endowment for the humanities Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $152,848,000 to remain available until expended, of which $141,548,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $11,300,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $9,100,000 for the purposes of section 7(h): 
Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated. Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: 
Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: 
Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: 
Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: 
Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson. Commission of fine arts Salaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $2,762,000: 
Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: 
Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: 
Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses. National capital arts and cultural affairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,750,000. Advisory council on historic preservation Salaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,400,000. National capital planning commission Salaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,099,000: 
Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals. United states holocaust memorial museum Holocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $59,000,000, of which $1,715,000 shall remain available until September 30, 2020, for the Museum's equipment replacement program; and of which $4,000,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended. Dwight D. eisenhower memorial commission Salaries and expensesFor necessary expenses of the Dwight D. Eisenhower Memorial Commission, $1,800,000, to remain available until expended. Capital constructionFor necessary expenses of the Dwight D. Eisenhower Memorial Commission for design and construction of a memorial in honor of Dwight D. Eisenhower, as authorized by Public Law 106–79, $45,000,000, to remain available until expended: 
Provided, That the contract with respect to the procurement shall contain the availability of funds clause described in section 52.232.18 of title 48, Code of Federal Regulations: 
Provided further, That the funds appropriated herein shall be deemed to satisfy the criteria for issuing a permit contained in 40 U.S.C. 8906(a)(4) and (b). Women’s suffrage centennial commission salaries and expensesFor necessary expenses for the Women’s Suffrage Centennial Commission, as authorized by the Women's Suffrage Centennial Commission Act (section 431(a)(3) of division G of Public Law 115–31), $1,000,000, to remain available until expended. World War I Centennial Commission Salaries and expensesNotwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary expenses of the World War I Centennial Commission, $7,000,000, to remain available until expended: 
Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission.  
IVGeneral provisions 
(including transfers of funds) Restriction on use of funds  
401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
Obligation of appropriations  
402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
Disclosure of administrative expenses  
403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval. 
Mining applications  
404. 
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws.  
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date.  
(c)ReportOn September 30, 2019, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208).  
(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors. Contract support costs, prior year limitation  
405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2018. 
Contract support costs, fiscal year 2018 limitation  
406.Amounts provided by this Act for fiscal year 2018 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2018 with the Bureau of Indian Affairs or the Indian Health Service: 
Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years. 
Forest management plans  
407.The Secretary of Agriculture shall not be considered to be in violation of section 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: 
Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis. 
Prohibition within national monuments  
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument. 
Limitation on takings  
409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: 
Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes. 
Timber sale requirements  
410.No timber sale in Alaska's Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service's appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder. 
Prohibition on no-bid contracts  
411.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— 
(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or  
(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or  
(3)such contract was awarded prior to the date of enactment of this Act. Posting of reports  
412. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  
(2)the report contains proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. National endowment for the arts grant guidelines  
413.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship.  
(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services.  
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects. National endowment for the arts program priorities  
414. 
(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations.  
(b)In this section: 
(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation.  
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved.  
(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts.  
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— 
(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States;  
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1);  
(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and  
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education. Status of balances of appropriations  
415.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity. 
Prohibition on use of funds  
416.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production. 
Greenhouse gas reporting restrictions  
417.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems. 
Funding prohibition  
418.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law. 
Contracting authorities  
419.Section 412 of Division E of Public Law 112–74 is amended by striking fiscal year 2017 and inserting fiscal year 2019. 
Chesapeake bay initiative  
420.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 16 U.S.C. 461 note) is amended by striking 2017 and inserting 2019. 
Extension of grazing permits  
421.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2018. 
Funding prohibition  
422. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. Forest service facility realignment and enhancement act  
423.Section 503(f) of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; Public Law 109–54) is amended by striking 2016 and inserting 2018. 
Use of american iron and steel  
424. 
(a) 
(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States.  
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.  
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— 
(1)applying subsection (a) would be inconsistent with the public interest;  
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or  
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.  
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency.  
(d)This section shall be applied in a manner consistent with United States obligations under international agreements.  
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. Midway Island  
425.None of the funds made available by this Act may be used to destroy any buildings or structures on Midway Island that have been recommended by the United States Navy for inclusion in the National Register of Historic Places (54 U.S.C. 302101). 
John F. Kennedy center reauthorization  
426.Section 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following: 
 
(a) Maintenance, Repair, and SecurityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H), $23,740,000 for fiscal year 2018.  
(b) Capital ProjectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1), $16,775,000 for fiscal year 2018.. 
LOCAL COOPERATOR TRAINING AGREEMENTS AND TRANSFERS OF EXCESS EQUIPMENT AND SUPPLIES FOR WILDFIRES  
427.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with volunteer fire departments, rural fire departments, rangeland fire protection associations, and similar organizations to provide for wildland fire training and equipment, including supplies and communication devices. Notwithstanding 121(c) of title 40, United States Code, or section 521 of title 40, United States Code, the Secretary is further authorized to transfer title to excess Department of the Interior firefighting equipment no longer needed to carry out the functions of the Department's wildland fire management program to such organizations. 
Alaska Native Regional Health Entities  
428.Section 424 of the Consolidated Appropriations Act, 2014 (Public Law 113–76) is amended by striking 2018 and inserting 2019. 
Treatment of certain hospitals  
429.Section 1886(d)(12)(C) of the Social Security Act (42 U.S.C. 1395ww(d)(12)(C)) is amended by adding at the end the following new clause: 
 
(iii)Treatment of Indian Health Service and non-Indian health service FacilitiesFor purposes of determining whether— 
(I)a subsection (d) hospital of the Indian Health Service (whether operated by such Service or by an Indian tribe or tribal organization (as those terms are defined in section 4 of the Indian Health Care Improvement Act)), or  
(II)a subsection (d) hospital other than a hospital of the Indian Health Service meets the mileage criterion under clause (i) with respect to fiscal year 2011 or a succeeding fiscal year, the Secretary shall apply the policy described in the regulation at part 412.101(e) of title 42, Code of Federal Regulations (as in effect on the date of enactment of this clause).. 
Infrastructure  
430. 
(a)For an additional amount for Environmental Protection Agency—Hazardous Substance Superfund, $63,000,000, of which $54,389,000 shall be for the Superfund Remedial program and $8,611,000 shall be for the Superfund Emergency Response and Removal program, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2017, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $63,000,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA.  
(b)For an additional amount for Environmental Protection Agency—State and Tribal Assistance Grants, for environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $650,000,000 to remain available until expended, of which— 
(1)$300,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $300,000,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act;  
(2)$20,000,000 shall be for grants for small and disadvantaged communities authorized in section 2104 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322);  
(3)$20,000,000 shall be for grants for lead testing in school and child care program drinking water authorized in section 2107 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322);  
(4)$10,000,000 shall be for grants for reducing lead in drinking water authorized in section 2105 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322).  
(c)For an additional amount for Environmental Protection Agency—Water Infrastructure Finance and Innovation Program Account, $53,000,000, to remain available until expended, for the cost of direct loans, for the cost of guaranteed loans, and for administrative expenses to carry out the direct and guaranteed loan programs, of which $3,000,000, to remain available until September 30, 2019, may be used for such administrative expenses: 
Provided, That these additional funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $6,100,000,000. Policies Relating to Biomass Energy  
431.To support the key role that forests in the United States can play in addressing the energy needs of the United States, the Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall, consistent with their missions, jointly— 
(1)ensure that Federal policy relating to forest bioenergy— 
(A)is consistent across all Federal departments and agencies; and  
(B)recognizes the full benefits of the use of forest biomass for energy, conservation, and responsible forest management; and  
(2)establish clear and simple policies for the use of forest biomass as an energy solution, including policies that— 
(A)reflect the carbon-neutrality of forest bioenergy and recognize biomass as a renewable energy source, provided the use of forest biomass for energy production does not cause conversion of forests to non-forest use.  
(B)encourage private investment throughout the forest biomass supply chain, including in— 
(i)working forests;  
(ii)harvesting operations;  
(iii)forest improvement operations;  
(iv)forest bioenergy production;  
(v)wood products manufacturing; or  
(vi)paper manufacturing;  
(C)encourage forest management to improve forest health; and  
(D)recognize State initiatives to produce and use forest biomass. Clarification of exemptions  
432.None of the funds made available in this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)). 
SMALL REMOTE INCINERATORS  
433.None of the funds made available in this Act may be used to implement or enforce the regulation issued on March 21, 2011 at 40 CFR part 60 subparts CCCC and DDDD with respect to units in the State of Alaska that are defined as small, remote incinerator units in those regulations and, until a subsequent regulation is issued, the Administrator shall implement the law and regulations in effect prior to such date. 
This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2018.  
HDepartments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2018 
IDepartment of Labor 
Employment and training administration Training and employment services For necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA), the Second Chance Act of 2007, and the National Apprenticeship Act, $3,486,200,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,789,832,000 as follows: 
(A)$845,556,000 for adult employment and training activities, of which $133,556,000 shall be available for the period July 1, 2018 through June 30, 2019, and of which $712,000,000 shall be available for the period October 1, 2018 through June 30, 2019;  
(B)$903,416,000 for youth activities, which shall be available for the period April 1, 2018 through June 30, 2019; and  
(C)$1,040,860,000 for dislocated worker employment and training activities, of which $180,860,000 shall be available for the period July 1, 2018 through June 30, 2019, and of which $860,000,000 shall be available for the period October 1, 2018 through June 30, 2019:  
Provided, That the funds available for allotment to outlying areas to carry out subtitle B of title I of the WIOA shall not be subject to the requirements of section 127(b)(1)(B)(ii) of such Act; and 
(2)for national programs, $696,368,000 as follows: 
(A)$220,859,000 for the dislocated workers assistance national reserve, of which $20,859,000 shall be available for the period July 1, 2018 through September 30, 2019, and of which $200,000,000 shall be available for the period October 1, 2018 through September 30, 2019: 
Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: 
Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: 
Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as ‘‘Secretary’’) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: 
Provided further, That of the funds provided under this subparagraph, $30,000,000 shall be for training and employment assistance under sections 168(b), 169(c) (notwithstanding the 10 percent limitation in such section) and 170 of the WIOA for workers in the Appalachian region, as defined by 40 U.S.C. 14102(a)(1) and workers in the Lower Mississippi, as defined in section 4(2) of the Delta Development Act (Public Law 100–460, 102 Stat. 2246; 7 U.S.C. 2009aa(2));  
(B)$54,000,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2018 through June 30, 2019;  
(C)$87,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $81,447,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,922,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $527,000 for other discretionary purposes, which shall be available for the period July 1, 2018 through June 30, 2019: 
Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services;  
(D)$89,534,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2018 through June 30, 2019;  
(E)$93,079,000 for ex-offender activities, under the authority of section 169 of the WIOA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2018 through June 30, 2019: 
Provided, That of this amount, $25,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas;  
(F)$6,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2018 through June 30, 2019; and  
(G)$145,000,000 to expand opportunities relating to apprenticeship programs registered under the National Apprenticeship Act, to be available to the Secretary to carry out activities through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities, which shall be available for the period April 1, 2018 through June 30, 2019.  job corps (including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,718,655,000, plus reimbursements, as follows: 
(1)$1,603,325,000 for Job Corps Operations, which shall be available for the period July 1, 2018 through June 30, 2019;  
(2)$83,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2018 through June 30, 2021, and which may include the acquisition, maintenance, and repair of major items of equipment: 
Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: 
Provided further, That any funds transferred pursuant to the preceding provision shall not be available for obligation after June 30, 2019: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and  
(3)$32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2017 through September 30, 2018:  
Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $400,000,000, which shall be available for the period April 1, 2018 through June 30, 2019, and may be recaptured and reobligated in accordance with section 517(c) of the OAA. Federal unemployment benefits and allowancesFor payments during fiscal year 2018 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $790,000,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2018: 
Provided, That notwithstanding section 502 of this Act, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)). state unemployment insurance and employment service operationsFor authorized administrative expenses, $84,066,000, together with not to exceed $3,380,625,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: 
(1)$2,639,600,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $120,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews, and to provide reemployment services and referrals to training as appropriate, for claimants of unemployment insurance for ex-service members under 5 U.S.C. 8521 et. seq. and for claimants of regular unemployment compensation, including those who are profiled as most likely to exhaust their benefits in each State: 
Provided, That such activities shall not be subject to section 306 of the Social Security Act; and $9,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2018, except that funds used for automation shall be available for Federal obligation through December 31, 2018, and for State obligation through September 30, 2020, or, if the automation is being carried out through consortia of States, for State obligation through September 30, 2023, and for expenditure through September 30, 2024, and funds for competitive grants awarded to States for improved operations and to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and provide reemployment services and referrals to training, as appropriate, shall be available for Federal obligation through December 31, 2018, and for obligation by the States through September 30, 2020, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2019, and funds used for unemployment insurance workloads experienced through September 30, 2018 shall be available for Federal obligation through December 31, 2018;  
(2)$13,897,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system;  
(3)$645,000,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2018 through June 30, 2019;  
(4)$19,818,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act;  
(5)$62,310,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $48,028,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and  
(6)$62,653,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2018 through June 30, 2019:  
Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2018 is projected by the Department of Labor to exceed 2,246,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: 
Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: 
Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: 
Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States and non-State entities under such grants, subject to the conditions applicable to the grants: 
Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the final rule entitled Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards at part 200 of title 2, Code of Federal Regulations: 
Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: 
Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2019, for such purposes.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2019. Program administrationFor expenses of administering employment and training programs, $108,674,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund. Employee benefits security administration Salaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $181,000,000, of which up to $3,000,000 shall be made available through September 30, 2019, for the procurement of expert witnesses for enforcement litigation. Pension Benefit Guaranty Corporation Pension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2018, for the Corporation: 
Provided, That none of the funds available to the Corporation for fiscal year 2018 shall be available for obligations for administrative expenses in excess of $424,417,000: 
Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2018, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2019, for obligation for administrative expenses for every 20,000 additional terminated participants: 
Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate. Wage and Hour Division Salaries and expenses For necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $227,500,000. Office of Labor-Management Standards Salaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $40,187,000. Office of Federal Contract Compliance Programs Salaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $103,476,000. Office of Workers' Compensation Programs Salaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $115,424,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act. Special benefits (including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2012); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $220,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): 
Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: 
Provided further, That balances of reimbursements unobligated on September 30, 2017, shall remain available until expended for the payment of compensation, benefits, and expenses: 
Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2018: 
Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $71,188,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $24,540,000;  
(2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000;  
(3)For periodic roll disability management and medical review, $21,946,000;  
(4)For program integrity, $1,734,000; and  
(5)The remaining funds shall be paid into the Treasury as miscellaneous receipts:  
Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $54,319,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2019, $15,000,000, to remain available until expended. Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $59,846,000, to remain available until expended: 
Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed. Black lung disability trust fund (including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2018 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $38,246,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $31,994,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $330,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury. Occupational safety and health administration Salaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $552,787,000, including not to exceed $100,850,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: 
Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2018, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: 
Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies;  
(2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found;  
(3)to take any action authorized by the Act with respect to imminent dangers;  
(4)to take any action authorized by the Act with respect to health hazards;  
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and  
(6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act:  
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That $10,537,000 shall be available for Susan Harwood training grants, of which the Secretary shall reserve not less than $4,500,000 for Susan Harwood Training Capacity Building Developmental grants, as described in Funding Opportunity Number SHTG–GY–16–02 (referenced in the notice of availability of funds published in the Federal Register on May 3, 2016 (81 Fed. Reg. 30568)) for program activities starting not later than September 30, 2018 and lasting for a period of 12 months: 
Provided further, That not less than $3,500,000 shall be for Voluntary Protection Programs.Mine safety and health administration Salaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $373,816,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $10,537,000 for State assistance grants: 
Provided, That amounts available for State assistance grants may be used for the purchase and maintenance of new equipment required by the final rule entitled Lowering Miners’ Exposure to Respirable Coal Mine Dust, Including Continuous Personal Dust Monitors published by the Department of Labor in the Federal Register on May 1, 2014 (79 Fed. Reg. 24813 et seq.), for operators that demonstrate financial need as determined by the Secretary: 
Provided further, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: 
Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: 
Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: 
Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: 
Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: 
Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster. Bureau of labor statistics Salaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $547,000,000, together with not to exceed $65,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. Office of Disability Employment Policy salaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,203,000. Departmental Management salaries and expenses (including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $337,536,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: 
Provided, That $59,825,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2018: 
Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: 
Provided further, That not more than $53,825,000 shall be for programs to combat exploitative child labor internationally and not less than $6,000,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: 
Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2019: 
Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: 
Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition: 
 Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: 
Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce: 
Provided further, That of the amounts made available to the Women’s Bureau, $994,000 shall be used for grants authorized by the Women in Apprenticeship and Nontraditional Occupations Act. veterans employment and trainingNot to exceed $245,041,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: 
(1)$180,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2018, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: 
Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members;  
(2)$19,500,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144;  
(3)$42,127,000 is for Federal administration of chapters 41, 42, and 43 of title 38, United States Code; and  
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109:  
Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made. 
In addition, from the General Fund of the Treasury, $50,000,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: 
Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2018, to provide services under such section: 
Provided further, That services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness.  
In addition, fees may be assessed and deposited in the HIRE Vets Medallion Award Fund pursuant to section 5(b) of the HIRE Vets Act, as amended herein, and such amounts shall be available to the Secretary to carry out the HIRE Vets Medallion Award Program, as authorized by such Act, and shall remain available until expended: 
Provided, That such sums shall be in addition to any other funds available for such purposes, including funds available under paragraph (3) of this heading: 
Provided further, That section 2(d) of division O of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 38 U.S.C. 4100 note) shall not apply. 
it modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $20,769,000, which shall be available through September 30, 2019. office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $83,487,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. General provisions  
101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II. 
(transfer of funds)  
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  
103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act.  
104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training.  
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs. 
(Transfer of Funds)  
106. 
(a)Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: 
Provided, That this section shall not apply to section 171 of the WIOA.  
(b)Notwithstanding section 102, the Secretary may transfer not more than 0.5 percent of each discretionary appropriation made available to the Employment and Training Administration by this Act to Program Administration in order to carry out program integrity activities relating to any of the programs or activities that are funded under any such discretionary appropriations: 
Provided, That notwithstanding section 102 and the preceding proviso, the Secretary may transfer not more than 0.5 percent of funds made available in paragraphs (1) and (2) of the Office of Job Corps account to paragraph (3) of such account to carry out program integrity activities related to the Job Corps program: 
Provided further, That funds transferred under the authority provided by this subsection shall be available for obligation through September 30, 2019. (transfer of funds)  
107. 
(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2019: 
Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer.  
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training.  
108.Notwithstanding any other provision of law, beginning October 1, 2017, the Secretary of Labor, in consultation with the Secretary of Agriculture may select an entity to operate a Civilian Conservation Center on a competitive basis in accordance with section 147 of the WIOA, if the Secretary of Labor determines such Center has had consistently low performance under the performance accountability system in effect for the Job Corps program prior to July 1, 2016, or with respect to expected levels of performance established under section 159(c) of such Act beginning July 1, 2016.  
109. 
(a)Section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) shall be applied as if the following text is part of such section: 
 
(s) 
(1)The provisions of this section shall not apply for a period of 2 years after the occurrence of a major disaster to any employee— 
(A)employed to adjust or evaluate claims resulting from or relating to such major disaster, by an employer not engaged, directly or through an affiliate, in underwriting, selling, or marketing property, casualty, or liability insurance policies or contracts;  
(B)who receives from such employer on average weekly compensation of not less than $591.00 per week or any minimum weekly amount established by the Secretary, whichever is greater, for the number of weeks such employee is engaged in any of the activities described in subparagraph (C); and  
(C)whose duties include any of the following: 
(i)interviewing insured individuals, individuals who suffered injuries or other damages or losses arising from or relating to a disaster, witnesses, or physicians;  
(ii)inspecting property damage or reviewing factual information to prepare damage estimates;  
(iii)evaluating and making recommendations regarding coverage or compensability of claims or determining liability or value aspects of claims;  
(iv)negotiating settlements; or  
(v)making recommendations regarding litigation.  
(2)The exemption in this subsection shall not affect the exemption provided by section 13(a)(1).  
(3)For purposes of this subsection— 
(A)the term major disaster means any disaster or catastrophe declared or designated by any State or Federal agency or department;  
(B)the term employee employed to adjust or evaluate claims resulting from or relating to such major disaster means an individual who timely secured or secures a license required by applicable law to engage in and perform the activities described in clauses (i) through (v) of paragraph (1)(C) relating to a major disaster, and is employed by an employer that maintains worker compensation insurance coverage or protection for its employees, if required by applicable law, and withholds applicable Federal, State, and local income and payroll taxes from the wages, salaries and any benefits of such employees; and  
(C)the term affiliate means a company that, by reason of ownership or control of 25 percent or more of the outstanding shares of any class of voting securities of one or more companies, directly or indirectly, controls, is controlled by, or is under common control with, another company..  
(b)This section shall be effective on the date of enactment of this Act. (rescission)  
110.Of the funds made available under the heading Employment and Training Administration–Training and Employment Services in division H of Public Law 115–31, $12,500,000 is rescinded, to be derived from the amount made available in paragraph (2)(A) under such heading for the period October 1, 2017, through September 30, 2018.  
111. 
(a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry 
(1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition.  
(2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer— 
(A)completes a new assessment of the local labor market by— 
(i)listing job orders in local newspapers on 2 separate Sundays; and  
(ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer's place of employment; and  
(B)offers the job to an equally or better qualified United States worker who— 
(i)applies for the job; and  
(ii)will be available at the time and place of need.  
(3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law.  
(b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)).  
112.The determination of prevailing wage for the purposes of the H–2B program shall be the greater of—(1) the actual wage level paid by the employer to other employees with similar experience and qualifications for such position in the same location; or (2) the prevailing wage level for the occupational classification of the position in the geographic area in which the H–2B nonimmigrant will be employed, based on the best information available at the time of filing the petition. In the determination of prevailing wage for the purposes of the H–2B program, the Secretary shall accept private wage surveys even in instances where Occupational Employment Statistics survey data are available unless the Secretary determines that the methodology and data in the provided survey are not statistically supported.  
113.None of the funds in this Act shall be used to enforce the definition of corresponding employment found in 20 CFR 655.5 or the three-fourths guarantee rule definition found in 20 CFR 655.20, or any references thereto. Further, for the purpose of regulating admission of temporary workers under the H–2B program, the definition of temporary need shall be that provided in 8 CFR 214.2(h)(6)(ii)(B).  
114.Notwithstanding any other provision of law, the Secretary may furnish through grants, cooperative agreements, contracts, and other arrangements, up to $2,000,000 of excess personal property to apprenticeship programs for the purpose of training apprentices in those programs.  
115.The proviso at the end of paragraph (1) under the heading Department of Labor—Employment and Training Administration—State Unemployment Insurance and Employment Service Operations in title I of division G of Public Law 113–235 shall be applied in fiscal year 2018 by substituting seven for six.  
116.Section 5(b) of the HIRE Vets Act (division O of Public Law 115–31) is amended to read as follows: 
 
(b)To the extent provided in advance in appropriations Acts, the Secretary may assess a reasonable fee on employers that apply for receipt of a HIRE Vets Medallion Award and the Secretary shall deposit such fees into the HIRE Vets Medallion Award Fund. The Secretary shall establish the amount of the fee such that the amounts collected as fees and deposited into the Fund are sufficient to cover the costs associated with carrying out this division..  
117. 
(a)The Act entitled An Act to create a Department of Labor, approved March 4, 1913 (37 Stat. 736, chapter 141) shall be applied as if the following text is part of such Act: 
 
12.Security detail 
(a)In generalThe Secretary of Labor is authorized to employ law enforcement officers or special agents to— 
(1)provide protection for the Secretary of Labor during the workday of the Secretary and during any activity that is preliminary or postliminary to the performance of official duties by the Secretary;  
(2)provide protection, incidental to the protection provided to the Secretary, to a member of the immediate family of the Secretary who is participating in an activity or event relating to the official duties of the Secretary;  
(3)provide continuous protection to the Secretary (including during periods not described in paragraph (1)) and to the members of the immediate family of the Secretary if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary; and  
(4)provide protection to the Deputy Secretary of Labor or another senior officer representing the Secretary of Labor at a public event if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary.  
(b)AuthoritiesThe Secretary of Labor may authorize a law enforcement officer or special agent employed under subsection (a), for the purpose of performing the duties authorized under subsection (a), to— 
(1)carry firearms;  
(2)make arrests without a warrant for any offense against the United States committed in the presence of such officer or special agent;  
(3)perform protective intelligence work, including identifying and mitigating potential threats and conducting advance work to review security matters relating to sites and events;  
(4)coordinate with local law enforcement agencies; and  
(5)initiate criminal and other investigations into potential threats to the security of the Secretary, in coordination with the Inspector General of the Department of Labor.  
(c)Compliance with guidelinesA law enforcement officer or special agent employed under subsection (a) shall exercise any authority provided under this section in accordance with any— 
(1)guidelines issued by the Attorney General; and  
(2)guidelines prescribed by the Secretary of Labor..  
(b)This section shall be effective on the date of enactment of this Act.  
118.The Secretary is authorized to dispose of or divest, by any means the Secretary determines appropriate, including an agreement or partnership to construct a new Job Corps center, all or a portion of the real property on which the Treasure Island Job Corps Center is situated. Any sale or other disposition will not be subject to any requirement of any Federal law or regulation relating to the disposition of Federal real property, including but not limited to Subchapter III of Chapter 5 of Title 40 of the United States Code and Subchapter V of Chapter 119 of Title 42 of the United States Code. The net proceeds of such a sale shall be transferred to the Secretary, which shall be available until expended to carry out the Job Corps Program. 
This title may be cited as the Department of Labor Appropriations Act, 2018.  
  
IIDepartment of health and human services 
Health resources and services administration Primary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,626,522,000: 
Provided, That no more than $1,000,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: 
Provided further, That no more than $114,893,000 shall be available until expended for carrying out subsections (g) through (n) and (q) of section 224 of the PHS Act, and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law: 
Provided further, That the ninth provisos under the heading Department of Health and Human Services—Health Resources and Services Administration—Health Resources and Services in Public Laws 104–208 and 105–78 are amended by striking $80,000,000 and inserting $152,700,000 in each such ninth proviso and by adding at the end of each such ninth proviso the following new proviso:  
Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974:: 
Provided further, That of funds provided for the Health Centers program, as defined by section 330 of the PHS Act, by this Act or any other Act for fiscal year 2018, not less than $200,000,000 shall be obligated in fiscal year 2018 for improving quality of care or expanded service grants under section 330 of the PHS Act to support and enhance behavioral health, mental health, or substance use disorder services.Of the funds made available under this heading, $20,000,000 shall remain available until expended for the cost of guaranteed loans, as authorized under part A of title XVI of the PHS Act, for non-Federal lenders for the construction, renovation, and modernization of medical facilities that are operated by health centers: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $743,494,000. Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, sections 1128E and 1921 of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $1,060,695,000, of which $111,916,000 shall remain available through September 30, 2019 to carry out sections 755 and 756 of the PHS Act: 
Provided, That sections 747(c)(2), 751(j)(2), 762(k), and the proportional funding amounts in paragraphs (1) through (4) of section 756(f) of the PHS Act shall not apply to funds made available under this heading: 
Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: 
Provided further, That no funds shall be available for section 340G–1 of the PHS Act: 
Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: 
Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections: 
Provided further, That $105,000,000 shall remain available until expended, for the purposes of providing primary health services, be used to assign National Health Service Corps (NHSC) members to expand the delivery of substance use disorder treatment services, notwithstanding the assignment priorities and limitations in or under sections 333(a)(1)(D), 333(b), and 333A(a)(1)(B)(ii) of the PHS Act, and to make NHSC Loan Repayment Program awards under section 338B of such Act: 
 Provided further, That for purposes of the previous proviso, section 331(a)(3)(D) of the PHS Act shall be applied as if the term primary health services includes clinical substance use disorder treatment services, including those provided by masters level, licensed substance use disorder treatment counselors. maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $886,789,000, of which $10,000,000 shall remain available through September 30, 2022 to carry out section 330M of the PHS Act: 
Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $83,593,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act. Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,318,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2020, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act. health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $111,693,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center. Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $290,794,000, of which $49,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: 
Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $15,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: 
Provided further, That notwithstanding section 338J(k) of the PHS Act, $10,000,000 shall be available for State Offices of Rural Health: 
Provided further, That $15,000,000 shall remain available through September 30, 2020 to support the Rural Residency Development Program: 
Provided further, That $100,000,000 shall remain available through September 30, 2022, for the Rural Communities Opioids Response Program. Family PlanningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $286,479,000: 
Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office. program managementFor program support in the Health Resources and Services Administration, $155,000,000: 
Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health. Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: 
Provided, That for necessary administrative expenses, not to exceed $9,200,000 shall be available from the Trust Fund to the Secretary. Centers for disease control and prevention Immunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $474,055,000. HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,127,278,000. Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $562,572,000. Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $915,346,000: 
Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: 
Provided further, That of the funds made available under this heading, $15,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: 
Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading. Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $140,560,000. Public Health Scientific ServicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $490,397,000. Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $188,750,000. Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $648,559,000, of which $475,579,000 shall remain available until September 30, 2019 for an evidence-based opioid drug overdose prevention program. National Institute for Occupational Safety and HealthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $335,200,000. Energy employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: 
Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554. Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $488,621,000, of which (1) $128,421,000 shall remain available through September 30, 2019 for international HIV/AIDS and (2) $50,000,000 shall remain available through September 30, 2020 for Global Disease Detection and Emergency Response: 
Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries. public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,450,000,000, of which $610,000,000 shall remain available until expended for the Strategic National Stockpile: 
Provided, That in the event the Director of the Centers for Disease Control and Prevention (referred to in this title as CDC) activates the Emergency Operations Center, the Director of the CDC may detail CDC staff without reimbursement for up to 90 days to support the work of the CDC Emergency Operations Center, so long as the Director provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: 
Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies. Buildings and facilities (including transfer of funds)For acquisition of real property, equipment, construction, demolition, and renovation of facilities, $270,000,000, which shall remain available until September 30, 2022, of which $240,000,000 shall be for a CDC biosafety level 4 laboratory: 
Provided, That in addition to the amount provided, $240,000,000 shall be for a CDC biosafety level 4 laboratory for the purposes described in the previous proviso and shall be derived by transfer from the Fund established by Public Law 110–161, division G, title II, section 223 and shall remain available until September 30, 2022: 
Provided further, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: 
Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility. cdc-wide activities and program supportFor carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $113,570,000: 
Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: 
Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: 
Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: 
Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: 
Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2019. National Institutes of Health national cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $5,664,800,000, of which up to $30,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland. national heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,383,201,000. national institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $447,735,000. national institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,970,797,000. National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $2,145,149,000: 
Provided, That $250,000,000 shall be available until September 30, 2019 for research related to opioid addiction, development of opioid alternatives, pain management, and addiction treatment: 
Provided further, That each for-profit recipient of funds provided in the previous proviso shall be subject to a matching requirement of funds or documented in-kind contributions of not less than 50 percent of the total funds awarded to such entity. national institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $5,260,210,000. national institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,785,400,000, of which $922,871,000 shall be from funds available under section 241 of the PHS Act: 
Provided, That not less than $350,575,000 is provided for the Institutional Development Awards program. eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,452,006,000. national eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $772,317,000. national institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $751,143,000. national institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $2,574,091,000. national institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $586,661,000. national institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $459,974,000. national institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $158,033,000. national institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $509,573,000. National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,383,603,000: 
Provided, That $250,000,000 shall be available until September 30, 2019 for research related to opioid addiction, development of opioid alternatives, pain management, and addiction treatment: 
Provided further, That each for-profit recipient of funds provided in the previous proviso shall be subject to a matching requirement of funds or documented in-kind contributions of not less than 50 percent of the total funds awarded to such entity. national institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,711,775,000. national human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $556,881,000. national institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $377,871,000. national center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $142,184,000. national institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $303,200,000. john e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $75,733,000. national library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $428,553,000: 
Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2019: 
Provided further, That in fiscal year 2018, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH). national center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $742,354,000: 
Provided, That up to $25,835,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network: 
Provided further, That at least $542,771,000 is provided to the Clinical and Translational Sciences Awards program. office of the director For carrying out the responsibilities of the Office of the Director, NIH, $1,803,293,000: 
Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: 
Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: 
Provided further, That $165,000,000 shall be for the National Children's Study Follow-on: 
Provided further, That $588,116,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: 
Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: 
Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act. Buildings and facilitiesFor the study of, construction of, demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $128,863,000, to remain available through September 30, 2022. NIH Innovation Account, CURES ActFor necessary expenses to carry out the purposes described in section 1001(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes in the appropriations provided to the NIH in this Act, $496,000,000, to remain available until expended: 
Provided, That such amounts are appropriated pursuant to section 1001(b)(3) of such Act, are to be derived from amounts transferred under section 1001(b)(2)(A) of such Act, and may be transferred by the Director of the National Institutes of Health to other accounts of the National Institutes of Health solely for the purposes provided in such Act: 
Provided further, That upon a determination by the Director that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law. Substance abuse and mental health services administration MENTAL HEALTH For carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,453,972,000: 
Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act: 
 Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: 
Provided further, That up to 10 percent of the amounts made available to carry out the Children’s Mental Health Services program may be used to carry out demonstration grants or contracts for early interventions with persons not more than 25 years of age at clinical high risk of developing a first episode of psychosis: 
 Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2018: 
Provided further, That States shall expend at least 10 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: 
Provided further, That $100,000,000 shall be available until September 30, 2020 for grants to communities and community organizations who meet criteria for Certified Community Behavioral Health Clinics pursuant to section 223(a) of Public Law 113-93: 
Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act: 
Provided further, That of the funds made available under this heading, $15,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa 22 note).  SUBSTANCE ABUSE TREATMENTFor carrying out titles III and V of the PHS Act with respect to substance abuse treatment and title XIX of such Act with respect to substance abuse treatment and prevention, $3,182,306,000: 
Provided, That $1,000,000,000 shall be for State Opioid Response Grants for carrying out activities pertaining to opioids undertaken by the State agency responsible for administering the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the PHS Act (42 U.S.C. 300x–21 et seq.): 
Provided further, That of such amount $50,000,000 shall be made available to Indian Tribes or tribal organizations: 
Provided further, That 15 percent of the remaining amount shall be for the States with the highest mortality rate related to opioid use disorders: 
Provided further, That of the amounts provided for State Opioid Response Grants not more than 2 percent shall be available for Federal administrative expenses, training, technical assistance, and evaluation: 
Provided further, That of the amount not reserved by the previous three provisos, the Secretary shall make allocations to States, territories, and the District of Columbia according to a formula using national survey results that the Secretary determines are the most objective and reliable measure of drug use and drug-related deaths: 
Provided further, That the Secretary shall submit the formula methodology to the Committees on Appropriations of the House of Representatives and the Senate not less than 30 days prior to publishing a Funding Opportunity Announcement: 
Provided further, That prevention and treatment activities funded through such grants may include education, treatment (including the provision of medication), behavioral health services for individuals in treatment programs, referral to treatment services, recovery support, and medical screening associated with such treatment: 
Provided further, That each State, as well as the District of Columbia, shall receive not less than $4,000,000: 
Provided further, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: 
Provided further, That none of the funds provided for section 1921 of the PHS Act or State Opioid Response Grants shall be subject to section 241 of such Act.  SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $248,219,000. HEALTH SURVEILLANCE AND PROGRAM SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $128,830,000: 
Provided, That in addition to amounts provided herein, $31,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: 
Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: 
Provided further, That amounts made available in this Act for carrying out section 501(m) of the PHS Act shall remain available through September 30, 2019: 
 Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention. Agency for healthcare research and quality Healthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $334,000,000: 
Provided, That section 947(c) of the PHS Act shall not apply in fiscal year 2018: 
Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2019. Centers for medicare and medicaid services Grants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $284,798,384,000, to remain available until expended. For making, after May 31, 2018, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2018 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary. For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2019, $134,847,759,000, to remain available until expended. Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter. Payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $323,497,300,000. In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary. Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare and Medicaid Services, not to exceed $3,669,744,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 1893(h) of the Social Security Act, and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until expended: 
Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: 
Provided further, That the Secretary is directed to collect fees in fiscal year 2018 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act. Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $745,000,000, to remain available through September 30, 2019, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $500,368,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $84,398,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $84,398,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $75,836,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: 
Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2018 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: 
Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $434,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: 
Provided further, That the Secretary shall provide not less than $17,621,000 for the Senior Medicare Patrol program to combat health care fraud and abuse from the funds provided to this account. Administration for children and families Payments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,995,400,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2019, $1,400,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary. Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,640,304,000: 
Provided, That all but $678,500,000 of this amount shall be allocated as though the total appropriation for such payments for fiscal year 2018 was less than $1,975,000,000: 
Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $2,988,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations. Refugee and entrant assistance (including transfer of funds) For necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), and the Torture Victims Relief Act of 1998, $1,864,936,000, of which $1,830,446,000 shall remain available through September 30, 2020 for carrying out such sections 414, 501, 462, and 235: 
Provided, That amounts available under this heading to carry out the TVPA shall also be available for research and evaluation with respect to activities under such Act: 
Provided further, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 10 percent for 3 percent. Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990 (CCDBG Act), $5,226,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: 
Provided, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: 
Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act: 
Provided further, That in addition to the amounts required to be reserved by the Secretary under section 658O(a)(2)(A) of such Act, $156,780,000 shall be for Indian tribes and tribal organizations. Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: 
Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent. Children and families services programs For carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Every Student Succeeds Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act, and the Community Services Block Grant Act (CSBG Act); and for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Low-Income Home Energy Assistance Act of 1981, the Child Care and Development Block Grant Act of 1990, the Assets for Independence Act, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980, $12,022,225,000, of which $75,000,000, to remain available through September 30, 2019, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions and legal guardianships completed before September 30, 2018: 
Provided, That $9,863,095,000 shall be for making payments under the Head Start Act: 
Provided further, That of the amount in the previous proviso, $8,823,095,000 shall be available for payments under section 640 of the Head Start Act, of which $216,000,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act: 
Provided further, That notwithstanding such section 640, of the amount in the second preceding proviso, $260,000,000 (of which up to one percent may be reserved for research and evaluation) shall be available through March 31, 2019 for award by the Secretary to grantees that apply for supplemental funding to increase their hours of program operations and for training and technical assistance for such activities: 
Provided further, That of the amount provided for making payments under the Head Start Act, $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of such Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: 
Provided further, That notwithstanding such section 640, of the amount provided for making payments under the Head Start Act, and in addition to funds otherwise available under such section 640 for such purposes, $755,000,000 shall be available through March 31, 2019 for Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, for discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, for training and technical assistance for such activities, and for up to $16,000,000 in Federal costs of administration and evaluation, and, notwithstanding section 645A(c)(2) of such Act, these funds are available to serve children under age 4: 
Provided further, That funds described in the preceding two provisos shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act: 
Provided further, That $250,000,000 shall be available until December 31, 2018 for carrying out sections 9212 and 9213 of the Every Student Succeeds Act: 
Provided further, That up to 3 percent of the funds in the preceding proviso shall be available for technical assistance and evaluation related to grants awarded under such section 9212: 
Provided further, That $742,883,000 shall be for making payments under the CSBG Act: 
Provided further, That $28,233,000 shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less than $19,883,000 shall be for section 680(a)(2) and not less than $8,000,000 shall be for section 680(a)(3)(B) of such Act: 
Provided further, That, notwithstanding section 675C(a)(3) of such Act, to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: 
Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: 
Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: 
Provided further, That $160,000,000 shall be for carrying out section 303(a) of the Family Violence Prevention and Services Act, of which $5,000,000 shall be allocated notwithstanding section 303(a)(2) of such Act for carrying out section 309 of such Act: 
Provided further, That the percentages specified in section 112(a)(2) of the Child Abuse Prevention and Treatment Act shall not apply to funds appropriated under this heading: 
Provided further That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: 
Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness. Promoting Safe and Stable FamiliesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $99,765,000: 
Provided, That of the funds available to carry out section 437, $59,765,000 shall be allocated consistent with subsections (b) through (d) of such section (as such section shall be so in effect on October 1, 2018): 
Provided further, That of the funds available to carry out section 437, to assist in meeting the requirements described in section 471(e)(4)(C) (as such section shall be so in effect on October 1, 2018), $20,000,000 shall be for grants to each State, territory, and Indian tribe operating title IV–E plans for developing, enhancing, or evaluating kinship navigator programs, as described in section 427(a)(1) of such Act, and $20,000,000, in addition to funds otherwise appropriated in section 436 for such purposes, shall be for competitive grants to regional partnerships as described in section 437(f): 
Provided further, That section 437(b)(1) shall be applied to amounts in the previous proviso by substituting 5 percent for 3.3 percent, and notwithstanding section 436(b)(1), such reserved amounts may be used for identifying, establishing, and disseminating practices to meet the criteria specified in section 471(e)(4)(C) (as such section shall be so in effect on October 1, 2018): 
Provided further, That the reservation in section 437(b)(2) and the limitations in section 437(d) shall not apply to funds specified in the second proviso: 
Provided further, That the minimum grant award for kinship navigator programs in the case of States and territories shall be $200,000, and, in the case of tribes, shall be $25,000. Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $6,225,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2019, $2,700,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary. Administration for Community Living aging and disability services programs (including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $2,095,100,000, together with $49,115,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: 
Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: 
Provided further, That of amounts made available under this heading to carry out sections 311, 331, and 336 of the OAA, up to one percent of such amounts shall be available for developing and implementing evidence-based practices for enhancing senior nutrition: 
Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: 
Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: 
Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: 
Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: 
Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: 
Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship. Office of the secretary General departmental management For necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $470,629,000, together with $64,828,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: 
Provided, That of this amount, $53,900,000 shall be for minority AIDS prevention and treatment activities: 
Provided further, That of the funds made available under this heading, $101,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, evaluation, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy: 
Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $6,800,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: 
Provided further, That of the funds made available under this heading, $25,000,000 shall be for making competitive grants which exclusively implement education in sexual risk avoidance (defined as voluntarily refraining from non-marital sexual activity): 
Provided further, That funding for such competitive grants for sexual risk avoidance shall use medically accurate information referenced to peer-reviewed publications by educational, scientific, governmental, or health organizations; implement an evidence-based approach integrating research findings with practical implementation that aligns with the needs and desired outcomes for the intended audience; and teach the benefits associated with self-regulation, success sequencing for poverty prevention, healthy relationships, goal setting, and resisting sexual coercion, dating violence, and other youth risk behaviors such as underage drinking or illicit drug use without normalizing teen sexual activity: 
Provided further, That no more than 10 percent of the funding for such competitive grants for sexual risk avoidance shall be available for technical assistance and administrative costs of such programs: 
Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: 
Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4). Account For the State Response to the Opioid Abuse Crisis, CURES Act (including transfer of funds)For necessary expenses to carry out the purposes described in section 1003(c) of the 21st Century Cures Act, $500,000,000 to remain available until expended: 
Provided, That such amounts are appropriated pursuant to section 1003(b)(3) of such Act, are to be derived from amounts transferred under section 1003(b)(2)(A) of such Act, and may be transferred by the Secretary of Health and Human Services to other accounts of the Department solely for the purposes provided in such Act: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law. Office of medicare hearings and appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $182,381,000 shall remain available until September 30, 2019, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000. Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $80,000,000: 
Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228. Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000. Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year. Public health and social services emergency fund For expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $993,458,000, of which $536,700,000 shall remain available through September 30, 2019, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: 
Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: 
Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: 
Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2020. For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $710,000,000, to remain available until expended. For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $250,000,000; of which $215,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: 
Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics. General provisions  
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary.  
202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II.  
203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds.  
204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title. 
(transfer of funds)  
205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the execution of a contract awarded in fiscal year 2018 under section 338B of such Act.  
207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities.  
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest.  
209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: 
Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): 
Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services.  
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control.  
211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization.  
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2018: 
(1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State.  
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad.  
(3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service. (transfer of funds)  
213.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: 
Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
(transfer of funds)  
214.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act.  
215. 
(a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds authorized under section 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to or research and activities described in such section 402(b)(12).  
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.  
216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project. 
(transfer of funds)  
217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research.  
218. 
(a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— 
(1)funds are available and obligated— 
(A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and  
(B)for the estimated costs associated with a necessary termination of the contract; and  
(2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs.  
(b)A contract entered into under this section— 
(1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and  
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section.  
219. 
(a)The Secretary shall publish in the fiscal year 2020 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA.  
(b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: 
(1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations.  
(2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1).  
(c)In carrying out this section, the Secretary may exclude from the report employees or contractors who— 
(1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA;  
(2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or  
(3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts.  
220.The Secretary shall publish, as part of the fiscal year 2020 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare and Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2020. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
221. 
(a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate: 
(1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period; and  
(2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act.  
(b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants.  
222.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare and Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors).  
223.The Secretary shall include in the fiscal year 2020 budget justification an analysis of how section 2713 of the PHS Act will impact eligibility for discretionary HHS programs. 
(transfer of funds)  
224. 
(a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts.  
(c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act.  
225.Effective during the period beginning on November 1, 2015 and ending January 1, 2020, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if— 
(1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and  
(2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)).  
226.In making Federal financial assistance, the provisions relating to indirect costs in part 75 of title 45, Code of Federal Regulations, including with respect to the approval of deviations from negotiated rates, shall continue to apply to the National Institutes of Health to the same extent and in the same manner as such provisions were applied in the third quarter of fiscal year 2017. None of the funds appropriated in this or prior Acts or otherwise made available to the Department of Health and Human Services or to any department or agency may be used to develop or implement a modified approach to such provisions, or to intentionally or substantially expand the fiscal effect of the approval of such deviations from negotiated rates beyond the proportional effect of such approvals in such quarter.  
227.In addition to the amounts otherwise available for Centers for Medicare and Medicaid Services, Program Management, the Secretary of Health and Human Services may transfer up to $305,000,000 to such account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to support program management activity related to the Medicare Program: 
Provided, That except for the foregoing purpose, such funds may not be used to support any provision of Public Law 111–148 or Public Law 111–152 (or any amendment made by either such Public Law) or to supplant any other amounts within such account. 
(transfer of funds)  
228.The NIH Director may transfer funds specifically appropriated for opioid addiction, opioid alternatives, pain management, and addiction treatment to other Institutes and Centers of the NIH to be used for the same purpose 15 days after notifying the Committees on Appropriations: 
Provided, That the transfer authority provided in the previous proviso is in addition to any other transfer authority provided by law.  
229.None of the funds made available by this Act to carry out the Child Care and Development Block Grant Act of 1990 may be provided to any child care provider if a list of providers (as mentioned in part 98 of title 45 of the Code of Federal Regulations, applicable to the Department of Health and Human Services, Administration of Children and Families, and in the final rule published in the Federal Register, Vol. 81, No. 190, on Sept. 30, 2016) indicates that a serious injury or death occurred at the provider due to a substantiated health or safety violation. 
This title may be cited as the Department of Health and Human Services Appropriations Act, 2018.  
IIIDepartment of Education 
Education for the disadvantagedFor carrying out title I and subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $16,443,790,000, of which $5,525,990,000 shall become available on July 1, 2018, and shall remain available through September 30, 2019, and of which $10,841,177,000 shall become available on October 1, 2018, and shall remain available through September 30, 2019, for academic year 2018–2019: 
Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: 
Provided further, That up to $5,000,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2017, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: 
Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: 
Provided further, That $3,969,050,000 shall be for targeted grants under section 1125 of the ESEA: 
Provided further, That $3,969,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: 
Provided further, That $217,000,000 shall be for carrying out subpart 2 of part B of title II: 
Provided further, That $44,623,000 shall be for carrying out section 418A of the HEA. Impact AidFor carrying out programs of financial assistance to federally affected schools authorized by title VII of the ESEA, $1,414,112,000, of which $1,270,242,000 shall be for basic support payments under section 7003(b), $48,316,000 shall be for payments for children with disabilities under section 7003(d), $17,406,000 shall be for construction under section 7007(a), $73,313,000 shall be for Federal property payments under section 7002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 7008: 
Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 7003(a) for school year 2017–2018, children enrolled in a school of such agency that would otherwise be eligible for payment under section 7003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 7003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status. School improvement programsFor carrying out school improvement activities authorized by part B of title I, part A of title II, subpart 1 of part A of title IV, part B of title IV, part B of title V, and parts B and C of title VI of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $5,158,467,000, of which $3,329,902,000 shall become available on July 1, 2018, and remain available through September 30, 2019, and of which $1,681,441,000 shall become available on October 1, 2018, and shall remain available through September 30, 2019, for academic year 2018–2019: 
Provided, That $378,000,000 shall be for part B of title I: 
Provided further, That $1,211,673,000 shall be for part B of title IV: 
Provided further, That $36,397,000 shall be for part B of title VI and may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: 
Provided further, That $35,453,000 shall be for part C of title VI and shall be awarded on a competitive basis, and also may be used for construction: 
Provided further, That $52,000,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: 
Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: 
Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: 
Provided further, That $180,840,000 shall be for part B of title V: 
Provided further, That $1,100,000,000 shall be available for grants under subpart 1 of part A of title IV. Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VI, part A of the ESEA, $180,239,000, of which $67,993,000 shall be for subpart 2 of part A of title VI and $6,865,000 shall be for subpart 3 of part A of title VI. Innovation and improvementFor carrying out activities authorized by subparts 1, 3 and 4 of part B of title II, and parts C, D, and E and subparts 1 and 4 of part F of title IV of the ESEA, $982,256,000: 
Provided, That $278,515,000 shall be for subparts 1, 3 and 4 of part B of title II and shall be made available without regard to sections 2201, 2231(b) and 2241: 
Provided further, That $583,741,000 shall be for parts C, D, and E and subpart 4 of part F of title IV, and shall be made available without regard to sections 4311, 4409(a), and 4601 of the ESEA: 
Provided further, That section 4303(d)(3)(A)(i) shall not apply to the funds available for part C of title IV: 
Provided further, That of the funds available for part C of title IV, the Secretary shall use $50,000,000 to carry out section 4304, of which not more than $10,000,000 shall be available to carry out section 4304(k), $120,000,000, to remain available through March 31, 2019, to carry out section 4305(b), and not more than $14,000,000 to carry out the activities in section 4305(a)(3): 
Provided further, That notwithstanding section 4601(b), $120,000,000 shall be available through December 31, 2018 for subpart 1 of part F of title IV. Safe schools and citizenship educationFor carrying out activities authorized by subparts 2 and 3 of part F of title IV of the ESEA, $185,754,000: 
Provided, That $90,000,000 shall be available for section 4631, of which up to $5,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program: 
Provided further, That $17,500,000 shall be available for section 4625: 
Provided further, That $78,254,000 shall be available through December 31, 2018, for section 4624: 
Provided further, That section 4623(b) of the ESEA shall apply to funds appropriated for Promise Neighborhoods under this heading in prior appropriations acts: 
Provided further, That, no later than June 1, 2018, the Secretary shall award extension grants under such section on a competitive basis to implementation grantees that have demonstrated the ability to collect, track, and report longitudinal data on performance indicators established by the Department and required to be reported on annually as part of the initial implementation grant; demonstrated the most positive and promising results during their initial implementation grant based on such indicators, emphasizing getting children ready to learn; demonstrated a commitment to operating in the most underserved and under-resourced, including rural, areas; and propose continuing to pursue ambitious goals during an extension of that grant. English Language AcquisitionFor carrying out part A of title III of the ESEA, $737,400,000, which shall become available on July 1, 2018, and shall remain available through September 30, 2019, except that 6.5 percent of such amount shall be available on October 1, 2017, and shall remain available through September 30, 2019, to carry out activities under section 3111(c)(1)(C). Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $13,366,184,000, of which $3,845,585,000 shall become available on July 1, 2018, and shall remain available through September 30, 2019, and of which $9,283,383,000 shall become available on October 1, 2018, and shall remain available through September 30, 2019, for academic year 2018–2019: 
Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2017, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2017: 
Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611, from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: 
Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: 
Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): 
Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: 
Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: 
Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: 
Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): 
Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: 
Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart. Rehabilitation servicesFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,587,130,000, of which $3,452,931,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: 
Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: 
Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities: 
 Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2019. Special Institutions for Persons With Disabilities american printing house for the blindFor carrying out the Act to promote the Education of the Blind of March 3, 1879, $27,431,000. National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $73,000,000: 
Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act. gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $128,000,000: 
Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act. Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (AEFLA), $1,830,686,000, of which $1,039,686,000 shall become available on July 1, 2018, and shall remain available through September 30, 2019, and of which $791,000,000 shall become available on October 1, 2018, and shall remain available through September 30, 2019: 
Provided, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 242. Student financial assistance For carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,445,352,000, which shall remain available through September 30, 2019.The maximum Pell Grant for which a student shall be eligible during award year 2018–2019 shall be $5,035. Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,678,943,000, to remain available through September 30, 2019: 
Provided, That the Secretary shall allocate new student loan borrower accounts to eligible student loan servicers on the basis of their performance compared to all loan servicers utilizing established common metrics, and on the basis of the capacity of each servicer to process new and existing accounts: 
Provided further, That the Secretary shall, no later than September 30, 2017, allow student loan borrowers who are consolidating Federal student loans to select from any student loan servicer to service their new consolidated student loan under the current student loan servicing contracts: 
Provided further, That in order to promote accountability and high-quality service to borrowers, the Secretary shall not award funding for any contract solicitation for a new Federal student loan servicing environment, including the solicitation for the FSA Next Generation Processing and Servicing Environment as amended by the Department of Education on February 20, 2018, unless such an environment provides for the participation of multiple student loan servicers that contract directly with the Department of Education to manage a unique portfolio of borrower accounts and the full life-cycle of loans from disbursement to pay-off with certain limited exceptions, and allocates student loan borrower accounts to eligible student loan servicers based on performance: 
Provided further, That such servicers described in the previous proviso shall be evaluated based on their ability to meet contract requirements, future performance on the contracts, and history of compliance with applicable consumer protections laws: 
Provided further, That to the extent Federal Student Aid (FSA) permits student loan servicing subcontracting, FSA shall hold such subcontractors accountable for meeting the requirements of the contract: 
Provided further, That FSA shall create a fee structure with contractors that provides more support to borrowers at risk of being distressed. Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, and VII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $2,246,551,000: 
Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: 
Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: 
Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation. Howard UniversityFor partial support of Howard University, $232,518,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended. College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000. Historically Black College and University Capital Financing Program AccountFor the cost of guaranteed loans, $20,150,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2019: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $313,863,000: 
 Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, $10,000,000 shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are private Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment by having a score of 2.6 or less on the Department of Education’s financial responsibility test: 
Provided, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3-fiscal years and not more than 6-fiscal years: 
Provided further, That when determining priority for such institutions to receive such a deferment, the Secretary shall give priority to institutions that operated in a financial deficit for at least one of the previous 5 years according to audits provided to the Department, or were sanctioned for financial related reasons by the agency or association that accredited such institutions: 
Provided further, That the Secretary shall create and execute an outreach plan to work with States and the Capital Financing Advisory Board to improve outreach to States and help additional public Historically Black Colleges and Universities participate in the program. In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000. Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $613,462,000, which shall remain available through September 30, 2019: 
Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: 
Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels. Departmental management Program administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $430,000,000: 
Provided, That, notwithstanding any other provision of law, none of the funds provided by this Act or provided by previous Appropriations Acts to the Department of Education available for obligation or expenditure in the current fiscal year may be used for any activity relating to implementing a reorganization that decentralizes, reduces the staffing level, or alters the responsibilities, structure, authority, or functionality of the Budget Service of the Department of Education, relative to the organization and operation of the Budget Service as in effect on January 1, 2018. Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $117,000,000. office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $61,143,000. General provisions  
301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system.  
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools.  
303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools. 
(transfer of funds)  
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  
305.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2018 for 2017.  
306.Funds appropriated in this Act and consolidated for evaluation purposes under section 8601(c) of the ESEA shall be available from July 1, 2018, through September 30, 2019.  
307. 
(a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2018 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation.  
(b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized.  
308.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking 2017 and inserting 2018.  
309.Section 458(a) of the HEA (20 U.S.C. 1087h(a)) is amended in paragraph (4) by striking 2017 and inserting 2018. 
(rescission)  
310.Section 401(b)(7)(A)(iv)(VIII) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)(VIII)) is amended by striking $1,382,000,000 and inserting $1,334,000,000.  
311. 
(a)Notwithstanding any other provision of law except as provided under subsection (c), with respect to a local educational agency that was notified by the Secretary in fiscal year 2017 of the agency's eligibility to receive a basic support payment pursuant to section 7003(b)(2)(B)(i)(III) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)(B)(i)(III)) for fiscal year 2017 but did not receive a payment under section 7003(b)(2) of such Act for fiscal year 2017, in addition to payments received by the local educational agency under section 7003(b)(1) of such Act, the Secretary shall reserve from funds appropriated to carry out section 7003(b) of such Act and make payments from such funds to such local educational agency for fiscal years 2017, 2018, 2019, and 2020 in the following amounts: 
(1)$3,000,000 for fiscal year 2017.  
(2)$5,000,000 for fiscal year 2018.  
(3)$4,000,000 for fiscal year 2019.  
(4)$4,000,000 for fiscal year 2020.  
(b)For fiscal year 2017, a local educational agency described in subsection (a) shall not be eligible for a basic support payment pursuant to section 7003(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)).  
(c)For fiscal year 2018 and succeeding fiscal years, if a local educational agency described in subsection (a) is eligible to receive a basic support payment pursuant to section 7003(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)), the payment received by the local educational agency shall be calculated under section 7003(b)(2) of such Act and not under subsection (a).  
(d)Section 7003(b)(2)(B) of the Elementary and Secondary Education Act (20 U.S.C. 7703(b)(2)(B)) is amended— 
(1)in clause (i)(III)— 
(A)in item (aa), by striking and after the semicolon;  
(B)in item (bb)(BB)— 
(i)by inserting and received assistance for fiscal year 2017 pursuant to subparagraph (G) after not less than 65 percent; and  
(ii)by inserting and after the semicolon; and  
(C)by adding at the end the following: 
 
(cc)received assistance under subparagraph (A) of section 8003(b)(2), as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802), for a fiscal year prior to fiscal year 2017;; and  
(2)by striking clause (iii) and inserting the following: 
 
(iii)Eligibility 
(I)First timeA local educational agency seeking a payment under this paragraph for the first time shall apply for and be determined eligible under clause (i) for 2 consecutive years before receiving such a payment, and shall not receive such a payment for the first year of eligibility.  
(II)Resumption of eligibilityA heavily impacted local educational agency described in clause (i) that becomes ineligible under such clause for 1 or more fiscal years may resume eligibility for a basic support payment under this paragraph for a subsequent fiscal year only if the agency meets the requirements of clause (i) for that subsequent fiscal year, except that such agency shall not receive a basic support payment under this paragraph until the fiscal year succeeding the fiscal year for which the eligibility determination is made..  
(e)Section 579(c)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2145) is amended, in the matter preceding subparagraph (A), by striking for fiscal year 2017, 2018, or 2019, and inserting for fiscal year 2017 and any succeeding fiscal year,.  
312.For the purpose of providing temporary emergency impact aid for displaced students under the Hurricane Education Recovery heading in title VIII of subdivision 1 of division B of the Bipartisan Budget Act of 2018 (Public Law 115–123), paragraph (2)(E) under such heading is amended by inserting before the semicolon at the end the following: and each reference to the end of the 2005–2006 school year in section 107(f) of title IV of division B of Public Law 109–148, shall be to December 31, 2018.  
313. 
(a)Notwithstanding the limitations on sharing data described in paragraph (3)(E) of section 483(a) of the HEA, an institution of higher education may, with explicit written consent of an applicant who has completed a FAFSA under such section 483(a), provide such information collected from the applicant’s FAFSA as is necessary to a scholarship granting organization, including a tribal organization (defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), designated by the applicant to assist the applicant in applying for and receiving financial assistance for the applicant’s cost of attendance (defined in section 472 of the HEA) at that institution.  
(b)An organization that receives information pursuant to subsection (a) shall not sell or otherwise share such information.  
(c)This section shall be in effect until title IV of the HEA is reauthorized.  
314. 
(a)In generalFor the purpose of carrying out section 435(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)(2)), the Secretary of Education may waive the requirements under sections 435(a)(5)(A)(i) and 435(a)(5)(A)(ii) of such Act (20 U.S.C. 1085(a)(5)(A)(i) and 20 U.S.C. 1085(a)(5)(A)(ii))— 
(1)for an institution of higher education that offers an associate degree, is a public institution, and is located in an economically distressed county, defined as a county that ranks in the lowest 5 percent of all counties in the United States based on a national index of county economic status; and  
(2)for an institution— 
(A)that is a public institution of higher education or a Tribal College or University (as defined in section 316(b) of such Act (20 U.S.C. 1059c)); and  
(B)whose fall enrollment for the most recently completed academic year was comprised of a majority of students who are Indian (as defined in such section) or Alaska Natives (as defined in section 317(b) of such Act (20 U.S.C. 1059d(b)).  
(b)ApplicabilitySubsection (a) shall apply to an institution of higher education that otherwise would be ineligible to participate in a program under part A of title IV of the Higher Education Act of 1965 on or after the date of enactment of this Act due to the application of section 435(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1085(a)(2)).  
(c)CoverageThis section shall be in effect for the period covered by this Act and for the succeeding fiscal year.  
315.For an additional amount for Department of Education—Federal Direct Student Loan Program Account, $350,000,000, to remain available until expended, shall be for the cost, as defined under section 502 of the Congressional Budget Act of 1974, of the Secretary of Education providing loan cancellation in the same manner as under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), for borrowers of loans made under part D of title IV of such Act who would qualify for loan cancellation under section 455(m) except some, or all, of the 120 required payments under section 455(m)(1)(A) do not qualify for purposes of the program because they were monthly payments made in accordance with graduated or extended repayment plans as described under subparagraph (B) or (C) of section 455(d)(1) or the corresponding repayment plan for a consolidation loan made under section 455(g) and that were less than the amount calculated under section 455(d)(1)(A), based on a 10-year repayment period: 
Provided, That the monthly payment made 12 months before the borrower applied for loan cancellation as described in the matter preceding this proviso and the most recent monthly payment made by the borrower at the time of such application were each not less than the monthly amount that would be calculated under, and for which the borrower would otherwise qualify for, clause (i) or (iv) of section 455(m)(1)(A) regarding income-based or income-contingent repayment plans, with exception for a borrower who would have otherwise been eligible under this section but demonstrates an unusual fluctuation of income over the past 5 years: 
Provided further, That the total loan volume, including outstanding principal, fees, capitalized interest, or accrued interest, at application that is eligible for such loan cancellation by such borrowers shall not exceed $500,000,000: 
Provided further, That the Secretary shall develop and make available a simple method for borrowers to apply for loan cancellation under this section within 60 days of enactment of this Act: 
Provided further, That the Secretary shall provide loan cancellation under this section to eligible borrowers on a first-come, first-serve basis, based on the date of application and subject to both the limitation on total loan volume at application for such loan cancellation specified in the second proviso and the availability of appropriations under this section: 
Provided further, That no borrower may, for the same service, receive a reduction of loan obligations under both this section and section 428J, 428K, 428L, or 460 of such Act.  
316.Of the amounts made available under this title under the heading Student Aid Administration, $2,300,000 shall be used by the Secretary of Education to conduct outreach to borrowers of loans made under part D of title IV of the Higher Education Act of 1965 who may intend to qualify for loan cancellation under 455(m) of such Act (20 U.S.C. 1087e(m)), to ensure that borrowers are meeting the terms and conditions of such loan cancellation: 
Provided, That the Secretary shall specifically conduct outreach to assist borrowers who would qualify for loan cancellation under 455(m) of such Act except that the borrower has made some, or all, of the 120 required payments under a repayment plan that is not described under section 455(m)(A) of such Act, to encourage borrowers to enroll in a qualifying repayment plan: 
Provided further, That the Secretary shall also communicate to all Direct Loan borrowers the full requirements of 455(m) of such Act and improve the filing of employment certification by providing improved outreach and information such as outbound calls, electronic communications, ensuring prominent access to program requirements and benefits on each servicer’s website, and creating an option for all borrowers to complete the entire payment certification process electronically and on a centralized website. 
Children of Fallen Heroes Scholarship Act  
317.Section 473(b) of the Higher Education Act of 1965 (20 U.S.C. 1087mm(b)) is amended— 
(1)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by inserting (in the case of a student who meets the requirement of subparagraph (B)(i)), or academic year 2018–2019 (in the case of a student who meets the requirement of subparagraph (B)(ii)), after academic year 2009–2010; and  
(B)by amending subparagraph (B) to read as follows: 
 
(B)whose parent or guardian was— 
(i)a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; or  
(ii)actively serving as a public safety officer and died in the line of duty while performing as a public safety officer; and;  
(2)in paragraph (3)— 
(A)by striking Notwithstanding and inserting the following: 
 
(A)Armed forcesNotwithstanding;  
(B)by striking paragraph (2) and inserting subparagraphs (A), (B)(i), and (C) of paragraph (2); and  
(C)by adding at the end the following: 
 
(B)Public safety officersNotwithstanding any other provision of law, unless the Secretary establishes an alternate method to adjust the expected family contribution, for each student who meets the requirements of subparagraphs (A), (B)(ii), and (C) of paragraph (2), a financial aid administrator shall— 
(i)verify with the student that the student is eligible for the adjustment;  
(ii)adjust the expected family contribution in accordance with this subsection; and  
(iii)notify the Secretary of the adjustment and the student’s eligibility for the adjustment.; and  
(3)by adding at the end the following: 
 
(4)Treatment of Pell amountNotwithstanding section 1212 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796d–1), in the case of a student who receives an increased Federal Pell Grant amount under this section, the total amount of such Federal Pell Grant, including the increase under this subsection, shall not be considered in calculating that student’s educational assistance benefits under the Public Safety Officers' Benefits program under subpart 2 of part L of title I of such Act.  
(5)Definition of public safety officerFor purposes of this subsection, the term public safety officer means— 
(A)a public safety officer, as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b); or  
(B)a fire police officer, defined as an individual who— 
(i)is serving in accordance with State or local law as an officially recognized or designated member of a legally organized public safety agency;  
(ii)is not a law enforcement officer, a firefighter, a chaplain, or a member of a rescue squad or ambulance crew; and  
(iii)provides scene security or directs traffic— 
(I)in response to any fire drill, fire call, or other fire, rescue, or police emergency; or  
(II)at a planned special event..  
318.Notwithstanding any other provision of law funds awarded under part D of title IV of the Elementary and Secondary Education Act of 1965 for fiscal years 2017 and 2018 may be used for the purposes in section 4407(a)(9) of such Act. 
This title may be cited as the Department of Education Appropriations Act, 2018.  
IVRelated agencies 
Committee for Purchase From People Who Are Blind or Severely Disabled salaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established under section 8502 of title 41, United States Code, $8,250,000: 
Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform contract requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall enter into a written agreement with any such central nonprofit agency: 
Provided further, That such agreement entered into under the preceding proviso shall contain such auditing, oversight, and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: 
Provided further, That such agreement shall include the elements listed under this heading in the explanatory statement accompanying Public Law 114–113: 
Provided further, That a fee may not be charged under section 51–3.5 of title 41, Code of Federal Regulations, unless such fee is under the terms of the written agreement between the Committee and any such central nonprofit agency: 
Provided further, That no less than $1,250,000 shall be available for the Office of Inspector General. Corporation for national and community service Operating expenses For necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $767,629,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: 
Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $17,538,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $32,000,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $5,400,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: 
Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community. Payment to the National service trust (including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $206,842,000, to remain available until expended: 
Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate: 
 Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b). salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $83,737,000. office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,750,000. administrative provisions  
401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2018, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information.  
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations.  
403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations.  
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act.  
405.For the purpose of carrying out section 189D of the 1990 Act— 
(1)entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA);  
(2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and  
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544.  
406.Notwithstanding sections 139(b), 146 and 147 of the 1990 Act, an individual who successfully completes a term of service of not less than 1,200 hours during a period of not more than one year may receive a national service education award having a value of 70 percent of the value of a national service education award determined under section 147(a) of the Act. 
Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2020, $445,000,000: 
Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: 
Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: 
Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: 
Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose.In addition, for the costs associated with replacing and upgrading the public broadcasting interconnection system and other technologies and services that create infrastructure and efficiencies within the public media system, $20,000,000. Federal Mediation and Conciliation Service salaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $46,650,000, including up to $900,000 to remain available through September 30, 2019, for activities authorized by the Labor-Management Cooperation Act of 1978: 
Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: 
Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: 
Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction. Federal Mine Safety and Health Review Commission salaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,184,000. Institute of museum and library services Office of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $240,000,000. Medicaid and CHIP Payment and Access Commission salaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $8,480,000. Medicare Payment Advisory Commission salaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $12,545,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. National Council on Disability salaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,250,000. National Labor Relations Board salaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $274,224,000: 
Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes. administrative provisions  
407.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining. 
National Mediation Board salaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $13,800,000. Occupational Safety and Health Review Commission salaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $13,225,000. Railroad Retirement Board dual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $22,000,000, which shall include amounts becoming available in fiscal year 2018 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: 
Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year. federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2019, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76. limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $123,500,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: 
Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: 
Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013: 
Provided further, That $10,000,000, to remain available until expended, shall be used to supplement, not supplant, existing resources devoted to operations and improvements for the Board's Information Technology Investment Initiatives. limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $11,000,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account. Social security administration Payments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m) and 1131(b)(2) of the Social Security Act, $11,400,000. Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $38,487,277,000, to remain available until expended: 
Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: 
Provided further, That not more than $101,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2020.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2019, $19,500,000,000, to remain available until expended. Limitation on administrative expenses For necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $12,753,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: 
Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board: 
Provided further, That $280,000,000 shall remain available until expended for information technology modernization, including related hardware and software infrastructure and equipment, and for administrative expenses directly associated with information technology modernization: 
Provided further, That $100,000,000 shall remain available through September 30, 2019, for activities to address the disability hearings backlog within the Office of Hearings Operations: 
Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2018 not needed for fiscal year 2018 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: 
Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: 
Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.Of the total amount made available under this heading, not more than $1,735,000,000, to remain available through March 31, 2019, is for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys: 
Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,462,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: 
Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002. In addition, $118,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2018 exceed $118,000,000, the amounts shall be available in fiscal year 2019 only to the extent provided in advance in appropriations Acts. In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended. Office of inspector general (including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $30,000,000, together with not to exceed $75,500,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: 
Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer.  
  
VGeneral Provisions 
(transfer of funds)  
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated.  
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
503. 
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself.  
(b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government.  
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control.  
504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses.  
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— 
(1)the percentage of the total costs of the program or project which will be financed with Federal money;  
(2)the dollar amount of Federal funds for the project or program; and  
(3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources.  
506. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion.  
(b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion.  
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement.  
507. 
(a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or  
(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed.  
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds).  
(c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds).  
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions.  
(2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan.  
508. 
(a)None of the funds made available in this Act may be used for— 
(1)the creation of a human embryo or embryos for research purposes; or  
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)).  
(b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells.  
509. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications.  
(b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage.  
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard.  
511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and  
(2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity.  
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.  
513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section.  
514. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates new programs;  
(2)eliminates a program, project, or activity;  
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;  
(4)relocates an office or employees;  
(5)reorganizes or renames offices;  
(6)reorganizes programs or activities; or  
(7)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects (including construction projects), or activities;  
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or  
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
515. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved.  
(b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading.  
516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2018 that are different than those specified in this Act, the accompanying detailed table in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) or the fiscal year 2018 budget request.  
517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2018, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted.  
518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act.  
519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement.  
520.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: 
Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law.  
521. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  
522.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors.  
523.For purposes of carrying out Executive Order 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures: 
(1)the operating divisions of HHS shall be considered independent agencies; and  
(2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals.  
524.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency.  
525. 
(a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2018 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2022 for September 30, 2018 each place it appears: 
Provided, That such pilots shall include communities that have experienced civil unrest.  
(b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, and section 525 of division H of Public Law 115–31.  
(c)Pilot sites selected under authorities in this Act and prior appropriations Acts may be granted by relevant agencies up to an additional 5 years to operate under such authorities.  
526.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: 
Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 
(rescission)  
527.Of any available amounts appropriated under section 2104(a)(21) of the Social Security Act (42 U.S.C. 1397dd) that are unobligated as of September 25, 2018, $3,572,000,000 are hereby rescinded as of such date.  
528.Amounts deposited in the Child Enrollment Contingency Fund prior to the beginning of fiscal year 2018 under section 2104(n)(2) of the Social Security Act and the income derived from investment of those funds pursuant to section 2104(n)(2)(C) of that Act, shall not be available for obligation in this fiscal year.  
529.Of the amounts deposited in the Child Enrollment Contingency Fund for fiscal year 2018 under section 2104(n)(2) of the Social Security Act and the income derived from investment of those funds pursuant to section 2104(n)(2)(C) of that Act, $1,967,678,000 shall not be available for obligation in this fiscal year. 
(rescission)  
530.Of the funds made available for purposes of carrying out section 2105(a)(3) of the Social Security Act, $88,613,000 are hereby rescinded. 
(rescission)  
531.Any unobligated balances of available amounts appropriated under section 108 of Public Law 111–3, as amended, other than amounts subject to section 210(f) of the Social Security Act, are hereby rescinded. 
This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2018.  
ILegislative Branch Appropriations Act, 2018 
ILEGISLATIVE BRANCH 
SENATE Expense AllowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; President Pro Tempore Emeritus, $15,000; Chairmen of the Majority and Minority Conference Committees, $4,690 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $4,690 for each Chairman; in all, $189,840. For representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each such Leader; in all, $28,140. Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $194,867,812, which shall be paid from this appropriation as follows: Office of the Vice PresidentFor the Office of the Vice President, $2,417,248. Office of the President Pro TemporeFor the Office of the President Pro Tempore, $723,466. OFFICE OF THE PRESIDENT PRO TEMPORE EMERITUSFor the Office of the President Pro Tempore Emeritus, $309,000. Offices of the Majority and Minority LeadersFor Offices of the Majority and Minority Leaders, $5,255,576. Offices of the Majority and Minority WhipsFor Offices of the Majority and Minority Whips, $3,359,424. Committee on AppropriationsFor salaries of the Committee on Appropriations, $15,142,000. Conference CommitteesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,658,000 for each such committee; in all, $3,316,000. Offices of the Secretaries of the Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $817,402. Policy CommitteesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,692,905 for each such committee; in all, $3,385,810. Office of the ChaplainFor Office of the Chaplain, $436,886. Office of the SecretaryFor Office of the Secretary, $25,132,000. Office of the Sergeant at Arms and DoorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $78,565,000. Offices of the Secretaries for the Majority and MinorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,810,000. Agency Contributions and Related ExpensesFor agency contributions for employee benefits, as authorized by law, and related expenses, $54,198,000. Office of the Legislative Counsel of the Senate For salaries and expenses of the Office of the Legislative Counsel of the Senate, $6,115,000. Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,147,000. Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110; Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of the Senate, $7,110; in all, $28,440. Contingent Expenses of the Senate  Inquiries and InvestigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $133,265,000, of which $26,650,000 shall remain available until September 30, 2020. U.S. Senate Caucus on International Narcotics ControlFor expenses of the United States Senate Caucus on International Narcotics Control, $508,000. Secretary of the SenateFor expenses of the Office of the Secretary of the Senate, $10,536,000 of which $7,036,000 shall remain available until September 30, 2022 and of which $4,100,000 shall remain available until expended. Sergeant at Arms and Doorkeeper of the SenateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $130,076,000, which shall remain available until September 30, 2022. Miscellaneous ItemsFor miscellaneous items, $18,870,349 which shall remain available until September 30, 2020. Senators' Official Personnel and Office Expense AccountFor Senators' Official Personnel and Office Expense Account, $424,000,000 of which $20,128,950 shall remain available until September 30, 2020. Official Mail CostsFor expenses necessary for official mail costs of the Senate, $300,000. Administrative Provisions Requiring Amounts Remaining in Senators' Official Personnel and Office Expense Account to Be Used for Deficit Reduction or to Reduce the Federal Debt  
101.Notwithstanding any other provision of law, any amounts appropriated under this Act under the heading Senate under the heading Contingent Expenses of the Senate under the heading Senators' Official Personnel and Office Expense Account shall be available for obligation only during the fiscal year or fiscal years for which such amounts are made available. Any unexpended balances under such allowances remaining after the end of the period of availability shall be returned to the Treasury in accordance with the undesignated paragraph under the center heading General Provision under chapter XI of the Third Supplemental Appropriation Act, 1957 (2 U.S.C. 4107) and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). 
Senate Procurements  
102.Section 6102 of title 41, United States Code, is amended by adding at the end the following: 
 
(i)SenateSection 6101 of this title does not apply to agreements, contracts or purchases by any office of the Senate.. 
Student loan repayment for employees of departing Senators and Vice Presidents  
103. 
(a)Section 102 of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 4579) is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (1) through (5) as paragraphs (3) through (7), respectively;  
(B)by inserting before paragraph (3), as so redesignated, the following: 
 
(1)Departure dateThe term departure date means the earlier of— 
(A)the date on which the term of a departing Senator or Vice President ends; or  
(B)the date on which the departing Senator or Vice President will retire or resign.  
(2)Departing Senator or Vice PresidentThe term departing Senator or Vice President means a Senator or Vice President who will not serve in the next term due to retirement, resignation, a decision to not seek reelection, or a failure to secure reelection.; and  
(C)in paragraph (3)(B), as so redesignated, by striking rate of basic pay for an employee for a position at ES-1 and all that follows and inserting rate of basic pay payable for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.;  
(2)in subsection (b)(1)(A)(ii), by striking 1-year;  
(3)in subsection (c)(1)— 
(A)by striking The term and inserting the following: 
 
(A)In generalExcept as provided in subparagraph (B), the term; and  
(B)by adding at the end the following: 
 
(B)Departing Senators and Vice PresidentsAfter the date that is 1 year before the departure date of a departing Senator or Vice President, the departing Senator or Vice President may enter into a service agreement under this section with an eligible employee of the office of the Senator or Vice President (including an eligible employee who has completed a required period of employment under a previous service agreement) that includes a required period of employment that— 
(i)is less than 1 year; and  
(ii)shall end on the last day of the last full pay period ending on or before the departure date of the departing Senator or Vice President.;   
(4)in subsection (d)— 
(A)in paragraph (2)— 
(i)in subparagraph (A), by striking or at the end;  
(ii)in subparagraph (B), by striking under subsection (f)(7). and inserting a semicolon; and  
(iii)by adding at the end the following: 
 
(C)the agreement is terminated as provided under subsection (f)(7)(A); or  
(D)the employee separates from service with the office of a departing Senator or Vice President.; and  
(B)in paragraph (3), by inserting (including a required period of employment described in subsection (c)(1)(B)) after required period of employment; and  
(5)in subsection (f), by striking paragraph (7) and inserting the following: 
 
(7)Change in payments 
(A)Reduction 
(i)In generalNotwithstanding the terms of a service agreement under this section, the head of an employing office may reduce the amount of student loan payments made under the agreement if adequate funds are not available to such office.  
(ii)NoticeIf the head of an employing office decides to reduce the amount of student loan payments to an eligible employee under clause (i)— 
(I)the employing office shall concurrently notify the eligible employee and the Secretary of the Senate of the reduction; and  
(II)not later than 30 days after the date of the concurrent notice, the eligible employee may terminate the service agreement.  
(B)IncreaseNotwithstanding the terms of a service agreement under this section, the head of an employing office, with the consent of an eligible employee, may increase the amount of student loan payments made under the agreement with the eligible employee, if— 
(i)the office has adequate funds available for the purpose of agreements under this section;  
(ii)the amount of the increased payment does not exceed the limitations under this section; and  
(iii)the total amount of the loan payments to be made (including such increase) during the remainder of the required period of employment does not exceed the amount of student loan indebtedness of the eligible employee as of the date of the increase..  
(b)The amendments made by this section shall— 
(1)take effect on the date of enactment of this Act; and  
(2)apply to a service agreement under section 102 of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 4579) that is in effect on the date of enactment of this Act or entered into on or after the date of enactment of this Act. HOUSE OF REPRESENTATIVES Salaries and ExpensesFor salaries and expenses of the House of Representatives, $1,200,000,766, as follows: House Leadership OfficesFor salaries and expenses, as authorized by law, $22,278,891, including: Office of the Speaker, $6,645,417, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,180,048, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $7,114,471, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $1,886,632, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,459,639, including $5,000 for official expenses of the Minority Whip; Republican Conference, $1,505,426; Democratic Caucus, $1,487,258: 
Provided, That such amount for salaries and expenses shall remain available from January 3, 2018 until January 2, 2019. Members’ Representational Allowances Including Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $562,632,498. Committee Employees Standing Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $127,053,373: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2018, except that $3,150,200 of such amount shall remain available until expended for committee room upgrading. Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $23,226,000, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2018. Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $204,356,000, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, and including not more than $25,000 for official representation and reception expenses, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, $27,945,000; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $20,505,000 of which $6,696,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $132,865,000, of which $2,108,000 shall remain available until expended; for salaries and expenses of the Office of the Inspector General, $4,968,000; for salaries and expenses of the Office of General Counsel, $1,492,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,037,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,209,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $9,937,000; for salaries and expenses of the Office of Interparliamentary Affairs, $814,000; for other authorized employees, $584,000. Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $260,454,004, including: supplies, materials, administrative costs and Federal tort claims, $3,625,000; official mail for committees, leadership offices, and administrative offices of the House, $190,000; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $233,040,004, to remain available until March 31, 2019; Business Continuity and Disaster Recovery, $16,186,000 of which $5,000,000 shall remain available until expended; transition activities for new members and staff, $2,273,000, to remain available until expended; Wounded Warrior Program $2,750,000, to remain available until expended; Office of Congressional Ethics, $1,670,000; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $720,000. Administrative Provisions requiring amounts remaining in members’ representational allowances to be used for deficit reduction or to reduce the federal debt  
110. 
(a)Notwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members’ Representational Allowances shall be available only for fiscal year 2018. Any amount remaining after all payments are made under such allowances for fiscal year 2018 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).  
(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section.  
(c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress. delivery of bills and resolutions  
111.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint resolution, or resolution to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) unless the Member requests a copy. 
delivery of congressional record  
112.None of the funds made available by this Act may be used to deliver a printed copy of any version of the Congressional Record to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress). 
limitation on amount available to lease vehicles  
113.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month. 
limitation on printed copies of u.s. code to house  
114.None of the funds made available by this Act may be used to provide an aggregate number of more than 50 printed copies of any edition of the United States Code to all offices of the House of Representatives. 
delivery of reports of disbursements  
115.None of the funds made available by this Act may be used to deliver a printed copy of the report of disbursements for the operations of the House of Representatives under section 106 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5535) to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress). 
delivery of daily calendar  
116.None of the funds made available by this Act may be used to deliver to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) a printed copy of the Daily Calendar of the House of Representatives which is prepared by the Clerk of the House of Representatives. 
delivery of congressional pictorial directory  
117.None of the funds made available by this Act may be used to deliver a printed copy of the Congressional Pictorial Directory to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress). 
amending the house services revolving fund  
118. 
(a)Collection of certain service feesSection 105(a) of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 5545(a)) is amended by adding at the end the following new paragraph: 
 
(7)The collection of a service fee from vendors of the Master Web Services Agreement or the Technology Services Contract for failure to abide by and maintain House of Representatives security policies..  
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. Transfer of funds  
119. 
(a)Notwithstanding any other provision of law, upon completion of the second fiscal year which begins after the end of the period during which amounts appropriated under any of the items under the heading House of Representatives, Salaries and Expenses are available for obligation or expenditure, any such amounts which remain unobligated and unexpended shall be transferred to the heading House of Representatives, Salaries and Expenses, Allowances and Expenses and shall be available until expended for purposes of House of Representatives Business Continuity and Disaster Recovery.  
(b)Subsection (a) does not apply to amounts appropriated under the heading House of Representatives, Salaries and Expenses, Members' Representational Allowances.  
(c)The Chief Administrative Officer of the House of Representatives shall notify the Committee on Appropriations of the House of Representatives prior to the obligation or expenditure of any amounts transferred under subsection (a).  
(d)This section shall apply with respect to amounts appropriated for fiscal year 2018 or any succeeding fiscal year. JOINT ITEMSFor Joint Committees, as follows: Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate. Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $11,169,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows: Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: 
(1)an allowance of $2,175 per month to the Attending Physician;  
(2)an allowance of $1,300 per month to the Senior Medical Officer;  
(3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician;  
(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and  
(5)$2,780,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,838,000, to be disbursed by the Chief Administrative Officer of the House of Representatives. Office of Congressional Accessibility Services Salaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,444,000, to be disbursed by the Secretary of the Senate. CAPITOL POLICE SalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $351,700,000 of which overtime shall not exceed $45,000,000 unless the Committee on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee. General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $74,800,000, to be disbursed by the Chief of the Capitol Police or his designee: 
Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2018 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security. OFFICE OF COMPLIANCE Salaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $4,959,000, of which $450,000 shall remain available until September 30, 2019: 
Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses. CONGRESSIONAL BUDGET OFFICE Salaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $49,945,000. Administrative Provision contracting parity  
130.In fiscal year 2018 and thereafter, for all contracts for goods and services to which the Congressional Budget Office is a party, the following Federal Acquisition Regulation (FAR) clauses will apply: FAR 52.232–39 and FAR 52.233–4. 
ARCHITECT OF THE CAPITOL Capital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $93,478,000. Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $45,300,000, of which $19,458,000 shall remain available until September 30, 2022. Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $13,333,000, of which $3,195,000 shall remain available until September 30, 2022. Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $101,614,000, of which $38,937,000 shall remain available until September 30, 2022. House Office BuildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings, $197,294,000, of which $73,130,000 shall remain available until September 30, 2022, and of which $62,000,000 shall remain available until expended for the restoration and renovation of the Cannon House Office Building.In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $10,000,000, to remain available until expended. Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $106,694,000, of which $28,057,000 shall remain available until September 30, 2022: 
Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2018. Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $74,873,000, of which $47,500,000 shall remain available until September 30, 2022. Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computing Facility, and Architect of the Capitol security operations, $34,249,000, of which $13,300,000 shall remain available until September 30, 2022. Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $13,800,000, of which $3,000,000 shall remain available until September 30, 2022: 
Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee.  Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $21,470,000. Administrative Provisions No bonuses for contractors behind schedule or over budget   
140.None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program. 
scrims  
141.None of the funds made available by this Act may be used for scrims containing photographs of building facades during restoration or construction projects performed by the Architect of the Capitol. 
LIBRARY OF CONGRESS Salaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $477,017,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2018, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2018 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: 
Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: 
Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: 
Provided further, That of the total amount appropriated, $8,653,000 shall remain available until expended for the digital collections and educational curricula program: 
 Provided further, That of the total amount appropriated, $1,300,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System: 
Provided further, That of the total amount appropriated, $10,000,000 is provided to enhance public exhibits and visitor services at the Library; of which $2,000,000 shall remain available until September 30, 2020 for planning, including developing direct and indirect cost estimates in conjunction with the Architect of the Capitol; and of which $8,000,000, to remain available until expended, may be obligated and expended only upon written approval by the Chair and ranking minority member of the Subcommittee on the Legislative Branch of the Committee on Appropriations of the House of Representatives and by the Chair and ranking minority member of the Subcommittee on the Legislative Branch of the Committee on Appropriations of the Senate, following review of a project budget justification and cost estimate. Copyright Office salaries and expensesFor all necessary expenses of the Copyright Office, $72,011,000, of which not more than $35,218,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2018 under section 708(d) of title 17, United States Code: 
Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That not more than $6,087,000 shall be derived from collections during fiscal year 2018 under sections 111(d)(2), 119(b)(3), 803(e), 1005, and 1316 of such title: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $41,305,000: 
Provided further, That $2,260,000 shall be derived from prior year unobligated balances: 
Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: 
Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: 
Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e). Congressional Research Service salaries and expensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $119,279,000: 
Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate: 
Provided further, That this prohibition does not apply to publication of non-confidential Congressional Research Service (CRS) products: 
Provided further, That a non-confidential CRS product includes any written product containing research or analysis that is currently available for general congressional access on the CRS Congressional Intranet, or that would be made available on the CRS Congressional Intranet in the normal course of business and does not include material prepared in response to Congressional requests for confidential analysis or research. Books for the Blind and Physically Handicapped salaries and expensesFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $51,498,000: 
Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual. Administrative Provisions reimbursable and revolving fund activities  
150. 
(a)In GeneralFor fiscal year 2018, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $190,642,000.  
(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch. Revolving Funds Update  
151.The Library of Congress Fiscal Operations Improvement Act of 2000 (2 U.S.C. 182a et seq.; Public Law 106–481) is amended— 
(1)in section 102 (2 U.S.C. 182b)— 
(A)in the section heading, by striking the heading and inserting Revolving fund for sales shop and other services; and  
(B)in subsection (a), by adding at the end the following: (5) Training.; and  
(2)in section 103(f)(1) (2 U.S.C. 182c(f)(1)), by inserting tribal governments (as defined in 40 U.S.C. 502(c)(2)(B)) after Federal Government,. Gifts  
152.The first undesignated paragraph of section 4 of the Act entitled An Act to create a Library of Congress Trust Fund Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 160), is amended— 
(1)in the first sentence— 
(A)by striking of money for immediate disbursement; and  
(B)by striking the period at the end and inserting , of the following: (1) nonpersonal services; (2) voluntary and uncompensated personal services not to exceed $10,000 per person, per year in value; and (3) gifts or bequests of money for immediate disbursement.; and  
(2)by adding the following sentence at the end of the first paragraph: The Librarian shall make an annual public report regarding gifts accepted under this section.. Application of Congressional Accountability Act of 1995 to the Library of Congress; Election of proceeding  
153. 
(a)Application of Congressional Accountability Act of 1995 to the Library of Congress 
(1)Application through definitions 
(A)In generalSection 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) is amended— 
(i)in paragraph (3)— 
(I)in subparagraph (H), by striking or at the end;  
(II)in subparagraph (I), by striking the period and inserting ; or; and  
(III)by adding at the end the following: 
 
(J)the Library of Congress, except for section 220.; and  
(ii)in paragraph (9)— 
(I)in subparagraph (C), by striking or at the end;  
(II)in subparagraph (D), by striking the period and inserting ; or; and  
(III)by adding at the end the following: 
 
(E)the Library of Congress, except for section 220..  
(B)Public services and accommodationsSection 210(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1331(a)) is amended— 
(i)in paragraph (9), by striking and at the end;  
(ii)in paragraph (10), by striking the period and inserting ; and; and  
(iii)by adding at the end the following: 
 
(11)the Library of Congress..  
(C)Labor-management regulationsSection 220(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1351(a)) is amended— 
(i)in paragraph (2), in the paragraph heading, by striking (2) Definition.— and inserting (2) Application.— ; and  
(ii)by adding at the end the following: 
 
(3)DefinitionsFor purposes of this section, the term covered employee does not include an employee of the Library of Congress, and the term employing office does not include the Library of Congress..  
(2)Conforming amendments to ActThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended— 
(A)in section 204(a)(2) (2 U.S.C. 1314(a)(2)), by striking and the Library of Congress each place it appears;  
(B)in section 205(a)(2) (2 U.S.C. 1315(a)(2)), by striking and the Library of Congress each place it appears;  
(C)in section 206(a)(2) (2 U.S.C. 1316(a)(2))— 
(i)in subparagraph (B), by striking and the Library of Congress; and  
(ii)in subparagraph (C), by striking and the Library of Congress;  
(D)in section 215(a)(2) (2 U.S.C. 1341(a)(2))— 
(i)in subparagraph (C), by striking , the Library of Congress,; and  
(ii)in subparagraph (D), by striking and the Library of Congress; and  
(E)in section 415(a) (2 U.S.C. 1415(a))— 
(i)by striking the comma after General Accounting Office and inserting or; and  
(ii)by striking , or the Library of Congress.  
(b)Election of proceeding 
(1)ProcedureSection 401(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1401(3)) is amended— 
(A)in the matter preceding subparagraph (A), by striking either;  
(B)in subparagraph (A), by striking or at the end;  
(C)in subparagraph (B), by striking the period and inserting , or; and  
(D)by adding at the end the following: 
 
(C)in the case of an Library claimant (as defined in section 404(a)), a proceeding described in section 404(b)(3) that relates to the violation at issue..  
(2)ElectionSection 404 of the Congressional Accountability Act of 1995 (2 U.S.C. 1404) is amended— 
(A)by striking Not and inserting the following: 
 
(b)Election after proceedings initially brought under this ActNot; and  
(B)by inserting after the section heading the following: 
 
(a)DefinitionsIn this section: 
(1)Direct ActThe term direct Act means an Act (other than this Act), or provision of the Revised Statutes, that is specified in section 201, 202, 203, or 210.  
(2)Direct provisionThe term direct provision means a provision (including a definitional provision) of a direct Act that applies the rights or protections of a direct Act (including rights and protections relating to nonretaliation or noncoercion) to a library claimant.  
(3)Library claimantThe term Library claimant means— 
(A)with respect to a direct provision (other than a provision described in subparagraph (B)), an employee of the Library of Congress who is covered by that direct provision, and  
(B)with respect to a direct provision that applies the rights or protections of title II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 12181 et seq.), an individual who is eligible to provide services for or receive services from the Library of Congress and who is covered by that provision.;   
(C)in subsection (b), as added by subparagraph (A) of this paragraph— 
(i)in the matter preceding paragraph (1), by striking may either and inserting who initially requested counseling and mediation under this title may elect to;  
(ii)in paragraph (1), by striking or at the end;  
(iii)in paragraph (2), by striking the period and inserting , or; and 
 
(3)in the case of a Library claimant, bring the claim, complaint, or charge that is brought for a proceeding before the corresponding Federal agency, under the corresponding direct provision.; and  
(D)by adding at the end the following: 
 
(c)Election after proceedings initially brought under other civil rights or labor lawA library claimant who initially brings a claim, complaint, or charge under a direct provision for a proceeding before a Federal agency may, prior to requesting a hearing under the agency's procedures, elect to— 
(1)bring any civil action relating to the claim, complaint, or charge, that is available to the Library claimant,  
(2)file a complaint with the Office in accordance with section 405, or  
(3)file a civil action in accordance with section 408 in the United States district court for the district in which the employee is employed or for the District of Columbia..  
(c)Prospective applicabilityThis section and the amendments made by this section— 
(1)shall take effect on the date of enactment of this section; and  
(2)shall apply to any charge, complaint, or claim, that is made on or after the date of enactment of this section, of a violation of— 
(A)section 201, 202, 203, 207, or 210 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.); or  
(B)a direct provision as defined in section 404(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1404) (as added by subsection (b)). Equal access to Congressional Research Service Reports  
154. 
(a)Definitions 
(1)CRS productIn this section, the term CRS product means any final written work product of CRS containing research or analysis in any format that is available for general congressional access on the CRS Congressional Intranet.  
(2)CRS Report 
(A)In generalIn this section, the term CRS Report means any written CRS product, including an update to a previous written CRS product, consisting of— 
(i)a Congressional Research Service Report; or  
(ii)a Congressional Research Service Authorization of Appropriations Product and Appropriations Product, which is available for general congressional access on the CRS Congressional Intranet.  
(B)ExclusionsThe term CRS Report does not include— 
(i)any CRS product that is determined by the CRS Director to be a confidential product or service because it was prepared in response to a congressional request or requests for confidential analysis or research and is not available for general congressional access on the CRS Congressional Intranet;  
(ii)any Congressional Research Service Report or any Congressional Research Service Authorization of Appropriations Product and Appropriations Product reported or produced before the effective date of this Act which, as of such effective date, is not available for general congressional access on the CRS Congressional Intranet; or  
(iii)a written CRS product that has been made available by CRS for publication on a public website maintained by the GPO Director (other than the Website) or the Library of Congress.  
(3)Other definitionsIn this section— 
(A)the term CRS means the Congressional Research Service;  
(B)the term CRS Congressional Intranet means the Website maintained by CRS at www.crs.gov, or a successor website, for the purpose of providing to Members and employees of Congress access to information from CRS;  
(C)the term CRS Director means the Director of CRS;  
(D)the term Librarian of Congress means the Librarian of Congress appointed pursuant to 2 U.S.C. 136–1;  
(E)the term Member of Congress includes a Delegate or Resident Commissioner to Congress; and  
(F)the term Website means the website established and maintained under subsection (b).  
(b)Availability of CRS reports through Library of Congress website 
(1)Website 
(A)Establishment and maintenanceThe Librarian of Congress, in consultation with the CRS Director, shall establish and maintain a public website containing CRS Reports and an index of all CRS Reports contained on the website, in accordance with this subsection.  
(B)FormatOn the Website, CRS Reports shall be searchable, sortable, and downloadable, including downloadable in bulk.  
(C)Free accessNotwithstanding any other provision of law, the Librarian of Congress may not charge a fee for access to the Website.  
(2)Updates; disclaimerThe Librarian of Congress, in consultation with the CRS Director, shall ensure that the Website— 
(A)is updated contemporaneously, automatically, and electronically to include each new or updated CRS Report released on or after the effective date of this section;  
(B)shows the status of each CRS Report as new, updated, or archived; and  
(C)displays the following statement in reference to the CRS Reports included on the Website: These documents were prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as a CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material..  
(3)Furnishing of necessary information and technologyThe CRS Director shall consult with and provide assistance to the Librarian of Congress to ensure— 
(A)that the Librarian of Congress is provided with all of the information necessary to carry out this section, including all of the information described in clauses (i) through (iv) of subsection (c)(1)(A), in such format and manner as the Librarian of Congress considers appropriate; and  
(B)that CRS makes available any information and assistance as may be necessary to facilitate the contemporaneous, automatic, and electronic provision of CRS Reports to the Librarian of Congress as required under this section.  
(4)NonexclusivityThe Librarian of Congress may publish other information on the Website.  
(5)Alternative techniquesThe Librarian of Congress and the CRS Director may use additional techniques to make CRS Reports available to the public, if such techniques are consistent with this section and any other applicable laws.  
(6)Additional informationThe CRS Director is encouraged to make additional CRS products that are not confidential products or services available to the Librarian of Congress for publication on the Website, and the Librarian of Congress is encouraged to publish such CRS products on the Website.  
(7)Expansion of contents of annual report to Congress to include information on efforts to make additional products available on WebsiteSection 203(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(i)) is amended by striking the period at the end and inserting the following: , and shall include in the report a description of the efforts made by the Director to make additional Congressional Research Service products that are not confidential products or services available to the Librarian of Congress for publication on the website established and maintained under section 124 of the Legislative Branch Appropriations Act, 2018..  
(c)Website contents 
(1)Specific requirements for reports posted on Website 
(A)Responsibilities of Librarian of CongressWith respect to each CRS Report included on the Website, the Librarian of Congress shall include— 
(i)the name and identification number of the CRS Report;  
(ii)an indication as to whether the CRS Report is new, updated, or archived;  
(iii)the date of release of the CRS Report; and  
(iv)any other information the Librarian of Congress, in consultation with the CRS Director, considers appropriate.  
(B)Responsibilities of CRS DirectorWith respect to each CRS Report included on the Website, the CRS Director shall, prior to transmitting the Report to the Librarian of Congress— 
(i)at the discretion of the CRS Director, remove the name of and any contact information for any employee of CRS; and  
(ii)include in the CRS Report the following written statement: This document was prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as this CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material..  
(2)Specific requirements for index on WebsiteThe Librarian of Congress shall ensure that the index of all CRS Reports published on the Website is— 
(A)comprehensive;  
(B)contemporaneously updated;  
(C)searchable;  
(D)sortable;  
(E)maintained in a human-readable format;  
(F)maintained in a structured data format;  
(G)downloadable; and  
(H)inclusive of each item of information described in paragraph (1)(A) with respect to each CRS Report.  
(d)Conforming amendment to duties of CRSSection 203(d) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(d)) is amended— 
(1)by striking and at the end of paragraph (7);  
(2)by striking the period at the end of paragraph (8) and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(9)to comply with the requirements of, and provide information and technological assistance consistent with, section 124 of the Legislative Branch Appropriations Act, 2018..  
(e)Rules of construction 
(1)No effect on speech or debate clauseNothing in this section may be construed to diminish, qualify, condition, waive, or otherwise affect the applicability of clause 1 of section 6 of article I of the Constitution of the United States (commonly known as the Speech or Debate Clause) or any other privilege available to Congress or Members, offices, or employees of Congress with respect to any CRS Report made available online under this section.  
(2)Confidential communicationsNothing in this section may be construed to waive the requirement that any confidential communication by CRS to a Member, office, or committee of Congress shall remain under the custody and control of Congress and may be released only by Congress and its Houses, Members, offices, and committees, in accordance with the rules and privileges of each House and the requirements of this section.  
(3)Dissemination of CRS productsNothing in this section may be construed to limit or otherwise affect the ability of a Member, office, or committee of Congress to disseminate CRS products on a website of the Member, office, or committee or to otherwise provide CRS products to the public, including as part of constituent service activities.  
(f)Effective date 
(1)In generalExcept as provided in paragraph (2)(C), this section and the amendments made by this section shall take effect 90 days after the date on which the Librarian of Congress submits the certification described in paragraph (2)(B).  
(2)Provision of information and technology 
(A)CRS deadlineNot later than 90 days after the date of enactment of this Act, the CRS Director shall provide the Librarian of Congress with the information necessary for the Librarian of Congress to begin the initial operation of the Website.  
(B)CertificationUpon provision of the information described in subparagraph (A), the Librarian of Congress shall submit to Congress a certification that the CRS Director has provided the information necessary for the Librarian of Congress to begin the initial operation of the Website.  
(C)Technical delaysIn the event of technical difficulties encountered in planning or implementing the requirements of this section and the amendments made by this section, upon providing a detailed report submitted by the Librarian of Congress or the CRS Director to the Committees on Appropriations of the House and the Senate detailing the nature of the technical difficulties and the timeline for resolving such technical difficulties, the effective date established by subsection (f)(1) shall be extended for up to 90 additional days. GOVERNMENT PUBLISHING OFFICE Congressional Publishing (including transfer of funds)For authorized publishing of congressional information and the distribution of congressional information in any format; publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,528,000: 
Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: 
Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: 
Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: 
Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate: 
Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis. Public Information Programs of the Superintendent of Documents salaries and expenses (including transfer of funds)For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $29,000,000: 
Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2016 and 2017 to depository and other designated libraries: 
Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate. Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $8,540,000, to remain available until expended, for information technology development and facilities repair: 
Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund: 
Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses: 
Provided further, That the Business Operations Revolving Fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: 
Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code: 
Provided further, That the Business Operations Revolving Fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: 
Provided further, That activities financed through the Business Operations Revolving Fund may provide information in any format: 
Provided further, That the Business Operations Revolving Fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at Government Publishing Office's passport facility in the District of Columbia. GOVERNMENT ACCOUNTABILITY OFFICE Salaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $578,916,653: 
Provided, That of this amount $10,000,000 is provided for information technology investments and building facility projects to remain available until September 30, 2019: 
Provided further, That, in addition, $23,800,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: 
Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: 
Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed: 
Provided further, That this appropriation shall be available to transfer amounts to the Department of the Army for the construction of an Army facility at Redstone Arsenal for the sole, unlimited use of GAO: 
Provided further, That hereafter, amounts appropriated for the salaries and expenses of the Government Accountability Office shall be available to transfer to the Department of the Army for the maintenance of such facility. Open World Leadership Center Trust FundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $5,600,000: 
Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia. John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000.  
II 
GENERAL PROVISIONS MAINTENANCE AND CARE OF PRIVATE VEHICLES  
201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration. 
FISCAL YEAR LIMITATION  
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2018 unless expressly so provided in this Act. 
RATES OF COMPENSATION AND DESIGNATION  
203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: 
Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto. 
CONSULTING SERVICES  
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law. 
 COSTS OF LBFMC  
205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000. 
LIMITATION ON TRANSFERS  
206.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 
GUIDED TOURS OF THE CAPITOL  
207. 
(a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate, unless through regulations as authorized by section 402(b)(8) of the Capitol Visitor Center Act of 2008 (2 U.S.C. 2242(b)(8)).  
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol. This division may be cited as the Legislative Branch Appropriations Act, 2018.  
JMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018 
IDepartment of defense 
Military construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $923,994,000, to remain available until September 30, 2022: 
Provided, That, of this amount, not to exceed $101,470,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,553,275,000, to remain available until September 30, 2022: 
Provided, That, of this amount, not to exceed $219,069,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,543,558,000, to remain available until September 30, 2022: 
Provided, That, of this amount, not to exceed $97,852,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, defense-Wide (including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,811,513,000, to remain available until September 30, 2022: 
Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided further, That, of the amount, not to exceed $210,717,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: 
Provided further, That the Director of the Missile Defense Agency shall provide quarterly reports to the congressional defense committees on the construction timeline and obligations for the Poland Aegis Ashore complex. Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $220,652,000, to remain available until September 30, 2022: 
Provided, That, of the amount, not to exceed $16,271,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $171,491,000, to remain available until September 30, 2022: 
Provided, That, of the amount, not to exceed $18,000,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $83,712,000, to remain available until September 30, 2022: 
Provided, That, of the amount, not to exceed $6,887,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $95,271,000, to remain available until September 30, 2022: 
Provided, That, of the amount, not to exceed $24,430,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor. Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $73,535,000, to remain available until September 30, 2022: 
Provided, That, of the amount, not to exceed $4,725,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: 
Provided further,  That, the Chief of the Air Force Reserve shall take immediate action to address unfunded military construction requirements for access control points and security issues at Air Force Reserve facilities. North atlantic treaty organization Security investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $177,932,000, to remain available until expended. Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $310,000,000, to remain available until expended. Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $182,662,000, to remain available until September 30, 2022: 
Provided, That none of the funds provided under this heading for family housing construction may be expended for family housing improvements on Kwajalein Atoll until the Secretary of the Army certifies to the congressional defense committees that the new housing units represent the best value to the taxpayer and that no reasonable alternatives exist at a lower cost. Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $348,907,000. Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $83,682,000, to remain available until September 30, 2022. Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $328,282,000. Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $85,062,000, to remain available until September 30, 2022. Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $318,324,000. Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $59,169,000. Department of defense  family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $2,726,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities. Department of defense  Military unaccompanied housing Improvement fundFor the Department of Defense Military Unaccompanied Housing Improvement Fund, $623,000, to remain available until expended, for unaccompanied housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military unaccompanied housing and supporting facilities. Administrative provisions  
101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor.  
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles.  
103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense.  
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made.  
105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest.  
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction.  
107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress.  
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement.  
109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation.  
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress.  
111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms.  
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: 
Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: 
Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor.  
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000.  
114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress.  
115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any.  
116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law. 
(including transfer of funds)  
117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: 
Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities. 
(including transfer of funds)  
118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred.  
119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: 
Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: 
Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year.  
120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section. 
(including transfer of funds)  
121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred.  
122. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by the Secretary of the Army to relocate a unit in the Army that— 
(1)performs a testing mission or function that is not performed by any other unit in the Army and is specifically stipulated in title 10, United States Code; and  
(2)is located at a military installation at which the total number of civilian employees of the Department of the Army and Army contractor personnel employed exceeds 10 percent of the total number of members of the regular and reserve components of the Army assigned to the installation.  
(b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense committees that in proposing the relocation of the unit of the Army, the Secretary complied with Army Regulation 5–10 relating to the policy, procedures, and responsibilities for Army stationing actions.  
123.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of March 2011, as in effect on the date of enactment of this Act.  
124.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery.  
125.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2022: 
Military Construction, Army, $93,800,000, of which $25,000,000 is for planning and design;  
Military Construction, Navy and Marine Corps, $202,130,000, of which $25,000,000 is for planning and design;  
Military Construction, Air Force, $138,100,000, of which $25,000,000 is for planning and design;  
Military Construction, Army National Guard, $113,500,000, of which $20,000,000 is for planning and design;  
Military Construction, Air National Guard, $52,000,000, of which $20,000,000 is for planning and design;  
Military Construction, Army Reserve, $76,000,000, of which $20,000,000 is for planning and design; and  
Military Construction, Air Force Reserve, $64,100,000, of which $20,000,000 is for planning and design:  
Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s unfunded priority list for fiscal year 2018 submitted to Congress: 
Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: 
Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section.(rescissions of funds)  
126.Of the unobligated balances available to the Department of Defense from prior appropriation Acts, the following funds are hereby rescinded from the following accounts in the amounts specified: 
NATO Security Investment Program, $25,000,000; and  
Family Housing Construction, Army, $18,000,000:  
Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. 
127.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives.  
128.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba.  
129.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force (1) completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2) provides to the Committees on Appropriations of both Houses of Congress (the Committees) a report detailing the findings of the cost analysis; and (3) certifies in writing to the Committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: 
Provided, That the term United States in this section does not include any territory or possession of the United States.  
130.All amounts appropriated to Department of Defense—Military Construction, Defense-Wide pursuant to the authorization of appropriations in section 2403 of Public Law 115–91, as specified for fiscal year 2018 in the funding table in section 4601 of that Act, shall be immediately available and allotted to contract for the full scope of authorized projects.  
131.For an additional amount for Military Construction, Army, for the Defense Access Road Program, $20,000,000, to remain available until expended: 
Provided, That amounts made available under this section may not be obligated or expended until the Secretary of the Army submits to the Committees on Appropriations of the Senate and House of Representatives a detailed expenditure plan 30 days after enactment of this Act.  
IIDepartment of veterans affairs 
Veterans benefits administration Compensation and pensions (including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $95,768,462,000, to remain available until expended and to become available on October 1, 2018: 
Provided, That not to exceed $17,882,000 of the amount made available for fiscal year 2019 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: 
Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized. Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $11,832,175,000, to remain available until expended and to become available on October 1, 2018: 
Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account. Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $121,529,000, to remain available until expended, of which $109,090,000 shall become available on October 1, 2018. Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That, during fiscal year 2018, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $178,626,000. Vocational rehabilitation loans program accountFor the cost of direct loans, $30,000, as authorized by chapter 31 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,356,000.In addition, for administrative expenses necessary to carry out the direct loan program, $395,000, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration. Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,163,000. General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,910,000,000: 
Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: 
Provided further, That, of the funds made available under this heading, not to exceed 10 percent shall remain available until September 30, 2019. Veterans health administration Medical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), monthly assistance allowances authorized by section 322(d) of title 38, United States Code, grants authorized by section 521A of title 38, United States Code, and administrative expenses necessary to carry out sections 322(d) and 521A of title 38, United States Code, and hospital care and medical services authorized by section 1787 of title 38, United States Code; $1,962,984,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $49,161,165,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: 
Provided, That, of the amount made available on October 1, 2018, under this heading, $1,400,000,000 shall remain available until September 30, 2020: 
Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: 
Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: 
Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: 
Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: 
Provided further, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading for medical supplies and equipment are available for the acquisition of prosthetics designed specifically for female veterans. Medical community careFor necessary expenses for furnishing health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, $419,176,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $8,384,704,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: 
Provided, That, of the amount made available on October 1, 2018, under this heading, $2,000,000,000 shall remain available until September 30, 2022. Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $100,000,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $7,239,156,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: 
Provided, That, of the amount made available on October 1, 2018, under this heading, $100,000,000 shall remain available until September 30, 2020. Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $707,000,000, to remain available until September 30, 2019, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2017; and, in addition, $5,914,288,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: 
Provided, That, of the amount made available on October 1, 2018, under this heading, $250,000,000 shall remain available until September 30, 2020. Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $722,262,000, plus reimbursements, shall remain available until September 30, 2019: 
Provided, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading are available for prosthetic research specifically for female veterans, and for toxic exposure research. National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $306,193,000, of which not to exceed 10 percent shall remain available until September 30, 2019. Departmental administration General administration (Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $335,891,000, of which not to exceed 10 percent shall remain available until September 30, 2019: 
Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration. Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $161,048,000, of which not to exceed 10 percent shall remain available until September 30, 2019. Information technology systems (including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,055,500,000, plus reimbursements: 
Provided, That $1,230,320,000 shall be for pay and associated costs, of which not to exceed 5 percent shall remain available until September 30, 2019: 
Provided further, That $2,496,650,000 shall be for operations and maintenance, of which not to exceed 5 percent shall remain available until September 30, 2019: 
Provided further, That $328,530,000 shall be for information technology systems development, and shall remain available until September 30, 2019: 
Provided further, That amounts made available for information technology systems development may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: 
Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
 Provided further, That amounts made available for the Information Technology Systems account for development may be transferred among projects or to newly defined projects: 
 Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: 
Provided further, That the funds made available under this heading for information technology systems development shall be for the projects, and in the amounts, specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). Veterans Electronic Health RecordFor activities related to implementation, preparation, development, interface, management, rollout, and maintenance of a Veterans Electronic Health Record system, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, and salaries and expenses of employees hired under titles 5 and 38, United States Code, $782,000,000, to remain available until September 30, 2020: 
Provided, That the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress quarterly reports detailing obligations, expenditures, and deployment implementation by facility: 
Provided further, That the funds provided in this account shall only be available to the Office of the Deputy Secretary, to be administered by that Office. Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $164,000,000, of which not to exceed 10 percent shall remain available until September 30, 2019. Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $512,430,000, of which $432,430,000 shall remain available until September 30, 2022, and of which $80,000,000 shall remain available until expended: 
Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account and contracting officers who manage specific major construction projects, and funds provided for the purchase, security, and maintenance of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project that has not been notified to Congress through the budgetary process or that has not been approved by the Congress through statute, joint resolution, or in the explanatory statement accompanying such Act and presented to the President at the time of enrollment: 
Provided further, That funds made available under this heading for fiscal year 2018, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2018; and (2) by the awarding of a construction contract by September 30, 2019: 
Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: 
Provided further, That, of the amount made available under this heading, $117,300,000 for Veterans Health Administration major construction projects shall not be available until the Department of Veterans Affairs— 
(1)enters into an agreement with an appropriate non-Department of Veterans Affairs Federal entity to serve as the design and/or construction agent for any Veterans Health Administration major construction project with a Total Estimated Cost of $100,000,000 or above by providing full project management services, including management of the project design, acquisition, construction, and contract changes, consistent with section 502 of Public Law 114–58; and  
(2)certifies in writing that such an agreement is executed and intended to minimize or prevent subsequent major construction project cost overruns and provides a copy of the agreement entered into and any required supplementary information to the Committees on Appropriations of both Houses of Congress. Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $342,570,000, to remain available until September 30, 2022, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: 
Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes. Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $110,000,000, to remain available until expended. Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended. Administrative provisions (including transfer of funds)  
201.Any appropriation for fiscal year 2018 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: 
Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed. 
(including transfer of funds)  
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2018, in this or any other Act, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: 
Provided, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: 
Provided further, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.  
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code.  
204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home.  
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs.  
206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2017.  
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions. 
(including transfer of funds)  
208.Notwithstanding any other provision of law, during fiscal year 2018, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: 
Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2018 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: 
Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: 
Provided further, That the Secretary shall determine the cost of administration for fiscal year 2018 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program.  
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received. 
(INCLUDING TRANSFER OF FUNDS)  
210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management, the Office of Employment Discrimination Complaint Adjudication, the Office of Accountability and Whistleblower Protection, and the Office of Diversity and Inclusion for all services provided at rates which will recover actual costs but not to exceed $47,668,000 for the Office of Resolution Management, $3,932,000 for the Office of Employment Discrimination Complaint Adjudication, $17,620,000 for the Office of Accountability and Whistleblower Protection, and $2,973,000 for the Office of Diversity and Inclusion: 
Provided, That payments may be made in advance for services to be furnished based on estimated costs: 
Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service.  
211.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: 
Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: 
Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received. 
(including transfer of funds)  
212.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects.  
213.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and  
(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department. (including transfer of funds)  
214.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to the Medical Services and Medical Community Care accounts to remain available until expended for the purposes of these accounts.  
215.The Secretary of Veterans Affairs may enter into agreements with Federally Qualified Health Centers in the State of Alaska and Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, to provide healthcare, including behavioral health and dental care, to veterans in rural Alaska. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands which are not within the boundaries of the municipality of Anchorage or the Fairbanks North Star Borough. 
(including transfer of funds)  
216.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts.  
217.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: 
Provided, That, at a minimum, the report shall include the direction contained in the paragraph entitled Quarterly reporting, under the heading General Administration in the joint explanatory statement accompanying Public Law 114–223. 
(including transfer of funds)  
218.Amounts made available under the Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, Board of Veterans Appeals, General Administration, and National Cemetery Administration accounts for fiscal year 2018 may be transferred to or from the Information Technology Systems account: 
Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account: 
Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
(including transfer of funds)  
219.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2018 for Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $297,137,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): 
Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: 
Provided further, That section 222 of title II of division A of Public Law 114–223 is repealed. 
(including transfer of funds)  
220.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2018, for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, up to $306,378,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): 
Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress. 
(including transfer of funds)  
221.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): 
Provided, That, notwithstanding section 1704(b)(3) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), amounts transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund shall remain available until expended. 
(including transfer of funds)  
222.Of the amounts available in this title for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.  
223.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be used to replace the current system by which the Veterans Integrated Service Networks select and contract for diabetes monitoring supplies and equipment.  
224.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: 
Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: 
Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings.  
225.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress.  
226.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report containing performance measures and data from each Veterans Benefits Administration Regional Office: 
Provided, That, at a minimum, the report shall include the direction contained in the section entitled Disability claims backlog, under the heading General Operating Expenses, Veterans Benefits Administration in the joint explanatory statement accompanying Public Law 114–223: 
Provided further, That the report shall also include information on the number of appeals pending at the Veterans Benefits Administration as well as the Board of Veterans Appeals on a quarterly basis.  
227.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another.  
228.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000. 
(including transfer of funds)  
229.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2018 in this title (except appropriations made to the General Operating Expenses, Veterans Benefits Administration account) or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2018, that were provided in advance by appropriations Acts: 
Provided, That transfers shall be made only with the approval of the Office of Management and Budget: 
Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: 
Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: 
Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: 
Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request. 
(including transfer of funds)  
230.Amounts made available for the Department of Veterans Affairs for fiscal year 2018, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: 
Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.  
231.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $7,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress.  
232. 
(a)The Secretary of Veterans Affairs shall ensure that the toll-free suicide hotline under section 1720F(h) of title 38, United States Code— 
(1)provides to individuals who contact the hotline immediate assistance from a trained professional; and  
(2)adheres to all requirements of the American Association of Suicidology.  
(b) 
(1)None of the funds made available by this Act may be used to enforce or otherwise carry out any Executive action that prohibits the Secretary of Veterans Affairs from appointing an individual to occupy a vacant civil service position, or establishing a new civil service position, at the Department of Veterans Affairs with respect to such a position relating to the hotline specified in subsection (a).  
(2)In this subsection— 
(A)the term civil service has the meaning given such term in section 2101(1) of title 5, United States Code; and  
(B)the term Executive action includes— 
(i)any Executive order, presidential memorandum, or other action by the President; and  
(ii)any agency policy, order, or other directive.  
233.None of the funds in this or any other Act may be used to close Department of Veterans Affairs (VA) hospitals, domiciliaries, or clinics, conduct an environmental assessment, or to diminish healthcare services at existing Veterans Health Administration medical facilities located in Veterans Integrated Service Network 23 as part of a planned realignment of VA services until the Secretary provides to the Committees on Appropriations of both Houses of Congress a report including the following elements: 
(1)a national realignment strategy that includes a detailed description of realignment plans within each Veterans Integrated Services Network (VISN), including an updated Long Range Capital Plan to implement realignment requirements;  
(2)an explanation of the process by which those plans were developed and coordinated within each VISN;  
(3)a cost versus benefit analysis of each planned realignment, including the cost of replacing Veterans Health Administration services with contract care or other outsourced services;  
(4)an analysis of how any such planned realignment of services will impact access to care for veterans living in rural or highly rural areas, including travel distances and transportation costs to access a VA medical facility and availability of local specialty and primary care;  
(5)an inventory of VA buildings with historic designation and the methodology used to determine the buildings’ condition and utilization;  
(6)a description of how any realignment will be consistent with requirements under the National Historic Preservation Act; and  
(7)consideration given for reuse of historic buildings within newly identified realignment requirements: 
Provided, That, this provision shall not apply to capital projects in VISN 23, or any other VISN, which have been authorized or approved by Congress.  
234.Section 8109(b) of title 38, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end;  
(2)in paragraph (3), by striking the period and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(4)notwithstanding subsection (a) of section 1344 of title 31, may use a passenger carrier (as such term is defined in subsection (h)(1) of such section) to transport such an employee between a parking facility and the medical facility of the Department at which the employee works..  
235.None of the funds made available to the Secretary of Veterans Affairs by this or any other Act may be obligated or expended in contravention of the Veterans Health Administration Clinical Preventive Services Guidance Statement on the Veterans Health Administration’s Screening for Breast Cancer Guidance published on May 10, 2017, as issued by the Veterans Health Administration National Center for Health Promotion and Disease Prevention.  
236. 
(a)Notwithstanding any other provision of law, the amounts appropriated or otherwise made available to the Department of Veterans Affairs for the Medical Services account may be used to provide— 
(1)fertility counseling and treatment using assisted reproductive technology to a covered veteran or the spouse of a covered veteran; or  
(2)adoption reimbursement to a covered veteran.  
(b)In this section: 
(1)The term service-connected has the meaning given such term in section 101 of title 38, United States Code.  
(2)The term covered veteran means a veteran, as such term is defined in section 101 of title 38, United States Code, who has a service-connected disability that results in the inability of the veteran to procreate without the use of fertility treatment.  
(3)The term assisted reproductive technology means benefits relating to reproductive assistance provided to a member of the Armed Forces who incurs a serious injury or illness on active duty pursuant to section 1074(c)(4)(A) of title 10, United States Code, as described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such policy, including any limitations on the amount of such benefits available to such a member except that— 
(A)the time periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and  
(B)such term includes embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage.  
(4)The term adoption reimbursement means reimbursement for the adoption-related expenses for an adoption that is finalized after the date of the enactment of this Act under the same terms as apply under the adoption reimbursement program of the Department of Defense, as authorized in Department of Defense Instruction 1341.09, including the reimbursement limits and requirements set forth in such instruction.  
(c)Amounts made available for the purposes specified in subsection (a) of this section are subject to the requirements for funds contained in section 508 of division H of the Consolidated Appropriations Act, 2017 (Public Law 115–31). (rescission of funds)  
237.Of the unobligated balance of funds made available in the sixth proviso under the heading Department of Veterans Affairs—Veterans Health Administration—Medical Services in title II of Division J of the Consolidated Appropriations Act, 2016 (Public Law 114–113), $751,000,000 is hereby rescinded.  
238.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code.  
239.Section 842 of Public Law 109–115 shall not apply to conversion of an activity or function of the Veterans Health Administration, Veterans Benefits Administration, or National Cemetery Administration to contractor performance by a business concern that is at least 51 percent owned by one or more Indian tribes as defined in section 5304(e) of title 25, United States Code, or one or more Native Hawaiian Organizations as defined in section 637(a)(15) of title 15, United States Code.  
240. 
(a)Except as provided in subsection (b), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Labor, shall discontinue using Social Security account numbers to identify individuals in all information systems of the Department of Veterans Affairs as follows: 
(1)For all veterans submitting to the Secretary of Veterans Affairs new claims for benefits under laws administered by the Secretary, not later than 5 years after the date of the enactment of this Act.  
(2)For all individuals not described in paragraph (1), not later than 8 years after the date of the enactment of this Act.  
(b)The Secretary of Veterans Affairs may use a Social Security account number to identify an individual in an information system of the Department of Veterans Affairs if and only if the use of such number is required to obtain information the Secretary requires from an information system that is not under the jurisdiction of the Secretary.  
241.For funds provided to the Department of Veterans Affairs for each of fiscal year 2018 and 2019 for Medical Services, section 239 of Division A of Public Law 114–223 shall apply.  
242.None of the funds appropriated in this or prior appropriations Acts or otherwise made available to the Department of Veterans Affairs may be used to transfer any amounts from the Filipino Veterans Equity Compensation Fund to any other account within the Department of Veterans Affairs. 
(rescissions of funds)  
243. 
(a)Of the unobligated balance of funds made available through September 30, 2018, under the heading Construction, Major Projects in division J of the Consolidated Appropriations Act, 2014 (Public Law 113–76), $10,000,000 is hereby rescinded.  
(b)For an additional amount for Construction, Major Projects, $10,000,000, to remain available until September 30, 2023.  
(c)Of the unobligated balance of funds made available through September 30, 2019, under the heading Construction, Major Projects in division I of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), $410,000,000 is hereby rescinded.  
(d)For an additional amount for Construction, Major Projects, $410,000,000, to remain available until September 30, 2024.  
244.Of the funds provided to the Department of Veterans Affairs for each of fiscal year 2018 and fiscal year 2019 for Medical Services, funds may be used in each year to carry out and expand the child care program authorized by section 205 of Public Law 111–163, notwithstanding subsection (e) of such section.  
245. 
(a)Section 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 38 U.S.C. 1710 note) is amended— 
(1)by inserting (1) before The program; and  
(2)by adding at the end the following new paragraph: 
 
(2)The program shall be carried out at not fewer than two medical centers or clinics in each Veterans Integrated Service Network by not later than December 31, 2019, and at not fewer than 50 percent of all medical centers in each Veterans Integrated Service Network by not later than December 31, 2021..  
(b) 
(1)Paragraph (6) of section 1701 of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(H)Chiropractic services..  
(2)Paragraph (8) of such section is amended by inserting chiropractic, after counseling,.  
(3)Paragraph (9) of such section is amended— 
(A)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and  
(B)by inserting after subparagraph (E) the following new subparagraph (F): 
 
(F)chiropractic examinations and services;.  
246. 
(a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program to provide educational assistance to certain former members of the Armed Forces for education and training as physician assistants of the Department of Veterans Affairs.  
(b)Eligible IndividualsAn individual is eligible to participate in the pilot program if the individual— 
(1)has medical or military health experience gained while serving as a member of the Armed Forces;  
(2)has received a certificate, associate degree, baccalaureate degree, master's degree, or postbaccalaureate training in a science relating to health care; or  
(3)has participated in the delivery of healthcare services or related medical services, including participation in military training relating to the identification, evaluation, treatment, and prevention of diseases and disorders.  
(c)DurationThe pilot program shall be carried out during the 5-year period beginning on the date that is 180 days after the date of the enactment of this Act.  
(d)Selection 
(1)The Secretary shall select eligible individuals under subsection (b) to participate in the pilot program.  
(2)In selecting individuals to participate in the pilot program under paragraph (1), the Secretary shall give priority to individuals who agree to be employed as a physician assistant for the Veterans Health Administration at a medical facility of the Department located in a community that— 
(A)is designated as a medically underserved population under section 330(b)(3)(A) of the Public Health Service Act (42 U.S.C. 254b(b)(3)(A)); and  
(B)is in a State with a per capita population of veterans of more than 5 percent according to the National Center for Veterans Analysis and Statistics and the United States Census Bureau.  
(e)Educational AssistanceIn carrying out the pilot program, the Secretary shall provide educational assistance to individuals participating in the pilot program, including through the use of scholarships, to cover the costs to such individuals of obtaining a master's degree in physician assistant studies or a similar master's degree.  
(f)Period of Obligated ServiceThe Secretary shall enter into an agreement with each individual participating in the pilot program in which such individual agrees to be employed as a physician assistant for the Veterans Health Administration for a period of obligated service to be determined by the Secretary.  
(g)BreachAn individual who participates in the pilot program and fails to satisfy the period of obligated service under subsection (f) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the individual under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such individual.  
(h)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in collaboration with the Secretary of Labor, the Secretary of Defense, and the Secretary of Health and Human Services, shall submit to Congress a report on the pilot program’s effectiveness of helping to meet the shortage of physician assistants employed by the Department.  
247.For funds provided to the Department of Veterans Affairs for each of fiscal year 2018 and 2019, section 248 of Division A of Public Law 114–223 shall apply.  
248. 
(a)The Secretary of Veterans Affairs may use amounts appropriated or otherwise made available in this title to ensure that the ratio of veterans to full-time employment equivalents within any program of rehabilitation conducted under chapter 31 of title 38, United States Code, does not exceed 125 veterans to one full-time employment equivalent.  
(b)Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the programs of rehabilitation conducted under chapter 31 of title 38, United States Code, including— 
(1)an assessment of the veteran-to-staff ratio for each such program; and  
(2)recommendations for such action as the Secretary considers necessary to reduce the veteran-to-staff ratio for each such program.  
249.None of the funds appropriated or otherwise made available in this title may be used by the Secretary of Veterans Affairs to enter into an agreement related to resolving a dispute or claim with an individual that would restrict in any way the individual from speaking to members of Congress or their staff on any topic not otherwise prohibited from disclosure by Federal law or required by Executive Order to be kept secret in the interest of national defense or the conduct of foreign affairs.  
250.For funds provided to the Department of Veterans Affairs for each of fiscal year 2018 and 2019, section 258 of Division A of Public Law 114–223 shall apply.  
251. 
(a)In generalSection 2402(a) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)Any individual— 
(A)who— 
(i)was naturalized pursuant to section 2(1) of the Hmong Veterans’ Naturalization Act of 2000 (Public Law 106–207; 8 U.S.C. 1423 note); and  
(ii)at the time of the individual’s death resided in the United States..  
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to an individual dying on or after the date of the enactment of this Act.  
252.The Secretary may carry out a 2-year pilot program making grants to nonprofit veterans services organizations recognized by the Secretary in accordance with section 5902 of title 38, United States Code, to upgrade, through construction and repair, VSO community facilities into health and wellness centers and to promote and expand complementary and integrative wellness programs: 
Provided, That no single grant may exceed a total of $500,000: 
Provided further, That the Secretary may not provide more than 20 grants during the 2-year pilot program: 
Provided further, That the recipient of a grant under this section may not use the grant to purchase real estate or to carry out repair of facilities leased by the recipient or to construct facilities on property leased by the recipient: 
Provided further, That the Secretary ensures that the grant recipients use grant funds to construct or repair facilities located in at least 10 different geographic locations in economically depressed areas or areas designated as highly rural that are not in close proximity to Department of Veterans Affairs medical centers: 
Provided further, That the Secretary shall report to the Committees on Appropriations of both Houses of Congress no later than 180 days after enactment of this Act, on the grant program established under this section.  
253.None of the funds appropriated in this or any other Act for Grants for Construction of State Extended Care Facilities may be used to award grants for applications included in priority one of the priority list for the first time which have been assigned a higher priority ranking for fiscal year 2018 than unfunded applications which met the eligibility requirements defined in section 8135(c) of title 38, United States Code, in fiscal year 2017 and continue to meet those requirements in fiscal year 2018: 
Provided, That the Secretary may award grants for new applications in fiscal year 2018 for projects that did not meet eligibility requirements defined in section 8135(c) of title 38, United States Code, in fiscal year 2017 only after applications which met priority one eligibility requirements in fiscal year 2017 and continue to meet those requirements defined in section 8135(c) of title 38, United States Code, have been funded: 
Provided further, That nothing in this section shall preclude the Secretary from assigning a higher priority ranking or funding a grant application to correct conditions that threaten the life or safety of patients which meet the criteria laid out in section 8135(c) of title 38, United States Code.  
254.None of the funds appropriated or otherwise made available by this Act may be used to conduct research using canines unless: the scientific objectives of the study can only be met by research with canines; the study has been directly approved by the Secretary; and the study is consistent with the revised Department of Veterans Affairs canine research policy document released on December 18, 2017: 
Provided, That not later than 180 days after enactment of this Act, the Secretary shall submit to the Committees on Appropriations of both Houses of Congress a detailed report outlining under what circumstances canine research may be needed if there are no other alternatives, how often it was used during that time period, and what protocols are in place to determine both the safety and efficacy of the research.  
255.For an additional amount for the Department of Veterans Affairs, $2,000,000,000 to remain available until expended, for infrastructure improvements, including new construction, and in addition to amounts otherwise made available in this act for such purpose, of which: 
(1)$1,000,000,000 shall be for Veterans Health Administration—Medical Facilities to be used for non-recurring maintenance;  
(2)$425,000,000 shall be for Departmental Administration—Construction, Minor Projects; and,  
(3)$575,000,000 shall be for Departmental Administration—Grants for Construction of State Extended Care Facilities;  
Provided, That the additional amounts appropriated for the purposes of non-recurring maintenance and minor construction may be used to carry out critical life-safety projects identified in the Department’s annual facility condition assessments; sustainment projects; modernization projects; infrastructure repair; renovations at existing Veterans Health Administration medical centers and outpatient clinics; and projects included in the Strategic Capital Investment Process plan: 
Provided further, That the additional amounts appropriated under this section may not be obligated or expended until the Secretary of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a detailed expenditure plan, including project descriptions and costs, for any non-recurring maintenance, minor construction or State extended care facility project being funded with the additional amounts made available in this administrative provision. 
256.Subsection (d) of section 504 of the Veterans’ Benefits Improvement Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note), as amended, is further amended to read as follows: 
 
(c)Source of FundsExpenses of carrying out the pilot program under this section, including payments for pilot program examination travel and incidental expenses under the terms and conditions set forth by 38 U.S.C. 111, shall be reimbursed to the accounts available for the general operating expenses of the Veterans Benefits Administration and information technology systems from amounts available to the Secretary of Veterans Affairs for payment of compensation and pensions..  
257.None of the funds made available by this Act may be used to charge a veteran a fee for a veterans identification card pursuant to section 5706(c) of title 38, United States Code.  
258. 
(a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1712I.Mental and behavioral health care for certain former members of the Armed Forces 
(a)In generalThe Secretary shall furnish to former members of the Armed Forces described in subsection (b)— 
(1)an initial mental health assessment; and  
(2)the mental healthcare or behavioral healthcare services authorized under this chapter that are required to treat the mental or behavioral health care needs of the former service members, including risk of suicide or harming others.  
(b)Eligible individualsA former member of the Armed Forces described in this subsection is an individual who— 
(1)is a former member of the Armed Forces, including the reserve components;  
(2)while serving in the active military, naval, or air service, was discharged or released therefrom under a condition that is not honorable but not— 
(A)a dishonorable discharge; or  
(B)a discharge by court-martial;  
(3)is not otherwise eligible to enroll in the health care system established by section 1705 of this title; and  
(4) 
(A) 
(i)served in the Armed Forces for a period of more than 100 cumulative days; and  
(ii)was deployed in a theater of combat operations, in support of a contingency operation, or in an area at a time during which hostilities are occurring in that area during such service, including by controlling an unmanned aerial vehicle from a location other than such theater or area; or  
(B)while serving in the Armed Forces, was the victim of a physical assault of a sexual nature, a battery of a sexual nature, or sexual harassment (as defined in section 1720D(f) of this title).  
(c)Non-Department care 
(1)In furnishing mental or behavioral health care services to an individual under this section, the Secretary may provide such mental or behavioral health care services at a non-Department facility if— 
(A)in the judgment of a mental health professional employed by the Department, the receipt of mental or behavioral health care services by that individual in facilities of the Department would be clinically inadvisable; or  
(B)facilities of the Department are not capable of furnishing such mental or behavioral health care services to that individual economically because of geographical inaccessibility.  
(2)The Secretary shall carry out paragraph (1) pursuant to section 1703 of this title or any other provision of law authorizing the Secretary to enter into contracts or agreements to furnish hospital care and medical services to veterans at non-Department facilities.  
(d)Setting and referralsIn furnishing mental and behavioral health care services to individuals under this section, the Secretary shall— 
(1)seek to ensure that such services are furnished in settings that are therapeutically appropriate, taking into account the circumstances that resulted in the need for such services; and  
(2)provide referral services to assist former members who are not eligible for services under this chapter to obtain services from sources outside the Department.  
(e)InformationThe Secretary shall provide information on the mental and behavioral health care services available under this section. Efforts by the Secretary to provide such information— 
(1)shall include notification of each eligible individual described in subsection (b) about the eligibility of the individual for covered mental and behavioral health care under this section not later than the later of— 
(A)180 days after the date of the enactment of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018; or  
(B)180 days after the date on which the individual was discharged or released from the active military, naval, or air service;  
(2)shall include availability of a toll-free telephone number (commonly referred to as an 800 number);  
(3)shall ensure that information about the mental health care services available under this section— 
(A)is revised and updated as appropriate;  
(B)is made available and visibly posted at appropriate facilities of the Department; and  
(C)is made available to State veteran agencies and through appropriate public information services; and  
(4)shall include coordination with the Secretary of Defense seeking to ensure that members of the Armed Forces and individuals who are being separated from active military, naval, or air service are provided appropriate information about programs, requirements, and procedures for applying for mental health care services under this section.  
(f)Annual reports 
(1)Not less frequently than once each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the mental and behavioral health care services provided under this section.  
(2)Each report submitted under paragraph (1) shall include, with respect to the year preceding the submittal of the report, the following: 
(A)The number of eligible individuals who were furnished mental or behavioral health care services under this section, disaggregated by the number of men who received such services and the number of women who received such services.  
(B)The number of individuals who requested an initial mental health assessment under subsection (a)(1).  
(C)Such other information as the Secretary considers appropriate..  
(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of title 38, United States Code, is amended by inserting after the item relating to section 1720H the following new item: 
 
 
1720I. Mental and behavioral health care for certain former members of the Armed Forces..  
259. 
(a)In generalChapter 53 of title 38, United States Code, is amended by inserting after section 5303A the following new section: 
 
5303B.Character of service determinations 
(a)DeterminationThe Secretary shall establish a process by which an individual who served in the Armed Forces and was discharged or dismissed therefrom may seek a determination from the Secretary with respect to whether such discharge or release was under a condition that bars the right of such individual to a benefit under the laws administered by the Secretary based upon the period of service from which discharged or dismissed.  
(b)Provision of informationIf the Secretary determines under subsection (a) that an individual is barred to a benefit under the laws administered by the Secretary, the Secretary shall provide to such individual information regarding the ability of the individual to address such condition, including pursuant to section 5303 of this title and chapter 79 of title 10..  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5303A the following new item: 
 
 
5303B. Character of service determinations..  
IIIRelated agencies 
American battle monuments commission Salaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $42,000 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $79,000,000, to remain available until expended. Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code. United states court of appeals for veterans claims Salaries and expenses (including transfer of funds)For necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $33,600,000: 
Provided, That, of the amount, up to $800,000 may be transferred to the General Services Administration for planning and design of a courthouse, to include a feasibility study: 
Provided further, That $2,580,000 shall be available for the purpose of providing financial assistance as described and in accordance with the process and reporting procedures set forth under this heading in Public Law 102–229. Department of defense—Civil Cemeterial expenses, Army Salaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $2,000 for official reception and representation expenses, $80,800,000, of which not to exceed $15,000,000 shall remain available until September 30, 2020. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account. constructionFor necessary expenses for planning and design and construction at Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, $167,000,000, to remain available until expended, for planning and design and construction associated with the Southern Expansion project at Arlington National Cemetery. Armed forces retirement home Trust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $64,300,000, of which $1,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi: 
Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $22,000,000 shall be paid from the general fund of the Treasury to the Trust Fund. Administrative Provisions  
301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials.  
302.Amounts deposited into the special account established under 10 U.S.C. 4727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries.  
IVOverseas Contingency Operations 
Department of Defense Military construction, ArmyFor an additional amount for Military Construction, Army, $146,100,000, to remain available until September 30, 2022, for projects outside of the United States: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military construction, navy and marine corpsFor an additional amount for Military Construction, Navy and Marine Corps, $33,248,000, to remain available until September 30, 2022, for projects outside of the United States: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military construction, air forceFor an additional amount for Military Construction, Air Force $546,352,000, to remain available until September 30, 2022, for projects outside of the United States: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military construction, defense-WideFor an additional amount for Military Construction, Defense-Wide, $24,300,000, to remain available until September 30, 2022, for projects outside of the United States: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative Provisions  
401.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
402.Notwithstanding any other provision of law, the Secretary of Defense is directed to provide the congressional defense committees a future years defense program for funds appropriated to the Department of Defense for construction projects related to European Reassurance Initiative and European Deterrence Initiative beginning in fiscal year 2018 and each subsequent fiscal year that funding is requested for either initiative. Further, the Secretary of Defense is directed to submit the future years defense program with each fiscal year budget submission.  
VGeneral provisions 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates.  
503.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E–Commerce technologies and procedures in the conduct of their business practices and public service activities.  
504.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate.  
505.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act.  
506.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives.  
507. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  
(2)the report contains confidential or proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
508. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  
509.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.  
510.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989.  
511.None of the funds made available by this Act may be used by the Department of Defense or the Department of Veterans Affairs to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011.  
512. 
(a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense.  
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba.  
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  
(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba. This division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018.  
KDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2018 
IDepartment of State and Related Agency 
Department of state Administration of foreign affairs Diplomatic and consular programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $5,744,440,000, of which up to $654,553,000 may remain available until September 30, 2019, and of which up to $1,380,752,000 may remain available until expended for Worldwide Security Protection: 
Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,770,673,000, of which up to $476,879,000 is for Worldwide Security Protection.  
(2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,253,799,000.  
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $794,561,000.  
(4)Security programsFor necessary expenses for security activities, $925,407,000, of which up to $903,873,000 is for Worldwide Security Protection.  
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— 
(A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and  
(B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities.  
(6)Transfer of funds, reprogramming, and other matters 
(A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act.  
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized.  
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title.  
(D)Funds appropriated under this heading that are designated for Worldwide Security Protection shall continue to be made available for support of security-related training at sites in existence prior to the enactment of this Act. capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $103,400,000, to remain available until expended. Office of inspector generalFor necessary expenses of the Office of Inspector General, $77,629,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections: 
Provided, That of the funds appropriated under this heading, $11,644,000 may remain available until September 30, 2019. Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $646,143,000, to remain available until expended, of which not less than $240,000,000 shall be for the Fulbright Program and not less than $111,360,000 shall be for Citizen Exchange Program, including $4,125,000 for the Congress-Bundestag Youth Exchange: 
Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: 
Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: 
Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. Representation expensesFor representation expenses as authorized, $8,030,000. Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2019. Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $765,459,000, to remain available until expended, of which not to exceed $25,000 may be used for domestic and overseas representation expenses as authorized: 
Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,477,237,000, to remain available until expended: 
Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2018. Emergencies in the diplomatic and consular service For necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions. Repatriation loans program account For the cost of direct loans, $1,300,000, as authorized: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
 Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,440,856. payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000. International Center, Washington, District of ColumbiaNot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section. Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000. International organizations Contributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,371,168,000: 
Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: 
Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: 
Provided further, That not later than June 1, 2018, and 30 days after the end of fiscal year 2018, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including from the United Nations Tax Equalization Fund, and provide updated fiscal year 2018 and fiscal year 2019 assessment costs including offsets from available credits and updated foreign currency exchange rates: 
Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations regular budget, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: 
Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs including offsets from available credits and updated foreign currency exchange rates: 
Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings. Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $414,624,000, of which 15 percent shall remain available until September 30, 2019: 
Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: 
Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the Web site of the United Nations: 
Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: 
Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: 
Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: 
Provided further, That not later than June 1, 2018, and 30 days after the end of fiscal year 2018, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund, and provide updated fiscal year 2018 and fiscal year 2019 assessment costs including offsets from available credits: 
Provided further, That any such credits shall only be available for United States assessed contributions to United Nations peacekeeping missions, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: 
Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs, including offsets from available credits: 
Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the Secretary of State shall work with the United Nations and members of the United Nations Security Council to evaluate and prioritize peacekeeping missions, and to consider a draw down when mission goals have been substantially achieved. International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows: International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows: Salaries and expensesFor salaries and expenses, not otherwise provided for, $48,134,000. ConstructionFor detailed plan preparation and construction of authorized projects, $29,400,000, to remain available until expended, as authorized. American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $13,258,000: 
Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2019, and $9,000 may be made available for representation expenses. International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $46,356,000: 
Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code. Related Agency Broadcasting board of governors International broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $797,986,000: 
Provided, That in addition to amounts otherwise available for such purposes, up to $34,508,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $13,800,000 shall be for Internet freedom programs: 
Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: 
Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the BBG that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: 
Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes. Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $9,700,000, to remain available until expended, as authorized. Related programs The asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended. United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $37,884,000, to remain available until September 30, 2019, which shall not be used for construction activities. Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2018, to remain available until expended. Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2018, to remain available until expended: 
Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services. Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2018, to remain available until expended. East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000. national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $170,000,000, to remain available until expended, of which $117,500,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $52,500,000 shall be for democracy programs. other commissions commission for the preservation of america’s heritage abroad salaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $675,000, as authorized by chapter 3123 of title 54, United States Code: 
Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: 
Provided further, That such authority shall terminate on October 1, 2018: 
Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority. United states commission on international religious freedom Salaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom (USCIRF), as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2019, including not more than $4,000 for representation expenses: 
Provided, That prior to the obligation of $1,000,000 of the funds appropriated under this heading, the Commission shall consult with the appropriate congressional committees on the steps taken to implement the recommendations of the Independent Review of USCIRF Mission Effectiveness that was conducted pursuant to the United States Commission on International Religious Freedom Reauthorization Act of 2015 (Public Law 114–71), and such funds shall be subject to the regular notification procedures of the Committees on Appropriations. Commission on security and cooperation in europe Salaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2019. Congressional-Executive Commission on the People's Republic of China Salaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2019. United States-China Economic and Security Review Commission salaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2019: 
Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2018 and shall apply to funds appropriated under this heading as if included in this Act.  
IIUnited states agency for international development 
Funds appropriated to the president Operating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,189,609,000, of which up to $178,441,000 may remain available until September 30, 2019: 
Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: 
Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: 
Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: 
Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year. Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $197,100,000, to remain available until expended: 
Provided, That this amount is in addition to funds otherwise available for such purposes: 
Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations. Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $72,800,000, of which up to $10,920,000 may remain available until September 30, 2019, for the Office of Inspector General of the United States Agency for International Development.  
IIIbilateral economic assistance 
funds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:  Global health programs For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $3,020,000,000, to remain available until September 30, 2019, and which shall be apportioned directly to the United States Agency for International Development: 
Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: 
Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: 
Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: 
Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: 
Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: 
Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: 
Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: 
Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: 
Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: 
Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: 
Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use. In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,670,000,000, to remain available until September 30, 2022, which shall be apportioned directly to the Department of State: 
Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: 
Provided further, That the amount of such contribution should be $1,350,000,000: 
Provided further, That clauses (i) and (vi) of section 202(d)(4)(A) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622) shall be applied with respect to such funds made available for fiscal years 2015 through 2018 by substituting 2004 for 2009: 
Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2018 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator. Development assistance For necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $3,000,000,000, to remain available until September 30, 2019. International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $2,696,534,000, to remain available until expended. Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended, to support transition to democracy and long-term development of countries in crisis: 
Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: 
Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: 
Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: 
Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations. COMPLEX CRISES FUND For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $10,000,000, to remain available until expended: 
Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: 
Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: 
Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: 
Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds. development credit authority For the cost of direct loans and loan guarantees provided by the United States Agency for International Development, as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $55,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: 
Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: 
Provided further, That funds provided as a gift that are used for purposes of this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: 
Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, and funds used for such cost, including if the cost results in a negative subsidy, shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: 
Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $1,750,000,000. In addition, for administrative expenses to carry out credit programs administered by USAID, $10,000,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: 
Provided, That funds made available under this heading shall remain available until September 30, 2020. Economic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $1,816,731,000, to remain available until September 30, 2019. Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $150,375,000, to remain available until September 30, 2019, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State: 
Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: 
Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the obligation of funds appropriated under this paragraph. For an additional amount for such purposes, $65,125,000, to remain available until September 30, 2019, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development. Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $750,334,000, to remain available until September 30, 2019, which shall be available, notwithstanding any other provision of law, except section 7070 of this Act, for assistance and related programs for countries identified in section 3 of Public Law 102–511 (22 U.S.C. 5801) and section 3(c) of Public Law 101–179 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: 
Provided, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: 
Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance. Department of state Migration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $927,802,000, to remain available until expended, of which not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements, and $7,500,000 shall be made available for refugees resettling in Israel. united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $1,000,000, to remain available until expended: 
Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance. independent agencies Peace corps (including transfer of funds) For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $410,000,000, of which $5,500,000 is for the Office of Inspector General, to remain available until September 30, 2019: 
Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: 
Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: 
Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: 
Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: 
Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: 
Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading. Millennium challenge corporation For necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $905,000,000, to remain available until expended: 
Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (MCC): 
Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the MCA for fiscal year 2018: 
Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: 
Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: 
Provided further, That the MCC Chief Executive Officer shall notify the Committees on Appropriations not later than 15 days prior to commencing negotiations for any country compact or threshold country program; signing any such compact or threshold program; or terminating or suspending any such compact or threshold program: 
Provided further, That funds appropriated under this heading by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available to implement section 609(g) of the MCA shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: 
Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: 
Provided further, That notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: 
Provided further, That notwithstanding section 606(b)(1) of the MCA, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: 
Provided further, That any MCC candidate country under section 606 of the MCA with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the 2 subsequent fiscal years: 
Provided further, That publication in the Federal Register of a notice of availability of a copy of a Compact on the MCC Web site shall be deemed to satisfy the requirements of section 610(b)(2) of the MCA for such Compact: 
Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be available for a threshold program in a country that is not currently a candidate country: 
Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses. Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2019: 
Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses. United States African development foundationFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $30,000,000, to remain available until September 30, 2019, of which not to exceed $2,000 may be available for representation expenses: 
 Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): 
Provided further, That interest earned shall be used only for the purposes for which the grant was made: 
Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: 
Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: 
Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: 
Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: 
Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes. department of the treasury international affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until September 30, 2020: 
Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed.  
IVInternational security assistance 
Department of state International narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $950,845,000, to remain available until September 30, 2019: 
Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, and other judicial authorities, utilizing regional partners: 
Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations. Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $655,467,000, to remain available until September 30, 2019, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): 
Provided, That the Secretary of State shall inform the appropriate congressional committees of information regarding any separate arrangements relating to the Road-map for the Clarification of Past and Present Outstanding Issues Regarding Iran’s Nuclear Program between the IAEA and the Islamic Republic of Iran, in classified form if necessary, if such information becomes known to the Department of State: 
 Provided further, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: 
Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: 
Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: 
Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations. Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $212,712,000: 
Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: 
Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: 
Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations. Funds appropriated to the president International military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $110,875,000, of which up to $11,000,000 may remain available until September 30, 2019: 
Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: 
Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment expenses. Foreign military financing program For necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $5,671,613,000: 
Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: 
Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: 
Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: 
Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: 
Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code. None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: 
Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act: 
 Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: 
Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: 
Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: 
Provided further, That not more than $75,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: 
Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: 
Provided further, That not more than $950,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2018 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.  
VMultilateral assistance 
Funds appropriated to the president International organizations and programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973 (Public Law 93–188; 87 Stat. 713), $339,000,000: 
Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund. International financial institutions Global environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $139,575,000, to remain available until expended. Contribution to the international development association For payment to the International Development Association by the Secretary of the Treasury, $1,097,010,000, to remain available until expended. Contribution to the asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended. Contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $32,418,000, to remain available until expended. LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808. Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended. Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until expended.  
VIExport and investment assistance 
Export-Import bank of the united states Inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $5,700,000, of which up to $855,000 may remain available until September 30, 2019. Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: 
Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act. Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $110,000,000, of which up to $16,500,000 may remain available until September 30, 2019: 
Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: 
Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: 
Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended. Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: 
Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: 
Provided further, That amounts collected in fiscal year 2018 in excess of obligations, up to $10,000,000 shall become available on September 1, 2018, and shall remain available until September 30, 2021. Overseas private investment corporation Noncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: 
Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $79,200,000: 
Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading. Program accountFor the cost of direct and guaranteed loans as authorized by section 234 of the Foreign Assistance Act of 1961, $20,000,000, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account, to remain available until September 30, 2020: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That funds so obligated in fiscal year 2018 remain available for disbursement through 2026; funds obligated in fiscal year 2019 remain available for disbursement through 2027; and funds obligated in fiscal year 2020 remain available for disbursement through 2028: 
Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: 
Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account. Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $79,500,000, to remain available until September 30, 2019: 
Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses.  
VIIGeneral Provisions 
ALLOWANCES AND DIFFERENTIALS  
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code. 
unobligated balances report  
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2018 or any previous fiscal year, disaggregated by fiscal year: 
Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated. 
consulting services  
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive Order issued pursuant to existing law. 
diplomatic facilities  
7004. 
(a)Capital security cost sharing informationThe Secretary of State shall promptly inform the Committees on Appropriations of each instance in which a Federal department or agency is delinquent in providing the full amount of funding required by section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note).  
(b)ExceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps.  
(c)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2018 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose: 
Provided, That funds appropriated by this Act that are made available for departments and agencies of the United States Government shall be made available for the Capital Security Cost Sharing Program and the Maintenance Cost Sharing Program at levels not less than the prior fiscal year.  
(d)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2018, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: 
Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in House Report 115–253 and Senate Report 114–290: 
Provided further, That any such notification for a new diplomatic facility justified to the Committees on Appropriations in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2018, or not previously justified to such Committees, shall also include confirmation that the Department of State has completed the requisite value engineering studies required pursuant to OMB Circular A–131, Value Engineering December 31, 2013 and the Bureau of Overseas Building Operations Policy and Procedure Directive, P&PD, Cost 02: Value Engineering.  
(e)Interim and temporary facilities abroad 
(1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available, following consultation with the appropriate congressional committees, to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000.  
(2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.  
(f)Transfer of Funds AuthorityFunds appropriated under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance in this Act may be transferred to, and merged with, funds appropriated under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: 
Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law.  
(g)Soft TargetsFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents, except that the amount made available for such purposes shall be a minimum of $10,000,000.  
(h)Secure resupply and maintenanceThe Secretary of State may not grant final approval for the construction of a new facility or substantial construction to improve or expand an existing facility in the United States by or for the Government of the People’s Republic of China until the Secretary certifies and reports to the appropriate congressional committees that an agreement has been concluded between the Governments of the United States and the People’s Republic of China that permits secure resupply, maintenance, and new construction of United States Government facilities in the People’s Republic of China.  
(i)New embassy compound kinshasaOf the funds appropriated by this Act under the heading Peacekeeping Operations that are made available for the central Government of the Democratic Republic of the Congo, 25 percent shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that such Government has fully vacated the property purchased by the United States in Kinshasa for the construction of a New Embassy Compound.  
(j)Reports 
(1)None of the funds appropriated under the heading Embassy Security, Construction, and Maintenance in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, made available through Federal agency Capital Security Cost Sharing contributions and reimbursements, or generated from the proceeds of real property sales, other than from real property sales located in London, United Kingdom, may be made available for site acquisition and mitigation, planning, design, or construction of the New London Embassy: 
Provided, That the reporting requirement contained in section 7004(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall remain in effect during fiscal year 2018.  
(2)Within 45 days of enactment of this Act and every 4 months thereafter until September 30, 2019, the Secretary of State shall submit to the Committees on Appropriations a report on the new Mexico City Embassy, New Delhi Embassy, and Beirut Embassy projects: 
Provided, That such report shall include, for each of the projects— 
(A)a detailed breakout of the project factors that formed the basis of the initial cost estimate used to justify such project to the Committees on Appropriations, as described under the heading Embassy Security, Construction, and Maintenance in House Report 115–253;  
(B)a comparison of the current project factors as compared to the project factors submitted pursuant to subparagraph (A) of this subsection, and an explanation of any changes; and  
(C)the impact of currency exchange rate fluctuations on project costs. personnel actions  
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act. 
Department of state management  
7006. 
(a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic and Consular Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: 
Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations: 
Provided further, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: 
Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations.  
(b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2018: 
Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: 
Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: 
Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: 
Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: 
Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service.  
(c)Certification 
(1)Not later than 45 days after the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the management and oversight of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial and grants management policies, procedures, and regulations, as applicable.  
(2)When making a certification required by paragraph (1), the Secretary of State shall consider the capacity of a bureau or office to— 
(A)account for the obligated funds at the country and program level, as appropriate;  
(B)identify risks and develop mitigation and monitoring plans;  
(C)establish performance measures and indicators;  
(D)review activities and performance; and  
(E)assess final results and reconcile finances.  
(3)If the Secretary of State is unable to make a certification required by paragraph (1), the Secretary shall submit a plan and timeline detailing the steps to be taken to bring such bureau or office into compliance.  
(4)The report accompanying a certification required by paragraph (1) shall include the requirements contained under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(d)Report on sole source awardsNot later than December 31, 2018, the Secretary of State shall submit a report to the appropriate congressional committees detailing all sole-source awards made by the Department of State during the previous fiscal year in excess of $2,000,000: 
Provided, That such report should be posted on the Department of State Web site. prohibition against direct funding for certain countries  
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: 
Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents. 
coups d’état  
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: 
Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: 
Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: 
Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations. 
Transfer of Funds Authority  
7009. 
(a)Department of state and broadcasting board of governors 
(1)Department of stateNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses.  
(2)Broadcasting board of governorsNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers.  
(3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
(b)Title VI agenciesNot to exceed 5 percent of any appropriation, other than for administrative expenses made available for fiscal year 2018, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: 
Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.  
(c)Limitation on transfers of funds between agencies 
(1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
(2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961.  
(3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State.  
(d)Transfer of Funds Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations.  
(e)Audit of Inter-agency Transfers of FundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations and related programs, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: 
Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: 
Provided further, That funds transferred under such authority may be made available for the cost of such audits.  
(f)ReportNot later than 90 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit a report to the Committees on Appropriations detailing all transfers to another agency of the United States Government made pursuant to sections 632(a) and 632(b) of the Foreign Assistance Act of 1961 with funds provided in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) as of the date of enactment of this Act: 
Provided, That such reports shall include a list of each transfer made pursuant to such sections with the respective funding level, appropriation account, and the receiving agency. Prohibition on certain operational expenses  
7010. 
(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.  
(b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit Web sites: 
Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such Web sites undertaken as part of official business.  
(c)Prohibition on promotion of tobaccoNone of the funds made available by this Act should be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. Availability of funds  
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: 
Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Development Credit Authority and Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: 
Provided further, That the availability of funds pursuant to the previous proviso shall not be applicable to such funds until the Secretary of State submits the report required under section 7011 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113): 
Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act: 
 Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations not later than October 30, 2018, detailing by account and source year, the use of this authority during the previous fiscal year. 
LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT  
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States. 
prohibition on taxation of united states assistance  
7013. 
(a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement.  
(b)Notification and reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2018 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2019 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2019, such taxes have not been reimbursed: 
Provided, That the Secretary of State shall report to the Committees on Appropriations by such date on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection.  
(c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b).  
(d)reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner.  
(e)determinations 
(1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— 
(A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or  
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation.  
(2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity.  
(f)implementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section.  
(g)definitionsAs used in this section: 
(1)Bilateral agreementThe term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement.  
(2)Taxes and taxationThe term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff.  
(h)ReportNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant agencies of the United States Government, shall submit a report to the Committees on Appropriations on the requirements contained under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). reservations of funds  
7014. 
(a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: 
Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.  
(b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: 
Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.  
(c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: 
Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act. Notification requirements  
7015. 
(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— 
(1)create new programs;  
(2)suspend or eliminate a program, project, or activity;  
(3)close, suspend, open, or reopen a mission or post;  
(4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or  
(5)contract out or privatize any functions or activities presently performed by Federal employees; unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation. 
(b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— 
(1)augments or changes existing programs, projects, or activities;  
(2)relocates an existing office or employees;  
(3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or  
(4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
(c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: 
Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: 
Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year: 
Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: 
Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable.  
(d)Department of defense programs and funding notifications 
(1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program.  
(2)FundingNotwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations.  
(e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: 
Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: 
Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.  
(f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia, Colombia, Cuba, Ecuador, Egypt, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations.  
(g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution as defined by section 7034(r)(3) of this Act shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided, That such notification shall include the information specified under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(h)Other program notification requirement 
(1)Diplomatic and consular programsFunds appropriated under title I of this Act under the heading Diplomatic and Consular Programs that are made available for a pilot program for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations— 
(A)The Global Engagement Center, except that the Secretary of State shall consult with the appropriate congressional committees prior to submitting such notification;  
(B)The Power Africa initiative, or any successor program;  
(C)Community-based police assistance conducted pursuant to the authority of section 7049 of this Act;  
(D)Programs to counter foreign fighters and extremist organizations, pursuant to section 7073(a) of this Act;  
(E)The Relief and Recovery Fund;  
(F)The Global Security Contingency Fund; and  
(G)Programs to end modern slavery.  
(i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations.  
(j)Requirement to inform, coordinate, and consult 
(1)The Secretary of State shall promptly inform the appropriate congressional committees of each instance in which funds appropriated by this Act for assistance for Iraq, Libya, Somalia, and Syria, the Counterterrorism Partnership Fund, the Relief and Recovery Fund, and to counter extremism and foreign fighters abroad, have been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State or USAID, as appropriate: 
Provided, That the Secretary shall ensure such funds are coordinated with, and complement, the programs of other United States Government departments and agencies and international partners in such countries and on such activities.  
(2)The Secretary of State shall consult with the Committees on Appropriations at least seven days prior to informing a government of, or publically announcing a decision on, the suspension of assistance to a country or a territory from funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs. NOTIFICATION ON EXCESS DEFENSE EQUIPMENT  
7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: 
Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: 
Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. 
Limitation on availability of funds for international organizations and programs  
7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles I and III through V of this Act, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961, shall remain available for obligation until September 30, 2019: 
Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act. 
Prohibition on funding for abortions and involuntary sterilization  
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations. 
allocations and reports  
7019. 
(a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available in the amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961.  
(b)Authorized deviationsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may only deviate up to 4 percent from the amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That such percentage may be exceeded only to respond to significant, exigent, or unforeseen events, or to address other exceptional circumstances directly related to the national interest: 
Provided further, That deviations pursuant to the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the Foreign Assistance Act of 1961, no deviations authorized by subsection (b) may take place until submission of such report.  
(d)Exceptions 
(1)Subsections (a) and (b) shall not apply to— 
(A)amounts designated for International Military Education and Training in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act); and  
(B)funds for which the initial period of availability has expired.  
(2)The authority in subsection (b) to deviate below amounts designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) shall not apply to the table included under the heading Global Health Programs in such explanatory statement.  
(e)ReportsThe Secretary of State and the USAID Administrator, as appropriate, shall submit the reports required, in the manner described, in House Report 115–253, Senate Report 115–152, and the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), unless directed otherwise in such explanatory statement. representation and entertainment expenses  
7020. 
(a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and— 
(1)are primarily for fostering relations outside of the Executive Branch;  
(2)are principally for meals and events of a protocol nature;  
(3)are not for employee-only events; and  
(4)do not include activities that are substantially of a recreational character.  
(b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— 
(1)alcoholic beverages; or  
(2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks. Prohibition on assistance to governments supporting international terrorism  
7021. 
(a)Lethal military equipment exports 
(1)ProhibitionNone of the funds appropriated or otherwise made available by titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: 
Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: 
Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.  
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States.  
(3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest.  
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— 
(A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism;  
(B)otherwise supports international terrorism; or  
(C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).  
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: 
Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations. Authorization requirements  
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 
definition of program, project, and activity  
7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— 
(1)justified to Congress; or  
(2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days after the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act. Authorities for the peace corps, inter-american foundation and united states african development foundation  
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: 
Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action. 
commerce, trade and surplus commodities  
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: 
Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: 
Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or  
(2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.  
(b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: 
Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States;  
(2)research activities intended primarily to benefit United States producers;  
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or  
(4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.  
(c)International Financial InstitutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions, as defined in section 7034(r)(3) of this Act, to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity. separate accounts  
7026. 
(a)Separate Accounts for Local Currencies 
(1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall— 
(A)require that local currencies be deposited in a separate account established by that government;  
(B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and  
(ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and  
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account.  
(2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— 
(i)project and sector assistance activities; or  
(ii)debt and deficit financing; or  
(B)for the administrative requirements of the United States Government.  
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2).  
(4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government.  
(5)ReportThe USAID Administrator shall report as part of the congressional budget justification submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country.  
(b)Separate Accounts for Cash Transfers 
(1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds.  
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159).  
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance).  
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations. eligibility for assistance  
7027. 
(a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: 
Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: 
Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.  
(b)Public Law 480During fiscal year 2018, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): 
Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.  
(c)ExceptionThis section shall not apply— 
(1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or  
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights. local competition  
7028. 
(a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— 
(A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and  
(B)documented the written results of the assessment and decisions made; and  
(2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and  
(B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and  
(3)no level of acceptable fraud is assumed.  
(b)ReportIn addition to the requirements of subsection (a)(1), the USAID Administrator shall report to the appropriate congressional committees not later than 45 days after the end of fiscal year 2018 on all awards subject to limited or no competition for local entities: 
Provided, That such report shall be posted on the USAID Web site: 
Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000.  
(c)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2018. International financial institutions  
7029. 
(a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution adopts and implements a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: 
Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2017 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.  
(b)Safeguards 
(1)The Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to vote against any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015.  
(2)The Secretary of the Treasury should instruct the United States executive director of each international financial institution to vote against loans or other financing for projects unless such projects— 
(A)provide for accountability and transparency, including the collection, verification and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project;  
(B)will be developed and carried out in accordance with best practices regarding environmental conservation; cultural protection; and empowerment of local populations, including free, prior and informed consent of affected indigenous communities;  
(C)do not provide incentives for, or facilitate, forced displacement; and  
(D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces.  
(c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution conducts rigorous human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution: 
Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights.  
(e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption.  
(f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution collects, verifies, and publishes, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution: 
Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2017 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.  
(g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that each such institution is effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— 
(1)protection against retaliation for internal and lawful public disclosure;  
(2)legal burdens of proof;  
(3)statutes of limitation for reporting retaliation;  
(4)access to independent adjudicative bodies, including external arbitration; and  
(5)results that eliminate the effects of proven retaliation. debt-for-development  
7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization. 
FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY  
7031. 
(a)Limitation on direct government-to-Government assistance 
(1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if— 
(A) 
(i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed;  
(ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities;  
(iii)the recipient agency or ministry has adopted competitive procurement policies and systems;  
(iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes;  
(v)no level of acceptable fraud is assumed; and  
(vi)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures;  
(B)the recipient government is in compliance with the principles set forth in section 7013 of this Act;  
(C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);  
(D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and  
(E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly.  
(2)Consultation and NotificationIn addition to the requirements in paragraph (1), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: 
Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): 
Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals.  
(3)Suspension of AssistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed.  
(4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2019 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance.  
(5)ReportNot later than 90 days after the enactment of this Act and every 6 months thereafter until September 30, 2019, the USAID Administrator shall submit to the Committees on Appropriations a report that— 
(A)details all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and  
(B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis.  
(6)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution: 
Provided, That for purposes of this paragraph, the term international financial institution has the meaning given the term in section 7034(r)(3) of this Act.  
(b)National budget and contract transparency 
(1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).  
(2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices).  
(3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State Web site: 
Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: 
Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress.  
(4)AssistanceFunds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: 
Provided, That such sums shall be in addition to funds otherwise available for such purposes: 
Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3).  
(c)Anti-Kleptocracy and human rights 
(1)Ineligibility 
(A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States.  
(B)The Secretary shall also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa.  
(2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: 
Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements.  
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently.  
(4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver.  
(5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State Web site.  
(6)ClarificationFor purposes of paragraphs (1)(B), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential.  
(d)Networks of corruptionIf the Secretary of State has credible information of networks of corruption involving the participation of, or support from, a senior official in a country that receives assistance funded by this Act under titles III or IV, the Secretary shall update the report on such networks required by section 7031(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).  
(e)Extraction of natural resources 
(1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management.  
(2)United States Policy 
(A)The Secretary of the Treasury shall inform the management of the international financial institutions, and post on the Department of the Treasury Web site, that it is the policy of the United States to vote against any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for— 
(i)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources;  
(ii)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and  
(iii)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage.  
(B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph.  
(f)Foreign assistance web siteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance Web site: 
Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State. Democracy Programs  
7032. 
(a)Funding 
(1)In generalOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,308,517,000 shall be made available for democracy programs.  
(2)ProgramsOf the funds made available for democracy programs pursuant to paragraph (1), the Bureau of Democracy, Human Rights, and Labor, Department of State, shall administer an amount not less than the amount administered in fiscal year 2017 under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia.  
(b)AuthorityFunds made available by this Act for democracy programs may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy, any regulation.  
(c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, and institutions that are responsive and accountable to citizens.  
(d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law, as determined by the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate.  
(e)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: 
Provided, That the Secretary of State, in coordination with the USAID Administrator, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection.  
(f)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs: 
Provided, That nothing in this paragraph shall be construed to affect the ability of any entity, including United States small businesses, from competing for proposals for USAID-funded civil society and political competition and consensus building programs.  
(g)Country Strategy reviewsPrior to the obligation of funds made available by this Act for Department of State and USAID democracy programs for a nondemocratic or democratic transitioning country for which a country strategy has been concluded after the date of enactment of this Act, as required by section 2111(c)(1) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8211) or similar provision of law or regulation, the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall review such strategy to ensure that it includes— 
(1)specific goals and objectives for such program, including a specific plan and timeline to measure impacts;  
(2)an assessment of the risks associated with the conduct of such program to intended beneficiaries and implementers, including steps to support and protect such individuals; and  
(3)the funding requirements to initiate and sustain such program in fiscal year 2018 and subsequent fiscal years, as appropriate:  
Provided, That for the purposes of this subsection, the term nondemocratic or democratic transitioning country shall have the same meaning as in section 2104(6) of the ADVANCE Democracy Act of 2007. 
(h)Communication and reports 
(1)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.  
(2)Reports 
(A)Funding instrumentsNot later than September 30, 2018, the Secretary of State and USAID Administrator shall each submit to the Committees on Appropriations a report detailing the use of contracts, grants, and cooperative agreements in the conduct of democracy programs with funds made available by the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31), which shall include funding level, account, program sector and subsector, and a brief summary of purpose.  
(B)Program changesThe Secretary of State or the USAID Administrator, as appropriate, shall report to the appropriate congressional committees within 30 days of a decision to significantly change the objectives or the content of a democracy program or to close such a program due to the increasingly repressive nature of the host country government: 
Provided, That the report shall also include a strategy for continuing support for democracy promotion, if such programming is feasible, and may be submitted in classified form, if necessary.  
(i)Protection of civil society activists and journalists 
(1)PlanNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a diplomatic and programmatic action plan to support and protect civil society activists and journalists who have been threatened, harassed, or attacked for peacefully exercising their rights of free expression, association, or assembly: 
Provided, That the Assistant Secretary for Democracy, Human Rights, and Labor (DRL), Department of State, shall develop such action plan in coordination with the relevant bureaus and offices of the Department of State and USAID.  
(2)FundsOf the funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund, not less than $10,000,000 shall be made available for programs and activities to implement the action plan described in paragraph (1): 
Provided, That such funds may only be made available following consultation with the Committees on Appropriations: 
Provided further, That such funds shall be allocated to, and administered by, DRL and relevant bureaus and offices of the Department of State and USAID, and are in addition to amounts otherwise made available for such purposes. International Religious Freedom  
7033. 
(a)International religious freedom office and special envoy to promote religious freedom 
(1)OperationsFunds appropriated by this Act under the heading Diplomatic and Consular Programs shall be made available for the Office of International Religious Freedom, Bureau of Democracy, Human Rights, and Labor, Department of State, the Office of the Ambassador-at-Large for International Religious Freedom, and the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia, as authorized in the Near East and South Central Asia Religious Freedom Act of 2014 (Public Law 113–161), including for support staff at not less than the amounts specified for such offices in the table under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(2)CurriculumFunds appropriated under the heading Diplomatic and Consular Programs and designated for the Office of International Religious Freedom shall be made available for the development and implementation of an international religious freedom curriculum in accordance with section 708(a)(2) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)(2)).  
(b)Assistance 
(1)International religious freedom programsOf the funds appropriated by this Act under the heading Democracy Fund and available for the Human Rights and Democracy Fund, not less than $10,000,000 shall be made available for international religious freedom programs: 
Provided, That the Ambassador-at-Large for International Religious Freedom shall consult with the Committees on Appropriations on the uses of such funds.  
(2)Protection and investigation programsOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs to protect vulnerable and persecuted religious minorities: 
Provided, That a portion of such funds shall be made available for programs to investigate the persecution of such minorities by governments and non-state actors and for the public dissemination of information collected on such persecution, including on the Department of State Web site.  
(3)Humanitarian programsFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities, including victims of genocide designated by the Secretary of State and other groups that have suffered crimes against humanity and ethnic cleansing, to— 
(A)facilitate the implementation of an immediate, coordinated, and sustained response to provide humanitarian assistance;  
(B)enhance protection of conflict victims, including those facing a dire humanitarian crisis and severe persecution because of their faith or ethnicity; and  
(C)improve access to secure locations for obtaining humanitarian and resettlement services.  
(4)Transitional justice, reconciliation, and reintegration programsOf the funds appropriated by this Act that are made available for the Relief and Recovery Fund, not less than $5,000,000 shall be made available to support transitional justice, reconciliation, and reintegration programs for vulnerable and persecuted religious minorities, including in the Middle East and North Africa regions: 
Provided, That such funds shall be matched, to the maximum extent practicable, from sources other than the United States Government.  
(5)Responsibility for fundsFunds made available by paragraphs (1) and (2) shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials.  
(c)International broadcastingFunds appropriated by this Act under the heading Broadcasting Board of Governors, International Broadcasting Operations shall be made available for programs related to international religious freedom, including reporting on the condition of vulnerable and persecuted religious groups.  
(d)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board: 
Provided, That the Under Secretary for Civilian Security, Democracy, and Human Rights, Department of State, shall be responsible for providing the strategic policy direction for, and policy oversight of, funds made available pursuant to this subsection to the Bureaus of International Narcotics and Law Enforcement Affairs and Democracy, Human Rights, and Labor, Department of State: 
Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations.  
(e)Funding clarificationFunds made available pursuant to subsections (b) and (d) are in addition to amounts otherwise made available for such purposes. special provisions  
7034. 
(a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law.  
(b)Law Enforcement and Security 
(1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers.  
(2)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries undergoing democratic transition.  
(3)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.  
(4)Forensic assistance 
(A)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available for forensic anthropology assistance related to the exhumation and identification of victims of war crimes, crimes against humanity, and genocide, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: 
Provided, That such funds shall be in addition to funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for countries.  
(B)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $6,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico.  
(5)International prison conditionsSection 7065 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.  
(6)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability.  
(7)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2017, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program.  
(8)Foreign military sales and foreign military financing program 
(A)AvailabilityFunds appropriated by this Act under the heading Foreign Military Financing Program for the general costs of administering military assistance and sales shall be made available to increase the efficiency and effectiveness of programs authorized by Chapter 2 of the Arms Export Control Act: 
Provided, That prior to the obligation of funds for such purposes, the Secretary of State shall consult with the Committees on Appropriations.  
(B)Quarterly status reportFollowing the submission of the quarterly report required by section 36 of Public Law 90–629 (22 U.S.C. 2776), the Secretary of State, in coordination with the Secretary of Defense, shall submit to the Committees on Appropriations a status report that contains the information described under the heading Foreign Military Financing Program in House Report 115–253.  
(9)Vetting report 
(A)In generalNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on foreign assistance cases submitted for vetting for purposes of section 620M of the Foreign Assistance Act of 1961 during the preceding fiscal year, including— 
(i)the total number of cases submitted, approved, suspended, or rejected for human rights reasons; and  
(ii)for cases rejected, a description of the steps taken to assist the foreign government in taking effective measures to bring the responsible members of the security forces to justice, in accordance with section 620M(c) of the Foreign Assistance Act of 1961.  
(B)FormThe report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.  
(10)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act as a major non-NATO ally.  
(11)Assistance to eliminate tortureFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.  
(12)Combat casualty care 
(A)Consistent with the objectives of the Foreign Assistance Act of 1961 and the Arms Export Control Act, funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program shall be made available for combat casualty training and equipment.  
(B)The Secretary of State shall offer combat casualty care training and equipment as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: 
Provided, That the requirement of this paragraph shall apply to a country in conflict, unless the Secretary determines that such country has in place, to the maximum extent practicable, functioning combat casualty care treatment and equipment that meets or exceeds the standards recommended by the Committee on Tactical Combat Casualty Care: 
Provided further, That any such training and equipment for combat casualty care shall be made available through an open and transparent process.  
(c)World food programme 
(1)ContributionFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law.  
(2)Program to leverage additional contributionsFunds appropriated by this Act shall be made available to leverage additional contributions for the World Food Programme from sources other than the United States Government: 
Provided, That the Secretary of State shall consult with the Committees on Appropriations on implementation of this paragraph.  
(d)Directives and authorities 
(1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.).  
(2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations.  
(3)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic and Consular Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force.  
(4)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards: 
Provided, That each individual award may not exceed $100,000: 
Provided further, That no more than 10 such awards may be made during fiscal year 2018: 
Provided further, That for purposes of this paragraph the term innovation incentive award means the provision of funding on a competitive basis that— 
(A)encourages and rewards the development of solutions for a particular, well-defined problem related to the alleviation of poverty; or  
(B)helps identify and promote a broad range of ideas and practices facilitating further development of an idea or practice by third parties.  
(5)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961, as amended, (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedures Act and notwithstanding the exceptions to such rulemaking process in such Act: 
Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States.  
(6)ReportThe report required by section 502(d) of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31; 22 U.S.C. 254a note) shall be provided to the Committees on Appropriations.  
(e)Partner VettingThe Secretary of State and USAID Administrator may initiate a partner vetting program to mitigate the risk of diversion of foreign assistance, or make significant modifications to any existing partner vetting program, only following consultation with the Committees on Appropriations: 
Provided, That the Secretary and Administrator should provide a direct vetting option for prime awardees in any partner vetting program initiated after the date of the enactment of this Act.  
(f)ContingenciesDuring fiscal year 2018, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law.  
(g)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: 
Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection.  
(h)Cultural Preservation Project determinationNone of the funds appropriated in titles I and III of this Act may be used for the preservation of religious sites unless the Secretary of State or the USAID Administrator, as appropriate, determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States.  
(i)Transfer of Funds for Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic and Consular Programs for fiscal year 2018, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: 
Provided, That not more than $50,000,000 may be transferred.  
(j)Authority to counter extremismFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B and 620A of the Foreign Assistance Act of 1961: 
Provided, That the use of the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations.  
(k)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.  
(l)Extension of authorities 
(1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2018 for September 30, 2010.  
(2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2018.  
(3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2018 for October 1, 2010 in subparagraph (B).  
(4)Overseas pay comparability and limitation 
(A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2018.  
(B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.  
(5)Categorical EligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(A)in section 599D (8 U.S.C. 1157 note)— 
(i)in subsection (b)(3), by striking and 2017 and inserting 2017, and 2018; and  
(ii)in subsection (e), by striking 2017 each place it appears and inserting 2018; and  
(B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2017 and inserting 2018.  
(6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2018.  
(7)Extension of war reserves stockpile authority 
(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking 2018 and inserting 2019.  
(B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2018 and inserting 2018, and 2019.  
(8)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall be in effect for facilities in Afghanistan through September 30, 2018, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations.  
(m)Monitoring and evaluationFunds appropriated by this Act that are available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: 
Provided, That the Department of State and USAID shall, as appropriate, require implementing partners that receive funds under such headings to establish procedures for regularly collecting and responding to such feedback, inform the Department of State and USAID of such procedures, and report to the Department of State and USAID on actions taken in response to the feedback received: 
Provided further, That the Department of State and USAID shall conduct regular oversight to ensure that such feedback is collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance.  
(n)HIV/AIDS Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: 
Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund.  
(o)Loans and enterprise funds 
(1)Loan GuaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Iraq, Tunisia, and Ukraine, which are authorized to be provided: 
Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.  
(2)Enterprise FundsFunds appropriated under the heading Economic Support Fund in this Act may be made available to establish and operate one or more enterprise funds for Egypt, Jordan, and Tunisia: 
Provided, That the first, third and fifth provisos under section 7041(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act under the heading Economic Support Fund for an enterprise fund or funds to the same extent and in the same manner as such provision of law applied to funds made available under such section (except that the clause excluding subsection (d)(3) of section 201 of the SEED Act shall not apply): 
Provided further, That in addition to the previous proviso, the authorities in the matter preceding the first proviso of such section may apply to any such enterprise fund or funds: 
Provided further, That the authority of any such enterprise fund or funds to provide assistance shall cease to be effective on December 31, 2028.  
(3)Designation requirementFunds made available pursuant to paragraph (1) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.  
(4)Consultation and NotificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees, and subject to the regular notification procedures of the Committees on Appropriations.  
(p)Local works 
(1)The Small Grants Program established pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall hereafter be referred to as Local Works.  
(2)Of the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $47,000,000 shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2022.  
(3)For the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: 
Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility.  
(q)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section.  
(r)Definitions 
(1)Appropriate Congressional CommitteesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives.  
(2)Funds Appropriated by this Act and Prior ActsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired.  
(3)International Financial InstitutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency.  
(4)Southern Kordofan ReferenceAny reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan.  
(5)USAIDIn this Act, the term USAID means the United States Agency for International Development.  
(6)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of— 
(A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals;  
(B)amounts and sources of funds by account;  
(C)how such funds will complement other ongoing or planned programs; and  
(D)implementing partners, to the maximum extent practicable.  
(7)ClarificationIn this Act, the terms Assistant Secretary and Under Secretary shall include individuals appointed by the President and confirmed by the Senate to serve in such designated positions, as well as individuals serving in acting capacities or performing functions pursuant to alter ego delegations with such designated Assistant Secretary and Under Secretary positions. Arab league boycott of israel  
7035.It is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa;  
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded;  
(3)all Arab League states should normalize relations with their neighbor Israel;  
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and  
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply. Palestinian statehood  
7036. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and  
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and  
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency;  
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones;  
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force;  
(D)freedom of navigation through international waterways in the area; and  
(E)a framework for achieving a just settlement of the refugee problem.  
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance.  
(c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so.  
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority). Restrictions concerning the palestinian authority  
7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: 
Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: 
Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: 
Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions. 
Prohibition on assistance to the palestinian broadcasting corporation  
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation. 
assistance for the west bank and gaza  
7039. 
(a)OversightFor fiscal year 2018, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza.  
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: 
Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity.  
(c)Prohibition 
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for— 
(A)the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism; and  
(B)any educational institution located in the West Bank or Gaza that is named after an individual who the Secretary of State determines has committed an act of terrorism.  
(2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks.  
(d)Oversight by the United States agency for international development 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section.  
(2)Of the funds appropriated by this Act, up to $1,000,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, investigations, and other activities in furtherance of the requirements of this subsection: 
Provided, That such funds are in addition to funds otherwise available for such purposes.  
(e)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2018 under the heading Economic Support Fund, and such audit shall address— 
(1)the extent to which such Program complies with the requirements of subsections (b) and (c); and  
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures.  
(f)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.  
(g)ReportNot later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13). Limitation on assistance for the palestinian authority  
7040. 
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority.  
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States.  
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.  
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: 
Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure.  
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel.  
(f)Prohibition to Hamas and the Palestine Liberation Organization 
(1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence.  
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended.  
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection.  
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: 
Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government.  
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization. Middle east and north africa  
7041. 
(a)Egypt 
(1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and  
(B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty.  
(2)Economic support fund 
(A)fundingOf the funds appropriated by this Act under the heading Economic Support Fund, up to $112,500,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $10,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education: 
Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: 
Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms.  
(B)WithholdingThe Secretary of State shall withhold from obligation funds appropriated by this Act under the heading Economic Support Fund for assistance for Egypt, an amount of such funds that the Secretary determines to be equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt until the Secretary certifies and reports to the Committees on Appropriations that the Government of Egypt has dismissed the convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012.  
(C)LimitationNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available for a contribution, voluntary or otherwise, to the Civil Associations and Foundations Support Fund, or any similar fund, established pursuant to Law 70 on Associations and Other Foundations Working in the Field of Civil Work published in the Official Gazette of Egypt on May 29, 2017.  
(3)Foreign military financing program 
(A)certificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, up to $1,300,000,000, to remain available until September 30, 2019, may be made available for assistance for Egypt: 
Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations: 
Provided further, That $300,000,000 of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking sustained and effective steps to— 
(i)advance democracy and human rights in Egypt, including to govern democratically and protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes;  
(ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations, human rights defenders, and the media to function without interference;  
(iii)release political prisoners and provide detainees with due process of law;  
(iv)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights;  
(v)investigate and prosecute cases of extrajudicial killings and forced disappearances; and  
(vi)provide regular access for United States officials to monitor such assistance in areas where the assistance is used:  
Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt. 
(B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met, and including an assessment of the compliance of the Government of Egypt with United Nations Security Council Resolution 2270 and other such resolutions regarding North Korea: 
Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.  
(4)Oversight requirementThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Egypt.  
(5)Consultation requirementNot later than 90 days after enactment of this Act, the Secretary of State shall consult with the Committees on Appropriations on any plan to restructure military assistance for Egypt.  
(b)Iran 
(1)FundingFunds appropriated by this Act under the headings Diplomatic and Consular Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be used by the Secretary of State— 
(A)to support the United States policy to prevent Iran from achieving the capability to produce or otherwise obtain a nuclear weapon;  
(B)to support an expeditious response to any violation of the Joint Comprehensive Plan of Action or United Nations Security Council Resolution 2231;  
(C)to support the implementation and enforcement of sanctions against Iran for support of terrorism, human rights abuses, and ballistic missile and weapons proliferation; and  
(D)for democracy programs for Iran, to be administered by the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.  
(2)Continuation of prohibitionThe terms and conditions of section 7041(c)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2018.  
(3)Reports 
(A)Semi-annual reportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17).  
(B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the status of the implementation and enforcement of bilateral United States and multilateral sanctions against Iran and actions taken by the United States and the international community to enforce such sanctions against Iran: 
Provided, That the report shall also include any entities involved in providing significant support for the development of a ballistic missile by the Government of Iran after October 1, 2015, including shipping and financing, and note whether such entities are currently under United States sanctions: 
Provided further, That such report shall be submitted in an unclassified form, but may contain a classified annex if necessary.  
(c)Iraq 
(1)PurposesFunds appropriated by this Act shall be made available for assistance for Iraq to promote governance and security, and for stabilization programs, including in the Kurdistan Region of Iraq and other areas impacted by the conflict in Syria, and among religious and ethnic minority populations in Iraq: 
Provided, That such assistance shall be provided in accordance with the Constitution of Iraq: 
Provided further, That funds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance should be made available for assistance for the Kurdistan Region of Iraq to address the needs of internally displaced persons and refugees: 
Provided further, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating funds made available for the Kurdistan Region of Iraq.  
(2)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq.  
(d)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,525,000,000 shall be made available for assistance for Jordan, of which: not less than $1,082,400,000 shall be made available under the heading Economic Support Fund, of which not less than $745,100,000 shall be made available for budget support for the Government of Jordan; and not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program.  
(e)Lebanon 
(1)LimitationNone of the funds appropriated by this Act may be made available for the Lebanese Internal Security Forces (ISF) or the Lebanese Armed Forces (LAF) if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).  
(2)ConsultationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and equipment for the ISF and the LAF to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees.  
(3)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Lebanon may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note).  
(4)Foreign military financing programIn addition to the activities described in paragraph (2), funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: 
Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2018: 
Provided further, That any notification submitted pursuant to such sections shall include any funds specifically intended for lethal military equipment.  
(f)Libya 
(1)FundingFunds appropriated by titles III and IV of this Act shall be made available for assistance for Libya for programs to strengthen governing institutions and civil society, improve border security, and promote stability in Libya, and for activities to address the humanitarian needs of the people of Libya: 
Provided, That section 7015(j) of this Act regarding notification of assistance diverted or destroyed shall apply to funds made available for assistance for Libya.  
(2)Limitations 
(A)Cooperation on the september 2012 attack on united states personnel and facilitiesNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: 
Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities.  
(B)Infrastructure projectsThe limitation on the uses of funds in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to funds appropriated by this Act that are made available for assistance for Libya.  
(3)CertificationPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Libya.  
(g)Morocco 
(1)Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: 
Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the USAID Administrator, shall consult with the Committees on Appropriations on the proposed uses of such funds.  
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017.  
(h)Refugee assistance in north africaNot later than 45 days after enactment of this Act, the Secretary of State, after consultation with the United Nations High Commissioner for Refugees and the Executive Director of the World Food Programme, shall submit a report to the Committees on Appropriations describing steps taken to strengthen monitoring of the delivery of humanitarian assistance provided for refugees in North Africa, including any steps taken to ensure that all vulnerable refugees are receiving such assistance.  
(i)North africa strategyNot later than 60 days after enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a strategy for United States engagement in North Africa, which shall include detailed information on how diplomatic engagement and assistance will be prioritized for such region, including to address economic and security needs.  
(j)Relief and recovery fund 
(1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $500,000,000 shall be made available for the Relief and Recovery Fund for assistance for areas liberated from, at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations in the Middle East and Africa, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict: 
Provided, That such funds are in addition to amounts otherwise made available for such purposes and to amounts specifically designated in this Act or in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) for assistance for countries: 
Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: 
Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations.  
(2)Transitional justiceOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement that are made available for the Relief and Recovery Fund, not less than $5,000,000 shall be made available for programs to promote accountability in Iraq and Syria for genocide, crimes against humanity, and war crimes, which shall be in addition to any other funds made available by this Act for such purposes: 
Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions: 
Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: 
Provided further, That funds made available by this paragraph shall only be made available on an open and competitive basis.  
(3)Cost-matching basisFunds appropriated pursuant to paragraph (1) shall be made available to the maximum extent practicable on a cost-matching basis from sources other than the United States Government.  
(k)Syria 
(1)Non-lethal assistanceFunds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations shall be made available, to the extent practicable and notwithstanding any other provision of law, for non-lethal assistance to address the needs of civilians affected by conflict in Syria, and programs that seek to— 
(A)establish local governance in Syria that is representative, inclusive, and accountable;  
(B)empower women through political and economic programs, and address the psychosocial needs of women and their families in Syria and neighboring countries;  
(C)develop and implement political processes that are democratic, transparent, and strengthen the rule of law;  
(D)further the legitimacy and viability of the Syrian opposition, including local government structures in Syria and through cross-border programs;  
(E)develop and sustain civil society and independent media in Syria;  
(F)promote stability and economic development in Syria;  
(G)document, investigate, and prosecute human rights violations in Syria, including through transitional justice programs and support for nongovernmental organizations;  
(H)expand the role of women in negotiations to end the violence and in any political transition in Syria;  
(I)assist Syrian refugees whose education has been interrupted by the ongoing conflict to complete higher education requirements at universities and other academic institutions in the region, and through distance learning;  
(J)assist vulnerable populations in Syria and in neighboring countries;  
(K)protect and preserve the cultural identity of the people of Syria as a counterbalance to extremism, particularly those living in neighboring countries and among youth;  
(L)protect and preserve cultural heritage sites in Syria, particularly those damaged and destroyed by extremists;  
(M)counter extremism in Syria; and  
(N)facilitate the return of displaced persons to liberated areas in Syria.  
(2)Demining and unexploded ordnance clearanceFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs for assistance for Syria shall be made available for demining and unexploded ordnance clearance programs.  
(3)Strategy and syrian organizationsFunds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection— 
(A)may only be made available after the Secretary of State, in consultation with the heads of relevant United States Government agencies, submits, in classified form if necessary, an update to the comprehensive strategy required in section 7041(i)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76); and  
(B)shall be made available, on an open and competitive basis, to continue a program to strengthen the capability of Syrian civil society organizations to address the immediate and long-term needs of the Syrian people in Syria in a manner that supports the sustainability of such organizations in implementing Syrian-led humanitarian and development programs: 
Provided, That funds made available by this paragraph shall be administered by the Bureau for Democracy, Human Rights, and Labor, Department of State.  
(4)LimitationNone of the funds appropriated by this Act for assistance for Syria may be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria.  
(5)Monitoring, oversight, consultation, and notification 
(A)Prior to the obligation of funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria.  
(B)Section 7015(j) of this Act regarding the notification of assistance diverted or destroyed shall apply to funds made available for assistance for Syria.  
(C)Funds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations.  
(l)tunisiaOf the funds appropriated under titles III and IV of this Act, not less than $165,400,000 shall be made available for assistance for Tunisia.  
(m)West bank and gaza 
(1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— 
(A)advance Middle East peace;  
(B)improve security in the region;  
(C)continue support for transparent and accountable government institutions;  
(D)promote a private sector economy; or  
(E)address urgent humanitarian needs.  
(2)Limitations 
(A) 
(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— 
(I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or  
(II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.  
(ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace.  
(B) 
(i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— 
(I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and  
(II)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians.  
(ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: 
Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised.  
(iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.  
(3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations with such entities as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year: 
Provided, That the Secretary shall report to the Committees on Appropriations on the amount reduced for fiscal year 2018 prior to the obligation of funds for the Palestinian Authority.  
(4)Security reportThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority.  
(5)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel. africa  
7042. 
(a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups.  
(b)Boko HaramFunds appropriated by this Act that are made available for assistance for Cameroon, Chad, Niger, and Nigeria— 
(1)shall be made available for assistance for women and girls who are targeted by the terrorist organization Boko Haram, consistent with the provisions of section 7059 of this Act, and for individuals displaced by Boko Haram violence; and  
(2)may be made available for counterterrorism programs to combat Boko Haram.  
(c)Central African RepublicFunds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity.  
(d)Ethiopia 
(1)Forced evictions 
(A)Funds appropriated by this Act for assistance for Ethiopia may not be made available for any activity that supports forced evictions.  
(B)The Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Ethiopia only if such projects are developed and carried out in accordance with the requirements of section 7029(b)(2) of this Act.  
(2)ConsultationPrograms and activities to improve livelihoods shall include prior consultation with, and the participation of, affected communities, including in the South Omo and Gambella regions.  
(3)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the report under this subsection in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(e)Lake chad basin countriesFunds appropriated by this Act that are made available for assistance for Cameroon, Chad, Niger, and Nigeria should be made available, following consultation with the Committees on Appropriations, for— 
(1)democracy programs, including to protect freedom of expression, association, assembly, and religion, including support for independent journalists, civil society, and democratic political parties;  
(2)assistance for governments of such countries to strengthen accountability and the rule of law, including within the security forces; and  
(3)health and development programs.  
(f)Lord's Resistance ArmyFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord's Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers.  
(g)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $56,000,000 shall be made available for assistance for Malawi, of which up to $10,000,000 shall be made available for higher education programs.  
(h)South Sudan 
(1)Strategy updateNot later than 60 days after enactment of this Act, the Secretary of State, in consultation with the USAID Administrator, shall submit an update to the strategy required in section 7042(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).  
(2)CertificationNone of the funds appropriated by this Act that are available for assistance for the central Government of South Sudan may be made available until the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps to— 
(A)end hostilities and pursue good faith negotiations for a political settlement of the conflict;  
(B)provide access for humanitarian organizations;  
(C)end the recruitment and use of child soldiers;  
(D)protect freedoms of expression, association, and assembly;  
(E)reduce corruption related to the extraction and sale of oil and gas;  
(F)establish democratic institutions;  
(G)establish accountable military and police forces under civilian authority; and  
(H)investigate and prosecute individuals credibly alleged to have committed gross violations of human rights, including at the Terrain compound in Juba, South Sudan on July 11, 2016.  
(3)ExclusionsThe limitation of paragraph (2) shall not apply to— 
(A)humanitarian assistance;  
(B)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and  
(C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such Agreement.  
(4)ConsultationPrior to the initial obligation of funds made available for the central Government of South Sudan pursuant to paragraphs (3)(B) and (C), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds, steps taken by such government to advance or implement a peace agreement, and progress made by the Government of South Sudan in meeting the requirements in paragraph (2).  
(i)Sudan 
(1)Limitations 
(A)AssistanceNotwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan.  
(B)LoansNone of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements.  
(2)ExclusionsThe limitations of paragraph (1) shall not apply to— 
(A)humanitarian assistance;  
(B)assistance for democracy programs;  
(C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and  
(D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement, mutual arrangements related to post-referendum issues associated with such Agreement, or any other internationally recognized viable peace agreement in Sudan.  
(j)Zimbabwe 
(1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly.  
(2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources. East Asia and the Pacific  
7043. 
(a)Burma 
(1)Bilateral economic assistance 
(A)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees.  
(B)UsesFunds appropriated under title III of this Act for assistance for Burma— 
(i)shall be made available to strengthen civil society organizations in Burma and for programs to strengthen independent media;  
(ii)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance;  
(iii)shall be made available for programs to promote ethnic and religious tolerance and to combat gender-based violence, including in Rakhine, Shan, Kachin, and Karen states;  
(iv)shall be made available to promote rural economic development in Burma, including through microfinance programs;  
(v)shall be made available to increase opportunities for foreign direct investment by strengthening the rule of law, transparency, and accountability;  
(vi)shall be made available for programs to investigate and document allegations of ethnic cleansing and other gross violations of human rights committed against the Rohingya people in Rakhine state at not less than the amount specified for such programs in the table under this subsection in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided, That such funds shall be made available for civil society organizations in Bangladesh and Burma for such purposes: 
Provided further, That prior to the obligation of such funds, the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall ensure the establishment of a standard documentation format and documentation procedures for use by such organizations, and shall identify an appropriate repository for such information: 
Provided further, That such sums shall be in addition to funds otherwise made available for such purposes;  
(vii)shall be made available for programs to investigate and document allegations of gross violations of human rights committed in Burma, particularly in areas of conflict: 
Provided, That such funds shall be made available for civil society and international organizations, including those in countries bordering Burma, at not less than the amount specified for such programs in the table under this subsection in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act);  
(viii)shall be made available to support the implementation of the August 2017 Final Report of the Advisory Commission on Rakhine State entitled Towards a Peaceful, Fair and Prosperous Future for the People of Rakhine;  
(ix)may not be made available to any individual or organization if the Secretary of State has credible information that such individual or organization has committed a gross violation of human rights, including against Rohingya and other minority groups, or that advocates violence against ethnic or religious groups or individuals in Burma;  
(x)may not be made available to any organization or entity controlled by the armed forces of Burma;  
(xi)may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose; and  
(xii)may only be made available for programs to support the return of Rohingya, Karen, and other refugees and internally displaced persons to their locations of origin or preference in Burma if such returns are voluntary and consistent with international law.  
(C)Regional programsFunds appropriated under title III of this Act shall be made available for regional programs to address violent extremism, which shall be administered by the Mission Director of the Regional Development Mission for Asia, USAID.  
(2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: 
Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees.  
(3)Multilateral assistanceThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Burma only if such projects are developed and carried out in accordance with the requirements of section 7029(b)(2) of this Act.  
(4)Certification and waiver 
(A)Notwithstanding any provision of this subsection, of the funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Burma, 15 percent may not be obligated until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Burma— 
(i)has terminated military cooperation with North Korea;  
(ii)is respecting human rights and the rule of law, including the arrest and prosecution of journalists and two Kachin pastors in December 2016;  
(iii)is revising, updating, or repealing colonial-era and other oppressive laws that are used in such prosecutions, including the Unlawful Associations Act; and  
(iv)is credibly investigating the murder of U Ko Ni, and is taking steps to protect and defend the security and safety of other activists.  
(B)The Secretary of State may waive the requirements of this paragraph if the Secretary determines and reports to the Committees on Appropriations that do so is in the national interest.  
(5)Programs, position, and responsibilities 
(A)Any new program or activity in Burma initiated in fiscal year 2018 shall be subject to prior consultation with the appropriate congressional committees.  
(B)Section 7043(b)(7) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.  
(C)The United States Chief of Mission in Burma, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall be responsible for democracy and human rights programs in Burma.  
(b)Cambodia 
(1)Assistance 
(A)None of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective steps to— 
(i)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea; and  
(ii)respect the rights and responsibilities enshrined in the Constitution of the Kingdom of Cambodia as enacted in 1993, including through the— 
(I)restoration of the civil and political rights of the opposition Cambodia National Rescue Party, media, and civil society organizations;  
(II)restoration of all elected officials to their elected offices; and  
(III)release of all political prisoners, including journalists, civil society activists, and members of the opposition political party.  
(B)Funds appropriated under title III of this Act for assistance for Cambodia shall be made available for— 
(i)democracy programs, including research and education programs associated with the Khmer Rouge in Cambodia, except that no funds for such purposes may be made available to the Extraordinary Chambers in the Court of Cambodia; and  
(ii)programs in the Khmer language to counter the influence of the People’s Republic of China in Cambodia.  
(2)Visa restrictionFunds appropriated under title I of this Act shall be made available to continue to implement the policy announced by the Department of State on December 6, 2017, to restrict the issuance of visas to enter the United States to individuals involved in undermining democracy in Cambodia, including the family members of such individuals, as appropriate: 
Provided, That not later than 30 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees describing the implementation of such policy.  
(c)North Korea 
(1)CybersecurityNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central government of a country the Secretary of State determines and reports to the appropriate congressional committees engages in significant transactions contributing materially to the malicious cyber-intrusion capabilities of the Government of North Korea: 
Provided, That the Secretary of State shall submit the report required by section 209 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9229), as amended, to the Committees on Appropriations in the manner described in subparagraph (2)(A) of such section: 
Provided further, That the Secretary of State may waive the application of the restriction in this paragraph with respect to assistance for the central government of a country if the Secretary determines and reports to the appropriate congressional committees that to do so is important to the national security interest of the United States, including a description of such interest served.  
(2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year.  
(3)RefugeesFunds appropriated by this Act under the heading Migration and Refugee Assistance should be made available for assistance for refugees from North Korea, including protection activities in the People’s Republic of China and other countries in Asia.  
(4)Human rights promotion, database, and limitation on use of funds 
(A)Human rights promotionOf the funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund, not less than $8,000,000 shall be made available for the promotion of human rights in North Korea: 
Provided, That such funds shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: 
Provided further, That the authority of section 7032(b) of this Act shall apply to such funds.  
(B)DatabaseFunds appropriated by this Act under title III shall be made available to maintain a database of prisons and gulags in North Korea, in accordance with section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).  
(C)LimitationNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea.  
(d)People's Republic of China 
(1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action.  
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: 
Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.  
(3)Counter influence programsFunds appropriated by this Act for public diplomacy under title I and for assistance under titles III and IV shall be made available to counter the influence of the PRC, in accordance with the strategy required by section 7043(e)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76), following consultation with the Committees on Appropriations.  
(4)Authority and notification requirement 
(A)AuthorityThe uses of funds made available by this Act for the promotion of democracy in the PRC, except for funds made available under subsection (f), shall be the responsibility of the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.  
(B)NotificationFunds appropriated by this Act that are made available for trilateral programs conducted with the PRC shall be subject to the regular notification procedures of the Committees on Appropriations.  
(e)PhilippinesFunds appropriated by this Act under the heading International Narcotics Control and Law Enforcement may be made available for counternarcotics assistance for the Philippine National Police only if the Secretary of State determines and reports to the Committees on Appropriations that the Government of the Philippines has adopted and is implementing a counternarcotics strategy that is consistent with international human rights standards, including investigating and prosecuting individuals who are credibly alleged to have ordered, committed, or covered up extrajudicial killings and other gross violations of human rights in the conduct of counternarcotics operations: 
Provided, That the limitation of this paragraph shall not apply to funds made available for drug demand reduction or maritime programs, or to support for the development of such counternarcotics strategy following consultation with the appropriate congressional committees.  
(f)Tibet 
(1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring.  
(2)Programs for tibetan communities 
(A)Tibet autonomous regionNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China.  
(B)India and nepalOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: 
Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet.  
(C)Tibetan governanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of Tibetan institutions and governance.  
(g)Vietnam 
(1)Dioxin remediationNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $20,000,000 shall be made available for activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes.  
(2)Health and disability programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $10,000,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and otherwise contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities. South and Central Asia   
7044. 
(a)Afghanistan 
(1)Assistance and conditions 
(A)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be made available for assistance for Afghanistan: 
Provided, That such funds may not be obligated for any project or activity that— 
(i)includes the participation of any Afghan individual or organization, including government entity, if the Secretary of State has credible information that such individual, organization, or entity is involved in corrupt practices, illicit narcotics production or trafficking, or a violation of human rights;  
(ii)cannot be sustained, as appropriate, by the Government of Afghanistan or another Afghan entity;  
(iii)is not regularly accessible for the purposes of conducting effective oversight in accordance with applicable Federal statutes and regulations;  
(iv)initiates any new, major infrastructure development; or  
(v)is conducted in areas where project and resource disbursement monitoring cannot be performed, unless the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees describing such interest, including how such project or activity does not legitimize the Taliban or other extremist organizations.  
(B)Certification and reportPrior to the initial obligation of funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the central Government of Afghanistan, the Secretary of State shall certify and report to the Committees on Appropriations, after consultation with the Government of Afghanistan, that— 
(i)goals and benchmarks for the specific uses of such funds have been established by the Governments of the United States and Afghanistan;  
(ii)conditions are in place that increase the transparency and accountability of the Government of Afghanistan for funds obligated under the New Development Partnership or other incentive-based programs;  
(iii)the Government of Afghanistan is implementing laws and policies to govern democratically and protect the rights of individuals, civil society, and the media;  
(iv)the Government of Afghanistan is taking consistent steps to protect and advance the rights of women and girls in Afghanistan;  
(v)the Government of Afghanistan is effectively implementing a whole-of-government, anti-corruption strategy that has been endorsed by the High Council on Rule of Law and Anti-Corruption, as agreed to at the Brussels Conference on Afghanistan in October 2016, and is prosecuting individuals alleged to be involved in corrupt or illegal activities in Afghanistan;  
(vi)monitoring and oversight frameworks for programs implemented with such funds are in accordance with all applicable audit policies of the Department of State and USAID, including in areas under the control of the Taliban or other extremist organizations;  
(vii)the necessary policies and procedures are in place to ensure Government of Afghanistan compliance with section 7013 of this Act, Prohibition on Taxation of United States Assistance; and  
(viii)the Government of Afghanistan is publicly reporting its national budget, including revenues and expenditures.  
(C)WaiverThe Secretary of State may waive the certification requirement of subparagraph (B) if the Secretary determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any of the requirements of subparagraph (B) cannot be met.  
(D)ProgramsFunds appropriated by this Act that are made available for assistance for Afghanistan shall be made available— 
(i)for programs that protect and strengthen the rights of women and girls and promote the political and economic empowerment of women, including their meaningful inclusion in political processes: 
Provided, That such assistance to promote economic empowerment of women shall be made available as grants to Afghan organizations, to the maximum extent practicable;  
(ii)for programs in South and Central Asia to expand linkages between Afghanistan and countries in the region; and  
(iii)to assist the Government of Afghanistan to develop transparent budgetary processes, including executing a consistently applied system of legitimate revenue generation and expenditure.  
(E)TaxationNone of the funds appropriated by this Act for assistance for Afghanistan may be made available for direct government-to-government assistance unless the Secretary of State certifies and reports to the Committees on Appropriations that— 
(i)the United States Government and the Government of Afghanistan have in place the agreements necessary to ensure compliance with the principles set forth in section 7013 of this Act; and  
(ii)United States companies and organizations that are implementing United States assistance programs in Afghanistan in a manner consistent with United States laws and regulations are not subjected by the Government of Afghanistan to taxes or other fees in contravention of the agreements referenced in clause (i), and are not subjected to retaliation by the Government of Afghanistan for the nonpayment of such taxes or fees imposed in the past: 
Provided, That not later than 90 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an assessment of the dollar value of improper taxes or fees levied by such government against such companies and organizations in fiscal year 2017.  
(2)Goals and benchmarksNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing the goals and benchmarks required in paragraph (1)(B)(i): 
Provided, That not later than 6 months after the submission of such report and every 6 months thereafter until September 30, 2019, the Secretary of State shall submit a report to such committees on the status of achieving such goals and benchmarks: 
Provided further, That the Secretary of State should suspend assistance for the Government of Afghanistan if any report required by this paragraph indicates that such government is failing to make measurable progress in meeting such goals and benchmarks.  
(3)Authorities 
(A)Funds appropriated by this Act under title III through VI that are made available for assistance for Afghanistan may be made available— 
(i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961;  
(ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); and  
(iii)for an endowment to empower women and girls.  
(B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan.  
(4)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan.  
(b)Nepal 
(1)AssistanceNot less than $121,480,000 of the funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, International Narcotics Control and Law Enforcement, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for assistance for Nepal, including for earthquake recovery and reconstruction programs.  
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: 
Provided, That such funds may only be made available for any additional uses if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the laws of war, and the Nepal Army is cooperating fully with civilian judicial authorities in such cases.  
(c)Pakistan 
(1)International security assistance 
(A)LimitationFunds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan.  
(B)ConsultationNot later than 30 days after enactment of this Act, and prior to the submission of the report required by section 653(a) of the Foreign Assistance Act of 1961, the Secretary of State shall consult with the Committees on Appropriations on the amount of funds appropriated by this Act under the heading Foreign Military Financing Program that is anticipated to be subject to the January 2018 policy decision of the United States to suspend security assistance for Pakistan: 
Provided, That the Secretary shall promptly inform the appropriate congressional committees in writing of any changes to such policy, the justification for such changes, and the progress made by the Government of Pakistan in meeting the counterterrorism objectives described under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(C)ReprogrammingFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Foreign Military Financing Program for assistance for Pakistan that are withheld from obligation or expenditure by the Department of State may be reprogrammed by the Secretary of State, except that no such funds may be reprogrammed that are required to complete payment on existing and previously approved contracts: 
Provided, That such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations.  
(2)Bilateral economic assistance reportPrior to the obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the central Government of Pakistan, the Secretary of State shall submit a report to the appropriate congressional committees detailing— 
(A)the amount of financing and other support, if any, provided by the Government of Pakistan to schools supported by, affiliated with, or run by the Taliban or any domestic or foreign terrorist organization in Pakistan;  
(B)the extent of cooperation by such government in issuing visas in a timely manner for United States visitors, including officials and representatives of nongovernmental organizations, engaged in assistance and security programs in Pakistan; and  
(C)the extent to which such government is providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by conflict in Pakistan and the region.  
(3)Authority and uses of funds 
(A)Funds appropriated by this Act for assistance for Pakistan may be made available notwithstanding any other provision of law, except for section 620M of the Foreign Assistance Act of 1961.  
(B)Funds appropriated by this Act for assistance for Pakistan that are made available for infrastructure projects shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)).  
(C)The authorities and directives of section 7044(d)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) regarding scholarships for women shall apply to funds appropriated by this Act for assistance for Pakistan, following consultation with the Committees on Appropriations.  
(D)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are made available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture improvised explosive devices and for agriculture extension programs that encourage alternative fertilizer use among Pakistani farmers to decrease the dual use of fertilizer in the manufacturing of improvised explosive devices.  
(E)Funds appropriated by this Act for assistance for Pakistan shall be made available for border security programs, following consultation with the Committees on Appropriations.  
(F)Funds appropriated by title III of this Act shall be made available for programs to promote democracy in Pakistan.  
(4)WithholdingOf the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden.  
(5)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan: 
Provided, That the Secretary shall inform the Committees on Appropriations of such steps in a timely manner.  
(d)Sri Lanka 
(1)Bilateral economic assistanceOf the funds appropriated under title III of this Act, not less than $35,000,000 shall be made available for assistance for Sri Lanka for economic development and democracy programs, particularly in areas recovering from ethnic and religious conflict: 
Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons.  
(2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is— 
(A)repealing laws that do not comply with international standards for arrest and detention by security forces, and ensuring that any successor legislation meets such standards;  
(B)increasing accountability and transparency in governance;  
(C)investigating allegations of arbitrary arrest and torture, and supporting a credible justice mechanism in compliance with United Nations Human Rights Council Resolution (A/HCR/30/L.29) of October 2015;  
(D)returning military occupied private lands in former conflict zones to their rightful owners or compensating those whose land was confiscated without due process, which includes legal steps and surveys to determine proper title to disputed lands, and which is in addition to steps taken during the previous calendar year;  
(E)establishing a functioning office of missing persons and assisting its investigations of cases of missing persons from Sri Lanka’s internal armed conflicts, and publishing lists of all persons who surrendered to such Government after the end of the civil war in May 2009; and  
(F)substantially reducing the presence of the armed forces in former conflict zones and implementing a plan for restructuring and reducing the size of the armed forces to adopt a peacetime role that contributes to post-conflict reconciliation and regional security.  
(3)International security assistanceFunds appropriated under title IV of this Act that are available for assistance for Sri Lanka shall be subject to the following conditions— 
(A)not to exceed $500,000 under the heading Foreign Military Financing Program may only be made available for programs to support humanitarian and disaster response preparedness and maritime security; and  
(B)funds under the heading Peacekeeping Operations may only be made available for training and equipment related to international peacekeeping operations, and only if the Government of Sri Lanka is taking effective steps to bring to justice Sri Lankan peacekeeping troops who have engaged in sexual exploitation and abuse.  
(e)Regional programs 
(1)Cross border programsFunds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries.  
(2)Security and justice programsFunds appropriated by this Act that are made available for assistance for countries in South and Central Asia shall be made available to accelerate the recruitment and enhance the retention and professionalism of women in the judiciary, police, and other security forces. Latin America and the Caribbean  
7045. 
(a)Central America 
(1)FundingSubject to the requirements of this subsection, of the funds appropriated under titles III and IV of this Act, up to $615,000,000 may be made available for assistance for countries in Central America to implement the United States Strategy for Engagement in Central America (the Strategy): 
Provided, That such funds shall be made available to the maximum extent practicable on a cost-matching basis.  
(2)Pre-obligation requirementsPrior to the obligation of funds made available pursuant to paragraph (1), the Secretary of State shall submit to the Committees on Appropriations an updated multi-year spend plan as described under this subsection in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(3)Assistance for the central governments of el salvador, guatemala, and hondurasOf the funds made available pursuant to paragraph (1) that are available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, except for funds made available for the International Commission against Impunity in Guatemala or the Mission to Support the Fight against Corruption and Impunity in Honduras, the following amounts shall be withheld from obligation and may only be made available as follows: 
(A)25 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is— 
(i)informing its citizens of the dangers of the journey to the southwest border of the United States;  
(ii)combating human smuggling and trafficking;  
(iii)improving border security, including preventing illegal migration, human smuggling and trafficking, and trafficking of illicit drugs and other contraband; and  
(iv)cooperating with United States Government agencies and other governments in the region to facilitate the return, repatriation, and reintegration of illegal migrants arriving at the southwest border of the United States who do not qualify for asylum, consistent with international law.  
(B)An additional 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is— 
(i)working cooperatively with an autonomous, publicly accountable entity to provide oversight of the Plan of the Alliance for Prosperity in the Northern Triangle in Central America (the Plan);  
(ii)combating corruption, including investigating and prosecuting current and former government officials credibly alleged to be corrupt;  
(iii)implementing reforms, policies, and programs to improve transparency and strengthen public institutions, including increasing the capacity and independence of the judiciary and the Office of the Attorney General;  
(iv)implementing a policy to ensure that local communities, civil society organizations (including indigenous and other marginalized groups), and local governments are consulted in the design, and participate in the implementation and evaluation of, activities of the Plan that affect such communities, organizations, and governments;  
(v)countering the activities of criminal gangs, drug traffickers, and organized crime;  
(vi)investigating and prosecuting in the civilian justice system government personnel, including military and police personnel, who are credibly alleged to have violated human rights, and ensuring that such personnel are cooperating in such cases;  
(vii)cooperating with commissions against corruption and impunity and with regional human rights entities;  
(viii)supporting programs to reduce poverty, expand education and vocational training for at-risk youth, create jobs, and promote equitable economic growth, particularly in areas contributing to large numbers of migrants;  
(ix)implementing a plan that includes goals, benchmarks, and timelines to create a professional, accountable civilian police force and end the role of the military in internal policing, and make such plan available to the Department of State;  
(x)protecting the right of political opposition parties, journalists, trade unionists, human rights defenders, and other civil society activists to operate without interference;  
(xi)increasing government revenues, including by implementing tax reforms and strengthening customs agencies; and  
(xii)resolving commercial disputes, including the confiscation of real property, between United States entities and such government.  
(4)Determinations and impact on assistance 
(A)Insufficient progressThe Secretary of State shall periodically review the progress of each of the central governments of El Salvador, Guatemala, and Honduras in meeting the requirements of paragraphs (3)(A) and (3)(B): 
Provided, That if the Secretary determines and reports to the appropriate congressional committees that sufficient progress has not been made by such government in meeting such requirements, the Secretary shall suspend, in whole or in part, assistance for such government for programs supporting such requirement, and shall notify the appropriate congressional committees in writing of such action: 
Provided further, That the Secretary may resume such assistance if the Secretary determines and reports to such committees that corrective measures have been taken by such government.  
(B)Extraordinary progressThe Secretary of State may, notwithstanding section 7019 of this Act, increase assistance for El Salvador, Guatemala, or Honduras if the Secretary determines and reports to the appropriate congressional committees that the central government of such country has made extraordinary progress in meeting the requirements of paragraphs (3)(A) and (3)(B): 
Provided, That such increase shall be provided in the amounts designated as Award for Extraordinary Progress in the table under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): 
Provided further, That such determination may be made for not more than one country and following the submission of the reports for such country submitted pursuant to paragraphs (3)(A) and (3)(B).  
(C)Change in national governmentNot later than 90 days following a change of national government in El Salvador, Guatemala, or Honduras, the Secretary of State shall determine whether or not such government is meeting the requirements of paragraphs (3)(A) and (3)(B) and submit a report to the appropriate congressional committees detailing the reasons for such determination: 
Provided, That if the Secretary determines that such government is not meeting such requirements, then the Secretary shall suspend, in whole or in part, assistance for such central government until such time as such determination and report can be made.  
(D)Reprogramming 
(i)Assistance suspended pursuant to subparagraphs (A) or (C) may be reprogrammed if the Secretary of State determines that corrective measures have not been taken.  
(ii)If the Secretary is unable to make a determination pursuant to subparagraph (B) within 180 days after enactment of this Act, amounts designated under such subparagraph may be reprogrammed.  
(iii)Any reprogramming made pursuant to clauses (i) or (ii) shall only be made available for assistance for other countries in Latin America and the Caribbean and shall be subject to the regular notification procedures of the Committees on Appropriations.  
(5)ConsultationThe Secretary of State shall consult with the Committees on Appropriations not less than 14 days prior to submitting any certification made pursuant to subsection (a)(3) and any suspension or reprogramming made pursuant to subsection (a)(4).  
(6)LimitationNone of the funds made available by this subsection for assistance for countries in Central America may be made available for direct government-to-government assistance or for major infrastructure projects.  
(b)Colombia 
(1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $391,253,000 shall be made available for assistance for Colombia, including to support the efforts of the Government of Colombia to— 
(A)conduct a unified campaign against narcotics trafficking, organizations designated as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and other criminal or illegal armed groups: 
Provided, That aircraft supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities;  
(B)enhance security and stability in Colombia and the region;  
(C)strengthen and expand governance, the rule of law, and access to justice throughout Colombia;  
(D)promote economic and social development, including by improving access to areas impacted by conflict through demining programs; and  
(E)implement a peace agreement between the Government of Colombia and illegal armed groups, in accordance with constitutional and legal requirements in Colombia:  
Provided, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(2)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups.  
(3)Pre-obligation requirementsPrior to the initial obligation of funds made available pursuant to paragraph (1), the Secretary of State, in consultation with the USAID Administrator, shall submit to the Committees on Appropriations an updated multi-year spend plan as described under this subsection in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(4)Apportionment and transferFunds made available by this Act under the heading Economic Support Fund for assistance for Colombia shall be apportioned directly to USAID, except that not less than $7,000,000 of such funds shall be transferred to, and merged with, funds appropriated by this Act under the heading Migration and Refugee Assistance for assistance for Colombian refugees in neighboring countries.  
(5)CounternarcoticsOf the funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for counternarcotics assistance for Colombia, 25 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Colombia has reduced overall illicit drug cultivation, production, and trafficking.  
(6)Human rightsOf the funds made available by this Act under the heading Foreign Military Financing Program for assistance for Colombia, 20 percent may be obligated only in accordance with the conditions set forth under section 7045 in Senate Report 115–152.  
(7)ExceptionsThe limitations of paragraphs (5) and (6) shall not apply to funds made available for aviation instruction and maintenance, and maritime and riverine security programs.  
(c)Haiti 
(1)CertificationFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for assistance for Haiti may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps, which are in addition to steps taken since the certification and report submitted during the prior year, if applicable, to— 
(A)strengthen the rule of law in Haiti, including by— 
(i)selecting judges in a transparent manner based on merit;  
(ii)reducing pre-trial detention;  
(iii)respecting the independence of the judiciary; and  
(iv)improving governance by implementing reforms to increase transparency and accountability, including through the penal and criminal codes;  
(B)combat corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials;  
(C)increase government revenues, including by implementing tax reforms, and increasing expenditures on public services; and  
(D)resolve commercial disputes between United States entities and the Government of Haiti.  
(2)Haitian Coast GuardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.  
(d)VenezuelaOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available for programs to promote democracy and the rule of law in Venezuela. Europe and Eurasia  
7046. 
(a)Assistance 
(1)GeorgiaOf the funds appropriated by this Act under titles III and IV, not less than $105,325,000 shall be made available for assistance for Georgia.  
(2)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $420,700,000 shall be made available for assistance for Ukraine.  
(b)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: 
Provided, That except as otherwise provided in section 7070(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: 
Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States.  
(c)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— 
(1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance;  
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421);  
(3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity;  
(4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.);  
(5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or  
(6)humanitarian assistance.  
(d)TurkeyNone of the funds made available by this Act may be used to facilitate or support the sale of defense articles or defense services to the Turkish Presidential Protection Directorate (TPPD) under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.), unless the Secretary of State determines and reports to the appropriate congressional committees that members of the TPPD named in the July 17, 2017 indictment by the Superior Court of the District of Columbia have returned to the United States to stand trial in connection with the offenses contained in such indictment or have otherwise been brought to justice: 
Provided, That the limitation in this paragraph shall not apply to the use of funds made available by this Act for border security purposes, for North Atlantic Treaty Organization or coalition operations, or to enhance the protection of United States officials and facilities in Turkey. War crimes tribunals  
7047.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: 
Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): 
Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations. 
UNITED NATIONS  
7048. 
(a)Transparency and accountability 
(1)RestrictionsOf the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State determines and reports to the Committees on Appropriations that the organization, department, or agency is— 
(A)posting on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits;  
(B)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— 
(i)protection against retaliation for internal and lawful public disclosures;  
(ii)legal burdens of proof;  
(iii)statutes of limitation for reporting retaliation;  
(iv)access to independent adjudicative bodies, including external arbitration; and  
(v)results that eliminate the effects of proven retaliation; and  
(C)effectively implementing and enforcing policies and procedures on the appropriate use of travel funds, including restrictions on first class and business class travel.  
(2)WaiverThe restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis.  
(b)Restrictions on United Nations Delegations and Organizations 
(1)Restrictions on united states delegationsNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism.  
(2)Restrictions on contributionsNone of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.  
(3)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served.  
(c)United nations human rights councilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is important to the national interest of the United States and that such Council is taking significant steps to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: 
Provided, That such report shall include a description of the national interest served and the steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: 
Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2018, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council.  
(d)United Nations Relief and Works AgencyPrior to the initial obligation of funds for the United Nations Relief and Works Agency (UNRWA), and not later than 45 days after enactment of this Act, the Secretary of State shall submit a report in writing to the Committees on Appropriations on whether UNRWA is— 
(1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use;  
(2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961;  
(3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes;  
(4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions;  
(5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement;  
(6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and  
(7)in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations.  
(e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations.  
(f)capital projectsNone of the funds made available by this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York: 
Provided, That any operating plan submitted pursuant to this Act for funds made available under the heading Contributions to International Organizations shall include information on capital projects, as described under such heading in House Report 115–253.  
(g)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2018 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: 
Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: 
Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(h)Sexual exploitation and abuse in peacekeeping operations 
(1)In generalFunds appropriated by this Act shall be made available to implement section 301 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323).  
(2)Withholding of fundsThe Secretary of State should withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to bring the responsible members of such unit to justice and to prevent future incidents: 
Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this paragraph, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: 
Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice.  
(3)Transfer of fundsOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $1,000,000 shall be transferred to, and merged with, funds appropriated under the heading International Organizations and Programs for the United Nations Office of the Special Coordinator on Improving the UN Response to Sexual Exploitation and Abuse: 
Provided, That such transfer authority shall be exercised not later than 60 days after enactment of this Act.  
(i)Additional availabilityFunds appropriated under titles I and V of this Act which are returned or not made available due to the implementation of subsection (a) or the second proviso under the heading Contributions for International Peacekeeping Activities of such title shall remain available for obligation until September 30, 2019.  
(j)National Security Interest Withholding 
(1)WithholdingThe Secretary of State shall withhold 5 percent of the funds appropriated by this Act under the heading Contributions to International Organizations for a specialized agency or other entity of the United Nations if the Secretary, in consultation with the United States Ambassador to the United Nations, determines and reports to the Committees on Appropriations that such agency or entity has taken an official action that is against the national security interest of the United States or an ally of the United States, including Israel.  
(2)Release of fundsThe Secretary of State, in consultation with the United States Ambassador to the United Nations, may release funds withheld pursuant to paragraph (1) if the Secretary determines and reports to the Committees on Appropriations that such agency or entity is taking steps to address the action that resulted in the withholding of such funds.  
(3)ReprogrammingShould the Secretary of State be unable to make a determination pursuant to paragraph (2) regarding the release of withheld funds, such funds may be reprogrammed for other purposes under the heading Contributions to International Organizations.  
(4)WaiverThe Secretary of State, following consultation with the Committees on Appropriations, may waive the requirements of this subsection if the Secretary determines that to do so in the national interest. community-based police assistance  
7049.Funds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
Disability programs  
7050. 
(a)AssistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation.  
(b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used for USAID for management, oversight, and technical support. international conferences  
7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: 
Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
Aircraft transfer, coordination, and use  
7052. 
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region.  
(b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: 
Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(c)Aircraft Coordination 
(1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: 
Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: 
Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: 
Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft.  
(2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.  
(d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country. Parking fines and real property taxes owed by foreign governments  
7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) shall apply to this Act: 
Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2017. 
landmines and cluster munitions  
7054. 
(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe.  
(b)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or  
(2)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. prohibition on publicity or propaganda  
7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by Congress: 
Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note). 
Continuous supervision and general direction of economic and military assistance  
7056. 
(a)Under the direction of the President, the Secretary of State shall be responsible for the continuous supervision and general direction of economic assistance, law enforcement and justice sector assistance, military assistance, and military education and training programs, including but not limited to determining whether there shall be a military assistance (including civic action) or a military education and training program for a country and the value thereof, to the end that such programs are effectively integrated both at home and abroad and the foreign policy of the United States is best served thereby.  
(b)Consistent with section 481(b) of the Foreign Assistance Act of 1961, the Secretary of State shall be responsible for coordinating all assistance provided by the United States Government to support international efforts to combat illicit narcotics production or trafficking: 
Provided, That the provision of assistance by the Department of Defense which is comparable to assistance that may be made available by this Act under the heading International Narcotics Control and Law Enforcement shall be provided in a manner consistent with the requirements of section 333(b) of title 10, United States Code, as added by section 1241 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328). United states agency for international development management  
7057. 
(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949).  
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175.  
(2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2019.  
(c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated.  
(d)Program Account ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: 
Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.  
(e)Foreign Service Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.  
(f)Disaster Surge CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.  
(g)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: 
Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: 
Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Office of Food for Peace.  
(h)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.  
(i)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. global health activities  
7058. 
(a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: 
Provided, That of the funds appropriated under title III of this Act, not less than $575,000,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species.  
(b)Global FundOf the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Global Fund is— 
(1)maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site;  
(2)providing sufficient resources to maintain an independent OIG that— 
(A)reports directly to the Board of the Global Fund;  
(B)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and  
(C)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents;  
(3)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for— 
(A)protection against retaliation for internal and lawful public disclosures;  
(B)legal burdens of proof;  
(C)statutes of limitation for reporting retaliation;  
(D)access to independent adjudicative bodies, including external arbitration; and  
(E)results that eliminate the effects of proven retaliation; and  
(4)implementing the recommendations contained in the Consolidated Transformation Plan approved by the Board of the Global Fund on November 21, 2011:  
Provided, That such withholding shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2018 pursuant to the application of any other provision contained in this or any other Act. 
(c)Contagious Infectious Disease Outbreaks 
(1) Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph.  
(2)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations.  
(3)Global health securityNot later than 180 days after enactment of this Act, a global health security strategy shall be submitted to the appropriate congressional committees in the manner described under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(d)Repurposed funds 
(1)Of the unobligated balances available under the heading Bilateral Economic Assistance in title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235)— 
(A)$35,000,000 shall be made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): 
Provided, That such funds may only be made available if the USAID Administrator determines and reports to the Committees on Appropriations that it is in the national interest to respond to an emerging health threat that poses severe threats to human health;  
(B)$100,000,000 shall be for programs to accelerate the capabilities of targeted countries to prevent, detect, and respond to infectious disease outbreaks; and  
(C)$10,000,000 shall be made available for support of a multi-partner trust fund or other multilateral efforts to assist communities in Haiti affected by cholera resulting from the United Nations Stabilization Mission in Haiti: 
Provided, That prior to the obligation of such funds, the Secretary of State shall ensure that mechanisms are in place for monitoring, oversight, and control of such funds: 
Provided further, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(2)Funds made available pursuant to this subsection are in addition to funds otherwise made available for such purposes.  
(3)Funds made available pursuant to this subsection under the headings Global Health Programs and International Disaster Assistance may be transferred to, and merged with, funds made available under such headings: 
Provided, That such transfer authority is in addition to any other transfer authority provided by law.  
(4)The amounts repurposed under this subsection are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. gender equality  
7059. 
(a)Gender EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide.  
(b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels.  
(c)Gender-Based violence 
(1) 
(A)Of the funds appropriated by titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings.  
(B)Funds appropriated by titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces.  
(2)Department of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings.  
(d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls.  
(e)Women and girls at risk from extremism 
(1)AssistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for activities to— 
(A)empower women and girls to counter extremism;  
(B)address the needs of women and girls adversely impacted by extremism and conflict;  
(C)document crimes committed by extremists against women and girls, and support investigations and prosecutions of such crimes, as appropriate;  
(D)increase the participation and influence of women in formal and informal political processes and institutions at the local level and within traditional governing structures;  
(E)support reconciliation programs between impacted minority, religious, and ethnic groups and the broader community;  
(F)develop and implement legal reforms and protections for women and girls at the national and local government levels; and  
(G)create and sustain networks for women and girls to collectively safeguard their rights on a regional basis.  
(2)Clarification and notificationFunds made available pursuant to paragraph (1)— 
(A)are in addition to amounts otherwise available by this Act for such purposes; and  
(B)shall be made available following consultation with, and subject to the regular notification procedures of, the Committees on Appropriations. Sector allocations  
7060. 
(a)Basic education and higher education 
(1)Basic education 
(A)Of the funds appropriated under title III of this Act, not less than $800,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries: 
Provided, That such funds should be used to implement the objectives of basic education programs for each Country Development Cooperation Strategy or similar strategy regarding basic education established by the United States Agency for International Development: 
Provided further, That such funds may also be used for secondary education activities: 
Provided further, That the USAID Administrator, following consultation with the Committees on Appropriations, may reprogram such funds between countries.  
(B)Not later than 30 days after enactment of this Act, the USAID Administrator shall report to the Committees on Appropriations on the status of cumulative unobligated balances and obligated, but unexpended, balances in each country where USAID provides basic education assistance and such report shall also include details on the types of contracts and grants provided and the goals and objectives of such assistance: 
Provided, That the USAID Administrator shall update such report on a quarterly basis until September 30, 2019: 
Provided further, That if the USAID Administrator determines that any unobligated balances of funds specifically designated for assistance for basic education in prior Acts making appropriations for the Department of State, foreign operations, and related programs are in excess of the absorptive capacity of recipient countries, such funds may be made available for other programs authorized under chapter 1 of part I of the Foreign Assistance Act of 1961, notwithstanding such funding designation: 
Provided further, That the authority of the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(C)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $87,500,000 shall be made available for a contribution to multilateral partnerships that support education.  
(2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education: 
Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That of such amount, not less than $35,000,000 shall be made available for human and institutional capacity building partnerships between higher education institutions in the United States and developing countries, of which not less than $15,000,000 shall be for new partnerships which should be competed and awarded not later than one year after enactment of this Act: 
Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of funds for such partnerships.  
(b)Development ProgramsOf the funds appropriated by this Act under the heading Development Assistance, not less than $28,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $12,000,000 shall be made available for cooperative development programs of USAID.  
(c)Environment Programs 
(1)Authority and notification 
(A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs.  
(B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations.  
(C)None of the funds in this Act are appropriated or otherwise made available for a contribution, grant, or any other payment for the Green Climate Fund.  
(2)Conservation programs and limitations 
(A)Of the funds appropriated under title III of this Act, not less than $269,000,000 shall be made available for biodiversity conservation programs.  
(B)Not less than $90,664,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking.  
(C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States.  
(D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to vote against any financing of any such activity.  
(3)Large damsThe Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to vote in relation to any loan, grant, strategy, or policy of such institution to support the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives.  
(4)Sustainable landscapesOf the funds appropriated under title III of this Act, not less than $123,500,000 shall be made available for sustainable landscapes programs.  
(d)Food security and agricultural developmentOf the funds appropriated by title III of this Act, not less than $1,000,600,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195), of which not less than $315,960,000 shall be made available for the Bureau for Food Security, USAID, including not less than $55,000,000 for the Feed the Future Innovation Labs: 
Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3206 of the Agricultural Act of 2014 (Public Law 113–79).  
(e)Microenterprise and microfinanceOf the funds appropriated by this Act, not less than $265,000,000 shall be made available for microenterprise and microfinance development programs for the poor, especially women.  
(f)Programs To combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $65,000,000 shall be made available for activities to combat trafficking in persons internationally, of which not less than $40,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: 
Provided, That funds appropriated by this Act that are made available for programs to end modern slavery shall be in addition to funds made available by this subsection to combat trafficking in persons.  
(g)Reconciliation programsOf the funds appropriated by this Act under the headings Economic Support Fund and Development Assistance, not less than $30,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: 
Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: 
 Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: 
Provided further, That such funds shall be administered by the Office of Conflict Management and Mitigation, USAID.  
(h)Water and sanitationOf the funds appropriated by this Act, not less than $400,000,000 shall be made available for water supply and sanitation projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121), of which not less than $145,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines. Overseas private investment corporation  
7061. 
(a)Transfer of FundsWhenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: 
Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: 
Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: 
Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.  
(b)AuthorityNotwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2018. arms trade treaty  
7062.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 
Inspectors general  
7063. 
(a)Prohibition on use of fundsNone of the funds appropriated by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General.  
(b)Timely accessA department or agency of the United States Government covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner.  
(c)ComplianceEach Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.).  
(d)ReportEach Inspector General covered by this section shall report to the Committees on Appropriations within 5 calendar days of any failure by any department or agency of the United States Government to provide its Inspector General access to all requested records, documents, and other materials. Reporting requirements concerning individuals detained at naval station, guantánamo bay, cuba  
7064.Not later than 5 days after the conclusion of an agreement with a country, including a state with a compact of free association with the United States, to receive by transfer or release individuals detained at United States Naval Station, Guantánamo Bay, Cuba, the Secretary of State shall notify the Committees on Appropriations in writing of the terms of the agreement, including whether funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs will be made available for assistance for such country pursuant to such agreement. 
Multi-year pledges  
7065.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was— 
(1)previously justified, including the projected future year costs, in a congressional budget justification;  
(2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress;  
(3)notified in accordance with the regular notification procedures of the Committees on Appropriations, including the projected future year costs; or  
(4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge. Prohibition on use of torture  
7066.None of the funds made available in this Act may be used to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government. 
extradition  
7067. 
(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request.  
(b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty.  
(c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States. commercial leasing of defense articles  
7068.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. 
JOINT STRATEGIC PLAN, BUDGET, AND TRANSITIONS  
7069. 
(a)Joint strategic plan and budgetNot later than 180 days after enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall jointly submit to the Committees on Appropriations a five year budget estimate that details by each fiscal year the funds necessary to implement, by agency, each of the four goals identified in the Joint Strategic Plan for the Department of State and the United States Agency for International Development, FY 2018–2022 (Joint Strategic Plan), required by section 306 of title 5, United States Code, and published on February 12, 2018: 
Provided, That the Secretary and the Administrator shall inform the appropriate congressional committees not later than September 30, 2018 of any changes to the Joint Strategic Plan.  
(b)Strategic transitions 
(1)The USAID Administrator shall regularly consult with the appropriate congressional committees and development stakeholders on efforts to transition nations from assistance recipients to enduring diplomatic, economic, and security partners: 
Provided, That such consultations shall include the guiding principles and metrics being developed to support such efforts, and any other matters related to the implementation plan required in paragraph (2).  
(2)Not later than 180 days after enactment of this Act, the USAID Administrator shall submit to the appropriate congressional committees an implementation plan on country transitions from assistance that includes— 
(A)the conditions and related benchmarks under which countries may transition from assistance provided by this Act and subsequent Acts making appropriations for the Department of State, foreign operations, and related programs;  
(B)the actions required by USAID to facilitate or support country efforts toward such transition, including consultation with civil society, other donors, multilateral organizations, and implementing partners;  
(C)a description of the costs and number of personnel associated with strategic transitions, including investments to increase public and private domestic resource mobilization; and  
(D)the plans to ensure post-transition development progress. Countering Russian influence and aggression  
7070. 
(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation.  
(b)Annexation of Crimea 
(1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: 
Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest.  
(2)None of the funds appropriated by this Act may be made available for— 
(A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine;  
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or  
(C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities.  
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine.  
(4)The requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists.  
(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia 
(1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: 
Provided, That the Secretary shall publish on the Department of State Web site a list of any such central governments in a timely manner: 
Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest.  
(2)None of the funds appropriated by this Act may be made available to support the Russian occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia.  
(3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia.  
(d)Assistance to Counter Influence and Aggression 
(1)Of the funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program, not less than $250,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543), and programs to enhance the capacity of law enforcement and security forces in countries in Europe and Eurasia and strengthen security cooperation between such countries and the United States and the North Atlantic Treaty Organization, as appropriate.  
(2)Funds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation.  
(e)Democracy programsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). international monetary fund   
7071. 
(a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act.  
(b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors. special defense acquisition fund  
7072.Not to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2020: 
Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State. 
STABILITY AND DEVELOPMENT IN REGIONS IMPACTED BY EXTREMISM AND CONFLICT  
7073. 
(a)Countering foreign fighters and extremist organizationsFunds appropriated under titles III and IV of this Act shall be made available for programs and activities to counter and defeat violent extremism and foreign fighters abroad, consistent with the strategy required by section 7073(a)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): 
Provided, That the Secretary of State shall ensure such programs are coordinated with and complement the efforts of other United States Government agencies and international partners, and that information gained through the conduct of such programs is shared in a timely manner with relevant departments and agencies of the United States Government, other international partners, and the appropriate congressional committees, as appropriate.  
(b)Countries impacted by significant refugee populations or internally displaced persons 
(1)Uses of fundsFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund shall be made available for programs in countries affected by significant populations of internally displaced persons or refugees to— 
(A)expand and improve host government social services and basic infrastructure to accommodate the needs of such populations and persons;  
(B)alleviate the social and economic strains placed on host communities, including through programs to promote livelihoods, vocational training, and formal and informal education;  
(C)improve coordination of such assistance in a more effective and sustainable manner; and  
(D)leverage increased assistance from donors other than the United States Government for central governments and local communities in such countries:  
Provided, That the Secretary of State shall periodically inform the appropriate congressional committees of the amounts and specific uses of funds made available for the purposes of this subsection. 
(2)Concessional Finance FacilityFunds appropriated under title III of this Act under the heading Economic Support Fund may be made available for the Concessional Finance Facility of the World Bank to provide financing to support refugees and host communities: 
Provided, That such funds shall be in addition to funds made available for bilateral assistance in the report required by section 653(a) of the Foreign Assistance Act of 1961, and may only be made available subject to prior consultation with the Committees on Appropriations.  
(c)Fragile states and extremismFunds appropriated by this Act shall be made available for the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31), subject to the regular notification procedures of the Committees on Appropriations. enterprise funds  
7074. 
(a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance.  
(b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund.  
(c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees. Use of funds in contravention of this act  
7075.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy. 
Budget documents  
7076. 
(a)Operating and reorganization plansNot later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2018, that provides details of the uses of such funds at the program, project, and activity level: 
Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: 
Provided further, That if such department, agency, or organization receives an additional amount under the same heading in title VIII of this Act, operating plans required by this subsection shall include consolidated information on all such funds: 
Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act.  
(b)Spend Plans 
(1)Prior to the initial obligation of funds, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— 
(A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, and the West Bank and Gaza;  
(B)assistance made available pursuant to section 7070(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis;  
(C)Power Africa and the regional security initiatives listed under this section in Senate Report 115–152: 
Provided, That the spend plan for such initiatives shall include the amount of assistance planned for each country by account, to the maximum extent practicable; and  
(D)democracy programs, programs to support section 7073(a) of this Act, and sectors enumerated in subsections (a), (c), (d), (e), (f), and (h) of section 7060 of this Act.  
(2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III.  
(3)Notwithstanding paragraph (1), up to 10 percent of the funds contained in a spend plan required by this subsection may be obligated prior to the submission of such spend plan if the Secretary of State or the USAID Administrator, as appropriate, determines that the obligation of such funds is necessary to avoid significant programmatic disruption: 
Provided, That not less than seven days prior to such obligation, the Secretary or Administrator, as appropriate, shall consult with the Committees on Appropriations on the justification for such obligation and the proposed uses of such funds.  
(c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2017 under the heading Development Credit Authority.  
(d)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961.  
(e)Congressional Budget Justification 
(1)The congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2019: 
Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter.  
(2)The Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic and Consular Programs and Operating Expenses. Reports and records management  
7077. 
(a)Public posting of reports 
(1)RequirementAny agency receiving funds made available by this Act shall, subject to paragraphs (2) and (3), post on the publicly available Web site of such agency any report required by this Act to be submitted to the Committees on Appropriations, upon a determination by the head of such agency that to do so is in the national interest.  
(2)ExceptionsParagraph (1) shall not apply to a report if— 
(A)the public posting of such report would compromise national security, including the conduct of diplomacy; or  
(B)the report contains proprietary, privileged, or sensitive information.  
(3)Timing and intentionThe head of the agency posting such report shall, unless otherwise provided for in this Act, do so only after such report has been made available to the Committees on Appropriations for not less than 45 days: 
Provided, That any report required by this Act to be submitted to the Committees on Appropriations shall include information from the submitting agency on whether such report will be publicly posted.  
(b)Requests for documentsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development.  
(c)Records management 
(1)LimitationNone of the funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and USAID may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187).  
(2)DirectivesThe Secretary of State and USAID Administrator shall— 
(A)update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools;  
(B)use funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID;  
(C)direct departing employees that all Federal records generated by such employees, including senior officials, belong to the Federal Government; and  
(D)significantly improve the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).  
(3)ReportNot later than 45 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the Committees on Appropriations and to the National Archives and Records Administration detailing, as appropriate and where applicable— 
(A)any updates or modifications made to the policy of each agency regarding the use or the establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program since the submission to the Committees on Appropriations of the report required by section 7077(c)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31);  
(B)the extent to which each agency is in compliance with applicable Federal records management statutes, regulations, and policies, including meeting Directive goal 1.2 of the Managing Government Records Directive (M–12–18) by December 31, 2017; and  
(C)any steps taken since the submission of the report referenced in subparagraph (A) to— 
(i)comply with paragraph (1)(B) of this subsection;  
(ii)ensure that all employees at every level have been instructed in procedures and processes to ensure that the documentation of their official duties is captured, preserved, managed, protected, and accessible in official Government systems of the Department of State and USAID;  
(iii)implement recommendation 1 made by the Office of Inspector General (OIG), Department of State, in the January 2016 Evaluation of the Department of State’s FOIA Process for Requests Involving the Office of the Secretary (ESP-16-01);  
(iv)reduce the backlog of Freedom of Information Act (FOIA) and Congressional oversight requests, and measurably improve the response time for answering such requests; and  
(v)strengthen cyber security measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the corresponding reports of the OIG as detailed under this section in House Report 115–253 and contained in other relevant reports issued by the OIG.  
(4)Operating plansThe operating plans required by section 7076(a) of this Act for funds appropriated under the headings listed in paragraph (1) shall include funds planned for— 
(A)implementing the recommendations of the OIG reports referenced in clauses (iii) and (v); and  
(B)measurably reducing the FOIA and Congressional oversight requests backlog. GLOBAL INTERNET FREEDOM  
7078. 
(a)FundingOf the funds available for obligation during fiscal year 2018 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $55,500,000 shall be made available for programs to promote Internet freedom globally: 
Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: 
Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector.  
(b)Requirements 
(1)Funds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— 
(A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate;  
(B)for programs to implement the May 2011, International Strategy for Cyberspace; the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113); and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754);  
(C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists;  
(D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: 
Provided, That the Secretary of State, in consultation with the Chief Executive Officer (CEO) of the Broadcasting Board of Governors (BBG), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and  
(E)made available only after the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, concurs that such funds are allocated consistent with— 
(i)the strategies referenced in subparagraph (B) of this paragraph;  
(ii)best practices regarding security for, and oversight of, Internet freedom programs; and  
(iii)sufficient resources and support for the development and maintenance of anti-censorship technology and tools.  
(2)Funds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— 
(A)made available only for tools and techniques to securely develop and distribute BBG digital content; facilitate audience access to such content on Web sites that are censored; coordinate the distribution of BBG digital content to targeted regional audiences; and to promote and distribute such tools and techniques, including digital security techniques;  
(B)coordinated with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate;  
(C)coordinated by the BBG CEO to provide Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the BBG and in a manner consistent with the BBG Internet freedom strategy; and  
(D)made available for the research and development of new tools or techniques authorized in paragraph (A) only after the BBG CEO, in consultation with the Secretary of State and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes.  
(c)Coordination and Spend PlansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the BBG CEO shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: 
Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and USAID offices and bureaus. impact on jobs in the united states  
7079.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States;  
(2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: 
Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture;  
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or  
(4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to— 
(A)the third proviso of subsection 7079(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117);  
(B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal; or  
(C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013, when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to: (i) provide affordable electricity in International Development Association (IDA)-eligible countries and IDA-blend countries; and (ii) increase exports of goods and services from the United States or prevent the loss of jobs from the United States.united states citizens and nationals unlawfully or wrongfully detained abroad  
7080. 
(a)ReviewThe Special Presidential Envoy for Hostage Affairs, in consultation with the Assistant Secretary for Consular Affairs, Department of State, shall review the practices of United States consular officers regarding assistance for citizens and nationals of the United States who are detained in countries where the Department of State’s Country Reports on Human Rights Practices indicate that arbitrary arrest or the denial of due process is common, or the judicial system is not independent or is susceptible to corruption, to— 
(1)assess whether consular officers routinely seek to determine if— 
(A)the detained individual has presented credible information of factual innocence to United States officials;  
(B)credible information exists that the individual is detained solely or substantially because he or she is a citizen or national of the United States;  
(C)credible information exists that the individual is being detained as a result of exercising his or her right to freedom of expression, association, assembly, or religion;  
(D)credible information exists that the individual has been detained arbitrarily and denied due process or a fair trial;  
(E)independent nongovernmental organizations or journalists have raised concerns about the innocence or the conditions of confinement of the detained individual;  
(F)the detained individual has presented credible information that his or her detention is a pretext; and  
(G)the individual is detained in inhumane conditions; and  
(2)identify what, if any, diplomatic or other actions are taken by the Department on behalf of a detained individual if the consular officer determines that the answer to any of the questions specified in paragraph (1) is affirmative.  
(b)Recommendations, guidance, and reportNot later than 180 days after enactment of this Act and after completion of the review required under subsection (a), the Special Presidential Envoy for Hostage Affairs, after consultation with the Assistant Secretary for Consular Affairs, Department of State, shall— 
(1)provide recommendations to the Secretary of State for modifying the guidance concerning the arrest and detention of United States citizens abroad in the Foreign Affairs Manual and Foreign Affairs Handbook to better assist the Department of State in identifying cases where such detention is unlawful or wrongful and to enhance diplomatic engagements with foreign governments and other actions on behalf of such citizens and nationals; and  
(2)submit a report to the appropriate congressional committees detailing the findings of the review required pursuant to subsection (a) and the recommendations provided pursuant to paragraph (1) of this subsection. Reorganization and redesign  
7081. 
(a)Oversight 
(1)Prior consultationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees.  
(2)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— 
(A)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices;  
(B)expand, eliminate, consolidate, or downsize the United States official presence overseas including at bilateral, regional, and multilateral diplomatic facilities and other platforms; and  
(C)expand or reduce the size of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID from the on-board levels as of December 31, 2017: 
Provided, That not less than 30 days after enactment of this Act, the Secretary of State and the USAID Administrator shall submit to the appropriate congressional committees such on-board levels.  
(3)NotificationFunds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for the activities described in paragraph (2) shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(4)Operating plansOperating plans submitted pursuant to section 7076(a) of this Act shall detail, as applicable, amounts for the bureaus, offices, and organizations detailed under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).  
(b)Additional requirements 
(1)Personnel 
(A)Not later than 90 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit a report to the appropriate congressional committees detailing the personnel requirements necessary to implement the December 2017 National Security Strategy of the United States and the February 2018 Joint Strategic Plan for the Department of State and the United States Agency for International Development, FY 2018–2022.  
(B)Not later than 30 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit to the appropriate congressional committees an analysis and justification for the reduction of Department of State and USAID personnel during calendar year 2017, to include an explanation of how such reductions support the missions of each agency.  
(C)Not later than 60 days after enactment of this Act and every 60 days thereafter until September 30, 2019, the Secretary of State, in the case of the Department of State, and the USAID Administrator, in the case of USAID, shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID, as appropriate, on an operating unit-by-operating unit basis.  
(2)Administration of fundsFunds appropriated by this Act— 
(A)under the heading Migration and Refugee Assistance shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State; and  
(B)that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues.  
(3)Information technology platform 
(A)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be made available for a new major information technology investment without the concurrence of the Chief Information Officer, Department of State.  
(B)In complying with the requirements of this paragraph, the Chief Information Officer, Department of State, shall consider whether a new major information technology investment— 
(i)is consistent with the Department Information Technology Strategic Plan;  
(ii)maintains consolidated control over enterprise IT functions or improves operational maintenance;  
(iii)improves Department of State resiliency to a cyber-attack;  
(iv)reduces Department of State IT costs over the long-term; and  
(v)is in accordance with the Federal Acquisition Regulation (FAR), including FAR Part 6 regarding competition requirements.  
(C)Not later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing the conclusions and recommendations from the Information Technology (IT) Platform Planning workstream of the Department of State redesign initiative.  
(4)Regional development mission for asiaFunds appropriated by this Act and made available for the Regional Development Mission for Asia, USAID, in the table included under title II of the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) shall be subject to section 7019 of this Act. United nations population fund  
7082. 
(a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2018, $32,500,000 shall be made available for the United Nations Population Fund (UNFPA).  
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations.  
(c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China.  
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— 
(1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and  
(2)UNFPA does not fund abortions.  
(e)Report to congress and dollar-for-dollar withholding of funds 
(1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China.  
(2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted. Multilateral development bank replenishments  
7083. 
(a)The Asian Development Bank Act (22 U.S.C. 285 et seq.) is amended by adding at the end the following new section: 
 
36.Eleventh replenishment 
(a)The United States Governor of the Bank is authorized to contribute, on behalf of the United States, $189,580,000 to the eleventh replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.  
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $189,580,000 for payment by the Secretary of the Treasury..  
(b)The International Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the end the following new section: 
 
30.Eighteenth replenishment 
(a)The United States Governor of the International Development Association is authorized to contribute on behalf of the United States $3,291,030,000 to the eighteenth replenishment of the resources of the Association, subject to obtaining the necessary appropriations.  
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $3,291,030,000 for payment by the Secretary of the Treasury..  
(c)The African Development Fund Act (22 U.S.C. 290g et seq.) is amended by adding at the end the following new section: 
 
225.Fourteenth replenishment 
(a)The United States Governor of the Fund is authorized to contribute on behalf of the United States $513,900,000 to the fourteenth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.  
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $513,900,000 for payment by the Secretary of the Treasury..  Rescissions (including rescission of funds)  
7084. 
(a)Of the unobligated balances available to the President under the heading Development Assistance, as identified by Treasury Appropriation Fund Symbol 72 X 1021, $23,766,000 are rescinded.  
(b)Of the unobligated balances available under the heading Export and Investment Assistance, Export-Import Bank of the United States for carryover under the heading Receipts Collected in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), $10,000,000 are rescinded.  
VIIIOverseas contingency operations/global war on terrorism 
Department of State Administration of foreign affairs Diplomatic and consular programs (including transfer of funds)For an additional amount for Diplomatic and Consular Programs, $2,975,971,000, to remain available until September 30, 2019, of which $2,376,122,000 is for Worldwide Security Protection and shall remain available until expended: 
Provided, That the Secretary of State may transfer up to $5,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: 
Provided further, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of inspector generalFor an additional amount for Office of Inspector General, $68,100,000, to remain available until September 30, 2019, of which $54,900,000 shall be for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight: 
Provided, That printing and reproduction costs of SIGAR shall not exceed amounts for such costs during fiscal year 2017: 
Provided further, That notwithstanding any other provision of law, any employee of SIGAR who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications: 
Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Embassy security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $71,778,000, to remain available until expended, for Worldwide Security Upgrades, acquisition, and construction as authorized: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. International organizations Contributions to international organizationsFor an additional amount for Contributions to International Organizations, $96,240,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Contributions for international peacekeeping activitiesFor an additional amount for Contributions for International Peacekeeping Activities, $967,456,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. United states agency for international development Funds appropriated to the president Operating expensesFor an additional amount for Operating Expenses, $158,067,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. office of inspector generalFor an additional amount for Office of Inspector General, $2,500,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bilateral economic assistance Funds appropriated to the president International disaster assistanceFor an additional amount for International Disaster Assistance, $1,588,778,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Transition initiativesFor an additional amount for Transition Initiatives, $62,043,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Complex crises fundFor an additional amount for Complex Crises Fund, $20,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Economic support fundFor an additional amount for Economic Support Fund, $2,152,122,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of state Migration and refugee assistanceFor an additional amount for Migration and Refugee Assistance to respond to refugee crises, including in Africa, the Near East, South and Central Asia, and Europe and Eurasia, $2,431,198,000, to remain available until expended, except that such funds shall not be made available for the resettlement costs of refugees in the United States: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. International security assistance Department of state International narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $417,951,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $220,583,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Peacekeeping operationsFor an additional amount for Peacekeeping Operations, $325,213,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That funds available for obligation under this heading in this Act may be used to pay assessed expenses of international peacekeeping activities in Somalia, subject to the regular notification procedures of the Committees on Appropriations. Funds appropriated to the president Foreign military financing programFor an additional amount for Foreign Military Financing Program, $460,000,000, to remain available until September 30, 2019: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions Additional appropriations  
8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2018. 
Extension of authorities and conditions  
8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts. 
counterterrorism partnerships fund  
8003.Funds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: 
Provided, That such areas shall include the Kurdistan Region of Iraq: 
Provided further, That prior to the obligation of funds made available pursuant to this section, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: 
Provided further, That section 7015(j) of this Act regarding notification of assistance diverted or destroyed shall apply to funds made available for the Counterterrorism Partnerships Fund: 
Provided further, That funds made available pursuant to this section shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
TRANSFER OF FUNDS  
8004. 
(a)Transfer of funds between accounts 
(1)Funds appropriated by this title in this Act under the headings Transition Initiatives, Complex Crises Fund, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be transferred to, and merged with, funds appropriated by this title under such headings.  
(2)Funds appropriated by this title in this Act under the headings International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program may be transferred to, and merged with, funds appropriated by this title under such headings.  
(b)Global security contingency fundNotwithstanding any other provision of this section, not to exceed $7,500,000 from funds appropriated under the headings International Narcotics Control and Law Enforcement, Peacekeeping Operations, and Foreign Military Financing Program by this title in this Act may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund.  
(c)LimitationThe transfer authority provided in subsection (a) may only be exercised to address contingencies.  
(d)NotificationThe transfer authority provided by this section shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: 
Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961 which may be exercised by the Secretary of State for the purposes of this title. This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018.  
LTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018 
IDepartment of transportation 
Office of the secretary Salaries and expensesFor necessary expenses of the Office of the Secretary, $112,813,000, of which not to exceed $3,001,000 shall be available for the immediate Office of the Secretary; not to exceed $1,040,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $20,555,000 shall be available for the Office of the General Counsel; not to exceed $10,331,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $14,019,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,546,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $29,356,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,142,000 shall be available for the Office of Public Affairs; not to exceed $1,760,000 shall be available for the Office of the Executive Secretariat; not to exceed $11,318,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $16,745,000 shall be available for the Office of the Chief Information Officer: 
Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: 
Provided further, That no appropriation for any office shall be increased or decreased by more than 7 percent by all such transfers: 
Provided further, That notice of any change in funding greater than 7 percent shall be submitted for approval to the House and Senate Committees on Appropriations: 
Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: 
Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: 
Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs. Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $23,465,109, of which $2,618,000 shall remain available until September 30, 2020, and of which $15,000,000, to remain available until expended, is for new competitive grants under 49 U.S.C. 5505 to a national center for congestion research and a national center for infrastructure research: 
Provided, That such amounts are in addition to amounts previously provided for such program: 
Provided further, That such amounts for additional national centers are provided notwithstanding 49 U.S.C. 5505(c)(2)(A): 
Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: 
Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation. National infrastructure investmentsFor capital investments in surface transportation infrastructure, $1,500,000,000, to remain available through September 30, 2020: 
Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant local or regional impact: 
Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments (including inland port infrastructure and land ports of entry): 
Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $15,000,000 for the planning, preparation or design of projects eligible for funding under this heading: 
Provided further, That grants awarded under the previous proviso shall not be subject to a minimum grant size: 
Provided further, That the Secretary may use up to 20 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: 
Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: 
Provided further, That a grant funded under this heading shall be not less than $5,000,000 and not greater than $25,000,000: 
Provided further, That not more than 10 percent of the funds made available under this heading may be awarded to projects in a single State: 
Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: 
Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: 
Provided further, That not less than 30 percent of the funds provided under this heading shall be for projects located in rural areas: 
Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: 
Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: 
Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: 
Provided further, That the Secretary may retain up to $25,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program: 
Provided further, That none of the funds provided in the previous proviso may be used to hire additional personnel: 
Provided further, That the Secretary shall not use the Federal share as a selection criteria in awarding projects: 
Provided further, That the Secretary shall issue the Notice of Funding Opportunity under the previous proviso no later than 60 days after enactment of this Act: 
Provided further, That the Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: 
Provided further, That of the applications submitted under the previous two provisos, the Secretary shall make grants no later than 270 days after enactment of this Act in such amounts that the Secretary determines. National surface transportation and innovative finance bureauFor necessary expenses for the administration of the National Surface Transportation and Innovative Finance Bureau (the Bureau) within the Office of the Secretary of Transportation, $3,000,000, to remain available until expended: 
Provided, That the Secretary of Transportation shall use such amount for the necessary expenses to fulfill the responsibilities of the Bureau, as detailed in section 9001 of the Fixing America's Surface Transportation (FAST) Act (Public Law 114–94) (49 U.S.C. 116): 
Provided further, That the Secretary is required to receive the advance approval of the House and Senate Committees on Appropriations prior to exercising the authorities of 49 U.S.C. 116(h): 
Provided further, That the program be available to other Federal agencies, States, municipalities and project sponsors seeking Federal transportation expertise in obtaining financing. Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $6,000,000, to remain available through September 30, 2020. Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, and implementation of enhanced security controls on network devices, $15,000,000, to remain available through September 30, 2019. Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,500,000. Transportation planning, research, and development For necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $14,000,000: 
Provided, That of such amount, $1,500,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): 
Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts transferred from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: 
Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department as provided for under the previous proviso. Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $202,245,000, shall be paid from appropriations made available to the Department of Transportation: 
Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: 
Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: 
Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: 
Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees. Minority business resource center programFor necessary expenses of the Minority Business Resource Center, the provision of financial education outreach activities to eligible transportation-related small businesses, the monitoring of existing loans in the guaranteed loan program, and the modification of such loans of the Minority Business Resource Center, $500,301, as authorized by 49 U.S.C. 332; 
Provided, That notwithstanding that section, these funds may be for business opportunities related to any mode of transportation. Small and disadvantaged business utilization and outreachFor necessary expenses for small and disadvantaged business utilization and outreach activities, $4,646,000, to remain available until September 30, 2019: 
Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation. Payments to air carriers (airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $155,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: 
Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: 
Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under subsection 41732(b)(3) of title 49, United States Code: 
Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: 
Provided further, That amounts authorized to be distributed for the essential air service program under subsection 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: 
Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code. Administrative provisions—office of the secretary of transportation  
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification.  
102.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting.  
103.In addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is hereby authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies from available funds for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of Public Law 109–59: 
Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees: 
Provided further, That such reserve will not exceed one month of benefits payable and may be used only for the purpose of providing for the continuation of transit benefits: 
Provided further, That the Working Capital Fund will be fully reimbursed by each customer agency from available funds for the actual cost of the transit benefit. 
Federal aviation administration Operations (airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, the lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 112–95, $10,211,754,000, to remain available until September 30, 2019, of which $8,851,000,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,692,786,000 shall be available for air traffic organization activities; not to exceed $1,310,000,000 shall be available for aviation safety activities; not to exceed $22,587,000 shall be available for commercial space transportation activities; not to exceed $801,506,000 shall be available for finance and management activities; not to exceed $60,000,000 shall be available for NextGen and operations planning activities; not to exceed $112,622,000 shall be available for security and hazardous materials safety; and not to exceed $212,253,000 shall be available for staff offices: 
Provided, That not to exceed 5 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: 
Provided further, That no transfer may increase or decrease any appropriation by more than 5 percent: 
Provided further, That any transfer in excess of 5 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: 
Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: 
Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: 
Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: 
Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: 
Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: 
Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: 
Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: 
Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: 
Provided further, That of the funds appropriated under this heading, not less than $165,000,000 shall be used to fund direct operations of the current 253 air traffic control towers in the contract tower program, including the contract tower cost share program, and any airport that is currently qualified or that will qualify for the program during the fiscal year: 
Provided further, That not later than 30 days after enactment of this Act, the Secretary of Transportation shall transmit to Congress the final disposition of the Benefit Cost Analysis for applications for participation in the Contract Tower Program and for reevaluation of Cost-share Program participants pending as of January 1, 2016, as mandated by section 119C of division K of the Consolidated Appropriations Act, 2017 (Public Law 115–31): 
Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: 
Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport. Facilities and equipment (airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $3,250,000,000, of which $498,000,000 shall remain available until September 30, 2019, $2,602,000,000 shall remain available until September 30, 2020, and $150,000,000 shall remain available until expended: 
Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: 
Provided further, That no later than March 31, the Secretary of Transportation shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2019 through 2023, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget. Research, engineering, and development (airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $188,926,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2020: 
Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development. Grants-in-aid for airports (liquidation of contract authorization) (limitation on obligations) (airport and airway trust fund) (including transfer of funds) For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,000,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: 
Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2018, notwithstanding section 47117(g) of title 49, United States Code: 
Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: 
Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: 
Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $111,863,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $33,210,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program: 
Provided further, That in addition to airports eligible under section 41743 of title 49, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals. Grants-in-aid for airportsFor an additional amount for Grants-In-Aid for Airports, to enable the Secretary of Transportation to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $1,000,000,000, to remain available through September 30, 2020: 
Provided, That amounts made available under this heading shall be derived from the general fund, and such funds shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under chapter 471: 
Provided further, That the Secretary shall distribute funds provided under this heading as discretionary grants to airports: 
Provided further, That the Secretary shall give priority consideration to projects at (a) nonprimary airports that are classified as Regional, Local, or Basic airports and are not located within a Metropolitan or Micropolitan Statistical Area as defined by the Office of Management and Budget, or (b) primary airports that are classified as Small or Nonhub airports: 
Provided further, That the Federal share payable of the costs for which a grant is made under this heading to a nonprimary airport shall be 100 percent: 
Provided further, That the amount made available under this heading shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: 
Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.5 percent of the funds provided under this heading to fund the award and oversight by the Administrator of grants made under this heading. Administrative provisions—federal aviation administration  
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2018.  
111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: 
Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the Federal Aviation Administration for air traffic control facilities.  
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year.  
113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation.  
114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay.  
115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card.  
116.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation.  
117.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator's aircraft registration number from any display of the Federal Aviation Administration's Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator.  
118.None of the funds in this Act shall be available for salaries and expenses of more than eight political and Presidential appointees in the Federal Aviation Administration.  
119.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order 13642.  
119A.None of the funds in this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance.  
119B.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey.  
119C.None of the funds provided under this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any application for participation in the Contract Tower Program, or for reevaluation of Cost-share Program participants, pending as of January 1, 2016, as long as the Federal Aviation Administration has received an application from the airport, and as long as the Administrator determines such tower is eligible using the factors set forth in the Federal Aviation Administration report, Establishment and Discontinuance Criteria for Airport Traffic Control Towers (FAA–APO–90–7 as of August, 1990).  
119D.Notwithstanding any other provision of law, none of the funds made available in this Act may be obligated or expended to limit the use of an Organization Designation Authorization’s (ODA) delegated functions documented in its procedures manual on a type certification project unless the Administrator documents a systemic airworthiness noncompliance performance issue as a result of inspection or oversight that the safety of air commerce requires a limitation with regard to a specific authorization or where an ODA's capability has not been previously established in terms of a new compliance method or design feature: 
Provided, That in such cases FAA shall work with the ODA holder if requested to develop the capability to execute that function safely, efficiently and effectively. 
Federal highway administration Limitation on administrative expenses (highway trust fund) (including transfer of funds)Not to exceed $439,443,925, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration. In addition, $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code. Federal-aid highways (limitation on obligations) (highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation Act shall not exceed total obligations of $44,234,212,000 for fiscal year 2018: 
Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: 
Provided further, That such fees are available until expended to pay for such costs: 
Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code. (liquidation of contract authorization) (highway trust fund)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $44,973,212,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended. Highway infrastructure programsThere is hereby appropriated to the Secretary of Transportation $2,525,000,000: 
Provided, That the amounts made available under this heading shall be derived from the general fund, shall be in addition to any funds provided for fiscal year 2018 in this or any other Act for Federal-aid Highways under chapter 1 of title 23, United States Code, and shall not affect the distribution or amount of funds provided in any other Act: 
Provided further, That section 1101(b) of Public Law 114–94 shall apply to funds made available under this heading: 
Provided further, That of the funds made available under this heading, $1,980,000,000 shall be set aside for activities eligible under section 133(b)(1)(A) of title 23, United States Code, $15,800,000 shall be set aside for activities eligible under the Puerto Rico Highway Program as described in section 165(b)(2)(C) of such title, $4,200,000 shall be set aside for activities eligible under the Territorial Highway Program, as described in section 165(c)(6) of such title, and $300,000,000 shall be set aside for the nationally significant Federal lands and tribal projects program under section 1123 of the Fixing America’s Surface Transportation (FAST) Act (Public Law 114–94): 
Provided further, That the funds made available under this heading for activities eligible under section 133(b)(1)(A) of title 23, United States Code, shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2018 is distributed among the States in section 120(a)(5) of this Act: 
Provided further, That the funds made available under this heading for activities eligible under section 133(b)(1)(A) of title 23, United States Code, shall be suballocated in the manner described in section 133(d) of such title, except that the set-aside described in section 133(h) of such title shall not apply to funds made available under this heading: 
Provided further, That the funds made available under this heading for activities eligible under section 133(b)(1)(A) of such title shall be administered as if apportioned under chapter 1 of such title and shall remain available through September 30, 2021: 
Provided further, That, except as provided in the following proviso, the funds made available under this heading for activities eligible under the Puerto Rico Highway Program and activities eligible under the Territorial Highway Program shall be administered as if allocated under sections 165(b) and 165(c), respectively, of such title and shall remain available through September 30, 2021: 
Provided further, That the funds made available under this heading for activities eligible under the Puerto Rico Highway Program shall not be subject to the requirements of sections 165(b)(2)(A) or 165(b)(2)(B) of such title: 
Provided further, That notwithstanding section 1123(h) of the FAST Act, the funds made available under this heading for the nationally significant Federal lands and tribal projects program in section 1123 of such Act shall remain available until expended: 
Provided further, That of the funds made available under this heading, $225,000,000, to remain available through September 30, 2021, shall be set aside for a competitive highway bridge program for States that have a population density of less than 100 individuals per square mile: 
Provided further, That the funds made available by the previous proviso shall be (1) used for highway bridge replacement or rehabilitation projects on public roads that demonstrate cost savings by bundling multiple highway bridge projects and (2) administered as if apportioned under chapter 1 of title 23, United States Code: 
Provided further, That for purpose of the previous two provisos, the Secretary shall calculate population density figures based on the latest available data from the decennial census conducted under section 141(a) of title 13, United States Code. Administrative provisions—federal highway administration  
120. 
(a)For fiscal year 2018, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and  
(B)amounts authorized for the Bureau of Transportation Statistics;  
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— 
(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and  
(B)for which obligation limitation was provided in a previous fiscal year;  
(3)determine the proportion that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to  
(B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;  
(4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— 
(A)the proportion determined under paragraph (3); by  
(B)the amounts authorized to be appropriated for each such program for such fiscal year; and  
(5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to  
(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year.  
(b)Exceptions from Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code;  
(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);  
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701);  
(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);  
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198);  
(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027);  
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998);  
(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years);  
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used;  
(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years);  
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and  
(12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2018, only in an amount equal to $639,000,000).  
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— 
(1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and  
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code.  
(d)Applicability of Obligation Limitations to Transportation Research Programs 
(1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— 
(A)chapter 5 of title 23, United States Code; and  
(B)title VI of the Fixing America's Surface Transportation Act.  
(2)ExceptionObligation authority made available under paragraph (1) shall— 
(A)remain available for a period of 4 fiscal years; and  
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.  
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and  
(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year.  
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5).  
(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.  
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: 
Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs.  
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: 
Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements.  
123.None of the funds provided in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: 
Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance.  
124.None of the funds in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award: 
Provided, That the written notification required in the previous proviso shall be made no later than 180 days after enactment of this Act.  
125.For this fiscal year, the Federal Highway Administration shall reinstate Interim Approval IA–5, relating to the provisional use of an alternative lettering style on certain highway guide signs, as it existed before its termination, as announced in the Federal Register on January 25, 2016 (81 Fed. Reg. 4083).  
126. 
(a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23 or section 165 of title 23 and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation: 
Provided, That the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark.  
(b)In this section, the term earmarked amount means— 
(1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration; or  
(2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration.  
(c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of October 1 of the current fiscal year, and shall be applied to projects within the same general geographic area within 50 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher.  
(d)The Secretary shall submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations.  
127.Section 127 of title 23, United States Code, is amended by adding at the end the following: 
 
(u)Vehicles in North DakotaA vehicle limited or prohibited under this section from operating on a segment of the Interstate System in the State of North Dakota may operate on such a segment if such vehicle— 
(1)has a gross vehicle weight of 129,000 pounds or less;  
(2)other than gross vehicle weight, complies with the single axle, tandem axle, and bridge formula limits set forth in subsection (a); and  
(3)is authorized to operate on such segment under North Dakota State law..  
128.Section 1105(c)(89) of Public Law 102–240, as amended, is amended to read as follows: 
 
(89)I–57 Corridor Extension as follows: In Arkansas, the corridor shall follow United States Route 67 in North Little Rock, Arkansas, from I–40 to United States Route 412, then continuing generally northeast to the State line, and in Missouri, the corridor shall continue generally north from the Arkansas State line to Poplar Bluff, Missouri, and then follow United States Route 60 to I–57..  
129.Section 1012(e) of Public Law 102–240 is amended by inserting (1) before Notwithstanding and adding at the end the following: 
 
(2)Upon the request of any State Department of Transportation that was authorized to enter into a tolling agreement under section 120(c) of Public Law 100–17 (101 STAT. 159), the Secretary is authorized to modify the agreement entered into under Public Law 100–17, as follows. The Secretary shall authorize the use of excess toll revenues for any other purpose for which Federal funds may be obligated under title 23, United States Code, provided the State— 
(A)certifies annually that the tolled facility is being adequately maintained; and  
(B)agrees to comply with the audit requirements in section 129(a)(3)(B) of title 23, United States Code.  
(3)For the purposes of paragraph (2), excess toll revenues means revenues in excess of amounts necessary for operation and maintenance; debt service; reasonable return on investment of any private person or entity that may be authorized by the State to operate and maintain the facility; and any cost necessary for improvement, including reconstruction, resurfacing, restoration, and rehabilitation..  
129A.Section 127(a)(10) of title 23, United States Code, is amended to read— 
 
(10)With respect to Interstate Routes 89, 93, and 95 in the State of New Hampshire— 
(A)State laws (including regulations) concerning vehicle weight limitations that were in effect on January 1, 1987, and are applicable to State highways other than the Interstate System, shall be applicable in lieu of the requirements of this subsection; and  
(B)effective June 30, 2016, a combination of truck-tractor and dump trailer equipped with 6 axles or more with a gross weight of up to 99,000 pounds shall be permitted if the distances between the extreme axles, excluding the steering axle, is 28 feet or more.. 
Federal motor carrier safety administration Motor carrier safety operations and programs (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $283,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: 
Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $283,000,000 for Motor Carrier Safety Operations and Programs for fiscal year 2018, of which $9,073,000, to remain available for obligation until September 30, 2020, is for the research and technology program, and of which $34,824,000, to remain available for obligation until September 30, 2020, is for information management. Motor carrier safety grants (liquidation of contract authorization) (limitation on obligations) (highway trust fund) (including transfer of funds) For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $374,800,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: 
Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $374,800,000 in fiscal year 2018 for Motor Carrier Safety Grants; of which $298,900,000 shall be available for the motor carrier safety assistance program, $31,800,000 shall be available for the commercial driver's license program implementation program, $43,100,000 shall be available for the high priority activities program, and $1,000,000 shall be available for the commercial motor vehicle operators grant program: 
Provided further, That of the unobligated amounts provided for Commercial Vehicle Information Systems Network Development or other Motor Carrier Safety grants in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA-LU (Public Law 109–59), or other appropriation or authorization acts prior to fiscal year 2017, $87,000,000 in additional obligation limitation is provided for the modernization and maintenance of border facilities, and shall remain available until September 30, 2022: 
Provided further, That of the unobligated amounts provided for Commercial Vehicle Information Systems Network Development or other Motor Carrier Safety grants in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriation or authorization acts prior to fiscal year 2017, $100,000,000 in additional obligation limitation is provided for a highly automated vehicle research and development program and shall remain available until expended, of which not less than $60,000,000 shall be for demonstration grants, and of which not less than $38,000,000 shall be for research activities: 
Provided further, That the activities funded by the previous proviso may be accomplished through direct expenditure, direct research activities, grants, cooperative agreements, contracts, intra or interagency agreements, or other agreements with public organizations: 
Provided further, That such amounts, payments, and obligation limitation as may be necessary to carry out highly automated vehicle research and development program activities may be transferred and credited to appropriate accounts of other participating Federal agencies: 
Provided further, That $187,000,000 for payment of obligations incurred in carrying out this section shall be derived from the Highway Trust Fund (other than the Mass Transit Account), to be available until expended. Administrative provisions—federal motor carrier safety administration  
130.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28.  
131.The Federal Motor Carrier Safety Administration shall send notice of 49 CFR section 385.308 violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations.  
132.None of the funds appropriated or otherwise made available to the Department of Transportation by this Act or any other Act may be obligated or expended to implement, administer, or enforce the requirements of section 31137 of title 49, United States Code, or any regulation issued by the Secretary pursuant to such section, with respect to the use of electronic logging devices by operators of commercial motor vehicles, as defined in section 31132(1) of such title, transporting livestock as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471) or insects. 
National highway traffic safety administration Operations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $189,075,000, of which $40,000,000 shall remain available through September 30, 2019. Operations and research (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, section 4011 of the FAST Act (Public Law 114–94), and chapter 303 of title 49, United States Code, $149,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: 
Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2018, are in excess of $149,000,000, of which $143,700,000 shall be for programs authorized under 23 U.S.C. 403 and $5,300,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: 
Provided further, That within the $149,000,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2019, and shall be in addition to the amount of any limitation imposed on obligations for future years. Highway traffic safety grants (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $597,629,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): 
Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2018, are in excess of $597,629,000 for programs authorized under 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, of which $261,200,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $280,200,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $29,900,000 shall be for High Visibility Enforcement Program under 23 U.S.C. 404; $26,329,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: 
Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: 
Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: 
Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(8), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: 
Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(8) within 5 days. Administrative provisions—national highway traffic safety administration  
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff.  
141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used.  
142.None of the funds made available by this Act may be used to obligate or award funds for the National Highway Traffic Safety Administration's National Roadside Survey.  
143.None of the funds made available by this Act may be used to mandate global positioning system (GPS) tracking in private passenger motor vehicles without providing full and appropriate consideration of privacy concerns under 5 U.S.C. chapter 5, subchapter II.  
144.In addition to the amounts made available under the heading, Operations and Research (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) for carrying out the provisions of section 403 of title 23, United States Code, $11,500,000, to remain available until September 30, 2019, shall be made available to the National Highway Traffic Safety Administration from the general fund, of which not to exceed $5,000,000 shall be available to provide funding for grants, pilot program activities, and innovative solutions to reduce alcohol-impaired-driving fatalities and other causes of the recent increase in highway fatalities from impaired driving in collaboration with eligible entities under section 403 of title 23, United States Code, and not to exceed $6,500,000 shall be available to continue a high visibility enforcement paid-media campaign regarding highway-rail grade crossing safety in collaboration with the Federal Railroad Administration. 
Federal railroad administration Safety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $221,698,000, of which $15,900,000 shall remain available until expended, and of which up to $350,000 shall be available for the Secretary of Transportation to assist Class II and Class III railroads in preparing to apply and applying for direct loans and loan guarantees for eligible projects pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210) to also remain available until expended. Railroad research and developmentFor necessary expenses for railroad research and development, $40,600,000, to remain available until expended. Railroad rehabilitation and improvement financing programFor the cost of direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, $25,000,000, to remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That the Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority shall exist as long as any such direct loan or loan guarantee is outstanding: 
Provided further, That, for direct loans and loan guarantees issued pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, the Secretary, in consultation with the Director of the Office of Management and Budget, not later than 120 days after the date of enactment of this Act, shall define each cohort as the loans provided for that fiscal year, creating individual fiscal year cohorts for each fiscal year in which a loan was provided from the date of enactment of Public Law 105–178 to the date of enactment of Public Law 114–94: 
Provided further, That, when all obligations attached to a cohort as defined under the previous proviso have been satisfied, the Secretary shall repay the credit risk premiums of loans in the cohort, with interest accrued thereon, not later than 180 days after the date of enactment of this Act or, for a cohort with obligations that have not yet been satisfied, not later than 60 days after the date on which all obligations attached to the cohort have been satisfied: 
Provided further, That the Secretary shall not treat the repayment of a loan after the date of enactment of Public Law 114–94 as precluding, limiting, or negatively affecting the satisfaction of the obligation of its cohort for a fiscal year prior to the enactment of Public Law 114–94. Federal-state partnership for state of good repairFor necessary expenses related to Federal-State Partnership for State of Good Repair Grants as authorized by section 24911 of title 49, United States Code, $250,000,000, to remain available until expended: 
Provided, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code: 
Provided further, That section 24911(e)(1) of title 49, United States Code, is amended by striking transportation and inserting transportation at the eligible project location. Consolidated rail infrastructure and safety improvementsFor necessary expenses related to Consolidated Rail Infrastructure and Safety Improvements Grants, as authorized by section 24407 of title 49, United States Code, $592,547,000, to remain available until expended, of which $250,000,000 shall be available for eligible projects under section 24407(c)(1) of title 49, United States Code, for the implementation of positive train control systems, and of which $35,547,000 shall be available for eligible projects under section 24407(c)(2) of title 49, United States Code, that contribute to the initiation or restoration of intercity passenger rail service: 
Provided, That the Secretary shall not preclude projects from consideration for funding under the previous proviso due to a lack of agreement among the funding recipients, operator, and host railroad regarding access to and use of the host railroad facilities, if an agreement or order for the use of such facilities may occur under section 24308 of title 49, United States Code: 
Provided further, That section 24405(f) of title 49, United States Code, shall not apply to projects for the implementation of positive train control systems otherwise eligible under section 24407(c)(1) of title 49, United States Code: 
Provided further, That amounts available under this heading for projects selected for commuter rail passenger transportation may be transferred by the Secretary, after selection, to the appropriate agencies to be administered in accordance with chapter 53 of title 49, United States Code: 
Provided further, That the Secretary shall not limit eligible projects from consideration for funding for planning, engineering, environmental, construction, and design elements of the same project in the same application: 
Provided further, That unobligated balances remaining after four years from the date of enactment may be used for any eligible project under section 24407(c) of title 49, United States Code: 
Provided further, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24407 of title 49, United States Code. Restoration and enhancementFor necessary expenses related to Restoration and Enhancement Grants, as authorized by section 24408 of title 49, United States Code, $20,000,000, to remain available until expended: 
Provided, That the Secretary may withhold up to one percent of the funds provided under this heading to fund the costs of award and project management and oversight. Northeast corridor grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $650,000,000, to remain available until expended: 
Provided, That the Secretary may retain up to one-half of 1 percent of the funds provided under both this heading and the National Network Grants to the National Railroad Passenger Corporation heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of division A of Public Law 114–94: 
Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of division A of Public Law 114–94, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: 
Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act. National network grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,291,600,000, to remain available until expended: 
Provided, That the Secretary may retain up to an additional $2,000,000 of the funds provided under this heading to fund expenses associated with the State-Supported Route Committee established under section 24712 of title 49, United States Code: 
Provided further, That up to $5,000,000 of the amount provided under this heading shall be available for costs associated with any matters Amtrak may elect to bring before the Surface Transportation Board related to passenger rail service: 
Provided further, That at least $50,000,000 of the amount provided under this heading shall be available for the development, installation and operation of railroad safety technology, including the implementation of a positive train control system, on State-supported routes as defined under section 24102(13) of title 49, United States Code, on which positive train control systems are not required by law or regulation. Administrative provisions—federal railroad administration  
150.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: 
Provided, That the President of Amtrak may waive the cap set in the previous proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: 
Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations each quarter within 30 days of such quarter of the calendar year on waivers granted to employees and amounts paid above the cap for each month within such quarter and delineate the reasons each waiver was granted: 
Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations within 60 days of enactment of this Act, a summary of all overtime payments incurred by the Corporation for 2017 and the three prior calendar years: 
Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2017 and for the three prior calendar years. 
Federal transit administration Administrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $113,165,000: 
Provided, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: 
Provided further, That upon submission to the Congress of the fiscal year 2019 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on New Starts, including proposed allocations for fiscal year 2019. Transit formula grants (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, $10,300,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: 
Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, and section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, shall not exceed total obligations of $9,733,353,407 in fiscal year 2018: 
Provided further, That the Federal share of the cost of activities carried out under section 5312 shall not exceed 80 percent, except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share. Transit infrastructure grantsFor an additional amount for buses and bus facilities grants under section 5339 of title 49, United States Code, state of good repair grants under section 5337 of such title, high density state apportionments under section 5340(d) of such title, and the bus testing facilities under sections 5312 and 5318 of such title, $834,000,000 to remain available until expended: 
Provided, That $400,000,000 shall be available for grants as authorized under section 5339 of such title, of which $209,104,000 shall be available for the buses and bus facilities formula grants as authorized under section 5339(a) of such title, $161,446,000 shall be available for the buses and bus facilities competitive grants as authorized under section 5339(b) of such title, and $29,450,000 shall be available for the low or no emission grants as authorized under section 5339(c) of such title: 
Provided further, That $400,000,000 shall be available for the state of good repair grants as authorized under section 5337 of such title: 
Provided further, That $30,000,000 shall be available for the high density state apportionments as authorized under section 5340(d) of such title: 
Provided further, That $2,000,000 shall be available for the bus testing facility as authorized under section 5318 of such title: 
Provided further, That notwithstanding section 5318(a) of such title, $2,000,000 shall be available for the operation and maintenance of bus testing facilities by institutions of higher education selected pursuant to section 5312(h) of such title: 
Provided further, That the Secretary shall enter into a contract or cooperative agreement with, or make a grant to, each institution of higher education selected pursuant to section 5312(h) of such title, to operate and maintain a facility to conduct the testing of low or no emission vehicle new bus models using the standards established pursuant to section 5318(e)(2) of such title: 
Provided further, That the term low or no emission vehicle has the meaning given the term in section 5312(e)(6) of such title: 
Provided further, That the Secretary shall pay 80 percent of the cost of testing a low or no emission vehicle new bus model at each selected institution of higher education: 
Provided further, That the entity having the vehicle tested shall pay 20 percent of the cost of testing: 
Provided further, That a low or no emission vehicle new bus model tested that receives a passing aggregate test score in accordance with the standards established under section 5318(e)(2) of such title, shall be deemed to be in compliance with the requirements of section 5318(e) of such title: 
Provided further, That amounts made available by this heading shall be derived from the general fund: 
Provided further, That the amounts made available under this heading shall not be subject to any limitation on obligations for transit programs set forth in any Act. Technical assistance and trainingFor necessary expenses to carry out 49 U.S.C. 5314, $5,000,000. Capital investment grantsFor necessary expenses to carry out fixed guideway capital investment grants under section 5309 of title 49, United States Code, $2,644,960,000 to remain available until September 30, 2021: 
Provided, That of the amounts made available under this heading, $2,252,508,586 shall be obligated by December 31, 2019: 
Provided further, That $5,050,000 from unobligated amounts appropriated for the buses and bus facilities program under section 5309 of such title from fiscal years 2000 to 2005 shall remain available until September 30, 2021 to carry out section 5309: 
Provided further, That of the amounts made available under this heading, $1,506,910,000 shall be available for projects authorized under section 5309(d) of such title, $715,700,000 shall be available for projects authorized under section 5309(e) of such title, $400,900,000 shall be available for projects authorized under section 5309(h) of such title: 
Provided further, That the Secretary shall continue to administer the capital investment grant program in accordance with the procedural and substantive requirements of section 5309 of such title. Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: 
Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: 
Provided further, That prior to approving such grants, the Secretary shall certify that the Washington Metropolitan Area Transit Authority is making progress to improve its safety management system in response to the Federal Transit Administration’s 2015 safety management inspection: 
Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants: 
 Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of Public Law 110–432. Administrative provisions—federal transit administration  
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation.  
161.Notwithstanding any other provision of law, any funds appropriated before October 1, 2017, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section.  
162. 
(a)Except as provided in subsection (b), none of the funds in this or any other Act may be available to advance in any way a new light or heavy rail project towards a full funding grant agreement as defined by 49 U.S.C. 5309 for the Metropolitan Transit Authority of Harris County, Texas if the proposed capital project is constructed on or planned to be constructed on Richmond Avenue west of South Shepherd Drive or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas.  
(b)The Metropolitan Transit Authority of Harris County, Texas, may attempt to construct or construct a new fixed guideway capital project, including light rail, in the locations referred to in subsection (a) if— 
(1)voters in the jurisdiction that includes such locations approve a ballot proposition that specifies routes on Richmond Avenue west of South Shepherd Drive or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas; and  
(2)the proposed construction of such routes is part of a comprehensive, multi-modal, service-area wide transportation plan that includes multiple additional segments of fixed guideway capital projects, including light rail for the jurisdiction set forth in the ballot proposition. The ballot language shall include reasonable cost estimates, sources of revenue to be used and the total amount of bonded indebtedness to be incurred as well as a description of each route and the beginning and end point of each proposed transit project.  
163.Notwithstanding any other provision of law, none of the funds made available in this Act shall be used to enter into a full funding grant agreement for a project with a New Starts share greater than 51 percent. 
Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year. Operations and maintenance (harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities of those portions of the St. Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $40,000,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662: 
Provided, That of the amounts made available under this heading, not less than $19,500,000 shall be used on asset renewal activities and shall remain available through September 30, 2020. Maritime administration Maritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $300,000,000, to remain available until expended. Operations and trainingFor necessary expenses of operations and training activities authorized by law, $513,642,000, of which $22,000,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $300,000,000 shall remain available until expended for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships in accordance with section 3505 of Public Law 114–328, as applicable, with unobligated balances from previous appropriations for the National Security Multi-Mission Vessel Program also available for and merged into this appropriation; and of which $2,400,000 shall remain available through September 30, 2019, for the Student Incentive Program at State Maritime Academies, and of which $1,800,000 shall remain available until expended for training ship fuel assistance payments, and of which $52,000,000 shall remain available until expended for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy, and of which $3,000,000 shall remain available through September 30, 2019, for Maritime Environment and Technology Assistance program authorized under section 50307 of title 46, United States Code, and of which $7,000,000 shall remain available until expended for the Short Sea Transportation Program (America's Marine Highways) to make grants for the purposes authorized under sections 55601(b)(1) and (3) of title 46, United States Code: 
Provided, That not later than January 12, 2019, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of Public Law 110–417. Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, as amended by Public Law 113–281, $20,000,000 to remain available until expended. Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $116,000,000, to remain available until expended. Maritime guaranteed loan (title xi) program account (including transfer of funds)For the cost of guaranteed loans, $30,000,000, of which $27,000,000 shall remain available until expended: 
Provided, That such costs, including the costs of modifying such loans, shall be defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That not to exceed $3,000,000 shall be for administrative expenses to carry out the guaranteed loan program, which shall be transferred to and merged with the appropriations for Operations and Training, Maritime Administration. Administrative provisions—maritime administration  
170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: 
Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: 
Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts.  
171.None of the funds available or appropriated in this Act shall be used by the United States Department of Transportation or the United States Maritime Administration to negotiate or otherwise execute, enter into, facilitate or perform fee-for-service contracts for vessel disposal, scrapping or recycling, unless there is no qualified domestic ship recycler that will pay any sum of money to purchase and scrap or recycle a vessel owned, operated or managed by the Maritime Administration or that is part of the National Defense Reserve Fleet: 
Provided, That such sales offers must be consistent with the solicitation and provide that the work will be performed in a timely manner at a facility qualified within the meaning of section 3502 of Public Law 106–398: 
Provided further, That nothing contained herein shall affect the Maritime Administration's authority to award contracts at least cost to the Federal Government and consistent with the requirements of 54 U.S.C. 308704, section 3502, or otherwise authorized under the Federal Acquisition Regulation. 
Pipeline and hazardous materials safety administration  Operational expenses For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $23,000,000: 
Provided, That the Secretary of Transportation shall issue a final rule to expand the applicability of comprehensive oil spill response plans within 5 days of enactment of this Act. Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $59,000,000, of which $7,570,000 shall remain available until September 30, 2020: 
Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: 
Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions. Pipeline safety (pipeline safety fund) (oil spill liability trust fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $162,000,000, of which $23,000,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2020; and of which $131,000,000 shall be derived from the Pipeline Safety Fund, of which $64,736,000 shall remain available until September 30, 2020; and of which $8,000,000 shall be derived from fees collected under 49 U.S.C. 60302 and deposited in the Underground Natural Gas Storage Facility Safety Account for the purpose of carrying out 49 U.S.C. 60141 and shall remain available until September 30, 2020: 
Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call State grant program. Emergency preparedness grants (emergency preparedness fund)Notwithstanding the fiscal year limitation specified in 49 U.S.C. 5116, not more than $28,318,000 shall be made available for obligation in fiscal year 2018 from amounts made available by 49 U.S.C. 5116(h), and 5128(b) and (c): 
Provided, That notwithstanding 49 U.S.C. 5116(h)(4), not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: 
Provided further, That none of the funds made available by 49 U.S.C. 5116(h), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his or her designee. Office of inspector general Salaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $92,152,000: 
Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation: 
Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso. General provisions—Department of transportation  
180. 
(a)During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  
(b)During the current fiscal year, applicable appropriations to the Department and its operating administrations shall be available for the purchase, maintenance, operation, and deployment of unmanned aircraft systems that advance the Department’s, or its operating administrations’, missions.  
(c)Any unmanned aircraft system purchased or procured by the Department prior to the enactment of this Act shall be deemed authorized.  
181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV.  
182. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.  
(b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision.  
183.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: 
Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation.  
184.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105.  
185. 
(a)None of the funds provided in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or discretionary grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, or full funding grant agreement is announced by the Department or its modal administrations: 
Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: 
Provided further, That no notification shall involve funds that are not available for obligation.  
(b)In addition to the notification required in subsection (a), none of the funds made available in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, cooperative agreement or discretionary grant unless the Secretary of Transportation provides the House and Senate Committees on Appropriations a comprehensive list of all such loans, loan guarantees, lines of credit, cooperative agreement or discretionary grants that will be announced not less the 3 full business days before such announcement: 
Provided, That the requirement to provide a list in this subsection does not apply to any quick release of funds from the emergency relief program: 
Provided further, That no list shall involve funds that are not available for obligation.  
186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended.  
187.Amounts made available in this or any prior Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments: 
Provided, That amounts made available in this Act shall be available until expended; and  
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: 
Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: 
Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or  
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: 
Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: 
Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(d)(2) of Public Law 107–300.  
188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations: 
Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations.  
189.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations.  
190.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media.  
191.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 U.S.C. or title 23 U.S.C. utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: 
(1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction;  
(2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and  
(3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program. This title may be cited as the Department of Transportation Appropriations Act, 2018.  
IIDepartment of housing and urban development 
Management and administration Executive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $14,708,000: 
Provided, That not to exceed $19,876 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine. Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $518,303,000, of which $52,200,000 shall be available for the Office of the Chief Financial Officer; $95,400,000 shall be available for the Office of the General Counsel; $204,253,000 shall be available for the Office of Administration; $39,300,000 shall be available for the Office of the Chief Human Capital Officer; $53,500,000 shall be available for the Office of Field Policy and Management; $19,500,000 shall be available for the Office of the Chief Procurement Officer; $3,800,000 shall be available for the Office of Departmental Equal Employment Opportunity; $4,950,000 shall be available for the Office of Strategic Planning and Management; and $45,400,000 shall be available for the Office of the Chief Information Officer: 
Provided, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: 
Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: 
Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: 
Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress: 
Provided further, That within 30 days of enactment of this Act, the Secretary shall submit to the House and Senate Committees on Appropriations organization charts reflecting the Department's and each office's structure (to the branch level) on October 1, 2017 and on the date of enactment of this Act. Program office salaries and expenses Public and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $216,633,000. Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development, $107,554,000. HousingFor necessary salaries and expenses of the Office of Housing, $383,000,000. Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $24,065,000. Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity, $69,808,000. Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes, $7,600,000. Working capital fund (including transfer of funds)For the working capital fund for the Department of Housing and Urban Development (referred to in this paragraph as the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred to the Fund under this heading shall be available for Federal shared services used by offices and agencies of the Department, and for such portion of any office or agency’s printing, records management, space renovation, furniture, or supply services as the Secretary determines shall be derived from centralized sources made available by the Department to all offices and agencies and funded through the Fund: 
Provided, That of the amounts made available in this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Office Salaries and Expenses, and Government National Mortgage Association, the Secretary shall transfer to the Fund such amounts, to remain available until expended, as are necessary to fund services, specified in the matter preceding the first proviso, for which the appropriation would otherwise have been available, and may transfer not to exceed an additional $5,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for use for any office or agency: 
Provided further, That amounts in the Fund shall be the only amounts available to each office or agency of the Department for the services, or portion of services, specified in the matter preceding the first proviso: 
Provided further, That with respect to the Fund, the authorities and conditions under this heading shall supplement the authorities and conditions provided under section 7(f). Public and indian housing Tenant-based rental assistance For activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $18,015,000,000, to remain available until expended, shall be available on October 1, 2017 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2017), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2018: 
Provided, That the amounts made available under this heading are provided as follows: 
(1)$19,600,000,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: 
Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2018 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection, HOPE VI, and Choice Neighborhoods vouchers: 
Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the MTW demonstration, which are instead governed by the terms and conditions of their MTW agreements: 
Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: 
Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2018: 
Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the previous provisos: 
Provided further, That the Secretary may offset public housing agencies' calendar year 2018 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD-held programmatic reserves (in accordance with VMS data in calendar year 2017 that is verifiable and complete), as determined by the Secretary: 
Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies’ calendar year 2018 MTW funding allocation: 
Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: 
Provided further, That up to $75,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers; and (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: 
Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary;  
(2)$85,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI and Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: 
Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: 
Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: 
Provided further, That of the amounts made available under this paragraph, $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: 
Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): 
Provided further, That the Secretary shall issue guidance to implement the previous provisos, including, but not limited to, requirements for defining eligible at-risk households within 60 days of the enactment of this Act: 
Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist: 
Provided further, That the Secretary may provide section 8 rental assistance from amounts made available under this paragraph for units assisted under a project-based subsidy contract funded under the Project-Based Rental Assistance heading under this title where the owner has received a Notice of Default and the units pose an imminent health and safety risk to residents: 
Provided further, That to the extent that the Secretary determines that such units are not feasible for continued rental assistance payments or transfer of the subsidy contract associated with such units to another project or projects and owner or owners, any remaining amounts associated with such units under such contract shall be recaptured and used to reimburse amounts used under this paragraph for rental assistance under the preceding proviso;  
(3)$1,760,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $30,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other special purpose incremental vouchers: 
Provided, That no less than $1,730,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2018 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): 
Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: 
Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the previous proviso: 
Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities;  
(4)$505,000,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: 
Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading: 
Provided further, That any amounts provided under this paragraph in this Act or prior Acts, remaining available after funding renewals and administrative expenses under this paragraph, shall be available for incremental tenant-based assistance contracts under such section 811, including necessary administrative expenses;  
(5)$5,000,000 shall be for rental assistance and associated administrative fees for Tribal HUD–VA Supportive Housing to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: 
Provided, That such amount shall be made available for renewal grants to recipients that received assistance under prior Acts under the Tribal HUD–VA Supportive Housing program: 
Provided further, That the Secretary shall be authorized to specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients: 
Provided further, That such assistance shall be administered in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996 and modeled after the HUD–VASH program: 
Provided further, That the Secretary shall be authorized to waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such assistance: 
Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary: 
Provided further, That the Secretary may reallocate, as determined by the Secretary, amounts returned or recaptured from awards under prior acts;  
(6)$40,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: 
Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 203 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: 
Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: 
Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over;  
(7)$20,000,000 shall be made available for new incremental voucher assistance through the family unification program as authorized by section 8(x) of the Act: 
Provided, That the assistance made available under this paragraph shall continue to remain available for family unification upon turnover: 
Provided further, That for any public housing agency administering voucher assistance appropriated in a prior Act under the family unification program that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such program; and  
(8)the Secretary shall separately track all special purpose vouchers funded under this heading. Housing certificate fund (including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2018 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: 
Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: 
Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available. Public housing capital fund For the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $2,750,000,000, to remain available until September 30, 2021: 
Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2018, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: 
Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: 
Provided further, That up to $8,300,000 shall be to support ongoing public housing financial and physical assessment activities: 
Provided further, That up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: 
Provided further, That of the total amount provided under this heading, not to exceed $21,500,000 shall be available for the Secretary to make grants, notwithstanding section 203 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2018: 
Provided further, That of the amount made available under the previous proviso, not less than $5,000,000 shall be for safety and security measures: 
Provided further, That in addition to the amount in the previous proviso for such safety and security measures, any amounts that remain available, after all applications received on or before September 30, 2019, for emergency capital needs have been processed, shall be allocated to public housing agencies for such safety and security measures: 
Provided further, That of the total amount provided under this heading, up to $35,000,000 shall be for supportive services, service coordinators and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): 
Provided further, That of the total amount made available under this heading, $15,000,000 shall be for a Jobs-Plus initiative modeled after the Jobs-Plus demonstration: 
Provided further, That funding provided under the previous proviso shall be available for competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 117 of the Workforce Investment Act of 1998, and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: 
Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: 
Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: 
Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice: 
Provided further, That for funds provided under this heading, the limitation in section 9(g)(1) of the Act shall be 25 percent: 
Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: 
Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: 
Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2018 to public housing agencies that are designated high performers: 
Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act. Public housing operating fundFor 2018 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,550,000,000, to remain available until September 30, 2019. Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $150,000,000, to remain available until September 30, 2020: 
Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: 
 Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act: 
 Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: 
Provided further, That grantees shall provide a match in State, local, other Federal or private funds: 
Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits: 
Provided further, That for-profit developers may apply jointly with a public entity: 
Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants under this heading shall be subject to the regulations issued by the Secretary to implement such section: 
Provided further, That of the amount provided, not less than $75,000,000 shall be awarded to public housing agencies: 
Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: 
Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: 
Provided further, That no more than $5,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: 
Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated: 
Provided further, That the Secretary shall issue the Notice of Funding Availability for funds made available under this heading no later than 60 days after enactment of this Act: 
Provided further, That the Secretary shall make grant awards no later than 270 days after enactment of this Act in such amounts that the Secretary determines. Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937, to promote the development of local strategies to coordinate the use of assistance under sections 8(o) and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency, $75,000,000, to remain available until September 30, 2019: 
Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under subsections b(3), b(4), b(5), or c(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: 
Provided further, That owners of a privately owned multifamily property with a section 8 contract may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: 
Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program. Native american housing block grants (Including transfer of funds)For the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $655,000,000, to remain available until September 30, 2022: 
Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: 
Provided further, That of the amounts made available under this heading, $7,000,000 shall be for providing training and technical assistance to Indian housing authorities and tribally designated housing entities, to support the inspection of Indian housing units, contract expertise, and for training and technical assistance related to funding provided under this heading and other headings under this Act for the needs of Native American families and Indian country: 
Provided further, That of the funds made available under the previous provisos, not less than $2,000,000 shall be made available for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): 
Provided further, That amounts made available under the previous two provisos may be used, contracted, or competed as determined by the Secretary: 
Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: 
Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $17,391,304: 
Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act: 
Provided further, That for an additional amount for the Native American Housing Block Grants program, as authorized under title I of NAHASDA, $100,000,000 to remain available until September 30, 2022: 
Provided further, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: 
Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity, and shall give priority to projects that will spur construction and rehabilitation: 
Provided further, That up to 1 percent of this additional amount may be transferred, in aggregate, to Program Office Salaries and Expenses—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of this additional amount: 
Provided further, That any funds transferred pursuant to the previous proviso shall remain available until September 30, 2023. Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $1,000,000, to remain available until expended: 
Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $270,270,270, to remain available until expended: 
Provided further, That up to $750,000 of this amount may be for administrative contract expenses including management processes and systems to carry out the loan guarantee program. Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $2,000,000 to remain available until September 30, 2022: 
Provided, That notwithstanding section 812(b) of such Act, the Department of Hawaiian Home Lands may not invest grant amounts provided under this heading in investment securities and other obligations: 
Provided further, That the language under the first proviso under the heading Native Hawaiian Housing Block Grant in the Department of Housing and Urban Development Appropriations Act, 2015 (Public Law 113–235) is amended by striking Hawaii-based: 
Provided further, That amounts made available under this heading in this and prior fiscal years may be used to provide rental assistance to eligible Native Hawaiian families both on and off the Hawaiian Home Lands, notwithstanding any other provision of law. Community planning and development Housing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $375,000,000, to remain available until September 30, 2019, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2020: 
Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act. Community development fundFor assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $3,365,000,000, to remain available until September 30, 2020, unless otherwise specified: 
Provided, That of the total amount provided, $3,300,000,000 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): 
Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: 
Provided further, That a metropolitan city, urban county, unit of general local government, Indian tribe, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: 
Provided further, That notwithstanding section 105(e)(1) of the Act, no funds provided under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subsection (e)(2): 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: 
Provided further, That of the total amount provided under this heading, $65,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 203 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety. Community development loan guarantees program account Subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2018, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: 
Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974. Home investment partnerships programFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $1,362,000,000, to remain available until September 30, 2021: 
Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: 
Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act. Self-help and assisted homeownership opportunity program For the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $50,000,000, to remain available until September 30, 2020: 
Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: 
Provided further, That of the total amount provided under this heading, $35,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: 
Provided further, That of the total amount provided under this heading, $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments, and Indian Tribes serving high need rural communities: 
Provided further, That an additional $4,000,000, to remain available until expended, shall be for a program to rehabilitate and modify homes of disabled or low-income veterans, as authorized under section 1079 of Public Law 113–291. Homeless assistance grantsFor the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the Continuum of Care program as authorized under subtitle C of title IV of such Act; and the Rural Housing Stability Assistance program as authorized under subtitle D of title IV of such Act, $2,513,000,000, to remain available until September 30, 2020: 
Provided, That any rental assistance amounts that are recaptured under such Continuum of Care program shall remain available until expended: 
Provided further, That not less than $270,000,000 of the funds appropriated under this heading shall be available for such Emergency Solutions Grants program: 
Provided further, That not less than $2,106,000,000 of the funds appropriated under this heading shall be available for such Continuum of Care and Rural Housing Stability Assistance programs: 
Provided further, That of the amounts made available under this heading, up to $50,000,000 shall be made available for grants for rapid re-housing projects and supportive service projects providing coordinated entry, and for eligible activities the Secretary determines to be critical in order to assist survivors of domestic violence, dating violence, and stalking: 
Provided further, That such projects shall be eligible for renewal under the continuum of care program subject to the same terms and conditions as other renewal applicants: 
Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: 
Provided further, That all funds awarded for supportive services under the Continuum of Care program and the Rural Housing Stability Assistance program shall be matched by not less than 25 percent in cash or in kind by each grantee: 
Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: 
Provided further, That the Secretary shall collect system performance measures for each continuum of care, and that relative to fiscal year 2015, under the Continuum of Care competition with respect to funds made available under this heading, the Secretary shall base an increasing share of the score on performance criteria: 
Provided further, That none of the funds provided under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the continuum of care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the continuum of care's system performance: 
Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: 
Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible: 
Provided further, That any unobligated amounts remaining from funds appropriated under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: 
 Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2018: 
Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program within 60 days of enactment of this Act: 
Provided further, That up to $80,000,000 of the funds appropriated under this heading shall be to implement projects to demonstrate how a comprehensive approach to serving homeless youth, age 24 and under, in up to 25 communities, including at least eight communities with substantial rural populations, can dramatically reduce youth homelessness: 
Provided further, That of the amount made available under the previous proviso, up to $5,000,000 shall be available to provide technical assistance on youth homelessness, and collection, analysis, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title: 
Provided further, That such projects shall be eligible for renewal under the continuum of care program subject to the same terms and conditions as other renewal applicants: 
Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under 42 U.S.C. 11302(a) or (b) to receive services: 
Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading. Housing programs Project-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $11,115,000,000, to remain available until expended, shall be available on October 1, 2017 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2017), and $400,000,000, to remain available until expended, shall be available on October 1, 2018: 
Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: 
Provided further, That of the total amounts provided under this heading, not to exceed $285,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): 
Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): 
Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: 
Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD or a Housing Finance Agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: 
Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading. Housing for the elderlyFor capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $678,000,000 to remain available until September 30, 2021, of which $105,000,000 shall be for capital advance and project-based rental assistance awards: 
Provided, That of the amount provided under this heading, up to $90,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: 
Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: 
Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: 
Provided further, That upon request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until September 30, 2021: 
Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for amendments and renewals: 
Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for amendments and renewals notwithstanding the purposes for which such funds originally were appropriated. Housing for persons with disabilitiesFor capital advances, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), as amended, and for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act and for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1–year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $229,600,000, to remain available until September 30, 2021, of which $82,600,000 shall be for capital advance and project rental assistance awards: 
Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: 
Provided further, That, in this fiscal year, upon the request of the Secretary of Housing and Urban Development, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract and that upon termination of such contract are in excess of an amount to be determined by the Secretary shall be remitted to the Department and deposited in this account, to be available until September 30, 2021: 
Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for amendments and renewals: 
Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for amendments and renewals notwithstanding the purposes for which such funds originally were appropriated. Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $55,000,000, to remain available until September 30, 2019, including up to $4,500,000 for administrative contract services: 
Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: 
Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management or literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: 
Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements, as appropriate, subject to the availability of annual appropriations. Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $14,000,000, to remain available until expended: 
Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such sections of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such sections of law. Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $11,000,000, to remain available until expended, of which $11,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: 
Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: 
Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2018 so as to result in a final fiscal year 2018 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2018 appropriation: 
Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: 
Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: 
Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services. Federal housing administration Mutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2019: 
Provided, That during fiscal year 2018, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $5,000,000: 
Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: 
Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2019: 
Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2018, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000: 
Provided further, That during fiscal year 2018 the Secretary may insure and enter into new commitments to insure mortgages under section 255 of the National Housing Act only to the extent that the net credit subsidy cost for such insurance does not exceed zero: 
Provided further, That for fiscal years 2018 and 2019, the Secretary shall not take any action against a lender solely on the basis of compare ratios that have been adversely affected by defaults on mortgages secured by properties in areas where a major disaster was declared in 2017 or 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2019: 
Provided, That during fiscal year 2018, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $5,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act. Government national mortgage association Guarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2019: 
Provided, That $27,000,000 shall be available for necessary salaries and expenses of the Office of Government National Mortgage Association: 
Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2018, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: 
Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account. Policy development and research Research and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $89,000,000, to remain available until September 30, 2019: 
Provided, That with respect to amounts made available under this heading, notwithstanding section 203 of this title, the Secretary may enter into cooperative agreements funded with philanthropic entities, other Federal agencies, State or local governments and their agencies, or colleges or universities for research projects: 
Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project: 
Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions: 
Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan, for approval, to the House and Senate Committees on Appropriations on how it will allocate funding for this activity: 
Provided further, That none of the funds provided under this heading may be available for the doctoral dissertation research grant program. Fair housing and equal opportunity Fair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $65,300,000, to remain available until September 30, 2019: 
Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: 
Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: 
Provided further, That of the funds made available under this heading, $300,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development. Office of lead hazard control and healthy homes Lead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $230,000,000, to remain available until September 30, 2019, of which $45,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970, that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: 
Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: 
Provided further, That not less than $95,000,000 of the amounts made available under this heading for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: 
Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: 
Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed. Information Technology fund For the development of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $267,000,000, of which $250,000,000 shall remain available until September 30, 2019, and of which $17,000,000 shall remain available until September 30, 2020: 
Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: 
Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: 
Provided further, That not more than 10 percent of the funds made available under this heading for development, modernization and enhancement may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that—(A) identifies for each modernization project: (i) the functional and performance capabilities to be delivered and the mission benefits to be realized, (ii) the estimated life-cycle cost, and (iii) key milestones to be met; and (B) demonstrates that each modernization project is: (i) compliant with the Department's enterprise architecture, (ii) being managed in accordance with applicable life-cycle management policies and guidance, (iii) subject to the Department's capital planning and investment control requirements, and (iv) supported by an adequately staffed project office. Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $128,082,000: 
Provided, That the Inspector General shall have independent authority over all personnel issues within this office. General provisions—department of housing and urban development (including transfer of funds) (including rescission)  
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437f note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate.  
202.None of the amounts made available under this Act may be used during fiscal year 2018 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction.  
203.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545).  
204.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1).  
205.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress.  
206.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2018 for such corporation or agency except as hereinafter provided: 
Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government.  
207.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request.  
208.The President's formal budget request for fiscal year 2019, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act.  
209.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).  
210. 
(a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2018 and 2019, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects.  
(b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c).  
(c)The transfer authorized in subsection (a) is subject to the following conditions: 
(1)Number and bedroom size of units 
(A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects.  
(B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority.  
(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable.  
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary.  
(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials.  
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy.  
(6)The Secretary determines that this transfer is in the best interest of the tenants.  
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects.  
(8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions.  
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost.  
(d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted;  
(2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act;  
(B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act;  
(C)housing that is assisted under section 202 of the Housing Act of 1959, as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act;  
(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act;  
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act; or  
(F)housing or vacant land that is subject to a use agreement;  
(3)the term project-based assistance means— 
(A)assistance provided under section 8(b) of the United States Housing Act of 1937;  
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983);  
(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965;  
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act;  
(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and  
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act;  
(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred;  
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and  
(6)the term Secretary means the Secretary of Housing and Urban Development.  
(e)Research ReportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties.  
211. 
(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));  
(2)is under 24 years of age;  
(3)is not a veteran;  
(4)is unmarried;  
(5)does not have a dependent child;  
(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005;  
(7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and  
(8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).  
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children.  
212.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005.  
213.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until September 30, 2018, insure and enter into commitments to insure mortgages under such section 255.  
214.Notwithstanding any other provision of law, in fiscal year 2018, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA.  
215.The commitment authority funded by fees as provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: 
Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment.  
216.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: 
Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements.  
217.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): 
Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2).  
218.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD sub-office under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations for Program Office Salaries and Expenses, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development.  
219.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2018, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2018, the Secretary may make the NOFA available only on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary.  
220.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. No funds provided in this title may be used to pay any such litigation costs for attorney fees until the Department submits for review a spending plan for such costs to the House and Senate Committees on Appropriations.  
221.The Secretary is authorized to transfer up to 10 percent or $5,000,000, whichever is less, of funds appropriated for any office under the heading Administrative Support Offices or for any account under the general heading Program Office Salaries and Expenses to any other such office or account: 
Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: 
Provided further, That the Secretary shall provide notification to such Committees three business days in advance of any such transfers under this section up to 10 percent or $5,000,000, whichever is less.  
222. 
(a)Any entity receiving housing assistance payments shall maintain decent, safe, and sanitary conditions, as determined by the Secretary of Housing and Urban Development (in this section referred to as the Secretary), and comply with any standards under applicable State or local laws, rules, ordinances, or regulations relating to the physical condition of any property covered under a housing assistance payment contract.  
(b)The Secretary shall take action under subsection (c) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance— 
(1)receives a Uniform Physical Condition Standards (UPCS) score of 60 or less; or  
(2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected. Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(c) 
(1)Within 15 days of the issuance of the REAC inspection, the Secretary must provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary must also provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner's appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default.  
(2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may— 
(A)require immediate replacement of project management with a management agent approved by the Secretary;  
(B)impose civil money penalties, which shall be used solely for the purpose of supporting safe and sanitary conditions at applicable properties, as designated by the Secretary, with priority given to the tenants of the property affected by the penalty;  
(C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected;  
(D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered;  
(E)transfer the existing section 8 contract to another project or projects and owner or owners;  
(F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs;  
(G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies;  
(H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or  
(I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary.  
(d)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to the affected tenants. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of— 
(1)the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA); and  
(2)environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance.  
(e)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include— 
(1)the enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times;  
(2)actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties; and  
(3)any administrative or legislative recommendations to further improve the living conditions at properties covered under a housing assistance payment contract. This report shall be due to the Senate and House Committees on Appropriations no later than 30 days after the enactment of this Act, and on the first business day of each Federal fiscal year quarter thereafter while this section remains in effect. 
223.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2018.  
224.Notwithstanding section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)), the Secretary of Housing and Urban Development may, until September 30, 2018, obligate any available unobligated balances made available under the heading Choice Neighborhoods Initiative in this Act or any prior Act.  
225.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices.  
226.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA).  
227.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State.  
228.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306).  
229.Amounts made available under this Act which are either appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research in the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and which are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act.  
230.None of the funds provided in this Act or any other act may be used for awards, including performance, special act, or spot, for any employee of the Department of Housing and Urban Development who has been subject to administrative discipline in fiscal years 2017 or 2018, including suspension from work.  
231.Funds made available in this title under the heading Homeless Assistance Grants may be used by the Secretary to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2018: 
Provided, That such participation shall be limited to no more than 10 continuums of care and housing activities to improve outcomes for disconnected youth.  
232.With respect to grant amounts awarded under the heading Homeless Assistance Grants for fiscal years 2015, 2016, 2017, and 2018 for the continuum of care (CoC) program as authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, costs paid by program income of grant recipients may count toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipient's CoC program.  
233. 
(a)From amounts made available under this title under the heading Homeless Assistance Grants, the Secretary may award 1-year transition grants to recipients of funds for activities under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) to transition from one Continuum of Care program component to another.  
(b)No more than 50 percent of each transition grant may be used for costs of eligible activities of the program component originally funded.  
(c)Transition grants made under this section are eligible for renewal in subsequent fiscal years for the eligible activities of the new program component.  
(d)In order to be eligible to receive a transition grant, the funding recipient must have the consent of the Continuum of Care and meet standards determined by the Secretary.  
234.None of the funds made available by this Act may be used by the Department of Housing and Urban Development to direct a grantee to undertake specific changes to existing zoning laws as part of carrying out the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)) or the notice entitled Affirmatively Furthering Fair Housing Assessment Tool (79 Fed. Reg. 57949 (September 26, 2014)).  
235.Section 218(g) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12748(g)) shall not apply with respect to the right of a jurisdiction to draw funds from its HOME Investment Trust Fund that otherwise expired or would expire in 2016, 2017, 2018, 2019, or 2020 under that section.  
236.Section 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by striking “October 1, 2017” each place it appears and inserting in lieu thereof October 1, 2022.  
237.The language under the heading Rental Assistance Demonstration in the Department of Housing and Urban Development Appropriations Act, 2012 (Public Law 112–55), as amended by Public Law 113–76, Public Law 113–235, Public Law 114–113, and Public Law 115–31, is amended— 
(1)in the second proviso, by striking September 30, 2020 and inserting September 30, 2024;  
(2)in the matter preceding the first proviso, by inserting the following before the colon: (herein the 'First Component');  
(3)in the fourth proviso, by striking 225,000 and inserting 455,000;  
(4)in the fourteenth proviso, by— 
(A)inserting or nonprofit before entity, then a capable entity,; and  
(B)striking preserves its interest and inserting or a nonprofit entity preserves an interest;  
(5)in the eighteenth proviso, by— 
(A)inserting or with a project rental assistance contract under section 202(c)(2) of the Housing Act of 1959, after section 8(o) of the Act,;  
(B)inserting the subordination, restructuring, or both, of any capital advance documentation, including any note, mortgage, use agreement or other agreements, evidencing or securing a capital advance previously provided by the Secretary under section 202(c)(1) of the Housing Act of 1959 as necessary to facilitate the conversion of assistance while maintaining the affordability period and the designation of the property as serving elderly persons, and, following including but not limited to;  
(C)inserting or assistance contracts after for such vouchers;  
(D)striking of Housing and Urban Development after Secretary; and  
(E)inserting the following before the colon: (herein the 'Second Component');  
(6)by inserting the following provisos after the eighteenth proviso:  
Provided further, That contracts provided to properties converting assistance from section 101 of the Housing and Urban Development Act of 1965 or section 236(f)(2) of the National Housing Act located in high-cost areas shall have initial rents set at comparable market rents for the market area: 
Provided further, That conversions of assistance under the Second Component may not be the basis for re-screening or termination of assistance or eviction of any tenant family in a property participating in the demonstration and such a family shall not be considered a new admission for any purpose, including compliance with income targeting:; 
(7)in the twenty-first proviso, as reordered above, by striking the previous proviso and all that follows through the end of the proviso and inserting the Second Component, except for conversion of section 202 project rental assistance contracts, shall be available for project-based subsidy contracts entered into pursuant to the Second Component:;  
(8)in the twenty-second proviso, as reordered above, by striking the previous two provisos and inserting the Second Component, except for conversion of section 202 project rental assistance contracts,;  
(9)in the twenty-third proviso, as reordered above, by striking the three previous provisos and inserting the Second Component, except for conversion of section 202 project rental assistance contracts,; and  
(10)by inserting the following proviso before the final proviso:  
Provided further, That the Secretary may transfer amounts made available under the heading Housing for the Elderly to the accounts under the headings Project-Based Rental Assistance or Tenant-Based Rental Assistance to facilitate any section 202 project rental assistance contract conversions under the Second Component, and any increase in cost for Project-Based Rental Assistance or Tenant-Based Rental Assistance associated with such conversion shall be equal to amounts so transferred:. 
238.None of the funds made available under this Act may be used to interfere with State and local inspections of public housing dwelling units.  
239.The Promise Zone designations and Promise Zone Designation Agreements entered into pursuant to such designations, made by the Secretary of Housing and Urban Development in prior fiscal years, shall remain in effect in accordance with the terms and conditions of such agreements.  
240.Section 153 of the Continuing Appropriations Act, 2018 (as added by section 2001(2) of Public Law 115–120) is repealed. 
This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2018.  
IIIRelated agencies 
Access board Salaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $8,190,000: 
Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses. Federal maritime commission Salaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $27,490,000: 
Provided, That not to exceed $2,000 shall be available for official reception and representation expenses. National railroad passenger corporation Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $23,274,000: 
Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: 
Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: 
Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the Corporation: 
Provided further, That concurrent with the President's budget request for fiscal year 2018, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2018 in similar format and substance to those submitted by executive agencies of the Federal Government. National transportation safety board Salaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $110,400,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease. Neighborhood reinvestment corporation Payment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $140,000,000, of which $5,000,000 shall be for a multi-family rental housing program. Surface transportation board Salaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $37,100,000: 
Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: 
Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2018, to result in a final appropriation from the general fund estimated at no more than $35,850,000. United states interagency council on homelessness Operating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,600,000: 
Provided, That title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is amended by striking October 1, 2018 in section 209 and inserting October 1, 2020.  
IVGeneral provisions—this act 
(including rescissions)  
401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.  
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
404. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;  
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;  
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;  
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or  
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.  
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.  
405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2018, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program;  
(2)eliminates a program, project, or activity;  
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress;  
(4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose;  
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less;  
(6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or  
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: 
Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided further, That the report shall include— 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
(B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and  
(C)an identification of items of special congressional interest.  
406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2018 from appropriations made available for salaries and expenses for fiscal year 2018 in this Act, shall remain available through September 30, 2019, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act.  
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: 
Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: 
Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain.  
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto.  
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act).  
411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305).  
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations.  
413. 
(a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement.  
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law.  
414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: 
Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.  
415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code.  
416.None of the funds made available by this Act may be used by the Department of Transportation, the Department of Housing and Urban Development, or any other Federal agency to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011.  
417. 
(a)All unobligated balances, including recaptures and carryover, remaining from funds appropriated in division K of Public Law 115–31 for Department of Transportation-Office of the Secretary-Salaries and Expenses, Department of Transportation-Office of the Secretary-Office of Civil Rights, Department of Transportation-Office of the Secretary-Small and Disadvantaged Business Utilization and Outreach, Department of Transportation-Federal Transit Administration-Administrative Expenses, Department of Transportation-Pipeline and Hazardous Materials Safety Administration-Operational Expenses, Access Board-Salaries and Expenses, Federal Maritime Commission-Salaries and Expenses, National Railroad Passenger Corporation-Office of Inspector General-Salaries and Expenses, National Transportation Safety Board-Salaries and Expenses, and United States Interagency Council on Homelessness-Operating Expenses are rescinded.  
(b)All unobligated balances, including recaptures and carryover, remaining from funds appropriated in division K of Public Law 115–31 for accounts under the headings Department of Housing and Urban Development-Management and Administration and Department of Housing and Urban Development-Program Office Salaries and Expenses are rescinded.  
418. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  
419. 
(a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access.  
(b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner.  
(c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.).  
(d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement.  
420. 
(a)Terminal aerodrome forecastThe Administrator shall permit an air carrier operation under part 121 of title 14, Code of Federal Regulations, to operate to a destination determined to be under visual flight rules without a Terminal Aerodrome Forecast or Meteorological Aerodrome Report if a current Area Forecast, supplemented by other local weather observations or reports, is available, and an alternate airport that has an available Terminal Aerodome Forecast and weather report is specified. The air carrier shall have approved procedures for dispatch and enroute weather evaluation and shall operate under instrument flight rules enroute to the destination.  
(b)LimitationWithout a written finding of necessity, based on objective and historical evidence of imminent threat to safety, the Administrator shall not promulgate any operation specification, policy, or guidance document that is more restrictive than, or requires procedures that are not expressly stated in, the regulations.  
421.Section 149(m) of title 23, United States Code, is amended by adding or on a State-Supported Amtrak route with a valid cost-sharing agreement under section 209 of the Passenger Rail Investment and Improvement Act of 2008 and no current nonattainment areas under subsection (d), after 2012,. 
This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2018. 
MExtensions 
IAirport and Airway Extension Act of 2018 
1.Short titleThis title may be cited as the Airport and Airway Extension Act of 2018.  
AFederal aviation programs 
101.Extension of airport improvement program 
(a)Authorization of appropriationsSection 48103(a) of title 49, United States Code, is amended by striking 2012 and all that follows through the period at the end and inserting 2012 through 2018..  
(b)Project grant authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking March 31, 2018, and inserting September 30, 2018,.  
102.Extension of expiring authorities 
(a)Section 47107(r)(3) of title 49, United States Code, is amended by striking April 1, 2018 and inserting October 1, 2018.  
(b)Section 47115(j) of title 49, United States Code, is amended by striking 2017 and for the period beginning on October 1, 2017, and ending on March 31, 2018 and inserting 2018.  
(c)Section 47124(b)(3)(E) of title 49, United States Code, is amended by striking 2012 and all that follows through 2018, and inserting 2012 through 2018.  
(d)Section 47141(f) of title 49, United States Code, is amended by striking March 31, 2018 and inserting September 30, 2018.  
(e)Section 186(d) of the Vision 100–Century of Aviation Reauthorization Act (117 Stat. 2518) is amended by striking 2017 and for the period beginning on October 1, 2017, and ending on March 31, 2018, and inserting 2018.  
(f)Section 409(d) of the Vision 100–Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking March 31, 2018 and inserting September 30, 2018.  
(g)Section 411(h) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note) is amended by striking March 31, 2018 and inserting September 30, 2018.  
(h)Section 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking March 31, 2018 and inserting September 30, 2018.  
(i)Section 2306(b) of the FAA Extension, Safety, and Security Act of 2016 (130 Stat. 641) is amended by striking April 1, 2018 and inserting October 1, 2018.  
103.Federal Aviation Administration operationsSection 106(k) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking subparagraph (F) and inserting the following: 
 
(F)$10,025,852,000 for fiscal year 2018.; and  
(2)in paragraph (3) by striking 2017 and for the period beginning on October 1, 2017, and ending on March 31, 2018 and inserting 2018.  
104.Small community air service 
(a)Essential air service authorizationSection 41742(a)(2) of title 49, United States Code, is amended by striking 2016 and all that follows through 2018, and inserting 2016 and 2017, and $150,000,000 for fiscal year 2018.  
(b)Airports not receiving sufficient serviceSection 41743(e)(2) of title 49, United States Code, is amended by striking 2012 and all that follows through 2018, and inserting 2012 through 2017 and $10,000,000 for fiscal year 2018.  
105.Air navigation facilities and equipmentSection 48101(a) of title 49, United States Code, is amended— 
(1)in paragraph (5) by striking 2016 and 2017 and inserting 2016 through 2018; and  
(2)by striking paragraph (6).  
106.Research, engineering, and developmentSection 48102(a)(10) of title 49, United States Code, is amended to read as follows: 
 
(10)$176,500,000 for fiscal year 2018..  
107.Funding for aviation programsThe budget authority authorized in this title, including the amendments made by this title, shall be deemed to satisfy the requirements of subsections (a)(1)(B) and (a)(2) of section 48114 of title 49, United States Code, for fiscal year 2018.  
108.Controller hiringSection 44506(f) of title 49, United States Code, is amended— 
(1)in paragraph (1) by adding at the end the following: 
 
(C)Special rule 
(i)In generalNotwithstanding subparagraph (B), after giving preferential consideration to applicants under subparagraph (A) and if, after consulting with the labor organization recognized as the exclusive representative of air traffic controllers under section 7111 of title 5, the Administrator determines there are unique circumstances affecting a covered facility that warrant a vacancy announcement with a limited area of consideration, the Administrator may consider applicants for the position of air traffic controller who apply under a vacancy announcement recruiting from the local commuting area for that covered facility.  
(ii)Biographical assessmentsThe Administrator shall not use any biographical assessment with respect to an applicant under this subparagraph who would otherwise qualify as a Pool 1 applicant under subparagraph (B)(ii).  
(iii)Covered facility definedIn this subparagraph the term covered facility means a radar facility with at least 1,000,000 operations annually that is located in a metropolitan statistical area (as defined by the Office of Management and Budget) with a population estimate by the Bureau of the Census of more than 15,000,000 (as of July 1, 2016).; and  
(2)in paragraph (3)— 
(A)by inserting except for individuals covered by the program described in paragraph (4), after section 3307 of title 5,; and  
(B)by adding at the end the following: 
 
(4)Retired military controllersThe Administrator may establish a program to provide an original appointment to a position as an air traffic controller for individuals who— 
(A)are on terminal leave pending retirement from active duty military service or have retired from active duty military service within 5 years of applying for the appointment; and  
(B)have held either an air traffic certification or air traffic control facility rating according to Administration standards within 5 years of applying for the appointment..   
BAviation Revenue Provisions 
201.Expenditure authority from Airport and Airway Trust Fund 
(a)In generalSection 9502(d)(1) of the Internal Revenue Code of 1986 is amended— 
(1)in the matter preceding subparagraph (A) by striking April 1, 2018 and inserting October 1, 2018; and  
(2)in subparagraph (A) by striking the semicolon at the end and inserting or the Airport and Airway Extension Act of 2018;.  
(b)Conforming amendmentSection 9502(e)(2) of such Code is amended by striking April 1, 2018 and inserting October 1, 2018.  
202.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSection 4081(d)(2)(B) of the Internal Revenue Code of 1986 is amended by striking March 31, 2018 and inserting September 30, 2018.  
(b)Ticket taxes 
(1)PersonsSection 4261(k)(1)(A)(ii) of such Code is amended by striking March 31, 2018 and inserting September 30, 2018.  
(2)PropertySection 4271(d)(1)(A)(ii) of such Code is amended by striking March 31, 2018 and inserting September 30, 2018.  
(c)Fractional ownership programs 
(1)Treatment as noncommercial aviationSection 4083(b) of such Code is amended by striking April 1, 2018 and inserting October 1, 2018.  
(2)Exemption from ticket taxesSection 4261(j) of such Code is amended by striking March 31, 2018 and inserting September 30, 2018. 
IIImmigration Extensions 
201.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be applied by substituting September 30, 2018 for September 30, 2015.  
202.Subclauses 101(a)(27)(C)(ii)(II) and (III) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)(II) and (III)) shall be applied by substituting September 30, 2018 for September 30, 2015.  
203.Section 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) shall be applied by substituting September 30, 2018 for September 30, 2015.  
204.Section 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) shall be applied by substituting September 30, 2018 for September 30, 2015.  
205.Notwithstanding the numerical limitation set forth in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the Secretary of Homeland Security, after consultation with the Secretary of Labor, and upon the determination that the needs of American businesses cannot be satisfied in fiscal year 2018 with United States workers who are willing, qualified, and able to perform temporary nonagricultural labor, may increase the total number of aliens who may receive a visa under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) in such fiscal year above such limitation by not more than the highest number of H–2B nonimmigrants who participated in the H–2B returning worker program in any fiscal year in which returning workers were exempt from such numerical limitation.  
IIINational Flood Insurance Program Extension 
301.Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by substituting July 31, 2018 for September 30, 2017.  
IVPesticide Registration Improvement Act Extension 
401. 
(a)The following sections of the Federal Insecticide, Fungicide, and Rodenticide Act shall continue in effect through September 30, 2018— 
(1)subparagraphs (C) through (E) of section 4(i)(1) (7 U.S.C. 136a–1(i)(1)(C)–(E));  
(2)section 4(k)(3) (7 U.S.C. 136a–1(k)(3));  
(3)section 4(k)(4) (7 U.S.C. 136a–1(k)(4)); and  
(4)section 33(c)(3)(B) (7 U.S.C. 136w–8(c)(3)(B)).  
(b) 
(1)Section 4(i)(1)(I) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1(i)(1)(I)) shall be applied by substituting September 30, 2018 for September 30, 2017.  
(2)Notwithstanding section 33(m)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(m)(2)), section 33(m)(1) of such Act (7 U.S.C. 136w–8(m)(1)) shall be applied by substituting September 30, 2018 for September 30, 2017.  
(c)Section 408(m)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(m)(3)) shall be applied by substituting September 30, 2018 for September 30, 2017. 
VGeneralized System of Preferences 
501.Extension of Generalized System of Preferences 
(a)In generalSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking December 31, 2017 and inserting December 31, 2020.  
(b)Effective date 
(1)In generalThe amendment made by subsection (a) shall apply to articles entered on or after the 30th day after the date of the enactment of this Act.  
(2)Retroactive application for certain liquidations and reliquidations 
(A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of a covered article to which duty-free treatment or other preferential treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) would have applied if the entry had been made on December 31, 2017, that was made— 
(i)after December 31, 2017, and  
(ii)before the effective date specified in paragraph (1), shall be liquidated or reliquidated as though such entry occurred on the effective date specified in paragraph (1). 
(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(i)to locate the entry; or  
(ii)to reconstruct the entry if it cannot be located.  
(C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).  
(3)DefinitionsIn this subsection: 
(A)Covered articleThe term covered article means an article from a country that is a beneficiary developing country under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) as of the effective date specified in paragraph (1).  
(B)Enter; entryThe terms enter and entry include a withdrawal from warehouse for consumption.  
(c)Annual report on enforcement of eligibility criteriaNot later than 1 year after the date of the enactment of this Act, and annually thereafter through December 31, 2020, the United States Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on efforts to ensure that countries designated as beneficiary developing countries under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) are meeting the eligibility criteria set forth in section 502(c) of such Act (19 U.S.C. 2462(c)).  
502.Technical modification to procedures for competitive need limitation and waiversSection 503 of the Trade Act of 1974 (19 U.S.C. 2463) is amended— 
(1)in subsection (c)(2)— 
(A)in the matter following subparagraph (A)(i)(II), by striking July 1 and inserting November 1; and  
(B)in subparagraph (E), by striking on January 1, 1995 and inserting in any of the preceding 3 calendar years; and  
(2)in subsection (d), by striking July 1 each place it appears and inserting November 1.  
503.Customs user feesSection 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) is amended by striking February 24, 2027 and inserting July 21, 2027.  
VIJudicial Redaction Authority Extension 
601.Extension of redaction authority concerning sensitive security informationSection 105(b)(3)(E) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking 2017 both places it appears and inserting 2027.  
VIIBudgetary Effects 
701.Budgetary effects 
(a)Statutory PAYGO scorecardsThe budgetary effects of this division and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.  
(b)Senate PAYGO scorecardsThe budgetary effects of this division and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).  
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division and each succeeding division shall not be estimated— 
(1)for purposes of section 251 of such Act; and  
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act.  
NBUILD Act 
1.Short titleThis division may be cited as the Brownfields Utilization, Investment, and Local Development Act of 2018 or the BUILD Act.  
2.Redevelopment certainty for governmental entitiesSection 101(20)(D) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(20)) is amended by striking ownership or control and all that follows through by virtue and inserting ownership or control through seizure or otherwise in connection with law enforcement activity, or through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government acquires title by virtue.  
3.Alaska Native village and Native Corporation reliefSection 101(20) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(20)) is amended— 
(1)by redesignating subparagraphs (E) through (G) as subparagraphs (F) through (H), respectively;  
(2)by inserting after subparagraph (D) the following: 
 
(E)Exclusion of certain Alaska Native villages and Native Corporations 
(i)In generalThe term owner or operator does not include, with respect to a facility conveyed to a Native village or Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act) under the Alaska Native Claims Settlement Act— 
(I)the Native village or Native Corporation that received the facility from the United States Government; or  
(II)a successor in interest to which the facility was conveyed under section 14(c) of such Act.  
(ii)LimitationThe exclusion provided under this subparagraph shall not apply to any entity described in clause (i) that causes or contributes to a release or threatened release of a hazardous substance from the facility conveyed as described in such clause.;  
(3)in subparagraph (G) (as so redesignated), in the matter preceding clause (i), by striking subparagraph (E) and inserting subparagraph (F); and  
(4)in clause (i)(II) of subparagraph (H) (as so redesignated), by striking 1813) and inserting 1813)).  
4.Petroleum brownfield enhancementSection 101(39)(D)(ii)(II) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39)(D)(ii)(II)) is amended by amending item (bb) to read as follows: 
 
(bb)is a site for which there is no viable responsible party and that is determined by the Administrator or the State, as appropriate, to be a site that will be assessed, investigated, or cleaned up by a person that is not potentially liable for cleaning up the site under this Act or any other law pertaining to the cleanup of petroleum products; and.  
5.Prospective purchasers and lessees 
(a)Bona fide prospective purchaserSection 101(40) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(40)) is amended— 
(1)in subparagraph (B)— 
(A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;  
(B)in subclause (I) (as so redesignated), by striking clauses (ii) and (iii) and inserting subclauses (II) and (III);  
(C)in subclause (II) (as so redesignated), by striking subparagraph and inserting clause; and  
(D)in subclause (III) (as so redesignated), by striking subparagraph and inserting clause;  
(2)in subparagraph (D), by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;  
(3)in subparagraph (F), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;  
(4)in subparagraph (H)— 
(A)in clause (i)— 
(i)in subclause (II), by inserting , by a tenancy, by the instruments by which a leasehold interest in the facility is created, after financed; and  
(ii)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately; and  
(B)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately;  
(5)by redesignating subparagraphs (B) through (H) as clauses (ii) through (viii), respectively, and indenting appropriately; and  
(6)by striking the paragraph designation and heading and all that follows through All disposal of in subparagraph (A) and inserting the following: 
 
(40)Bona fide prospective purchaser 
(A)In generalThe term bona fide prospective purchaser means, with respect to a facility— 
(i)a person who— 
(I)acquires ownership of the facility after January 11, 2002; and  
(II)establishes by a preponderance of the evidence each of the criteria described in clauses (i) through (viii) of subparagraph (B); and  
(ii)a person— 
(I)who acquires a leasehold interest in the facility after January 11, 2002;  
(II)who establishes by a preponderance of the evidence that the leasehold interest is not designed to avoid liability under this Act by any person; and  
(III)with respect to whom any of the following conditions apply: 
(aa)The owner of the facility that is subject to the leasehold interest is a person described in clause (i).  
(bb) 
(AA)The owner of the facility that is subject to the leasehold interest was a person described in clause (i) at the time the leasehold interest was acquired, but can no longer establish by a preponderance of the evidence each of the criteria described in clauses (i) through (viii) of subparagraph (B) due to circumstances unrelated to any action of the person who holds the leasehold interest; and  
(BB)the person who holds the leasehold interest establishes by a preponderance of the evidence each of the criteria described in clauses (i), (iii), (iv), (v), (vi), (vii), and (viii) of subparagraph (B).  
(cc)The person who holds the leasehold interest establishes by a preponderance of the evidence each of the criteria described in clauses (i) through (viii) of subparagraph (B).  
(B)CriteriaThe criteria described in this subparagraph are as follows: 
(i)Disposal prior to acquisitionAll disposal of.  
(b)Limitation on liabilitySection 107(r)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607(r)(1)) is amended by striking purchaser’s and inserting bona fide prospective purchaser.  
6.Expanded eligibility for nonprofit organizationsSection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended— 
(1)in subparagraph (G), by striking or after the semicolon;  
(2)in subparagraph (H), by striking the period at the end and inserting a semicolon; and  
(3)by adding at the end the following: 
 
(I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code;  
(J)a limited liability corporation in which all managing members are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I);  
(K)a limited partnership in which all general partners are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I); or  
(L)a qualified community development entity (as defined in section 45D(c)(1) of the Internal Revenue Code of 1986)..  
7.Treatment of certain publicly owned brownfield sitesSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended— 
(1)in paragraph (2), by adding at the end the following: 
 
(C)Exemption for certain publicly owned brownfield sitesNotwithstanding paragraph (5)(B)(iii), an eligible entity described in any of subparagraphs (A) through (H) of paragraph (1) may receive a grant under this paragraph for property acquired by that eligible entity prior to January 11, 2002, even if the eligible entity does not qualify as a bona fide prospective purchaser, so long as the eligible entity has not caused or contributed to a release or threatened release of a hazardous substance at the property.; and  
(2)in paragraph (3), by adding at the end the following: 
 
(E)Exemption for certain publicly owned brownfield sitesNotwithstanding paragraph (5)(B)(iii), an eligible entity described in any of subparagraphs (A) through (H) of paragraph (1) may receive a grant or loan under this paragraph for property acquired by that eligible entity prior to January 11, 2002, even if the eligible entity does not qualify as a bona fide prospective purchaser, so long as the eligible entity has not caused or contributed to a release or threatened release of a hazardous substance at the property..  
8.Increased funding for remediation grantsSection 104(k)(3)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)(ii)) is amended by striking $200,000 for each site to be remediated and inserting $500,000 for each site to be remediated, which limit may be waived by the Administrator, but not to exceed a total of $650,000 for each site, based on the anticipated level of contamination, size, or ownership status of the site.  
9.Multipurpose brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended— 
(1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively;  
(2)in paragraph (3)(A), in the matter preceding clause (i), by striking Subject to paragraphs (4) and (5) and inserting Subject to paragraphs (5) and (6);  
(3)by inserting after paragraph (3) the following: 
 
(4)Multipurpose brownfields grants 
(A)In generalSubject to subparagraph (D) and paragraphs (5) and (6), the Administrator shall establish a program to provide multipurpose grants to an eligible entity based on the criteria under subparagraph (C) and the considerations under paragraph (3)(C), to carry out inventory, characterization, assessment, planning, or remediation activities at 1 or more brownfield sites in an area proposed by the eligible entity.  
(B)Grant amounts 
(i)Individual grant amountsEach grant awarded under this paragraph shall not exceed $1,000,000.  
(ii)Cumulative grant amountsThe total amount of grants awarded for each fiscal year under this paragraph may not exceed 15 percent of the funds made available for the fiscal year to carry out this subsection.  
(C)CriteriaIn awarding a grant under this paragraph, the Administrator shall consider the extent to which the eligible entity is able— 
(i)to provide an overall plan for revitalization of the 1 or more brownfield sites in the proposed area in which the multipurpose grant will be used;  
(ii)to demonstrate a capacity to conduct the range of eligible activities that will be funded by the multipurpose grant; and  
(iii)to demonstrate that a multipurpose grant will meet the needs of the 1 or more brownfield sites in the proposed area.  
(D)ConditionAs a condition of receiving a grant under this paragraph, each eligible entity shall expend the full amount of the grant by not later than the date that is 5 years after the date on which the grant is awarded to the eligible entity, unless the Administrator provides an extension.  
(E)OwnershipAn eligible entity that receives a grant under this paragraph may not expend any of the grant funds for the remediation of a brownfield site unless the eligible entity owns the brownfield site.; and  
(4)by striking paragraph (2) or (3) each place it appears and inserting paragraph (2), (3), or (4).  
10.Allowing administrative costs for grant recipientsParagraph (5) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 9 of this Act) is amended— 
(1)by amending subparagraph (B) to read as follows: 
 
(B)ProhibitionNo part of a grant or loan under this subsection may be used for the payment of— 
(i)a penalty or fine;  
(ii)a Federal cost-share requirement;  
(iii)a response cost at a brownfield site for which the recipient of the grant or loan is potentially liable under section 107; or  
(iv)a cost of compliance with any Federal law (including a Federal law specified in section 101(39)(B)), excluding the cost of compliance with laws applicable to the cleanup.; and  
(2)by adding at the end the following: 
 
(E)Administrative costs 
(i)In generalAn eligible entity may use up to 5 percent of the amounts made available under a grant or loan under this subsection for administrative costs.  
(ii)RestrictionFor purposes of clause (i), the term administrative costs does not include— 
(I)investigation and identification of the extent of contamination of a brownfield site;  
(II)design and performance of a response action; or  
(III)monitoring of a natural resource..  
11.Grant applications 
(a)Waterfront brownfields grants; clean energy on brownfield sitesParagraph (6)(C) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 9 of this Act) is amended by adding at the end the following: 
 
(xi)The extent to which a grant would address a site adjacent to a body of water or a federally designated flood plain.  
(xii)The extent to which a grant would facilitate— 
(I)the location at a brownfield site of a facility that generates renewable electricity from wind, solar, or geothermal energy; or  
(II)any energy efficiency improvement project at a brownfield site, including a project for a combined heat and power system or a district energy system..  
(b)Report on ranking criteriaParagraph (6) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 9 of this Act) is amended by adding at the end the following: 
 
(D)Report on ranking criteriaNot later than September 30, 2022, the Administrator shall submit to Congress a report regarding the Administrator’s use of the ranking criteria described in subparagraph (C) in awarding grants under this subsection..  
12.AuditsParagraph (8) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 9 of this Act) is amended by striking 3 years after the date of the enactment of this subsection and inserting September 30, 2022.  
13.Brownfields fundingParagraph (13) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 9 of this Act) is amended to read as follows: 
 
(13)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $200,000,000 for each of fiscal years 2019 through 2023..  
14.Small community technical assistance grants 
(a)In generalSection 128(a)(1)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(1)(B)) is amended— 
(1)in clause (ii)— 
(A)in subclause (I), by striking ; or and inserting a semicolon;  
(B)in subclause (II), by striking the period at the end and inserting ; or; and  
(C)by adding at the end the following: 
 
(III)assist small communities, Indian tribes, rural areas, or disadvantaged areas in carrying out activities described in section 104(k)(7)(A) with respect to brownfield sites.; and  
(2)by adding at the end the following: 
 
(iii)Small communities, Indian tribes, rural areas, and disadvantaged areas 
(I)In generalTo make grants to States or Indian tribes under clause (ii)(III), the Administrator may use, in addition to amounts available to carry out this subsection, not more than $1,500,000 of the amounts made available to carry out section 104(k)(7) in each fiscal year.  
(II)LimitationEach grant made under subclause (I) may be not more than $20,000.  
(III)Inclusion in other grantsThe Administrator may, at the request of a State or Indian tribe, include a grant under this clause in any other grant to the State or Indian tribe made under this subsection.  
(iv)DefinitionsIn this subparagraph: 
(I)Disadvantaged areaThe term disadvantaged area means a community with an annual median household income that is less than 80 percent of the statewide annual median household income, as determined by the President based on the latest available decennial census.  
(II)Small communityThe term small community means a community with a population of not more than 15,000 individuals, as determined by the President based on the latest available decennial census..  
(b)Conforming amendmentSection 104(g)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(g)(1)) is amended by inserting or section 128(a)(1)(B)(ii)(III) after under this section.  
15.State response program fundingSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows: 
 
(3)FundingThere is authorized to be appropriated to carry out this subsection $50,000,000 for each of fiscal years 2019 through 2023..  
OWildfire Suppression Funding and Forest Management Activities Act 
101.Short titleThis division may be cited as the Wildfire Suppression Funding and Forest Management Activities Act.  
IWildfire and disaster funding adjustment 
102.Wildfire and disaster funding adjustment 
(a)Section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended— 
(1)in subparagraph (D)(i), by striking subclauses (I) and (II) and inserting the following— 
 
(I)the average over the previous 10 years (excluding the highest and lowest years) of the sum of the funding provided for disaster relief (as that term is defined on the date immediately before the date of enactment of the Wildfire Suppression Funding and Forest Management Activities Act);  
(II)notwithstanding clause (iv), starting in fiscal year 2018, five percent of the total appropriations provided after fiscal year 2011 or in the previous 10 years, whichever is less, net of any rescissions of budget authority enacted in the same period, with respect to amounts provided for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and designated by the Congress and the President as an emergency pursuant to subparagraph (A)(i) of this paragraph; and  
(III)the cumulative net total of the unused carryover for fiscal year 2018 and all subsequent fiscal years, where the unused carryover for each fiscal year is calculated as the sum of the amounts in subclauses (I) and (II) less the enacted appropriations for that fiscal year that have been designated as being for disaster relief.;  
(2)in subparagraph (D)(ii), by striking not later than 30 days after the date of enactment of the Budget Control Act of 2011 and inserting not later than 30 days after the date of enactment of the Wildfire Suppression Funding and Forest Management Activities Act; and  
(3)by adding at the end the following: 
 
(F)Wildfire suppression 
(i)Additional new budget authorityIf, for fiscal years 2020 through 2027, a bill or joint resolution making appropriations for a fiscal year is enacted that provides an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for wildfire suppression operations for that fiscal year, but shall not exceed— 
(I)for fiscal year 2020, $2,250,000,000;  
(II)for fiscal year 2021, $2,350,000,000;  
(III)for fiscal year 2022, $2,450,000,000;  
(IV)for fiscal year 2023, $2,550,000,000;  
(V)for fiscal year 2024, $2,650,000,000;  
(VI)for fiscal year 2025, $2,750,000,000;  
(VII)for fiscal year 2026, $2,850,000,000; and  
(VIII)for fiscal year 2027, $2,950,000,000.  
(ii)DefinitionsIn this subparagraph: 
(I)Additional new budget authorityThe term additional new budget authority means the amount provided for a fiscal year in an appropriation Act that is in excess of the average costs for wildfire suppression operations as reported in the budget of the President submitted under section 1105(a) of title 31, United States Code, for fiscal year 2015 and are specified to pay for the costs of wildfire suppression operations in an amount not to exceed the amount specified for that fiscal year in clause (i).  
(II)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including— 
(aa)support, response, and emergency stabilization activities;  
(bb)other emergency management activities; and  
(cc)the funds necessary to repay any transfers needed for the costs of wildfire suppression operations..  
(b)The amendment made by paragraph (1) of subsection (a) shall begin to apply in fiscal year 2019.  
103.Request for additional wildfire suppression fundsIf the amount provided for wildfire suppression operations for that fiscal year will be exhausted within 30 calendar days, the Secretary of the Interior or the Secretary of Agriculture (as applicable), in consultation with the Director of the Office of Management and Budget, shall promptly submit a request to Congress for supplemental appropriations.  
104.Reporting requirements 
(a)In generalNot later than 90 days after the end of the fiscal year for which additional new budget authority is used, pursuant to section 251(b)(2)(F)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(F)(i)), as added by section 102 of this division, the Secretary of the Interior or the Secretary of Agriculture (as applicable), in consultation with the Director of the Office of Management and Budget, shall— 
(1)prepare an annual report with respect to the additional new budget authority;  
(2)submit to the Committees on Appropriations, the Budget, and Natural Resources of the House of Representatives and the Committees on Appropriations, the Budget, and Energy and Natural Resources of the Senate the annual report prepared under paragraph (1); and  
(3)make the report prepared under paragraph (1) available to the public.  
(b)ComponentsThe annual report prepared under subsection (a)(1) shall— 
(1)document obligations and outlays of the additional new budget authority for wildfire suppression operations;  
(2)identify risk-based factors that influenced management decisions with respect to wildfire suppression operations;  
(3)analyze a statistically significant sample of large fires, including an analysis for each fire of— 
(A)cost drivers;  
(B)the effectiveness of risk management techniques and whether fire operations strategy tracked the risk assessment;  
(C)any resulting ecological or other benefits to the landscape;  
(D)the impact of investments in wildfire suppression operations preparedness;  
(E)effectiveness of wildfire suppression operations, including an analysis of resources lost versus dollars invested;  
(F)effectiveness of any fuel treatments on fire behavior and suppression expenditures;  
(G)levels of exposure experienced by firefighters;  
(H)suggested corrective actions; and  
(I)any other factors the Secretary of the Interior or Secretary of Agriculture (as applicable) determines to be appropriate;  
(4)include an accounting of overall fire management and spending by the Department of the Interior or the Department of Agriculture, which shall be analyzed by fire size, cost, regional location, and other factors;  
(5)describe any lessons learned in the conduct of wildfire suppression operations; and  
(6)include any other elements that the Secretary of the Interior or the Secretary of Agriculture (as applicable) determines to be necessary.  
IIForest Management Activities 
201.DefinitionsIn this title: 
(1)National Forest SystemThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).  
(2)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).  
(3)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture, with respect to National Forest System land; and  
(B)the Secretary of the Interior, with respect to public land.  
202.Wildfire resilience projectsInsert at the end of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511) the following new section: 
 
605.Wildfire resilience projects 
(a)In generalHazardous fuels reduction projects, as defined in the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(2)) may be— 
(1)carried out in accordance with subsections (b), (c), and (d) of section 102 and sections 104 and 105;  
(2)considered an action categorically excluded from the requirements of Public Law 91–190 (42 U.S.C. 4321 et seq.); and  
(3)exempt from the special administrative review process under section 105.  
(b)Collaborative restoration project 
(1)In generalA project referred to in subsection (a) is a project to carry out forest restoration treatments that— 
(A)maximizes the retention of old-growth and large trees, as appropriate for the forest type, to the extent that the trees promote stands that are resilient to insects and disease, and reduce the risk or extent of, or increase the resilience to, wildfires;  
(B)considers the best available scientific information to maintain or restore the ecological integrity, including maintaining or restoring structure, function, composition, and connectivity; and  
(C)is developed and implemented through a collaborative process that— 
(i)includes multiple interested persons representing diverse interests; and  
(ii) 
(I)is transparent and nonexclusive; or  
(II)meets the requirements for a resource advisory committee under subsections (c) through (f) of section 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125).  
(2)InclusionA project under this subsection may carry out part of a proposal that complies with the eligibility requirements of the Collaborative Forest Landscape Restoration Program under section 4003(b) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(b)).  
(c)Limitations 
(1)Project sizeA project under this section may not exceed 3000 acres.  
(2)LocationA project under this section shall be— 
(A)Prioritized within the wildland-urban interface;  
(B)If located outside the wildland-urban interface, limited to areas within Condition Classes 2 or 3 in Fire Regime Groups I, II, or III that contain very high wildfire hazard potential; and  
(C)Limited to areas designated under section 602(b) as of the date of enactment of this Act.  
(3)Roads 
(A)Permanent roads 
(i)Prohibition on establishmentA project under this section shall not include the establishment of permanent roads.  
(ii)Existing roadsThe Secretary may carry out necessary maintenance and repairs on existing permanent roads for the purposes of this section.  
(B)Temporary roadsThe Secretary shall decommission any temporary road constructed under a project under this section not later than 3 years after the date on which the project is completed.  
(4)Extraordinary circumstancesThe Secretary shall apply the extraordinary circumstances procedures under section 220.6 of title 36, code of Federal regulations (or successor regulations), when using the categorical exclusion under this section.  
(d)ExclusionsThis section does not apply to— 
(1)a component of the National Wilderness Preservation System;  
(2)any Federal land on which, by Act of Congress or Presidential proclamation, the removal of vegetation is restricted or prohibited;  
(3)a congressionally designated wilderness study area; or  
(4)an area in which activities under subsection (a) would be inconsistent with the applicable land and resource management plan.  
(e)Forest management plansAll projects and activities carried out under this section shall be consistent with the land and resource management plan established under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) for the unit of the National Forest System containing the projects and activities.  
(f)Public notice and scopingThe Secretary shall conduct public notice and scoping for any project or action proposed in accordance with this section.  
(g)Accountability 
(1)In generalThe Secretary shall prepare an annual report on the use of categorical exclusions under this section that includes a description of all acres (or other appropriate unit) treated through projects carried out under this section.  
(2)SubmissionNot later than 1 year after the date of enactment of this section, and each year thereafter, the Secretary shall submit the reports required under paragraph (1) to— 
(A)the Committee on Agriculture, Nutrition, and Forestry of the Senate;  
(B)the Committee on Environment and Public Works of the Senate;  
(C)the Committee on Agriculture of the House of Representatives;  
(D)the Committee on Natural Resources of the House of Representatives; and  
(E)the Government Accountability Office..  
203.Installation of fuel breaks and firebreaks for hazardous fuel reduction on Federal landSection 101(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(2)) is amended— 
(1)by striking The term and inserting the following: 
 
(A)In generalThe term; and  
(2)by adding at the end the following: 
 
(B)InclusionThe term authorized hazardous fuel reduction project includes, using the measures and methods described in subparagraph (A), the installation of— 
(i)a natural or manmade change in fuel characteristics that affects fire behavior such that a fire can be more readily controlled (commonly known as a fuel break); and  
(ii)a natural or constructed barrier used to stop or check a fire or to provide a control line from which to work to stop or check a fire (commonly known as a firebreak)..  
204.Cancellation ceilings for stewardship end result contracting projects 
Section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) is amended— 
(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and  
(2)by inserting after subsection (g) the following: 
 
(h)Cancellation ceilings 
(1)In generalNotwithstanding section 3903(b)(1) of title 41, United States Code, the Chief and the Director may obligate funds in stages that are economically or programmatically viable to cover any potential cancellation or termination costs for an agreement or contract under subsection (b).  
(2)Advance notice to Congress of cancellation ceiling in excess of $25,000,000Not later than 30 days before entering into a multiyear agreement or contract under subsection (b) that includes a cancellation ceiling in excess of $25,000,000, but does not include proposed funding for the costs of cancelling the agreement or contract up to that cancellation ceiling, the Chief or the Director, as applicable, shall submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a written notice that includes— 
(A)a description of the cancellation ceiling amounts proposed for each program year in the agreement or contract;  
(B)the reasons why the cancellation ceiling amounts described under subparagraph (A) were selected;  
(C)a description of the extent to which the costs of contract cancellation are not included in the budget for the agreement or contract; and  
(D)an assessment of the financial risk of not including budgeting for the costs of agreement or contract cancellation.  
(3)Transmittal of notice to OMBNot later than 14 days after the date on which written notice is provided under paragraph (2), the Chief or the Director, as appropriate, shall transmit a copy of the notice to the Director of the Office of Management and Budget..  
205.Excess offset valueSection 604(g)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(g)(2)) is amended by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)use the excess to satisfy any outstanding liabilities for cancelled agreements or contracts; or  
(B)if there are no outstanding liabilities described in subparagraph (A), apply the excess to other authorized stewardship projects..  
206.Submission of existing annual reportSubsection (j) of section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) (as redesignated by section 204 of this Act), is amended by striking report to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives and inserting submit to the congressional committees described in subsection (h)(2) a report.  
207.20-year stewardship contracting 
(a)In generalThe Secretary of Agriculture and the Secretary of the Interior may award contracts or agreements under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511), for terms not to exceed 20 years on areas where the majority of Federal lands are in Fire Regime Groups I, II, or III.  
(b)PreferenceIn awarding a contract under this section, the Secretary concerned may, notwithstanding the Federal Acquisition Regulations, give a procurement preference to a contractor that would, as part of the contract, promote an innovative use of forest products, including cross-laminated timber.  
208.Consultation under Forest and Rangeland Renewable Resources Planning Act of 1974 
(a)Consultation regarding land management plansSection 6(d) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)) is amended— 
(1)by striking (d) The Secretary and inserting the following: 
 
(d)Public participation and consultation 
(1)In generalThe Secretary; and  
(2)by adding at the end the following: 
 
(2)No additional consultation required after approval of land management plans 
(A)In generalExcept as provided in subparagraph (B), notwithstanding any other provision of law, the Secretary shall not be required to engage in consultation under this section or any other provision of law (including section 7 of Public Law 93–205 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)) with respect to— 
(i)the listing of a species as threatened or endangered, or a designation of critical habitat pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.), if a land management plan has been adopted by the Secretary as of the date of listing or designation; and  
(ii)any provision of a land management plan adopted as described in clause (i).  
(B)ExceptionSubparagraph (A) shall not apply if— 
(i)15 years have passed since the date on which the Secretary adopted the land management plan described in clause (i) of that subparagraph; and  
(ii)5 years have passed since the date of enactment of this section or the date of the listing of a species as threatened or endangered for a species known to occur on the unit or the designation of critical habitat within the unit as described in clause (i) of that subparagraph, whichever is later.  
(C)Effect of paragraphNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency— 
(i)regarding any project carried out, or proposed to be carried out, to implement a land management plan pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.), including any requirement to consult regarding the consideration of cumulative impacts of completed, ongoing, and planned projects; or  
(ii)with respect to— 
(I)the development of a modification to a land management plan; or  
(II)an amendment or revision to a land management plan in accordance with paragraph (4) or (5) of subsection (f)..  
(b)Definition of secretary; conforming amendments 
(1)Definition of secretarySection 3(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601(a)) is amended, in the first sentence of the matter preceding paragraph (1), by inserting (referred to in this Act as the Secretary) after Secretary of Agriculture.  
(2)Conforming amendmentsThe Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) is amended, in sections 4 through 9, 12, 13, and 15, by striking Secretary of Agriculture each place it appears and inserting Secretary.  
209.Oregon and California railroad revested lands and coos bay wagon road reconveyed lands 
(a)In generalNotwithstanding any other provision of law, with respect to the Oregon and California Railroad grant land revested in the United States by the Act of June 9, 1916 (39 Stat. 218, chapter 137), and the Coos Bay Wagon Road grant land reconveyed to the United States by the first section of the Act of February 26, 1919 (40 Stat. 1179, chapter 47), that is managed under the Act of August 28, 1937 (43 U.S.C. 2601 et seq.), the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall not be required to engage in consultation under any law (including section 7 of Public Law 93–205 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)), with respect to— 
(1)the listing of a species as threatened or endangered, or a designation of critical habitat, pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.), if a land use plan has been adopted by the Secretary of the Interior as of the date of listing or designation; and  
(2)any provision of a land use plan adopted as described in paragraph (1).  
(b)Effect of sectionNothing in this section affects any applicable requirement of the Secretary of the Interior to consult with the head of any other Federal department or agency— 
(1)regarding a project carried out, or proposed to be carried out, pursuant to Public Law 93–205 (16 U.S.C. 1531 et seq.), including any requirement to consult regarding the consideration of the cumulative impacts of completed, ongoing, and planned projects; or  
(2)with respect to the development of a new land use plan or the revision of or other significant change to an existing land use plan.  
210.Wildfire hazard severity mapping for communities 
(a)Map requiredNot later than 2 years after the date of the enactment of this section, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall— 
(1)develop and publish a geospatial map appropriate for community-level use that depicts wildfire hazard severity to inform at-risk communities that are— 
(A)adjacent to National Forest System lands; or  
(B)affected by wildland fire, as determined by the Secretary; and  
(2)disseminate the information under paragraph (1) in an appropriate, web-based format for use by such communities to— 
(A)improve understanding of their risk profile;  
(B)clarify thinking on the nature and effect of wildfire risks; and  
(C)develop plans to manage and mitigate those risks.  
(b)Purposes of mapThe purposes of the map required under subsection (a) are as follows: 
(1)To inform evaluations of wildfire risk.  
(2)To prioritize fuels management needs.  
(3)To depict the relative potential for wildfire that could be difficult for suppression resources to contain and that could cause ignitions to structures.  
(c)ConsultationIn carrying out subsection (a), the Secretary of Agriculture and Chief of the Forest Service shall consult with— 
(1)the Secretary of the Interior;  
(2)the Administrator of the Federal Emergency Management Agency;  
(3)other appropriate Federal agencies;  
(4)States;  
(5)relevant colleges, universities, and institutions of higher education with relevant expertise; and  
(6)other entities, as appropriate.  
(d)At-risk community definedThe term at-risk community has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).  
211.Vegetation management, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights of way 
(a)In generalTitle V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) is amended by adding at the end the following: 
 
512.Vegetation managment, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights of way 
(a)DefinitionsIn this section: 
(1)Hazard treeThe term hazard tree means any tree or part thereof (whether located inside or outside a right-of-way) that has been designated, prior to tree failure, by a certified or licensed arborist or forester under the supervision of the Secretary concerned or the owner or operator of a transmission or distribution facility to be— 
(A)dead, likely to die within the routine vegetation management cycle, or likely to fail within the routine vegetation management cycle; and  
(B)if the tree or part of the tree failed, likely to— 
(i)cause substantial damage or disruption to a transmission or distribution facility; or  
(ii)come within 10 feet of an electric power line.  
(2)Owner; operatorThe terms owner and operator include contractors or other agents engaged by the owner or operator of an electric transmission or distribution facility.  
(3)PlanThe term plan means a vegetation management, facility inspection, and operation and maintenance plan that— 
(A)is prepared by the owner or operator of 1 or more electric transmission or distribution facilities to cover 1 or more electric transmission and distribution rights-of-way; and  
(B)provides for the long-term, cost-effective, efficient, and timely management of facilities and vegetation within the width of the right-of-way and abutting Federal land, including hazard trees, to enhance electric reliability, promote public safety, and avoid fire hazards.  
(4)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary, with respect to public lands; and  
(B)the Secretary of Agriculture, with respect to National Forest System land.  
(b)Guidance 
(1)In generalTo enhance the reliability of the electric grid and reduce the threat of wildfire damage to, and wildfire caused by vegetation-related conditions within, electric transmission and distribution rights-of-way and abutting Federal land, including hazard trees, the Secretary concerned shall issue and periodically update guidance to ensure that provisions are appropriately developed and implemented for utility vegetation management, facility inspection, and operation and maintenance of rights-of-way, regardless of the means by which the rights-of-way are established (including by grant, special use authorization, and easement).  
(2)LimitationThe guidance issued under paragraph (1) shall be compatible with mandatory reliability standards established by the Electric Reliability Organization.  
(3)ConsiderationsThe guidance issued under paragraph (1) shall take into account— 
(A)all applicable law, including fire safety and electric system reliability requirements (including reliability standards established by the Electric Reliability Organization under section 215 of the Federal Power Act (16 U.S.C. 824o)); and  
(B)the Memorandum of Understanding on Vegetation Management for Powerline Rights-of-Way between the Edison Electric Institute, Utility Arborist Association, the Department of the Interior, the Department of Agriculture, and the Environmental Protection Agency signed in 2016.  
(4)RequirementsThe guidance issued under paragraph (1) shall— 
(A)be developed in consultation with the owners of transmission and distribution facilities that hold rights-of-way;  
(B)seek to minimize the need for case-by-case approvals for — 
(i)routine vegetation management, facility inspection, and operation and maintenance activities; and  
(ii)utility vegetation management activities that are necessary to control hazard trees; and  
(C)provide for prompt and timely review of requests to conduct vegetation management activities that require approval of the Secretary concerned, especially activities requiring expedited or immediate action.  
(c)Vegetation Management, Facility Inspection, and Operation and Maintenance Plans 
(1)Development and submissionConsistent with subsection (b), the Secretary concerned shall provide owners and operators of electric transmission or distribution facilities located on public lands and National Forest System land, as applicable, with the option to develop and submit a plan.  
(2)ERO standardsOwners and operators subject to mandatory reliability standards established by the Electric Reliability Organization (or superseding standards) may use those standards as part of the plan.  
(3)Plan requirementsA plan developed under paragraph (1) shall— 
(A)identify the applicable transmission or distribution facilities to be maintained;  
(B)take into account operations and maintenance plans for the applicable transmission or distribution line;  
(C)describe the vegetation management, inspection, and operation and maintenance methods that may be used to comply with all applicable law, including fire safety requirements and reliability standards established by the Electric Reliability Organization;  
(D)include schedules for— 
(i)the applicable owner or operator to notify the Secretary concerned about routine and major maintenance;  
(ii)the applicable owner or operator to request approval from the Secretary concerned about undertaking routine and major maintenance; and  
(iii)the Secretary concerned to respond to a request by an owner or operator under clause (ii); and  
(E)describe processes for— 
(i)identifying changes in conditions; and  
(ii)modifying the approved plan, if necessary.  
(4)Review and approval process 
(A)In generalThe Secretary concerned shall jointly develop a consolidated and coordinated process for the review and approval of plans submitted under paragraph (1) that— 
(i)includes timelines and benchmarks for— 
(I)the submission of agency comments on the plans and schedules for final decision; and  
(II)the timely review of modifications of the plans in cases in which modifications are necessary;  
(ii)is consistent with applicable law; and  
(iii)includes a process for modifications to a plan in a prompt manner if changed conditions necessitate a modification to a plan; and  
(iv)ensures, to the maximum extent practicable, a prompt review and approval process not to exceed 120 days.  
(B)Plan modificationUpon reasonable advance notice to an owner or operator of an electric transmission or distribution facility of any changed conditions that warrant a modification to a plan, the Secretary concerned shall— 
(i)provide an opportunity for the owner or operator to submit a proposed plan modification, consistent with the process described under subparagraph (A)(iii), to address the changed condition identified by the Secretary concerned;  
(ii)consider the proposed plan modification consistent with the process described under paragraph (4)(A); and  
(iii)allow the owner or operator to continue to implement any element of the approved plan that does not directly and adversely affect the condition precipitating the need for modification.  
(5)Categories of actions not requiring environmental analysisWith respect to the development and approval of plans submitted under paragraph (1), as well as with respect to actions carried out under such plans, the Secretary concerned shall identify categories of actions for which neither an environmental impact statement nor an environmental assessment shall be required under section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation).  
(d)Certain owners and operators 
(1)In generalThe owner or operator of an electric transmission or distribution facility that is not subject to the mandatory reliability standards established by the Electric Reliability Organization or that sold less than or equal to 1,000,000 megawatt hours of electric energy for purposes other than resale during each of the 3 calendar years immediately preceding the date of enactment of this section may enter into an agreement with the Secretary concerned in lieu of a plan under subsection (c).  
(2)Minimum requirementsThe Secretary concerned shall ensure that the minimum requirements for an agreement under paragraph (1)— 
(A)reflect the relative financial resources of the applicable owner or operator compared to other owners or operators of an electric transmission or distribution facility;  
(B)include schedules as described in subsection (c)(3)(D);  
(C)are subject to modification requirements as described in subsection (c)(4)(B); and  
(D)comply with applicable law.  
(e)Emergency conditionsIf vegetation or hazard trees have contacted or present an imminent danger of contacting an electric transmission or distribution line from within or adjacent to an electric transmission or distribution right-of-way, the owner or operator of the electric transmission or distribution lines— 
(1)may prune or remove the vegetation or hazard tree— 
(A)to avoid the disruption of electric service; and  
(B)to eliminate immediate fire and safety hazards; and  
(2)shall notify the appropriate local agent of the Secretary concerned not later than 1 day after the date of the response to emergency conditions.  
(f)Activities that require approval 
(1)In generalExcept as provided under paragraph (3), the owner or operator of an electric transmission or distribution facility may conduct vegetation management activities that require approval of the Secretary concerned in accordance with a plan approved under subsection (c) or an agreement entered into under subsection (d) only with the approval of the Secretary concerned.  
(2)Requirement to respondThe Secretary concerned shall respond to a request for approval to conduct vegetation management activities in accordance with the applicable schedules in a plan approved under subsection (c) or an agreement entered into under subsection (d).  
(3)Authorized activitiesThe owner or operator of an electric transmission or distribution facility may conduct vegetation management activities that require approval of the Secretary concerned in accordance with a plan approved under subsection (c) or an agreement entered into under subsection (d) without the approval of the Secretary concerned if— 
(A)the owner or operator submitted a request to the Secretary concerned in accordance with the applicable schedule in a plan approved under subsection (c) or an agreement entered into under subsection (d);  
(B)the vegetation management activities, including the removal of hazard trees, proposed in the request under subparagraph (A) are in accordance with a plan approved under subsection (c) or an agreement entered into under subsection (d); and  
(C)the Secretary concerned fails to respond to the request under subparagraph (A) in accordance with the applicable schedule in a plan approved under subsection (c) or an agreement entered into under subsection (d).  
(g)Liability 
(1)In generalThe Secretary concerned shall not impose strict liability for damages or injury resulting from— 
(A)the Secretary concerned unreasonably withholding or delaying— 
(i)approval of a plan under subsection (c); or  
(ii)entrance into an agreement under subsection (d); or  
(B)the Secretary concerned unreasonably failing to adhere to an applicable schedule in a plan approved under subsection (c) or an agreement entered into under subsection (d).  
(2)DamagesFor the period ending 10 years after the date of the enactment of this subsection, the Secretary concerned shall not impose strict liability in an amount greater than $500,000 per incident for damages or injury resulting from activities conducted by an owner or operator in accordance with an approved agreement under subsection (d).  
(3)Rule of constructionNothing in paragraph (2) shall be construed to effect any liability imposed by the Secretary concerned under section 251.56(d) of title 36, Code of Federal Regulations (as in effect on the date of the enactment of this section) and section 2807.12 of title 43, Code of Federal Regulations (as in effect on the date of the enactment of this section), for activities conducted by an owner or operator in accordance with an approved plan under subsection (c).  
(h)Reporting requirement 
(1)Activities that require approvalThe Secretary concerned shall report requests and actions made under subsection (f) annually on the website of the Secretary concerned.  
(2)LiabilityNot later than four years after the date of enactment of this subsection, the Secretary concerned shall prepare and submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate that describes the effect on the Treasury of the strict liability limitation established by subsection (g)(2).  
(i)Training and guidanceIn consultation with the electric utility industry, the Secretary concerned is encouraged to develop a program to train personnel of the Department of the Interior and the Forest Service involved in vegetation management decisions relating to electric transmission and distribution facilities to ensure that the personnel— 
(1)understand electric system reliability requirements as the requirements relate to vegetation management of transmission and distribution rights-of-way on Federal land, including reliability standards established by the Electric Reliability Organization and fire safety requirements;  
(2)assist owners and operators of electric transmission and distribution facilities in complying with applicable electric reliability and fire safety requirements;  
(3)encourage and assist willing owners and operators of electric transmission and distribution facilities to incorporate on a voluntary basis vegetation management practices to enhance habitats and forage for pollinators and for other wildlife if the practices are compatible with the integrated vegetation management practices necessary for reliability and safety; and  
(4)understand how existing and emerging unmanned technologies can help electric utilities, the Federal Government, State and local governments, and private landowners— 
(A)to more efficiently identify vegetation management needs;  
(B)to reduce the risk of wildfires; and  
(C)to lower ratepayer energy costs.  
(j)ImplementationThe Secretary concerned shall— 
(1)not later than 1 year after the date of enactment of this section, propose regulations, or amend existing regulations, to implement this section; and  
(2)not later than 2 years after the date of enactment of this section, finalize regulations, or amend existing regulations, to implement this section.  
(k)Existing vegetation management, facility inspection, and operation and maintenance plansNothing in this section requires an owner or operator to develop and submit a new plan under this section if a plan consistent with this section has already been approved by the Secretary concerned before the date of enactment of this section..  
(b)Clerical amendmentThe table of sections for the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.), is amended by inserting after the item relating to section 511 the following new item: 
 
 
Sec. 512. Vegetation management, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights-of-way..  
212.Good neighbor authority improvementSection 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)) is amended— 
(1)in paragraph (3)(B)(i), by striking areas; or and inserting the following: 
 areas, other than the reconstruction, repair, or restoration of a National Forest System road that is— 
(I)necessary to carry out authorized restoration services pursuant to a good neighbor agreement; and  
(II)in the case of a National Forest System road that is determined to be unneeded in accordance with section 212.5(b)(2) of title 36, Code of Federal Regulations (as in effect on the date of enactment of the Good Neighbor Authority Improvement Act), decommissioned in accordance with subparagraph (A)(iii)— 
(aa)in a manner that is consistent with the applicable travel management plan; and  
(bb)not later than 3 years after the date on which the applicable authorized restoration services project is completed; or;  
(2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and  
(3)by inserting after paragraph (5) the following: 
 
(6)National forest system roadThe term National Forest System road has the meaning given the term in section 212.1 of title 36, Code of Federal Regulations (as in effect on the date of enactment of the Good Neighbor Authority Improvement Act)..  
IIIFederal Land Transaction Facilitation Reauthorization 
301.Short titleThis title may be cited as the Federal Land Transaction Facilitation Act Reauthorization of 2018.  
302.Federal land transaction facilitation actThe Federal Land Transaction Facilitation Act is amended— 
(1)in section 203(1) (43 U.S.C. 2302(1)), by striking cultural, or and inserting cultural, recreational access and use, or other;  
(2)in section 203(2) (43 U.S.C. 2302(2))— 
(A)in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;  
(B)by amending subparagraph (A) to read as follows: 
 
(A)a national monument, area of critical environmental concern, national conservation area, national riparian conservation area, national recreation area, national scenic area, research natural area, national outstanding natural area, priority species and habitats designated in a land use plan in accordance with subpart E (entitled “Fish and Wildlife”) of part I of Appendix C of Bureau of Land Management Land Use Planning Handbook H-1601-1 (Rel 1-1693), a special recreation management area, or a national natural landmark managed by the Bureau of Land Management;; and  
(C)by amending subparagraph (D) to read as follows: 
 
(D)a National Forest or National Grassland in the National Forest System; or;  
(3)in section 203 (43 U.S.C. 2302), by inserting the following paragraph after section 203(2) (and redesignating the following paragraphs accordingly): 
 
(3)Inaccessible lands that are open to public hunting, fishing, recreational shooting, or other recreational purposesThe term inaccessible lands that are open to public hunting, fishing, recreational shooting, or other recreational purposes means public lands in Alaska and the eleven contiguous Western States (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) consisting of at least 640 contiguous acres on which the public is allowed under Federal or State law to hunt, fish, target shoot or use the land for other recreational purposes but— 
(A)to which there is no public access or egress; or  
(B)to which public access or egress to the land is significantly restricted, as determined by the Secretary.; and  
(4)in section 205 (43 U.S.C. 2304)— 
(A)in subsection (a), by striking section 206 and all that follows through the period and inserting the following: 
 section 206— 
(1)to complete appraisals and satisfy other legal requirements for the sale or exchange of public land identified for disposal under approved land use plans under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);  
(2)not later than 180 days after the date of the enactment of the Federal Land Transaction Facilitation Act Reauthorization of 2018, to establish and make available to the public, on the website of the Department of the Interior, a database containing a comprehensive list of all the land referred to in paragraph (1); and  
(3)to maintain the database referred to in paragraph (2).; and  
(B)by striking subsection (d);  
(5)in section 206(c)(2) (43 U.S.C. 2305(c)(2))— 
(A)in subparagraph(A)(i), by striking inholdings; and and inserting inholdings;;  
(B)in subparagraph (A)(ii), by striking exceptional resources. and inserting exceptional resources; or;  
(C)in subparagraph (A), by inserting after clause (ii), (iii) adjacent to inaccessible lands open to public hunting, fishing, recreational shooting, or other recreational purposes.; and  
(D)by adding at the end the following: 
 
(E)Any funds made available under subparagraph (D) that are not obligated or expended by the end of the fourth full fiscal year after the date of the sale or exchange of land that generated the funds may be expended in any State.;  
(6)in section 206(c)(3) (43 U.S.C. 2305(c)(3))— 
(A)by inserting after subparagraph (A) the following: 
 
(B)the extent to which the acquisition of the land or interest therein will increase the public availability of resources for, and facilitate public access to, hunting, fishing, and other recreational activities;; and  
(B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D);  
(7)by striking section 206(f) (43 U.S.C. 2305(f)); and  
(8)in section 207(b) (43 U.S.C. 2306(b))— 
(A)in paragraph (1)— 
(i)by striking 96–568 and inserting 96–586; and  
(ii)by striking ; or and inserting a semicolon;  
(B)in paragraph (2)— 
(i)by inserting Public Law 105–263; before 112 Stat.; and  
(ii)by striking the period at the end and inserting a semicolon; and  
(C)by adding at the end the following: 
 
(3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);  
(4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);  
(5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);  
(6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);  
(7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or  
(8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121)..  
IVExtension of secure rural schools and community self-determination act of 2000 
401.Extension of secure rural schools and community self-determination act of 2000 
(a)Secure payments for states and counties containing federal land 
(1)Full funding amountSection 3(11) of the Secure Rural Schools and Community Self-Determination Act (16 U.S.C. 7102(11)) is amended— 
(A)in subparagraph (B), by striking and;  
(B)in subparagraph (C)— 
(i)by striking and each fiscal year thereafter and inserting through fiscal year 2015; and  
(ii)by striking the period and inserting a semi-colon; and  
(C)by adding at the end the following: 
 
(D)for fiscal year 2017, the amount that is equal to 95 percent of the full funding amount for fiscal year 2015; and  
(E)for fiscal year 2018 and each fiscal year thereafter, the amount that is equal to 95 percent of the full funding amount for the preceding fiscal year..  
(2)Secure payments 
(A)In generalSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended, in subsections (a) and (b), by striking 2015 each place it appears and inserting 2015, 2017, and 2018.  
(B)Special rule for fiscal year 2017 paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended by adding at the end the following: 
 
(d)Special rule for fiscal year 2017 payments 
(1)State paymentIf an eligible county in a State that will receive a share of the State payment for fiscal year 2017 has already received, or will receive, a share of the 25-percent payment for fiscal year 2017 distributed to the State before the date of enactment of this subsection, the amount of the State payment shall be reduced by the amount of the share of the eligible county of the 25-percent payment.  
(2)County paymentIf an eligible county that will receive a county payment for fiscal year 2017 has already received a 50-percent payment for fiscal year 2017, the amount of the county payment shall be reduced by the amount of the 50-percent payment.  
(3)Prompt paymentNot later than 45 days after the date of enactment of this subsection, the Secretary of the Treasury shall make all payments under this title for fiscal year 2017..  
(3)Payments to states and counties 
(A)Election to receive payment amountSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended— 
(i)in paragraph (1), by adding after subparagraph (C) the following: 
 
(D)Payments for fiscal years 2017 and 2018The election otherwise required by subparagraph (A) shall not apply for fiscal years 2017 or 2018.; and  
(ii)in paragraph (2)— 
(I)in subparagraph (A), by inserting and for fiscal years 2017 and 2018 after 2015; and  
(II)in subparagraph (B), by inserting and for fiscal years 2017 and 2018 after 2015.  
(B)Expenditure rules for eligible countiesSection 102(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)) is amended— 
(i)in paragraph (1), by adding after subparagraph (E) the following: 
 
(F)Payments for fiscal years 2017 and 2018The election made by an eligible county under subparagraph (B), (C), or (D) for fiscal year 2013, or deemed to be made by the county under paragraph (3)(B) for that fiscal year, shall be effective for fiscal years 2017 and 2018.; and  
(ii)in paragraph (3)— 
(I)in subparagraph (B)(ii), by striking purpose described in section 202(b) and inserting purposes described in section 202(b), section 203(c), or section 204(a)(5); and  
(II)by adding after subparagraph (C) the following: 
 
(D)Payments for fiscal years 2017 and 2018This paragraph does not apply for fiscal years 2017 and 2018..  
(C)Elections as to allocation of balanceSection 102(d)(1) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)(1)) is amended— 
(i)in subparagraph (B)(ii), by striking not more than 7 percent of the total share for the eligible county of the State payment or the county payment and inserting any portion of the balance; and  
(ii)by striking subparagraph (C) and inserting the following: 
 
(C)Counties with major distributionsIn the case of each eligible county to which $350,000 or more is distributed for any fiscal year pursuant to paragraph (1)(B) or (2)(B) of subsection (a), the eligible county shall elect to do 1 or more of the following with the balance of any funds not expended pursuant to subparagraph (A): 
(i)Reserve any portion of the balance for projects in accordance with title II.  
(ii)Reserve not more than 7 percent of the total share for the eligible county of the State payment or the county payment for projects in accordance with title III.  
(iii)Return the portion of the balance not reserved under clauses (i) and (ii) to the Treasury of the United States..  
(D)Treatment as supplemental fundingSection 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) is amended by adding at the end the following: 
 
(f)Treatment as supplemental funding 
(1)In generalNone of the funds made available to an eligible county under this Act may be used in lieu of, or to otherwise offset, a State funding source for a local school, facility, or educational purpose.  
(2)Continuation of direct paymentsPayments to States made under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) and 25-percent payments made to States and Territories under the Acts of May 23, 1908, and March 1, 1911 (16 U.S.C. 500), shall continue to be made as direct payments and not as Federal financial assistance..  
(E)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking 2015 and inserting and for fiscal years 2017 and 2018.  
(b)Continuation of authority to conduct special projects on federal land 
(1)Repeal of contracting pilot programSection 204(e) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(e)) is amended by striking paragraph (3).  
(2)Resource advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking 2012 each place it appears and inserting 2018.  
(3)Availability of project fundsSection 207(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7127(d)(2)) is amended by striking subparagraph (B) and inserting subparagraph (B)(i), (B)(ii),.  
(4)Termination of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended— 
(A)in subsection (a), by striking 2017 and inserting 2020; and  
(B)in subsection (b), by striking 2018 and inserting 2021.  
(c)Termination of authoritySection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended— 
(1)in subsection (a), by striking 2017 and inserting 2020; and  
(2)in subsection (b), by striking 2018 and inserting 2021.  
402.Additional authorized use of reserved funds for title iii county projects 
Section 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended— 
(1)in paragraph (2)— 
(A)by inserting and law enforcement patrols after including firefighting; and  
(B)by striking and at the end;  
(2)in paragraph (3), by inserting and carry out after develop;  
(3)by redesignating paragraph (3) as paragraph (4); and  
(4)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)to cover training costs and equipment purchases directly related to the emergency services described in paragraph (2); and.  
VStrategic Petroleum Reserve drawdown 
501.Strategic Petroleum Reserve drawdown 
(a)Drawdown and sale 
(1)In generalNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), except as provided in subsection (b), the Secretary of Energy shall draw down and sell 10,000,000 barrels of crude oil from the Strategic Petroleum Reserve during the period of fiscal years 2020 through 2021.  
(2)Deposit of amounts received from saleAmounts received from a sale under paragraph (1) shall be deposited in the general fund of the Treasury during the fiscal year in which the sale occurs.  
(b)Emergency protectionThe Secretary of Energy may not draw down and sell crude oil under this section in quantities that would limit the authority to sell petroleum products under subsection (h) of section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241) in the full quantity authorized by that subsection.  
(c)Strategic petroleum drawdown limitationsSection 161(h)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6241(h)(2)) is amended by striking 350,000,000 each place it appears and inserting 340,000,000.  
PRAY BAUM's Act of 2018 
1.Short title; table of contents 
(a)Short titleThis division may be cited as the Repack Airwaves Yielding Better Access for Users of Modern Services Act of 2018 or the RAY BAUM’S Act of 2018.  
(b)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Commission defined. 
Title I—FCC Reauthorization 
Sec. 101. Authorization of appropriations. 
Sec. 102. Application and regulatory fees. 
Sec. 103. Effective date. 
Title II—Application of Antideficiency Act 
Sec. 201. Application of Antideficiency Act to Universal Service Program. 
Title III—Securing Access to Networks in Disasters 
Sec. 301. Study on network resiliency. 
Sec. 302. Access to essential service providers during federally declared emergencies. 
Sec. 303. Definitions. 
Title IV—FCC Consolidated Reporting 
Sec. 401. Communications marketplace report. 
Sec. 402. Consolidation of redundant reports; conforming amendments. 
Sec. 403. Effect on authority. 
Sec. 404. Other reports. 
Title V—Additional Provisions 
Sec. 501. Independent Inspector General for FCC. 
Sec. 502. Authority of Chief Information Officer. 
Sec. 503. Spoofing prevention. 
Sec. 504. Report on promoting broadband Internet access service for veterans. 
Sec. 505. Methodology for collection of mobile service coverage data. 
Sec. 506. Accuracy of dispatchable location for 9–1–1 calls. 
Sec. 507. NTIA study on interagency process following cybersecurity incidents. 
Sec. 508. Tribal digital access. 
Sec. 509. Terms of office and vacancies. 
Sec. 510. Joint board recommendation. 
Sec. 511. Disclaimer for press releases regarding notices of apparent liability. 
Sec. 512. Reports related to spectrum auctions. 
Title VI—MOBILE NOW 
Sec. 601. Short title. 
Sec. 602. Definitions. 
Sec. 603. Identifying 255 megahertz. 
Sec. 604. Millimeter wave spectrum. 
Sec. 605. 3 gigahertz spectrum. 
Sec. 606. Communications facilities deployment on Federal property. 
Sec. 607. Broadband infrastructure deployment. 
Sec. 608. Communications facilities installation. 
Sec. 609. Reallocation incentives. 
Sec. 610. Bidirectional sharing study. 
Sec. 611. Unlicensed services in guard bands. 
Sec. 612. Pre-auction funding. 
Sec. 613. Immediate transfer of funds. 
Sec. 614. Amendments to the Spectrum Pipeline Act of 2015. 
Sec. 615. GAO assessment of unlicensed spectrum and Wi-Fi use in low-income neighborhoods. 
Sec. 616. Rulemaking related to partitioning or disaggregating licenses. 
Sec. 617. Unlicensed spectrum policy. 
Sec. 618. National plan for unlicensed spectrum. 
Sec. 619. Spectrum challenge prize. 
Sec. 620. Wireless telecommunications tax and fee collection fairness. 
Sec. 621. Rules of construction. 
Sec. 622. Relationship to Middle Class Tax Relief and Job Creation Act of 2012. 
Sec. 623. No additional funds authorized.  
2.Commission definedIn this division, the term Commission means the Federal Communications Commission.  
IFCC Reauthorization 
101.Authorization of appropriations 
(a)In generalSection 6 of the Communications Act of 1934 (47 U.S.C. 156) is amended to read as follows: 
 
6.Authorization of appropriations 
(a)AuthorizationThere are authorized to be appropriated to the Commission to carry out the functions of the Commission $333,118,000 for fiscal year 2019 and $339,610,000 for fiscal year 2020.  
(b)Offsetting collectionsThe sum appropriated in any fiscal year to carry out the activities described in subsection (a), to the extent and in the amounts provided for in Appropriations Acts, shall be derived from fees authorized by section 9..  
(b)Deposits of bidders To be deposited in TreasurySection 309(j)(8)(C) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(C)) is amended— 
(1)in the first sentence, by striking an interest bearing account and all that follows and inserting the Treasury.;  
(2)in clause (i)— 
(A)by striking paid to the Treasury and inserting deposited in the general fund of the Treasury (where such deposits shall be used for the sole purpose of deficit reduction); and  
(B)by striking the semicolon and inserting ; and;  
(3)in clause (ii), by striking ; and and inserting , and payments representing the return of such deposits shall not be subject to administrative offset under section 3716(c) of title 31, United States Code.; and  
(4)by striking clause (iii).  
(c)Elimination of duplicative authorization of appropriations 
(1)In generalSection 710 of the Telecommunications Act of 1996 (Public Law 104–104) is repealed.  
(2)Conforming amendmentThe table of contents in section 2 of such Act is amended by striking the item relating to section 710.  
(d)Transfer of fundsOn the effective date described in section 103 of this title, any amounts in the account providing appropriations to carry out the functions of the Commission that were collected in excess of the amounts provided for in Appropriations Acts in any fiscal year prior to such date shall be transferred to the general fund of the Treasury of the United States for the sole purpose of deficit reduction.  
102.Application and regulatory fees 
(a)Application feesSection 8 of the Communications Act of 1934 (47 U.S.C. 158) is amended to read as follows: 
 
8.Application fees 
(a)General authority; establishment of scheduleThe Commission shall assess and collect application fees at such rates as the Commission shall establish in a schedule of application fees to recover the costs of the Commission to process applications.  
(b)Adjustment of schedule 
(1)In generalIn every even-numbered year, the Commission shall review the schedule of application fees established under this section and, except as provided in paragraph (2), set a new amount for each fee in the schedule that is equal to the amount of the fee on the date when the fee was established or the date when the fee was last amended under subsection (c), whichever is later— 
(A)increased or decreased by the percentage change in the Consumer Price Index during the period beginning on such date and ending on the date of the review; and  
(B)rounded to the nearest $5 increment.  
(2)Threshold for adjustmentThe Commission may not adjust a fee under paragraph (1) if— 
(A)in the case of a fee the current amount of which is less than $200, the adjustment would result in a change in the current amount of less than $10; or  
(B)in the case of a fee the current amount of which is $200 or more, the adjustment would result in a change in the current amount of less than 5 percent.  
(3)Current amount definedIn paragraph (2), the term current amount means, with respect to a fee, the amount of the fee on the date when the fee was established, the date when the fee was last adjusted under paragraph (1), or the date when the fee was last amended under subsection (c), whichever is latest.  
(c)Amendments to scheduleIn addition to the adjustments required by subsection (b), the Commission shall by rule amend the schedule of application fees established under this section if the Commission determines that the schedule requires amendment— 
(1)so that such fees reflect increases or decreases in the costs of processing applications at the Commission; or  
(2)so that such schedule reflects the consolidation or addition of new categories of applications.  
(d)Exceptions 
(1)Parties to which fees are not applicableThe application fees established under this section shall not be applicable to— 
(A)a governmental entity;  
(B)a nonprofit entity licensed in the Local Government, Police, Fire, Highway Maintenance, Forestry-Conservation, Public Safety, or Special Emergency Radio radio services; or  
(C)a noncommercial radio station or noncommercial television station.  
(2)Cost of collectionIf, in the judgment of the Commission, the cost of collecting an application fee established under this section would exceed the amount collected, the Commission may by rule eliminate such fee.  
(e)Deposit of collectionsMoneys received from application fees established under this section shall be deposited in the general fund of the Treasury..  
(b)Regulatory feesSection 9 of the Communications Act of 1934 (47 U.S.C. 159) is amended to read as follows: 
 
9.Regulatory fees 
(a)General authorityThe Commission shall assess and collect regulatory fees to recover the costs of carrying out the activities described in section 6(a) only to the extent, and in the total amounts, provided for in Appropriations Acts.  
(b)Establishment of scheduleThe Commission shall assess and collect regulatory fees at such rates as the Commission shall establish in a schedule of regulatory fees that will result in the collection, in each fiscal year, of an amount that can reasonably be expected to equal the amounts described in subsection (a) with respect to such fiscal year.  
(c)Adjustment of schedule 
(1)In generalFor each fiscal year, the Commission shall by rule adjust the schedule of regulatory fees established under this section to— 
(A)reflect unexpected increases or decreases in the number of units subject to the payment of such fees; and  
(B)result in the collection of the amount required by subsection (b).  
(2)RoundingIn making adjustments under this subsection, the Commission may round fees to the nearest $5 increment.  
(d)Amendments to scheduleIn addition to the adjustments required by subsection (c), the Commission shall by rule amend the schedule of regulatory fees established under this section if the Commission determines that the schedule requires amendment so that such fees reflect the full-time equivalent number of employees within the bureaus and offices of the Commission, adjusted to take into account factors that are reasonably related to the benefits provided to the payor of the fee by the Commission’s activities. In making an amendment under this subsection, the Commission may not change the total amount of regulatory fees required by subsection (b) to be collected in a fiscal year.  
(e)Exceptions 
(1)Parties to which fees are not applicableThe regulatory fees established under this section shall not be applicable to— 
(A)a governmental entity or nonprofit entity;  
(B)an amateur radio operator licensee under part 97 of the Commission’s rules (47 CFR part 97); or  
(C)a noncommercial radio station or noncommercial television station.  
(2)Cost of collectionIf, in the judgment of the Commission, the cost of collecting a regulatory fee established under this section from a party would exceed the amount collected from such party, the Commission may exempt such party from paying such fee.  
(f)Deposit of collections 
(1)In generalAmounts received from fees authorized by this section shall be deposited as an offsetting collection in, and credited to, the account through which funds are made available to carry out the activities described in section 6(a).  
(2)Deposit of excess collectionsAny regulatory fees collected in excess of the total amount of fees provided for in Appropriations Acts for a fiscal year shall be deposited in the general fund of the Treasury of the United States for the sole purpose of deficit reduction..  
(c)Provisions applicable to application and regulatory feesTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by inserting after section 9 the following: 
 
9A.Provisions applicable to application and regulatory fees 
(a)Judicial review prohibitedAny adjustment or amendment to a schedule of fees under subsection (b) or (c) of section 8 or subsection (c) or (d) of section 9 is not subject to judicial review.  
(b)Notice to CongressThe Commission shall transmit to Congress notification— 
(1)of any adjustment under section 8(b) or 9(c) immediately upon the adoption of such adjustment; and  
(2)of any amendment under section 8(c) or 9(d) not later than 90 days before the effective date of such amendment.  
(c)Enforcement 
(1)Penalties for late paymentThe Commission shall by rule prescribe an additional penalty for late payment of fees under section 8 or 9. Such additional penalty shall be 25 percent of the amount of the fee that was not paid in a timely manner.  
(2)Interest on unpaid fees and penaltiesThe Commission shall charge interest, at a rate determined under section 3717 of title 31, United States Code, on a fee under section 8 or 9 or an additional penalty under this subsection that is not paid in a timely manner. Such section 3717 shall not otherwise apply with respect to such a fee or penalty.  
(3)Dismissal of applications or filingsThe Commission may dismiss any application or other filing for failure to pay in a timely manner any fee under section 8 or 9 or any interest or additional penalty under this subsection.  
(4)Revocations 
(A)In generalIn addition to or in lieu of the penalties and dismissals authorized by this subsection, the Commission may revoke any instrument of authorization held by any licensee that has not paid in a timely manner a regulatory fee assessed under section 9 or any related interest or penalty.  
(B)NoticeRevocation action may be taken by the Commission under this paragraph after notice of the Commission’s intent to take such action is sent to the licensee by registered mail, return receipt requested, at the licensee’s last known address. The notice shall provide the licensee at least 30 days to either pay the fee, interest, and any penalty or show cause why the fee, interest, or penalty does not apply to the licensee or should otherwise be waived or payment deferred.  
(C)Hearing 
(i)Generally not requiredA hearing is not required under this paragraph unless the licensee’s response presents a substantial and material question of fact.  
(ii)Evidence and burdensIn any case where a hearing is conducted under this paragraph, the hearing shall be based on written evidence only, and the burden of proceeding with the introduction of evidence and the burden of proof shall be on the licensee.  
(iii)CostsUnless the licensee substantially prevails in the hearing, the Commission may assess the licensee for the costs of such hearing.  
(D)Opportunity to pay prior to revocationAny Commission order adopted under this paragraph shall determine the amount due, if any, and provide the licensee with at least 30 days to pay that amount or have its authorization revoked.  
(E)FinalityNo order of revocation under this paragraph shall become final until the licensee has exhausted its right to judicial review of such order under section 402(b)(5).  
(d)Waiver, Reduction, and DefermentThe Commission may waive, reduce, or defer payment of a fee under section 8 or 9 or an interest charge or penalty under this section in any specific instance for good cause shown, where such action would promote the public interest.  
(e)Payment rulesThe Commission shall by rule permit payment— 
(1)in the case of fees under section 8 or 9 in large amounts, by installments; and  
(2)in the case of fees under section 8 or 9 in small amounts, in advance for a number of years not to exceed the term of the license held by the payor.  
(f)Accounting SystemThe Commission shall develop accounting systems necessary to make the amendments authorized by sections 8(c) and 9(d)..  
(d)Transitional rules 
(1)Application feesAn application fee established under section 8 of the Communications Act of 1934, as such section is in effect on the day before the effective date described in section 103 of this title, shall remain in effect under section 8 of the Communications Act of 1934, as amended by subsection (a) of this section, until such time as the Commission adjusts or amends such fee under subsection (b) or (c) of such section 8, as so amended.  
(2)Regulatory feesA regulatory fee established under section 9 of the Communications Act of 1934, as such section is in effect on the day before the effective date described in section 103 of this title, shall remain in effect under section 9 of the Communications Act of 1934, as amended by subsection (b) of this section, until such time as the Commission adjusts or amends such fee under subsection (c) or (d) of such section 9, as so amended.  
(e)Rulemaking To amend schedule of regulatory fees 
(1)In generalNot later than 1 year after the effective date described in section 103 of this title, the Commission shall complete a rulemaking proceeding under subsection (d) of section 9 of the Communications Act of 1934, as amended by subsection (b) of this section.  
(2)Report to CongressIf the Commission has not completed the rulemaking proceeding required by paragraph (1) by the date that is 6 months after the effective date described in section 103 of this title, the Commission shall submit to Congress a report on the progress of such rulemaking proceeding.  
103.Effective dateThis title and the amendments made by this title shall take effect on October 1, 2018.  
IIApplication of Antideficiency Act 
201.Application of Antideficiency Act to Universal Service ProgramSection 302 of Public Law 108–494 (118 Stat. 3998) is amended by striking December 31, 2018 each place it appears and inserting December 31, 2019.  
IIISecuring Access to Networks in Disasters 
301.Study on network resiliencyNot later than 36 months after the date of enactment of this Act, the Commission shall submit to Congress, and make publically available on the Commission’s website, a study on the public safety benefits and technical feasibility and cost of— 
(1)making telecommunications service provider-owned WiFi access points, and other communications technologies operating on unlicensed spectrum, available to the general public for access to 9–1–1 services, without requiring any login credentials, during times of emergency when mobile service is unavailable;  
(2)the provision by non-telecommunications service provider-owned WiFi access points of public access to 9–1–1 services during times of emergency when mobile service is unavailable; and  
(3)other alternative means of providing the public with access to 9–1–1 services during times of emergency when mobile service is unavailable.  
302.Access to essential service providers during federally declared emergenciesSection 427(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189e(a)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking telecommunications service and inserting wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service;  
(B)in subparagraph (E), by striking the semicolon and inserting ; or;  
(C)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively; and  
(D)by adding at the end of the following: 
 
(B)is a tower owner or operator;; and  
(2)by striking (1) provides and inserting (1)(A) provides.  
303.DefinitionsAs used in this title— 
(1)the term mobile service means commercial mobile service (as defined in section 332 of the Communications Act of 1934 (47 U.S.C. 332)) or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));  
(2)the term WiFi access point means wireless Internet access using the standard designated as 802.11 or any variant thereof; and  
(3)the term times of emergency means either an emergency as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or an emergency as declared by the governor of a State or territory of the United States.  
IVFCC Consolidated Reporting 
401.Communications marketplace reportTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following: 
 
13.Communications marketplace report 
(a)In generalIn the last quarter of every even-numbered year, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the state of the communications marketplace.  
(b)ContentsEach report required by subsection (a) shall— 
(1)assess the state of competition in the communications marketplace, including competition to deliver voice, video, audio, and data services among providers of telecommunications, providers of commercial mobile service (as defined in section 332), multichannel video programming distributors (as defined in section 602), broadcast stations, providers of satellite communications, Internet service providers, and other providers of communications services;  
(2)assess the state of deployment of communications capabilities, including advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)), regardless of the technology used for such deployment;  
(3)assess whether laws, regulations, regulatory practices (whether those of the Federal Government, States, political subdivisions of States, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or foreign governments), or demonstrated marketplace practices pose a barrier to competitive entry into the communications marketplace or to the competitive expansion of existing providers of communications services;  
(4)describe the agenda of the Commission for the next 2-year period for addressing the challenges and opportunities in the communications marketplace that were identified through the assessments under paragraphs (1) through (3); and  
(5)describe the actions that the Commission has taken in pursuit of the agenda described pursuant to paragraph (4) in the previous report submitted under this section.  
(c)ExtensionIf the President designates a Commissioner as Chairman of the Commission during the last quarter of an even-numbered year, the portion of the report required by subsection (b)(4) may be published on the website of the Commission and submitted to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate as an addendum during the first quarter of the following odd-numbered year.  
(d)Special requirements 
(1)Assessing competitionIn assessing the state of competition under subsection (b)(1), the Commission shall consider all forms of competition, including the effect of intermodal competition, facilities-based competition, and competition from new and emergent communications services, including the provision of content and communications using the Internet.  
(2)Assessing deploymentIn assessing the state of deployment under subsection (b)(2), the Commission shall compile a list of geographical areas that are not served by any provider of advanced telecommunications capability.  
(3)Considering small businessesIn assessing the state of competition under subsection (b)(1) and regulatory barriers under subsection (b)(3), the Commission shall consider market entry barriers for entrepreneurs and other small businesses in the communications marketplace in accordance with the national policy under section 257(b)..  
402.Consolidation of redundant reports; conforming amendments 
(a)ORBIT Act ReportSection 646 of the Communications Satellite Act of 1962 (47 U.S.C. 765e; 114 Stat. 57) is repealed.  
(b)Satellite Competition ReportSection 4 of Public Law 109–34 (47 U.S.C. 703) is repealed.  
(c)International Broadband Data ReportSection 103(b)(1) of the Broadband Data Improvement Act (47 U.S.C. 1303(b)(1)) is amended by striking the assessment and report and all that follows through Federal Communications Commission and inserting its report under section 13 of the Communications Act of 1934, the Federal Communications Commission.  
(d)Status of Competition in the Market for the Delivery of Video Programming ReportSection 628 of the Communications Act of 1934 (47 U.S.C. 548) is amended— 
(1)by striking subsection (g);  
(2)by redesignating subsection (j) as subsection (g); and  
(3)by transferring subsection (g) (as redesignated) so that it appears after subsection (f).  
(e)Report on Cable Industry PricesSection 623(k) of the Communications Act of 1934 (47 U.S.C. 543(k)) is amended— 
(1)in paragraph (1), by striking annually publish and inserting publish with its report under section 13; and  
(2)in the heading of paragraph (2), by striking annual.  
(f)Triennial Report Identifying and Eliminating Market Entry Barriers for Entrepreneurs and Other Small BusinessesSection 257 of the Communications Act of 1934 (47 U.S.C. 257) is amended by striking subsection (c).  
(g)State of Competitive Market Conditions with respect to Commercial Mobile Radio ServicesSection 332(c)(1)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(1)(C)) is amended by striking the first and second sentences.  
(h)Previously eliminated annual report 
(1)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended— 
(A)by striking subsection (k); and  
(B)by redesignating subsections (l) through (o) as subsections (k) through (n), respectively.  
(2)Conforming amendmentSection 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)) is amended by striking the last sentence.  
(i)Additional outdated reportsThe Communications Act of 1934 is further amended— 
(1)in section 4— 
(A)in subsection (b)(2)(B)(ii), by striking and shall furnish notice of such action and all that follows through subject of the waiver; and  
(B)in subsection (g), by striking paragraph (2);  
(2)in section 215— 
(A)by striking subsection (b); and  
(B)by redesignating subsection (c) as subsection (b);  
(3)in section 227(e), by striking paragraph (4);  
(4)in section 309(j)— 
(A)by striking paragraph (12); and  
(B)in paragraph (15)(C), by striking clause (iv);  
(5)in section 331(b), by striking the last sentence;  
(6)in section 336(e), by amending paragraph (4) to read as follows: 
 
(4)ReportThe Commission shall annually advise the Congress on the amounts collected pursuant to the program required by this subsection.;  
(7)in section 339(c), by striking paragraph (1);  
(8)in section 396— 
(A)by striking subsection (i);  
(B)in subsection (k)— 
(i)in paragraph (1), by striking subparagraph (F); and  
(ii)in paragraph (3)(B)(iii), by striking subclause (V);  
(C)in subsection (l)(1)(B), by striking shall be included and all that follows through The audit report; and  
(D)by striking subsection (m);  
(9)in section 398(b)(4), by striking the third sentence;  
(10)in section 624A(b)(1)— 
(A)by striking Report; regulations and inserting Regulations;  
(B)by striking Within 1 year after and all that follows through on means of assuring and inserting The Commission shall issue such regulations as are necessary to assure; and  
(C)by striking Within 180 days after and all that follows through to assure such compatibility.; and  
(11)in section 713, by striking subsection (a).  
403.Effect on authorityNothing in this title or the amendments made by this title shall be construed to expand or contract the authority of the Commission.  
404.Other reportsNothing in this title or the amendments made by this title shall be construed to prohibit or otherwise prevent the Commission from producing any additional reports otherwise within the authority of the Commission.  
VAdditional Provisions 
501.Independent Inspector General for FCC 
(a)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)in section 8G(a)(2), by striking the Federal Communications Commission,; and  
(2)in section 12— 
(A)in paragraph (1), by inserting , the Federal Communications Commission, after the Chairman of the Nuclear Regulatory Commission; and  
(B)in paragraph (2), by inserting the Federal Communications Commission, after the Environmental Protection Agency,.  
(b)Transition ruleAn individual serving as Inspector General of the Commission on the date of the enactment of this Act pursuant to an appointment made under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)— 
(1)may continue so serving until the President makes an appointment under section 3(a) of such Act with respect to the Commission consistent with the amendments made by subsection (a); and  
(2)shall, while serving under paragraph (1), remain subject to the provisions of section 8G of such Act which, immediately before the date of the enactment of this Act, applied with respect to the Inspector General of the Commission and suffer no reduction in pay.  
502.Authority of Chief Information Officer 
(a)In generalThe Commission shall ensure that the Chief Information Officer of the Commission has a significant role in— 
(1)the decision-making process for annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology;  
(2)the management, governance, and oversight processes related to information technology; and  
(3)the hiring of personnel with information technology responsibilities.  
(b)CIO approvalThe Chief Information Officer of the Commission, in consultation with the Chief Financial Officer of the Commission and budget officials, shall specify and approve the allocation of amounts appropriated to the Commission for information technology, consistent with the provisions of appropriations Acts, budget guidelines, and recommendations from the Director of the Office of Management and Budget.  
503.Spoofing prevention 
(a)Expanding and clarifying prohibition on misleading or inaccurate caller identification information 
(1)Communications from outside the United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient is within the United States, in connection with any voice service or text messaging service.  
(2)Coverage of text messages and voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— 
(A)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service;  
(B)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service; and  
(C)by striking subparagraph (C) and inserting the following: 
 
(C)Text messageThe term text message— 
(i)means a message consisting of text, images, sounds, or other information that is transmitted to or from a device that is identified as the receiving or transmitting device by means of a 10-digit telephone number or N11 service code;  
(ii)includes a short message service (commonly referred to as SMS) message and a multimedia message service (commonly referred to as MMS) message; and  
(iii)does not include— 
(I)a real-time, two-way voice or video communication; or  
(II)a message sent over an IP-enabled messaging service to another user of the same messaging service, except a message described in clause (ii).  
(D)Text messaging serviceThe term text messaging service means a service that enables the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service.  
(E)Voice serviceThe term voice service— 
(i)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and  
(ii)includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine..  
(3)Technical amendmentSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended in the heading by inserting Misleading or before Inaccurate.  
(4)Regulations 
(A)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.  
(B)DeadlineThe Commission shall prescribe regulations to implement the amendments made by this subsection not later than 18 months after the date of enactment of this Act.  
(5)Effective dateThe amendments made by this subsection shall take effect on the date that is 6 months after the date on which the Commission prescribes regulations under paragraph (4).  
(b)Consumer education materials on how To avoid scams that rely upon misleading or inaccurate caller identification information 
(1)Development of materialsNot later than 1 year after the date of enactment of this Act, the Commission, in coordination with the Federal Trade Commission, shall develop consumer education materials that provide information about— 
(A)ways for consumers to identify scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information; and  
(B)existing technologies, if any, that a consumer can use to protect against such scams and other fraudulent activity.  
(2)ContentsIn developing the consumer education materials under paragraph (1), the Commission shall— 
(A)identify existing technologies, if any, that can help consumers guard themselves against scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information, including— 
(i)descriptions of how a consumer can use the technologies to protect against such scams and other fraudulent activity; and  
(ii)details on how consumers can access and use the technologies; and  
(B)provide other information that may help consumers identify and avoid scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information.  
(3)UpdatesThe Commission shall ensure that the consumer education materials required under paragraph (1) are updated on a regular basis.  
(4)WebsiteThe Commission shall include the consumer education materials developed under paragraph (1) on its website.  
(c)GAO report on combating the fraudulent provision of misleading or inaccurate caller identification information 
(1)In generalThe Comptroller General of the United States shall conduct a study of the actions the Commission and the Federal Trade Commission have taken to combat the fraudulent provision of misleading or inaccurate caller identification information, and the additional measures that could be taken to combat such activity.  
(2)Required considerationsIn conducting the study under paragraph (1), the Comptroller General shall examine— 
(A)trends in the types of scams that rely on misleading or inaccurate caller identification information;  
(B)previous and current enforcement actions by the Commission and the Federal Trade Commission to combat the practices prohibited by section 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1));  
(C)current efforts by industry groups and other entities to develop technical standards to deter or prevent the fraudulent provision of misleading or inaccurate caller identification information, and how such standards may help combat the current and future provision of misleading or inaccurate caller identification information; and  
(D)whether there are additional actions the Commission, the Federal Trade Commission, and Congress should take to combat the fraudulent provision of misleading or inaccurate caller identification information.  
(3)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study under paragraph (1), including any recommendations regarding combating the fraudulent provision of misleading or inaccurate caller identification information.  
(d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to modify, limit, or otherwise affect any rule or order adopted by the Commission in connection with— 
(1)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the amendments made by that Act; or  
(2)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.).  
504.Report on promoting broadband Internet access service for veterans 
(a)Veteran definedIn this section, the term veteran has the meaning given the term in section 101 of title 38, United States Code.  
(b)Report requiredNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to Congress a report on promoting broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas. In such report, the Commission shall— 
(1)examine such access and how to promote such access; and  
(2)provide findings and recommendations for Congress with respect to such access and how to promote such access.  
(c)Public notice and opportunity To commentIn preparing the report required by subsection (b), the Commission shall provide the public with notice and an opportunity to comment on broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas, and how to promote such access.  
505.Methodology for collection of mobile service coverage data 
(a)DefinitionsIn this section— 
(1)the term commercial mobile data service has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401);  
(2)the term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d));  
(3)the term coverage data means, if commercial mobile service or commercial mobile data service is available, general information about the service, which may include available speed tiers, radio frequency signal levels, and network and performance characteristics; and  
(4)the term Universal Service program means the universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) and the regulations issued under that section.  
(b)Methodology establishedNot later than 180 days after the conclusion of the Mobility Fund Phase II Auction, the Commission shall promulgate regulations to establish a methodology that shall apply to the collection of coverage data by the Commission for the purposes of— 
(1)the Universal Service program; or  
(2)any other similar program.  
(c)RequirementsThe methodology established under subsection (b) shall— 
(1)contain standard definitions for different available technologies such as 2G, 3G, 4G, and 4G LTE;  
(2)enhance the consistency and robustness of how the data are collected by different parties;  
(3)improve the validity and reliability of coverage data; and  
(4)increase the efficiency of coverage data collection.  
506.Accuracy of dispatchable location for 9–1–1 calls 
(a)Proceeding requiredNot later than 18 months after the date of the enactment of this Act, the Commission shall conclude a proceeding to consider adopting rules to ensure that the dispatchable location is conveyed with a 9–1–1 call, regardless of the technological platform used and including with calls from multi-line telephone systems (as defined in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471)).  
(b)Relationship to other proceedingsIn conducting the proceeding required by subsection (a), the Commission may consider information and conclusions from other Commission proceedings regarding the accuracy of the dispatchable location for a 9–1–1 call, but nothing in this section shall be construed to require the Commission to reconsider any information or conclusion from a proceeding regarding the accuracy of the dispatchable location for a 9–1–1 call in which the Commission has adopted rules or issued an order before the date of the enactment of this Act.  
(c)DefinitionsIn this section: 
(1)9–1–1 callThe term 9–1–1 call means a voice call that is placed, or a message that is sent by other means of communication, to a public safety answering point (as defined in section 222 of the Communications Act of 1934 (47 U.S.C. 222)) for the purpose of requesting emergency services.  
(2)Dispatchable locationThe term dispatchable location means the street address of the calling party, and additional information such as room number, floor number, or similar information necessary to adequately identify the location of the calling party.  
507.NTIA study on interagency process following cybersecurity incidents 
(a)In generalThe Assistant Secretary of Commerce for Communications and Information shall complete a study on how the National Telecommunications and Information Administration can best coordinate the interagency process following cybersecurity incidents.  
(b)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Assistant Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the findings and recommendations of the study conducted under subsection (a).  
508.Tribal digital access 
(a)Tribal broadband data report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report evaluating broadband coverage in Indian country (as defined in section 1151 of title 18, United States Code) and on land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act.  
(2)Required assessmentsThe report required by paragraph (1) shall include the following: 
(A)An assessment of areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act that have adequate broadband coverage.  
(B)An assessment of unserved areas of Indian country (as so defined) and land held by a Native Corporation pursuant to the Alaska Native Claims Settlement Act.  
(b)Tribal broadband proceedingNot later than 30 months after the date of the enactment of this Act, the Commission shall complete a proceeding to address the unserved areas identified in the report under subsection (a).  
509.Terms of office and vacanciesSection 4(c) of the Communications Act of 1934 (47 U.S.C. 154(c)) is amended to read as follows: 
 
(c) 
(1)A commissioner— 
(A)shall be appointed for a term of 5 years;  
(B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner until a successor is appointed and has been confirmed and taken the oath of office; and  
(C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner.  
(2)Any person chosen to fill a vacancy in the Commission— 
(A)shall be appointed for the unexpired term of the commissioner that the person succeeds;  
(B)except as provided in subparagraph (C), may continue to serve after the expiration of the fixed term of office of the commissioner that the person succeeds until a successor is appointed and has been confirmed and taken the oath of office; and  
(C)may not continue to serve after the expiration of the session of Congress that begins after the expiration of the fixed term of office of the commissioner that the person succeeds.  
(3)No vacancy in the Commission shall impair the right of the remaining commissioners to exercise all the powers of the Commission..  
510.Joint board recommendationThe Commission may not modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.  
511.Disclaimer for press releases regarding notices of apparent liabilityThe Commission shall include in any press release regarding the issuance of a notice of apparent liability under section 503(b)(4) of the Communications Act of 1934 (47 U.S.C. 503(b)(4)) a disclaimer informing consumers that— 
(1)the issuance of a notice of apparent liability should be treated only as allegations; and  
(2)the amount of any forfeiture penalty proposed in a notice of apparent liability represents the maximum penalty that the Commission may impose for the violations alleged in the notice of apparent liability.  
512.Reports related to spectrum auctions 
(a)Estimate of upcoming auctionsSection 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) is amended by adding at the end the following: 
 
(18)Estimate of upcoming auctions 
(A)Not later than September 30, 2018, and annually thereafter, the Commission shall make publicly available an estimate of what systems of competitive bidding authorized under this subsection may be initiated during the upcoming 12-month period.  
(B)The estimate under subparagraph (A) shall, to the extent possible, identify the bands of frequencies the Commission expects to be included in each such system of competitive bidding..  
(b)Auction expenditure justification reportNot later than April 1, 2019, and annually thereafter, the Commission shall provide to the appropriate committees of Congress a report containing a detailed justification for the use of proceeds retained by the Commission under section 309(j)(8)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(B)) for the costs of developing and implementing the program required by section 309(j) of that Act.  
(c)DefinitionFor purposes of this section, the term appropriate committees of Congress means— 
(1)the Committee on Commerce, Science, and Transportation of the Senate;  
(2)the Committee on Appropriations of the Senate;  
(3)the Committee on Energy and Commerce of the House of Representatives; and  
(4)the Committee on Appropriations of the House of Representatives.  
VIMOBILE NOW 
601.Short titleThis title may be cited as the Making Opportunities for Broadband Investment and Limiting Excessive and Needless Obstacles to Wireless Act or the MOBILE NOW Act.  
602.DefinitionsIn this title: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Commerce, Science, and Transportation of the Senate;  
(B)the Committee on Energy and Commerce of the House of Representatives; and  
(C)each committee of the Senate or of the House of Representatives with jurisdiction over a Federal entity affected by the applicable section in which the term appears.  
(2)CommissionThe term Commission means the Federal Communications Commission.  
(3)Federal entityThe term Federal entity has the meaning given the term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l)).  
(4)NTIAThe term NTIA means the National Telecommunications and Information Administration of the Department of Commerce.  
(5)OMBThe term OMB means the Office of Management and Budget.  
(6)SecretaryThe term Secretary means the Secretary of Commerce.  
603.Identifying 255 megahertz 
(a)Requirements 
(1)In generalNot later than December 31, 2022, the Secretary, working through the NTIA, and the Commission shall identify a total of at least 255 megahertz of Federal and non-Federal spectrum for mobile and fixed wireless broadband use.  
(2)Unlicensed and licensed useOf the spectrum identified under paragraph (1), not less than— 
(A)100 megahertz below the frequency of 8000 megahertz shall be identified for use on an unlicensed basis;  
(B)100 megahertz below the frequency of 6000 megahertz shall be identified for use on an exclusive, licensed basis for commercial mobile use, pursuant to the Commission’s authority to implement such licensing in a flexible manner, and subject to potential continued use of such spectrum by incumbent Federal entities in designated geographic areas indefinitely or for such length of time stipulated in transition plans approved by the Technical Panel under section 113(h) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(h)) for those incumbent entities to be relocated to alternate spectrum; and  
(C)55 megahertz below the frequency of 8000 megahertz shall be identified for use on either a licensed or unlicensed basis, or a combination of licensed and unlicensed.  
(3)Non-eligible spectrumFor purposes of satisfying the requirement under paragraph (1), the following spectrum shall not be counted: 
(A)The frequencies between 1695 and 1710 megahertz.  
(B)The frequencies between 1755 and 1780 megahertz.  
(C)The frequencies between 2155 and 2180 megahertz.  
(D)The frequencies between 3550 and 3700 megahertz.  
(E)Spectrum that the Commission determines had more than de minimis mobile or fixed wireless broadband operations within the band on the day before the date of enactment of this Act.  
(4)Treatment of certain other spectrumSpectrum identified pursuant to this section may include eligible spectrum, if any, identified after the date of enactment of this Act pursuant to title X of the Bipartisan Budget Act of 2015 (Public Law 114–74).  
(5)Spectrum made available on and after February 11, 2016Any spectrum that has been made available for licensed or unlicensed use on and after February 11, 2016, and that otherwise satisfies the requirements of this section may be counted towards the requirements of this subsection.  
(6)Relocation prioritized over sharingThis section shall be carried out in accordance with section 113(j) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(j)).  
(7)ConsiderationsIn identifying spectrum for use under this section, the Secretary, working through the NTIA, and Commission shall consider— 
(A)the need to preserve critical existing and planned Federal Government capabilities;  
(B)the impact on existing State, local, and tribal government capabilities;  
(C)the international implications;  
(D)the need for appropriate enforcement mechanisms and authorities; and  
(E)the importance of the deployment of wireless broadband services in rural areas of the United States.  
(b)Rules of constructionNothing in this section shall be construed— 
(1)to impair or otherwise affect the functions of the Director of OMB relating to budgetary, administrative, or legislative proposals;  
(2)to require the disclosure of classified information, law enforcement sensitive information, or other information that must be protected in the interest of national security; or  
(3)to affect any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note), as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000, or any other relevant statutory requirement applicable to the reallocation of Federal spectrum.  
604.Millimeter wave spectrum 
(a)FCC proceedingNot later than 2 years after the date of enactment of this Act, the Commission shall publish a notice of proposed rulemaking to consider service rules to authorize mobile or fixed terrestrial wireless operations, including for advanced mobile service operations, in the radio frequency band between 42000 and 42500 megahertz.  
(b)ConsiderationsIn conducting a rulemaking under subsection (a), the Commission shall— 
(1)consider how the band described in subsection (a) may be used to provide commercial wireless broadband service, including whether— 
(A)such spectrum may be best used for licensed or unlicensed services, or some combination thereof; and  
(B)to permit additional licensed operations in such band on a shared basis; and  
(2)include technical characteristics under which the band described in subsection (a) may be employed for mobile or fixed terrestrial wireless operations, including any appropriate coexistence requirements.  
(c)Spectrum made available on and after February 11, 2016Any spectrum that has been made available for licensed or unlicensed use on or after February 11, 2016, and that otherwise satisfies the requirements of section 603 of this title may be counted towards the requirements of section 603(a) of this title.  
605.3 gigahertz spectrum 
(a)Between 3100 megahertz and 3550 megahertzNot later than 24 months after the date of enactment of this Act, and in consultation with the Commission and the head of each affected Federal agency (or a designee thereof), the Secretary, working through the NTIA, shall submit to the Commission and the appropriate committees of Congress a report evaluating the feasibility of allowing commercial wireless services, licensed or unlicensed, to share use of the frequencies between 3100 megahertz and 3550 megahertz.  
(b)Between 3700 megahertz and 4200 megahertzNot later than 18 months after the date of enactment of this Act, after notice and an opportunity for public comment, and in consultation with the Secretary, working through the NTIA, and the head of each affected Federal agency (or a designee thereof), the Commission shall submit to the Secretary and the appropriate committees of Congress a report evaluating the feasibility of allowing commercial wireless services, licensed or unlicensed, to use or share use of the frequencies between 3700 megahertz and 4200 megahertz.  
(c)RequirementsA report under subsection (a) or (b) shall include the following: 
(1)An assessment of the operations of Federal entities that operate Federal Government stations authorized to use the frequencies described in that subsection.  
(2)An assessment of the possible impacts of such sharing on Federal and non-Federal users already operating on the frequencies described in that subsection.  
(3)The criteria that may be necessary to ensure shared licensed or unlicensed services would not cause harmful interference to Federal or non-Federal users already operating in the frequencies described in that subsection.  
(4)If such sharing is feasible, an identification of which of the frequencies described in that subsection are most suitable for sharing with commercial wireless services through the assignment of new licenses by competitive bidding, for sharing with unlicensed operations, or through a combination of licensing and unlicensed operations.  
(d)Commission actionThe Commission, in consultation with the NTIA, shall seek public comment on the reports required under subsections (a) and (b), including regarding the bands identified in such report as feasible pursuant to subsection (c)(4).  
606.Communications facilities deployment on Federal property 
(a)In generalSection 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) is amended by striking subsections (b), (c), and (d) and inserting the following: 
 
(b)Federal easements, rights-of-way, and leases 
(1)GrantIf an executive agency, a State, a political subdivision or agency of a State, or a person, firm, or organization applies for the grant of an easement, right-of-way, or lease to, in, over, or on a building or other property owned by the Federal Government for the right to install, construct, modify, or maintain a communications facility installation, the executive agency having control of the building or other property may grant to the applicant, on behalf of the Federal Government, subject to paragraph (3), an easement, right-of-way, or lease to perform such installation, construction, modification, or maintenance.  
(2)Application 
(A)In generalThe Administrator of General Services shall develop a common form for applications for easements, rights-of-way, and leases under paragraph (1) for all executive agencies that, except as provided in subparagraph (B), shall be used by all executive agencies and applicants with respect to the buildings or other property of each such agency.  
(B)ExceptionThe requirement under subparagraph (A) for an executive agency to use the common form developed by the Administrator of General Services shall not apply to an executive agency if the head of an executive agency notifies the Administrator that the executive agency uses a substantially similar application.  
(3)Timely consideration of applications 
(A)In generalNot later than 270 days after the date on which an executive agency receives a duly filed application for an easement, right-of-way, or lease under this subsection, the executive agency shall— 
(i)grant or deny, on behalf of the Federal Government, the application; and  
(ii)notify the applicant of the grant or denial.  
(B)Explanation of denialIf an executive agency denies an application under subparagraph (A), the executive agency shall notify the applicant in writing, including a clear statement of the reasons for the denial.  
(C)Applicability of environmental lawsNothing in this paragraph shall be construed to relieve an executive agency of the requirements of division A of subtitle III of title 54, United States Code, or the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
(D)Point of contactUpon receiving an application under subparagraph (A), an executive agency shall designate one or more appropriate individuals within the executive agency to act as a point of contact with the applicant.  
(c)Master contracts for communications facility installation sitings 
(1)In generalNotwithstanding section 704 of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 151) or any other provision of law, the Administrator of General Services shall— 
(A)develop one or more master contracts that shall govern the placement of communications facility installations on buildings and other property owned by the Federal Government; and  
(B)in developing the master contract or contracts, standardize the treatment of the placement of communications facility installations on building rooftops or facades, the placement of communications facility installations on rooftops or inside buildings, the technology used in connection with communications facility installations placed on Federal buildings and other property, and any other key issues the Administrator of General Services considers appropriate.  
(2)ApplicabilityThe master contract or contracts developed by the Administrator of General Services under paragraph (1) shall apply to all publicly accessible buildings and other property owned by the Federal Government, unless the Administrator of General Services decides that issues with respect to the siting of a communications facility installation on a specific building or other property warrant nonstandard treatment of such building or other property.  
(3)Application 
(A)In generalThe Administrator of General Services shall develop a common form or set of forms for communications facility installation siting applications that, except as provided in subparagraph (B), shall be used by all executive agencies and applicants with respect to the buildings and other property of each such agency.  
(B)ExceptionThe requirement under subparagraph (A) for an executive agency to use the common form or set of forms developed by the Administrator of General Services shall not apply to an executive agency if the head of the executive agency notifies the Administrator that the executive agency uses a substantially similar application.  
(d)DefinitionsIn this section: 
(1)Communications facility installationThe term communications facility installation includes— 
(A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and  
(B)any antenna or apparatus that— 
(i)is designed for the purpose of emitting radio frequency;  
(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Federal Communications Commission or is using duly authorized devices that do not require individual licenses; and  
(iii)is added to a tower, building, or other structure.  
(2)Executive agencyThe term executive agency has the meaning given such term in section 102 of title 40, United States Code..  
(b)Savings provisionAn application for an easement, right-of-way, or lease that was made or granted under section 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) before the date of enactment of this Act shall continue, subject to that section as in effect on the day before such date of enactment.  
(c)Streamlining broadband facility applications 
(1)Definition of communications facility installationIn this subsection, the term communications facility installation has the meaning given the term in section 6409(d) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(d)), as amended by subsection (a).  
(2)Recommendations 
(A)In generalNot later than 2 years after the date of enactment of this Act, the NTIA, in coordination with the Department of the Interior, the Department of Agriculture, the Department of Defense, the Department of Transportation, OMB, and the General Services Administration, shall develop recommendations to streamline the process for considering applications by those agencies under section 6409(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)), as amended by subsection (a).  
(B)Requirements for recommendationsThe recommendations developed under subparagraph (A) shall include— 
(i)procedures for the tracking of applications described in subparagraph (A);  
(ii)methods by which to reduce the amount of time between the receipt of an application and the issuance of a final decision on an application;  
(iii)policies to expedite renewals of an easement, license, or other authorization to locate communications facility installations on land managed by the agencies described in subparagraph (A); and  
(iv)policies that would prioritize or streamline a permit for construction in a previously-disturbed right-of-way.  
(C)Report to congressNot later than 2 years after the date on which the recommendations required under subparagraph (A) are developed, the NTIA shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Energy and Commerce of the House of Representatives, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Oversight and Government Reform of the House of Representatives a report that describes— 
(i)the status of the implementation of the recommendations developed under subparagraph (A); and  
(ii)any improvements to the process for considering applications described in subparagraph (A) that have resulted from those recommendations, including in particular the speed at which such applications are reviewed and a final determination is issued.  
(d)Additional savings provisions 
(1)Real property authoritiesNothing in this section, or the amendments made by this section, shall be construed as providing any executive agency with any new leasing or other real property authorities not existing prior to the date of enactment of this Act.  
(2)Effect on other lawsNothing in this section, or the amendments made by this section, and no actions taken pursuant to this section, or the amendments made by this section, shall impact a decision or determination by any executive agency to sell, dispose of, declare excess or surplus, lease, reuse, or redevelop any Federal real property pursuant to title 40, United States Code, the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), or any other law governing real property activities of the Federal Government. No agreement entered into pursuant to this section, or the amendments made by this section, may obligate the Federal Government to hold, control, or otherwise retain or use real property that may otherwise be deemed as excess, surplus, or that could be otherwise sold, leased, or redeveloped.  
607.Broadband infrastructure deployment 
(a)DefinitionsIn this section: 
(1)Appropriate state agencyThe term appropriate State agency means a State governmental agency that is recognized by the executive branch of the State as having the experience necessary to evaluate and carry out projects relating to the proper and effective installation and operation of broadband infrastructure.  
(2)Broadband infrastructureThe term broadband infrastructure means any buried, underground, or aerial facility, and any wireless or wireline connection, that enables users to send and receive voice, video, data, graphics, or any combination thereof.  
(3)Broadband infrastructure entityThe term broadband infrastructure entity means any entity that— 
(A)installs, owns, or operates broadband infrastructure; and  
(B)provides broadband services in a manner consistent with the public interest, convenience, and necessity, as determined by the State.  
(4)StateThe term State means— 
(A)a State;  
(B)the District of Columbia; and  
(C)the Commonwealth of Puerto Rico.  
(b)Broadband infrastructure deploymentTo facilitate the installation of broadband infrastructure, the Secretary of Transportation shall promulgate regulations to ensure that each State that receives funds under chapter 1 of title 23, United States Code, meets the following requirements: 
(1)Broadband consultationThe State department of transportation, in consultation with appropriate State agencies, shall— 
(A)identify a broadband utility coordinator, that may have additional responsibilities, whether in the State department of transportation or in another State agency, that is responsible for facilitating the broadband infrastructure right-of-way efforts within the State;  
(B)establish a process for the registration of broadband infrastructure entities that seek to be included in those broadband infrastructure right-of-way facilitation efforts within the State;  
(C)establish a process to electronically notify broadband infrastructure entities identified under subparagraph (B) of the State transportation improvement program on an annual basis and provide additional notifications as necessary to achieve the goals of this section; and  
(D)coordinate initiatives carried out under this section with other statewide telecommunication and broadband plans and State and local transportation and land use plans, including strategies to minimize repeated excavations that involve the installation of broadband infrastructure in a right-of-way.  
(2)PriorityIf a State chooses to provide for the installation of broadband infrastructure in the right-of-way of an applicable Federal-aid highway project under this subsection, the State department of transportation shall carry out any appropriate measures to ensure that any existing broadband infrastructure entities are not disadvantaged, as compared to other broadband infrastructure entities, with respect to the program under this subsection.  
(c)Effect of sectionThis section applies only to activities for which Federal obligations or expenditures are initially approved on or after the date regulations under subsection (b) become effective. Nothing in this section establishes a mandate or requirement that a State install or allow the installation of broadband infrastructure in a highway right-of-way. Nothing in this section authorizes the Secretary of Transportation to withhold or reserve funds or approval of a project under title 23, United States Code.  
608.Communications facilities installation 
(a)In generalSection 21 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note) is amended— 
(1)in subsection (b), by adding at the end the following: 
 
(8)The ability of the Federal real property to support a communications facility installation.; and  
(2)by adding at the end the following: 
 
(f)Definition of communications facility installationIn this section, the term communications facility installation means— 
(1)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of any kind; and  
(2)any antenna or apparatus that— 
(A)is designed for the purpose of emitting radio frequency;  
(B)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Federal Communications Commission or is using duly authorized devices that do not require individual licenses; and  
(C)is added to a tower, building, or other structure..  
(b)Public comment 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator of General Services shall issue a notice for public comment regarding the inclusion of a communications facility installation under section 21 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note), as amended by subsection (a) of this section.  
(2)ContentsIn seeking public comment under paragraph (1), the Administrator shall include a request for recommendations on— 
(A)the criteria that make Federal real property capable of supporting communications facility installations;  
(B)the types of information related to the Federal real property that should be included in the database; and  
(C)other matters that the Administrator determines necessary.  
(c)Provision of information 
(1)In generalNot later than 90 days after the period for public comment under subsection (b)(1) ends, the Administrator of General Services shall notify the head of each Executive agency of the manner and format for submitting such information as the Administrator determines appropriate to the database established under section 21 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note), as amended by subsection (a) of this section.  
(2)SubmissionNot later than 90 days after the date of the notification under paragraph (1), the head of an Executive agency shall submit the information required under paragraph (1).  
(d)State and local governments 
(1)In generalThe Administrator of General Services, in consultation with the Chairman of the Commission, the Assistant Secretary of Commerce for Communications and Information, the Under Secretary of Commerce for Standards and Technology, and the Director of OMB, shall study— 
(A)how to incentivize State and local governments to provide the Administrator with information, similar to the information required under subsection (c)(1), for inclusion in the database described in that subsection; and  
(B)the feasibility of establishing or operating a database to which State and local governments can voluntarily submit such information.  
(2)Report on incentivizing participation by state and local governments 
(A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of General Services, in consultation with the Chairman of the Commission, the Assistant Secretary of Commerce for Communications and Information, the Under Secretary of Commerce for Standards and Technology, and the Director of OMB, shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Energy and Commerce, the Committee on Transportation and Infrastructure, and the Committee on Oversight and Government Reform of the House of Representatives a report on the findings of the study under paragraph (1), including recommendations, if any, consistent with this section.  
(B)ConsiderationsThe Administrator of General Services, in preparing the report under subparagraph (A), shall— 
(i)consult with State and local governments, or their representatives, to identify for inclusion in the report the most cost-effective options for State and local governments to collect and provide the information described in paragraph (1), including utilizing and leveraging State broadband initiatives and programs; and  
(ii)make recommendations on ways the Federal Government can assist State and local governments in collecting and providing the information described in paragraph (1).  
(e)Savings provisions 
(1)Real property authoritiesNothing in this section, or an amendment made by this section, shall be construed as providing any Executive agency with any new leasing or other real property authority that did not exist prior to the date of enactment of this Act.  
(2)Effect on other lawsNothing in this section, or an amendment made by this section, and no information submitted pursuant to this section, or pursuant to an amendment made by this section, shall be used to prevent or otherwise restrict a decision or determination by any Executive agency to sell, dispose of, declare excess or surplus, lease, reuse or redevelop any Federal real property pursuant to— 
(A)title 40 of the United States Code;  
(B)the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note); or  
(C)any other law governing real property activities of the Federal Government.  
609.Reallocation incentives 
(a)In generalNot later than 24 months after the date of enactment of this Act, the Assistant Secretary of Commerce for Communications and Information, in consultation with the Commission, the Director of OMB, and the head of each affected Federal agency (or a designee thereof), after notice and an opportunity for public comment, shall submit to the appropriate committees of Congress a report that includes legislative or regulatory recommendations to incentivize a Federal entity to relinquish, or share with Federal or non-Federal users, Federal spectrum for the purpose of allowing commercial wireless broadband services to operate on that Federal spectrum.  
(b)Post-Auction payments 
(1)ReportIn preparing the report under subsection (a), the Assistant Secretary of Commerce for Communications and Information shall— 
(A)consider whether permitting eligible Federal entities that are implementing a transition plan submitted under section 113(h) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(h)) to accept payments could result in access to the eligible frequencies that are being reallocated for exclusive non-Federal use or shared use sooner than would otherwise occur without such payments; and  
(B)include the findings under subparagraph (A), including the analysis under paragraph (2) and any recommendations for legislation, in the report.  
(2)AnalysisIn considering payments under paragraph (1)(A), the Assistant Secretary of Commerce for Communications and Information shall conduct an analysis of whether and how such payments would affect— 
(A)bidding in auctions conducted under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) of such eligible frequencies; and  
(B)receipts collected from the auctions described in subparagraph (A).  
(3)DefinitionsIn this subsection: 
(A)PaymentThe term payment means a payment in cash or in-kind by any auction winner, or any person affiliated with an auction winner, of eligible frequencies during the period after eligible frequencies have been reallocated by competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) but prior to the completion of relocation or sharing transition of such eligible frequencies per transition plans approved by the Technical Panel.  
(B)Eligible frequenciesThe term eligible frequencies has the meaning given the term in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2)).  
610.Bidirectional sharing study 
(a)In generalNot later than 18 months after the date of enactment of this Act, including an opportunity for public comment, the Commission, in collaboration with the NTIA, shall— 
(1)conduct a bidirectional sharing study to determine the best means of providing Federal entities flexible access to non-Federal spectrum on a shared basis across a range of short-, mid-, and long-range timeframes, including for intermittent purposes like emergency use; and  
(2)submit to Congress a report on the study under paragraph (1), including any recommendations for legislation or proposed regulations.  
(b)ConsiderationsIn conducting the study under subsection (a), the Commission shall— 
(1)consider the regulatory certainty that commercial spectrum users and Federal entities need to make longer-term investment decisions for shared access to be viable; and  
(2)evaluate any barriers to voluntary commercial arrangements in which non-Federal users could provide access to Federal entities.  
611.Unlicensed services in guard bands 
(a)In generalAfter public notice and comment, and in consultation with the Assistant Secretary of Commerce for Communications and Information and the head of each affected Federal agency (or a designee thereof), with respect to frequencies allocated for Federal use, the Commission shall adopt rules that permit unlicensed services where feasible to use any frequencies that are designated as guard bands to protect frequencies allocated after the date of enactment of this Act by competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), including spectrum that acts as a duplex gap between transmit and receive frequencies.  
(b)LimitationThe Commission may not permit any use of a guard band under this section that would cause harmful interference to a licensed service or a Federal service.  
(c)Rule of constructionNothing in this section shall be construed as limiting the Commission or the Assistant Secretary of Commerce for Communications and Information from otherwise making spectrum available for licensed or unlicensed use in any frequency band in addition to guard bands, including under section 603 of this title, consistent with their statutory jurisdictions.  
612.Pre-auction fundingSection 118(d)(3)(B)(i)(II) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(d)(3)(B)(i)(II)) is amended by striking 5 years and inserting 8 years.  
613.Immediate transfer of fundsSection 118(e)(1) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(e)(1)) is amended by adding at the end the following: 
 
(D)At the request of an eligible Federal entity, the Director of the Office of Management and Budget (in this subsection referred to as OMB) may transfer the amount under subparagraph (A) immediately— 
(i)after the frequencies are reallocated by competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)); or  
(ii)in the case of an incumbent Federal entity that is incurring relocation or sharing costs to accommodate sharing spectrum frequencies with another Federal entity, after the frequencies from which the other eligible Federal entity is relocating are reallocated by competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), without regard to the availability of such sums in the Fund.  
(E)Prior to the deposit of proceeds into the Fund from an auction, the Director of OMB may borrow from the Treasury the amount under subparagraph (A) for a transfer under subparagraph (D). The Treasury shall immediately be reimbursed, without interest, from funds deposited into the Fund..  
614.Amendments to the Spectrum Pipeline Act of 2015Section 1008 of the Spectrum Pipeline Act of 2015 (Public Law 114–74; 129 Stat. 584) is amended in the matter preceding paragraph (1) by inserting , after notice and an opportunity for public comment, after the Commission.  
615.GAO assessment of unlicensed spectrum and Wi-Fi use in low-income neighborhoods 
(a)Study 
(1)In generalThe Comptroller General of the United States shall conduct a study to evaluate the availability of broadband Internet access using unlicensed spectrum and wireless networks in low-income neighborhoods.  
(2)RequirementsIn conducting the study under paragraph (1), the Comptroller General shall consider and evaluate— 
(A)the availability of wireless Internet hot spots and access to unlicensed spectrum in low-income neighborhoods, particularly for elementary and secondary school-aged children in such neighborhoods;  
(B)any barriers preventing or limiting the deployment and use of wireless networks in low-income neighborhoods;  
(C)how to overcome any barriers described in subparagraph (B), including through incentives, policies, or requirements that would increase the availability of unlicensed spectrum and related technologies in low-income neighborhoods; and  
(D)how to encourage home broadband adoption by households with elementary and secondary school-age children that are in low-income neighborhoods.  
(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that— 
(1)summarizes the findings of the study conducted under subsection (a); and  
(2)makes recommendations with respect to potential incentives, policies, and requirements that could help achieve the goals described in subparagraphs (C) and (D) of subsection (a)(2).  
616.Rulemaking related to partitioning or disaggregating licenses 
(a)DefinitionsIn this section: 
(1)Covered small carrierThe term covered small carrier means a carrier (as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153)) that— 
(A)has not more than 1,500 employees (as determined under section 121.106 of title 13, Code of Federal Regulations, or any successor thereto); and  
(B)offers services using the facilities of the carrier.  
(2)Rural areaThe term rural area means any area other than— 
(A)a city, town, or incorporated area that has a population of more than 20,000 inhabitants; or  
(B)an urbanized area contiguous and adjacent to a city or town that has a population of more than 50,000 inhabitants.  
(b)Rulemaking 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall initiate a rulemaking proceeding to assess whether to establish a program, or modify existing programs, under which a licensee that receives a license for the exclusive use of spectrum in a specific geographic area under section 301 of the Communications Act of 1934 (47 U.S.C. 301) may partition or disaggregate the license by sale or long-term lease— 
(A)in order to— 
(i)provide services consistent with the license; and  
(ii)make unused spectrum available to— 
(I)an unaffiliated covered small carrier; or  
(II)an unaffiliated carrier to serve a rural area; and  
(B)if the Commission finds that such a program would promote— 
(i)the availability of advanced telecommunications services in rural areas; or  
(ii)spectrum availability for covered small carriers.  
(2)ConsiderationsIn conducting the rulemaking proceeding under paragraph (1), the Commission shall consider, with respect to the program proposed to be established under that paragraph— 
(A)whether reduced performance requirements with respect to spectrum obtained through the program would facilitate deployment of advanced telecommunications services in the areas covered by the program;  
(B)what conditions may be needed on transfers of spectrum under the program to allow covered small carriers that obtain spectrum under the program to build out the spectrum in a reasonable period of time;  
(C)what incentives may be appropriate to encourage licensees to lease or sell spectrum, including— 
(i)extending the term of a license granted under section 301 of the Communications Act of 1934 (47 U.S.C. 301); or  
(ii)modifying performance requirements of the license relating to the leased or sold spectrum; and  
(D)the administrative feasibility of— 
(i)the incentives described in subparagraph (C); and  
(ii)other incentives considered by the Commission that further the goals of this section.  
(3)Forfeiture of spectrumIf a party fails to meet any build out requirements set by the Commission for any spectrum sold or leased under this section, the right to the spectrum shall be forfeited to the Commission unless the Commission finds that there is good cause for the failure of the party.  
(4)RequirementThe Commission may offer a licensee incentives or reduced performance requirements under this section only if the Commission finds that doing so would likely result in increased availability of advanced telecommunications services in a rural area.  
617.Unlicensed spectrum policy 
(a)Statement of policyIt is the policy of the United States— 
(1)to maximize the benefit to the people of the United States of the spectrum resources of the United States;  
(2)to advance innovation and investment in wireless broadband services; and  
(3)to promote spectrum policy that makes available on an unlicensed basis radio frequency bands to address consumer demand for unlicensed wireless broadband operations.  
(b)Commission responsibilitiesThe Commission shall ensure that the efforts of the Commission related to spectrum allocation and assignment made available on an unlicensed basis radio frequency bands to address demand for unlicensed wireless broadband operations if doing so is, after taking into account the future needs of homeland security, national security, and other spectrum users— 
(1)reasonable; and  
(2)in the public interest.  
(c)Rule of constructionNothing in this section confers any additional rights on unlicensed users or users licensed by rule under part 96 of title 47, Code of Federal Regulations, to protection from harmful interference.  
618.National plan for unlicensed spectrum 
(a)DefinitionsIn this section: 
(1)Spectrum relocation fundThe term Spectrum Relocation Fund means the Fund established under section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928).  
(2)Unlicensed or licensed by rule operationsThe term unlicensed or licensed by rule operations means the use of spectrum on a non-exclusive basis under— 
(A)part 15 of title 47, Code of Federal Regulations; or  
(B)licensing by rule under part 96 of title 47, Code of Federal Regulations.  
(b)National planNot later than 18 months after the date of enactment of this Act, the Commission, in consultation with the NTIA, shall develop a national plan for making additional radio frequency bands available for unlicensed or licensed by rule operations.  
(c)RequirementsThe plan developed under this section shall— 
(1)identify an approach that ensures that consumers have access to additional spectrum to conduct unlicensed or licensed by rule operations in a range of radio frequencies to meet consumer demand;  
(2)recommend specific actions by the Commission and the NTIA to permit unlicensed or licensed by rule operations in additional radio frequency ranges that the Commission finds— 
(A)are consistent with the statement of policy under section 617(a) of this title;  
(B)will— 
(i)expand opportunities for unlicensed or licensed by rule operations in a spectrum band; or  
(ii)otherwise improve spectrum utilization and intensity of use of bands where unlicensed or licensed by rule operations are already permitted;  
(C)will not cause harmful interference to Federal or non-Federal users of such bands; and  
(D)will not significantly impact homeland security or national security communications systems; and  
(3)examine additional ways, with respect to existing and planned databases or spectrum access systems designed to promote spectrum sharing and access to spectrum for unlicensed or licensed by rule operations— 
(A)to improve accuracy and efficacy;  
(B)to reduce burdens on consumers, manufacturers, and service providers; and  
(C)to protect sensitive Government information.  
(d)Spectrum relocation fundTo be included as an appendix as part of the plan developed under this section, the NTIA, in consultation with the Director of the Office of Management and Budget, shall share with the Commission recommendations about how to reform the Spectrum Relocation Fund— 
(1)to address costs incurred by Federal entities related to sharing radio frequency bands with radio technologies conducting unlicensed or licensed by rule operations; and  
(2)to ensure the Spectrum Relocation Fund has sufficient funds to cover— 
(A)the costs described in paragraph (1); and  
(B)other expenditures allowed of the Spectrum Relocation Fund under section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928).  
(e)Report required 
(1)In generalNot later than 18 months after the date of enactment of this Act, the Commission shall submit to the appropriate committees of Congress a report that describes the plan developed under this section, including any recommendations for legislative change.  
(2)Publication on commission websiteNot later than the date on which the Commission submits the report under paragraph (1), the Commission shall make the report publicly available on the website of the Commission.  
(f)Rule of constructionNothing in this section confers any additional rights on unlicensed users or users licensed by rule under part 96 of title 47, Code of Federal Regulations, to protection from harmful interference.  
619.Spectrum challenge prize 
(a)Short titleThis section may be cited as the Spectrum Challenge Prize Act.  
(b)Definition of prize competitionIn this section, the term prize competition means a prize competition conducted by the Secretary under subsection (c)(1).  
(c)Spectrum challenge prize 
(1)In generalThe Secretary, in consultation with the Assistant Secretary of Commerce for Communications and Information and the Under Secretary of Commerce for Standards and Technology, shall, subject to the availability of funds for prize competitions under this section— 
(A)conduct prize competitions to dramatically accelerate the development and commercialization of technology that improves spectrum efficiency and is capable of cost-effective deployment; and  
(B)define a measurable set of performance goals for participants in the prize competitions to demonstrate their solutions on a level playing field while making a significant advancement over the current state of the art.  
(2)Authority of SecretaryIn carrying out paragraph (1), the Secretary may— 
(A)enter into a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity to administer the prize competitions;  
(B)invite the Defense Advanced Research Projects Agency, the Commission, the National Aeronautics and Space Administration, the National Science Foundation, or any other Federal agency to provide advice and assistance in the design or administration of the prize competitions; and  
(C)award not more than $5,000,000, in the aggregate, to the winner or winners of the prize competitions.  
(d)CriteriaNot later than 180 days after the date on which funds for prize competitions are made available pursuant to this section, the Commission shall publish a technical paper on spectrum efficiency providing criteria that may be used for the design of the prize competitions.  
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  
620.Wireless telecommunications tax and fee collection fairness 
(a)Short titleThis section may be cited as the Wireless Telecommunications Tax and Fee Collection Fairness Act.  
(b)DefinitionsIn this section: 
(1)Financial transactionThe term financial transaction means a transaction in which the purchaser or user of a wireless telecommunications service upon whom a tax, fee, or surcharge is imposed gives cash, credit, or any other exchange of monetary value or consideration to the person who is required to collect or remit the tax, fee, or surcharge.  
(2)Local jurisdictionThe term local jurisdiction means a political subdivision of a State.  
(3)StateThe term State means any of the several States, the District of Columbia, and any territory or possession of the United States.  
(4)State or local jurisdictionThe term State or local jurisdiction includes any governmental entity or person acting on behalf of a State or local jurisdiction that has the authority to assess, impose, levy, or collect taxes or fees.  
(5)Wireless telecommunications serviceThe term wireless telecommunications service means a commercial mobile radio service, as defined in section 20.3 of title 47, Code of Federal Regulations, or any successor thereto.  
(c)Financial transaction requirement 
(1)In generalA State, or a local jurisdiction of a State, may not require a person who is neither a resident of such State or local jurisdiction nor an entity having its principal place of business in such State or local jurisdiction to collect from, or remit on behalf of, any other person a State or local tax, fee, or surcharge imposed on a purchaser or user with respect to the purchase or use of any wireless telecommunications service within the State unless the collection or remittance is in connection with a financial transaction.  
(2)Rule of constructionNothing in this subsection shall be construed to affect the right of a State or local jurisdiction to require the collection of any tax, fee, or surcharge in connection with a financial transaction.  
(d)Enforcement 
(1)Private right of actionAny person aggrieved by a violation of subsection (c) may bring a civil action in an appropriate district court of the United States for equitable relief in accordance with paragraph (2) of this subsection.  
(2)Jurisdiction of district courtsNotwithstanding section 1341 of title 28, United States Code, or the constitution or laws of any State, the district courts of the United States shall have jurisdiction, without regard to the amount in controversy or citizenship of the parties, to grant such mandatory or prohibitive injunctive relief, interim equitable relief, and declaratory judgments as may be necessary to prevent, restrain, or terminate any acts in violation of subsection (c).  
621.Rules of construction 
(a)Ranges of frequenciesEach range of frequencies described in this title shall be construed to be inclusive of the upper and lower frequencies in the range.  
(b)Assessment of electromagnetic spectrum reallocationNothing in this title shall be construed to affect any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note), as added by section 1062(a) of the National Defense Authorization Act for Fiscal Year 2000.  
622.Relationship to Middle Class Tax Relief and Job Creation Act of 2012Nothing in this title shall be construed to limit, restrict, or circumvent in any way the implementation of the nationwide public safety broadband network defined in section 6001 of title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401) or any rules implementing that network under title VI of that Act (47 U.S.C. 1401 et seq.).  
623.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this title, or the amendments made by this title. This title, and the amendments made by this title, shall be carried out using amounts otherwise authorized.  
QKevin and Avonte's Law 
1.Short titleThis division may be cited as the Kevin and Avonte's Law of 2018.  
IMissing Alzheimer’s Disease Patient Alert Program reauthorization 
101.Short titleThis title may be cited as the Missing Americans Alert Program Act of 2018.  
102.Reauthorization of the missing Alzheimer’s Disease Patient Alert Program 
(a)AmendmentsSection 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12621) is amended— 
(1)in the section header, by striking Alzheimer's disease patient and inserting Americans;  
(2)by striking subsection (a) and inserting the following: 
 
(a)Grant program To reduce injury and death of missing Americans with dementia and developmental disabilitiesSubject to the availability of appropriations to carry out this section, the Attorney General, through the Bureau of Justice Assistance and in consultation with the Secretary of Health and Human Services— 
(1)shall award competitive grants to health care agencies, State and local law enforcement agencies, or public safety agencies and nonprofit organizations to assist such entities in planning, designing, establishing, or operating locally based, proactive programs to prevent wandering and locate missing individuals with forms of dementia, such as Alzheimer’s Disease, or developmental disabilities, such as autism, who, due to their condition, wander from safe environments, including programs that— 
(A)provide prevention and response information, including online training resources, and referrals to families or guardians of such individuals who, due to their condition, wander from a safe environment;  
(B)provide education and training, including online training resources, to first responders, school personnel, clinicians, and the public in order to— 
(i)increase the safety and reduce the incidence of wandering of persons, who, due to their dementia or developmental disabilities, may wander from safe environments;  
(ii)facilitate the rescue and recovery of individuals who, due to their dementia or developmental disabilities, wander from safe environments; and  
(iii)recognize and respond to and appropriately interact with endangered missing individuals with dementia or developmental disabilities who, due to their condition, wander from safe environments;  
(C)provide prevention and response training and emergency protocols for school administrators, staff, and families or guardians of individuals with dementia, such as Alzheimer’s Disease, or developmental disabilities, such as autism, to help reduce the risk of wandering by such individuals; and  
(D)develop, operate, or enhance a notification or communications systems for alerts, advisories, or dissemination of other information for the recovery of missing individuals with forms of dementia, such as Alzheimer’s Disease, or with developmental disabilities, such as autism; and  
(2)shall award grants to health care agencies, State and local law enforcement agencies, or public safety agencies to assist such agencies in designing, establishing, and operating locative tracking technology programs for individuals with forms of dementia, such as Alzheimer's Disease, or children with developmental disabilities, such as autism, who have wandered from safe environments.;   
(3)in subsection (b)— 
(A)by inserting competitive after to receive a;  
(B)by inserting agency or before organization each place it appears; and  
(C)by adding at the end the following: The Attorney General shall periodically solicit applications for grants under this section by publishing a request for applications in the Federal Register and by posting such a request on the website of the Department of Justice.; and  
(4)by striking subsections (c) and (d) and inserting the following: 
 
(c)PreferenceIn awarding grants under subsection (a)(1), the Attorney General shall give preference to law enforcement or public safety agencies that partner with nonprofit organizations that appropriately use person-centered plans minimizing restrictive interventions and that have a direct link to individuals, and families of individuals, with forms of dementia, such as Alzheimer's Disease, or developmental disabilities, such as autism.  
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2018 through 2022.  
(e)Grant accountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions: 
(1)Audit requirement 
(A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.  
(B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.  
(C)Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).  
(D)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.  
(E)ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall— 
(i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and  
(ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.  
(2)Nonprofit organization requirements 
(A)Definition of nonprofit organizationFor purposes of this paragraph and the grant programs under this section, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.  
(B)ProhibitionThe Attorney General may not award a grant under this section to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.  
(C)DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.  
(3)Conference expenditures 
(A)LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference.  
(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.  
(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.  
(4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification— 
(A)indicating whether— 
(i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;  
(ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and  
(iii)all reimbursements required under paragraph (1)(E) have been made; and  
(B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year.  
(f)Preventing duplicative grants 
(1)In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded by the Attorney General to determine if grant awards are or have been awarded for a similar purpose.  
(2)ReportIf the Attorney General awards grants to the same applicant for a similar purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes— 
(A)a list of all such grants awarded, including the total dollar amount of any such grants awarded; and  
(B)the reason the Attorney General awarded multiple grants to the same applicant for a similar purpose..  
(b)Annual reportNot later than 2 years after the date of enactment of this Act and every year thereafter, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a report on the Missing Americans Alert Program, as amended by subsection (a), which shall address— 
(1)the number of individuals who benefitted from the Missing Americans Alert Program, including information such as the number of individuals with reduced unsafe wandering, the number of people who were trained through the program, and the estimated number of people who were impacted by the program;  
(2)the number of State, local, and tribal law enforcement or public safety agencies that applied for funding under the Missing Americans Alert Program;  
(3)the number of State, local, and tribal local law enforcement or public safety agencies that received funding under the Missing Americans Alert Program, including— 
(A)the number of State, local, and tribal law enforcement or public safety agencies that used such funding for training; and  
(B)the number of State, local, and tribal law enforcement or public safety agencies that used such funding for designing, establishing, or operating locative tracking technology;  
(4)the companies, including the location (city and State) of the headquarters and local offices of each company, for which their locative tracking technology was used by State, local, and tribal law enforcement or public safety agencies;  
(5)the nonprofit organizations, including the location (city and State) of the headquarters and local offices of each organization, that State, local, and tribal law enforcement or public safety agencies partnered with and the result of each partnership;  
(6)the number of missing children with autism or another developmental disability with wandering tendencies or adults with Alzheimer's being served by the program who went missing and the result of the search for each such individual; and  
(7)any recommendations for improving the Missing Americans Alert Program.  
(c)Table of contentsThe table of contents in section 2 of the Violent Crime Control and Law Enforcement Act of 1994 is amended by striking the item relating to section 240001 and inserting the following: 
 
 
Sec. 240001. Missing Americans Alert Program..  
IIEducation and outreach 
201.Activities by the national center for missing and exploited childrenSection 404(b)(1)(H) of the Missing Children’s Assistance Act (34 U.S.C. 11293(b)(1)(H)) is amended by inserting , including cases involving children with developmental disabilities such as autism before the semicolon.  
IIIPrivacy protections 
301.DefinitionsIn this title: 
(1)ChildThe term child means an individual who is less than 18 years of age.  
(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).  
(3)Law enforcement agencyThe term law enforcement agency means an agency of a State, unit of local government, or Indian tribe that is authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.  
(4)Non-invasive and non-permanentThe term non-invasive and non-permanent means, with regard to any technology or device, that the procedure to install the technology or device does not create an external or internal marker or implant a device, such as a microchip, or other trackable items.  
(5)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.  
(6)Unit of local governmentThe term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level.  
302.Standards and best practices for use of non-invasive and non-permanent tracking devices 
(a)Establishment 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services and leading research, advocacy, self-advocacy, and service organizations, shall establish standards and best practices relating to the use of non-invasive and non-permanent tracking technology, where a guardian or parent has determined that a non-invasive and non-permanent tracking device is the least restrictive alternative, to locate individuals as described in subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12621), as added by this Act.  
(2)RequirementsIn establishing the standards and best practices required under paragraph (1), the Attorney General shall— 
(A)determine— 
(i)the criteria used to determine which individuals would benefit from the use of a tracking device;  
(ii)the criteria used to determine who should have direct access to the tracking system; and  
(iii)which non-invasive and non-permanent types of tracking devices can be used in compliance with the standards and best practices; and  
(B)establish standards and best practices the Attorney General determines are necessary to the administration of a tracking system, including procedures to— 
(i)safeguard the privacy of the data used by the tracking device such that— 
(I)access to the data is restricted to law enforcement and health agencies determined necessary by the Attorney General; and  
(II)collection, use, and retention of the data is solely for the purpose of preventing injury to or death of the individual wearing the tracking device;  
(ii)establish criteria to determine whether use of the tracking device is the least restrictive alternative in order to prevent risk of injury or death before issuing the tracking device, including the previous consideration of less restrictive alternatives;  
(iii)provide training for law enforcement agencies to recognize signs of abuse during interactions with applicants for tracking devices;  
(iv)protect the civil rights and liberties of the individuals who use tracking devices, including their rights under the Fourth Amendment to the Constitution of the United States and title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);  
(v)establish a complaint and investigation process to address— 
(I)incidents of noncompliance by recipients of grants under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12621), as added by this Act, with the best practices established by the Attorney General or other applicable law; and  
(II)use of a tracking device over the objection of an individual; and  
(vi)determine the role that State agencies should have in the administration of a tracking system.  
(3)Effective dateThe standards and best practices established pursuant to paragraph (1) shall take effect 90 days after publication of such standards and practices by the Attorney General.  
(b)Required compliance 
(1)In generalEach entity that receives a grant under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12621), as added by this Act, shall comply with any standards and best practices relating to the use of tracking devices established by the Attorney General in accordance with subsection (a).  
(2)Determination of complianceThe Attorney General, in consultation with the Secretary of Health and Human Services, shall determine whether an entity that receives a grant under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12621), as added by this Act, acts in compliance with the standards and best practices described in paragraph (1).  
(c)Applicability of standards and best practicesThe standards and best practices established by the Attorney General under subsection (a) shall apply only to the grant programs authorized under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12621), as added by this Act.  
(d)Limitations on program 
(1)Data storageAny tracking data provided by tracking devices issued under this program may not be used by a Federal entity to create a database.  
(2)Voluntary participationNothing in this Act may be construed to require that a parent or guardian use a tracking device to monitor the location of a child or adult under that parent or guardian’s supervision if the parent or guardian does not believe that the use of such device is necessary or in the interest of the child or adult under supervision.  
RTARGET Act 
1.Short titlesThis division may be cited as the Targeted Rewards for the Global Eradication of Human Trafficking or the TARGET Act.  
2.Findings; sense of Congress 
(a)FindingsCongress finds the following: 
(1)Trafficking in persons is a major transnational crime, as recognized by the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.; division A of Public Law 106–386).  
(2)Trafficking in persons is increasingly perpetrated by organized, sophisticated criminal enterprises.  
(3)Combating trafficking in persons requires a global approach to identifying and apprehending the world’s worst human trafficking rings.  
(b)Sense of CongressIt is the sense of Congress that the Department of State’s rewards program is a powerful tool in combating sophisticated international crime and that the Department of State and Federal law enforcement should work in concert to offer rewards that target human traffickers who prey on the most vulnerable people around the world.  
3.Rewards for JusticeSection 36(k)(5) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(k)(5)) is amended— 
(1)in the matter preceding subparagraph (A), by striking means;  
(2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses, as redesignated, 2 ems to the right;  
(3)by inserting before clause (i), as redesignated, the following: 
 
(A)means—;  
(4)in clause (ii), as redesignated, by striking the period at the end and inserting ; and; and  
(5)by adding at the end following: 
 
(B)includes severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) involving at least 1 jurisdiction outside of the United States..  
SOther Matter 
IChild Protection Improvements Act 
101.National criminal history background check and criminal history review program 
(a)In generalThe National Child Protection Act of 1993 (34 U.S.C. 40101 et seq.) is amended— 
(1)in section 3 (34 U.S.C. 40102)— 
(A)by striking provider each place it appears and inserting covered individual;  
(B)by striking provider’s each place it appears and inserting covered individual’s;  
(C)by amending subsection (a)(3) to read as follows: 
 
(3) 
(A)The Attorney General shall establish a program, in accordance with this section, to provide qualified entities located in States that do not have in effect procedures described in paragraph (1), or qualified entities located in States that do not prohibit the use of the program established under this paragraph, with access to national criminal history background checks on, and criminal history reviews of, covered individuals. In any case where the use of a Federal national criminal history background check program is required pursuant to Federal law as of the effective date of this subparagraph, the program under this subparagraph may not be used.  
(B)A qualified entity described in subparagraph (A) may submit to the appropriate designated entity a request for a national criminal history background check on, and a criminal history review of, a covered individual. Qualified entities making a request under this paragraph shall comply with the guidelines set forth in subsection (b), and with any additional applicable procedures set forth by the Attorney General or by the State in which the entity is located.;  
(D)in subsection (b)— 
(i)in paragraph (1)(E), by striking unsupervised;  
(ii)by amending paragraph (2) to read as follows: 
 
(2)that the State, or in a State that does not have in effect procedures described in subsection (a)(1), the designated entity, ensures that— 
(A)each covered individual who is the subject of a background check under subsection (a) is entitled to obtain a copy of any background check report;  
(B)each covered individual who is the subject of a background check under subsection (a) is provided a process by which the covered individual may appeal the results of the background check to challenge the accuracy or completeness of the information contained in the background report of the covered individual and obtain a prompt determination as to the validity of such challenge before a final determination is made by the authorized agency;  
(C) 
(i)each covered individual described in subparagraph (B) is given notice of the opportunity to appeal;  
(ii)each covered individual described in subparagraph (B) will receive instructions on how to complete the appeals process if the covered individual wishes to challenge the accuracy or completeness of the information contained in the background report of the covered individual; and  
(iii)the appeals process is completed in a timely manner for each covered individual described in subparagraph (B);  
(iv)the appeals process is consistent with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); and  
(D)an authorized agency, upon receipt of a background check report lacking disposition data, shall conduct research in whatever State and local recordkeeping systems are available in order to obtain complete data;;  
(iii)in paragraph (3), by inserting or designated entity, as applicable, after authorized agency; and  
(iv)in paragraph (4), by inserting or designated entity, as applicable, after authorized agency;  
(E)in subsection (d), by inserting , nor shall any designated entity nor any officer or employee thereof, after officer or employee thereof,;  
(F)by amending subsection (e) to read as follows: 
 
(e)Fees 
(1)State programIn the case of a background check conducted pursuant to a State requirement adopted after December 20, 1993, conducted with fingerprints on a covered individual, the fees collected by authorized State agencies and the Federal Bureau of Investigation may not exceed the actual cost of the background check conducted with fingerprints.  
(2)Federal programIn the case of a national criminal history background check and criminal history review conducted pursuant to the procedures established pursuant to subsection (a)(3), the fees collected by a designated entity shall be set at a level that will ensure the recovery of the full costs of providing all such services. The designated entity shall remit the appropriate portion of such fee to the Attorney General, which amount is in accordance with the amount published in the Federal Register to be collected for the provision of a criminal history background check by the Federal Bureau of Investigation.  
(3)Ensuring fees do not discourage volunteersA fee system under this subsection shall be established in a manner that ensures that fees to qualified entities for background checks do not discourage volunteers from participating in programs to care for children, the elderly, or individuals with disabilities. A fee charged to a qualified entity that is not organized under section 501(c)(3) of the Internal Revenue Code of 1986 may not be less than the total sum of the costs of the Federal Bureau of Investigation and the designated entity.; and  
(G)by inserting after subsection (e) the following: 
 
(f)National criminal history background check and criminal history review program 
(1)National criminal history background checkUpon a designated entity receiving notice of a request submitted by a qualified entity pursuant to subsection (a)(3), the designated entity shall forward the request to the Attorney General, who shall, acting through the Director of the Federal Bureau of Investigation, complete a fingerprint-based check of the national criminal history background check system, and provide the information received in response to such national criminal history background check to the appropriate designated entity. The designated entity may, upon request from a qualified entity, complete a check of a State criminal history database.  
(2)Criminal history review 
(A)Designated entitiesThe Attorney General shall designate, and enter into an agreement with, one or more entities to make determinations described in subparagraph (B). The Attorney General may not designate and enter into an agreement with a Federal agency under this subparagraph.  
(B)DeterminationsA designated entity shall, upon the receipt of the information described in paragraph (1), make a determination of fitness described in subsection (b)(4), using the criteria described in subparagraph (C).  
(C)Criminal history review criteriaThe Attorney General shall, by rule, establish the criteria for use by designated entities in making a determination of fitness described in subsection (b)(4). Such criteria shall be based on the criteria established pursuant to section 108(a)(3)(G)(i) of the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (34 U.S.C. 40102 note) and section 658H of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f).; and  
(2)in section 5 (34 U.S.C. 40104)— 
(A)by amending paragraph (9) to read as follows: 
 
(9)the term covered individual means an individual— 
(A)who has, seeks to have, or may have access to children, the elderly, or individuals with disabilities, served by a qualified entity; and  
(B)who— 
(i)is employed by or volunteers with, or seeks to be employed by or volunteer with, a qualified entity; or  
(ii)owns or operates, or seeks to own or operate, a qualified entity;;  
(B)in paragraph (10), by striking and at the end;  
(C)in paragraph (11), by striking the period at the end and inserting ; and; and  
(D)by inserting after paragraph (11) the following: 
 
(12)the term designated entity means an entity designated by the Attorney General under section 3(f)(2)(A)..  
(b)ImplementationThe Attorney General shall ensure that this section and the amendments made by this section are fully implemented not later than 1 year after the date of enactment of this section.  
IISave America's Pastime Act 
201.Application of the Fair Labor Standards Act of 1938 to minor league baseball players 
(a)In generalSection 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended— 
(1)in paragraph (18), by striking the period and inserting ; or; and  
(2)by adding at the end the following: 
 
(19)any employee employed to play baseball who is compensated pursuant to a contract that provides for a weekly salary for services performed during the league’s championship season (but not spring training or the off season) at a rate that is not less than a weekly salary equal to the minimum wage under section 6(a) for a workweek of 40 hours, irrespective of the number of hours the employee devotes to baseball related activities..  
(b)Effective dateThis section, and the amendments made by this section, shall take effect on the date of enactment of this Act.  
IIIKeep Young Athletes Safe Act 
301.Short titleThis title may be cited as the Keep Young Athletes Safe Act of 2018.  
302.Grant to protect young athletes from abuse 
(a)In generalChapter 2205 of title 36, United States Code, is amended by adding at the end the following: 
 
IIIGrant to Keep Young Athletes Safe 
220531.Grant to protect young athletes from abuse 
(a)AuthorityThe Attorney General may award a grant to an eligible nonprofit nongovernmental entity in order to support oversight of the United States Olympic Committee, each national governing body, and each paralympic sports organization with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse in sports.  
(b)ApplicationsTo be eligible to receive a grant under this section, a nonprofit nongovernmental entity shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including information that demonstrates that the entity has— 
(1)nationally recognized expertise in preventing and investigating emotional, physical, and sexual abuse in the athletic programs of the United States Olympic Committee, each national governing body, and each paralympic sports organization; and  
(2)the capacity to oversee regular and random audits to ensure that the policies and procedures used by the United States Olympic Committee, each national governing body, and each paralympic sports organization to prevent and identify the abuse of an amateur athlete are followed correctly.  
(c)Use of grant amountAn entity that receives a grant under this section may use such funds— 
(1)to develop and test new training materials for emotional, physical, and sexual abuse prevention and identification education in youth athletic programs;  
(2)for staff salaries, travel expenses, equipment, printing, and other reasonable expenses necessary to develop, maintain, and disseminate to the United States Olympic Committee, each national governing body, each paralympic sports organization, and other amateur sports organizations information about safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse in sports; and  
(3)to oversee the administration of the procedures described in subsection (b)(2).  
(d)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $2,500,000 for each of the fiscal years 2018 through 2022.  
(2)Availability of grant fundsFunds appropriated under this section shall remain available until expended..  
(b)Clerical amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by inserting after the item related to section 220529 the following: 
 
 
Subchapter III—Grant to Keep Young Athletes Safe 
220531. Grant to protect young athletes from abuse..  
IVConsent of Congress to Amendments to the Constitution of the State of Arizona 
401. Consent of Congress to amendments to the Constitution of the State of ArizonaCongress consents to the amendments to the Constitution of the State of Arizona proposed by House Concurrent Resolution 2001 of the 52nd Legislature of the State of Arizona, First Special Session, 2015, entitled A Concurrent Resolution Proposing an Amendment to the Constitution of Arizona; Amending Article X, Section 7, Constitution of Arizona; Amending Article XI, Constitution of Arizona, by Adding Section 11; Relating to Education Finance, approved by the voters of the State of Arizona at the special election held on May 17, 2016.  
VSTOP School Violence Act 
501.Short titleThis title may be cited as the Student, Teachers, and Officers Preventing School Violence Act of 2018 or the STOP School Violence Act of 2018.  
502.Grant program for school securityPart AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551 et seq.) is amended— 
(1)in section 2701 (34 U.S.C. 10551)— 
(A)by striking subsection (a) and inserting the following: 
 
(a)In general 
(1)COPS grantsThe Director of the Office of Community Oriented Policing Services (referred to in this part as the COPS Director) is authorized to make grants to States, units of local government, and Indian tribes for the purposes described in paragraphs (5) through (9) of subsection (b).  
(2)BJA grantsThe Director of the Bureau of Justice Assistance (referred to in this part as the BJA Director) is authorized to make grants to States, units of local government, and Indian tribes for the purposes described in paragraphs (1) through (4) of subsection (b).;   
(B)in subsection (b)— 
(i)in the matter preceding paragraph (1), by inserting evidence-based school safety programs that may include after through; and  
(ii)by striking paragraphs (1) through (6) and inserting the following: 
 
(1)Training school personnel and students to prevent student violence against others and self.  
(2)The development and operation of anonymous reporting systems for threats of school violence, including mobile telephone applications, hotlines, and Internet websites.  
(3)The development and operation of— 
(A)school threat assessment and intervention teams that may include coordination with law enforcement agencies and school personnel; and  
(B)specialized training for school officials in responding to mental health crises.  
(4)Any other measure that, in the determination of the BJA Director, may provide a significant improvement in training, threat assessments and reporting, and violence prevention.  
(5)Coordination with local law enforcement.  
(6)Training for local law enforcement officers to prevent student violence against others and self.  
(7)Placement and use of metal detectors, locks, lighting, and other deterrent measures.  
(8)Acquisition and installation of technology for expedited notification of local law enforcement during an emergency.  
(9)Any other measure that, in the determination of the COPS Director, may provide a significant improvement in security.;  
(C)by redesignating subsections (c) through (f) as subsections (e) through (h), respectively;  
(D)by inserting after subsection (b) the following: 
 
(c)Contracts and subawardsA State, unit of local government, or Indian tribe may, in using a grant under this part for purposes authorized under subsection (b), use the grant to contract with or make 1 or more subawards to 1 or more— 
(1)local educational agencies;  
(2)nonprofit organizations, excluding schools; or  
(3)units of local government or tribal organizations.  
(d)Services and benefits for schoolsAn entity that receives a subaward or contract under subsection (c) may use such funds to provide services or benefits described under subsection (b) to 1 or more schools.;  
(E)in subsection (e), as so redesignated— 
(i)by striking Director and inserting COPS Director and the BJA Director;  
(ii)by striking and has and inserting has; and  
(iii)by inserting before the period at the end the following: , and will use evidence-based strategies and programs, such as those identified by the Comprehensive School Safety Initiative of the Department of Justice;  
(F)in subsection (f), as so redesignated— 
(i)in paragraph (1), by striking 50 percent and inserting 75 percent; and  
(ii)in paragraph (3), by striking Director may and inserting COPS Director and the BJA Director may each;  
(G)in subsection (g), as so redesignated, by striking Director shall and inserting COPS Director and the BJA shall each; and  
(H)in subsection (h), as so redesignated, by striking Director may and inserting COPS Director and the BJA Director may each;  
(2)in section 2702 (34 U.S.C. 10552)— 
(A)in subsection (a)— 
(i)in the matter preceding paragraph (1)— 
(I)by striking the Director the first place it appears and inserting the COPS Director or the BJA Director, as the case may be,; and  
(II)by striking the Director may and inserting the COPS Director or the BJA Director may;  
(ii)in paragraph (1)(B), by striking and at the end;  
(iii)in paragraph (2)— 
(I)in the matter preceding subparagraph (A), by striking child psychologists and inserting licensed mental health professionals; and  
(II)in subparagraph (B), by striking the period at the end and inserting a semicolon; and  
(iv)by adding at the end the following: 
 
(3)include an assurance that the applicant shall maintain and report such data, records, and information (programmatic and financial) as the COPS Director or the BJA Director may reasonably require;  
(4)include a certification, made in a form acceptable to the COPS Director or the BJA Director, as the case may be, that— 
(A)the programs to be funded by the grant meet all the requirements of this part;  
(B)all the information contained in the application is correct; and  
(C)the applicant will comply with all provisions of this part and all other applicable Federal laws.; and  
(B)in subsection (b)— 
(i)by striking this part and inserting the STOP School Violence Act of 2018; and  
(ii)by striking Director shall and inserting COPS Director and the BJA Director shall each;  
(3)in section 2703 (34 U.S.C. 10553)— 
(A)in the section heading, by inserting after Congress the following: ; grant accountability;  
(B)by striking Not later and inserting the following: 
 
(a)Annual reportNot later;   
(C)by striking Director shall and inserting COPS Director and the BJA Director shall each; and  
(D)by adding at the end the following: 
 
(b)Grant accountabilitySection 3026 (relating to grant accountability) shall apply to grants awarded by the COPS Director and the BJA Director under this part. For purposes of the preceding sentence, any references in section 3026 to the Attorney General shall be considered references to the COPS Director or the BJA Director, as appropriate, and any references in that section to part LL shall be considered references to part AA.;  
(4)in section 2704 (34 U.S.C. 10554)— 
(A)in paragraph (1)— 
(i)by striking a public and inserting an; and  
(ii)by inserting , including a Bureau-funded school (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)) after secondary school;  
(B)in paragraph (2), by striking and at the end;  
(C)in paragraph (3), by striking the period at the end and inserting a semicolon; and  
(D)by adding at the end the following: 
 
(4)the term evidence-based means a program, practice, technology, or equipment that— 
(A)demonstrates a statistically significant effect on relevant outcomes based on— 
(i)strong evidence from not less than 1 well-designed and well-implemented experimental study;  
(ii)moderate evidence from not less than 1 well-designed and well-implemented quasi-experimental study; or  
(iii)promising evidence from not less than 1 well-designed and well-implemented correlational study with statistical controls for selection bias;  
(B)demonstrates a rationale based on high-quality research findings or positive evaluation that such program, practice, technology, or equipment is likely to improve relevant outcomes, and includes ongoing efforts to examine the effects of the program, practice, technology, or equipment; or  
(C)in the case of technology or equipment, demonstrates that use of the technology or equipment is— 
(i)consistent with best practices for school security, including— 
(I)applicable standards for school security established by a Federal or State government agency; and  
(II)findings and recommendations of public commissions and task forces established to make recommendations or set standards for school security; and  
(ii)compliant with all applicable codes, including building and life safety codes; and  
(5)the term tribal organization has the same meaning given the term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(l)).;   
(5)by striking section 2705 and inserting the following: 
 
2705.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated— 
(1)$75,000,000 for fiscal year 2018, of which— 
(A)$50,000,000 shall be made available to the BJA Director to carry out this part; and  
(B)$25,000,000 shall be made available to the COPS Director to carry out this part; and  
(2)$100,000,000 for each of fiscal years 2019 through 2028, of which, for each fiscal year— 
(A)$67,000,000 shall be made available to the BJA Director to carry out this part; and  
(B)$33,000,000 shall be made available to the COPS Director to carry out this part.  
(b)OffsetAny funds appropriated for the Comprehensive School Safety Initiative of the National Institute of Justice in fiscal year 2018 shall instead be used for the purposes in subsection (a).; and  
(6)by adding at the end the following: 
 
2706.Rules of construction 
(a)No funds To provide firearms or trainingNo amounts provided as a grant under this part may be used for the provision to any person of a firearm or training in the use of a firearm.  
(b)No effect on other lawsNothing in this part may be construed to preclude or contradict any other provision of law authorizing the provision of firearms or training in the use of firearms..  
VIFix NICS Act 
601.Short titleThis title may be cited as the Fix NICS Act of 2018.  
602.Accountability for Federal departments and agenciesSection 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) is amended— 
(1)in subsection (e)(1), by adding at the end the following: 
 
(F)Semiannual certification and reporting 
(i)In generalThe head of each Federal department or agency shall submit a semiannual written certification to the Attorney General indicating whether the department or agency is in compliance with the record submission requirements under subparagraph (C).  
(ii)Submission datesThe head of a Federal department or agency shall submit a certification to the Attorney General under clause (i)— 
(I)not later than July 31 of each year, which shall address all relevant records, including those that have not been transmitted to the Attorney General, in possession of the department or agency during the period beginning on January 1 of the year and ending on June 30 of the year; and  
(II)not later than January 31 of each year, which shall address all relevant records, including those that have not been transmitted to the Attorney General, in possession of the department or agency during the period beginning on July 1 of the previous year and ending on December 31 of the previous year.  
(iii)ContentsA certification required under clause (i) shall state, for the applicable period— 
(I)the total number of records of the Federal department or agency demonstrating that a person falls within one of the categories described in subsection (g) or (n) of section 922 of title 18, United States Code;  
(II)for each category of records described in subclause (I), the total number of records of the Federal department or agency that have been provided to the Attorney General; and  
(III)the efforts of the Federal department or agency to ensure complete and accurate reporting of relevant records, including efforts to monitor compliance and correct any reporting failures or inaccuracies.  
(G)Implementation plan 
(i)In generalNot later than 1 year after the date of enactment of this subparagraph, the head of each Federal department or agency, in coordination with the Attorney General, shall establish a plan to ensure maximum coordination and automated reporting or making available of records to the Attorney General as required under subparagraph (C), and the verification of the accuracy of those records, including the pre-validation of those records, where appropriate, during a 4-year period specified in the plan. The records shall be limited to those of an individual described in subsection (g) or (n) of section 922 of title 18, United States Code.  
(ii)Benchmark requirementsEach plan established under clause (i) shall include annual benchmarks to enable the Attorney General to assess implementation of the plan, including— 
(I)qualitative goals and quantitative measures;  
(II)measures to monitor internal compliance, including any reporting failures and inaccuracies;  
(III)a needs assessment, including estimated compliance costs; and  
(IV)an estimated date by which the Federal department or agency will fully comply with record submission requirements under subparagraph (C).  
(iii)Compliance determinationNot later than the end of each fiscal year beginning after the date of the establishment of a plan under clause (i), the Attorney General shall determine whether the applicable Federal department or agency has achieved substantial compliance with the benchmarks included in the plan.  
(H)AccountabilityThe Attorney General shall publish, including on the website of the Department of Justice, and submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a semiannual report that discloses— 
(i)the name of each Federal department or agency that has failed to submit a required certification under subparagraph (F);  
(ii)the name of each Federal department or agency that has submitted a required certification under subparagraph (F), but failed to certify compliance with the record submission requirements under subparagraph (C);  
(iii)the name of each Federal department or agency that has failed to submit an implementation plan under subparagraph (G);  
(iv)the name of each Federal department or agency that is not in substantial compliance with an implementation plan under subparagraph (G);  
(v)a detailed summary of the data, broken down by department or agency, contained in the certifications submitted under subparagraph (F);  
(vi)a detailed summary of the contents and status, broken down by department or agency, of the implementation plans established under subparagraph (G); and  
(vii)the reasons for which the Attorney General has determined that a Federal department or agency is not in substantial compliance with an implementation plan established under subparagraph (G).  
(I)Noncompliance penaltiesFor each of fiscal years 2019 through 2022, each political appointee of a Federal department or agency that has failed to certify compliance with the record submission requirements under subparagraph (C), and is not in substantial compliance with an implementation plan established under subparagraph (G), shall not be eligible for the receipt of bonus pay, excluding overtime pay, until the department or agency— 
(i)certifies compliance with the record submission requirements under subparagraph (C); or  
(ii)achieves substantial compliance with an implementation plan established under subparagraph (G).  
(J)Technical assistanceThe Attorney General may use funds made available for the national instant criminal background check system established under subsection (b) to provide technical assistance to a Federal department or agency, at the request of the department or agency, in order to help the department or agency comply with the record submission requirements under subparagraph (C).  
(K)Application to Federal courtsFor purposes of this paragraph— 
(i)the terms department or agency of the United States and Federal department or agency include a Federal court; and  
(ii)the Director of the Administrative Office of the United States Courts shall perform, for a Federal court, the functions assigned to the head of a department or agency.; and  
(2)in subsection (g), by adding at the end the following: For purposes of the preceding sentence, not later than 60 days after the date on which the Attorney General receives such information, the Attorney General shall determine whether or not the prospective transferee is the subject of an erroneous record and remove any records that are determined to be erroneous. In addition to any funds made available under subsection (k), the Attorney General may use such sums as are necessary and otherwise available for the salaries and expenses of the Federal Bureau of Investigation to comply with this subsection..  
603.Reauthorization of NICS Act Record Improvement Program 
(a)Requirements To obtain waiverSection 102 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40912) is amended— 
(1)in subsection (a), in the first sentence— 
(A)by striking the Crime Identification Technology Act of 1988 (42 U.S.C. 14601) and inserting section 102 of the Crime Identification Technology Act of 1998 (34 U.S.C. 40301); and  
(B)by inserting is in compliance with an implementation plan established under subsection (b) or before provides at least 90 percent of the information described in subsection (c); and  
(2)in subsection (b)(1)(B), by inserting or has established an implementation plan under section 107 after the Attorney General.  
(b)Implementation assistance to StatesSection 103 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40913) is amended— 
(1)in subsection (b)(3), by inserting before the semicolon at the end the following: , including through increased efforts to pre-validate the contents of those records to expedite eligibility determinations;  
(2)in subsection (e)— 
(A)in paragraph (1)— 
(i)by striking and; and  
(ii)by inserting before the period at the end the following: , and $125,000,000 for each of fiscal years 2018 through 2022; and  
(B)by striking paragraph (2) and inserting the following— 
 
(2)Domestic Abuse and Violence Prevention Initiative 
(A)EstablishmentFor each of fiscal years 2018 through 2022, the Attorney General shall create a priority area under the NICS Act Record Improvement Program (commonly known as NARIP) for a Domestic Abuse and Violence Prevention Initiative that emphasizes the need for grantees to identify and upload all felony conviction records and domestic violence records.  
(B)FundingThe Attorney General— 
(i)may use not more than 50 percent of the amounts made available under this subsection for each of fiscal years 2018 through 2022 to carry out the initiative described in subparagraph (A); and  
(ii)shall give a funding preference under NARIP to States that— 
(I)have established an implementation plan under section 107; and  
(II)will use amounts made available under this subparagraph to improve efforts to identify and upload all felony conviction records and domestic violence records described in clauses (i), (v), and (vi) of section 102(b)(1)(C) by not later than September 30, 2022.; and  
(3)by adding at the end the following: 
 
(g)Technical assistanceThe Attorney General shall direct the Office of Justice Programs, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and the Federal Bureau of Investigation to— 
(1)assist States that are not currently eligible for grants under this section to achieve compliance with all eligibility requirements; and  
(2)provide technical assistance and training services to grantees under this section..  
604.Reauthorization of the National Criminal History Improvement Program 
(a)State grant program for criminal justice identification, information, and communicationSection 102 of the Crime Identification Technology Act of 1998 (34 U.S.C. 40301) is amended— 
(1)in subsection (a)(3)— 
(A)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; and  
(B)by inserting after subparagraph (B) the following: 
 
(C)identification of all individuals who have been convicted of a crime punishable by imprisonment for a term exceeding 1 year;  
(2)in subsection (b)(6)— 
(A)by striking (18 U.S.C. 922 note) and inserting (34 U.S.C. 40901(b)); and  
(B)by inserting before the semicolon at the end the following: , including through increased efforts to pre-validate the contents of felony conviction records and domestic violence records to expedite eligibility determinations, and measures and resources necessary to establish and achieve compliance with an implementation plan under section 107 of the NICS Improvement Amendments Act of 2007;  
(3)in subsection (d), by inserting after unless the following: the State has achieved compliance with an implementation plan under section 107 of the NICS Improvement Amendments Act of 2007 or; and  
(4)in subsection (e)(1), by striking 2002 through 2007 and inserting 2018 through 2022.  
(b)Grants for the improvement of criminal recordsSection 106(b)(1) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40302(1)) is amended— 
(1)in the matter preceding subparagraph (A)— 
(A)by striking as of the date of enactment of this Act and inserting , as of the date of enactment of the Fix NICS Act of 2018,; and  
(B)by striking files, and inserting the following: files and that will utilize funding under this subsection to prioritize the identification and transmittal of felony conviction records and domestic violence records,;  
(2)in subparagraph (B), by striking and at the end;  
(3)in subparagraph (C)— 
(A)by striking upon establishment of the national system,; and  
(B)by striking the period at the end and inserting ; and; and  
(4)by adding at the end the following— 
 
(D)to establish and achieve compliance with an implementation plan under section 107 of the NICS Improvement Amendments Act of 2007..  
605.Improving information sharing with the States 
(a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (34 U.S. 40911 et seq.) is amended by adding at the end the following: 
 
107.Implementation plan 
(a)In generalNot later than 1 year after the date of enactment of the Fix NICS Act of 2018, the Attorney General, in coordination with the States and Indian tribal governments, shall establish, for each State or Indian tribal government, a plan to ensure maximum coordination and automation of the reporting or making available of appropriate records to the National Instant Criminal Background Check System established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) and the verification of the accuracy of those records during a 4-year period specified in the plan. The records shall be limited to those of an individual described in subsection (g) or (n) of section 922 of title 18, United States Code  
(b)Benchmark requirementsEach plan established under this section shall include annual benchmarks to enable the Attorney General to assess the implementation of the plan, including— 
(1)qualitative goals and quantitative measures; and  
(2)a needs assessment, including estimated compliance costs.  
(c)Compliance determinationNot later than the end of each fiscal year beginning after the date of the establishment of an implementation plan under this section, the Attorney General shall determine whether each State or Indian tribal government has achieved substantial compliance with the benchmarks included in the plan.  
(d)AccountabilityThe Attorney General— 
(1)shall disclose and publish, including on the website of the Department of Justice— 
(A)the name of each State or Indian tribal government that received a determination of failure to achieve substantial compliance with an implementation plan under subsection (c) for the preceding fiscal year; and  
(B)a description of the reasons for which the Attorney General has determined that the State or Indian tribal government is not in substantial compliance with the implementation plan, including, to the greatest extent possible, a description of the types and amounts of records that have not been submitted; and  
(2)if a State or Indian tribal government described in paragraph (1) subsequently receives a determination of substantial compliance, shall— 
(A)immediately correct the applicable record; and  
(B)not later than 3 days after the determination, remove the record from the website of the Department of Justice and any other location where the record was published.  
(e)IncentivesFor each of fiscal years 2018 through 2022, the Attorney General shall give affirmative preference to all Bureau of Justice Assistance discretionary grant applications of a State or Indian tribal government that received a determination of substantial compliance under subsection (c) for the fiscal year in which the grant was solicited..  
(b)Table of contentsThe table of contents in section 1(b) of the NICS Improvement Amendments Act of 2007 (Public Law 110–180; 121 Stat. 2559) is amended by inserting after the item relating to section 106 the following: 
 
 
Sec. 107. Implementation plan..  
VIIState sexual risk avoidance education program 
701.Full payment by Secretary for State sexual risk avoidance education program 
(a)In generalParagraph (1) of section 510(d) of the Social Security Act (42 U.S.C. 710(d)) is amended by inserting before the period at the end the following: , except that section 503(a) shall be applied by substituting the total of the sums for four-sevenths of the total of the sums.  
(b)Technical correctionsSection 510(a)(1)(A) of the Social Security Act (42 U.S.C. 710(a)(1)(A)) is amended— 
(1)by striking subsection (e)(1) and inserting subsection (f)(1); and  
(2)by striking subsection (e)(2) and inserting subsection (f)(2).  
VIIISmall Business Credit Availability Act 
801.Short titleThis title may be cited as the Small Business Credit Availability Act.  
802.Expanding access to capital for business development companies 
(a)In generalSection 61(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–60(a)) is amended— 
(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and  
(2)by striking paragraph (1) and inserting the following: 
 
(1)Except as provided in paragraph (2), the asset coverage requirements of subparagraphs (A) and (B) of section 18(a)(1) (and any related rule promulgated under this Act) applicable to business development companies shall be 200 percent.  
(2)The asset coverage requirements of subparagraphs (A) and (B) of section 18(a)(1) and of subparagraphs (A) and (B) of section 18(a)(2) (and any related rule promulgated under this Act) applicable to a business development company shall be 150 percent if— 
(A)not later than 5 business days after the date on which those asset coverage requirements are approved under subparagraph (D) of this paragraph, the business development company discloses that the requirements were approved, and the effective date of the approval, in— 
(i)any filing submitted to the Commission under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a); 78o(d)); and  
(ii)a notice on the website of the business development company;  
(B)the business development company discloses, in each periodic filing required under section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a))— 
(i)the aggregate outstanding principal amount or liquidation preference, as applicable, of the senior securities issued by the business development company and the asset coverage percentage as of the date of the business development company’s most recent financial statements included in that filing;  
(ii)that the business development company, under subparagraph (D), has approved the asset coverage requirements under this paragraph; and  
(iii)the effective date of the approval described in clause (ii);  
(C)with respect to a business development company that is an issuer of common equity securities, each periodic filing of the company required under section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a)) includes disclosures that are reasonably designed to ensure that shareholders are informed of— 
(i)the amount of senior securities (and the associated asset coverage ratios) of the company, determined as of the date of the most recent financial statements of the company included in that filing; and  
(ii)the principal risk factors associated with the senior securities described in clause (i), to the extent that risk is incurred by the company; and  
(D)the company— 
(i) 
(I)through a vote of the required majority (as defined in section 57(o)), approves the application of this paragraph to the company, to become effective on the date that is 1 year after the date of the approval; or  
(II)obtains, at a special or annual meeting of shareholders or partners at which a quorum is present, the approval of more than 50 percent of the votes cast for the application of this paragraph to the company, to become effective on the first day after the date of the approval; and  
(ii)if the company is not an issuer of common equity securities that are listed on a national securities exchange, extends, to each person that is a shareholder as of the date of an approval described in subclause (I) or (II) of clause (i), as applicable, the opportunity (which may include a tender offer) to sell the securities held by that shareholder as of that applicable approval date, with 25 percent of those securities to be repurchased in each of the 4 calendar quarters following the calendar quarter in which that applicable approval date takes place..  
(b)Conforming amendments 
(1)Investment Advisers Act of 1940Section 205(b)(3) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–5(b)(3)) is amended— 
(A)by striking section 61(a)(3)(B)(iii) and inserting section 61(a)(4)(B)(iii); and  
(B)by striking section 61(a)(3)(B) and inserting section 61(a)(4)(B).  
(2)Investment Company Act of 1940The Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended— 
(A)in section 57 (15 U.S.C. 80a–56)— 
(i)in subsection (j)(1), by striking section 61(a)(3)(B) and inserting section 61(a)(4)(B); and  
(ii)in subsection (n)(2), by striking section 61(a)(3)(B) and inserting section 61(a)(4)(B); and  
(B)in section 63(3) (15 U.S.C. 80a–62(3)), by striking section 61(a)(3) and inserting section 61(a)(4).  
803.Parity for business development companies regarding offering and proxy rules 
(a)DefinitionsIn this section— 
(1)the term business development company has the meaning given the term in section 2(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a));  
(2)the term Commission means the Securities and Exchange Commission;  
(3)the term Form N–2 means the form described in section 239.14 of title 17, Code of Federal Regulations;  
(4)the term Form S–3 means the form described in section 239.13 of title 17, Code of Federal Regulations; and  
(5)the term Schedule 14A means the information required under section 240.14a–101 of title 17, Code of Federal Regulations.  
(b)Revision to rules 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall make the revisions described in paragraph (2) to allow a business development company that has filed an election under section 54 of the Investment Company Act of 1940 (15 U.S.C. 80a–53) to use the securities offering and proxy rules that are available to other issuers that are required to file reports under section 13(a) or section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a); 78o(d)).  
(2)Required revisionsThe revisions described in this paragraph are revisions to— 
(A)section 230.405 of title 17, Code of Federal Regulations— 
(i)to remove the exclusion of a business development company from the definition of the term well-known seasoned issuer under that section; and  
(ii)to add a registration statement filed on Form N–2 to the definition of the term automatic shelf registration statement under that section;  
(B)sections 230.168 and 230.169 of title 17, Code of Federal Regulations, to remove the exclusion of a business development company from an issuer that is eligible for the exemptions under those sections;  
(C)section 230.163 of title 17, Code of Federal Regulations, to remove a business development company from the list of issuers that are ineligible for the exemption under that section;  
(D)section 230.163A of title 17, Code of Federal Regulations, to remove the communications made by a business development company from the list of communications that are ineligible for the exemption under that section;  
(E)section 230.134 of title 17, Code of Federal Regulations, to remove the exclusion of a communication relating to a business development company from the application of that section;  
(F)sections 230.138 and 230.139 of title 17, Code of Federal Regulations, to specifically include a business development company as an issuer to which those sections apply;  
(G)section 230.156 of title 17, Code of Federal Regulations, to provide that nothing in that section may be construed to prevent a business development company from qualifying for an exemption under section 230.168 or 230.169 of title 17, Code of Federal Regulations, as amended by the Commission in accordance with the requirements of this section;  
(H)section 230.164 of title 17, Code of Federal Regulations, to remove a business development company from the list of issuers that are excluded under that section;  
(I)section 230.433 of title 17, Code of Federal Regulations, to specifically include a business development company that is a well-known seasoned issuer as an issuer to which that section applies;  
(J)section 230.415 of title 17, Code of Federal Regulations to state that the registration for securities under section 230.415(a)(1)(x) of title 17, Code of Federal Regulations, includes securities registered on Form N–2 by a business development company that would otherwise meet the eligibility requirements of Form S–3;  
(K)section 230.497 of title 17, Code of Federal Regulations, to include a process for a business development company to file a form of prospectus in the same manner as the process for filing a form of prospectus under section 230.424(b) of title 17, Code of Federal Regulations;  
(L)sections 230.172 and 230.173 of title 17, Code of Federal Regulations, to remove the exclusion of an offering of a business development company from the application of those sections;  
(M)section 230.418 of title 17, Code of Federal Regulations, to provide that a business development company that would otherwise meet the eligibility requirements of Form S–3 shall be exempt from paragraph (a)(3) of that section;  
(N)Schedule 14A to revise item 13(b)(1) of that Schedule to include a business development company that would otherwise meet the requirements of note E of that Schedule as an issuer to which that item applies;  
(O)section 243.103 of title 17, Code of Federal Regulations, to provide that paragraph (a) of that section applies for the purposes of Form N–2; and  
(P)item 34 on Form N–2 to require a business development company to provide undertakings that are no more restrictive than the undertakings that are required of a registrant under section 229.512 of title 17, Code of Federal Regulations.  
(c)Revision to form N–2Not later than 1 year after the date of enactment of this Act, the Commission shall revise Form N–2— 
(1)to include an item or instruction that is similar to item 12 on Form S–3 to provide that a business development company that would otherwise meet the requirements of Form S–3 shall incorporate by reference the reports and documents filed by the business development company under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) into the registration statement of the business development company filed on Form N–2; and  
(2)to include an item or instruction that is similar to the instruction regarding automatic shelf offerings by well-known seasoned issuers on Form S–3 to provide that a business development company that is a well-known seasoned issuer may file automatic shelf offerings on Form N–2.  
(d)Treatment if revisions not completed in timely mannerIf the Commission fails to complete the revisions required under subsections (b) and (c) by the dates described in those subsections, a business development company, during the period beginning on the date that is 1 day after 1 year after the date of enactment of this Act and ending on the date that the Commission completes those revisions, may deem those revisions to have been completed in accordance with the actions required to be taken by the Commission under those subsections.  
(e)Rules of construction 
(1)Treatment of successor regulations and formsAny reference in this section to a regulation or form shall be construed as a reference to— 
(A)that regulation or form, as in effect on the day before the date of enactment of this Act; or  
(B)any successor to that regulation or form.  
(2)Distribution of sales materialNothing in this section, or in the amendments made pursuant to the requirements of this section, may be construed to prevent a business development company from distributing sales material under section 230.482 of title 17, Code of Federal Regulations.  
IXSmall Business Access to Capital After a Natural Disaster Act 
901.Short titleThis title may be cited as the Small Business Access to Capital After a Natural Disaster Act.  
902.Expanding access to capital for small businesses impacted by a natural disasterSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended— 
(1)in subsection (j)(4)(C), by striking minority-owned and women-owned small businesses and inserting minority-owned small businesses, women-owned small businesses, and small businesses affected by hurricanes or other natural disasters; and  
(2)in subsection (j)(6)(B)(iii), by striking minority-owned and women-owned small businesses and inserting minority-owned small businesses, women-owned small businesses, and small businesses affected by hurricanes or other natural disasters.  
XTaylor Force Act 
1001.Short titleThis title may be cited as the Taylor Force Act.  
1002.FindingsCongress makes the following findings: 
(1)The Palestinian Authority’s practice of paying salaries to terrorists serving in Israeli prisons, as well as to the families of deceased terrorists, is an incentive to commit acts of terror.  
(2)The United States does not provide direct budgetary support to the Palestinian Authority. The United States does pay certain debts held by the Palestinian Authority and funds programs for which the Palestinian Authority would otherwise be responsible.  
(3)The United States Government supports community-based programs in the West Bank and Gaza that provide for basic human needs, such as food, water, health, shelter, protection, education, and livelihoods, and that promote peace and development.  
(4)Since fiscal year 2015, annual appropriations legislation has mandated the reduction of Economic Support Fund aid for the Palestinian Authority as a result of their payments for acts of terrorism including, in fiscal year 2017, a reduction by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations with such entities as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year.  
1003.Sense of CongressCongress— 
(1)calls on the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations to stop payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism and to repeal the laws authorizing such payments;  
(2)calls on all donor countries providing budgetary assistance to the Palestinian Authority to cease direct budgetary support until the Palestinian Authority stops all payments incentivizing terror;  
(3)urges the Palestinian Authority to develop programs to provide essential public services and support to any individual in need within its jurisdictional control, rather than to provide payments contingent on perpetrating acts of violence;  
(4)urges the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to highlight the issue of Palestinian Authority payments for acts of terrorism and to urge other Member States to apply pressure upon the Palestinian Authority to immediately cease such payments; and  
(5)urges the Department of State to use its bilateral and multilateral engagements with all governments and organizations committed to the cause of peace between Israel and the Palestinians to highlight the issue of Palestinian Authority payments for acts of terrorism and to urge such governments and organizations to join the United States in calling on the Palestinian Authority to immediately cease such payments.  
1004.Limitation on assistance to the West Bank and Gaza 
(a)Limitation 
(1)In generalFunds authorized to be appropriated or otherwise made available for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) and available for assistance for the West Bank and Gaza that directly benefits the Palestinian Authority may only be made available for such purpose if, except as provided in subsection (d), not later than 30 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State certifies in writing to the appropriate congressional committees that the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations— 
(A)are taking credible steps to end acts of violence against Israeli citizens and United States citizens that are perpetrated or materially assisted by individuals under their jurisdictional control, such as the March 2016 attack that killed former United States Army officer Taylor Force, a veteran of the wars in Iraq and Afghanistan;  
(B)have terminated payments for acts of terrorism against Israeli citizens and United States citizens to any individual, after being fairly tried, who has been imprisoned for such acts of terrorism and to any individual who died committing such acts of terrorism, including to a family member of such individuals;  
(C)have revoked any law, decree, regulation, or document authorizing or implementing a system of compensation for imprisoned individuals that uses the sentence or period of incarceration of an individual imprisoned for an act of terrorism to determine the level of compensation paid, or have taken comparable action that has the effect of invalidating any such law, decree, regulation, or document; and  
(D)are publicly condemning such acts of violence and are taking steps to investigate or are cooperating in investigations of such acts to bring the perpetrators to justice.  
(2)Additional certification requirementThe Secretary of State shall include in the certification required under paragraph (1) the definition of acts of terrorism that the Secretary used for purposes of making the determination in subparagraph (B) of such paragraph.  
(b)Exception 
(1)In generalSubject to paragraph (2), the limitation on assistance under subsection (a) shall not apply to— 
(A)payments made to the East Jerusalem Hospital Network;  
(B)assistance for wastewater projects not exceeding $5,000,000 in any one fiscal year; and  
(C)assistance for any other program, project, or activity that provides vaccinations to children not exceeding $500,000 in any one fiscal year.  
(2)NotificationThe Secretary of State shall notify in writing the appropriate congressional committees not later than 15 days prior to making funds available for assistance under subparagraph (A), (B), or (C) of paragraph (1).  
(c)Rule of constructionFunds withheld pursuant to this section— 
(1)shall be deemed to satisfy any similar withholding or reduction required under any other provision of law relating to the Palestinian Authority’s payments for acts of terrorism; and  
(2)shall be in an amount that is not less than the total amount required by such other provision of law.  
(d)Initial use and disposition of withheld funds 
(1)Period of availabilityFunds withheld pursuant to this section are authorized to remain available for an additional 2 years from the date on which the availability of such funds would otherwise have expired.  
(2)Use of fundsFunds withheld pursuant to this section may be made available for assistance for the West Bank and Gaza that directly benefits the Palestinian Authority upon a certification by the Secretary of State that the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations have met the conditions set forth in subsection (a). Except as provided in paragraph (3), such funds may not be made available for any purpose other than for assistance for the West Bank and Gaza that directly benefits the Palestinian Authority.  
(3)Disposition of unused fundsBeginning on the date that is 180 days after the last day on which the initial availability of funds withheld pursuant to this section would otherwise have expired, such funds are authorized to be made available to the Department of State for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) in the following manner— 
(A)50 percent for purposes of assistance other than that deemed benefiting the Palestinian Authority; and  
(B)50 percent for purposes other than assistance for the West Bank and Gaza.  
(e)Report 
(1)In generalIf the Secretary of State is unable to certify in writing to the appropriate congressional committees that the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations have met the conditions described in subsection (a), the Secretary shall, not later than 15 days after the date on which the Secretary is unable to make such certification, submit to the appropriate congressional committees a report that contains the following: 
(A)The reasons why the Secretary was unable to certify in writing that such organizations have met such requirements.  
(B)The definition of acts of terrorism that the Secretary used for purposes of making the determination in subparagraph (B) of subsection (a)(1).  
(C)The total amount of funds to be withheld.  
(2)FormThe report required by this subsection shall be submitted in unclassified form but may include a classified annex.  
(f)List of criteria 
(1)In generalNot later than 15 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a list of the criteria that the Secretary uses to determine whether assistance for the West Bank and Gaza is assistance that directly benefits the Palestinian Authority for purposes of carrying out this section.  
(2)UpdateThe Secretary of State shall submit to the appropriate congressional committees an updated list under paragraph (1) not later than 15 days after the date on which the Secretary makes any modification to the list.  
1005.Initial report 
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing those programs, projects, and activities funded by the United States Government that have been or will be suspended by reason of withholding of funds under section 1004.  
(b)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.  
1006.Annual report 
(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 6 years, the Secretary of State shall submit to the appropriate congressional committees a report including at a minimum the following elements: 
(1)An estimate of the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations during the previous calendar year as payments for acts of terrorism by individuals who are imprisoned for such acts.  
(2)An estimate of the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations during the previous calendar year as payments to the families of deceased individuals who committed an act of terrorism.  
(3)An overview of Palestinian laws, decrees, regulations, or documents in effect the previous calendar year that authorize or implement any payments reported under paragraphs (1) and (2).  
(4)A description of United States Government policy, efforts, and engagement with the Palestinian Authority in order to confirm the revocation of any law, decree, regulation, or document in effect the previous calendar year that authorizes or implements any payments reported under paragraphs (1) and (2).  
(5)A description of United States Government policy, efforts, and engagement with other governments, and at the United Nations, to highlight the issue of Palestinian payments for acts of terrorism and to urge other nations to join the United States in calling on the Palestinian Authority to immediately cease such payments.  
(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.  
1007.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— 
(1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and  
(2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.  
XIFARM Act 
1101.Short titleThis title may be cited as the Fair Agricultural Reporting Method Act or the FARM Act.  
1102.Exemptions from certain notice requirements and penaltiesSection 103 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9603) is amended by striking subsection (e) and inserting the following: 
 
(e)Applicability to registered pesticide products and air emissions from animal waste at farms 
(1)In generalThis section shall not apply to— 
(A)the application of a pesticide product registered under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) or the handling and storage of such a pesticide product by an agricultural producer; or  
(B)air emissions from animal waste (including decomposing animal waste) at a farm.  
(2)DefinitionsIn this subsection: 
(A)Animal waste 
(i)In generalThe term animal waste means feces, urine, or other excrement, digestive emission, urea, or similar substances emitted by animals (including any form of livestock, poultry, or fish).  
(ii)InclusionsThe term animal waste includes animal waste that is mixed or commingled with bedding, compost, feed, soil, or any other material typically found with such waste.  
(B)FarmThe term farm means a site or area (including associated structures) that— 
(i)is used for— 
(I)the production of a crop; or  
(II)the raising or selling of animals (including any form of livestock, poultry, or fish); and  
(ii)under normal conditions, produces during a farm year any agricultural products with a total value equal to not less than $1,000..  
1103.ApplicationNothing in this title or an amendment made by this title affects, or supersedes or modifies the responsibility or authority of any Federal official or employee to comply with or enforce, any requirement under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), other than the hazardous substance notification requirements under section 103 of that Act (42 U.S.C. 9603) with respect to air emissions from animal waste at farms.  
XIITipped Employees 
1201.Tipped employees 
(a)Prohibition on keeping tipsSection 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)) is amended— 
(1)by redesignating paragraphs (1) and (2) as clauses (i) and (ii), respectively;  
(2)by inserting (1) after (m);  
(3)by striking any employee. In determining and inserting the following: ‘‘any employee. 
 
(2) 
(A)In determining;  
(4)in clause (ii) of paragraph (2)(A) (as so redesignated), by striking paragraph (1) and inserting clause (i); and  
(5)by adding at the end the following: 
 
(B)An employer may not keep tips received by its employees for any purposes, including allowing managers or supervisors to keep any portion of employees’ tips, regardless of whether or not the employer takes a tip credit..  
(b)PenaltiesSection 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended— 
(1)in subsection (b)— 
(A)by inserting after the second sentence the following: Any employer who violates section 3(m)(2)(B) shall be liable to the employee or employees affected in the amount of the sum of any tip credit taken by the employer and all such tips unlawfully kept by the employer, and in an additional equal amount as liquidated damages.; and  
(B)by striking either of;  
(2)in subsection (c), by adding at the end the following: The authority and requirements described in this subsection shall apply with respect to a violation of section 3(m)(2)(B), as appropriate, and the employer shall be liable for the amount of the sum of any tip credit taken by the employer and all such tips unlawfully kept by the employer, and an additional equal amount as liquidated damages.; and  
(3)in subsection (e)(2), by adding at the end the following: Any person who violates section 3(m)(2)(B) shall be subject to a civil penalty not to exceed $1,100 for each such violation, as the Secretary determines appropriate, in addition to being liable to the employee or employees affected for all tips unlawfully kept, and an additional equal amount as liquidated damages, as described in subsection (b)..  
(c)Effect on regulationsThe portions of the final rule promulgated by the Department of Labor entitled Updating Regulations Issued Under the Fair Labor Standards Act (76 Fed. Reg. 18832 (April 5, 2011)) that revised sections 531.52, 531.54, and 531.59 of title 29, Code of Federal Regulations (76 Fed. Reg. 18854–18856) and that are not addressed by section 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)) (as such section was in effect on April 5, 2011), shall have no further force or effect until any future action taken by the Administrator of the Wage and Hour Division of the Department of Labor.  
XIIIRevisions to pass-through period and payment rules 
1301.Revisions to pass-through period and payment rules under opps for certain new drugs and biologicals 
(a)Revisions to pass-through period and payment rules 
(1)In generalSection 1833(t)(6) of the Social Security Act (42 U.S.C. 1395l(t)(6)) is amended— 
(A)in subparagraph (C)(i), in the matter preceding subclause (I), by striking The payment and inserting Subject to subparagraph (G), the payment;  
(B)in subparagraph (D)(i), by inserting subject to subparagraph (H), before in the case; and  
(C)by adding at the end the following new subparagraphs: 
 
(G)Pass-through extension for certain drugs and biologicalsIn the case of a drug or biological whose period of pass-through status under this paragraph ended on December 31, 2017, and for which payment under this subsection was packaged into a payment for a covered OPD service (or group of services) furnished beginning January 1, 2018, such pass-through status shall be extended for a 2-year period beginning on October 1, 2018.  
(H)Temporary payment rule for certain drugs and biologicalsIn the case of a drug or biological whose period of pass-through status under this paragraph ended on December 31, 2017, and for which payment under this subsection was packaged into a payment for a covered OPD service (or group of services) furnished beginning January 1, 2018, the payment amount for such drug or biological under this subsection that is furnished during the period beginning on October 1, 2018, and ending on March 31, 2019, shall be the greater of— 
(i)the payment amount that would otherwise apply under subparagraph (D)(i) for such drug or biological during such period; or  
(ii)the payment amount that applied under such subparagraph (D)(i) for such drug or biological on December 31, 2017.  
(I)Special payment adjustment rules for last quarter of 2018In the case of a drug or biological whose period of pass-through status under this paragraph ended on December 31, 2017, and for which payment under this subsection was packaged into a payment amount for a covered OPD service (or group of services) beginning January 1, 2018, the following rules shall apply with respect to payment amounts under this subsection for covered a OPD service (or group of services) furnished during the period beginning on October 1, 2018, and ending on December 31, 2018: 
(i)The Secretary shall remove the packaged costs of such drug or biological (as determined by the Secretary) from the payment amount under this subsection for the covered OPD service (or group of services) with which it is packaged.  
(ii)The Secretary shall not make any adjustments to payment amounts under this subsection for a covered OPD service (or group of services) for which no costs were removed under clause (i)..  
(2)Nonapplication of limit on aggregate annual adjustment for 2018Section 1833(t)(6)(E)(i) of the Social Security Act (42 U.S.C. 1395l(t)(6)(E)(i)) is amended by adding at the end the following new sentence: This clause shall not apply for 2018..  
(3)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by paragraphs (1) and (2) by program instruction or otherwise.  
(b)GAO study and report 
(1)In generalThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on the policy for packaging high cost drugs and biologicals after their pass-through status under subsection (t)(6) of section 1833 of the Social Security Act (42 U.S.C. 1395l) has expired under the payment systems for hospital outpatient department services under section subsection (t) of such section and for surgical services furnished in an ambulatory surgical center under subsection (i) of such section. Such study shall include an analysis of— 
(A)the impact of such policy on— 
(i)the utilization of such drugs and biologicals;  
(ii)the availability of treatment options, including consultations with physicians and hospitals; and  
(iii)to the extent practicable, the health outcomes of Medicare beneficiaries; and  
(B)the impact of the amendments made by subsection (a), including the impact on price competition and cost-sharing.  
(2)ReportNot later than March 1, 2021, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.  
TRevenue Provisions 
101.Modification of deduction for qualified business income of a cooperative and its patrons 
(a)Deduction for qualified production activities income 
(1)In generalSubsection (g) of section 199A of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(g)Deduction for income attributable to domestic production activities of specified agricultural or horticultural cooperatives 
(1)Allowance of deduction 
(A)In generalIn the case of a taxpayer which is a specified agricultural or horticultural cooperative, there shall be allowed as a deduction an amount equal to 9 percent of the lesser of— 
(i)the qualified production activities income of the taxpayer for the taxable year, or  
(ii)the taxable income of the taxpayer for the taxable year.  
(B)Limitation 
(i)In generalThe deduction allowable under subparagraph (A) for any taxable year shall not exceed 50 percent of the W-2 wages of the taxpayer for the taxable year.  
(ii)W-2 wagesFor purposes of this subparagraph, the W-2 wages of the taxpayer shall be determined in the same manner as under subsection (b)(4) (without regard to subparagraph (B) thereof and after application of subsection (b)(5)), except that such wages shall not include any amount which is not properly allocable to domestic production gross receipts for purposes of paragraph (3)(A).  
(C)Taxable income of cooperatives determined without regard to certain deductionsFor purposes of this subsection, the taxable income of a specified agricultural or horticultural cooperative shall be computed without regard to any deduction allowable under subsection (b) or (c) of section 1382 (relating to patronage dividends, per-unit retain allocations, and nonpatronage distributions).  
(2)Deduction allowed to patrons 
(A)In generalIn the case of any eligible taxpayer who receives a qualified payment from a specified agricultural or horticultural cooperative, there shall be allowed as a deduction for the taxable year in which such payment is received an amount equal to the portion of the deduction allowed under paragraph (1) to such cooperative which is— 
(i)allowed with respect to the portion of the qualified production activities income to which such payment is attributable, and  
(ii)identified by such cooperative in a written notice mailed to such taxpayer during the payment period described in section 1382(d).  
(B)Limitation based on taxable incomeThe deduction allowed to any taxpayer under this paragraph shall not exceed the taxable income of the taxpayer determined without regard to the deduction allowed under this paragraph and after taking into account any deduction allowed to the taxpayer under subsection (a) for the taxable year.  
(C)Cooperative denied deduction for portion of qualified paymentsThe taxable income of a specified agricultural or horticultural cooperative shall not be reduced under section 1382 by reason of that portion of any qualified payment as does not exceed the deduction allowable under subparagraph (A) with respect to such payment.  
(D)Eligible taxpayerFor purposes of this paragraph, the term eligible taxpayer means— 
(i)a taxpayer other than a corporation, or  
(ii)a specified agricultural or horticultural cooperative.  
(E)Qualified paymentFor purposes of this section, the term qualified payment means, with respect to any eligible taxpayer, any amount which— 
(i)is described in paragraph (1) or (3) of section 1385(a),  
(ii)is received by such taxpayer from a specified agricultural or horticultural cooperative, and  
(iii)is attributable to qualified production activities income with respect to which a deduction is allowed to such cooperative under paragraph (1).  
(3)Qualified production activities incomeFor purposes of this subsection— 
(A)In generalThe term qualified production activities income for any taxable year means an amount equal to the excess (if any) of— 
(i)the taxpayer’s domestic production gross receipts for such taxable year, over  
(ii)the sum of— 
(I)the cost of goods sold that are allocable to such receipts, and  
(II)other expenses, losses, or deductions (other than the deduction allowed under this subsection), which are properly allocable to such receipts.  
(B)Allocation methodThe Secretary shall prescribe rules for the proper allocation of items described in subparagraph (A) for purposes of determining qualified production activities income. Such rules shall provide for the proper allocation of items whether or not such items are directly allocable to domestic production gross receipts.  
(C)Special rules for determining costs 
(i)In generalFor purposes of determining costs under subclause (I) of subparagraph (A)(ii), any item or service brought into the United States shall be treated as acquired by purchase, and its cost shall be treated as not less than its value immediately after it entered the United States. A similar rule shall apply in determining the adjusted basis of leased or rented property where the lease or rental gives rise to domestic production gross receipts.  
(ii)Exports for further manufactureIn the case of any property described in clause (i) that had been exported by the taxpayer for further manufacture, the increase in cost or adjusted basis under clause (i) shall not exceed the difference between the value of the property when exported and the value of the property when brought back into the United States after the further manufacture.  
(D)Domestic production gross receipts 
(i)In generalThe term domestic production gross receipts means the gross receipts of the taxpayer which are derived from any lease, rental, license, sale, exchange, or other disposition of any agricultural or horticultural product which was manufactured, produced, grown, or extracted by the taxpayer (determined after the application of paragraph (4)(B)) in whole or significant part within the United States. Such term shall not include gross receipts of the taxpayer which are derived from the lease, rental, license, sale, exchange, or other disposition of land.  
(ii)Related persons 
(I)In generalThe term domestic production gross receipts shall not include any gross receipts of the taxpayer derived from property leased, licensed, or rented by the taxpayer for use by any related person.  
(II)Related personFor purposes of subclause (I), a person shall be treated as related to another person if such persons are treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414, except that determinations under subsections (a) and (b) of section 52 shall be made without regard to section 1563(b).  
(4)Specified agricultural or horticultural cooperativeFor purposes of this section— 
(A)In generalThe term specified agricultural or horticultural cooperative means an organization to which part I of subchapter T applies which is engaged— 
(i)in the manufacturing, production, growth, or extraction in whole or significant part of any agricultural or horticultural product, or  
(ii)in the marketing of agricultural or horticultural products.  
(B)Application to marketing cooperativesA specified agricultural or horticultural cooperative described in subparagraph (A)(ii) shall be treated as having manufactured, produced, grown, or extracted in whole or significant part any agricultural or horticultural product marketed by the specified agricultural or horticultural cooperative which its patrons have so manufactured, produced, grown, or extracted.  
(5)Definitions and special rules 
(A)Special rule for affiliated groups 
(i)In generalAll members of an expanded affiliated group shall be treated as a single corporation for purposes of this subsection.  
(ii)Partnerships owned by expanded affiliated groupsFor purposes of paragraph (3)(D), if all of the interests in the capital and profits of a partnership are owned by members of a single expanded affiliated group at all times during the taxable year of such partnership, the partnership and all members of such group shall be treated as a single taxpayer during such period.  
(iii)Expanded affiliated groupFor purposes of this subsection, the term expanded affiliated group means an affiliated group as defined in section 1504(a), determined— 
(I)by substituting more than 50 percent for at least 80 percent each place it appears, and  
(II)without regard to paragraphs (2) and (4) of section 1504(b).  
(iv)Allocation of deductionExcept as provided in regulations, the deduction under paragraph (1) shall be allocated among the members of the expanded affiliated group in proportion to each member's respective amount (if any) of qualified production activities income.  
(B)Special rule for cooperative partnersIn the case of a specified agricultural or horticultural cooperative which is a partner in a partnership, rules similar to the rules of subsection (f)(1) shall apply for purposes of this subsection.  
(C)Trade or business requirementThis subsection shall be applied by only taking into account items which are attributable to the actual conduct of a trade or business.  
(D)Unrelated business taxable incomeFor purposes of determining the tax imposed by section 511, this section shall be applied by substituting unrelated business taxable income for taxable income each place it appears in this section (other than this subparagraph).  
(E)Special rule for cooperative with oil related qualified production activities income 
(i)In generalIf a specified agricultural or horticultural cooperative has oil related qualified production activities income for any taxable year, the amount otherwise allowable as a deduction under paragraph (1) shall be reduced by 3 percent of the least of— 
(I)the oil related qualified production activities income of the cooperative for the taxable year,  
(II)the qualified production activities income of the cooperative for the taxable year, or  
(III)taxable income.  
(ii)Oil related qualified production activities incomeFor purposes of this subparagraph, the term oil related qualified production activities income means for any taxable year the qualified production activities income which is attributable to the production, refining, processing, transportation, or distribution of oil, gas, or any primary product thereof (within the meaning of section 927(a)(2)(C), as in effect before its repeal) during such taxable year.  
(6)RegulationsThe Secretary shall prescribe such regulations as are necessary to carry out the purposes of this subsection, including regulations which prevent more than 1 taxpayer from being allowed a deduction under this subsection with respect to any activity described in paragraph (3)(D)(i). Such regulations shall be based on the regulations applicable to cooperatives and their patrons under section 199 (as in effect before its repeal)..  
(2)Conforming amendments 
(A)Sections 63(b)(3), 63(d)(3), 199A(e)(1), and 6662(d)(1)(C) of such Code are each amended by striking the deduction and inserting any deduction.  
(B)The last sentence of section 62(a) of such Code and section 172(d)(8) of such Code are each amended by striking The deduction and inserting Any deduction.  
(C)Section 199A(e)(1) of such Code is amended by striking Taxable income and inserting Except as otherwise provided in subsection (g)(2)(B), taxable income.  
(D)Section 613(a) of such Code is amended by striking the deduction under section 199A and inserting any deduction under section 199A.  
(b)Modifications related to payments from cooperatives 
(1)Repeal of special deduction for qualified cooperative dividendsSubsection (a) of section 199A of such Code is amended to read as follows: 
 
(a)Allowance of deductionIn the case of a taxpayer other than a corporation, there shall be allowed as a deduction for any taxable year an amount equal to the lesser of— 
(1)the combined qualified business income amount of the taxpayer, or  
(2)an amount equal to 20 percent of the excess (if any) of— 
(A)the taxable income of the taxpayer for the taxable year, over  
(B)the net capital gain (as defined in section 1(h)) of the taxpayer for such taxable year..  
(2)Repeal of rule excluding qualified cooperative dividends from qualified business income 
(A)In generalSection 199A(c)(1) of such Code is amended by striking , qualified cooperative dividends,.  
(B)Conforming amendments 
(i)Section 199A(c)(3)(B) of such Code is amended— 
(I)by striking investment in the matter preceding clause (i), and  
(II)by adding at the end of clause (ii) the following: Any amount described in section 1385(a)(1) shall not be treated as described in this clause..  
(ii)Section 199A(e) of such Code is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4).  
(3)Reduction of qualified business income with respect to income received from cooperativesSection 199A(b) of such Code is amended by adding at the end the following new paragraph: 
 
(7)Special rule with respect to income received from cooperativesIn the case of any qualified trade or business of a patron of a specified agricultural or horticultural cooperative, the amount determined under paragraph (2) with respect to such trade or business shall be reduced by the lesser of— 
(A)9 percent of so much of the qualified business income with respect to such trade or business as is properly allocable to qualified payments received from such cooperative, or  
(B)50 percent of so much of the W-2 wages with respect to such trade or business as are so allocable..  
(c)Application of section 199 to certain qualified payments paid after 2017Subsection (c) of section 13305 of Public Law 115–97 is amended to read as follows: 
 
(c)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2017.  
(2)Transition rule for qualified payments of patrons of cooperatives 
(A)In generalThe amendments made by this section shall not apply to a qualified payment received by a taxpayer from a specified agricultural or horticultural cooperative in a taxable year of the taxpayer beginning after December 31, 2017, which is attributable to qualified production activities income with respect to which a deduction is allowable to the cooperative under section 199 of the Internal Revenue Code of 1986 (as in effect before the amendments made by this section) for a taxable year of the cooperative beginning before January 1, 2018. Any term used in this subparagraph which is also used in section 199 of such Code (as so in effect) shall have the same meaning as when used in such section.  
(B)Coordination with section 199ANo deduction shall be allowed under section 199A of such Code for any qualified payment to which subparagraph (A) applies..  
(d)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect as if included in section 11011 of Public Law 115–97.  
(2)Application of section 199 to certain qualified payments paid after 2017The amendment made by subsection (c) shall take effect as if included in section 13305 of Public Law 115–97.  
102.Increase in state housing credit ceiling for , 2019, 2020, 2021 
(a)In generalSection 42(h)(3)(I) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(I)Increase in state housing credit ceiling for 2018, 2019, 2020, and 2021In the case of calendar years 2018, 2019, 2020, and 2021, each of the dollar amounts in effect under clauses (I) and (II) of subparagraph (C)(ii) for any calendar year (after any increase under subparagraph (H)) shall be increased by multiplying such dollar amount by 1.125..  
(b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2017.  
103.Average income test for low-income housing credit 
(a)In generalParagraph (1) of section 42(g) of the Internal Revenue Code of 1986 is amended— 
(1)by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), or (C), and  
(2)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Average income test 
(i)In generalThe project meets the minimum requirements of this subparagraph if 40 percent or more (25 percent or more in the case of a project described in section 142(d)(6)) of the residential units in such project are both rent-restricted and occupied by individuals whose income does not exceed the imputed income limitation designated by the taxpayer with respect to the respective unit.  
(ii)Special rules relating to income limitationFor purposes of clause (i)— 
(I)DesignationThe taxpayer shall designate the imputed income limitation of each unit taken into account under such clause.  
(II)Average testThe average of the imputed income limitations designated under subclause (I) shall not exceed 60 percent of area median gross income.  
(III)10-percent incrementsThe designated imputed income limitation of any unit under subclause (I) shall be 20 percent, 30 percent, 40 percent, 50 percent, 60 percent, 70 percent, or 80 percent of area median gross income..  
(b)Rules relating to next available unitSubparagraph (D) of section 42(g)(2) of the Internal Revenue Code of 1986 is amended— 
(1)in clause (i), by striking clause (ii) and inserting clauses (ii), (iii), and (iv),  
(2)in clause (ii)— 
(A)by striking If and inserting In the case of a project with respect to which the taxpayer elects the requirements of subparagraph (A) or (B) of paragraph (1), if,  
(B)by striking the second sentence, and  
(C)by striking Next available unit must be rented to low-income tenant if income rises above 140 percent of income limit in the heading and inserting Rental of next available unit in case of 20–50 or 40–60 test, and  
(3)by adding at the end the following new clauses: 
 
(iii)Rental of next available unit in case of average income testIn the case of a project with respect to which the taxpayer elects the requirements of subparagraph (C) of paragraph (1), if the income of the occupants of the unit increases above 140 percent of the greater of— 
(I)60 percent of area median gross income, or  
(II)the imputed income limitation designated with respect to the unit under paragraph (1)(C)(ii)(I), clause (i) shall cease to apply to any such unit if any residential rental unit in the building (of a size comparable to, or smaller than, such unit) is occupied by a new resident whose income exceeds the limitation described in clause (v). 
(iv)Deep rent skewed projectsIn the case of a project described in section 142(d)(4)(B), clause (ii) or (iii), whichever is applicable, shall be applied by substituting 170 percent for 140 percent, and— 
(I)in the case of clause (ii), by substituting any low-income unit in the building is occupied by a new resident whose income exceeds 40 percent of area median gross income for any residential rental unit and all that follows in such clause, and  
(II)in the case of clause (iii), by substituting any low-income unit in the building is occupied by a new resident whose income exceeds the lesser of 40 percent of area median gross income or the imputed income limitation designated with respect to such unit under paragraph (1)(C)(ii)(I) for any residential rental unit and all that follows in such clause.  
(v)Limitation describedFor purposes of clause (iii), the limitation described in this clause with respect to any unit is— 
(I)the imputed income limitation designated with respect to such unit under paragraph (1)(C)(ii)(I), in the case of a unit which was taken into account as a low-income unit prior to becoming vacant, and  
(II)the imputed income limitation which would have to be designated with respect to such unit under such paragraph in order for the project to continue to meet the requirements of paragraph (1)(C)(ii)(II), in the case of any other unit..  
(c)Effective dateThe amendments made by this section shall apply to elections made under section 42(g)(1) of the Internal Revenue Code of 1986 after the date of the enactment of this Act.  
UTax Technical Corrections 
1.Short title; table of contents; etc 
(a)Short titleThis division may be cited as the Tax Technical Corrections Act of 2018.  
(b)Amendment of Internal Revenue Code of 1986Except as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.  
(c)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1. Short title; table of contents; etc. 
Title I—Tax technical corrections 
Sec. 101. Amendments relating to Protecting Americans from Tax Hikes Act of 2015. 
Sec. 102. Amendment relating to Consolidated Appropriations Act, 2016. 
Sec. 103. Amendments relating to Fixing America’s Surface Transportation Act. 
Sec. 104. Amendments relating to Surface Transportation and Veterans Health Care Choice Improvement Act of 2015. 
Sec. 105. Amendments relating to Stephen Beck, Jr., ABLE Act of 2014. 
Sec. 106. Amendment relating to American Taxpayer Relief Act of 2012. 
Sec. 107. Amendment relating to United States-Korea Free Trade Agreement Implementation Act. 
Sec. 108. Amendment relating to SAFETEA–LU. 
Sec. 109. Amendments relating to the American Jobs Creation Act of 2004. 
Title II—Technical corrections related to partnership audit rules 
Sec. 201. Scope of adjustments subject to partnership audit rules. 
Sec. 202. Determination of imputed underpayments. 
Sec. 203. Alternative procedure to filing amended returns for purposes of modifying imputed underpayment. 
Sec. 204. Treatment of passthrough partners in tiered structures. 
Sec. 205. Treatment of failure of partnership to pay imputed underpayment. 
Sec. 206. Other technical corrections related to partnership audit rules. 
Sec. 207. Effective date. 
Title III—Other corrections 
Sec. 301. Amendments relating to the Bipartisan Budget Act of 2015. 
Sec. 302. Amendments relating to the Energy Policy Act of 2005. 
Title IV—Clerical corrections and deadwood 
Sec. 401. Clerical corrections and deadwood-related provisions.  
ITax technical corrections 
101.Amendments relating to Protecting Americans from Tax Hikes Act of 2015 
(a)Amendment relating to section 103 
(1)Section 32(b)(2) is amended— 
(A)by striking clauses (ii) and (iii) of subparagraph (B), and  
(B)by striking so much of subparagraph (B) as precedes In the case of a joint return and inserting the following: 
 
(B)Joint returns.  
(2)Section 32(j)(1) is amended— 
(A)in the matter preceding subparagraph (A) by striking after 1996 and inserting after 2015,  
(B)in subparagraph (B) by inserting by substituting in subparagraph (A)(ii) thereof after , determined ,  
(C)in subparagraph (B)(i) by striking by substituting and in subparagraph (A)(ii) thereof,  
(D)in subparagraph (B)(ii)— 
(i)by striking by substituting and in subparagraph (A)(ii) of such section 1,  
(ii)by striking $3,000 and inserting $5,000,  
(iii)by striking (b)(2)(B)(iii) and inserting (b)(2)(B), and  
(iv)by striking 2007 and inserting 2008.  
(b)Amendment relating to section 105Section 132(f)(6)(A) is amended by striking the second sentence.  
(c)Amendments relating to section 121Section 41(c) is amended— 
(1)by striking paragraph (4),  
(2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively, and  
(3)by striking the last sentence of paragraph (4)(C) (as so redesignated).  
(d)Amendments relating to section 143 
(1)Section 168(k)(2)(B)(i)(III) is amended by inserting binding before contract.  
(2)Section 168(k)(5)(B)(ii) is amended— 
(A)by inserting crop or after more than one, and  
(B)by inserting a marketable crop or yield of after begins bearing.  
(3)For purposes of applying section 168(k) of the Internal Revenue Code of 1986, as in effect on the day before the date of the enactment of Public Law 115-97, with respect to property acquired before September 28, 2017, paragraph (6) thereof shall be treated as reading as follows (and as having been included in section 143 of the Protecting Americans from Tax Hikes Act of 2015): 
 
(6)Phase-downIn the case of qualified property placed in service by the taxpayer after December 31, 2017 (December 31, 2018, in the case of property described in subparagraph (B) or (C) of paragraph (2)), paragraph (1)(A) shall be applied by substituting for 50 percent— 
(A)40 percent in the case of— 
(i)property placed in service in 2018 (other than property described in subparagraph (B) or (C) of paragraph (2)), and  
(ii)property described in subparagraph (B) or (C) of paragraph (2) which is placed in service in 2019, and  
(B)30 percent in the case of— 
(i)property placed in service in 2019 (other than property described in subparagraph (B) or (C) of paragraph (2)), and  
(ii)property described in subparagraph (B) or (C) of paragraph (2) which is placed in service in 2020..  
(4)Section 168(k)(7) of the Internal Revenue Code of 1986, as in effect on the day before the date of the enactment of Public Law 115-97, shall be applied— 
(A)by substituting paragraphs (1), (2)(F), and (4) for paragraphs (1) and (2)(F), and  
(B)as if the application of such substitution had been included in section 143 of the Protecting Americans from Tax Hikes Act of 2015.  
(e)Amendments relating to section 167 
(1)Section 168(j)(3) is amended by striking property to which paragraph (1) applies and inserting qualified Indian reservation property.  
(2)Section 168(j)(8) is amended by striking this subsection and inserting paragraph (1).  
(f)Amendments relating to section 202 
(1)Section 6722(c)(3)(A) is amended— 
(A)by striking any information return in clause (iii) and inserting the payee statement, and  
(B)by striking filed in the flush matter at the end and inserting furnished.  
(2)Section 6721(c)(3)(A) is amended by striking any information return and inserting the information return.  
(3)Section 202(e) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking provided and inserting furnished.  
(g)Amendments relating to section 203 
(1)Section 6109(i)(1)(A)(i) is amended by striking community-based certified acceptance agent and inserting community-based certifying acceptance agent.  
(2)Section 6109(i)(1)(B) is amended by striking Internal Revenue Service and inserting Internal Revenue Service, a community-based certifying acceptance agent approved by the Secretary,.  
(3)Section 6109(i)(3) is amended— 
(A)in subparagraph (A)— 
(i)by inserting ending after the issuance of such number before the period at the end of the first sentence, and  
(ii)by striking on the last day of such third consecutive taxable year and inserting on the day after the due date for the return of tax for such third consecutive taxable year, and  
(B)by striking subparagraph (B)(ii) and inserting the following: 
 
(ii)if the individual does not file a return of tax (or is not included as a dependent on the return of tax of another taxpayer) for 3 consecutive taxable years at least one of which ends after December 18, 2015, the due date for the return of tax for such third consecutive taxable year..  
(4)Section 203(c) of the Protecting Americans from Tax Hikes Act of 2015 is amended— 
(A)by striking section 6109(i)(1)(A)(i) and inserting section 6109(i)(1),  
(B)by striking community-based certified acceptance agents and inserting community-based certifying acceptance agents, and  
(C)by striking Certified in the heading thereof and inserting Certifying.  
(5)Section 203(f) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking The amendments and inserting Except to the extent provided in section 6109(i)(3) of the Internal Revenue Code of 1986, the amendments.  
(h)Amendments relating to section 204Section 204(b) of the Protecting Americans from Tax Hikes Act of 2015 is amended— 
(1)by striking paragraph (2), and  
(2)by striking so much as precedes amendment made by this section and inserting the following: (b) Effective date.—The.  
(i)Amendments relating to section 205 
(1)Section 24(e)(2) is amended by striking identifying number and inserting taxpayer identification number.  
(2)Section 205(c) of the Protecting Americans from Tax Hikes Act of 2015 is amended— 
(A)by striking paragraph (2), and  
(B)by striking so much as precedes shall apply to any return of tax and inserting the following: (c) Effective date.—The amendments made by this section.  
(j)Amendments relating to section 206Section 206(b) of the Protecting Americans from Tax Hikes Act of 2015 is amended— 
(1)by striking Except as provided in paragraph (2), the amendment in paragraph (1) and inserting The amendment, and  
(2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).  
(k)Amendment relating to section 209Section 209(d)(2) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking amendment made by subsection (b) and inserting amendments made by subsections (b) and (c).  
(l)Amendments related to sections 102, 206, 207, 208, and 211 
(1)Section 25A(b)(1) is amended— 
(A)in subparagraph (A) by striking $1,000 and inserting $2,000, and  
(B)in subparagraph (B)— 
(i)by striking 50 percent and inserting 25 percent,  
(ii)by striking $1,000 and inserting $2,000, and  
(iii)by striking the applicable limit and inserting $4,000.  
(2)Subparagraphs (A) and (C) of section 25A(b)(2) are amended by striking 2 in the heading and text of each subparagraph and inserting 4.  
(3)Section 25A(b)(4) is amended to read as follows: 
 
(4)Restrictions on taxpayers who improperly claimed American Opportunity Tax Credit in prior years 
(A)Taxpayers making prior fraudulent or reckless claims 
(i)In generalNo American Opportunity Tax Credit shall be allowed under this section for any taxable year in the disallowance period.  
(ii)Disallowance periodFor purposes of subparagraph (A), the disallowance period is— 
(I)the period of 10 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of the American Opportunity Tax Credit under this section was due to fraud, and  
(II)the period of 2 taxable years after the most recent taxable year for which there was a final determination that the taxpayer's claim of the American Opportunity Tax Credit under this section was due to reckless or intentional disregard of rules and regulations (but not due to fraud).  
(B)Taxpayers making improper prior claimsIn the case of a taxpayer who is denied the American Opportunity Tax Credit under this section for any taxable year as a result of the deficiency procedures under subchapter B of chapter 63, no American Opportunity Tax Credit shall be allowed under this section for any subsequent taxable year unless the taxpayer provides such information as the Secretary may require to demonstrate eligibility for such credit..  
(4)Section 25A(d) is amended to read as follows: 
 
(d)Limitations based on modified adjusted gross income 
(1)American Opportunity Tax CreditThe American Opportunity Tax Credit (determined without regard to this paragraph) shall be reduced (but not below zero) by the amount which bears the same ratio to such credit (as so determined) as— 
(A)the excess of— 
(i)the taxpayer’s modified adjusted gross income for such taxable year, over  
(ii)$80,000 ($160,000 in the case of a joint return), bears to  
(B)$10,000 ($20,000 in the case of a joint return).  
(2)Lifetime Learning CreditThe Lifetime Learning Credit (determined without regard to this paragraph) shall be reduced (but not below zero) by the amount which bears the same ratio to such credit (as so determined) as— 
(A)the excess of— 
(i)the taxpayer’s modified adjusted gross income for such taxable year, over  
(ii)$40,000 ($80,000 in the case of a joint return), bears to  
(B)$10,000 ($20,000 in the case of a joint return).  
(3)Modified adjusted gross incomeFor purposes of this subsection, the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933..  
(5)Section 25A(f)(1) is amended by adding at the end the following new subparagraph: 
 
(D)Required course materials taken into account for American Opportunity Tax CreditFor purposes of determining the American Opportunity Tax Credit, subparagraph (A) shall be applied by substituting tuition, fees, and course materials for tuition and fees..  
(6)Section 25A(g)(1) is amended— 
(A)by striking No credit and inserting the following: 
 
(A)In generalNo credit, and  
(B)by adding at the end the following new subparagraph: 
 
(B)Additional identification requirements with respect to American Opportunity Tax Credit 
(i)StudentThe requirements of subparagraph (A) shall not be treated as met with respect to the American Opportunity Tax Credit unless the individual's taxpayer identification number was issued on or before the due date for filing the return of tax for the taxable year.  
(ii)TaxpayerNo American Opportunity Tax Credit shall be allowed under this section if the taxpayer identification number of the taxpayer was issued after the due date for filing the return for the taxable year.  
(iii)InstitutionNo American Opportunity Tax Credit shall be allowed under this section unless the taxpayer includes the employer identification number of any institution to which qualified tuition and related expenses were paid with respect to the individual..  
(7)Section 25A(h) is amended to read as follows: 
 
(h)Inflation adjustment 
(1)In generalIn the case of a taxable year beginning after 2001, the $40,000 and $80,000 amounts in subsection (d)(2) shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2000 for calendar year 2016 in subparagraph (A)(ii) thereof.  
(2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000..  
(8)Section 25A(i) is amended to read as follows: 
 
(i)Portion of American Opportunity Tax Credit made refundableForty percent of so much of the credit allowed under subsection (a) as is attributable to the American Opportunity Tax Credit (determined after application of subsection (d) and without regard to this paragraph and section 26(a)) shall be treated as a credit allowable under subpart C (and not allowed under subsection (a)). The preceding sentence shall not apply to any taxpayer for any taxable year if such taxpayer is a child to whom subsection (g) of section 1 applies for such taxable year..  
(9)The heading of section 25A is amended by striking Hope and inserting American Opportunity.  
(10)The item relating to section 25A in the table of contents for subpart A of part IV of subchapter A of chapter 1 is amended to read as follows: 
 
 
Sec. 25A. American Opportunity and Lifetime Learning credits..  
(11)The heading of section 25A(b) is amended by striking Hope Scholarship Credit and inserting American Opportunity Tax Credit.  
(12)The heading of section 25A(b)(2) is amended by striking hope scholarship credit and inserting american opportunity tax credit.  
(13)The heading of section 25A(c)(2)(A) is amended by striking hope scholarship and inserting american opportunity tax credit.  
(14)Section 25A, as amended by the preceding provisions of this Act, is amended by striking Hope Scholarship Credit each place it appears in the text and inserting American Opportunity Tax Credit.  
(15)The heading of section 529(c)(3)(B)(v) is amended by striking hope and inserting american opportunity.  
(16)The heading of section 530(d)(2)(C) is amended by striking hope and inserting american opportunity.  
(17)Section 6211(b)(4)(A), as amended by this Act, is amended by striking subsection (i)(5) and inserting subsection (i).  
(18)Section 6213(g)(2)(Q) is amended to read as follows: 
 
(Q)an omission of information required by section 25A(b)(4)(B) or an entry on the return claiming the American Opportunity Tax Credit for a taxable year for which such credit is disallowed under section 25A(b)(4)(A)..  
(19)Section 207(b)(1) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking the American opportunity tax credit under section 25A(i) of such Code and inserting the American Opportunity Tax Credit under section 25A of such Code.  
(m)Amendment relating to section 311 
(1)The last sentence of section 355(h)(2)(B) is amended by striking 80 percent both places it appears and inserting at least 80 percent.  
(2)Section 355(h)(2) is amended— 
(A)by striking spinoffs in the heading of such paragraph and inserting distributions, and  
(B)by striking Spinoffs in the headings of subparagraphs (A) and (B) and inserting Distributions.  
(n)Amendment relating to section 318 
(1)Section 856(c)(9)(A) is amended— 
(A)by striking Personal property and inserting the following: 
 
(i)In generalPersonal property, and  
(B)by adding at the end the following new clause: 
 
(ii)Treatment of gain on dispositionIf— 
(I)personal property is leased under, or in connection with, a lease of real property, for a period of not less than 1 year, and rents attributable to such personal property are treated as rents from real property under subsection (d)(1)(C),  
(II)any portion of such personal property and any portion of such real property are sold, or otherwise disposed of, in a single disposition (or contemporaneously in separate dispositions), and  
(III)the fair market value of the personal property so sold or contemporaneously disposed of (determined at the time of disposition) does not exceed 15 percent of the total fair market value of all of the personal and real property so sold or contemporaneously disposed of (determined at the time of disposition), any gain from such dispositions shall be treated for purposes of paragraphs (2)(H) and (3)(H) as gain from the disposition of a real estate asset..  
(2)Section 856(c)(9)(B) is amended to read as follows: 
 
(B)Certain personal property mortgaged in connection with real property 
(i)In generalIn the case of an obligation secured by a mortgage on both real property and personal property, if the fair market value of such personal property does not exceed 15 percent of the total fair market value of all such property, such obligation shall be treated— 
(I)for purposes of paragraph (3)(B), as an obligation described therein,  
(II)for purposes of paragraph (4)(A), as a real estate asset, and  
(III)for purposes of paragraphs (2)(D) and (3)(C), as a mortgage on real property.  
(ii)Determination of fair market value 
(I)In generalExcept as provided in subclause (II), the fair market value of all such property shall be determined for purposes of clause (i) in the same manner as the fair market value of real property is determined for purposes of apportioning interest income between real property and personal property under paragraph (3)(B).  
(II)Gain on dispositionFor purposes of applying clause (i)(III), fair market value shall be determined at the time of sale or other disposition..  
(o)Amendment related to section 302(b)Section 529A(c)(1) is amended by striking subparagraph (D).  
(p)Amendments relating to section 322 
(1)Section 897(k)(2) is amended— 
(A)by striking so much of subparagraph (B) as precedes amounts realized by the qualified shareholder and inserting the following: 
 
(B)ExceptionIn the case of a qualified shareholder with one or more applicable investors— 
(i)subparagraph (A)(i) shall not apply to the applicable percentage of the stock of the real estate investment trust held by the qualified shareholder, and  
(ii)the applicable percentage of the, and  
(B)by adding at the end the following new subparagraph: 
 
(F)Applicable percentageFor purposes of subparagraph (B), the term applicable percentage means the percentage of the value of the interests (other than interests held solely as a creditor) in the qualified shareholder held by applicable investors..  
(2)Section 897(k)(2)(D) is amended by striking paragraph and inserting subsection.  
(3)Section 897(k)(2)(E) is amended by striking and (C) and paragraph (4) and inserting and (D).  
(4)Section 897(k)(3)(B)(i) is amended by striking so much as precedes for a reduced rate of withholding and inserting the following: 
 
(i)which— 
(I)is eligible for benefits under the comprehensive income tax treaty described in subparagraph (A)(i)(I), but only if the dividends article of such treaty imposes conditions on the benefits allowable in the case of dividends paid by a real estate investment trust, and  
(II)is eligible under such treaty.  
(5)Section 897(k)(3)(B)(ii) is amended— 
(A)by adding and at the end of subclause (II), and  
(B)by striking United States corporation in subclause (III) and inserting domestic corporation.  
(6)Section 322 of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking subsections (b)(2) and (c)(3), and the Internal Revenue Code of 1986 shall be applied as if such subsections, and amendments made thereby, had never been enacted.  
(7)Section 322(c)(2) of such Act is amended by striking take effect on and inserting the following: apply with respect to testing periods (as defined in section 897(h)(4)(D) of the Internal Revenue Code of 1986) ending on or after.  
(q)Amendments related to section 323 
(1)So much of subsection (l) of section 897 as precedes paragraph (2) thereof is amended to read as follows: 
 
(l)Exception for qualified foreign pension funds 
(1)In generalFor purposes of this section, a qualified foreign pension fund shall not be treated as a nonresident alien individual or a foreign corporation. For purposes of the preceding sentence, an entity all the interests of which are held by a qualified foreign pension fund shall be treated as such a fund..  
(2)Subparagraph (B) of section 897(l)(2) is amended to read as follows: 
 
(B)which is established— 
(i)by such country (or one or more political subdivisions thereof) to provide retirement or pension benefits to participants or beneficiaries that are current or former employees (including self-employed individuals) or persons designated by such employees, as a result of services rendered by such employees to their employers, or  
(ii)by one or more employers to provide retirement or pension benefits to participants or beneficiaries that are current or former employees (including self-employed individuals) or persons designated by such employees in consideration for services rendered by such employees to such employers,.  
(3)Section 897(l)(2)(D) is amended by striking provides annual information reporting about its beneficiaries to the relevant tax authorities and inserting with respect to which annual information about its beneficiaries is provided, or is otherwise available, to the relevant tax authorities.  
(4)Section 897(l)(2)(E) is amended— 
(A)by striking such entity in clause (i) and inserting such entity or arrangement, and  
(B)by striking or such income is taxed at a reduced rate in clause (ii) and inserting , or such income is excluded from the gross income of such entity or arrangement or is taxed at a reduced rate.  
(r)Amendments relating to section 333 
(1)Section 831(b)(2)(B)(i)(II) is amended by striking specified assets and inserting relevant specified assets  
(2)Section 831(b)(2)(B) is amended by redesignating clause (ii) as clause (iv) and by inserting after clause (i) the following new clauses: 
 
(ii)Aggregation of certain spousal interestsFor purposes of clause (i)(II), any interest in the insurance company referred to in such clause which is held (directly or indirectly) by an individual who is a spouse of the specified holder, and who is a citizen of the United States, shall be treated as held by the specified holder.  
(iii)Specified holderFor purposes of this subparagraph, the term specified holder means, with respect to any insurance company, any individual who holds (directly or indirectly) an interest in such insurance company and who— 
(I)is a lineal descendent (including by adoption) of an individual who holds an interest (directly or indirectly) in the specified assets with respect to such insurance company or of such individual’s spouse,  
(II)is a spouse of any lineal descendent described in subclause (I), or  
(III)is not a citizen of the United States and is a spouse of an individual who holds an interest (directly or indirectly) in the specified assets with respect to such insurance company..  
(3)Section 831(b)(2)(B)(iv), as redesignated by paragraph (2), is amended— 
(A)by striking clause (i)(II) in the matter preceding subclause (I) and inserting this subparagraph, and  
(B)by amending subclause (I) to read as follows: 
 
(I)Relevant specified assetsThe term relevant specified assets means, with respect to any specified holder with respect to any insurance company, the aggregate amount of the specified assets, with respect to such insurance company, any interest in which is held (directly or indirectly) by any spouse or specified relation of such specified holder. Such term shall not include any specified asset solely by reason of an interest in such asset which was acquired by such spouse or specified relation by bequest, devise, or inheritance from a decedent during the taxable year of the insurance company or the preceding taxable year. For purposes of this subclause, the term specified relation means any individual with respect to whom the specified holder bears a relationship described in subclause (I) or (II) of clause (iii)..  
(4)Section 831(b)(2) is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph: 
 
(D)Look-through of reinsurance and fronting arrangementsIn the case of reinsurance or any fronting, intermediary, or similar arrangement, the term policyholder means each policyholder of the underlying direct written insurance with respect to such reinsurance or arrangement..  
(s)Effective dateThe amendments made by this section shall take effect as if included in the provision of the Protecting Americans from Tax Hikes Act of 2015 to which they relate.  
102.Amendment relating to Consolidated Appropriations Act, 2016 
(a)Amendment relating to section 305 of division PFor purposes of applying section 199(c)(3)(C)(i) of the Internal Revenue Code of 1986 (as in effect before its repeal by Public Law 115-97) to taxable years beginning after December 31, 2015, and before January 1, 2018, such section shall be applied— 
(1)by inserting who elects the application of this clause for any taxable year, after In the case of any taxpayer,  
(2)by substituting , and who for and who,  
(3)by substituting such taxable year for the taxable year, and  
(4)by substituting (as defined in subsection (d)(9)(B)) for under subsection (d)(9)(B).  
(b)Effective dateThe amendment made by this section shall take effect as if included in section 305 of division P of the Consolidated Appropriations Act, 2016.  
103.Amendments relating to Fixing America’s Surface Transportation Act 
(a)Amendments relating to section 32101 
(1)Section 7345(e)(1) is amended— 
(A)by striking or the Tax Court and inserting , or against the Commissioner in the Tax Court,, and  
(B)by adding at the end the following: For purposes of the preceding sentence, the court first acquiring jurisdiction over such an action shall have sole jurisdiction..  
(2)Section 7345(f) is amended by striking subsection (a) and inserting subsection (b)(1)(B).  
(b)Effective dateThe amendments made by this section shall take effect as if included in section 32101 of the Fixing America’s Surface Transportation Act.  
104.Amendments relating to Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 
(a)Amendment relating to section 2004Section 6662(k) is amended to read as follows: 
 
(k)Inconsistent estate basis reportingFor purposes of this section, the term inconsistent estate basis means any portion of an underpayment attributable to the failure to comply with section 1014(f)..  
(b)Amendments relating to section 2008Section 9503(e)(2) is amended— 
(1)by striking per gallon in subparagraph (C) and inserting per energy equivalent of a gallon of diesel (as defined in section 4041(a)(2)(D)), and  
(2)by striking per gallon in subparagraph (D) and inserting per energy equivalent of a gallon of gasoline (as defined in section 4041(a)(2)(C)).  
(c)Effective dateThe amendments made by this section shall take effect as if included in the provision of the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 to which they relate.  
105.Amendments relating to Stephen Beck, Jr., ABLE Act of 2014 
(a)Amendments relating to section 208Section 208(h) of the Stephen Beck, Jr., ABLE Act of 2014 is amended— 
(1)by striking so much as precedes made by this section and inserting the following: 
 
(h)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments,  
(2)by inserting , and statements required to be furnished, after returns required to be filed, and  
(3)by adding at the end the following new paragraph: 
 
(2)Subsection (c)The amendment made by subsection (c) shall apply to returns or claims for refund filed after December 31, 2014..  
(b)Effective dateThe amendments made by this section shall take effect as if included in section 208 of the Stephen Beck, Jr., ABLE Act of 2014.  
106.Amendment relating to American Taxpayer Relief Act of 2012 
(a)Amendment relating to section 104Section 6211(b)(4)(A) is amended by striking subsection (i)(6) and inserting subsection (i)(5).  
(b)Effective dateThe amendment made by this section shall take effect as if included in section 104 of the American Taxpayer Relief Act of 2012.  
107.Amendment relating to United States-Korea Free Trade Agreement Implementation Act 
(a)Amendment relating to section 501Section 501(b) of the United States-Korea Free Trade Agreement Implementation Act is amended by striking returns required to be filed and inserting documents prepared.  
(b)Effective dateThe amendment made by this section shall take effect as if included in section 501 of the United States-Korea Free Trade Agreement Implementation Act.  
108.Amendment relating to SAFETEA–LU 
(a)Amendment relating to section 11125Section 5681(b) is amended by striking who has paid the special tax (or who is exempt from payment of such special tax by reason of the provisions of section 5113(a)) and inserting who meets the requirements of section 5121(a) and section 5124 (or who is exempt from such requirements by reason of section 5121(b)).  
(b)Effective dateThe amendment made by this section shall take effect as if included in section 11125 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users.  
109.Amendments relating to the American Jobs Creation Act of 2004 
(a)Amendment relating to section 233Section 1361(c)(2)(B)(vi) is amended by striking a shareholder and inserting the shareholder.  
(b)Amendment relating to section 319Section 501(c)(12)(E) is amended by striking means the Federal Energy Regulatory Commission and all that follows and inserting: 
 means— 
(i)the Federal Energy Regulatory Commission, or  
(ii)in the case of any utility with respect to which all of the electricity generated, transmitted, or distributed by such utility is generated, transmitted, distributed, and consumed in the same State, the State agency of such State with the authority to regulate electric utilities..  
(c)Effective dateThe amendments made by this section shall take effect as if included in section 319 of the American Jobs Creation Act of 2004.  
IITechnical corrections related to partnership audit rules 
201.Scope of adjustments subject to partnership audit rules 
(a)In generalSection 6241(2) is amended to read as follows: 
 
(2)Partnership adjustment 
(A)In generalThe term partnership adjustment means any adjustment to a partnership-related item.  
(B)Partnership-related itemThe term partnership-related item means— 
(i)any item or amount with respect to the partnership (without regard to whether or not such item or amount appears on the partnership’s return and including an imputed underpayment and any item or amount relating to any transaction with, basis in, or liability of, the partnership) which is relevant (determined without regard to this subchapter) in determining the tax liability of any person under chapter 1, and  
(ii)any partner’s distributive share of any item or amount described in clause (i)..  
(b)Coordination with other chapters 
(1)In generalSection 6241 is amended by adding at the end the following new paragraph: 
 
(9)Coordination with other chapters 
(A)In generalThis subchapter shall not apply with respect to any tax imposed (including any amount required to be deducted or withheld) under chapter 2, 2A, 3, or 4, except that any partnership adjustment determined under this subchapter for purposes of chapter 1 shall be taken into account for purposes of determining any such tax to the extent that such adjustment is relevant to such determination.  
(B)Timing of withholdingIn the case of any tax imposed (including any amount required to be deducted or withheld) under chapter 3 or 4, which is determined with respect to an adjustment described in subparagraph (A), such tax— 
(i)shall be so determined with respect to the reviewed year, and  
(ii)shall be so imposed (or so required to be deducted or withheld) with respect to the adjustment year.  
(C)Statute of limitation on assessmentFor special rule with respect to limitation on assessment of taxes under chapter 2 or 2A which are attributable to any partnership adjustment, see section 6501(c)(12)..  
(2)Special ruleSection 6501(c) is amended by adding at the end the following new paragraph: 
 
(12)Certain taxes attributable to partnership adjustmentsIn the case of any partnership adjustment determined under subchapter C of chapter 63, the period for assessment of any tax imposed under chapter 2 or 2A which is attributable to such adjustment shall not expire before the date that is 1 year after— 
(A)in the case of an adjustment pursuant to the decision of a court in a proceeding brought under section 6234, such decision becomes final, or  
(B)in any other case, 90 days after the date on which the notice of the final partnership adjustment is mailed under section 6231..  
(c)Conforming amendments 
(1)Section 6211(c) is amended to read as follows: 
 
(c)Coordination with subchapter CIn determining the amount of any deficiency for purposes of this subchapter, adjustments to partnership-related items shall be made only as provided in subchapter C..  
(2)Section 6221(a) is amended to read as follows: 
 
(a)In generalAny adjustment to a partnership-related item shall be determined, and any tax attributable thereto shall be assessed and collected, and the applicability of any penalty, addition to tax, or additional amount which relates to an adjustment to any such item shall be determined, at the partnership level, except to the extent otherwise provided in this subchapter..  
(3)Section 6222(a) is amended to read as follows: 
 
(a)In generalA partner shall, on the partner’s return, treat any partnership-related item in a manner which is consistent with the treatment of such item on the partnership return..  
(4)Section 6226(a)(2) is amended by striking any adjustment to income, gain, loss, deduction, or credit and inserting any adjustment to a partnership-related item.  
(5)Section 6227(a) is amended by striking items of income, gain, loss, deduction, or credit of the partnership and inserting partnership-related items.  
(6)Section 6231(a)(1) is amended by striking any item of income, gain, loss, deduction, or credit of a partnership for a partnership taxable year and inserting any partnership-related item for any partnership taxable year.  
(7)Section 6234(c) is amended by striking all items of income, gain, loss, deduction, or credit of the partnership and inserting all partnership-related items.  
(8)Section 7485(b) is amended by striking partnership items and inserting partnership-related items (as defined in section 6241).  
202.Determination of imputed underpayments 
(a)In generalSection 6225(b) is amended to read as follows: 
 
(b)Determination of imputed underpaymentsFor purposes of this subchapter— 
(1)In generalExcept as otherwise provided in this section, any imputed underpayment with respect to any reviewed year shall be determined by the Secretary by— 
(A)appropriately netting all partnership adjustments with respect to such reviewed year, and  
(B)applying the highest rate of tax in effect for the reviewed year under section 1 or 11.  
(2)Adjustments to distributive shares of partners not nettedIn the case of any adjustment which reallocates the distributive share of any item from one partner to another, such adjustment shall be taken into account by disregarding so much of such adjustment as results in a decrease in the amount of the imputed underpayment.  
(3)Adjustments separately netted by categoryFor purposes of paragraph (1)(A), partnership adjustments for any reviewed year shall first be separately determined (and netted as appropriate) within each category of items that are required to be taken into account separately under section 702(a) or other provision of this title.  
(4)Limitation on adjustments that may be taken into accountIf any adjustment would (but for this paragraph)— 
(A)result in a decrease in the amount of the imputed underpayment, and  
(B)could be subject to any additional limitation under the provisions of this title (or not allowed, in whole or in part, against ordinary income) if such adjustment were taken into account by any person, such adjustment shall not be taken into account under paragraph (1)(A) except to the extent otherwise provided by the Secretary..  
(b)Modifications of imputed underpayments 
(1)Section 6225(c)(3) is amended by striking without regard to the portion thereof and inserting without regard to the portion of the adjustment.  
(2)Section 6225(c)(4)(A) is amended by striking with respect to any portion of the imputed underpayment and inserting with respect to any portion of the adjustment.  
(3)Section 6225(c)(5)(A)(i) is amended by striking without regard to the portion thereof and inserting without regard to the portion of the adjustment.  
(c)Conforming amendments 
(1)Section 6225(a) is amended to read as follows: 
 
(a)In generalIn the case of any adjustments by the Secretary to any partnership-related items with respect to any reviewed year of a partnership— 
(1)if such adjustments result in an imputed underpayment, the partnership shall pay an amount equal to such imputed underpayment in the adjustment year as provided in section 6232, and  
(2)if such adjustments do not result in an imputed underpayment, such adjustments shall be taken into account by the partnership in the adjustment year..  
(2)Section 6225(c) is amended by adding at the end the following new paragraph: 
 
(9)Modification of adjustments not resulting in an imputed underpaymentThe Secretary shall establish procedures under which the adjustments described in subsection (a)(2) may be modified in such manner as the Secretary determines appropriate..  
203.Alternative procedure to filing amended returns for purposes of modifying imputed underpayment 
(a)In generalSection 6225(c)(2) is amended to read as follows: 
 
(2)Procedures for partners to take adjustments into account 
(A)Amended returns of partnersSuch procedures shall provide that if— 
(i)one or more partners file returns for the taxable year of the partners which includes the end of the reviewed year of the partnership (and for any taxable year with respect to which any tax attribute is affected by reason of any adjustment referred to in clause (ii)),  
(ii)such returns take into account all adjustments under subsection (a) properly allocable to such partners (and the effect of such adjustments on any tax attributes), and  
(iii)payment of any tax due is included with such returns, then the imputed underpayment amount shall be determined without regard to the portion of the adjustments so taken into account. 
(B)Alternative procedure to filing amended returnsSuch procedures shall provide that, with respect to any partner referred to in subparagraph (A), the requirements of subparagraph (A) shall be treated as satisfied with respect to adjustments properly allocable to such partner if, in lieu of filing the returns described in such subparagraph— 
(i)the amounts described in subparagraph (A)(iii) are paid by the partner,  
(ii)the partner agrees to take into account, in the form and manner prescribed by the Secretary, the adjustments to the tax attributes of such partner referred to in subparagraph (A)(ii), and  
(iii)such partner provides, in the form and manner specified by the Secretary (including, if the Secretary so specifies, in the same form as on an amended return), such information as the Secretary may require to carry out this subparagraph.  
(C)Reallocation of distributive shareIn the case of any adjustment which reallocates the distributive share of any item from one partner to another, this paragraph shall apply with respect to any such partner only if the requirements of subparagraph (A) or (B) are satisfied with respect to all partners affected by such adjustment.  
(D)Application of statute of limitationsIn the case of adjustments referred to in subparagraph (A)(ii), sections 6501 and 6511 shall not apply with respect to any return filed for purposes of subparagraph (A)(i) or any amount paid under subparagraph (A)(iii) or (B)(i).  
(E)Adjustments to tax attributes binding for affected taxable years of partnerThe adjustments to the tax attributes of any partner provided for in subparagraph (A)(ii) or (B)(ii) shall be binding with respect to the taxable year of the partner which includes the end of the reviewed year of the partnership and any taxable years for which any tax attribute is affected by such adjustment. Any failure to so treat any such tax attribute shall be treated for purposes of this title in the same manner as a failure to treat a partnership-related item in a manner which is consistent with the treatment of such item on the partnership return within the meaning of section 6222.  
(F)Application to partnerships and S corporations in tiered structures 
(i)In generalIn the case of any partnership any partner of which is a partnership, subparagraph (A) or (B) may apply with respect to any partner (hereafter in this subparagraph referred to as the relevant partner) in the chain of ownership of such partnerships if— 
(I)such information as the Secretary may require is furnished to the Secretary for purposes of carrying out this paragraph with respect to such partnerships (including any information the Secretary may require with respect to any chain of ownership of the relevant partner), and  
(II)to such extent as the Secretary may require, each partnership in the chain of ownership between the relevant partner and the audited partnership satisfies the requirements of subparagraph (A) or (B).  
(ii)Treatment of S corporationsFor purposes of clause (i), an S corporation and its shareholders shall be treated in the same manner as a partnership and its partners..  
(b)Conforming amendmentSection 6201(a)(1) is amended by inserting (or payments under section 6225(c)(2)(B)(i)) after returns or lists.  
204.Treatment of passthrough partners in tiered structures 
(a)In generalSection 6226(b) is amended by adding at the end the following new paragraph: 
 
(4)Treatment of partnerships and S corporations in tiered structures 
(A)In generalIf a partner which receives a statement under subsection (a)(2) is a partnership or an S corporation, such partner shall, with respect to the partner’s share of the adjustment— 
(i)file with the Secretary a partnership adjustment tracking report which includes such information as the Secretary may require, and  
(ii) 
(I)furnish statements under rules similar to the rules of subsection (a)(2), or  
(II)if no such statements are furnished, compute and pay an imputed underpayment under rules similar to the rules of section 6225 (other than paragraphs (2), (7), and (9) of subsection (c) thereof).  
(B)Due dateFor purposes of subparagraph (A), with respect to a partner’s share of the adjustment, the partnership adjustment tracking report shall be filed, and the imputed underpayment shall be paid or statements shall be furnished, not later than the due date for the return for the adjustment year of the audited partnership.  
(C)Partnership payment of tax if elected out of subchapterIn the case of a partnership which has elected the application of section 6221(b) with respect to the taxable year of the partnership which includes the end of the reviewed year of the audited partnership, this paragraph shall apply notwithstanding such election.  
(D)Audited partnershipFor purposes of this paragraph, the term audited partnership means, with respect to any partner described in subparagraph (A), the partnership in the chain of ownership originally electing the application of this section.  
(E)Treatment of trustsThe Secretary shall prescribe such rules as may be necessary with respect to trusts which receive a statement under subsection (a)(2)..  
(b)Conforming amendments 
(1)Section 6226(b)(1) is amended by striking Each partner’s and inserting Except as provided in paragraph (4), each partner’s.  
(2)Section 6226(c)(2) is amended by inserting or which is described in subsection (b)(4)(A)(ii)(I), after is elected,.  
205.Treatment of failure of partnership to pay imputed underpayment 
(a)In generalSection 6232 is amended by adding at the end the following new subsection: 
 
(f)Failure to pay imputed underpayment 
(1)In generalIf any amount of any imputed underpayment to which section 6225 applies or any specified similar amount (or any interest or penalties with respect to any such amount) has not been paid by the date which is 10 days after the date on which the Secretary provides notice and demand for such payment— 
(A)section 6621(a)(2)(B) shall be applied by substituting 5 percentage points for 3 percentage points with respect to such amount, and  
(B)the Secretary may assess upon each partner of the partnership (determined as of the close of the adjustment year or, if the partnership has ceased to exist as of such time, the former partners of the partnership as determined for purposes of section 6241(7)) a tax equal to such partner’s proportionate share of such amount (including any such interest or penalties, determined after application of subparagraph (A)).  
(2)Specified similar amountFor purposes of this subsection, the term specified similar amount means— 
(A)the amount described in subclause (II) of section 6226(b)(4)(A)(ii) (including any failure to satisfy the requirement of subclause (I) of such section which is treated as a failure to pay such amount under section 6651(i)), and  
(B)any amount assessed under paragraph (1)(B) upon a partner which is a partnership.  
(3)Proportionate shareFor purposes of paragraph (1), a partner’s proportionate share is such percentage as the Secretary may determine on the basis of such partner’s distributive share. The Secretary shall make determinations under the preceding sentence such that the aggregate proportionate shares so determined total 100 percent.  
(4)Coordination with partnership liabilityThe liability of the partnership for any amount with respect to which a partner is made liable under paragraph (1) shall be reduced upon payment by the partner of such amount. Paragraph (1)(B) shall not apply with respect to any amount after the date on which such amount is paid by the partnership.  
(5)S corporationsFor purposes of this subsection, an S corporation and its shareholders shall be treated in the same manner as a partnership and its partners.  
(6)Rules related to assessment and collection 
(A)Deficiency procedures not applicableSubchapter B shall not apply to any assessment or collection under this paragraph.  
(B)Limitation on assessmentExcept as otherwise provided in this subtitle, no assessment may be made (or proceeding in court begun without assessment) with respect to any partner with respect to an amount under paragraph (1) after the date which is 2 years after the date on which the Secretary provides the notice and demand referred to in paragraph (1) with respect to such amount..  
(b)Conforming amendmentSection 6501(c)(4)(A) is amended by striking in this section.  
206.Other technical corrections related to partnership audit rules 
(a)Limitation on amendment of statements furnished to partners not applicable to partnerships electing out of partnership audit rulesSection 6031(b) is amended by striking the last sentence and inserting the following: 
 Information required to be furnished by the partnership under this subsection may not be amended after the due date of the return under subsection (a) to which such information relates, except— 
(1)in the case of a partnership which has elected the application of section 6221(b) for the taxable year,  
(2)as provided in the procedures under section 6225(c),  
(3)with respect to statements under section 6226, or  
(4)as otherwise provided by the Secretary..  
(b)Administrative adjustment request and partnership adjustment tracking report not treated as amended return for purposes of modification of imputed underpaymentsSection 6225(c)(2), as amended by the preceding provisions of this Act, is amended by adding at the end the following new subparagraph: 
 
(F)Adjustments not treated as amended returnAn administrative adjustment request under section 6227 and a partnership adjustment tracking report under section 6226(b)(4)(A) shall not be treated as a return for purposes of this paragraph..  
(c)Authority to require e-filing of materials in connection with modification of imputed underpayments, etcSection 6241, as amended by the preceding provisions of this Act, is amended by adding at the end the following new paragraph: 
 
(10)Authority to require electronic filingNotwithstanding section 6011(e), the Secretary may require that anything required to be filed or submitted under section 6225(c), or to be furnished to or filed with the Secretary under section 6226, be so filed, submitted, or furnished by magnetic media or in other machine-readable form..  
(d)Clarification of assessment authoritySection 6226(a) is amended by inserting (and no assessment of tax, levy, or proceeding in any court for the collection of such underpayment shall be made against such partnership) after section 6225 shall not apply with respect to such underpayment.  
(e)Treatment of partnership adjustments that result in decrease in tax in case of election to push out adjustmentsSection 6226(b) is amended— 
(1)by striking increased in paragraph (1) and inserting adjusted,  
(2)by striking adjustment amounts each place it appears in paragraphs (1) and (2) and inserting correction amounts,  
(3)by striking increase each place it appears in subparagraphs (A) and (B) of paragraph (2) and inserting increase or decrease,  
(4)by striking plus at the end of paragraph (2)(A) and inserting and, and  
(5)by striking Adjustment amounts in the heading of paragraph (2) and inserting Correction amounts.  
(f)Coordination of statute of limitation on filing administration adjustment request with adjustments related to foreign tax creditsSection 6227 is amended by adding at the end the following new subsection: 
 
(d)Coordination with adjustments related to foreign tax creditsThe Secretary shall issue regulations or other guidance which provide for the proper coordination of this section and section 905(c)..  
(g)Clarification of assessment of imputed underpayments 
(1)In generalSection 6232(a) is amended by striking except that in the case of and all that follows and inserting the following: 
 except that— 
(1)subchapter B of chapter 63 shall not apply, and  
(2)in the case of an administrative adjustment request to which section 6227(b)(1) applies, the underpayment shall be paid and may be assessed when the request is filed..  
(2)Conforming amendmentSection 6232(b) is amended— 
(A)by striking assessment of a deficiency and inserting assessment of an imputed underpayment, and  
(B)by adding at the end the following new flush matter: 
 
The preceding sentence shall not apply in the case of a specified similar amount (as defined in subsection (f)(2))..  
(h)Time limitation for notice of proposed adjustment 
(1)In generalSection 6231 is amended by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and by inserting after subsection (a) the following new subsection: 
 
(b)Timing of notices 
(1)Notice of proposed partnership adjustmentAny notice of a proposed partnership adjustment shall not be mailed later than the date determined under section 6235 (determined without regard to paragraphs (2) and (3) of subsection (a) thereof).  
(2)Notice of final partnership adjustment 
(A)In generalExcept to the extent that the partnership elects to waive the application of this subparagraph, any notice of a final partnership adjustment shall not be mailed earlier than 270 days after the date on which the notice of the proposed partnership adjustment is mailed.  
(B)Statute of limitations on adjustmentFor the period of limitations on making adjustments, see section 6235..  
(2)Conforming amendmentSection 6231(a) is amended by striking Any notice of a final partnership adjustment and all that follows through Such notices and inserting Any notice of a final partnership adjustment.  
(i)Deposit to suspend interest on imputed underpaymentSection 6233 is amended by adding at the end the following new subsection: 
 
(c)Deposit to suspend interestFor rules allowing deposits to suspend running of interest on potential underpayments, see section 6603..  
(j)Deposit to meet jurisdictional requirementThe first sentence of section 6234(b) is amended by striking the amount of the imputed underpayment (as of the date of the filing of the petition) and inserting the amount of (as of the date of the filing of the petition) the imputed underpayment, penalties, additions to tax, and additional amounts with respect to such imputed underpayment.  
(k)Corrections related to period of limitation on making adjustments 
(1)Section 6235(a) is amended— 
(A)by inserting or section 905(c) after Except as otherwise provided in this section, and  
(B)by striking subpart and inserting subchapter.  
(2)Section 6235(a)(3) is amended by striking section 6225(c)(7) and inserting section 6225(c)(7)).  
(3)Section 6235(c)(2) is amended by striking section 6501(e)(1)(A) and inserting subparagraph (A) or (C) of section 6501(e)(1).  
(4)Section 6235(c) is amended by adding at the end the following new subparagraphs: 
 
(5)Information required to be reportedIn the case of a partnership that is required to report any information described in section 6501(c)(8), the time for making any adjustment under this subchapter with respect to any tax return, event, or period to which such information relates shall not expire before the date that is determined under section 6501(c)(8).  
(6)Listed transactionsIf a partnership fails to include on any return or statement any information with respect to a listed transaction as described in section 6501(c)(10), the time for making any adjustment under this subchapter with respect to such transaction shall not expire before the date that is determined under section 6501(c)(10)..  
(5)Section 6235 is amended by striking subsection (d).  
(l)Treatment of special enforcement mattersSection 6241, as amended by the preceding provisions of this Act, is amended by adding at the end the following new paragraph: 
 
(11)Treatment of special enforcement matters 
(A)In generalIn the case of partnership-related items which involve special enforcement matters, the Secretary may prescribe regulations pursuant to which— 
(i)this subchapter (or any portion thereof) does not apply to such items, and  
(ii)such items are subject to such special rules (including rules related to assessment and collection) as the Secretary determines to be necessary for the effective and efficient enforcement of this title.  
(B)Special enforcement mattersFor purposes of subparagraph (A), the term special enforcement matters means— 
(i)failure to comply with the requirements of section 6226(b)(4)(A)(ii),  
(ii)assessments under section 6851 (relating to termination assessments of income tax) or section 6861 (relating to jeopardy assessments of income, estate, gift, and certain excise taxes),  
(iii)criminal investigations,  
(iv)indirect methods of proof of income,  
(v)foreign partners or partnerships, and  
(vi)other matters that the Secretary determines by regulation present special enforcement considerations..  
(m)United States shareholders and certain other persons treated as partnersSection 6241, as amended by the preceding provisions of this Act, is amended by adding at the end the following new paragraph: 
 
(12)United States shareholders and certain other persons treated as partners 
(A)In generalExcept as otherwise provided by the Secretary, in the case of any controlled foreign corporation (as defined in section 957 or 953(c)(1)) which is a partner of a partnership, each United States shareholder (as defined in section 951(b) or 953(c)(1)) with respect to such controlled foreign corporation shall be treated for purposes of this subchapter as a partner of such partnership. For purposes of the preceding sentence, any distributive share of any such United States shareholder with respect to such partnership shall, except as otherwise provided by the Secretary, be equal to such United States shareholder’s pro rata share with respect to such controlled foreign corporation (determined under rules similar to the rules of section 951(a)(2)).  
(B)Passive foreign investment companiesFor purposes of subparagraph (A), in the case of a passive foreign investment company (as defined in section 1297), each taxpayer that makes an election under section 1295 with respect to such company shall be treated in the same manner as United States shareholders under subparagraph (A), except that such taxpayer’s pro rata share with respect to the passive foreign investment company shall be determined under rules similar to the rules of section 1293(b).  
(C)Regulations or other guidanceThe Secretary shall issue such regulations or other guidance as is necessary or appropriate to carry out the purposes of this paragraph, including regulations which apply the rules of subparagraph (A) in similar circumstances or with respect to similarly situated persons..  
(n)Penalties related to administrative adjustment requests and partnership adjustment tracking reports 
(1)Failure to paySection 6651 is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Application to imputed underpaymentFor purposes of this section, any failure to comply with section 6226(b)(4)(A)(ii) shall be treated as a failure to pay the amount described in subclause (II) thereof and such amount shall be treated for purposes of this section as an amount shown as tax on a return specified in subsection (a)(1)..  
(2)Failure to file partnership adjustment tracking reportSection 6698(a) is amended— 
(A)in the matter preceding paragraph (1) by inserting , or a partnership adjustment tracking report under section 6226(b)(4)(A), after under section 6031,  
(B)in paragraph (1) by inserting , or such report, after such return, and  
(C)in paragraph (2)— 
(i)by inserting or a report after a return, and  
(ii)by inserting or 6226(b)(4)(A), respectively before the comma at the end.  
(3)Tax return preparer related penaltiesSection 6696(e)(1) is amended by inserting , any administrative adjustment request under section 6227, and any partnership adjustment tracking report under section 6226(b)(4)(A) before the period at the end.  
(4)Frivolous tax submissionsSection 6702 is amended by adding at the end the following new subsection: 
 
(f)Partnership adjustmentsAn administrative adjustment request under section 6227 and a partnership adjustment tracking report under section 6226(b)(4)(A) shall be treated as a return for purposes of this section..  
(o)Adjusted Schedule K–1 treated as payee statementSection 6724(d)(2) is amended by striking or at the end of subparagraph (HH), by striking the period at the end of subparagraph (II) and inserting , or, and by inserting after subparagraph (II) the following new subparagraph: 
 
(JJ)section 6226(a)(2) (relating to statements relating to alternative to payment of imputed underpayment by partnership) or under any other provision of this title which provides for the application of rules similar to such section..  
(p)Other clerical corrections 
(1)Section 6225(c)(7) is amended by striking submitted pursuant to paragraph (1) and inserting filed or submitted under this subsection.  
(2)Section 6227(b) is amended by striking is made both places it appears and inserting is filed.  
(3)Section 6227(b)(1) is amended by striking paragraphs (2), (6), and (7) and inserting paragraphs (2), (7), and (9).  
(4)Section 6232(b) is amended by striking this chapter and inserting this subtitle (other than subchapter B of this chapter).  
(5)Section 6232(d)(1)(A) is amended by striking a item and inserting an item.  
(6)Section 6232(e) is amended by striking thereof.  
(7)Section 6241(5) is amended by striking sections 6234 and inserting section 6234.  
(8)Section 7485(b) is amended by striking a partner and inserting the partnership.  
(9)The heading of the first part of subchapter C of chapter 63 is amended to read as follows: 
 
IIn general.  
(10)The heading of the second part of subchapter C of chapter 63 is amended to read as follows: 
 
IIPartnership adjustments.  
(11)The heading of the third part of subchapter C of chapter 63 is amended to read as follows: 
 
IIIProcedure.  
(12)The heading of the fourth part of subchapter C of chapter 63 is amended to read as follows: 
 
IVDefinitions and special rules.  
207.Effective dateThe amendments made by this title shall take effect as if included in section 1101 of the Bipartisan Budget Act of 2015.  
IIIOther corrections 
301.Amendments relating to the Bipartisan Budget Act of 2015 
(a)Amendments relating to section 1101 
(1)Section 6011(e) is amended by adding at the end the following new paragraph: 
 
(5)Special rules for partnerships 
(A)Partnerships permitted to be required to file on magnetic mediaIn the case of a partnership, paragraph (2)(A) shall be applied by substituting for 250 the following amount: 
(i)In the case of returns and statements relating to calendar year 2018, 200.  
(ii)In the case of returns and statements relating to calendar year 2019, 150.  
(iii)In the case of returns and statements relating to calendar year 2020, 100.  
(iv)In the case of returns and statements relating to calendar year 2021, 50.  
(v)In the case of returns and statements relating to calendar years after 2021, 20.  
(B)Partnerships required to file on magnetic mediaNotwithstanding subparagraph (A) and paragraph (2)(A), the Secretary shall require partnerships having more than 100 partners to file returns on magnetic media..  
(2)Section 6011(e)(2) is amended by striking the last sentence.  
(b)Effective dateThe amendments made by this section shall take effect as if included in section 1101 of the Bipartisan Budget Act of 2015.  
302.Amendments relating to the Energy Policy Act of 2005 
(a)Amendments relating to section 1253 
(1)Subclause (II) of section 168(e)(3)(B)(vi) is amended by striking is a qualifying small power production facility and all that follows and inserting has a power production capacity of not greater than 80 megawatts, or.  
(2)The last sentence of section 168(e)(3)(B) is amended by striking clause (vi)(I) and all that follows and inserting subclause (I) or (II) of clause (vi) by reason of being public utility property..  
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
IVClerical corrections and deadwood 
401.Clerical corrections and deadwood-related provisions 
(a)Clerical corrections 
(1)The table of subchapters for chapter 1 is amended by moving the item relating to subchapter R before the item relating to subchapter S.  
(2) 
(A)Sections 22(c)(3)(A)(i)(III), 104(b)(2)(D), 140(a)(3), and 149(b)(3)(A)(i) are each amended by striking Veterans’ Administration and inserting Department of Veterans Affairs.  
(B)The heading of section 4980H(c)(2)(F) is amended by striking Veterans Administration and inserting Department of Veterans Affairs.  
(C)Section 6050H(h)(3)(B)(i) is amended by striking Veterans Administration and inserting Department of Veterans Affairs.  
(3)Section 24(d) is amended by redesignating paragraph (5) as paragraph (3).  
(4)Section 25C(b)(2) is amended by striking subsection (c)(2)(B) and inserting subsection (c)(3)(B).  
(5)Section 25C(d)(3) is amended— 
(A)by striking the period at the end of subparagraph (B) and inserting a comma, and  
(B)by striking the period at the end of subparagraph (D) and inserting , and.  
(6)Section 25C(g)(2) is amended by striking 2017.. and inserting 2017..  
(7)The table of sections for subpart D of part IV of subchapter A of chapter 1 is amended— 
(A)by striking the item relating to section 41 which relates to the employee stock ownership credit, and  
(B)by moving the item relating to section 45K after the item relating to section 45J.  
(8)Section 38(b)(34) is amended by adding a comma at the end.  
(9)The heading of section 40(g)(2) is amended by striking Aggregration and inserting Aggregation.  
(10)The heading of section 42(e)(2)(B) is amended by striking etc, and inserting etc.,.  
(11) 
(A)Section 42(d)(4)(C)(i) is amended by striking as defined in paragraph (5)(C) and inserting as defined in paragraph (5)(B)(ii).  
(B)Section 42(f)(5)(B)(ii)(I) is amended by striking (d)(6)(C) and inserting (d)(6)(B).  
(C)Section 42(k)(2)(B) is amended— 
(i)by striking (d)(6)(B) and inserting (d)(6)(C), and  
(ii)by striking building.. in clause (ii) and inserting building..  
(D)Section 42(m)(1)(B)(ii)(III) is amended by striking as defined in subsection (d)(5)(C) and inserting as defined in subsection (d)(5)(B)(ii).  
(12)Section 42(h)(5)(C)(ii) is amended by striking ; and and inserting , and.  
(13)Section 42(i)(3)(D)(ii)(I) is amended by striking the period at the end.  
(14)Section 45(c)(6) is amended by striking section 2(27) and inserting section 1004(27).  
(15)Section 45(c)(7)(A)(i)(II) is amended by striking for purpose and inserting for the purpose.  
(16)Section 45(c)(7)(A)(i)(III) is amended by striking the period at the end and inserting , or.  
(17)Section 45C(b)(2)(A)(ii)(II) is amended by striking ; and and inserting , and.  
(18)Section 45D(f)(1)(F) is amended by adding , and at the end.  
(19)Section 45H(d) is amended by striking purposes this and inserting purposes of this.  
(20)Section 48(a)(1) is amended by striking (3)(B), and (4)(B) and inserting and (3)(B).  
(21)Section 48(a)(6)(B) is amended by striking property energy property and inserting energy property.  
(22)Section 48(c)(2)(B) is amended by striking equal $200 and inserting equal to $200.  
(23)Section 48(d)(3) is amended— 
(A)by striking shall in the matter that precedes subparagraph (A), and  
(B)by inserting shall before not in subparagraph (A).  
(24)Section 49(a)(1)(D)(iii) is amended by striking share-holder in the last sentence and inserting shareholder.  
(25)Section 50(b)(2)(A) is amended by striking the period at the end and inserting a semicolon.  
(26)Section 51(c)(4) is amended by adding a period at the end.  
(27)Section 51(d)(3)(A)(ii)(II) is amended by adding a comma at the end.  
(28)Section 51(d)(8) is amended by striking food stamp recipient in the heading thereof and inserting supplemental nutrition assistance program benefits recipient.  
(29)Section 51(i)(1)(A) is amended by striking entity, and inserting entity.  
(30)Section 58(a)(2)(A) is amended by striking 461(j) and inserting 461(k).  
(31)Section 62(a)(20) is amended by inserting a comma after United States Code.  
(32)Section 62(e)(1) is amended by striking (2 U.S.C. 1202) and inserting (42 U.S.C. 2000e–16b).  
(33)Section 68(b)(2) is amended by striking shall be shall be and inserting shall be.  
(34)The heading of section 82 is amended by striking for expenses of moving and inserting of moving expenses.  
(35)The heading of section 84 is amended by striking political organization and inserting political organizations.  
(36)Section 105(h)(7)(B) is amended by striking subparagraph (A) and inserting subparagraph (A)).  
(37)Section 125(e)(2) is amended by striking subparagraphs and inserting subparagraph.  
(38)Section 132(c)(4) is amended by striking peforming and inserting performing.  
(39)Section 134(b)(6) is amended by striking an combat and inserting a combat.  
(40)Section 137(c) is amended by striking section 514 in the second sentence and inserting section 541.  
(41)Section 139(c)(2) is amended by striking federally and inserting a federally.  
(42)Section 139E(c)(1) is amended by striking (43 U.S.C. 1601, et seq.) and inserting (43 U.S.C. 1601 et seq.).  
(43)Section 139E(c)(3) is amended by striking 2013 and inserting 2014.  
(44)Section 3(a) of the Tribal General Welfare Exclusion Act of 2014 is amended by striking subsection and inserting section.  
(45)Section 4(c) of such Act is amended by striking subsection and inserting section.  
(46)The item relating to section 143 in the table of sections for subpart A of part IV of subchapter B of chapter 1 is amended to read as follows: 
 
 
Sec. 143. Mortgage revenue bonds; qualified mortgage bond and qualified veterans’ mortgage bond..  
(47)Section 142(d)(2)(C) is amended by inserting section before 42(i)(3)(D).  
(48)Section 163(e)(5)(C)(ii) is amended by inserting in before subsection (i)(1)(B).  
(49)Section 168(d)(3)(B)(i) is amended by inserting a comma after real property.  
(50)Section 168(e)(3)(C)(i) is amended by striking and.  
(51)Section 169(d)(5)(B) is amended by inserting a before facility.  
(52)Section 170(b)(1)(A)(ix) is amended by inserting National before Agricultural.  
(53)Section 172(d)(5) is amended by striking section 243 and inserting sections 243.  
(54)Section 179D(d)(1)(B) is amended by striking which and inserting such that.  
(55)Section 219(f)(1) is amended by striking term compensation includes in the last sentence and inserting term compensation includes.  
(56)Section 219(g)(8) is amended by striking shall each be and inserting shall be.  
(57)Section 223(c)(2)(C) is amended by striking section 1871 and inserting section 1861.  
(58)Section 223(d)(2)(A) is amended by striking section 213(d) and inserting section 213(d)).  
(59)The item relating to section 280H in the table of sections for part IX of subchapter B of chapter 1 is amended to read as follows: 
 
 
Sec. 280H. Limitation on certain amounts paid to employee-owners by personal service corporations electing alternative taxable years..  
(60)Subparagraphs (F) and (G) of section 263(a)(1) are each amended by striking the semicolon at the end and inserting a comma.  
(61)Section 263(a)(1) is amended by redesignating subparagraphs (I) through (L) as subparagraphs (H) through (K), respectively.  
(62)Section 280C(a) is amended by striking and 1396(a), and inserting 1396(a),.  
(63)The heading of section 331 is amended by striking shareholders and inserting shareholder.  
(64)Section 338(h)(3)(A)(iii) is amended by striking paragaraph and inserting paragraph.  
(65)The second sentence of section 355(h)(2)(B) is amended by striking of assets.  
(66)The heading of subpart C of part III of subchapter C of chapter 1 is amended by striking corporation and inserting corporations.  
(67)Section 362(a) is amended by striking the comma after acquired.  
(68)Section 368(a)(2)(F)(vii) is amended by striking (15 U.S.C. 80a-2(36)) and inserting (15 U.S.C. 80a–2(a)(36)).  
(69)Section 401(a)(2) is amended by striking determination).; and inserting determination));.  
(70)Section 401(a)(15) is amended by striking a trust and inserting A trust.  
(71)Section 401(a)(32)(A) is amended by striking section section both places it appears and inserting section.  
(72)Section 401(c)(2)(A)(iii) is amended by striking sections 3121(d)(3)(A), (C), or (D), without regard to paragraph (2) of section 1402(c) and inserting subparagraph (A), (C), or (D) of section 3121(d)(3), without regard to section 1402(c)(2).  
(73)Section 402(i) is amended by striking subparagraph (A) of subsection (d)(4) and inserting subsection (e)(4)(D)(i).  
(74)Section 404A(c)(4)(B) is amended by striking and at the end.  
(75)Section 408(a)(1) is amended by inserting or after subsection (d)(3).  
(76)Section 408(m)(3)(B) is amended by striking section 7 and inserting section 5.  
(77)Section 408A(d)(3)(B) is amended by adding a period at the end.  
(78)Section 408A(e)(2)(B) is amended by striking the subparagraph (A) and inserting subparagraph (A).  
(79)Section 409(n)(1)(A)(i) is amended by striking securities,,, and inserting securities,.  
(80)Section 409A(b)(3)(B)(i) is amended by striking the semicolon at the end and inserting a comma.  
(81)The item relating to section 413 in the table of sections for subpart B of part I of subchapter D of chapter 1 is amended to read as follows: 
 
 
Sec. 413. Collectively bargained plans, etc..  
(82)Section 411(a)(4)(A) is amended by striking the comma at the end and inserting a semicolon.  
(83)Section 412(c)(1)(A) is amended by adding a period at the end.  
(84)Section 412(c)(4)(B) is amended by inserting section before 433(d).  
(85)Section 412(c)(7)(B)(iii) is amended by striking the comma after subchapter D.  
(86)Section 413(b)(6) is amended by striking and the last sentence of section 4971(a) in the last sentence and inserting and section 4971(e) .  
(87)Section 414(l)(2)(G) is amended by striking banks in the heading thereof and inserting depository institutions.  
(88)Section 414(u)(6) is amended by striking section 457(b)) and inserting section 457(b))).  
(89)Section 414(x)(1) is amended by striking are and inserting is.  
(90)Section 414(y)(1)(C)(i) is amended by striking of such Code.  
(91)Section 414(y)(2) is amended by striking subparagraph and inserting subparagraphs.  
(92)Section 418E is amended by striking subsection 432(b)(2) each place it appears and inserting section 432(b)(2).  
(93)Section 418E(d)(1), as amended by the preceding paragraph, is amended— 
(A)by striking section 432(b)(2),, and inserting section 432(b)(2),,  
(B)by striking section 432(b)(2),) and inserting section 432(b)(2)), and  
(C)by striking compare the value of plan assets and all that follows through for that plan year with and inserting compare the value of plan assets for that plan year with.  
(94)Section 418E(e)(1)(A) is amended to read as follows: 
 
(A)notify the Secretary and the parties described in section 101(f)(1) of the Employee Retirement Income Security Act of 1974 of that determination, and.  
(95)The table of subparts for part I of subchapter D of chapter 1 is amended by striking the item relating to subpart C and inserting the following: 
 
 
Subpart C—Insolvent Plans.  
(96)Section 419A(c)(6)(B) is amended by striking (42 U.S.C. 300gg-91(d)(3)) and inserting (42 U.S.C. 300gg–91(d)(3))).  
(97)Section 420(c)(1)(A) is amended by striking subsection (e)(1)(D) and inserting subsection (e)(1)(E).  
(98)Section 424(g) is amended by striking section 422(a)(2) and inserting sections 422(a)(2).  
(99)Section 430(c)(7)(E)(v)(II) is amended by inserting the after title I of.  
(100)Section 430(h)(2)(F) is amended by striking section 417(e)(3)(D)(i) and inserting section 417(e)(3)(D).  
(101)Section 431(d)(2)(B)(i) is amended by striking this Act and inserting the Pension Protection Act of 2006.  
(102)Section 432(b)(3)(A)(i) is amended by striking in endangered status for such plan year and all that follows through , whether or not and inserting the following: in endangered status for such plan year, or would be in endangered status for such plan year but for paragraph (5), whether or not.  
(103)Section 432(b)(3)(B) is amended by redesignating the clause (iv) relating to projections of critical and declining status as clause (v).  
(104)Section 432(b)(3)(D)(iv) is amended by inserting a comma after Labor.  
(105)Section 432(e)(8)(C)(iii) is amended by striking the Secretary shall and inserting The Secretary shall.  
(106)So much of the text of section 432(f)(3) as precedes subparagraph (A) is amended to read as follows: During the period beginning on the date of the certification under subsection (b)(3)(A) for the initial critical year and ending on the date of the adoption of a rehabilitation plan—.  
(107)Section 432(g)(1) is amended by striking subsection (e)(9)) and inserting subsection (e)(9).  
(108)Section 433(c)(5)(C)(ii)(II) is amended by inserting of such Act after title IV.  
(109) 
(A)The heading for section 433 is amended by inserting for CSEC plans after funding standards.  
(B)The table of sections for subpart A of part III of subchapter D of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 433. Minimum funding standards for CSEC plans..  
(110)The item relating to section 436 in the table of sections for subpart B of part III of subchapter D of chapter 1 is amended to read as follows: 
 
 
Sec. 436. Funding-based limits on benefits and benefit accruals under single-employer plans..  
(111)The heading of section 453B is amended by striking loss disposition and inserting loss on disposition.  
(112)Section 457(f)(4)(C)(i) is amended— 
(A)by striking section 9101 and inserting section 8101, and  
(B)by striking 7801), and inserting 7801)),.  
(113)Section 457A(d)(4) is amended— 
(A)by striking case a foreign and inserting case of a foreign, and  
(B)by striking had been and inserting been.  
(114)Section 458(b)(9) is amended by striking Repurchased in the heading thereof and inserting Repurchase.  
(115)Section 458(c)(1) is amended by striking regulations prescribed and inserting regulations prescribe.  
(116)Section 460(b)(2)(A) is amended by inserting a comma after first.  
(117) 
(A)Section 461 is amended by redesignating the second subsection (j) (relating to farming syndicate defined) as subsection (k).  
(B)Section 461(i)(4) is amended by striking subsection (j) and inserting subsection (k).  
(118)The heading of section 464 is amended by inserting expenses after farming.  
(119)Section 464(d)(2)(B)(iii) is amended by striking subsection (c)(2)(E) and inserting section 461(k)(2)(E).  
(120)Section 470(d)(2)(B) is amended by striking clause (ii) and inserting subparagraph (A)(ii).  
(121)The item relating to part VIII in the table of parts for subchapter F of chapter 1 is amended to read as follows: 
 
 
Part VIII. Certain savings entities.  
(122)Section 501(c)(14)(B)(iv) is amended by adding a period at the end.  
(123)Section 501(c)(19)(B) is amended by striking widows,, and inserting widows,.  
(124)Section 501(f)(3)(B) is amended by striking section 115(a) and inserting section 115.  
(125)The item relating to section 511 in the table of sections for part III of subchapter F of chapter 1 is amended to read as follows: 
 
 
Sec. 511. Imposition of tax on unrelated business income of charitable, etc., organizations..  
(126)Section 512(b)(19)(H)(iii) is amended by striking clause (i)(II) and inserting clause (i).  
(127)Section 529(c)(6) is amended by striking an Coverdell and inserting a Coverdell.  
(128)Section 529(e)(3)(A) is amended— 
(A)by striking the semicolon at the end of clause (i) and inserting a comma, and  
(B)by adding , and at the end of clause (ii).  
(129)Section 529A(d)(4) is amended by striking Achieving a Better Life Experience Act of 2014 and inserting Stephen Beck, Jr., ABLE Act of 2014.  
(130)Section 529A(e)(4) is amended by striking subparagraph section and inserting section.  
(131)Section 530(d)(9)(B) is amended by striking by the and inserting by.  
(132)Section 542(c)(5) is amended by striking the comma at the end and inserting a semicolon.  
(133)Section 542(c)(7) is amended by striking A small and inserting a small.  
(134)Section 543(a)(2)(B)(ii) is amended by striking section 563(d) and inserting section 563(c).  
(135)Section 543(d)(5)(A)(ii) is amended by striking section 563(d) and inserting section 563(c).  
(136)Section 613A(c)(7)(B) is amended by striking taxpayers and inserting taxpayer’s.  
(137)Section 642(c)(1) is amended by striking other then and inserting other than.  
(138)The item relating to section 661 in the table of sections for subpart C of part I of subchapter J of chapter 1 is amended to read as follows: 
 
 
Sec. 661. Deduction for estates and trusts accumulating income or distributing corpus..  
(139)Section 706(b)(5) is amended by striking section 584(h) and inserting section 584(i).  
(140)Section 751(c) is amended by striking and, sections both places it appears and inserting and sections.  
(141)Section 807(e)(5)(A)(i) is amended by striking subparagraph (C) and inserting subparagraph (B).  
(142)Section 831(c) is amended by striking section 816(a)). and inserting section 816(a)..  
(143)Section 832(b)(7)(E)(ii)(II) is amended by striking the comma at the end and inserting a period.  
(144)Section 852(a)(1)(B) is amended by striking 265, and inserting 265 and.  
(145)Section 852(b)(2)(D) is amended by striking the deduction and inserting The deduction.  
(146)Subparagraphs (A) and (B) of section 856(c)(7) are each amended by striking paragraph (4)(B)(iii) and inserting paragraph (4)(B)(iv).  
(147)Paragraphs (1), (3), (4), and (5) of section 856(m) are each amended by striking subsection (c)(4)(B)(iii) and inserting subsection (c)(4)(B)(iv).  
(148)Section 857(b)(6)(J) is amended by striking section 856(c)(8) and inserting section 856(c)(10).  
(149)Section 860(f)(2)(A)(ii) is amended by striking decreased and inserting decrease.  
(150)Section 860(i) is amended by striking willfull and inserting willful.  
(151)Section 860G(a)(3)(A)(iii)(III) is amended by striking the period at the end and inserting a comma.  
(152)Section 864(d)(8) is amended by striking section 956(b)(3) and inserting section 956(c)(3).  
(153)Section 877(d)(4)(B)(i) is amended by striking in 957 and inserting in section 957.  
(154)Section 877A(g)(6) is amended by striking 220(e)(4) and inserting 220(f)(4).  
(155)Section 897(a)(1)(A) is amended by striking section 871(B)(1) and inserting section 871(b)(1).  
(156)The heading of section 897(k)(2) is amended by striking usrpi and inserting united states real property interest.  
(157)Section 904(d)(2)(B)(ii) is amended— 
(A)by striking , except as provided in subparagraph (E)(iii) or paragraph (3)(I),, and  
(B)by inserting subparagraph (E)(ii), or paragraph (3)(H), after Except as provided in clause (iii),  
(158)Section 907(c)(3)(C) is amended by striking the period after partnerships and inserting a comma.  
(159)Section 907(f)(1) is amended by striking year, and inserting years,.  
(160)Section 911(d)(8)(B)(i) is amended by striking (50 U.S.C. App. 1 et seq.) and inserting (50 U.S.C. 4301 et seq.).  
(161)Section 912(1)(B) is amended by striking (50 U.S.C., sec. 403e) and inserting (50 U.S.C. 3505).  
(162)Section 956(c)(2)(E) is amended by striking which are not contracts described in section 953(a)(1) and inserting which are contracts described in section 953(e)(2).  
(163)Section 956(e) is amended by striking provisons and inserting provisions.  
(164)Section 957(b) is amended by striking contracts described in section 953(a)(1) and inserting contracts not described in section 953(e)(2).  
(165)The heading of section 993 is amended by inserting and special rules after Definitions.  
(166)Section 1016(a)(3)(D) is amended by inserting as in effect prior to its repeal by the Tax Reform Act of 1986 before (or the corresponding provisions of prior income tax laws).  
(167)Section 1033(h)(2) is amended by inserting is before located.  
(168)Section 1035(a)(1) is amended by striking ; or and inserting a semicolon.  
(169)Section 1059(d)(3) is amended by striking ; except that and all that follows and inserting and there shall not be taken into account any day which is more than 2 years after the date on which such share becomes ex-dividend..  
(170)Section 1092(a)(2)(B) is amended by striking with respect other in the last sentence and inserting with respect to other.  
(171)Section 1092(c)(4)(E) is amended by striking (other than subparagraph (B) thereof).  
(172)The item relating to section 1222 in the table of sections for part III of subchapter P of chapter 1 is amended to read as follows: 
 
 
Sec. 1222. Other terms relating to capital gains and losses..  
(173)The item relating to section 1252 in the table of sections for part IV of subchapter P of chapter 1 is amended to read as follows: 
 
 
Sec. 1252. Gain from disposition of farm land..  
(174)Section 1250(d)(3) is amended by striking paragraph (9) and inserting paragraph (6).  
(175)Section 1255(b)(2) is amended by striking 170(e), and inserting 170(e).  
(176) 
(A)Subparagraphs (B) and (C) of section 1256(e)(3) are each amended by striking section 464(e)(2) and inserting section 461(k)(4).  
(B)Section 1258(d)(5)(C) is amended by striking section 464(e)(2) and inserting section 461(k)(4).  
(177)Section 1257(c)(1) is amended— 
(A)by striking section 1201(4) and inserting section 1201(a)(7), and  
(B)by striking 16 U.S.C. 3801(4) and inserting 16 U.S.C. 3801(7).  
(178)Section 1257(c)(2) is amended— 
(A)by striking section 1201(6) and inserting section 1201(a)(10), and  
(B)by striking 16 U.S.C. 3801(6) and inserting 16 U.S.C. 3801(10).  
(179)Section 1274(b)(3)(B)(i) is amended by striking section 6662(d)(2)(C)(iii) and inserting section 6662(d)(2)(C)(ii).  
(180)Section 1276(a)(4) is amended by striking 871(a),, and inserting 871(a),.  
(181)Section 1278(b)(1) is amended by striking 871(a),, and inserting 871(a),.  
(182)Section 1286(f) is amended by striking and 305(e), and inserting and section 305(e),.  
(183)Section 1291(e) is amended by striking subsections (c) and (d) (e), and inserting subsections (c), (d), and (e).  
(184)Section 1298(b)(5)(B) is amended by striking section 951(f) and inserting section 951(c).  
(185)Section 1298(d)(2)(A) is amended by striking section 1296(a)(2) and inserting section 1297(a)(2).  
(186)Section 1298(e)(2)(B)(ii) is amended by striking provisons and inserting provisions.  
(187)Section 1355(f)(3) is amended by striking of which and inserting on which.  
(188)Section 1358(b)(1) is amended by striking section 1352(a)(2) and inserting section 1352(2).  
(189)Section 1358(c)(2) is amended by striking an person’s and inserting a person’s.  
(190)Sections 1361(f)(2), 1362(d)(3)(C)(v), and 4975(d)(16)(A) are each amended by striking 1813(w)(1)), and inserting 1813(w)(1))),.  
(191)Section 1362(f) is amended by striking may be during and inserting may be, during.  
(192)Section 1366(e) is amended by striking section 704(e)(3) and inserting section 704(e)(2).  
(193)Section 1368(f)(2) is amended by striking in included and inserting is included.  
(194)Section 1391(g)(3)(E)(ii) is amended by striking Interior and inserting the Interior.  
(195)Section 1394(b)(3)(B)(i)(II) is amended by striking subsection and inserting subsections.  
(196)Section 1397C(d)(5)(B) is amended by striking subparagraphs (A) or (B) and inserting subparagraph (A) or (B).  
(197)Section 1402(a)(1) is amended— 
(A)by striking section 1233(2) and inserting section 1233(a)(2), and  
(B)by striking 16 U.S.C. 3833(2) and inserting 16 U.S.C. 3833(a)(2).  
(198)Section 1402(b) is amended by striking 3211,. and inserting 3211..  
(199)The heading of section 1446 is amended by striking Withholding tax in the heading and inserting Withholding of tax.  
(200)Section 2031(c)(1) is amended by striking all that follows subparagraph (A) and inserting the following: 
 
(B)$500,000..  
(201)Section 2031(c)(2) is amended by striking paragraph (5)). and inserting paragraph (5)))..  
(202)Section 2055(e)(3)(G) is amended by striking subparagraph (J) and inserting subparagraph (J)).  
(203)Section 2106(a)(4) is amended by inserting section before 2058(a).  
(204)Section 2522(c)(1) is amended by striking to of for and inserting to or for.  
(205)Section 2523(g)(1) is amended by striking noncharitable beneficiary and inserting beneficiary who is not a charitable beneficiary.  
(206)Section 2523(g)(2) is amended by striking noncharitable and inserting charitable.  
(207)Section 3101(a) is amended by adding a period at the end.  
(208)Section 3111(e)(5)(B) is amended by inserting the before meaning.  
(209)Section 3121(b)(5)(B)(i)(V) is amended by striking section 105(e)(2) and inserting section 104(e)(2).  
(210)Section 3121(b)(5)(H)(i) is amended by striking 1997 and inserting 1997,.  
(211)Section 3304(a)(4)(G)(ii) is amended by striking section 6402(f)(4)(B) and inserting section 6402(f)(4)(C).  
(212)Section 3306(b)(5)(F) is amended by striking the semicolon at the end and inserting a comma.  
(213)Section 3306(c)(19) is amended by striking Service and inserting service.  
(214)Section 3306(u) is amended by striking 25 U.S.C. 450b(e) and inserting 25 U.S.C. 5304(e).  
(215)Section 3306(v) is amended by striking this part and inserting this section.  
(216)Section 3309(d) is amended by striking 25 U.S.C. 450b(e) and inserting 25 U.S.C. 5304(e).  
(217) 
(A)Paragraphs (1), (2), (3), (4)(B), (5), (6), (8)(A)(ii), (8)(B), (8)(D), (9), (10)(B), (11), (12)(A), (12)(B), (12)(C), (13), (14), and (15) of section 3401(a) are each amended by striking ; or at the end and inserting a comma.  
(B)Paragraphs (4)(A), (8)(A)(i), (8)(C), (10)(A), (12)(D), and (22) of section 3401(a) are each amended by striking ; or at the end and inserting , or.  
(C)Section 3401(a)(12)(E) is amended by striking , or at the end and inserting a comma.  
(D)Paragraphs (16)(A), (16)(B), (17), (18), (19), (20), and (21) of section 3401(a) are each amended by striking the semicolon at the end and inserting a comma.  
(218)Section 3509(d)(1)(C) is amended by striking sections and inserting section.  
(219)Section 4051(a)(3) is amended by striking Secretary. and inserting Secretary)..  
(220)Section 4104(a)(1) is amended by striking section and inserting sections.  
(221)Section 4221(a) is amended by striking section 4051, and inserting section 4051.  
(222)The item relating to part III in the table of parts for subchapter C of chapter 33 is amended by striking relating and inserting applicable.  
(223)Section 4612(e)(2)(B)(ii)(I) is amended by striking tranferred and inserting transferred.  
(224)Section 4958(f)(1)(D) is amended by striking the period at the end and inserting a comma.  
(225)Section 4971(b) is amended by striking minimum required contribution, and all that follows through whichever is applicable and inserting the following: minimum required contribution, accumulated funding deficiency, or CSEC accumulated funding deficiency, whichever is applicable.  
(226)Section 4971(c)(3) is amended by striking applicable and and inserting applicable, and.  
(227)Section 4971(f) is amended by striking applicable for and inserting applicable, for.  
(228)Section 4971(g)(4)(C)(ii) is amended by striking section 432(i)(9) and inserting section 432(j)(9).  
(229)Section 4975(d)(3) is amended by striking an leveraged and inserting a leveraged.  
(230)Section 4975(d)(17) is amended by striking Any and inserting any.  
(231)Section 4975(d)(21) is amended by striking person person and inserting person.  
(232)Section 4975(f)(8)(C)(iv)(II) is amended by inserting subsection before (d)(17)(A)(ii).  
(233)Section 4975(f)(8)(F)(i)(I) is amended by striking adviser, and inserting adviser.  
(234)Section 4975(f)(8)(F)(i)(V) is amended by inserting of before the manner.  
(235)Section 4980B(f)(1) is amended by striking section 2162 of the Public Health Service Act and inserting section 1928(h)(6) of the Social Security Act (42 U.S.C. 1396s(h)(6)).  
(236)Section 4980B(f)(5)(C)(iii) is amended by striking section 2701(c)(2) and inserting section 2704(c)(2).  
(237)Section 4980I(b)(3)(C)(iv) is amended by striking the comma at the end and inserting a period.  
(238)Section 4980I(b)(3)(C)(v) is amended by striking for for and inserting for.  
(239)Section 5054(a)(3)(B) is amended by striking sections and inserting section.  
(240)Section 5066(d) is amended by striking section 5001(a)(5) and inserting section 5001(a)(4).  
(241)The item relating to subpart C in the table of subparts for part II of subchapter A of chapter 51 is amended to read as follows: 
 
 
Subpart C. Recordkeeping and registration by dealers.  
(242)The item relating to section 5178 in the table of sections for subchapter B of chapter 51 is amended to read as follows: 
 
 
Sec. 5178. Premises of distilled spirits plants..  
(243)Section 5182 is amended by striking section 5112 and inserting section 5121.  
(244)Section 5273(e)(2) is amended by striking section 5001(a)(6) and inserting section 5001(a)(5).  
(245)Section 5314(a)(2) is amended by striking section 5001(a)(10) and inserting section 5001(a)(9).  
(246)Section 5392(f) is amended by striking section 17(a)(5) and inserting section 117(a)(5).  
(247)Section 5512 is amended by striking section 5001(a)(7) and inserting section 5001(a)(6).  
(248)Section 5601(a)(15) is amended by striking Withdraws, and inserting withdraws,.  
(249)The heading of section 5603 is amended by inserting a comma after returns.  
(250)Section 5701(e) is amended by striking manufacturered and inserting manufactured.  
(251)The item relating to section 5847 in the table of sections for part I of subchapter B of chapter 53 is amended to read as follows: 
 
 
Sec. 5847. Effect on other laws..  
(252)Section 5847 is amended by striking section 414 of the Mutual Security Act of 1954 and inserting section 38 of the Arms Export Control Act (22 U.S.C. 2778).  
(253)The item relating to section 5852 in the table of sections for part II of subchapter B of chapter 53 is amended to read as follows: 
 
 
Sec. 5852. General transfer and making tax exemption..  
(254)The item relating to section 5853 in the table of sections for part II of subchapter B of chapter 53 is amended to read as follows: 
 
 
Sec. 5853. Transfer and making tax exemption available to certain governmental entities..  
(255)Section 6012(a)(6) is amended by striking and at the end.  
(256)Section 6012(a)(7) is amended by striking the period at the end and inserting ; and.  
(257)Section 6012(a)(8) is amended by striking section 63(c)(2)(D). and inserting section 63(c)(2)(C);.  
(258)Section 6033(b)(15) is amended by striking the period at the end and inserting , and.  
(259)Section 6039(d)(2) is amended to read as follows: 
 
(2)the term employee stock purchase plan, see section 423(b)..  
(260)The table of sections for subpart B of part III of subchapter A of chapter 61 is amended by inserting after the item relating to section 6041 the following new item: 
 
 
Sec. 6041A. Returns regarding payments of remuneration for services and direct sales. .  
(261)The item relating to section 6050I in the table of sections for subpart B of part III of subchapter A of chapter 61 is amended to read as follows: 
 
 
Sec. 6050I. Returns relating to cash received in trade or business, etc..  
(262)The item relating to section 6050W in the table of sections for subpart B of part III of subchapter A of chapter 61 is amended to read as follows: 
 
 
Sec. 6050W. Returns relating to payments made in settlement of payment card and third party network transactions..  
(263)Section 6050H(h)(3)(B)(i) is amended by striking Rural Housing Administration and inserting Rural Housing Service.  
(264)Section 6058(e) is amended by striking paragraph (1) and by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.  
(265)Section 6059(b)(3)(B) is amended— 
(A)by striking the requirements and inserting that the requirements, and  
(B)by striking the period at the end and inserting a comma.  
(266)Section 6091(b)(2)(B)(ii) is amended by striking and at the end.  
(267)Section 6103(l)(7) is amended by striking of 1977 in the heading thereof.  
(268)Section 6103(l)(10)(A) is amended by striking request made under subsection (f)(5) and inserting notice submitted under subsection (f)(5)(C).  
(269)Section 6103(l)(10) is amended by striking so much of subparagraph (B) as precedes Any and inserting the following: 
 
(B)Restriction on use of disclosed information 
(i).  
(270)Section 6103(l)(16)(A) is amended by striking subsection 6103(b)(6) and inserting section 6103(b)(6).  
(271)Section 6103(p)(3)(A) is amended by striking subsections and inserting subsection.  
(272)Section 6103(p)(3)(C)(ii) is amended by striking the comma at the end and inserting a period.  
(273)Section 6103(p)(4) is amended by striking 7(A)(ii) in the matter preceding subparagraph (A) and inserting (7)(A)(ii).  
(274)Section 6103(p)(4)(F)(ii) is amended— 
(A)by striking subsections and inserting subsection, and  
(B)by striking subsection (l)(21),,, and inserting subsection (l)(21),.  
(275)Section 6103(p)(4) is amended by striking subsection (l)(21),, both places it appears in the flush matter at the end and inserting subsection (l)(21),.  
(276)Section 6109(f) is amended by striking of 1977 in the heading thereof.  
(277)Section 6213(g)(2)(O) is amended by adding a comma at the end.  
(278)Section 6213(g)(2)(P) is amended— 
(A)by striking section 24(h)(2) and inserting section 24(g)(2), and  
(B)by striking subsection (h)(1) and inserting subsection (g)(1).  
(279)Section 6302(e)(2)(A) is amended by striking sections and inserting section.  
(280)Section 6311(d)(3)(D) is amended— 
(A)by striking section 103(f) and inserting section 103(g), and  
(B)by striking 1602(f) and inserting 1602(g).  
(281)Section 6330(c) is amended by striking subsection (d)(2)(B) in the last sentence and inserting subsection (d)(3)(B).  
(282)Section 6330(d)(2) is amended by striking , and at the end and inserting a period.  
(283)Section 6334(a)(10)(A) is amended by striking V,, and inserting V,.  
(284)Section 6342(a) is amended by striking subsection (c)(2) and inserting subsection (d)(2).  
(285)Section 6402(a) is amended by striking (f) refund and inserting (f), refund.  
(286)Section 6402(c) is amended by striking of of and inserting of.  
(287)Section 6402(d)(2) is amended by striking section 402(a)(26) of the Social Security Act and inserting section 408(a)(3) of the Social Security Act (42 U.S.C. 608(a)(3)).  
(288)Section 6404(g)(2)(E) is amended by striking section 6664(d)(2)(A) and inserting section 6664(d)(3)(A).  
(289)Section 6420(i)(4) is amended by striking State and and inserting State (and.  
(290)Section 6421(c) is amended by striking (4) (5) and inserting (4), (5).  
(291)Section 6421(j)(3) is amended by striking State and and inserting State (and.  
(292)Section 6422 is amended— 
(A)by striking paragraph (7),  
(B)by redesignating paragraphs (8) through (12) as paragraphs (7) through (11), respectively, and  
(C)by striking for credit in paragraph (10) as so redesignated and inserting For credit.  
(293)Section 6425(c)(1)(A) is amended by striking The sum and inserting the sum.  
(294)Section 6426(b)(2)(A)(ii) is amended by striking cents.. and inserting cents..  
(295)Section 6501(m) is amended by striking any election and all that follows through (or any and inserting the following: any election under section 30B(h)(9), 30C(e)(4), 30D(e)(4), 35(g)(11), 40(f), 43, 45B, 45C(d)(4), 45H(g), or 51(j) (or any.  
(296)Section 6503(a)(1) is amended by striking section 6230(a)). and inserting section 6230(a)).  
(297)Section 6612(c) is amended— 
(A)by inserting sections before 2014(e), and  
(B)by striking and 6420 and inserting 6420.  
(298)The item relating to section 6651 in the table of sections for part I of subchapter A of chapter 68 is amended to read as follows: 
 
 
Sec. 6651. Failure to file tax return or to pay tax..  
(299)Each of the following sections are amended by inserting an amount equal to after increased by and by inserting for the calendar year after section 1(f)(3): 
(A)Section 6651(i).  
(B)Section 6652(c)(7)(A).  
(C)Section 6695(h)(1).  
(D)Section 6698(e)(1).  
(E)Section 6699(e)(1).  
(F)Section 6721(f)(1).  
(G)Section 6722(f)(1).  
(300)Section 6652(e) is amended by striking section 6724(d)(2)(Y) in the last sentence and inserting section 6724(d)(2)(AA).  
(301)Section 6654(a) is amended by striking chapter 1 the tax and inserting chapter 1, the tax.  
(302)Section 6654(f)(3) is amended by striking taxes and inserting tax.  
(303)Section 6662(d)(3) is amended by striking section 6664(d)(2) and inserting section 6664(d)(3).  
(304)Section 6662 is amended by moving subsection (i) before subsection (j).  
(305)The heading of section 6676(c) is amended by striking reasonable basis and inserting reasonable cause.  
(306)The item relating to section 6684 in the table of sections for part I of subchapter B of chapter 68 is amended to read as follows: 
 
 
Sec. 6684. Assessable penalties with respect to liability for tax under chapter 42..  
(307)The item relating to section 6686 in the table of sections for part I of subchapter B of chapter 68 is amended to read as follows: 
 
 
Sec. 6686. Failure to file returns or supply information by DISC or former FSC..  
(308)Section 6679(a)(1) is amended by striking section 6046 and 6046A and inserting section 6046 or 6046A.  
(309)Section 6695(h)(2) is amended by striking subparagraph (A) and inserting paragraph (1).  
(310)Section 6695(h)(2)(B) is amended by striking clause (i) and inserting subparagraph (A).  
(311)Section 6696(a) is amended by striking section 6694, and inserting sections 6694,.  
(312)Section 6696(d)(1) is amended by striking section 6695, and inserting 6695,.  
(313)Section 6698(b)(2) is amended by adding a period at the end.  
(314)Section 6700(a) is amended by striking the $1,000 and inserting $1,000.  
(315)Section 6724(d)(1)(B)(xx) is amended by striking or at the end.  
(316)Section 6724(d)(1)(B)(xxi) is amended by striking and at the end.  
(317)Section 6724(d)(1) is amended by striking Such term also includes and inserting the following: 
 
Such term also includes.  
(318)Section 6724(d)(2)(F) is amended by striking the period at the end and inserting a comma.  
(319)Section 6724(d)(2)(M) is amended by striking (h)(2) relating and inserting (h)(2) (relating.  
(320)Section 6724(d)(2)(DD) is amended by adding a comma at the end.  
(321)Section 6863(a) is amended by striking 6852,, and inserting 6852,.  
(322)Section 6901(a)(1)(B) is amended by striking Code in and inserting Code, in.  
(323)Section 7275(b)(2) is amended by striking taxes, shall and inserting taxes,.  
(324)Section 7421(b)(2) is amended by striking Code in and inserting Code, in.  
(325) 
(A)Subsections (e) and (i) of section 7422 and sections 3121(b)(5)(E), 6110(j)(1)(B), 7428(a), and 7430(c)(6) are each amended by striking United States Claims Court and inserting United States Court of Federal Claims.  
(B)Subsections (a), (b), and (c)(1)(C)(iii) of section 7428 are each amended by striking Claims Court and inserting Court of Federal Claims.  
(C)The heading of section 4961(c)(1) is amended by striking united states claims court and inserting united states court of federal claims.  
(D)Section 6672(c)(2) is amended by striking Court of Claims and inserting Court of Federal Claims.  
(326)The item relating to section 7448 in the table of sections for part I of subchapter C of chapter 76 is amended to read as follows: 
 
 
Sec. 7448. Annuities to surviving spouses and dependent children of judges and special trial judges..  
(327)Section 7448(j)(1)(A) is amended by striking Code,), and inserting Code),.  
(328)Section 7448(m) is amended by striking Code, and inserting Code),.  
(329)Section 7454(b) is amended by striking 4955),, and inserting 4955),.  
(330)Section 7654(d)(1) is amended by striking 50 App. U.S.C. 501 et seq. and inserting 50 U.S.C. 3901 et seq..  
(331)Section 7701(a)(36)(B) is amended by striking an ‘tax and inserting a ‘tax.  
(332)Section 7701(e)(5)(B) is amended by striking Reconcilation and inserting Reconciliation.  
(333)Section 7801(a)(2)(B) is amended— 
(A)by striking this Act and inserting the Homeland Security Act of 2002, and  
(B)by striking effective date of the Homeland Security Act of 2002 and inserting effective date of such Act.  
(334)Section 7809(c)(1) is amended by striking Work and inserting work.  
(335)Section 7851(a)(1)(A) is amended by striking , 4.  
(336)Section 7851(a)(1)(B) is amended by striking Chapters 3 and 5 and inserting Chapter 3.  
(337)Section 7871(c)(3)(D)(ii)(II) is amended by striking calender and inserting calendar.  
(338)Section 9003(b)(2) is amended by striking section 9006(d) and inserting section 9006(c).  
(339)Section 9011(b)(1) is amended by striking contrue and inserting construe.  
(340)Section 9502(d)(2) is amended by striking farms, and inserting farms),.  
(341)Section 9503(c)(5) is amended by striking and before October 1, 2011,.  
(342)Section 9508(c)(1) is amended by striking the Public and inserting Public.  
(343)Section 9701(a)(4) is amended by striking section 9713A and inserting section 9712.  
(344)Section 9704(d)(2)(B) is amended by striking 1232)), and inserting 1232),.  
(345)Section 9705(b)(1) is amended by striking 1232(h) and inserting 1232.  
(346)Section 9705(b)(2) is amended by striking Acts and inserting Act.  
(347)Section 9711(c)(4)(B) is amended by striking paragraph (4)(C) and inserting paragraph (3)(C).  
(348)Section 9712(a)(4)(A) is amended by inserting section 402 of after subsections (h) and (i) of.  
(349)Section 9812(a)(3)(B)(i) is amended by striking the comma at the end and inserting a period.  
(350)Section 302 of division P of the Consolidated Appropriations Act, 2016 is amended— 
(A)in subsection (a), by inserting of the Internal Revenue Code of 1986 after section 48(a)(5)(C), and  
(B)in subsection (b), by inserting of such Code after section 48(a).  
(351)Section 32103(a) of the Fixing America’s Surface Transportation Act is amended by striking section 52106 and inserting section 32102.  
(352)Section 7518(i) is amended— 
(A)by striking section 607(k) of the Merchant Marine Act, 1936 and inserting chapter 535 of title 46, United States Code,, and  
(B)by striking such section 607(k) and inserting such chapter.  
(b)General deadwood-related provisions 
(1)Section 25A(c)(1) is amended by striking ($5,000 in the case of taxable years beginning before January 1, 2003).  
(2)Section 26(b)(2) is amended by striking subparagraph (P).  
(3)Section 30C(e) is amended by striking paragraph (6) and redesignating paragraph (7) as paragraph (6).  
(4)Section 32(l) is amended by striking , and any payment made to such individual (or such spouse) by an employer under section 3507,.  
(5) 
(A)Section 38(c)(5) is amended— 
(i)by striking all that precedes subparagraph (C) thereof and inserting the following: 
 
(5)Rules related to eligible small businesses,  
(ii)by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively, and  
(iii)by amending subparagraph (B) (as so redesignated) to read as follows: 
 
(B)Treatment of partners and S corporation shareholdersFor purposes of paragraph (4)(B)(ii), any credit determined under section 41 with respect to a partnership or S corporation shall not be treated as a specified credit by any partner or shareholder unless such partner or shareholder meets the gross receipts test under subparagraph (A) for the taxable year in which such credit is treated as a current year business credit..  
(B)Section 38(c)(2)(A)(ii)(II) is amended by striking the eligible small business credits,.  
(C)Section 38(c)(4)(A)(ii)(II) is amended by striking the eligible small business credits and.  
(D)Section 38(c)(4)(B)(ii) is amended by striking (as defined in paragraph (5)(C), after application of rules similar to the rules of paragraph (5)(D)) and inserting (as defined in paragraph (5)(A) after application of the rules of paragraph (5)(B)).  
(E)Section 39(a) is amended by striking paragraph (4).  
(F)Section 39(a)(3)(A) is amended by striking or the eligible small business credits.  
(6)Section 41(c)(4)(A), as amended by the preceding provisions of this Act, is amended by striking (12 percent in the case of taxable years ending before January 1, 2009).  
(7)Section 56(b)(1)(E) is amended by striking the last sentence.  
(8)Section 56(d)(1)(A)(ii)(I) is amended by inserting (as in effect before its repeal by the Tax Increase Prevention Act of 2014) after section 172(b)(1)(H).  
(9)Section 126(a) is amended by striking paragraph (7) and by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively.  
(10) 
(A)Section 139(c)(2) is amended by striking section 165(h)(3)(C)(i) and inserting section 165(i)(5)(A).  
(B)Section 7508A(a) is amended by striking section 165(h)(3)(C)(i) and inserting section 165(i)(5)(A).  
(11)Section 140(a) is amended by striking paragraph (2) and by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively.  
(12)Section 163(d)(4) is amended by striking subparagraph (E).  
(13) 
(A)Section 168 is amended by striking subsection (n).  
(B)The amendment made by this paragraph shall not apply to property placed in service before the date of the enactment of this Act.  
(14)Section 170(e)(3) is amended by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D).  
(15) 
(A)Section 179 is amended by striking subsection (e) and redesignating subsection (f) as subsection (e).  
(B)Section 179(d)(1)(B)(ii) is amended by striking subsection (f) and inserting subsection (e).  
(C)The amendments made by this paragraph shall not apply to property placed in service before the date of the enactment of this Act.  
(16)Section 196(d) is amended— 
(A)by striking in the case of— and all that follows and inserting in the case of the investment credit determined under section 46 (other than the rehabilitation credit)., and  
(B)by striking and research credit in the heading thereof.  
(17)Section 246A(b)(1) is amended by striking without regard to section 243(d)(4).  
(18)Section 381(c)(16) is amended by striking the second sentence.  
(19)Section 411(a)(3)(F)(i) is amended by striking under section 418D or.  
(20)Section 415(g) is amended by striking subsection (f)(3) and inserting subsection (f)(2).  
(21) 
(A)Section 419(e)(3)(A) is amended by striking (17), or (20) and inserting or (17).  
(B)Section 419A(g)(1) is amended by striking (17), or (20) and inserting or (17).  
(C)Section 419A(g)(2) is amended by striking (17), or (20) and inserting or (17).  
(D)Section 505 is amended— 
(i)in the heading thereof, by striking paragraph (9), (17), or (20) and inserting paragraph (9) or (17),  
(ii)in the heading of subsection (a), by striking paragraph (9) or (20) of section 501(c) and inserting section 501(c)(9),  
(iii)in subsection (a)(1), by striking paragraph (9) or (20) of subsection (c) of section 501 and inserting section 501(c)(9), and  
(iv)in subsection (c)(1), by striking paragraph (9), (17), or (20) and inserting paragraph (9) or (17).  
(E)Subparagraphs (A), (C), and (D) of section 512(a)(3) are each amended in the text thereof by striking (17), or (20) and inserting or (17).  
(F)Subparagraphs (B)(ii) and (E) of section 512(a)(3) are each amended in the text thereof by striking , (17), or (20) and inserting or (17).  
(G)The heading of section 512(a)(3) is amended by striking (17), or (20) and inserting or (17).  
(H)The heading of section 512(a)(3)(E) is amended by striking , (17), or (20) and inserting or (17).  
(I)The item relating to section 505 in the table of sections for part I of subchapter F of chapter 1 is amended to read as follows: 
 
 
Sec. 505. Additional requirements for organizations described in paragraph (9) or (17) of section 501(c)..  
(22)Section 501(p)(4) is amended by striking , 556(b)(2).  
(23)Section 530(b)(3) is amended— 
(A)by striking (as defined in section 170(e)(6)(F)(i)) in subparagraph (A)(iii), and  
(B)by adding at the end the following new subparagraph: 
 
(C)Computer technology or equipmentThe term computer technology or equipment means computer software (as defined by section 197(e)(3)(B)), computer or peripheral equipment (as defined by section 168(i)(2)(B)), and fiber optic cable related to computer use..  
(24)Section 593(b)(2)(D)(iv) is amended by striking (determined without regard to section 596).  
(25)Section 597(c)(1) is amended by striking or section 21A of the Federal Home Loan Bank Act.  
(26)Section 613A(c)(6) is amended by striking subparagraph (H).  
(27)Section 664(g)(3)(E) is amended by striking limitations under sections 415(c) and (e) and inserting limitation under section 415(c).  
(28)Section 856(m) is amended by striking paragraph (6).  
(29)Section 871(a)(3) is amended by striking the last sentence thereof.  
(30)Section 992(d) is amended by striking paragraph (6), by inserting or at the end of paragraph (5), and by redesignating paragraph (7) as paragraph (6).  
(31)Section 1245(a)(3)(C) is amended by striking , 185.  
(32) 
(A)Section 1252(a)(1) is amended by striking during a taxable year beginning.  
(B)Section 1252(a)(1)(A) is amended— 
(i)by striking sections and inserting section, and  
(ii)by striking and 182 and all that follows through for expenditures and inserting for expenditures .  
(C)Section 1252(a)(2) is amended— 
(i)by striking sections and inserting section, and  
(ii)by striking or 182 and all that follows and inserting a period.  
(33)Section 1374(d)(2)(B) is amended by striking the last sentence.  
(34)Section 3111 is amended by striking subsection (d).  
(35)Section 3127(b)(3) is amended by striking or 222(b).  
(36)Section 3221 is amended by striking subsection (c) and by redesignating subsection (d) as subsection (c).  
(37)Section 3301 is amended by striking equal to— and all that follows and inserting equal to 6 percent of the total wages (as defined in section 3306(b)) paid by such employer during the calendar year with respect to employment (as defined in section 3306(c))..  
(38)Section 3302(c)(2) is amended by striking the next to last sentence.  
(39)Section 3302(f)(2) is amended— 
(A)by striking (or, for purposes of applying this subparagraph to taxable year 1983, September 30, 1981) in subparagraph (D), and  
(B)by striking the last sentence.  
(40)Section 4042(b)(1) is amended by adding and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C).  
(41)Section 4042(b)(2) is amended by striking subparagraph (C).  
(42)Section 4261(b)(1) is amended by striking a tax in the amount and all that follows and inserting a tax in the amount of $3.00..  
(43)Section 4481(d) is amended to read as follows: 
 
(d)One tax liability per periodTo the extent that the tax imposed by this section is paid with respect to any highway motor vehicle for any taxable period, no further tax shall be imposed by this section for such taxable period with respect to such vehicle..  
(44)Section 4971(d) is amended by striking the last sentence.  
(45)Section 6050G(a)(2) is amended by striking (to the extent not previously taken into account under section 72(d)(1)).  
(46)Section 6215(b) is amended by striking paragraph (5) and by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively.  
(47)Section 6601(b) is amended by striking paragraph (2) and by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively.  
(48)Section 6654(d)(1)(C)(i) is amended by striking by substituting and all that follows and inserting by substituting 110 percent for 100 percent..  
(49)Section 6654(d)(1) is amended by striking subparagraph (D).  
(50)Part II of subchapter C of chapter 75 is amended by striking section 7326 (and by striking the item relating to such section in the table of sections for such part).  
(51)Section 7448(a)(5) is amended by striking , whether or not performing judicial duties under section 7443B.  
(52)Section 7448(a)(6) is amended by striking , and compensation received under section 7443B.  
(53)Section 7448(d) is amended by striking at 4 percent per annum to December 31, 1947, and 3 percent per annum thereafter and inserting at 3 percent per annum.  
(54)Section 7701(a)(19)(A) is amended by striking either (i) and all that follows through (ii).  
(55)Section 7701(a)(32)(A) is amended to read as follows: 
 
(A)is subject by law to supervision and examination by State or Federal authority having supervision over such institutions, and.  
(56)Section 8021 is amended by striking subsection (f).  
(57)Section 8022(3) is amended by striking subparagraph (C).  
(c)Repeal of certain obsolete bond provisions 
(1)Certain rules with respect to bonds issued before July 2, 1982 
(A)Section 1271 is amended— 
(i)by striking subsection (c) and by redesignating subsection (d) as subsection (c), and  
(ii)by striking (and paragraph (2) of subsection (c)) in subsection (a)(2)(B).  
(B)Section 1272 is amended by striking subsection (b) and by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.  
(C)Section 163(e)(1) is amended by striking In the case of any debt instrument issued after July 1, 1982, the portion of the original issue discount with respect to such debt instrument which is and inserting The portion of the original issue discount with respect to any debt instrument which is.  
(D)Section 1271(a)(2)(A)(ii) is amended by striking subsection (a)(7) or (b)(4) of section 1272 and inserting section 1272(a)(7).  
(E)Section 1271(b)(1) is amended to read as follows: 
 
(1)In generalThis section shall not apply to any obligation issued by a natural person before June 9, 1997..  
(F)Section 1272(a) is amended— 
(i)by striking on debt instruments issued after July 1, 1982, in the heading, and  
(ii)by striking issued after July 1, 1982 in paragraph (1).  
(G)Section 1278(a)(4)(B) is amended by striking or (b)(4).  
(H)The amendments made by this paragraph shall apply to debt instruments issued on or after July 2, 1982.  
(2)Certain rules with respect to stripped bonds purchased before July 2, 1982 
(A)Section 1286, as amended by this section, is amended by striking subsection (c) and by redesignating subsections (d), (e), (f), and (g) as subsections (c), (d), (e), and (f), respectively.  
(B)Subsections (a) and (b) of section 1286 are each amended by striking after July 1, 1982,.  
(C)Section 1286(d)(5), as redesignated by subparagraph (A), is amended by striking the last sentence.  
(D)Section 305(e)(7) is amended by striking 1286(f) and inserting 1286(e).  
(E)The amendments made by this paragraph shall apply to bonds purchased on or after July 2, 1982.  
(3)Certain rules with respect to obligations issued before March 2, 1984 
(A)Section 1272(a)(2) is amended by striking subparagraph (D) and by redesignating subparagraph (E) as subparagraph (D).  
(B)Section 163(e)(4) is amended to read as follows: 
 
(4)ExceptionThis subsection shall not apply to any debt instrument described in section 1272(a)(2)(D) (relating to loans between natural persons)..  
(C)The amendments made by this paragraph shall apply to obligations issued on or after March 2, 1984.  
(d)Deadwood provisions involving repeal of one or more sections 
(1)Puerto Rico economic activity credit; Puerto Rico and possession tax credit 
(A)Possession tax creditSection 27 is amended to read as follows: 
 
27.Taxes of foreign countries and possessions of the United StatesThe amount of taxes imposed by foreign countries and possessions of the United States shall be allowed as a credit against the tax imposed by this chapter to the extent provided in section 901.  
(B)Puerto Rico economic activity creditSubpart C of part IV of subchapter A of chapter 1 is amended by striking section 30A (and by striking the item relating to such section in the table of sections for such subpart).  
(C)Puerto Rico and possession tax creditSubpart C of part III of subchapter N of chapter 1 is amended by striking section 936 (and by striking the item relating to such section in the table of sections for such subpart).  
(D)Conforming amendments 
(i)The item relating to section 27 in the table of sections for subpart B of part IV of subchapter A of chapter 1 is amended to read as follows: 
 
 
Sec. 27. Taxes of foreign countries and possessions of the United States..  
(ii)Sections 26(a)(1), 59(a)(1), 469(c)(3)(B), and 469(d)(2)(A)(ii) are each amended by striking 27(a) and inserting 27.  
(iii)Section 45C(d)(2) is amended— 
(I)by striking subparagraph (B),  
(II)by redesignating clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and (B), respectively, and moving such subparagraphs (as so redesignated) 2 ems to the left, and  
(III)by striking In general.— and all that precedes it and inserting the following: 
 
(2)Special limitations on foreign testing.  
(iv)Section 168(g)(4)(G) is amended by striking (other than a corporation which has an election in effect under section 936).  
(v)Section 243(b)(1)(B) is amended to read as follows: 
 
(B)if such dividend is distributed out of the earnings and profits of a taxable year of the distributing corporation which ends after December 31, 1963, and on each day of which the distributing corporation and the corporation receiving the dividend were members of such affiliated group..  
(vi)Section 246 is amended by striking subsection (e).  
(vii)Section 338(h)(6)(B)(i) is amended by striking , a DISC, or a corporation to which an election under section 936 applies and inserting or a DISC.  
(viii) 
(I)Section 367(d) is amended by adding at the end the following new paragraph: 
 
(4)Intangible propertyFor purposes of this subsection, the term intangible property means any— 
(A)patent, invention, formula, process, design, pattern, or know-how,  
(B)copyright, literary, musical, or artistic composition,  
(C)trademark, trade name, or brand name,  
(D)franchise, license, or contract,  
(E)method, program, system, procedure, campaign, survey, study, forecast, estimate, customer list, or technical data,  
(F)goodwill, going concern value, or workforce in place (including its composition and terms and conditions (contractual or otherwise) of its employment), or  
(G)other item the value or potential value of which is not attributable to tangible property or the services of any individual..  
(II)Section 367(d)(1) is amended by striking (within the meaning of section 936(h)(3)(B)).  
(III)Sections 482 and 1298(e)(2)(A) are each amended by striking section 936(h)(3)(B) and inserting section 367(d)(4).  
(ix)Section 861(a)(2)(A) is amended by striking other than a corporation which has an election in effect under section 936.  
(x)Section 864(d)(5) is amended to read as follows: 
 
(5)Certain provisions not to applyThe following provisions shall not apply to any amount treated as interest under paragraph (1) or (6): 
(A)Section 904(d)(2)(B)(iii)(I) (relating to exceptions for export financing interest).  
(B)Subparagraph (A) of section 954(b)(3) (relating to exception where foreign base company income is less than 5 percent or $1,000,000).  
(C)Subparagraph (B) of section 954(c)(2) (relating to certain export financing).  
(D)Clause (i) of section 954(c)(3)(A) (relating to certain income received from related persons)..  
(xi)Section 865(j)(3) is amended by striking , 933, and 936 and inserting and 933.  
(xii)Section 901(g)(2) is amended by inserting (as in effect on the day before the date of the enactment of the Tax Technical Corrections Act of 2018) after section 936.  
(xiii)Section 904(b) is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4).  
(xiv)Section 904(f)(1) is amended by striking and section 936.  
(xv)Section 1202(e)(4) is amended by striking subparagraph (B) and by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.  
(xvi)Section 1361(b)(2) is amended by adding or at the end of subparagraph (B), by striking subparagraph (C), and by redesignating subparagraph (D) as subparagraph (C).  
(xvii) 
(I)Section 1504(b) is amended by striking paragraph (4) and by redesignating paragraphs (6), (7), and (8) as paragraphs (4), (5), and (6), respectively.  
(II)Section 243(b)(2) is amended by striking , 1504(b)(4),.  
(III)Section 332(d)(2)(B) is amended by striking paragraphs (2) and (4) and inserting paragraph (2).  
(IV)Section 864(e)(5)(A) is amended by striking (determined without regard to paragraph (4) of section 1504(b)).  
(V)Section 864(f) is amended in paragraphs (1)(C)(i) and (2) by striking paragraphs (2) and (4) and inserting paragraph (2).  
(xviii)Section 6091(b)(2)(B) is amended by striking clause (ii) and by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively.  
(xix)Section 6654(d)(2)(D) is amended— 
(I)by striking 936(h) or in clause (i), and  
(II)by striking “and section 936” in the heading.  
(xx)Section 6655(e)(4) is amended— 
(I)by striking 936(h) or in subparagraph (A), and  
(II)by striking “and section 936” in the heading.  
(2)Energy efficient appliance credit 
(A)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45M (and by striking the item relating to such section in the table of sections for such subpart).  
(B)Conforming amendmentSection 38(b), as amended by the preceding provisions of this Act, is amended by striking paragraph (24) and by redesignating paragraphs (25) through (37) as paragraphs (24) through (36), respectively.  
(3)Qualifying therapeutic discovery project credit 
(A)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by striking section 48D (and by striking the item relating to such section in the table of sections for such subpart).  
(B)Conforming amendments 
(i)Section 49(a)(1)(C) is amended by adding and at the end of clause (iv), by striking , and at the end of clause (v) and inserting a period, and by striking clause (vi).  
(ii)Section 50(a)(2)(E) is amended by striking 48C(b)(2), or 48D(b)(4) and inserting or 48C(b)(2).  
(iii)Section 280C is amended by striking the subsection (g) which relates to the qualifying therapeutic discovery project credit.  
(C)Savings provisionIn the case of the repeal of section 48D(e)(1) of the Internal Revenue Code of 1986, the amendments made by this paragraph shall not apply to expenditures made in taxable years beginning before January 1, 2011.  
(4)DC Zone provisions 
(A)In generalChapter 1 is amended by striking subchapter W (and by striking the item relating to such subchapter in the table of subchapters for such chapter).  
(B)Conforming amendments 
(i)Section 23(c)(1) is amended by striking sections 25D and 1400C and inserting section 25D.  
(ii)Section 25(e)(1)(C) is amended by striking sections 23, 25D, and 1400C and inserting sections 23 and 25D.  
(iii)Section 45D(h) is amended by striking sections 1202, 1400B, and 1400F and inserting section 1202.  
(iv)Section 1016(a) is amended by striking paragraph (27).  
(v)Section 1202(a)(2)(B) is amended by inserting (as in effect before its repeal) after 1400B(b).  
(vi)Section 1223(13) is amended by striking sections 1202(a)(2), 1202(c)(2)(A), 1400B(b), and 1400F(b) and inserting subsections (a)(2) and (c)(2)(A) of section 1202.  
(vii)Section 1397B(b)(1) is amended by striking subparagraph (B).  
(C)Savings provisionsThe amendments made by this paragraph shall not apply to— 
(i)in the case of the repeal of section 1400A of the Internal Revenue Code of 1986, obligations described in section 1394 of such Code (as in effect before its repeal) which were issued before January 1, 2012,  
(ii)in the case of the repeal of section 1400B of such Code, DC Zone assets (as defined in such section, as in effect before its repeal) which were acquired by the taxpayer before January 1, 2012, and  
(iii)in the case of the repeal of section 1400C of such Code, principal residences acquired before January 1, 2012.  
(5)Renewal community provisions 
(A)In generalChapter 1 is amended by striking subchapter X (and by striking the item relating to such subchapter in the table of subchapters for such chapter).  
(B)Conforming amendments 
(i)Section 469(i)(3) is amended by striking subparagraph (C) and by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.  
(ii)Section 469(i)(3)(D), as so redesignated, is amended to read as follows: 
 
(D)Ordering ruleParagraph (1) shall be applied for any taxable year— 
(i)first, to the passive activity loss,  
(ii)second, to the portion of the passive activity credit to which subparagraph (B) and (C) does not apply,  
(iii)third, to the portion of such credit to which subparagraph (B) applies, and  
(iv)then, to the portion of such credit to which subparagraph (C) applies..  
(iii)Section 469(i)(6)(B) is amended— 
(I)by striking , rehabilitation credit, or commercial revitalization deduction in the heading and inserting or rehabilitation credit,  
(II)by adding or at the end of clause (i),  
(III)by striking , or at the end of clause (ii) and inserting a comma, and  
(IV)by striking clause (iii).  
(iv)Section 1397B(b)(1), as amended by the preceding provisions of this Act, is amended by adding at the end the following new subparagraph: 
 
(B)ReferencesAny reference in this paragraph to section 1400F shall be treated as reference to such section before its repeal..  
(v)Section 1397B(b)(5) is amended by striking which is sold— and all that follows and inserting which is sold, the taxpayer’s holding period for such asset and the asset referred to in subsection (a)(1) shall be determined without regard to section 1223..  
(C)Savings provisionsThe amendments made by this paragraph shall not apply to— 
(i)in the case of the repeal of section 1400F of the Internal Revenue Code of 1986, qualified community assets (as defined in such section, as in effect before its repeal) which were acquired by the taxpayer before January 1, 2010,  
(ii)in the case of the repeal section 1400H of such Code, wages paid or incurred before January 1, 2010,  
(iii)in the case of the repeal of section 1400I of such Code, qualified revitalization buildings (as defined in such section, as in effect before its repeal) which were placed in service before January 1, 2010, and  
(iv)in the case of the repeal of section 1400J of such Code, property acquired before January 1, 2010.  
(6)Short-term regional benefits 
(A)In generalChapter 1 is amended by striking subchapter Y (and by striking the item relating to such subchapter in the table of subchapters for such chapter).  
(B)Conforming amendments 
(i)Section 38(b), as amended by the preceding provisions of this Act, is amended by striking paragraphs (26), (27), (28), and (29) and by redesignating paragraphs (30) through (36) as paragraphs (26) through (32), respectively.  
(ii)Section 38(c)(2)(A)(ii)(II), as amended by the preceding provisions of this Act, is amended by striking , the New York Liberty Zone business employee credit,.  
(iii)Section 38(c) is amended by striking paragraph (3).  
(iv)Section 280C(a), as amended by the preceding provisions of this Act, is amended by striking 1396(a), 1400P(b), and 1400R and inserting and 1396(a).  
(v)Section 6033(b)(14) is amended by striking including the amount and use of qualified contributions to which section 1400S(a) applies,.  
(vi)Section 6049(d)(8)(A) is amended— 
(I)by striking or 1400N(l)(6), and  
(II)by striking or 1400N(l)(2)(D), as the case may be.  
(C)Savings provisionsThe amendments made by this paragraph shall not apply to— 
(i)in the case of the repeal of section 1400L(a) of the Internal Revenue Code of 1986, qualified wages (as defined in such section, as in effect before its repeal) which were paid or incurred before January 1, 2004,  
(ii)in the case of the repeal of subsections (b) and (f) of section 1400L of such Code, qualified New York Liberty Zone property (as defined in section 1400L(b) of such Code, as in effect before its repeal) placed in service before January 1, 2010,  
(iii)in the case of the repeal of section 1400L(c) of such Code, qualified New York Liberty Zone leasehold improvement property (as defined in such section, as in effect before its repeal) placed in service before January 1, 2007,  
(iv)in the case of the repeal of section 1400L(d) of such Code, qualified New York Liberty bonds (as defined in such section, as in effect before its repeal) issued before January 1, 2014,  
(v)in the case of the repeal of section 1400L(e) of such Code, advanced refundings before January 1, 2006,  
(vi)in the case of the repeal of section 1400L(g) of such Code, property which is compulsorily or involuntarily converted as a result of the terrorist attacks on September 11, 2001,  
(vii)in the case of the repeal of section 1400N(a) of such Code, obligations issued before January 1, 2012,  
(viii)in the case of the repeal of section 1400N(b) of such Code, advanced refundings before January 1, 2011,  
(ix)in the case of the repeal of section 1400N(d) of such Code, property placed in service before January 1, 2012,  
(x)in the case of the repeal of section 1400N(e) of such Code, property placed in service before January 1, 2009,  
(xi)in the case of the repeal of subsections (f) and (g) of section 1400N of such Code, amounts paid or incurred before January 1, 2008,  
(xii)in the case of the repeal of section 1400N(h) of such Code, amounts paid or incurred before January 1, 2012,  
(xiii)in the case of the repeal of section 1400N(k)(1)(B) of such Code, losses arising in taxable years beginning before January 1, 2008,  
(xiv)in the case of the repeal of section 1400N(l) of such Code, bonds issued before January 1, 2007,  
(xv)in the case of the repeal of section 1400Q(a) of such Code, distributions before January 1, 2007,  
(xvi)in the case of the repeal of section 1400Q(b) of such Code, contributions before March 1, 2006,  
(xvii)in the case of the repeal of section 1400Q(c) of such Code, loans made before January 1, 2007,  
(xviii)in the case of the repeal of section 1400R of such Code, wages paid or incurred before January 1, 2006,  
(xix)in the case of the repeal of section 1400S(a) of such Code, contributions paid before January 1, 2006,  
(xx)in the case of the repeal of section 1400T of such Code, financing provided before January 1, 2011, and  
(xxi)in the case of the repeal of part III of subchapter Y of chapter 1 of such Code, obligations issued before January 1, 2011.  
(7)Provisions related to COBRA premium assistance 
(A)In generalSubchapter B of chapter 65 is amended by striking section 6432 (and by striking the item relating to such section in the table of sections for such subchapter).  
(B)Notification requirementPart I of subchapter B of chapter 68 is amended by striking section 6720C (and by striking the item relating to such section in the table of sections for such part).  
(C)Exclusion from gross incomePart III of subchapter B of chapter 1 is amended by striking section 139C (and by striking the item relating to such section in the table of sections for such part).  
(8)Effective date of Presidential Election Campaign FundChapter 95 is amended by striking section 9013 (and by striking the item relating to such section in the table of sections for such chapter).  
(e)General savings provision with respect to deadwood provisionsIf— 
(1)any provision amended or repealed by the amendments made by subsection (b) or (d) applied to— 
(A)any transaction occurring before the date of the enactment of this Act,  
(B)any property acquired before such date of enactment, or  
(C)any item of income, loss, deduction, or credit taken into account before such date of enactment, and  
(2)the treatment of such transaction, property, or item under such provision would (without regard to the amendments or repeals made by such subsection) affect the liability for tax for periods ending after such date of enactment, nothing in the amendments or repeals made by this section shall be construed to affect the treatment of such transaction, property, or item for purposes of determining liability for tax for periods ending after such date of enactment.  
VCLOUD Act 
101.Short titleThis division may be cited as the Clarifying Lawful Overseas Use of Data Act or the CLOUD Act. 
102.Congressional findingsCongress finds the following: 
(1)Timely access to electronic data held by communications-service providers is an essential component of government efforts to protect public safety and combat serious crime, including terrorism. 
(2)Such efforts by the United States Government are being impeded by the inability to access data stored outside the United States that is in the custody, control, or possession of communications-service providers that are subject to jurisdiction of the United States. 
(3)Foreign governments also increasingly seek access to electronic data held by communications-service providers in the United States for the purpose of combating serious crime. 
(4)Communications-service providers face potential conflicting legal obligations when a foreign government orders production of electronic data that United States law may prohibit providers from disclosing. 
(5)Foreign law may create similarly conflicting legal obligations when chapter 121 of title 18, United States Code (commonly known as the  Stored Communications Act), requires disclosure of electronic data that foreign law prohibits communications-service providers from disclosing. 
(6)International agreements provide a mechanism for resolving these potential conflicting legal obligations where the United States and the relevant foreign government share a common commitment to the rule of law and the protection of privacy and civil liberties. 
103.Preservation of records; comity analysis of legal process 
(a)Required preservation and disclosure of communications and records 
(1)AmendmentChapter 121 of title 18, United States Code, is amended by adding at the end the following: 
 
2713.Required preservation and disclosure of communications and recordsA provider of electronic communication service or remote computing service shall comply with the obligations of this chapter to preserve, backup, or disclose the contents of a wire or electronic communication and any record or other information pertaining to a customer or subscriber within such provider’s possession, custody, or control, regardless of whether such communication, record, or other information is located within or outside of the United States.. 
(2)Table of sectionsThe table of sections for chapter 121 of title 18, United States Code, is amended by inserting after the item relating to section 2712 the following: 
 
 
2713. Required preservation and disclosure of communications and records.. 
(b)Comity analysis of legal process seeking contents of wire or electronic communicationSection 2703 of title 18, United States Code, is amended by adding at the end the following: 
 
(h)Comity analysis and disclosure of information regarding legal process seeking contents of wire or electronic communication 
(1)DefinitionsIn this subsection— 
(A)the term qualifying foreign government means a foreign government— 
(i)with which the United States has an executive agreement that has entered into force under section 2523; and 
(ii)the laws of which provide to electronic communication service providers and remote computing service providers substantive and procedural opportunities similar to those provided under paragraphs (2) and (5); and 
(B)the term United States person has the meaning given the term in section 2523. 
(2)Motions to quash or modify 
(A)A provider of electronic communication service to the public or remote computing service, including a foreign electronic communication service or remote computing service, that is being required to disclose pursuant to legal process issued under this section the contents of a wire or electronic communication of a subscriber or customer, may file a motion to modify or quash the legal process where the provider reasonably believes— 
(i)that the customer or subscriber is not a United States person and does not reside in the United States; and 
(ii)that the required disclosure would create a material risk that the provider would violate the laws of a qualifying foreign government.Such a motion shall be filed not later than 14 days after the date on which the provider was served with the legal process, absent agreement with the government or permission from the court to extend the deadline based on an application made within the 14 days. The right to move to quash is without prejudice to any other grounds to move to quash or defenses thereto, but it shall be the sole basis for moving to quash on the grounds of a conflict of law related to a qualifying foreign government. 
(B)Upon receipt of a motion filed pursuant to subparagraph (A), the court shall afford the governmental entity that applied for or issued the legal process under this section the opportunity to respond. The court may modify or quash the legal process, as appropriate, only if the court finds that— 
(i)the required disclosure would cause the provider to violate the laws of a qualifying foreign government; 
(ii)based on the totality of the circumstances, the interests of justice dictate that the legal process should be modified or quashed; and 
(iii)the customer or subscriber is not a United States person and does not reside in the United States. 
(3)Comity analysisFor purposes of making a determination under paragraph (2)(B)(ii), the court shall take into account, as appropriate— 
(A)the interests of the United States, including the investigative interests of the governmental entity seeking to require the disclosure; 
(B)the interests of the qualifying foreign government in preventing any prohibited disclosure; 
(C)the likelihood, extent, and nature of penalties to the provider or any employees of the provider as a result of inconsistent legal requirements imposed on the provider; 
(D)the location and nationality of the subscriber or customer whose communications are being sought, if known, and the nature and extent of the subscriber or customer’s connection to the United States, or if the legal process has been sought on behalf of a foreign authority pursuant to section 3512, the nature and extent of the subscriber or customer’s connection to the foreign authority’s country; 
(E)the nature and extent of the provider’s ties to and presence in the United States; 
(F)the importance to the investigation of the information required to be disclosed; 
(G)the likelihood of timely and effective access to the information required to be disclosed through means that would cause less serious negative consequences; and 
(H)if the legal process has been sought on behalf of a foreign authority pursuant to section 3512, the investigative interests of the foreign authority making the request for assistance. 
(4)Disclosure obligations during pendency of challengeA service provider shall preserve, but not be obligated to produce, information sought during the pendency of a motion brought under this subsection, unless the court finds that immediate production is necessary to prevent an adverse result identified in section 2705(a)(2). 
(5)Disclosure to qualifying foreign government 
(A)It shall not constitute a violation of a protective order issued under section 2705 for a provider of electronic communication service to the public or remote computing service to disclose to the entity within a qualifying foreign government, designated in an executive agreement under section 2523, the fact of the existence of legal process issued under this section seeking the contents of a wire or electronic communication of a customer or subscriber who is a national or resident of the qualifying foreign government. 
(B)Nothing in this paragraph shall be construed to modify or otherwise affect any other authority to make a motion to modify or quash a protective order issued under section 2705.. 
(c)Rule of constructionNothing in this section, or an amendment made by this section, shall be construed to modify or otherwise affect the common law standards governing the availability or application of comity analysis to other types of compulsory process or to instances of compulsory process issued under section 2703 of title 18, United States Code, as amended by this section, and not covered under subsection (h)(2) of such section 2703. 
104.Additional amendments to current communications lawsTitle 18, United States Code, is amended— 
(1)in chapter 119— 
(A)in section 2511(2), by adding at the end the following: 
 
(j)It shall not be unlawful under this chapter for a provider of electronic communication service to the public or remote computing service to intercept or disclose the contents of a wire or electronic communication in response to an order from a foreign government that is subject to an executive agreement that the Attorney General has determined and certified to Congress satisfies section 2523.; and 
(B)in section 2520(d), by amending paragraph (3) to read as follows: 
 
(3)a good faith determination that section 2511(3), 2511(2)(i), or 2511(2)(j) of this title permitted the conduct complained of;; 
(2)in chapter 121— 
(A)in section 2702— 
(i)in subsection (b)— 
(I)in paragraph (8), by striking the period at the end and inserting ; or; and 
(II)by adding at the end the following: 
 
(9)to a foreign government pursuant to an order from a foreign government that is subject to an executive agreement that the Attorney General has determined and certified to Congress satisfies section 2523.; and 
(ii)in subsection (c)— 
(I)in paragraph (5), by striking or at the end; 
(II)in paragraph (6), by striking the period at the end and inserting ; or; and 
(III)by adding at the end the following: 
 
(7)to a foreign government pursuant to an order from a foreign government that is subject to an executive agreement that the Attorney General has determined and certified to Congress satisfies section 2523.; and 
(B)in section 2707(e), by amending paragraph (3) to read as follows: 
 
(3)a good faith determination that section 2511(3), section 2702(b)(9), or section 2702(c)(7) of this title permitted the conduct complained of;; and 
(3)in chapter 206— 
(A)in section 3121(a), by inserting before the period at the end the following: or an order from a foreign government that is subject to an executive agreement that the Attorney General has determined and certified to Congress satisfies section 2523; and 
(B)in section 3124— 
(i)by amending subsection (d) to read as follows: 
 
(d)No cause of action against a provider disclosing information under this chapterNo cause of action shall lie in any court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with a court order under this chapter, request pursuant to section 3125 of this title, or an order from a foreign government that is subject to an executive agreement that the Attorney General has determined and certified to Congress satisfies section 2523.; and 
(ii)by amending subsection (e) to read as follows: 
 
(e)DefenseA good faith reliance on a court order under this chapter, a request pursuant to section 3125 of this title, a legislative authorization, a statutory authorization, or a good faith determination that the conduct complained of was permitted by an order from a foreign government that is subject to executive agreement that the Attorney General has determined and certified to Congress satisfies section 2523, is a complete defense against any civil or criminal action brought under this chapter or any other law.. 
105.Executive agreements on access to data by foreign governments 
(a)In generalChapter 119 of title 18, United States Code, is amended by adding at the end the following: 
 
2523.Executive agreements on access to data by foreign governments 
(a)DefinitionsIn this section— 
(1)the term lawfully admitted for permanent residence has the meaning given the term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)); and 
(2)the term United States person means a citizen or national of the United States, an alien lawfully admitted for permanent residence, an unincorporated association a substantial number of members of which are citizens of the United States or aliens lawfully admitted for permanent residence, or a corporation that is incorporated in the United States. 
(b)Executive agreement requirementsFor purposes of this chapter, chapter 121, and chapter 206, an executive agreement governing access by a foreign government to data subject to this chapter, chapter 121, or chapter 206 shall be considered to satisfy the requirements of this section if the Attorney General, with the concurrence of the Secretary of State, determines, and submits a written certification of such determination to Congress, including a written certification and explanation of each consideration in paragraphs (1), (2), (3), and (4), that— 
(1)the domestic law of the foreign government, including the implementation of that law, affords robust substantive and procedural protections for privacy and civil liberties in light of the data collection and activities of the foreign government that will be subject to the agreement, if— 
(A)such a determination under this section takes into account, as appropriate, credible information and expert input; and 
(B)the factors to be met in making such a determination include whether the foreign government— 
(i)has adequate substantive and procedural laws on cybercrime and electronic evidence, as demonstrated by being a party to the Convention on Cybercrime, done at Budapest November 23, 2001, and entered into force January 7, 2004, or through domestic laws that are consistent with definitions and the requirements set forth in chapters I and II of that Convention; 
(ii)demonstrates respect for the rule of law and principles of nondiscrimination; 
(iii)adheres to applicable international human rights obligations and commitments or demonstrates respect for international universal human rights, including— 
(I)protection from arbitrary and unlawful interference with privacy; 
(II)fair trial rights; 
(III)freedom of expression, association, and peaceful assembly; 
(IV)prohibitions on arbitrary arrest and detention; and 
(V)prohibitions against torture and cruel, inhuman, or degrading treatment or punishment; 
(iv)has clear legal mandates and procedures governing those entities of the foreign government that are authorized to seek data under the executive agreement, including procedures through which those authorities collect, retain, use, and share data, and effective oversight of these activities; 
(v)has sufficient mechanisms to provide accountability and appropriate transparency regarding the collection and use of electronic data by the foreign government; and 
(vi)demonstrates a commitment to promote and protect the global free flow of information and the open, distributed, and interconnected nature of the Internet; 
(2)the foreign government has adopted appropriate procedures to minimize the acquisition, retention, and dissemination of information concerning United States persons subject to the agreement; 
(3)the terms of the agreement shall not create any obligation that providers be capable of decrypting data or limitation that prevents providers from decrypting data; and 
(4)the agreement requires that, with respect to any order that is subject to the agreement— 
(A)the foreign government may not intentionally target a United States person or a person located in the United States, and shall adopt targeting procedures designed to meet this requirement; 
(B)the foreign government may not target a non-United States person located outside the United States if the purpose is to obtain information concerning a United States person or a person located in the United States; 
(C)the foreign government may not issue an order at the request of or to obtain information to provide to the United States Government or a third-party government, nor shall the foreign government be required to share any information produced with the United States Government or a third-party government; 
(D)an order issued by the foreign government— 
(i)shall be for the purpose of obtaining information relating to the prevention, detection, investigation, or prosecution of serious crime, including terrorism; 
(ii)shall identify a specific person, account, address, or personal device, or any other specific identifier as the object of the order; 
(iii)shall be in compliance with the domestic law of that country, and any obligation for a provider of an electronic communications service or a remote computing service to produce data shall derive solely from that law; 
(iv)shall be based on requirements for a reasonable justification based on articulable and credible facts, particularity, legality, and severity regarding the conduct under investigation; 
(v)shall be subject to review or oversight by a court, judge, magistrate, or other independent authority prior to, or in proceedings regarding, enforcement of the order; and 
(vi)in the case of an order for the interception of wire or electronic communications, and any extensions thereof, shall require that the interception order— 
(I)be for a fixed, limited duration; and 
(II)may not last longer than is reasonably necessary to accomplish the approved purposes of the order; and 
(III)be issued only if the same information could not reasonably be obtained by another less intrusive method; 
(E)an order issued by the foreign government may not be used to infringe freedom of speech; 
(F)the foreign government shall promptly review material collected pursuant to the agreement and store any unreviewed communications on a secure system accessible only to those persons trained in applicable procedures; 
(G)the foreign government shall, using procedures that, to the maximum extent possible, meet the definition of minimization procedures in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801), segregate, seal, or delete, and not disseminate material found not to be information that is, or is necessary to understand or assess the importance of information that is, relevant to the prevention, detection, investigation, or prosecution of serious crime, including terrorism, or necessary to protect against a threat of death or serious bodily harm to any person; 
(H)the foreign government may not disseminate the content of a communication of a United States person to United States authorities unless the communication may be disseminated pursuant to subparagraph (G) and relates to significant harm, or the threat thereof, to the United States or United States persons, including crimes involving national security such as terrorism, significant violent crime, child exploitation, transnational organized crime, or significant financial fraud; 
(I)the foreign government shall afford reciprocal rights of data access, to include, where applicable, removing restrictions on communications service providers, including providers subject to United States jurisdiction, and thereby allow them to respond to valid legal process sought by a governmental entity (as defined in section 2711) if foreign law would otherwise prohibit communications-service providers from disclosing the data; 
(J)the foreign government shall agree to periodic review of compliance by the foreign government with the terms of the agreement to be conducted by the United States Government; and 
(K)the United States Government shall reserve the right to render the agreement inapplicable as to any order for which the United States Government concludes the agreement may not properly be invoked. 
(c)Limitation on judicial reviewA determination or certification made by the Attorney General under subsection (b) shall not be subject to judicial or administrative review. 
(d)Effective date of certification 
(1)NoticeNot later than 7 days after the date on which the Attorney General certifies an executive agreement under subsection (b), the Attorney General shall provide notice of the determination under subsection (b) and a copy of the executive agreement to Congress, including— 
(A)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives. 
(2)Entry into forceAn executive agreement that is determined and certified by the Attorney General to satisfy the requirements of this section shall enter into force not earlier than the date that is 180 days after the date on which notice is provided under paragraph (1), unless Congress enacts a joint resolution of disapproval in accordance with paragraph (4). 
(3)Requests for informationUpon request by the Chairman or Ranking Member of a congressional committee described in paragraph (1), the head of an agency shall promptly furnish a summary of factors considered in determining that the foreign government satisfies the requirements of this section. 
(4)Congressional review 
(A)Joint resolution definedIn this paragraph, the term joint resolution means only a joint resolution— 
(i)introduced during the 180-day period described in paragraph (2); 
(ii)which does not have a preamble; 
(iii)the title of which is as follows: Joint resolution disapproving the executive agreement signed by the United States and __., the blank space being appropriately filled in; and 
(iv)the matter after the resolving clause of which is as follows: That Congress disapproves the executive agreement governing access by ___ to certain electronic data as submitted by the Attorney General on ___, the blank spaces being appropriately filled in. 
(B)Joint resolution enactedNotwithstanding any other provision of this section, if not later than 180 days after the date on which notice is provided to Congress under paragraph (1), there is enacted into law a joint resolution disapproving of an executive agreement under this section, the executive agreement shall not enter into force. 
(C)IntroductionDuring the 180-day period described in subparagraph (B), a joint resolution of disapproval may be introduced— 
(i)in the House of Representatives, by the majority leader or the minority leader; and 
(ii)in the Senate, by the majority leader (or the majority leader’s designee) or the minority leader (or the minority leader’s designee). 
(5)Floor consideration in House of RepresentativesIf a committee of the House of Representatives to which a joint resolution of disapproval has been referred has not reported the joint resolution within 120 days after the date of referral, that committee shall be discharged from further consideration of the joint resolution. 
(6)Consideration in the Senate 
(A)Committee referralA joint resolution of disapproval introduced in the Senate shall be referred jointly— 
(i)to the Committee on the Judiciary; and 
(ii)to the Committee on Foreign Relations. 
(B)Reporting and dischargeIf a committee to which a joint resolution of disapproval was referred has not reported the joint resolution within 120 days after the date of referral of the joint resolution, that committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be placed on the appropriate calendar. 
(C)Proceeding to considerationIt is in order at any time after both the Committee on the Judiciary and the Committee on Foreign Relations report a joint resolution of disapproval to the Senate or have been discharged from consideration of such a joint resolution (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not debatable or subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. 
(D)Consideration in the SenateIn the Senate, consideration of the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. 
(E)Consideration of veto messagesDebate in the Senate of any veto message with respect to a joint resolution of disapproval, including all debatable motions and appeals in connection with the joint resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees. 
(7)Rules relating to Senate and House of Representatives 
(A)Treatment of Senate joint resolution in HouseIn the House of Representatives, the following procedures shall apply to a joint resolution of disapproval received from the Senate (unless the House has already passed a joint resolution relating to the same proposed action): 
(i)The joint resolution shall be referred to the appropriate committees. 
(ii)If a committee to which a joint resolution has been referred has not reported the joint resolution within 7 days after the date of referral, that committee shall be discharged from further consideration of the joint resolution. 
(iii)Beginning on the third legislative day after each committee to which a joint resolution has been referred reports the joint resolution to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(iv)The joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except 2 hours of debate equally divided and controlled by the sponsor of the joint resolution (or a designee) and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order. 
(B)Treatment of house joint resolution in senate 
(i)If, before the passage by the Senate of a joint resolution of disapproval, the Senate receives an identical joint resolution from the House of Representatives, the following procedures shall apply: 
(I)That joint resolution shall not be referred to a committee. 
(II)With respect to that joint resolution— 
(aa)the procedure in the Senate shall be the same as if no joint resolution had been received from the House of Representatives; but 
(bb)the vote on passage shall be on the joint resolution from the House of Representatives. 
(ii)If, following passage of a joint resolution of disapproval in the Senate, the Senate receives an identical joint resolution from the House of Representatives, that joint resolution shall be placed on the appropriate Senate calendar. 
(iii)If a joint resolution of disapproval is received from the House, and no companion joint resolution has been introduced in the Senate, the Senate procedures under this subsection shall apply to the House joint resolution. 
(C)Application to revenue measuresThe provisions of this paragraph shall not apply in the House of Representatives to a joint resolution of disapproval that is a revenue measure. 
(8)Rules of House of Representatives and SenateThis subsection is enacted by Congress— 
(A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, and supersedes other rules only to the extent that it is inconsistent with such rules; and 
(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
(e)Renewal of determination 
(1)In generalThe Attorney General, with the concurrence of the Secretary of State, shall review and may renew a determination under subsection (b) every 5 years. 
(2)ReportUpon renewing a determination under subsection (b), the Attorney General shall file a report with the Committee on the Judiciary and the Committee on Foreign Relations of the Senate and the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives describing— 
(A)the reasons for the renewal; 
(B)any substantive changes to the agreement or to the relevant laws or procedures of the foreign government since the original determination or, in the case of a second or subsequent renewal, since the last renewal; and 
(C)how the agreement has been implemented and what problems or controversies, if any, have arisen as a result of the agreement or its implementation. 
(3)NonrenewalIf a determination is not renewed under paragraph (1), the agreement shall no longer be considered to satisfy the requirements of this section. 
(f)Revisions to agreementA revision to an agreement under this section shall be treated as a new agreement for purposes of this section and shall be subject to the certification requirement under subsection (b), and to the procedures under subsection (d), except that for purposes of a revision to an agreement— 
(1)the applicable time period under paragraphs (2), (4)(A)(i), (4)(B), and (4)(C) of subsection (d) shall be 90 days after the date notice is provided under subsection (d)(1); and 
(2)the applicable time period under paragraphs (5) and (6)(B) of subsection (d) shall be 60 days after the date notice is provided under subsection (d)(1). 
(g)PublicationAny determination or certification under subsection (b) regarding an executive agreement under this section, including any termination or renewal of such an agreement, shall be published in the Federal Register as soon as is reasonably practicable. 
(h)Minimization proceduresA United States authority that receives the content of a communication described in subsection (b)(4)(H) from a foreign government in accordance with an executive agreement under this section shall use procedures that, to the maximum extent possible, meet the definition of minimization procedures in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801) to appropriately protect nonpublicly available information concerning United States persons.. 
(b)Table of sections amendmentThe table of sections for chapter 119 of title 18, United States Code, is amended by inserting after the item relating to section 2522 the following: 
 
 
2523. Executive agreements on access to data by foreign governments.. 
106.Rule of constructionNothing in this division, or the amendments made by this division, shall be construed to preclude any foreign authority from obtaining assistance in a criminal investigation or prosecution pursuant to section 3512 of title 18, United States Code, section 1782 of title 28, United States Code, or as otherwise provided by law. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
